Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 1 of 265 PageID: 3956




                             Exhibit 7
                                                                                            Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 2 of 265 PageID: 3957
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                       Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes               Begin Bates     ProductionSet
00391           Message              2/20/2003     FW: Congoleum -- AIG             Skip Feist                     Richard G. Marcus                                                                  Wholly Privileged      Attorney Client            Attorney-client communication and internal
                                                   Settlement                       <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                          relaying of attorney-client communication
                                                                                    >                              rcus@prodigy.net]                                                                                                                    regarding settlement discussions/options
                                                                                                                                                                                                                                                        with the AIG policies.
00392           Message              3/25/2003     FW: Ceramic/ Revised Draft       Skip Feist                     Richard G. Marcus                                                                  Wholly Privileged      Attorney Client; Work      Attorney-client communication transmitting
                                                   Pre-Petition Documents           <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                               Product                    and containing work product draft pre-
                                                                                    >                              rcus@prodigy.net]                                                                                                                    petition bankruptcy documents.
00393           Message_Attachment   3/25/2003                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney-client communication transmitting
                                                                                                                                                                                                                             Product                    and containing work product draft pre-
                                                                                                                                                                                                                                                        petition bankruptcy documents.
00394           Message_Attachment   3/25/2003                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney-client communication transmitting
                                                                                                                                                                                                                             Product                    and containing work product draft pre-
                                                                                                                                                                                                                                                        petition bankruptcy documents.
00395           Message_Attachment   3/25/2003                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney-client communication transmitting
                                                                                                                                                                                                                             Product                    and containing work product draft pre-
                                                                                                                                                                                                                                                        petition bankruptcy documents.
00396           Message              3/25/2003     FW: Congoleum                    Skip Feist                     Vern Larkin                                                                        Partially Privileged   Attorney Client            Attorney client communication discussing
                                                                                    <sfeist@alumni.princeton.edu   (VLARKIN@skadden.com)[VLA                                                                                                            draft certification for filing in bankruptcy
                                                                                    >                              RKIN@skadden.com]                                                                                                                    matter.
00397           Message              4/9/2003      FW: Congoleum -- Depositions     Skip Feist                     Richard G. Marcus                                                                  Wholly Privileged      Attorney Client            Attorney-client communication seeking and
                                                                                    <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                          rendering legal strategy concerning
                                                                                    >                              rcus@prodigy.net]; Roger S.                                                                                                          bankruptcy litigation.
                                                                                                                   Marcus (Margi
                                                                                                                   Vietti)[MVietti@Congoleum.co
                                                                                                                   m]
00398           Message              4/9/2003      FW: Congoleum -- Depositions     Skip Feist                     Richard G. Marcus                                                                  Wholly Privileged      Attorney Client            Attorney-client communication seeking and
                                                                                    <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                          rendering legal strategy concerning
                                                                                    >                              rcus@prodigy.net]                                                                                                                    bankruptcy litigation.
00399           Message              4/11/2003     FW: Draft Letter to Insurers     Skip Feist                     Richard G. Marcus                                                                  Wholly Privileged      Attorney Client            Attorney-client communication transmitting
                                                                                    <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                          and discussing draft of letter to insurers
                                                                                    >                              rcus@prodigy.net]                                                                                                                    regarding settlement negotiations with
                                                                                                                                                                                                                                                        asbestos claimants.
00400           Message_Attachment   4/11/2003                                                                                                                                                        Wholly Privileged      Work Product               Attorney-client communication transmitting
                                                                                                                                                                                                                                                        and discussing draft of letter to insurers
                                                                                                                                                                                                                                                        regarding settlement negotiations with
                                                                                                                                                                                                                                                        asbestos claimants.
00401           Message              5/16/2003     FW: Draft ABI Response to        Skip Feist                     Russell Hewit                                                                      Wholly Privileged      Attorney Client            Attorney-client communication transmitting
                                                   Lynn Neuner (Travelers) letter   <sfeist@alumni.princeton.edu   (rhewit@dughihewit.com)[rhe                                                                                                          and discussing draft response letter in
                                                   of 04 22 03                      >                              wit@dughihewit.com]                                                                                                                  response to letter from insurer.
00402           Message_Attachment   5/16/2003                                                                                                                                                        Wholly Privileged      Attorney Client            Attorney-client communication transmitting
                                                                                                                                                                                                                                                        and discussing draft response letter in
                                                                                                                                                                                                                                                        response to letter from insurer.
00403           Message              6/13/2003     Letter to carriers               Skip Feist                     Richard G. Marcus                                                                  Partially Privileged   Attorney Client            Internal communication discussing substance CONG_0215229       CONG_013
                                                                                    <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                          of letter-attachment that is subject to June
                                                                                    >                              rcus@prodigy.net]                                                                                                                    2002 Protective Order.
00404           Message_Attachment   6/13/2003                                                                                                                                                        Settlement Withhold                               Settlement communications with Travelers; CONG_0215230         CONG_013
                                                                                                                                                                                                                                                        withheld due to court order (filed
                                                                                                                                                                                                                                                        06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                        Property & Casualty Co., No. L-8908-01).
00405           Message              7/1/2003      Craig's comments on              Skip Feist                     Roger S. Marcus (Margi                                                             Wholly Privileged      Attorney Client            Attorney client communication discussing
                                                   Armstrong PD experience          <sfeist@alumni.princeton.edu   Vietti)[MVietti@Congoleum.co                                                                                                         legal strategy in bankruptcy litigation.
                                                                                    >                              m]; Richard G. Marcus
                                                                                                                   (rgmarcus@prodigy.net)[rgma
                                                                                                                   rcus@prodigy.net]
00406           Message              7/28/2003     Plan draft                       Skip Feist                     William M. Marcus                                                                  Wholly Privileged      Attorney Client; Work      Attorney-client communication transmitting
                                                                                    <sfeist@alumni.princeton.edu   (wmarcus@ambilt.com)[wmar                                                                                 Product                    and discussing draft joint pre-packaged
                                                                                    >                              cus@ambilt.com]                                                                                                                      bankruptcy plan.
00407           Message_Attachment   7/28/2003                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney-client communication transmitting
                                                                                                                                                                                                                             Product                    and discussing draft joint pre-packaged
                                                                                                                                                                                                                                                        bankruptcy plan.
00408           Message              8/7/2003      08851-PLD-Feist Cert-CAD-08-     Skip Feist                     Scott A.                                                                           Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   07-2003.DOC                      <sfeist@alumni.princeton.edu   Hall[shall@dhplaw.net]                                                                                                               draft certification in bankruptcy litigation.
                                                                                    >
00409           Message_Attachment   8/7/2003                                                                                                                                                         Wholly Privileged      Attorney Client; Work      Attorney-client correspondence containing
                                                                                                                                                                                                                             Product                    work product draft certification in
                                                                                                                                                                                                                                                        bankruptcy litigation.


Congoleum - Privilege Log                                                                                                                                     Page 1 of 264
                                                                                           Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 3 of 265 PageID: 3958
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                          Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                       Email To                    Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                     Begin Bates     ProductionSet
00410           Message              8/11/2003     FW: INA Motion to Compel     Skip Feist                       Richard G. Marcus                                                                 Partially Privileged   Attorney Client            Attorney-client correspondence regarding           CONG_0209947     CONG_012
                                                   Supplemental Discovery       <sfeist@alumni.princeton.edu     (rgmarcus@prodigy.net)[rgma                                                                                                         status and strategy related to insurance
                                                                                >                                rcus@prodigy.net]                                                                                                                   litigation.
00411           Message              8/13/2003     FW: FW: Congoleum            Skip Feist                       Richard G. Marcus                                                                 Partially Privileged   Attorney Client            Attorney-client correspondence regarding           CONG_0209949     CONG_012
                                                                                <sfeist@alumni.princeton.edu     (rgmarcus@prodigy.net)[rgma                                                                                                         status and strategy related to insurance
                                                                                >                                rcus@prodigy.net]                                                                                                                   litigation.
00412           Message              8/14/2003     FW: Common Interest Doctrine Skip Feist                       Richard G. Marcus                                                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication providing
                                                                                <sfeist@alumni.princeton.edu     (rgmarcus@prodigy.net)[rgma                                                                              Product                    legal analysis relating to insurance litigation.
                                                                                >                                rcus@prodigy.net]
00413           Message              8/15/2003     FW: Common Interest Doctrine Skip Feist                       Richard G. Marcus                                                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication providing
                                                                                <sfeist@alumni.princeton.edu     (rgmarcus@prodigy.net)[rgma                                                                              Product                    legal analysis relating to insurance litigation.
                                                                                >                                rcus@prodigy.net]
00414           Message              8/20/2003     RE: Fwd: Congoleum           "Vern Larkin"                    sfeist@alumni.princeton.edu                                                       Partially Privileged   Attorney Client            Attorney-client communication relating to          CONG_0209954     CONG_012
                                                                                <VLARKIN@skadden.com>                                                                                                                                                pending motion in insurance litigation.
00415           Message              8/23/2003     AIG settlement               Skip Feist                       Russell Hewit                 Richard G. Marcus                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <sfeist@alumni.princeton.edu     (rhewit@dughihewit.com)[rhe   (rgmarcus@prodigy.net)[rgma                                                                           insurance settlement strategy.
                                                                                >                                wit@dughihewit.com]           rcus@prodigy.net]
00416           Message              10/22/2003    08851-PLD-CAD-narrative      Skip Feist                       Scott A.                                                                          Wholly Privileged      Attorney Client; Work      Attorney-client correspondence transmitting
                                                   statement of facts for       <sfeist@alumni.princeton.edu     Hall[shall@dhplaw.net]                                                                                   Product                    and discussing draft of motion to summary
                                                   comment-MG-10-21-            >                                                                                                                                                                    judgment to be filed in insurance litigation.
                                                   20031.doc
00417           Message_Attachment   10/22/2003                                                                                                                                                    Wholly Privileged      Attorney Client; Work      Attorney-client correspondence transmitting
                                                                                                                                                                                                                          Product                    and discussing draft of motion to summary
                                                                                                                                                                                                                                                     judgment to be filed in insurance litigation.
00418           Message              10/23/2003    FW: Draft Brief                Skip Feist                     Richard G. Marcus                                                                 Partially Privileged   Attorney Client; Work      Attorney-client correspondence discussing
                                                                                  <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                              Product                    draft of motion to summary judgment to be
                                                                                  >                              rcus@prodigy.net]                                                                                                                   filed in insurance litigation.
00419           Message_Attachment   10/23/2003                                                                                                                                                    Settlement Withhold                               Document withheld subject to June 2002
                                                                                                                                                                                                                                                     Protective Order.
00420           Message              10/31/2003    FW: Congoleum -- Continuing    Skip Feist                     Richard G. Marcus                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Document Production/Status     <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                         status and strategy related to insurance
                                                   Reports                        >                              rcus@prodigy.net]                                                                                                                   litigation.
00421           Message              11/6/2003     FW: Congoleum v. ACE           Skip Feist                     Richard G. Marcus                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                  <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                         settlement of insurance litigation.
                                                                                  >                              rcus@prodigy.net]
00422           Message_Attachment   11/6/2003                                                                                                                                                     Settlement Withhold                               Settlement communication with Century,
                                                                                                                                                                                                                                                     ACE, and Certain London; withheld pursuant
                                                                                                                                                                                                                                                     to court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                     Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                     8908-01).
00423           Message              6/25/2004     FW: Rough Draft of Rick        Skip Feist                     Richard G. Marcus                                                                 Settlement Withhold Attorney Client               Document withheld subject to June 2002
                                                   Marcus Deposition Transcript   <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                         Protective Order.
                                                                                  >                              rcus@prodigy.net]
00424           Message_Attachment   6/25/2004                                                                                                                                                     Settlement Withhold Attorney Client               Document withheld subject to June 2002
                                                                                                                                                                                                                                                     Protective Order.
00425           Message_Attachment   7/21/2004                                                                                                                                                     Wholly Privileged      Attorney Client            Attorney-client communication consisting of
                                                                                                                                                                                                                                                     rendering of legal analysis and advice
                                                                                                                                                                                                                                                     concerning bankruptcy proceedings.
00426           Message_Attachment   7/21/2004     Congoleum / Feasibility        "Pacitti, Domenic E."          "Litherland, Craig"        <sfeist@alumni.princeton.edu                           Wholly Privileged      Attorney Client            Attorney-client communication consisting of
                                                                                  <dpacitti@saul.com>            <litherlandc@ghrdc.com>;   >                                                                                                        rendering of legal analysis and advice
                                                                                                                 "Randolph, Jerome C."                                                                                                               concerning bankruptcy proceedings.
                                                                                                                 <randolphj@GHRDC.com>;
                                                                                                                 "Orr, Bette M."
                                                                                                                 <orrb@GHRDC.com>;
                                                                                                                 "Pernick, Norman L."
                                                                                                                 <npernick@saul.com>;
                                                                                                                 "Hampton, Jeffrey C."
                                                                                                                 <jhampton@saul.com>;
                                                                                                                 "DeStefano, William A."
                                                                                                                 <wdestefano@saul.com>;
                                                                                                                 "Metz, Nathaniel"
                                                                                                                 <nmetz@saul.com>; "Bellew,
                                                                                                                 MaryJo" <mbellew@saul.com>
00427           Message_Attachment   7/21/2004                                                                                                                                                     Wholly Privileged      Attorney Client            Attorney-client communication consisting of
                                                                                                                                                                                                                                                     rendering of legal analysis and advice
                                                                                                                                                                                                                                                     concerning bankruptcy proceedings.


Congoleum - Privilege Log                                                                                                                                  Page 2 of 264
                                                                                           Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 4 of 265 PageID: 3959
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject                    Email From                         Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
00428           Message              10/15/2004    FW: Congoleum Term Sheet-      Skip Feist                      Richard L. Epling                                                                  Partially Privileged   Attorney Client            Attorney-client communication regarding
                                                   0804                           <sfeist@alumni.princeton.edu    (repling@pillsburywinthrop.co                                                                                                        Congoleum Term Sheet
                                                                                  >                               m)[repling@pillsburywinthrop.
                                                                                                                  com]
00429           Message_Attachment   10/15/2004                                                                                                                                                      Settlement Withhold                               Term Sheet for proposed emergency
                                                                                                                                                                                                                                                       financing; withheld pursuant to Court Order
                                                                                                                                                                                                                                                       (filed 06/02/2004, In re Congoleum Corp.,
                                                                                                                                                                                                                                                       No. 03-51524-KCF).
00430           Message              10/25/2004    Congress inquiry               Skip Feist                      Richard L. Epling                                                                  Partially Privileged   Attorney Client            Attorney-client communication regarding        CONG_0209958    CONG_012
                                                                                  <sfeist@alumni.princeton.edu    (repling@pillsburywinthrop.co                                                                                                        Congress Financial's inquiry into the
                                                                                  >                               m)[repling@pillsburywinthrop.                                                                                                        bankruptcy proceedings.
                                                                                                                  com]
00431           Message              10/28/2004    Modified plan filed release.doc Skip Feist                     Richard L. Epling               Domenic E. Pacitti                                 Wholly Privileged      Attorney Client            Attorney client communication and request
                                                                                   <sfeist@alumni.princeton.edu   (repling@pillsburywinthrop.co   (dpacitti@saul.com)[dpacitti@                                                                        for legal advice concerning modified
                                                                                   >                              m)[repling@pillsburywinthrop.   saul.com]; Jeffrey C. Hampton                                                                        bankruptcy plan.
                                                                                                                  com]; Kerry A. Brennan          (JHampton@saul.com)[JHampt
                                                                                                                  (kbrennan@pillsburywinthrop.    on@saul.com]
                                                                                                                  com)[kbrennan@pillsburywint
                                                                                                                  hrop.com]
00432           Message_Attachment   10/28/2004                                                                                                                                                      Wholly Privileged      Attorney Client            Attorney client communication and request
                                                                                                                                                                                                                                                       for legal advice concerning modified
                                                                                                                                                                                                                                                       bankruptcy plan.
00433           Message              11/1/2004     FW: Congress with Congoleum    Skip Feist                      Sid Nayar                                                                          Partially Privileged   Attorney Client            Redacted attorney-client communication         CONG_0215231    CONG_013
                                                                                  <sfeist@alumni.princeton.edu    (snayar@congoleum.com)[sna                                                                                                           regarding draft amendment to loan
                                                                                  >                               yar@congoleum.com]                                                                                                                   agreement.
00434           Message              11/2/2004     Modified plan filed            Skip Feist                      Richard L. Epling                                                                  Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                   release3.doc                   <sfeist@alumni.princeton.edu    (repling@pillsburywinthrop.co                                                                                                        draft of press release regarding modified
                                                                                  >                               m)[repling@pillsburywinthrop.                                                                                                        reorganization plan.
                                                                                                                  com]; Kerry A. Brennan
                                                                                                                  (kbrennan@pillsburywinthrop.
                                                                                                                  com)[kbrennan@pillsburywint
                                                                                                                  hrop.com]; Robin L. Spear
                                                                                                                  (rspear@pillsburywinthrop.co
                                                                                                                  m)[rspear@pillsburywinthrop.
                                                                                                                  com]
00435           Message_Attachment   11/2/2004                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Work product attachment to attorney-client
                                                                                                                                                                                                                            Product                    communication of draft of press release
                                                                                                                                                                                                                                                       regarding modified reorganization plan.
00436           Message_Attachment   11/2/2004                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Work product attachment to attorney-client
                                                                                                                                                                                                                            Product                    communication of draft of press release
                                                                                                                                                                                                                                                       regarding modified reorganization plan.
00437           Message              11/15/2004    Disclosure statement           Skip Feist                      Richard L. Epling               Kerry A. Brennan                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   comments                       <sfeist@alumni.princeton.edu    (repling@pillsburywinthrop.co   (kbrennan@pillsburywinthrop.                                                                         comments on the disclosure statement.
                                                                                  >                               m)[repling@pillsburywinthrop.   com)[kbrennan@pillsburywint
                                                                                                                  com]                            hrop.com]; Robin L. Spear
                                                                                                                                                  (rspear@pillsburywinthrop.co
                                                                                                                                                  m)[rspear@pillsburywinthrop.
                                                                                                                                                  com]
00438           Message_Attachment   11/15/2004                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Work product draft of partial disclosure
                                                                                                                                                                                                                            Product                    statement exchanged with attorney-client
                                                                                                                                                                                                                                                       communication.
00439           Message              12/14/2004    FW: Time Sensitive Matter: the Skip Feist                      Shirley LeBlanc                                                                    Wholly Privileged      Attorney Client; Work      Attorney client communications and
                                                   Disclosure Statement Insert    <sfeist@alumni.princeton.edu    (sleblanc@ambilt.com)[sleblan                                                                             Product                    attorney work product regarding revisions to
                                                                                  >                               c@ambilt.com]                                                                                                                        Congoleum Disclosure Statement and
                                                                                                                                                                                                                                                       discussion of litigation.
00440           Message_Attachment   12/14/2004                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney client communications and
                                                                                                                                                                                                                            Product                    attorney work product regarding revisions to
                                                                                                                                                                                                                                                       Congoleum Disclosure Statement and
                                                                                                                                                                                                                                                       discussion of litigation.




Congoleum - Privilege Log                                                                                                                                     Page 3 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 5 of 265 PageID: 3960
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                  Email From                       Email To                         Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
00441           Message              4/11/2005     AIG settlement press release   Skip Feist                     Robin L. Spear                  Richard L. Epling                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   draft                          <sfeist@alumni.princeton.edu   (rspear@pillsburywinthrop.co    (repling@pillsburywinthrop.co                                                                         attorney comments on the AIG settlement
                                                                                  >                              m)[rspear@pillsburywinthrop.    m)[repling@pillsburywinthrop.                                                                         press release.
                                                                                                                 com]                            com]; Ted J. Feldman
                                                                                                                                                 (feldmant@GHRDC.com)[feld
                                                                                                                                                 mant@GHRDC.com]; Bette M.
                                                                                                                                                 Orr
                                                                                                                                                 (orrb@ghrdc.com)[orrb@ghrd
                                                                                                                                                 c.com]; Leanne Diefenbach
                                                                                                                                                 (ldiefenbach@congoleum.com
                                                                                                                                                 )[ldiefenbach@congoleum.co
                                                                                                                                                 m]
00442           Message_Attachment   4/11/2005                                                                                                                                                       Wholly Privileged      Work Product               Attorney-client communication containing
                                                                                                                                                                                                                                                       work product draft and attorney comments
                                                                                                                                                                                                                                                       on the AIG settlement press release.
00443           Message              4/14/2005     RE: AIG settlement press       "Spear, Robin L."              "Skip Feist"                    "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   release draft                  <robin.spear@pillsburylaw.co   <sfeist@alumni.princeton.edu    <richard.epling@pillsburylaw.c                                                                        attorney comments on the AIG settlement
                                                                                  m>                             >                               om>; "Ted J. Feldman"                                                                                 press release.
                                                                                                                                                 <feldmant@GHRDC.com>;
                                                                                                                                                 "Bette M. Orr"
                                                                                                                                                 <orrb@ghrdc.com>; "Leanne
                                                                                                                                                 Diefenbach"
                                                                                                                                                 <ldiefenbach@congoleum.com
                                                                                                                                                 >
00444           Message_Attachment   4/14/2005                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding attorney comments
                                                                                                                                                                                                                                                       on the AIG settlement press release.
00445           Message              5/27/2005     RE: Questions for              "Toby Majdan"                  "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Internal forwarding of information
                                                   Roger/Dennis                   <tmajdan@congoleum.com>        <sfeist@alumni.princeton.edu                                                                                                          exchanged with outside counsel seeking legal
                                                                                                                 >                                                                                                                                     advice.
00446           Message              5/31/2005     001                            Skip Feist                     Richard L. Epling                                                                   Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Dec03_Vendor_Summary.xls       <sfeist@alumni.princeton.edu   (repling@pillsburylaw.com)[re                                                                                                         Congoleum's defense and indemnity
                                                                                  >                              pling@pillsburylaw.com]                                                                                                               payments.
00447           Message_Attachment   5/31/2005                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding Congoleum's
                                                                                                                                                                                                                                                       defense and indemnity payments.
00448           Message              6/1/2005      FW: preference list            Skip Feist                     Richard L. Epling               Kerry A. Brennan                                    Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                  <sfeist@alumni.princeton.edu   (repling@pillsburylaw.com)[re   (kbrennan@pillsburylaw.com)[                                                                          coverage litigation and insurance settlement.
                                                                                  >                              pling@pillsburylaw.com]         kbrennan@pillsburylaw.com]
00449           Message_Attachment   6/1/2005                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding settlements.
00450           Message              6/14/2005     FW: Congoleum -- Settlement    Skip Feist                     Richard G. Marcus                                                                   Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                  <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                           global settlement.
                                                                                  >                              rcus@prodigy.net]
00451           Message_Attachment   6/14/2005                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                            Product                    legal analysis and advice concerning
                                                                                                                                                                                                                                                       settlement negotiations with insurers.
00452           Message              6/14/2005     Our package                    Skip Feist                     Sid Nayar                                                                           Wholly Privileged      Attorney Client; Work      Work product prepared at the request of      CONG_0215241      CONG_013
                                                                                  <sfeist@alumni.princeton.edu   (snayar@congoleum.com)[sna                                                                                 Product                    counsel regarding bankruptcy litigation and
                                                                                  >                              yar@congoleum.com]                                                                                                                    insurance settlement negotiations.
00453           Message_Attachment   6/14/2005                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Work product prepared at the request of      CONG_0215242      CONG_013
                                                                                                                                                                                                                            Product                    counsel regarding bankruptcy litigation and
                                                                                                                                                                                                                                                       insurance settlement negotiations.
00454           Message_Attachment   6/15/2005                                                                                                                                                       Wholly Privileged      Work Product               Work product prepared at the request of      CONG_0215244      CONG_013
                                                                                                                                                                                                                                                       counsel concerning bankruptcy litigation and
                                                                                                                                                                                                                                                       insurance settlement negotiations.
00455           Message              8/3/2005      FW: Congoleum                  Skip Feist                     Richard G. Marcus                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                           settlement agreement with Federal
                                                                                  >                              rcus@prodigy.net]                                                                                                                     Insurance Company.
00456           Message_Attachment   8/3/2005                                                                                                                                                        Wholly Privileged      Attorney Client            Attorney-client communication transmitting
                                                                                                                                                                                                                                                       and discussing draft of settlement
                                                                                                                                                                                                                                                       agreement between Congoleum and Federal
                                                                                                                                                                                                                                                       Insurance Company.
00457           Message              9/30/2005     FW: Congoleum Transactions     Skip Feist                     Richard G. Marcus                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding the
                                                                                  <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                           Mt. McKinley settlement agreement;
                                                                                  >                              rcus@prodigy.net]                                                                                                                     partially withheld subject to June 2002
                                                                                                                                                                                                                                                       Protective Order and June 2006 Protective
                                                                                                                                                                                                                                                       Order.



Congoleum - Privilege Log                                                                                                                                     Page 4 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 6 of 265 PageID: 3961
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                       Email To                         Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
00458           Message_Attachment   9/30/2005                                                                                                                                                        Settlement Withhold                              Draft settlement agreement between
                                                                                                                                                                                                                                                       Congoleum and Mt. McKinley and Everest;
                                                                                                                                                                                                                                                       withheld pursuant to court order (filed
                                                                                                                                                                                                                                                       06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                       Property & Casualty Co., No. L-8908-01).
00459           Message              10/12/2005    FW: Bound Volume Index        Skip Feist                      Ted J. Feldman                   Russell Hewit                                       Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu    (feldmant@GHRDC.com)[feld        (rhewit@dhplaw.net)[rhewit@                                                                          document related to 1984 Congoleum
                                                                                 >                               mant@GHRDC.com]                  dhplaw.net]                                                                                          transactions.
00460           Message_Attachment   10/20/2005                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                             Product                   work product regarding a discussion draft of
                                                                                                                                                                                                                                                       Congoleum's settlement strategy.
00461           Message_Attachment   11/16/2005                                                                                                                                                       Settlement Withhold                              Draft settlement agreement between
                                                                                                                                                                                                                                                       Congolem and KWELM; withheld pursuant to
                                                                                                                                                                                                                                                       court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                       Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                       8908-01)>
00462           Message_Attachment   11/16/2005                                                                                                                                                       Settlement Withhold                              Draft settlement agreement between
                                                                                                                                                                                                                                                       Congoleum and KWELM; withheld pursuant
                                                                                                                                                                                                                                                       to court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                       Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                       8908-01)>
00463           Message_Attachment   11/22/2005    RE: Travelers Settlement: some "Skip Feist"                   "'Epling, Richard L.'"           "'Carrig, Erica E.'"                                Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   loose ends                     <sfeist@alumni.princeton.edu   <richard.epling@pillsburylaw.c   <erica.carrig@pillsburylaw.co                                                                        settlement talks with Travelers.
                                                                                  >                              om>; <mdolin@cov.com>;           m>; "'Dimos, Gianni'"
                                                                                                                 <mbaxter@cov.com>;               <gianni.dimos@pillsburylaw.co
                                                                                                                 <rhewit@dhplaw.com>              m>; "'Brennan, Kerry A.'"
                                                                                                                                                  <kerry.brennan@pillsburylaw.
                                                                                                                                                  com>
00464           Message              12/1/2005     FW: Travelers Settlement:     Skip Feist                      Richard L. Epling                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   some loose ends               <sfeist@alumni.princeton.edu    (repling@pillsburylaw.com)[re                                                                                                         settlement talks with Travelers.
                                                                                 >                               pling@pillsburylaw.com]
00465           Message              1/2/2006      FW: Congoleum                 Skip Feist                      Richard G. Marcus                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu    (rgmarcus@prodigy.net)[rgma                                                                                                           settlement discussions with Century.
                                                                                 >                               rcus@prodigy.net]
00466           Message_Attachment   1/9/2006                                                                                                                                                         Settlement Withhold                              Confidential deposition transcript of Angela CONG_0237299      CONG_014
                                                                                                                                                                                                                                                       Lee Abel; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                       Protective Order.
00467           Message              1/30/2006     Congoleum                     "Spear, Robin L."               RER@capdale.com;                 "Epling, Richard L."                                Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <robin.spear@pillsburylaw.co    rhwyron@swidlaw.com;             <richard.epling@pillsburylaw.c                                                                       drafts of the Congoleum plan of
                                                                                 m>                              mstamer@akingump.com             om>; "Sheikh, Lara R."                                                                               reorganization and the Plan trust agreement.
                                                                                                                                                  <lara.sheikh@pillsburylaw.com
                                                                                                                                                  >; "Skip Feist"
                                                                                                                                                  <sfeist@alumni.princeton.edu
                                                                                                                                                  >
00468           Message_Attachment   1/30/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attorney- client communication containing
                                                                                                                                                                                                                             Product                   work product regarding draft of the Seventh
                                                                                                                                                                                                                                                       Modified Joint Plan.
00469           Message_Attachment   1/30/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attorney- client communication containing
                                                                                                                                                                                                                             Product                   work product regarding draft of the Seventh
                                                                                                                                                                                                                                                       Modified Joint Plan.
00470           Message_Attachment   1/30/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                             Product                   work product regarding draft of the Plan's
                                                                                                                                                                                                                                                       Trust agreement.
00471           Message_Attachment   1/30/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                             Product                   work product regarding draft of the Plan's
                                                                                                                                                                                                                                                       Trust agreement.
00472           Message_Attachment   2/3/2006                                                                                                                                                         Settlement Withhold                              Confidential portion of transcript of          CONG_0239990    CONG_014
                                                                                                                                                                                                                                                       proceedings in Congoleum v. Ace; withheld
                                                                                                                                                                                                                                                       pursuant to the June 2002 Protective Order.
00473           Message_Attachment   2/3/2006                                                                                                                                                         Settlement Withhold                              Confidential portion of transcript of          CONG_0239991    CONG_014
                                                                                                                                                                                                                                                       proceedings in Congoleum v. Ace; withheld
                                                                                                                                                                                                                                                       pursuant to the June 2002 Protective Order.
00474           Message_Attachment   2/3/2006                                                                                                                                                         Settlement Withhold                              Sealed and confidential transcript             CONG_0239992    CONG_014
                                                                                                                                                                                                                                                       proceedings in Congoleum v. Ace; withheld
                                                                                                                                                                                                                                                       pursuant to the June 2002 Protective Order.



Congoleum - Privilege Log                                                                                                                                      Page 5 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 7 of 265 PageID: 3962
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                       Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
00475           Message              2/10/2006     FW: Congo/Hartford/Strictly   Skip Feist                     Richard G. Marcus                                                                   Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Confidential                  <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                           settlement discussions.
                                                                                 >                              rcus@prodigy.net]
00476           Message_Attachment   2/10/2006                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney client communication and work
                                                                                                                                                                                                                           Product                    product regarding settlement discussions.
00477           Message_Attachment   3/7/2006                                                                                                                                                       Settlement Withhold                               Sealed trial transcript of proceedings in    CONG_0217806      CONG_013
                                                                                                                                                                                                                                                      Congoleum v. Ace; withheld pursuant to
                                                                                                                                                                                                                                                      court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                      Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                      8908-01).
00478           Message              3/10/2006     FW: ABI claims                Skip Feist                     Richard L. Epling                                                                   Wholly Privileged      Attorney Client            Attorney client communication regarding ABI
                                                                                 <sfeist@alumni.princeton.edu   (repling@pillsburylaw.com)[re                                                                                                         claims.
                                                                                 >                              pling@pillsburylaw.com]
00479           Message_Attachment   3/10/2006                                                                                                                                                      Wholly Privileged      Work Product               Attorney-client communication containing
                                                                                                                                                                                                                                                      work product draft proxy statement
                                                                                                                                                                                                                                                      regarding ABI claims.
00480           Message              4/13/2006     FW: Congoleum--Confidential   Skip Feist                     Richard G. Marcus                                                                   Partially Privileged   Attorney Client            Attorney-client communication regarding the    CONG_0217807    CONG_013
                                                   Settlement Communication      <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                           attached drafts of the settlement agreement
                                                                                 >                              rcus@prodigy.net]                                                                                                                     and its exhibits with Travelers.
00481           Message_Attachment   4/13/2006                                                                                                                                                      Settlement Withhold                               Settlement agreement draft with Travelers;     CONG_0217808    CONG_013
                                                                                                                                                                                                                                                      withheld pursuant to court order (filed
                                                                                                                                                                                                                                                      06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                      Property & Casualty Co., No. L-8908-01).
00482           Message_Attachment   4/13/2006                                                                                                                                                      Settlement Withhold                               Settlement communication with Travelers;       CONG_0217809    CONG_013
                                                                                                                                                                                                                                                      withheld pursuant to court order (filed
                                                                                                                                                                                                                                                      06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                      Property & Casualty Co., No. L-8908-01).
00483           Message_Attachment   4/13/2006                                                                                                                                                      Settlement Withhold                               Settlement agreement exhibit draft with        CONG_0217810    CONG_013
                                                                                                                                                                                                                                                      Travelers insurance; withheld pursuant to
                                                                                                                                                                                                                                                      court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                      Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                      8908-01).
00484           Message_Attachment   4/13/2006                                                                                                                                                      Settlement Withhold                               Settlement agreement exhibit draft with        CONG_0217811    CONG_013
                                                                                                                                                                                                                                                      Travelers and St. Paul insurance; withheld
                                                                                                                                                                                                                                                      pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                                      Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                                      Co., No. L-8908-01).
00485           Message_Attachment   4/13/2006                                                                                                                                                      Settlement Withhold                               Settlement agreement exhibit draft with        CONG_0217812    CONG_013
                                                                                                                                                                                                                                                      Travelers and St. Paul insurance; withheld
                                                                                                                                                                                                                                                      pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                                      Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                                      Co., No. L-8908-01).
00486           Message_Attachment   4/13/2006                                                                                                                                                      Settlement Withhold                               Settlement agreement exhibit draft with        CONG_0217813    CONG_013
                                                                                                                                                                                                                                                      Travelers and St. Paul insurance; withheld
                                                                                                                                                                                                                                                      pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                                      Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                                      Co., No. L-8908-01).
00487           Message_Attachment   4/13/2006                                                                                                                                                      Settlement Withhold                               Settlement agreement exhibit draft with        CONG_0217814    CONG_013
                                                                                                                                                                                                                                                      Travelers and St. Paul insurance; withheld
                                                                                                                                                                                                                                                      pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                                      Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                                      Co., No. L-8908-01).
00488           Message_Attachment   4/13/2006                                                                                                                                                      Settlement Withhold                               Settlement agreement exhibit draft with        CONG_0217815    CONG_013
                                                                                                                                                                                                                                                      Travelers and St. Paul insurance; withheld
                                                                                                                                                                                                                                                      pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                                      Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                                      Co., No. L-8908-01).
00489           Message              4/13/2006     FW: Congoleum--Confidential   Skip Feist                     Richard G. Marcus                                                                   Partially Privileged   Attorney Client            Attorney-client communications regarding       CONG_0217816    CONG_013
                                                   Settlement Communication      <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                           the attached drafts of the settlement
                                                                                 >                              rcus@prodigy.net]                                                                                                                     agreement and its exhibits with Travelers.
00490           Message_Attachment   4/13/2006                                                                                                                                                      Settlement Withhold                               Settlement agreement draft with Travelers      CONG_0217818    CONG_013
                                                                                                                                                                                                                                                      insurance; withheld pursuant to court order
                                                                                                                                                                                                                                                      (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                      Property & Casualty Co., No. L-8908-01).




Congoleum - Privilege Log                                                                                                                                   Page 6 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 8 of 265 PageID: 3963
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                           Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                  Email From                      Email To                         Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes                   Begin Bates     ProductionSet
00491           Message_Attachment   4/13/2006                                                                                                                                                        Settlement Withhold                              Settlement agreement exhibit draft with           CONG_0217819     CONG_013
                                                                                                                                                                                                                                                       Travelers; withheld pursuant to court order
                                                                                                                                                                                                                                                       (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                       Property & Casualty Co., No. L-8908-01).
00492           Message_Attachment   4/13/2006                                                                                                                                                        Settlement Withhold                              Settlement agreement exhibit draft with           CONG_0217820     CONG_013
                                                                                                                                                                                                                                                       Travelers insurance; withheld pursuant to
                                                                                                                                                                                                                                                       court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                       Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                       8908-01).
00493           Message_Attachment   4/13/2006                                                                                                                                                        Settlement Withhold                              Settlement agreement exhibit draft with           CONG_0217821     CONG_013
                                                                                                                                                                                                                                                       Travelers insurance; withheld pursuant to
                                                                                                                                                                                                                                                       court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                       Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                       8908-01).
00494           Message              4/18/2006     FW: Congoleum-SPT              Skip Feist                     Mitchell F. Dolin                                                                    Partially Privileged   Attorney Client           Attorney-client communication regarding           CONG_0217886     CONG_013
                                                   Settlement                     <sfeist@alumni.princeton.edu   (mdolin@cov.com)[mdolin@c                                                                                                             settlement discussions and settlement
                                                                                  >                              ov.com]                                                                                                                               agreement draft between ABI and Travelers
                                                                                                                                                                                                                                                       and St. Paul.
00495           Message_Attachment   4/18/2006                                                                                                                                                        Settlement Withhold                              Draft settlement agreement between ABI            CONG_0217887     CONG_013
                                                                                                                                                                                                                                                       and Travelers and St. Paul; withheld pursuant
                                                                                                                                                                                                                                                       to court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                       Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                       8908-01).
00496           Message              5/15/2006     FW: Ltr. to Michael S. Davis   Skip Feist                     Richard G. Marcus                                                                    Partially Privileged   Attorney Client           Attorney-client communication regarding           CONG_0217940     CONG_013
                                                                                  <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                           insurance settlement.
                                                                                  >                              rcus@prodigy.net]; Roger S.
                                                                                                                 Marcus (c/o
                                                                                                                 jweaver@congoleum.com)[jwe
                                                                                                                 aver@congoleum.com]
00497           Message              5/17/2006     FW: Draft Global Mediation     Skip Feist                     Richard G. Marcus                                                                    Wholly Privileged      Attorney Client; Work     Attorney-client communication and work
                                                   Proposals                      <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                 Product                   product regarding mediation proposals.
                                                                                  >                              rcus@prodigy.net]
00498           Message_Attachment   5/17/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attorney-client communication and work
                                                                                                                                                                                                                             Product                   product regarding mediation proposals.
00499           Message_Attachment   5/17/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attorney-client communication and work
                                                                                                                                                                                                                             Product                   product regarding mediation proposals.
00500           Message              5/18/2006     Re: 8k                         "Spear, Robin L."              sfeist@alumni.princeton.edu     "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney-client communication consisting of
                                                                                  <robin.spear@pillsburylaw.co                                   <richard.epling@pillsburylaw.c                                                                        request for and rendering of legal advice
                                                                                  m>                                                             om>                                                                                                   related to bankruptcy filing and press
                                                                                                                                                                                                                                                       release.
00501           Message              6/6/2006      RE: Settlement Status Chart    Skip Feist                     Michael St. Patrick Baxter      'Epling, Richard                                     Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                  <sfeist@alumni.princeton.edu   (mbaxter@cov.com)[mbaxter       L.'[richard.epling@pillsburylaw                                                                       status of various settlements and bankruptcy
                                                                                  >                              @cov.com]; Mitchell F. Dolin    .com]; 'Brennan, Kerry                                                                                proceedings.
                                                                                                                 (mdolin@cov.com)[mdolin@c       A.'[kerry.brennan@pillsburyla
                                                                                                                 ov.com]                         w.com];
                                                                                                                                                 'rgmarcus@ambilt.com'[rgmar
                                                                                                                                                 cus@ambilt.com]
00502           Message              7/25/2006     Excess coverage and            Skip Feist                     Russell Hewit                                                                        Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   environmental exposures        <sfeist@alumni.princeton.edu   (rhewit@dhplaw.net)[rhewit@                                                                                                           excess coverage and environmental
                                                                                  >                              dhplaw.net]                                                                                                                           exposures.
00503           Message              7/25/2006     #160046342v1_US_EAST_ -        Skip Feist                     repling@pillsburylaw.com[repl Richard G. Marcus                                      Wholly Privileged      Attorney Client; Work     Attorney client privilege regarding drafting of
                                                   Final Term sheet.DOC           <sfeist@alumni.princeton.edu   ing@pillsburylaw.com]         (rgmarcus@prodigy.net)[rgma                                                   Product                   final term sheet.
                                                                                  >                                                            rcus@prodigy.net]; Kerry A.
                                                                                                                                               Brennan
                                                                                                                                               (kbrennan@pillsburylaw.com)[
                                                                                                                                               kbrennan@pillsburylaw.com]
00504           Message_Attachment   7/25/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                             Product                   work product regarding drafting of final term
                                                                                                                                                                                                                                                       sheet.
00505           Message              7/27/2006     FW: Galaxy/Spectron            Skip Feist                     Russell Hewit                                                                        Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                  <sfeist@alumni.princeton.edu   (rhewit@dhplaw.net)[rhewit@                                                                                                           galaxy/spectron settlement.
                                                                                  >                              dhplaw.net]
00506           Message_Attachment   7/27/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                             Product                   work product draft of motion for approval of
                                                                                                                                                                                                                                                       Galaxy/Spectron Superfund Site settlement.



Congoleum - Privilege Log                                                                                                                                     Page 7 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 9 of 265 PageID: 3964
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                         Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
00507           Message_Attachment   7/27/2006                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                            Product                    work product draft of certification in support
                                                                                                                                                                                                                                                       of motion for approval of Galaxy/Spectron
                                                                                                                                                                                                                                                       Superfund Site settlement.
00508           Message              7/29/2006     FW: Term Sheet-Ace            Skip Feist                     Roger S. Marcus (c/o                                                                 Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                   settlement                    <sfeist@alumni.princeton.edu   jweaver@congoleum.com)[jwe                                                                                  Product                    ACE settlement negotiations.
                                                                                 >                              aver@congoleum.com];
                                                                                                                Richard G. Marcus
                                                                                                                (rgmarcus@prodigy.net)[rgma
                                                                                                                rcus@prodigy.net]
00509           Message_Attachment   7/29/2006                                                                                                                                                       Settlement Withhold                               Draft Terms Sheet withheld ursuant to court
                                                                                                                                                                                                                                                       order (filed 06/06/2002, Congoleum Corp. v.
                                                                                                                                                                                                                                                       Ace Property & Casualty Co., No. L-8908-01).
00510           Message              8/8/2006      FW: Highlands Notice          Skip Feist                     Mitchell F. Dolin                                                                    Partially Privileged   Attorney Client            Attorney client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   (mdolin@cov.com)[mdolin@c                                                                                                              legal advice related to the Highlands
                                                                                 >                              ov.com]                                                                                                                                Insurance Company Receivership,
                                                                                                                                                                                                                                                       Rehabilitation Plan.
00511           Message              8/11/2006     FW: Congoleum                 Skip Feist                     Richard G. Marcus                                                                    Settlement Withhold                               Internal forward of settlement
                                                                                 <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                            communication with Century; withheld
                                                                                 >                              rcus@prodigy.net]                                                                                                                      pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                                       Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                                       Co., No. L-8908-01).
00512           Message_Attachment   8/11/2006                                                                                                                                                       Settlement Withhold                               Working draft of settlement agreement with
                                                                                                                                                                                                                                                       Century; withheld pursuant to court order
                                                                                                                                                                                                                                                       (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                       Property & Casualty Co., No. L-8908-01).
00513           Message_Attachment   8/11/2006                                                                                                                                                       Settlement Withhold                               Working draft of settlement agreement with
                                                                                                                                                                                                                                                       Century; withheld pursuant to court order
                                                                                                                                                                                                                                                       (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                       Property & Casualty Co., No. L-8908-01).
00514           Message              8/15/2006     FW: Execution Page            Skip Feist                     repling@pillsburylaw.com[repl                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding the
                                                                                 <sfeist@alumni.princeton.edu   ing@pillsburylaw.com]                                                                                                                  Century settlement.
                                                                                 >
00515           Message_Attachment   8/15/2006                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                            Product                    and discussing draft buyback agreement and
                                                                                                                                                                                                                                                       release; also withheld subject to June 2002
                                                                                                                                                                                                                                                       Protective Order.
00516           Message_Attachment   8/15/2006                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                            Product                    and discussing draft buyback agreement and
                                                                                                                                                                                                                                                       release; also withheld subject to June 2002
                                                                                                                                                                                                                                                       Protective Order.
00517           Message              11/15/2006    FW: Congoleum -- Post Trial   Skip Feist                     Richard G. Marcus                                                                    Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                   Briefing                      <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                 Product                    and discussing draft of post trial briefing,
                                                                                 >                              rcus@prodigy.net]                                                                                                                      proposed finding of fact and conclusions of
                                                                                                                                                                                                                                                       law.
00518           Message_Attachment   11/15/2006                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                            Product                    and discussing draft of post trial briefing,
                                                                                                                                                                                                                                                       proposed finding of fact and conclusions of
                                                                                                                                                                                                                                                       law.
00519           Message_Attachment   11/15/2006                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                            Product                    and discussing draft of post trial briefing,
                                                                                                                                                                                                                                                       proposed finding of fact and conclusions of
                                                                                                                                                                                                                                                       law.
00520           Message              4/2/2007      Strongarm sec 544--Summary    Skip Feist                     repling@pillsburylaw.com[repl                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Judgment Memo of Law.DOC      <sfeist@alumni.princeton.edu   ing@pillsburylaw.com]                                                                                                                  summary judgment memo.
                                                                                 >
00521           Message_Attachment   4/2/2007                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                            Product                    work product regarding draft of summary
                                                                                                                                                                                                                                                       judgment motion on Count V and VI of the
                                                                                                                                                                                                                                                       Second Amended Complaint.
00522           Message              4/5/2007      term sheet                    Skip Feist                     repling@pillsburylaw.com[repl                                                        Partially Privileged   Attorney Client            Attorney-client communication regarding          CONG_0217942    CONG_013
                                                                                 <sfeist@alumni.princeton.edu   ing@pillsburylaw.com]                                                                                                                  Feist's edits to the mediation term sheet for
                                                                                 >                                                                                                                                                                     12th Modified Plan.




Congoleum - Privilege Log                                                                                                                                    Page 8 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 10 of 265 PageID: 3965
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                             Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                 Email From                      Email To                        Email CC                       Email BCC           FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes               Begin Bates     ProductionSet
00523           Message_Attachment   4/5/2007                                                                                                                                                              Wholly Privileged      Attorney Client; Work      Attorney-client communication containing      CONG_0217943     CONG_013
                                                                                                                                                                                                                                  Product                    and discussing Term sheet for 12th Modified
                                                                                                                                                                                                                                                             Plan, resulting from mediation; also withheld
                                                                                                                                                                                                                                                             pursuant to court order (filed 05/30/2006, In
                                                                                                                                                                                                                                                             re Congoleum Corp., No. 03-51524-KCF)..
00524           Message              4/10/2007     FW: Revised Summary          Skip Feist                     Richard G. Marcus                                                                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Judgment Brief               <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                                   most recent version of the summary
                                                                                >                              rcus@prodigy.net]                                                                                                                             judgment brief on the strongarm and lien
                                                                                                                                                                                                                                                             avoidance issues.
00525           Message_Attachment   4/10/2007                                                                                                                                                             Wholly Privileged      Work Product               Work product regarding most recent version
                                                                                                                                                                                                                                                             of the summary judgment brief on the
                                                                                                                                                                                                                                                             strongarm and lien avoidance issues.
00526           Message              5/23/2007     FW: [Fwd: Congoleum v Ace    Skip Feist                     Steven Schertz                                                                              Partially Privileged   Attorney Client            Attorney-client correspondence regarding      CONG_0217944     CONG_013
                                                   Insurance Company,Dkt No.    <sfeist@alumni.princeton.edu   (sschertz@congoleum.com)[ss                                                                                                                   Court's decision in insurance litigation.
                                                   L8908-01]                    >                              chertz@congoleum.com]
00527           Message              7/3/2007      FW: In re Congoleum Corp.;   Skip Feist                     Richard G. Marcus                                                                           Partially Privileged   Attorney Client            Attorney-client correspondence regarding      CONG_0217963     CONG_013
                                                   Case No. 03-52524            <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                                   documents filed in bankruptcy proceeding.
                                                                                >                              rcus@prodigy.net]
00528           Message              3/24/2008     CNA follow-up letter         Skip Feist                     repling@pillsburylaw.com[repl kbrennan@pillsburylaw.com[k FU (Howard N Feist                Partially Privileged   Attorney Client            Attorney-client communication regarding the CONG_0218091       CONG_013
                                                                                <sfeist@alumni.princeton.edu   ing@pillsburylaw.com]         brennan@pillsburylaw.com];  III)[sfeist@alumni.princeton.ed                                                     attached letter from CNA objecting to the
                                                                                >                                                            mdolin@cov.com[mdolin@cov u]                                                                                    Joint Plan.
                                                                                                                                             .com]
00529           Message              3/24/2008     CNA follow-up letter         "Skip Feist"                   <repling@pillsburylaw.com>    <kbrennan@pillsburylaw.com>                                   Partially Privileged   Attorney Client            Attorney-client communication regarding the CONG_0218094       CONG_013
                                                                                <sfeist@alumni.princeton.edu                                 ; <mdolin@cov.com>                                                                                              attached letter from CNA objecting to the
                                                                                >                                                                                                                                                                            Joint Plan.
00530           Message              4/23/2008     FW: Settlement Meeting       Skip Feist                     Richard G. Marcus                                                                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                                   settlement discussions with various insurers.
                                                                                >                              rcus@prodigy.net]
00531           Message              10/22/2008    FW: Litigation Settlement    Skip Feist                     Richard G. Marcus                                                                           Partially Privileged   Attorney Client            Attorney-client communication regarding the CONG_0218141       CONG_013
                                                   Decision                     <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                                   Litigation Settlement approval.
                                                                                >                              rcus@prodigy.net]; Roger S.
                                                                                                               Marcus
                                                                                                               (rmarcus@congoleum.com)[r
                                                                                                               marcus@congoleum.com]
00532           Message              11/12/2008    FW: Updated Disclosure       Skip Feist                     Michael S. Goodman                                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement                    <sfeist@alumni.princeton.edu   (Michael.Goodman@NationalC                                                                                                                    updated Disclosure Statement.
                                                                                >                              ity.com)[Michael.Goodman@N
                                                                                                               ationalCity.com]
00533           Message_Attachment   11/12/2008                                                                                                                                                            Wholly Privileged      Work Product               Work product regarding draft of updated
                                                                                                                                                                                                                                                             Disclosure Statement.
00534           Message_Attachment   11/12/2008                                                                                                                                                            Wholly Privileged      Work Product               Work product regarding draft of updated
                                                                                                                                                                                                                                                             Disclosure Statement.
00535           Message              11/12/2008    FW: Updated Plan             Skip Feist                     Michael S. Goodman                                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <sfeist@alumni.princeton.edu   (Michael.Goodman@NationalC                                                                                                                    updated Plan draft.
                                                                                >                              ity.com)[Michael.Goodman@N
                                                                                                               ationalCity.com]
00536           Message_Attachment   11/12/2008                                                                                                                                                            Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                             Joint Plan.
00537           Message_Attachment   11/12/2008                                                                                                                                                            Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                             Joint Plan.
00538           Message              10/29/2009    FW: Travelers                Skip Feist                     Richard G. Marcus                                                                           Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                                   position of insurance carrier in bankruptcy
                                                                                >                              rcus@prodigy.net]                                                                                                                             proceedings.
00539           Message              11/13/2009    FW: Insurer Settlement --    Skip Feist                     Richard G. Marcus                                                                           Wholly Privileged      Attorney Client            Internal forward of attorney-client
                                                   Attorney Client              <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                                   communication regarding settlement talks
                                                   Communication/Attorney       >                              rcus@prodigy.net]                                                                                                                             with Jonathan Guy.
                                                   Work Product
00540           Message              11/23/2009    FW: Congoleum                Skip Feist                     Richard G. Marcus                                                                           Partially Privileged   Attorney Client            Internal forward of attorney-client
                                                                                <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                                   communications, and discussion of same,
                                                                                >                              rcus@prodigy.net]                                                                                                                             regarding draft settlement agreement with
                                                                                                                                                                                                                                                             Hartford.
00541           Message_Attachment   11/23/2009                                                                                                                                                            Settlement Withhold                               Draft settlement document between
                                                                                                                                                                                                                                                             Congoleum and Hartford; withheld pursuant
                                                                                                                                                                                                                                                             to court order (filed 06/02/2004, In re
                                                                                                                                                                                                                                                             Congoleum Corp., No. 03-51524-KCF).



Congoleum - Privilege Log                                                                                                                                   Page 9 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 11 of 265 PageID: 3966
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                       Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
00542           Message              12/14/2009    FW: CONFIDENTIAL                Skip Feist                     Richard G. Marcus                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Congoleum/Hartford              <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                          settlement with insurance carrier.
                                                   Settlement Agreement            >                              rcus@prodigy.net]
00543           Message_Attachment   12/14/2009                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                            Product                    work product draft insurance settlement
                                                                                                                                                                                                                                                       agreement.
00544           Message              12/14/2009    FW: CONFIDENTIAL                Skip Feist                     William N. Hall                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Congoleum/Hartford              <sfeist@alumni.princeton.edu   (whall@winston.com)[whall@                                                                                                           settlement with insurance carrier.
                                                   Settlement Agreement            >                              winston.com]
00545           Message_Attachment   12/14/2009                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                            Product                    work product draft insurance settlement
                                                                                                                                                                                                                                                       agreement.
00546           Message              1/12/2010     FW: Hartford Agreement          Skip Feist                     Richard G. Marcus                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                          draft of settlement agreement with Hartford.
                                                                                   >                              rcus@prodigy.net]
00547           Message_Attachment   1/12/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of settlement
                                                                                                                                                                                                                                                       agreement with Hartford.
00548           Message_Attachment   1/12/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of settlement
                                                                                                                                                                                                                                                       agreement with Hartford.
00549           Message              1/13/2010     Hartford Agreement              "Hall, Bill"                   "'Feist, Skip'"                "Fehrenbach, John"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <WHall@winston.com>            <sfeist@alumni.princeton.edu   <JFehrenb@winston.com>;                                                                               draft of settlement agreement with Hartford.
                                                                                                                  >;                             "Hall,
                                                                                                                  "'mchehi@skadden.com'"<mc      Bill"<WHall@winston.com>;
                                                                                                                  hehi@skadden.com>              "'Epling, Richard
                                                                                                                                                 L.'"<richard.epling@pillsburyla
                                                                                                                                                 w.com>; "'Brennan, Kerry
                                                                                                                                                 A.'"<kerry.brennan@pillsburyl
                                                                                                                                                 aw.com>; "'Dolin, Mitchell'"
                                                                                                                                                 <mdolin@cov.com>; "'Korde,
                                                                                                                                                 Rukesh'" <rkorde@cov.com>
00550           Message_Attachment   1/13/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of settlement
                                                                                                                                                                                                                                                       agreement with Hartford.
00551           Message_Attachment   1/13/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of settlement
                                                                                                                                                                                                                                                       agreement with Hartford.
00552           Message              1/13/2010     ABI Changes to Draft Hartford   "Hall, Bill"                   "'Ruggeri, James P.'"          "'Feist, Skip'"                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding ABI
                                                   Agreement                       <WHall@winston.com>            <JPRuggeri@HHLAW.com>          <sfeist@alumni.princeton.edu                                                                          and the draft settlement agreement with
                                                                                                                                                 >;                                                                                                    Hartford.
                                                                                                                                                 "'mchehi@skadden.com'"<mc
                                                                                                                                                 hehi@skadden.com>;
                                                                                                                                                 "Fehrenbach, John"
                                                                                                                                                 <JFehrenb@winston.com>;
                                                                                                                                                 "Hall,
                                                                                                                                                 Bill"<WHall@winston.com>
00553           Message_Attachment   1/13/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of settlement
                                                                                                                                                                                                                                                       agreement with Hartford.
00554           Message_Attachment   1/13/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of settlement
                                                                                                                                                                                                                                                       agreement with Hartford.
00555           Message              1/14/2010     FW: ABI Changes to Draft        Skip Feist                     Richard G. Marcus                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding ABI
                                                   Hartford Agreement              <sfeist@alumni.princeton.edu   (rgmarcus@prodigy.net)[rgma                                                                                                          and the draft settlement agreement with
                                                                                   >                              rcus@prodigy.net]                                                                                                                    Hartford.
00556           Message_Attachment   1/14/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft settlement
                                                                                                                                                                                                                                                       agreement with Hartford.
00557           Message_Attachment   1/14/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft settlement
                                                                                                                                                                                                                                                       agreement with Hartford.
00558           Message_Attachment   5/14/2010                                                                                                                                                       Settlement Withhold                               Draft of Congoleum's Mediation Statement; CONG_0218367        CONG_013
                                                                                                                                                                                                                                                       withheld pursuant to court order (filed
                                                                                                                                                                                                                                                       05/30/2006, In re Congoleum Corp., No. 03-
                                                                                                                                                                                                                                                       51524-KCF).
00559           Message              11/11/2011    FW: Congo History.pdf - Adobe <snayar@congoleum.com>           <sfeist@alumni.princeton.edu                                                       Wholly Privileged      Attorney Client            Internally forwarding of attorney-client
                                                   Acrobat Standard                                               >                                                                                                                                    communication rendering legal analysis.
00560           Message_Attachment   11/11/2011                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding summary of
                                                                                                                                                                                                                                                       Congoleum's corporate history.




Congoleum - Privilege Log                                                                                                                                     Page 10 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 12 of 265 PageID: 3967
                                                                                                                            DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                              Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                           Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                  Email From              Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates    ProductionSet
00561           Message              7/16/2001     Congoleum Insurance/Excess   Russell L. Hewit        SMTP@Toc1_VIN_Congo@Ser                                                             Wholly Privileged      Attorney Client            Correspondence between Russell Hewit, Esq.
                                                   Insurer Meeting              <rhewit@dhplaw.net>     vers[SHPS51A@prodigy.com];                                                                                                            and Congoleum regarding meetings with
                                                                                                        SMTP@Toc1_VIN_Congo@Ser                                                                                                               insurers to discuss settlement
                                                                                                        vers[rgmarcus@ambilt.com];
                                                                                                        SMTP@Toc1_VIN_Congo@Ser
                                                                                                        vers[sfeist@alumni.princeton.
                                                                                                        edu];
                                                                                                        SMTP@Toc1_VIN_Congo@Ser
                                                                                                        vers[whall@winston.com];
                                                                                                        SMTP@Toc1_VIN_Congo@Ser
                                                                                                        vers[cdomalewski@dughihewi
                                                                                                        t.com];
                                                                                                        SMTP@Toc1_VIN_Congo@Ser
                                                                                                        vers[shall@dhplaw.net]; Don
                                                                                                        Golemme@FIN@CongoMer[D
                                                                                                        on
                                                                                                        Golemme@FIN@CongoMer]
00562           Message_Attachment   7/16/2001                                                                                                                                              Wholly Privileged      Attorney Client            Correspondence between Russell Hewit, Esq.
                                                                                                                                                                                                                                              and Congoleum regarding meetings with
                                                                                                                                                                                                                                              insurers to discuss settlement
00563           Message              12/13/2001    Liberty/Congoleum Settlement "Russell L. Hewit"      SMTP@Toc1_VIN_Congo@Ser         SMTP@Toc1_VIN_Congo@Ser                             Settlement Withhold Attorney Client               Correspondence regarding insurance
                                                                                <rhewit@dhplaw.net>     vers[<Mark.Bailey@LibertyMu     vers[<cdomalewski@dhplaw.n                                                                            settlement withheld pursuant to June 2002
                                                                                <rhewit@dhplaw.net>     tual.com>][Mark.Bailey@Liber    et>][cdomalewski@dhplaw.ne                                                                            Protective Order.
                                                                                                        tyMutual.com];                  t]
                                                                                                        SMTP@Toc1_VIN_Congo@Ser
                                                                                                        vers[<Marcia.Weiner@Liberty
                                                                                                        Mutual.com>][Marcia.Weiner
                                                                                                        @LibertyMutual.com];
                                                                                                        SMTP@Toc1_VIN_Congo@Ser
                                                                                                        vers[<jedwards@kl.com>][jed
                                                                                                        wards@kl.com]
00564           Message_Attachment   12/13/2001                                                                                                                                             Settlement Withhold Attorney Client               Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
00565           Message_Attachment   12/13/2001                                                                                                                                             Settlement Withhold Attorney Client               Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
00566           Message_Attachment   12/13/2001                                                                                                                                             Settlement Withhold Attorney Client               Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
00567           Message              12/14/2001    Congoleum / Liberty          "Russell L. Hewit"      SMTP@Toc1_VIN_Congo@Ser         SMTP@Toc1_VIN_Congo@Ser                             Settlement Withhold                               Correspondence regarding insurance
                                                                                <rhewit@dhplaw.net>     vers[<Mark.Bailey@LibertyMu     vers[<cdomalewski@dhplaw.n                                                                            settlement withheld pursuant to June 2002
                                                                                <rhewit@dhplaw.net>     tual.com>][Mark.Bailey@Liber    et>][cdomalewski@dhplaw.ne                                                                            Protective Order.
                                                                                                        tyMutual.com];                  t]
                                                                                                        SMTP@Toc1_VIN_Congo@Ser
                                                                                                        vers[<Marcia.Weiner@Liberty
                                                                                                        Mutual.com>][Marcia.Weiner
                                                                                                        @LibertyMutual.com];
                                                                                                        SMTP@Toc1_VIN_Congo@Ser
                                                                                                        vers[<jedwards@kl.com>][jed
                                                                                                        wards@kl.com]
00568           Message_Attachment   12/14/2001                                                                                                                                             Settlement Withhold                               Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.




Congoleum - Privilege Log                                                                                                                          Page 11 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 13 of 265 PageID: 3968
                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                 Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject              Email From              Email To                      Email CC                      Email BCC    FLR: Privilege Tags   FLR: Privileged Reason               FLR: Attorney Notes             Begin Bates    ProductionSet
00569           Message              12/17/2001    Congoleum / Liberty    "Russell L. Hewit"      SMTP@Toc1_VIN_Congo@Ser                                                            Settlement Withhold                             Correspondence regarding insurance
                                                                          <rhewit@dhplaw.net>     vers[<Marcia.Weiner@Liberty                                                                                                        settlement withheld pursuant to June 2002
                                                                          <rhewit@dhplaw.net>     Mutual.com>][Marcia.Weiner                                                                                                         Protective Order.
                                                                                                  @LibertyMutual.com];
                                                                                                  SMTP@Toc1_VIN_Congo@Ser
                                                                                                  vers[<Mark.Bailey@LibertyMu
                                                                                                  tual.com>][Mark.Bailey@Liber
                                                                                                  tyMutual.com];
                                                                                                  SMTP@Toc1_VIN_Congo@Ser
                                                                                                  vers[<cdomalewski@dhplaw.n
                                                                                                  et>][cdomalewski@dhplaw.ne
                                                                                                  t];
                                                                                                  SMTP@Toc1_VIN_Congo@Ser
                                                                                                  vers[<jedwards@kl.com>][jed
                                                                                                  wards@kl.com]
00570           Message_Attachment   12/17/2001                                                                                                                                      Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                     settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                     Protective Order.
00571           Message_Attachment   12/17/2001                                                                                                                                      Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                     settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                     Protective Order.
00572           Message_Attachment   12/17/2001                                                                                                                                      Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                     settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                     Protective Order.
00573           Message              12/18/2001    Congoleum / Liberty    "Russell L. Hewit"      SMTP@Toc1_VIN_Congo@Ser                                                            Settlement Withhold                             Correspondence regarding insurance
                                                                          <rhewit@dhplaw.net>     vers[<Marcia.Weiner@Liberty                                                                                                        settlement withheld pursuant to June 2002
                                                                          <rhewit@dhplaw.net>     Mutual.com>][Marcia.Weiner                                                                                                         Protective Order.
                                                                                                  @LibertyMutual.com];
                                                                                                  SMTP@Toc1_VIN_Congo@Ser
                                                                                                  vers[<Mark.Bailey@LibertyMu
                                                                                                  tual.com>][Mark.Bailey@Liber
                                                                                                  tyMutual.com];
                                                                                                  SMTP@Toc1_VIN_Congo@Ser
                                                                                                  vers[<cdomalewski@dhplaw.n
                                                                                                  et>][cdomalewski@dhplaw.ne
                                                                                                  t];
                                                                                                  SMTP@Toc1_VIN_Congo@Ser
                                                                                                  vers[<jedwards@kl.com>][jed
                                                                                                  wards@kl.com]
00574           Message_Attachment   12/18/2001                                                                                                                                      Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                     settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                     Protective Order.
00575           Message              12/19/2001    Re: Draft Agreements   "Russell L. Hewit"      SMTP@Toc1_VIN_Congo@Ser        SMTP@Toc1_VIN_Congo@Ser                             Settlement Withhold                             Correspondence regarding insurance
                                                                          <rhewit@dhplaw.net>     vers[<Marcia.Weiner@Liberty    vers[<Mark.Bailey@LibertyMu                                                                         settlement withheld pursuant to June 2002
                                                                          <rhewit@dhplaw.net>     Mutual.com>][Marcia.Weiner     tual.com>][Mark.Bailey@Liber                                                                        Protective Order.
                                                                                                  @LibertyMutual.com];           tyMutual.com];
                                                                                                  SMTP@Toc1_VIN_Congo@Ser        SMTP@Toc1_VIN_Congo@Ser
                                                                                                  vers[<rhewit@dughihewit.com    vers[<Joseph.Kallimanis@Liber
                                                                                                  >][rhewit@dughihewit.com];     tyMutual.com>][Joseph.Kallim
                                                                                                  SMTP@Toc1_VIN_Congo@Ser        anis@LibertyMutual.com]
                                                                                                  vers[<cdomalewski@dhplaw.n
                                                                                                  et>][cdomalewski@dhplaw.ne
                                                                                                  t];
                                                                                                  SMTP@Toc1_VIN_Congo@Ser
                                                                                                  vers[<jedwards@kl.com>][jed
                                                                                                  wards@kl.com]
00576           Message_Attachment   12/19/2001                                                                                                                                      Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                     settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                     Protective Order.
00577           Message_Attachment   12/19/2001                                                                                                                                      Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                     settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                     Protective Order.
00578           Message_Attachment   12/19/2001                                                                                                                                      Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                     settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                     Protective Order.



Congoleum - Privilege Log                                                                                                                    Page 12 of 264
                                                                                   Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 14 of 265 PageID: 3969
                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                  Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject              Email From             Email To                       Email CC                     Email BCC    FLR: Privilege Tags   FLR: Privileged Reason               FLR: Attorney Notes             Begin Bates    ProductionSet
00579           Message              12/19/2001    Re: Draft Agreements     "Russell L. Hewit"      SMTP@Toc1_VIN_Congo@Ser       SMTP@Toc1_VIN_Congo@Ser                             Settlement Withhold                             Correspondence regarding insurance
                                                                            <rhewit@dhplaw.net>     vers[<Marcia.Weiner@Liberty   vers[<Mark.Bailey@LibertyMu                                                                         settlement withheld pursuant to June 2002
                                                                            <rhewit@dhplaw.net>     Mutual.com>][Marcia.Weiner    tual.com>][Mark.Bailey@Liber                                                                        Protective Order.
                                                                                                    @LibertyMutual.com];          tyMutual.com];
                                                                                                    SMTP@Toc1_VIN_Congo@Ser       SMTP@Toc1_VIN_Congo@Ser
                                                                                                    vers[<rhewit@dughihewit.com   vers[<Joseph.Kallimanis@Liber
                                                                                                    >][rhewit@dughihewit.com];    tyMutual.com>][Joseph.Kallim
                                                                                                    SMTP@Toc1_VIN_Congo@Ser       anis@LibertyMutual.com]
                                                                                                    vers[<cdomalewski@dhplaw.n
                                                                                                    e>][cdomalewski@dhplaw.ne];
                                                                                                    SMTP@Toc1_VIN_Congo@Ser
                                                                                                    vers[<jedwards@kl.com>][jed
                                                                                                    wards@kl.com]
00580           Message_Attachment   12/19/2001                                                                                                                                       Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                      settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
00581           Message_Attachment   12/19/2001                                                                                                                                       Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                      settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
00582           Message_Attachment   12/19/2001                                                                                                                                       Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                      settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
00583           Message              12/19/2001    Draft Agreements         "Russell L. Hewit"      SMTP@Toc1_VIN_Congo@Ser       SMTP@Toc1_VIN_Congo@Ser                             Settlement Withhold                             Correspondence regarding insurance
                                                                            <rhewit@dhplaw.net>     vers[<Marcia.Weiner@Liberty   vers[<Mark.Bailey@LibertyMu                                                                         settlement withheld pursuant to June 2002
                                                                            <rhewit@dhplaw.net>     Mutual.com>][Marcia.Weiner    tual.com>][Mark.Bailey@Liber                                                                        Protective Order.
                                                                                                    @LibertyMutual.com];          tyMutual.com];
                                                                                                    SMTP@Toc1_VIN_Congo@Ser       SMTP@Toc1_VIN_Congo@Ser
                                                                                                    vers[<cdomalewski@dhplaw.n    vers[<Joseph.Kallimanis@Liber
                                                                                                    et>][cdomalewski@dhplaw.ne    tyMutual.com>][Joseph.Kallim
                                                                                                    t];                           anis@LibertyMutual.com]
                                                                                                    SMTP@Toc1_VIN_Congo@Ser
                                                                                                    vers[<jedwards@kl.com>][jed
                                                                                                    wards@kl.com]
00584           Message_Attachment   12/19/2001                                                                                                                                       Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                      settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
00585           Message              12/21/2001    Congoleum / Liberty      "Russell L. Hewit"      SMTP@Toc1_VIN_Congo@Ser       SMTP@Toc1_VIN_Congo@Ser                             Settlement Withhold                             Correspondence regarding insurance
                                                                            <rhewit@dhplaw.net>     vers[<Marcia.Weiner@Liberty   vers[<Mark.Bailey@LibertyMu                                                                         settlement withheld pursuant to June 2002
                                                                            <rhewit@dhplaw.net>     Mutual.com>][Marcia.Weiner    tual.com>][Mark.Bailey@Liber                                                                        Protective Order.
                                                                                                    @LibertyMutual.com];          tyMutual.com];
                                                                                                    SMTP@Toc1_VIN_Congo@Ser       SMTP@Toc1_VIN_Congo@Ser
                                                                                                    vers[<cdomalewski@dhplaw.n    vers[<Joseph.Kallimanis@Liber
                                                                                                    et>][cdomalewski@dhplaw.ne    tyMutual.com>][Joseph.Kallim
                                                                                                    t];                           anis@LibertyMutual.com]
                                                                                                    SMTP@Toc1_VIN_Congo@Ser
                                                                                                    vers[<jedwards@kl.com>][jed
                                                                                                    wards@kl.com]
00586           Message_Attachment   12/21/2001                                                                                                                                       Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                      settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
00587           Message_Attachment   12/21/2001                                                                                                                                       Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                      settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
00588           Message              12/21/2001    Congoleum / Liberty      "Russell L. Hewit"      SMTP@Toc1_VIN_Congo@Ser       SMTP@Toc1_VIN_Congo@Ser                             Settlement Withhold                             Correspondence regarding insurance
                                                                            <rhewit@dhplaw.net>     vers[<Marcia.Weiner@Liberty   vers[<Mark.Bailey@LibertyMu                                                                         settlement withheld pursuant to June 2002
                                                                            <rhewit@dhplaw.net>     Mutual.com>][Marcia.Weiner    tual.com>][Mark.Bailey@Liber                                                                        Protective Order.
                                                                                                    @LibertyMutual.com];          tyMutual.com];
                                                                                                    SMTP@Toc1_VIN_Congo@Ser       SMTP@Toc1_VIN_Congo@Ser
                                                                                                    vers[<cdomalewski@dhplaw.n    vers[<Joseph.Kallimanis@Liber
                                                                                                    et>][cdomalewski@dhplaw.ne    tyMutual.com>][Joseph.Kallim
                                                                                                    t];                           anis@LibertyMutual.com]
                                                                                                    SMTP@Toc1_VIN_Congo@Ser
                                                                                                    vers[<jedwards@kl.com>][jed
                                                                                                    wards@kl.com]
00589           Message_Attachment   12/21/2001                                                                                                                                       Settlement Withhold                             Correspondence regarding insurance
                                                                                                                                                                                                                                      settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.

Congoleum - Privilege Log                                                                                                                     Page 13 of 264
                                                                                  Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 15 of 265 PageID: 3970
                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                        Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject           Email From              Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason               FLR: Attorney Notes                  Begin Bates    ProductionSet
00590           Message_Attachment   12/21/2001                                                                                                                                       Settlement Withhold                              Correspondence regarding insurance
                                                                                                                                                                                                                                       settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                       Protective Order.
00591           Message_Attachment   12/21/2001                                                                                                                                       Settlement Withhold                              Correspondence regarding insurance
                                                                                                                                                                                                                                       settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                       Protective Order.
00592           Message              12/27/2001    Re: Congoleum           "Russell L. Hewit"    SMTP@Toc1_VIN_Congo@Ser         SMTP@Toc1_VIN_Congo@Ser                              Settlement Withhold                              Correspondence regarding insurance
                                                                           <rhewit@dhplaw.net>   vers[<Marcia.Weiner@Liberty     vers[<Mark.Bailey@LibertyMu                                                                           settlement withheld pursuant to June 2002
                                                                           <rhewit@dhplaw.net>   Mutual.com>][Marcia.Weiner      tual.com>][Mark.Bailey@Liber                                                                          Protective Order.
                                                                                                 @LibertyMutual.com];            tyMutual.com]
                                                                                                 SMTP@Toc1_VIN_Congo@Ser
                                                                                                 vers[<rhewit@dughihewit.com
                                                                                                 >][rhewit@dughihewit.com];
                                                                                                 SMTP@Toc1_VIN_Congo@Ser
                                                                                                 vers[<cdomalewski@dhplaw.n
                                                                                                 et>][cdomalewski@dhplaw.ne
                                                                                                 t];
                                                                                                 SMTP@Toc1_VIN_Congo@Ser
                                                                                                 vers[<jedwards@kl.com>][jed
                                                                                                 wards@kl.com]
00593           Message_Attachment   12/27/2001                                                                                                                                       Settlement Withhold                              Correspondence regarding insurance
                                                                                                                                                                                                                                       settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                       Protective Order.
00594           Message              1/7/2002      Congoleum / Liberty /   "Russell L. Hewit"    SMTP@Toc1_VIN_Congo@Ser SMTP@Toc1_VIN_Congo@Ser                                      Wholly Privileged      Attorney Client           Attorney-client communication providing
                                                   Spaulding Decision      <rhewit@dhplaw.net>   vers[<SHPS51A@prodigy.com> vers[<jedwards@kl.com>][jed                                                                                legal analysis and advise related to insurance
                                                                           <rhewit@dhplaw.net>   ][SHPS51A@prodigy.com];       wards@kl.com]                                                                                           claims.
                                                                                                 SMTP@Toc1_VIN_Congo@Ser
                                                                                                 vers[<rgmarcus@ambilt.com>]
                                                                                                 [rgmarcus@ambilt.com];
                                                                                                 SMTP@Toc1_VIN_Congo@Ser
                                                                                                 vers[<sfeist@alumni.princeton
                                                                                                 .edu>][sfeist@alumni.princeto
                                                                                                 n.edu]; Don
                                                                                                 Golemme@FIN@CongoMer[]
00595           Message_Attachment   1/7/2002                                                                                                                                         Wholly Privileged      Attorney Client           Attorney-client communication providing
                                                                                                                                                                                                                                       legal analysis and advise related to insurance
                                                                                                                                                                                                                                       claims.
00596           Message_Attachment   1/7/2002                                                                                                                                         Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                             Product                   attorney work-product and providing legal
                                                                                                                                                                                                                                       analysis and advise related to insurance
                                                                                                                                                                                                                                       claims.
00597           Message              1/14/2002     Congoleum / Liberty     "Russell L. Hewit"    SMTP@Toc1_VIN_Congo@Ser                                                              Settlement Withhold Attorney Client              Correspondence regarding insurance
                                                                           <rhewit@dhplaw.net>   vers[<cdomalewski@dhplaw.n                                                                                                            settlement withheld pursuant to June 2002
                                                                           <rhewit@dhplaw.net>   et>][cdomalewski@dhplaw.ne                                                                                                            Protective Order.
                                                                                                 t];
                                                                                                 SMTP@Toc1_VIN_Congo@Ser
                                                                                                 vers[<jedwards@kl.com>][jed
                                                                                                 wards@kl.com];
                                                                                                 SMTP@Toc1_VIN_Congo@Ser
                                                                                                 vers[<sfeist@alumni.princeton
                                                                                                 .edu>][sfeist@alumni.princeto
                                                                                                 n.edu];
                                                                                                 SMTP@Toc1_VIN_Congo@Ser
                                                                                                 vers[<SHPS51A@prodigy.com>
                                                                                                 ][SHPS51A@prodigy.com];
                                                                                                 SMTP@Toc1_VIN_Congo@Ser
                                                                                                 vers[<rgmarcus@ambilt.com>]
                                                                                                 [rgmarcus@ambilt.com]; Don
                                                                                                 Golemme@FIN@CongoMer[]
00598           Message_Attachment   1/14/2002                                                                                                                                        Settlement Withhold Attorney Client              Correspondence regarding insurance
                                                                                                                                                                                                                                       settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                       Protective Order.
00599           Message_Attachment   1/14/2002                                                                                                                                        Settlement Withhold Attorney Client              Correspondence regarding insurance
                                                                                                                                                                                                                                       settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                       Protective Order.



Congoleum - Privilege Log                                                                                                                    Page 14 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 16 of 265 PageID: 3971
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                           Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject               Email From                   Email To                        Email CC                       Email BCC    FLR: Privilege Tags  FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates     ProductionSet
00600           Message_Attachment   1/14/2002                                                                                                                                                 Settlement Withhold Attorney Client            Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
00601           Message_Attachment   1/14/2002                                                                                                                                                 Settlement Withhold                            Draft settlement and release agreement
                                                                                                                                                                                                                                              withheld pursuant to Court order.
00602           Message              1/14/2002     Congoleum / Liberty         "Russell L. Hewit"         SMTP@Toc1_VIN_Congo@Ser                                                              Settlement Withhold                            Draft settlement and release agreement
                                                                               <rhewit@dhplaw.net>        vers["Weiner, Marcia"                                                                                                               withheld pursuant to Court order.
                                                                               <rhewit@dhplaw.net>        <Marcia.Weiner@LibertyMutu
                                                                                                          al.com>][Marcia.Weiner@Libe
                                                                                                          rtyMutual.com]
00603           Message              1/15/2002     Follow up issues            "Craig A. Domalewski"      Don                         SMTP@Toc1_VIN_Congo@Ser                                  Wholly Privileged      Attorney Client         Attorney-client communication rendering
                                                                               <cdomalewski@dhplaw.net>   Golemme@FIN@CongoMer[] vers[<Rhewit@dhplaw.net>][R                                                                                  legal evaluation and status of insurance
                                                                               <cdomalewski@dhplaw.net>                               hewit@dhplaw.net];                                                                                      litigation.
                                                                                                                                      SMTP@Toc1_VIN_Congo@Ser
                                                                                                                                      vers[<shall@dhplaw.net>][shal
                                                                                                                                      l@dhplaw.net]
00604           Message              1/15/2002     Congoleum / Liberty         "Russell L. Hewit"         SMTP@Toc1_VIN_Congo@Ser                                                              Settlement Withhold                            Correspondence regarding insurance
                                                                               <rhewit@dhplaw.net>        vers[<Marcia.Weiner@Liberty                                                                                                         settlement withheld pursuant to June 2002
                                                                               <rhewit@dhplaw.net>        Mutual.com>][Marcia.Weiner                                                                                                          Protective Order.
                                                                                                          @LibertyMutual.com]
00605           Message_Attachment   1/15/2002                                                                                                                                                 Settlement Withhold                            Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
00606           Message_Attachment   1/15/2002                                                                                                                                                 Settlement Withhold                            Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
00607           Message_Attachment   1/15/2002                                                                                                                                                 Settlement Withhold                            Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
00608           Message_Attachment   1/15/2002                                                                                                                                                 Settlement Withhold                            Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
00609           Message              1/15/2002     Re: Liberty BIW/Congoleum   "Russell L. Hewit"         Don                             Skip                                                 Partially Privileged   Attorney Client         Redacted attorney-client communication
                                                   Losses                      <rhewit@dhplaw.net>        Golemme@FIN@CongoMer[]          Feist[sfeist@alumni.princeton.                                                                      regarding insurance settlements and
                                                                               <rhewit@dhplaw.net>                                        edu]                                                                                                application of retro premiums.
00610           Message              1/15/2002     RE: Congoleum / Liberty     "Russell L. Hewit"         SMTP@Toc1_VIN_Congo@Ser                                                              Settlement Withhold                            Correspondence regarding insurance
                                                                               <rhewit@dhplaw.net>        vers[<Marcia.Weiner@Liberty                                                                                                         settlement withheld pursuant to June 2002
                                                                               <rhewit@dhplaw.net>        Mutual.com>][Marcia.Weiner                                                                                                          Protective Order.
                                                                                                          @LibertyMutual.com]
00611           Message              1/17/2002     Congoleum / Liberty         "Russell L. Hewit"         SMTP@Toc1_VIN_Congo@Ser                                                              Settlement Withhold                            Correspondence regarding insurance
                                                                               <rhewit@dhplaw.net>        vers[<Marcia.Weiner@Liberty                                                                                                         settlement withheld pursuant to June 2002
                                                                               <rhewit@dhplaw.net>        Mutual.com>][Marcia.Weiner                                                                                                          Protective Order.
                                                                                                          @LibertyMutual.com]
00612           Message_Attachment   1/17/2002                                                                                                                                                 Settlement Withhold                            Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
00613           Message_Attachment   1/17/2002                                                                                                                                                 Settlement Withhold                            Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
00614           Message_Attachment   1/17/2002                                                                                                                                                 Settlement Withhold                            Correspondence regarding insurance
                                                                                                                                                                                                                                              settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
00615           Message              1/17/2002     AIG                         "Craig A. Domalewski"      SMTP@Toc1_VIN_Congo@Ser SMTP@Toc1_VIN_Congo@Ser                                      Wholly Privileged      Attorney Client         Attorney client correspondence regarding
                                                                               <cdomalewski@dhplaw.net>   vers[<Rhewit@dhplaw.net>][R vers[<shall@dhplaw.net>][shal                                                                           insurance settlement.
                                                                               <cdomalewski@dhplaw.net>   hewit@dhplaw.net]; Don      l@dhplaw.net]
                                                                                                          Golemme@FIN@CongoMer[]
00616           Message              1/17/2002     FW: Congoleum History       "Betty Jahn"               Don                                                                                  Partially Privileged   Attorney Client         Correspondence with counsel related to      CONG_0211207    CONG_012
                                                                               <bjahn@congoleum.com>      Golemme@FIN@CongoMer[]                                                                                                              Congoleum corporate history.
                                                                               <bjahn@congoleum.com>
00617           Message_Attachment   1/17/2002                                                                                                                                                 Partially Privileged   Attorney Client         Correspondence with counsel related to      CONG_0211208    CONG_012
                                                                                                                                                                                                                                              Congoleum corporate history.
00618           Message_Attachment   1/17/2002                                                                                                                                                 Partially Privileged   Attorney Client         Correspondence with counsel related to      CONG_0211209    CONG_012
                                                                                                                                                                                                                                              Congoleum corporate history.
00619           Message              1/18/2002     London v. Congoleum         "Scott A. Hall"            Don                                                                                  Wholly Privileged      Attorney Client         Attorney-client correspondence regarding
                                                                               <shall@dhplaw.net>         Golemme@FIN@CongoMer[]                                                                                                              availability of insurance proceeds.
                                                                               <shall@dhplaw.net>


Congoleum - Privilege Log                                                                                                                             Page 15 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 17 of 265 PageID: 3972
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes            Begin Bates    ProductionSet
00620           Message_Attachment   1/18/2002                                                                                                                                                        Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                                        availability of insurance proceeds.
00621           Message              2/1/2002      Retro/Deductible Billings      "Russell L. Hewit"             DGolemme@congoleum.com          cdomalewski@dhplaw.net;                              Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                  <rhewit@dhplaw.net>                                            shall@dhplaw.net                                                                                       insurance settlement.
00622           Message              2/1/2002      Congoleum / Liberty -- Final   "Russell L. Hewit"             Marcia.Weiner@LibertyMutual                                                          Settlement Withhold Attorney Client               Correspondence regarding insurance
                                                   Agreements                     <rhewit@dhplaw.net>            .com                                                                                                                                   settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                        Protective Order.
00623           Message_Attachment   2/1/2002                                                                                                                                                         Settlement Withhold Attorney Client               Correspondence regarding insurance
                                                                                                                                                                                                                                                        settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                        Protective Order.
00624           Message_Attachment   2/1/2002                                                                                                                                                         Settlement Withhold                               Correspondence regarding insurance
                                                                                                                                                                                                                                                        settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                        Protective Order.
00625           Message_Attachment   2/1/2002                                                                                                                                                         Settlement Withhold                               Correspondence regarding insurance
                                                                                                                                                                                                                                                        settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                        Protective Order.
00626           Message              2/1/2002      Congoleum / Liberty            "Russell L. Hewit"             Marcia.Weiner@LibertyMutual                                                          Settlement Withhold                               Correspondence regarding insurance
                                                                                  <rhewit@dhplaw.net>            .com                                                                                                                                   settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                        Protective Order.
00627           Message              2/1/2002      Fwd: RE: Congoleum / Liberty - "Russell L. Hewit"             SHPS51A@prodigy.com;                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   - Final Agreements             <rhewit@dhplaw.net>            rgmarcus@ambilt.com;                                                                                                                   insurance settlement.
                                                                                                                 jedwards@kl.com;
                                                                                                                 sfeist@alumni.princeton.edu;
                                                                                                                 DGolemme@congoleum.com;
                                                                                                                 cdomalewski@dhplaw.net
00628           Message_Attachment   2/1/2002                                                                                                                                                         Settlement Withhold                               Draft insurance settlement agreement
                                                                                                                                                                                                                                                        withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                        Order.
00629           Message_Attachment   2/1/2002                                                                                                                                                         Settlement Withhold                               Draft insurance settlement agreement
                                                                                                                                                                                                                                                        withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                        Order.
00630           Message              2/1/2002      RE: Congoleum / Liberty        "Russell L. Hewit"             Marcia.Weiner@LibertyMutual                                                          Settlement Withhold                               Correspondence regarding insurance
                                                                                  <rhewit@dhplaw.net>            .com                                                                                                                                   settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                        Protective Order.
00631           Message              2/1/2002      Fwd: RE: Congoleum / Liberty   "Russell L. Hewit"             cdomalewski@dhplaw.net;                                                              Settlement Withhold                               Correspondence regarding insurance
                                                                                  <rhewit@dhplaw.net>            DGolemme@congoleum.com;                                                                                                                settlement withheld pursuant to June 2002
                                                                                                                 jedwards@kl.com;                                                                                                                       Protective Order.
                                                                                                                 sfeist@alumni.princeton.edu;
                                                                                                                 SHPS51A@prodigy.com;
                                                                                                                 rgmarcus@ambilt.com
00632           Message              2/1/2002      Fwd: RE: Congoleum / Liberty   "Russell L. Hewit"             cdomalewski@dhplaw.net;                                                              Settlement Withhold Attorney Client               Attorney-client correspondence regarding
                                                                                  <rhewit@dhplaw.net>            DGolemme@congoleum.com;                                                                                                                insurance settlement; withheld in part per
                                                                                                                 jedwards@kl.com;                                                                                                                       June 2002 Protective Order.
                                                                                                                 sfeist@alumni.princeton.edu;
                                                                                                                 SHPS51A@prodigy.com;
                                                                                                                 rgmarcus@ambilt.com
00633           Message              2/1/2002      RE: Congoleum / Liberty --     "Skip Feist"                   "'Russell L. Hewit'"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Final Agreements               <sfeist@alumni.princeton.edu   <rhewit@dhplaw.net>;                                                                                                                   insurance settlement.
                                                                                  >                              <cdomalewski@dhplaw.net>;
                                                                                                                 <DGolemme@congoleum.com
                                                                                                                 >; <jedwards@kl.com>;
                                                                                                                 <SHPS51A@prodigy.com>;
                                                                                                                 <rgmarcus@ambilt.com>
00634           Message              2/19/2002     Congoleum / Liberty            "Russell L. Hewit"             Marcia.Weiner@LibertyMutual rgmarcus@ambilt.com;                                     Settlement Withhold                               Correspondence regarding insurance
                                                                                  <rhewit@dhplaw.net>            .com                         sfeist@alumni.princeton.edu;                                                                              settlement withheld pursuant to June 2002
                                                                                                                                              jedwards@kl.com;                                                                                          Protective Order.
                                                                                                                                              cdomalewski@dhplaw.net;
                                                                                                                                              DGolemme@congoleum.com
00635           Message_Attachment   2/19/2002                                                                                                                                                        Settlement Withhold                               Correspondence regarding insurance
                                                                                                                                                                                                                                                        settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                        Protective Order.
00636           Message_Attachment   2/19/2002                                                                                                                                                        Settlement Withhold                               Correspondence regarding insurance
                                                                                                                                                                                                                                                        settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                        Protective Order.
00637           Message_Attachment   2/19/2002                                                                                                                                                        Settlement Withhold                               Correspondence regarding insurance
                                                                                                                                                                                                                                                        settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                        Protective Order.

Congoleum - Privilege Log                                                                                                                                    Page 16 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 18 of 265 PageID: 3973
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                       Email From                    Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
00638           Message              2/19/2002     Congoleum / Asbestos            "Russell L. Hewit"             SHPS51A@prodigy.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                   Coverage / CNA Meeting          <rhewit@dhplaw.net>            rgmarcus@ambilt.com;                                                                                                                 substance of settlement meetings with CNA
                                                                                                                  sfeist@alumni.princeton.edu;                                                                                                         attorneys.
                                                                                                                  DGolemme@congoleum.com;
                                                                                                                  cdomalewski@dhplaw.net
00639           Message              2/19/2002     RE: Congoleum / Liberty         "Russell L. Hewit"             Marcia.Weiner@LibertyMutual                                                        Settlement Withhold                               Correspondence regarding insurance
                                                                                   <rhewit@dhplaw.net>            .com                                                                                                                                 settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                       Protective Order.
00640           Message              2/19/2002     Nationwide Letter               "William N. Hall"              <Dgolemme@congoleum.com                                                            Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <WHall@winston.com>            >                                                                                                                                    insurance settlement.
00641           Message_Attachment   2/19/2002                                                                                                                                                       Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                                       insurance settlement.
00642           Message_Attachment   2/19/2002                                                                                                                                                       Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                                       insurance settlement.
00643           Message              2/27/2002     Re: Congoleum Agreements        "Russell L. Hewit"             Marcia.Weiner@LibertyMutual                                                        Settlement Withhold                               Correspondence regarding insurance
                                                                                   <rhewit@dhplaw.net>            .com                                                                                                                                 settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                       Protective Order.
00644           Message              3/6/2002      Liberty settlement              "Russell L. Hewit"             rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;                                                                                                         insurance settlement.
                                                                                                                  DGolemme@congoleum.com;
                                                                                                                  cdomalewski@dhplaw.net
00645           Message              3/21/2002     National Union Update           "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;                                                                                                              insurance settlement.
                                                                                                                  Rhewit@dhplaw.net;
                                                                                                                  shall@dhplaw.net
00646           Message              3/22/2002     Re: Congoleum Agreements        "Russell L. Hewit"             Marcia.Weiner@LibertyMutual                                                        Settlement Withhold                               Correspondence regarding insurance
                                                                                   <rhewit@dhplaw.net>            .com                                                                                                                                 settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                       Protective Order.
00647           Message_Attachment   3/22/2002                                                                                                                                                       Settlement Withhold                               Correspondence regarding insurance
                                                                                                                                                                                                                                                       settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                       Protective Order.
00648           Message_Attachment   3/22/2002                                                                                                                                                       Settlement Withhold                               Correspondence regarding insurance
                                                                                                                                                                                                                                                       settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                       Protective Order.
00649           Message              4/22/2002     Fwd: RE: Policy and Policy      "Craig A. Domalewski"          DGolemme@congoleum.com                                                             Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                   Evidence Search                 <cdomalewski@dhplaw.net>                                                                                                                 Product                    search for policy and policy evidence.
00650           Message              8/14/2002     RE: Update call                 "Skip Feist"                   "'Russell L. Hewit'"           "'Don Golemme'"                                     Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <sfeist@alumni.princeton.edu   <rhewit@dhplaw.net>;           <dgolemme@congoleum.com                                                                               status and strategy for insurance litigation.
                                                                                   >                              "'Russell Hewit'"              >; "'Richard G. Marcus'"
                                                                                                                  <rhewit@dughihewit.com>        <rgmarcus@prodigy.net>;
                                                                                                                                                 "'Craig Domalewski'"
                                                                                                                                                 <cdomalewski@dhplaw.net>
00651           Message              8/15/2002     Congoleum v. ACE / Status       "Russell L. Hewit"             rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;                                                                                                         status and strategy for insurance litigation.
                                                                                                                  DGolemme@congoleum.com;
                                                                                                                  cdomalewski@dhplaw.net;
                                                                                                                  shall@dhplaw.net
00652           Message              8/15/2002     Re: Congoleum v. ACE / Status   "Craig A. Domalewski"          "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <cdomalewski@dhplaw.net>       <rhewit@dhplaw.net>;                                                                                                                 status and strategy for insurance litigation.
                                                                                                                  rgmarcus@ambilt.com;
                                                                                                                  sfeist@alumni.princeton.edu;
                                                                                                                  DGolemme@congoleum.com;
                                                                                                                  shall@dhplaw.net
00653           Message              8/16/2002     Fwd: Re: Congoleum v. ACE /     "Craig A. Domalewski"          "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Status                          <cdomalewski@dhplaw.net>       <rhewit@dhplaw.net>;                                                                                                                 status and strategy for insurance litigation.
                                                                                                                  rgmarcus@ambilt.com;
                                                                                                                  sfeist@alumni.princeton.edu;
                                                                                                                  DGolemme@congoleum.com;
                                                                                                                  shall@dhplaw.net
00654           Message              8/19/2002     Congoleum v. ACE / Update       "Russell L. Hewit"             rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;                                                                                                         status and strategy for insurance litigation.
                                                                                                                  DGolemme@congoleum.com;
                                                                                                                  cdomalewski@dhplaw.net;
                                                                                                                  shall@dhplaw.net




Congoleum - Privilege Log                                                                                                                                   Page 17 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 19 of 265 PageID: 3974
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                       Email From                Email To                       Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
00655           Message              8/19/2002     Congoleum v. ACE                "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         status and strategy for insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net
00656           Message              8/21/2002     Congoleum v. ACE Update         "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         status and strategy for insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net
00657           Message              8/23/2002     Congoleum v. ACE -- 1st Layer   "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement                      <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         insurance settlement.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net
00658           Message_Attachment   8/23/2002                                                                                                                                                   Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                        Product                    work product draft of letter in support of
                                                                                                                                                                                                                                                   settlement negotiations with insurers.
00659           Message              8/26/2002     Congoleum -- 1st Layer          "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement                      <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         status and strategy for insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net
00660           Message_Attachment   8/26/2002                                                                                                                                                   Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                        Product                    work product draft of letter in support of
                                                                                                                                                                                                                                                   settlement negotiations with insurers.
00661           Message              8/27/2002     Congoleum v. ACE --             "Russell L. Hewit"         Robert.Priestley@mendes.com    rgmarcus@ambilt.com;                                Settlement Withhold                               Correspondence regarding insurance
                                                   Settlement                      <rhewit@dhplaw.net>        ; Adam.Smith@mendes.com        sfeist@alumni.princeton.edu;                                                                          settlement; withheld pursuant to court order
                                                                                                              (London);                      DGolemme@congoleum.com;                                                                               (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                              Jerrald.Hochman@ace-           cdomalewski@dhplaw.net;                                                                               Property & Casualty Co., No. L-8908-01).
                                                                                                              ina.com (INA);                 shall@dhplaw.net
                                                                                                              Mtallmagde@bressler.com
                                                                                                              (PLIGA/SLIGF);
                                                                                                              john.dillon@hacdlaw.com
                                                                                                              (Wausau/Nationwide);
                                                                                                              Chadden@rdblaw.com (CNA);
                                                                                                              Jgerstein@rdblaw.com (CNA);
                                                                                                              JFavate@HKMPP.com (CU)
00662           Message_Attachment   8/27/2002                                                                                                                                                   Settlement Withhold                               Correspondence regarding insurance
                                                                                                                                                                                                                                                   settlement; withheld pursuant to court order
                                                                                                                                                                                                                                                   (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                   Property & Casualty Co., No. L-8908-01).
00663           Message              8/27/2002     Congoleum v. ACE --             "Russell L. Hewit"         Robert.Priestley@mendes.com    rgmarcus@ambilt.com;                                Settlement Withhold                               Correspondence regarding insurance
                                                   Settlement                      <rhewit@dhplaw.net>        ; Adam.Smith@mendes.com        sfeist@alumni.princeton.edu;                                                                          settlement; withheld pursuant to court order
                                                                                                              (London);                      DGolemme@congoleum.com;                                                                               (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                              Jerrald.Hochman@ace-           cdomalewski@dhplaw.net;                                                                               Property & Casualty Co., No. L-8908-01).
                                                                                                              ina.com (INA);                 shall@dhplaw.net
                                                                                                              Mtallmagde@bressler.com
                                                                                                              (PLIGA/SLIGF);
                                                                                                              john.dillon@hacdlaw.com
                                                                                                              (Wausau/Nationwide);
                                                                                                              Chadden@rdblaw.com (CNA);
                                                                                                              Jgerstein@rdblaw.com (CNA);
                                                                                                              JFavate@HKMPP.com (CU)
00664           Message_Attachment   8/27/2002                                                                                                                                                   Settlement Withhold                               Correspondence regarding insurance
                                                                                                                                                                                                                                                   settlement; withheld pursuant to court order
                                                                                                                                                                                                                                                   (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                   Property & Casualty Co., No. L-8908-01).
00665           Message              8/29/2002     CNA -- Settlement Update        "Craig A. Domalewski"      DGolemme@congoleum.com;                                                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <cdomalewski@dhplaw.net>   Rhewit@dhplaw.net;                                                                                                                   update on settlement talks with CNA.
                                                                                                              sfeist@alumni.princeton.edu;
                                                                                                              rgmarcus@ambilt.com
00666           Message              8/30/2002     Congoleum v. ACE / Interim      "Russell L. Hewit"         john.dillon@hacdlaw.com                                                            Settlement Withhold                               Correspondence regarding insurance
                                                   Settlement                      <rhewit@dhplaw.net>        (Wausau/Nationwide)                                                                                                                  settlement; withheld pursuant to court order
                                                                                                                                                                                                                                                   (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                   Property & Casualty Co., No. L-8908-01).


Congoleum - Privilege Log                                                                                                                                Page 18 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 20 of 265 PageID: 3975
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                   Email To                     Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates    ProductionSet
00667           Message              8/30/2002     Re: Congleum v. ACE / Interim   "Craig A. Domalewski"      "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement                      <cdomalewski@dhplaw.net>   <rhewit@dhplaw.net>;                                                                                                                 progress of settlement talks with Wasau.
                                                                                                              rgmarcus@ambilt.com;
                                                                                                              sfeist@alumni.princeton.edu;
                                                                                                              DGolemme@congoleum.com;
                                                                                                              shall@dhplaw.net
00668           Message              9/9/2002      Congoleum v. ACE                "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         progress of settlement talks with INA.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net
00669           Message              9/20/2002     Asbestos Settlement             "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         settlement of insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net
00670           Message              9/23/2002     CNA Settlement Update           "Craig A. Domalewski"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <cdomalewski@dhplaw.net>   sfeist@alumni.princeton.edu;                                                                                                         settlement of insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              shall@dhplaw.net;
                                                                                                              Rhewit@dhplaw.net
00671           Message              9/25/2002     Congoleum v. Ace                "Scott A. Hall"            donald Golemme                                                                     Wholly Privileged      Attorney Client; Work      Attorney-client correspondence regarding
                                                                                   <shall@dhplaw.net>         <dGolemme@congoleum.com                                                                                   Product                    status and strategy related to insurance
                                                                                                              >                                                                                                                                    litigation.
00672           Message              9/26/2002     Congoleum -- Cooke and          "Russell L. Hewit"         Robert.Priestley@mendes.com    rgmarcus@ambilt.com;                                Settlement Withhold                               Settlement communication with various
                                                   Arsenault -- IMPORTANT          <rhewit@dhplaw.net>        (London);                      sfeist@alumni.princeton.edu;                                                                          insurers re Cook and Arsenault cases;
                                                   SETTLEMENT AUTHORITY                                       Adam.Smith@mendes.com          DGolemme@congoleum.com;                                                                               withheld pursuant to court order (filed
                                                   REQUEST                                                    (London);                      cdomalewski@dhplaw.net;                                                                               06/06/2002, Congoleum Corp. v. Ace
                                                                                                              Jerrald.Hochman@ace-           shall@dhplaw.net                                                                                      Property & Casualty Co., No. L-8908-01).
                                                                                                              ina.com (INA);
                                                                                                              Mtallmadge@bressler.com
                                                                                                              (PLIGA/SLIGF);
                                                                                                              john.dillon@hacdlaw.com
                                                                                                              (Wausau/Nationwide);
                                                                                                              Chadden@rdblaw.com (CNA);
                                                                                                              Jgerstein@rdblaw.com (CNA);
                                                                                                              JFavate@HKMPP.com (CU)
00673           Message_Attachment   9/26/2002                                                                                                                                                   Settlement Withhold                               Settlement communication with various
                                                                                                                                                                                                                                                   insurers re Cook and Arsenault cases;
                                                                                                                                                                                                                                                   withheld pursuant to court order (filed
                                                                                                                                                                                                                                                   06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                   Property & Casualty Co., No. L-8908-01).
00674           Message              9/27/2002     Congoleum -- Cooke,             "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication re Cooke and
                                                   Arsenault, Interim Settlement   <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         Arsenault cases, and settlement offers.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net
00675           Message              9/27/2002     RE: Congoleum -- Cooke and      "Russell L. Hewit"         Jack Gerstein                  Chuck Hadden                                        Settlement Withhold                               Discussion of settlement communication
                                                   Arsenault                       <rhewit@dhplaw.net>        <JGerstein@rdblaw.com>         <chadden@rdblaw.com>                                                                                  with various insurers re Cooke and Arsenault
                                                                                                                                                                                                                                                   cases; withheld pursuant to court order (filed
                                                                                                                                                                                                                                                   06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                   Property & Casualty Co., No. L-8908-01).
00676           Message              10/4/2002     RE: Unsealed Verdicts           "Russell L. Hewit"         "Don Golemme"                  "Skip Feist"                                        Wholly Privileged      Attorney Client            Attorney-client communication re discussion
                                                                                   <rhewit@dhplaw.net>        <dgolemme@congoleum.com        <sfeist@alumni.princeton.edu                                                                          on how to respond to opposition moving to
                                                                                                              >; <Segcsglaw@aol.com>         >; "Craig A. Domalewski (E-                                                                           unseal a prior verdict.
                                                                                                                                             mail)"
                                                                                                                                             <cdomalewski@dhplaw.net>
00677           Message              10/15/2002    Congoleum v. Ace                "Scott A. Hall"            donald Golemme                                                                     Wholly Privileged      Attorney Client            Attorney-client communication re policy slips
                                                                                   <shall@dhplaw.net>         <dGolemme@congoleum.com                                                                                                              and other evidence relating to certain
                                                                                                              >                                                                                                                                    Congoleum policies and identification of
                                                                                                                                                                                                                                                   participating Congoleum companies.
00678           Message              10/17/2002    RE: Upper Level Insurers'       "Orr, Bette M."            "Craig A. Domalewski"          <Rhewit@dhplaw.net>;                                Wholly Privileged      Attorney Client            Attorney-client communication re potential
                                                   Requests for Buy-Outs           <orrb@GHRDC.com>           <cdomalewski@dhplaw.net>       <sfeist@alumni.princeton.edu                                                                          settlements with Everest/Mt McKinley and
                                                                                                                                             >; <rgmarcus@ambilt.com>;                                                                             American Centennial.
                                                                                                                                             <DGolemme@congoleum.com
                                                                                                                                             >; <shall@dhplaw.net>


Congoleum - Privilege Log                                                                                                                                Page 19 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 21 of 265 PageID: 3976
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                    Email From                   Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
00679           Message              10/18/2002    CNA -- Settlement Status        "Craig A. Domalewski"      sfeist@alumni.princeton.edu;   shall@dhplaw.net                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                               settlement talks with CNA.
                                                                                                              Rhewit@dhplaw.net
00680           Message              10/18/2002    RE: Upper Level Insurers'       "Craig A. Domalewski"      "Orr, Bette M."                <Rhewit@dhplaw.net>;                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Requests for Buy-Outs           <cdomalewski@dhplaw.net>   <orrb@GHRDC.com>               <sfeist@alumni.princeton.edu                                                                           settlement strategy to pursue with Upper
                                                                                                                                             >; <rgmarcus@ambilt.com>;                                                                              Level Insurers.
                                                                                                                                             <DGolemme@congoleum.com
                                                                                                                                             >; <shall@dhplaw.net>
00681           Message              10/28/2002    Fwd: CNA -- Settlement Status   "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                               progress of settlement talks with CNA.
                                                                                                              Rhewit@dhplaw.net
00682           Message              11/8/2002     Congoleum v. National Union     "Craig A. Domalewski"      michael.modansky@bivonacoh                                                          Settlement Withhold                               Settlement communication with National
                                                                                   <cdomalewski@dhplaw.net>   en.com                                                                                                                                Union; withheld pursuant to court order
                                                                                                                                                                                                                                                    (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                    Property & Casualty Co., No. L-8908-01).
00683           Message_Attachment   11/8/2002                                                                                                                                                    Settlement Withhold                               Confidential settlement agreement draft
                                                                                                                                                                                                                                                    with National Union; withheld pursuant to
                                                                                                                                                                                                                                                    court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                    Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                    8908-01).
00684           Message_Attachment   11/8/2002                                                                                                                                                    Settlement Withhold                               Draft exhibit to confidential settlement
                                                                                                                                                                                                                                                    agreement with National Union; withheld
                                                                                                                                                                                                                                                    pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                                    Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                                    Co., No. L-8908-01).
00685           Message_Attachment   11/8/2002                                                                                                                                                    Settlement Withhold                               Draft exhibit to confidential settlement
                                                                                                                                                                                                                                                    agreement with National Union; withheld
                                                                                                                                                                                                                                                    pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                                    Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                                    Co., No. L-8908-01).
00686           Message              11/14/2002    Insurance Coverage Meeting      "Craig A. Domalewski"      rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   ReCap                           <cdomalewski@dhplaw.net>   sfeist@alumni.princeton.edu;                                                                                                          insurance coverage analysis.
                                                                                                              DGolemme@congoleum.com
00687           Message_Attachment   11/14/2002                                                                                                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                    insurance coverage analysis.
00688           Message              12/19/2002    Fwd: Congoleum -- Wausau        "Russell L. Hewit"         DGolemme@congoleum.com                                                              Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>                                                                                                                                              settlement of insurance litigation.
00689           Message              12/19/2002    Fwd: Congoleum -- KWELM         "Craig A. Domalewski"      rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Update                          <cdomalewski@dhplaw.net>   sfeist@alumni.princeton.edu;                                                                                                          settlement of insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              rhewit@dhplaw.net;
                                                                                                              shall@dhplaw.net;
                                                                                                              orrb@ghrdc.com;
                                                                                                              meringolop@ghrdc.com
00690           Message              1/10/2003     Allocation Assumptions          "Craig A. Domalewski"      Michael_Talbot@PCIT.com        sfeist@alumni.princeton.edu;                         Wholly Privileged      Work Product               Legal analysis related to settlement of
                                                                                   <cdomalewski@dhplaw.net>                                  DGolemme@congoleum.com;                                                                                insurance litigation.
                                                                                                                                             Rhewit@dhplaw.net;
                                                                                                                                             shall@dhplaw.net
00691           Message              1/13/2003     Wausau Settlement Update        "Craig A. Domalewski"      rgmarcus@ambilt.com;           Rhewit@dhplaw.net;                                   Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <cdomalewski@dhplaw.net>   sfeist@alumni.princeton.edu;   shall@dhplaw.net                                                                                       settlement of insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              orrb@ghrdc.com;
                                                                                                              meringolop@ghrdc.com
00692           Message              1/13/2003     INA Request for a Settlement    "Craig A. Domalewski"      rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Meeting                         <cdomalewski@dhplaw.net>   sfeist@alumni.princeton.edu;                                                                                                          settlement of insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              orrb@ghrdc.com;
                                                                                                              meringolop@ghrdc.com;
                                                                                                              Rhewit@dhplaw.net;
                                                                                                              shall@dhplaw.net
00693           Message              1/17/2003     Re: Congoleum                   "Craig A. Domalewski"      Ian.Mountford@kmsl.co.uk       cwrkwelm@worldnet.att.net;                           Settlement Withhold                               Confidential correspondence with KWELM
                                                                                   <cdomalewski@dhplaw.net>                                  Rhewit@dhplaw.net;                                                                                     regarding confidentiality order; withheld
                                                                                                                                             shall@dhplaw.net;                                                                                      pursuant to court order (filed 06/06/2002,
                                                                                                                                             DGolemme@congoleum.com;                                                                                Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                             orrb@ghrdc.com;                                                                                        Co., No. L-8908-01).
                                                                                                                                             meringolop@ghrdc.com


Congoleum - Privilege Log                                                                                                                                Page 20 of 264
                                                                                   Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 22 of 265 PageID: 3977
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject            Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
00694           Message_Attachment   1/17/2003                                                                                                                                                 Settlement Withhold                              Confidential confidentiality agreement
                                                                                                                                                                                                                                                between Congoleum and KWELM; withheld
                                                                                                                                                                                                                                                pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                                Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                                Co., No. L-8908-01).
00695           Message              1/17/2003     Fwd: Congoleum          "Craig A. Domalewski"          DGolemme@congoleum.com          rhewit@dhplaw.net;                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                           <cdomalewski@dhplaw.net>                                       shall@dhplaw.net                                                                                      settlement discussions with KWELM.
00696           Message              1/17/2003     Congoleum               "Craig A. Domalewski"          jsullivan@postschell.com                                                             Settlement Withhold                              Settlement communication with Liberty;
                                                                           <cdomalewski@dhplaw.net>                                                                                                                                             withheld pursuant to court order (filed
                                                                                                                                                                                                                                                06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                Property & Casualty Co., No. L-8908-01).
00697           Message              1/21/2003     Congoleum -- Scope of   "Craig A. Domalewski"          Michael_Talbot@PCIT.com         sfeist@alumni.princeton.edu;                         Wholly Privileged      Work Product              Legal analysis related to settlement of
                                                   Defense                 <cdomalewski@dhplaw.net>                                       DGolemme@congoleum.com;                                                                               insurance litigation.
                                                                                                                                          rhewit@dhplaw.net;
                                                                                                                                          shall@dhplaw.net
00698           Message_Attachment   1/21/2003                                                                                                                                                 Wholly Privileged      Work Product              Legal analysis related to settlement of
                                                                                                                                                                                                                                                insurance litigation.
00699           Message              1/27/2003     Congoleum               "Craig A. Domalewski"          Ian.Mountford@kmsl.co.uk;                                                            Settlement Withhold                              Settlement communications with KWELM;
                                                   Corporation/KWELM       <cdomalewski@dhplaw.net>       cwrkwelm@worldnet.att.net                                                                                                             withheld pursuant to court order (filed
                                                   Companies                                                                                                                                                                                    06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                Property & Casualty Co., No. L-8908-01).
00700           Message_Attachment   1/27/2003                                                                                                                                                 Settlement Withhold                              Settlement communications with KWELM;
                                                                                                                                                                                                                                                withheld pursuant to court order (filed
                                                                                                                                                                                                                                                06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                Property & Casualty Co., No. L-8908-01).
00701           Message              3/25/2003     Congoleum               "Scott A. Hall"                sfeist@alumni.princeton.edu;    dpacitti@saul.com;                                   Wholly Privileged      Attorney Client; Work     Attorney client communication providing
                                                                           <shall@dhplaw.net>             AMARGOLI@skadden.com            jhampton@saul.com;                                                          Product                   draft certification for filing in bankruptcy
                                                                                                                                          MCHEHI@skadden.com;                                                                                   matter.
                                                                                                                                          rhewit@dhplaw.net;
                                                                                                                                          cdomalewski@dhplaw.net;
                                                                                                                                          DGolemme@congoleum.com;
                                                                                                                                          cdomalewski@dhplaw.net;
                                                                                                                                          orrb@ghrdc.com;
                                                                                                                                          meringolop@ghrdc.com
00702           Message_Attachment   3/25/2003                                                                                                                                                 Wholly Privileged      Work Product              Attorney work product of draft certification
                                                                                                                                                                                                                                                for filing in bankruptcy matter.
00703           Message              3/25/2003     RE: Congoleum           "Pacitti, Domenic E."          "'Scott A. Hall'"               "Pacitti, Domenic E."                                Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                           <dpacitti@saul.com>            <shall@dhplaw.net>;             <dpacitti@saul.com>;                                                                                  Skip Feist Certification.
                                                                                                          sfeist@alumni.princeton.edu;    "Hampton, Jeffrey C."
                                                                                                          AMARGOLI@skadden.com            <JHampton@saul.com>;
                                                                                                                                          MCHEHI@skadden.com;
                                                                                                                                          rhewit@dhplaw.net;
                                                                                                                                          cdomalewski@dhplaw.net;
                                                                                                                                          DGolemme@congoleum.com;
                                                                                                                                          cdomalewski@dhplaw.net;
                                                                                                                                          orrb@ghrdc.com;
                                                                                                                                          meringolop@ghrdc.com;
                                                                                                                                          "Pernick, Norman L."
                                                                                                                                          <NPernick@saul.com>
00704           Message_Attachment   3/25/2003                                                                                                                                                 Wholly Privileged      Work Product              Work product regarding Skip Feist
                                                                                                                                                                                                                                                Certification.
00705           Message              3/25/2003     RE: Congoleum           "Skip Feist"                   "'Pacitti, Domenic E.'"         "'Hampton, Jeffrey C.'"                              Wholly Privileged      Attorney Client           Attorney client communication discussing
                                                                           <sfeist@alumni.princeton.edu   <dpacitti@saul.com>; "'Scott    <JHampton@saul.com>;                                                                                  draft certification for filing in bankruptcy
                                                                           >                              A. Hall'" <shall@dhplaw.net>;   <MCHEHI@skadden.com>;                                                                                 matter.
                                                                                                          <AMARGOLI@skadden.com>          <rhewit@dhplaw.net>;
                                                                                                                                          <cdomalewski@dhplaw.net>;
                                                                                                                                          <DGolemme@congoleum.com
                                                                                                                                          >;
                                                                                                                                          <cdomalewski@dhplaw.net>;
                                                                                                                                          <orrb@ghrdc.com>;
                                                                                                                                          <meringolop@ghrdc.com>;
                                                                                                                                          "'Pernick, Norman L.'"
                                                                                                                                          <NPernick@saul.com>
00706           Message_Attachment   3/25/2003                                                                                                                                                 Wholly Privileged      Attorney Client; Work     Draft certification for filing in bankruptcy
                                                                                                                                                                                                                      Product                   matter with attorney-client notes.



Congoleum - Privilege Log                                                                                                                             Page 21 of 264
                                                                                  Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 23 of 265 PageID: 3978
                                                                                                                              DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                  Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject             Email From                         Email To                      Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates    ProductionSet
00707           Message              3/25/2003     RE: Congoleum           "Craig A. Domalewski"          "Skip Feist"                    "'Hampton, Jeffrey C.'"                             Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                                           <cdomalewski@dhplaw.net>       <sfeist@alumni.princeton.edu    <JHampton@saul.com>;                                                       Product                    Skip Feist Certification.
                                                                                                          >; "'Pacitti, Domenic E.'"      <MCHEHI@skadden.com>;
                                                                                                          <dpacitti@saul.com>; "'Scott    <rhewit@dhplaw.net>;
                                                                                                          A. Hall'" <shall@dhplaw.net>;   <DGolemme@congoleum.com
                                                                                                          <AMARGOLI@skadden.com>          >; <orrb@ghrdc.com>;
                                                                                                                                          <meringolop@ghrdc.com>;
                                                                                                                                          "'Pernick, Norman L.'"
                                                                                                                                          <NPernick@saul.com>
00708           Message              3/25/2003     RE: Congoleum           "Skip Feist"                   "'Craig A. Domalewski'"         "'Hampton, Jeffrey C.'"                             Wholly Privileged      Attorney Client            Attorney client communication discussing
                                                                           <sfeist@alumni.princeton.edu   <cdomalewski@dhplaw.net>;       <JHampton@saul.com>;                                                                                  draft certification for filing in bankruptcy
                                                                           >                              "'Pacitti, Domenic E.'"         <MCHEHI@skadden.com>;                                                                                 matter.
                                                                                                          <dpacitti@saul.com>; "'Scott    <rhewit@dhplaw.net>;
                                                                                                          A. Hall'" <shall@dhplaw.net>;   <DGolemme@congoleum.com
                                                                                                          <AMARGOLI@skadden.com>          >; <orrb@ghrdc.com>;
                                                                                                                                          <meringolop@ghrdc.com>;
                                                                                                                                          "'Pernick, Norman L.'"
                                                                                                                                          <NPernick@saul.com>
00709           Message_Attachment   3/25/2003                                                                                                                                                Wholly Privileged      Attorney Client; Work      Attorney client communication containing
                                                                                                                                                                                                                     Product                    work product draft of Skip Feist Certification.
00710           Message              3/25/2003     RE: Congoleum           "Scott A. Hall"                "Craig A. Domalewski"           "'Hampton, Jeffrey C.'"                             Wholly Privileged      Attorney Client            Attorney-client communication consisting of
                                                                           <shall@dhplaw.net>             <cdomalewski@dhplaw.net>;       <JHampton@saul.com>;                                                                                  discussion of draft certification for filing in
                                                                                                          "Skip Feist"                    <MCHEHI@skadden.com>;                                                                                 bankruptcy matter.
                                                                                                          <sfeist@alumni.princeton.edu    <rhewit@dhplaw.net>;
                                                                                                          >; "'Pacitti, Domenic E.'"      <DGolemme@congoleum.com
                                                                                                          <dpacitti@saul.com>;            >; <orrb@ghrdc.com>;
                                                                                                          <AMARGOLI@skadden.com>          <meringolop@ghrdc.com>;
                                                                                                                                          "'Pernick, Norman L.'"
                                                                                                                                          <NPernick@saul.com>
00711           Message_Attachment   3/25/2003                                                                                                                                                Wholly Privileged      Attorney Client; Work      Attorney client communication consisting of
                                                                                                                                                                                                                     Product                    draft certification for filing in bankruptcy
                                                                                                                                                                                                                                                matter.
00712           Message              3/31/2003     Helbing v. DNE          "Craig A. Domalewski"          rgmarcus@ambilt.com;            rhewit@dhplaw.net;                                  Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                           <cdomalewski@dhplaw.net>       sfeist@alumni.princeton.edu;    whall@wintson.com                                                                                     Congoleum received a request for defense
                                                                                                          DGolemme@congoleum.com;                                                                                                               and indemnity from distributor.
                                                                                                          shall@dhplaw.net;
                                                                                                          orrb@ghrdc.com;
                                                                                                          meringolop@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          JHampton@saul.com;
                                                                                                          dpacitti@saul.com;
                                                                                                          NPernick@saul.com;
                                                                                                          VLARKIN@skadden.com;
                                                                                                          AMARGOLI@skadden.com;
                                                                                                          LGOODMAN@skadden.com;
                                                                                                          MCHEHI@skadden.com
00713           Message              4/14/2003     RE: Cost Controls       "Orr, Bette M."                "Russell L. Hewit"              "Craig A. Domalewski (E-mail)"                      Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                           <orrb@GHRDC.com>               <rhewit@dhplaw.net>; "Don       <cdomalewski@dhplaw.net>;                                                                             asbestos related defense cost approvals
                                                                                                          Golemme"                        "Meringolo, Peter"                                                                                    during pending bankruptcy filing.
                                                                                                          <dgolemme@congoleum.com         <meringolop@GHRDC.com>
                                                                                                          >




Congoleum - Privilege Log                                                                                                                             Page 22 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 24 of 265 PageID: 3979
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                   Email From                  Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
00714           Message              6/4/2003      RE: Re: Congoleum -- Exposure "Russell L. Hewit"         "Orr, Bette M."                                                                    Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                   Threshold                     <rhewit@dhplaw.net>        <orrb@GHRDC.com>;                                                                                         Product                    exposure threshold.
                                                                                                            <rgmarcus@ambilt.com>;
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >;
                                                                                                            <DGolemme@congoleum.com
                                                                                                            >;
                                                                                                            <cdomalewski@dhplaw.net>;
                                                                                                            <shall@dhplaw.net>; "Taylor,
                                                                                                            Robert T."
                                                                                                            <taylorr@GHRDC.com>;
                                                                                                            "Gilbert, Scott D"
                                                                                                            <gilberts@GHRDC.com>;
                                                                                                            <JHampton@saul.com>;
                                                                                                            <wdestefano@saul.com>;
                                                                                                            <dpacitti@saul.com>;
                                                                                                            <NPernick@saul.com>;
                                                                                                            <VLARKIN@skadden.com>;
                                                                                                            <AMARGOLI@skadden.com>;
                                                                                                            <LGOODMAN@skadden.com>;
                                                                                                            <MCHEHI@skadden.com>;
                                                                                                            <jbesser@skadden.com>;
                                                                                                            <WHall@winston.com>
00715           Message              6/10/2003     Draft Answer to Century's     "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client            Attorney-client communication re draft
                                                   Counterclaim                  <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                              answer to Century's counterclaim.
                                                                                                            rhewit@dhplaw.net;
                                                                                                            shall@dhplaw.net;
                                                                                                            orrb@ghrdc.com;
                                                                                                            taylorr@ghrdc.com;
                                                                                                            gilberts@ghrdc.com;
                                                                                                            JHampton@saul.com;
                                                                                                            wdestefano@saul.com;
                                                                                                            dpacitti@saul.com;
                                                                                                            Pernick@saul.com;
                                                                                                            VLARKIN@skadden.com;
                                                                                                            AMARGOLI@skadden.com;
                                                                                                            LGOODMAN@skadden.com;
                                                                                                            MCHEHI@skadden.com;
                                                                                                            jbesser@skadden.com;
                                                                                                            WHall@winston.com
00716           Message_Attachment   6/10/2003                                                                                                                                                 Wholly Privileged      Work Product               Work product re draft answer to Century's
                                                                                                                                                                                                                                                 counterclaim.
00717           Message              6/11/2003     Travelers                     "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client            Attorney-client communication re letters
                                                                                 <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                              received from Travelers and how to proceed.
                                                                                                            rhewit@dhplaw.net;
                                                                                                            shall@dhplaw.net;
                                                                                                            orrb@ghrdc.com;
                                                                                                            taylorr@ghrdc.com;
                                                                                                            gilberts@ghrdc.com;
                                                                                                            JHampton@saul.com;
                                                                                                            wdestefano@saul.com;
                                                                                                            dpacitti@saul.com;
                                                                                                            NPernick@saul.com;
                                                                                                            VLARKIN@skadden.com;
                                                                                                            AMARGOLI@skadden.com;
                                                                                                            LGOODMAN@skadden.com;
                                                                                                            MCHEHI@skadden.com;
                                                                                                            jbesser@skadden.com;
                                                                                                            WHall@winston.com
00718           Message              6/17/2003     Congoleum                     "Russell L. Hewit"         DGolemme@congoleum.com;                                                            Wholly Privileged      Attorney Client            Attorney-client communication re progress
                                                                                 <rhewit@dhplaw.net>        cdomalewski@dhplaw.net;                                                                                                              on settlement talks with Liberty.
                                                                                                            shall@dhplaw.net
00719           Message              6/18/2003     Re: R. Scott Williams         "Craig A. Domalewski"      "Don Golemme"                  "Bill DeStefano (E-mail)"                           Wholly Privileged      Attorney Client            Attorney-client communication re the
                                                                                 <cdomalewski@dhplaw.net>   <dgolemme@congoleum.com        <wdestefano@saul.com>                                                                                 Futures representative in the Plan Trust and
                                                                                                            >; "Russ Hewit (E-mail)"                                                                                                             initial due diligence information requests.
                                                                                                            <rhewit@dhplaw.net>


Congoleum - Privilege Log                                                                                                                              Page 23 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 25 of 265 PageID: 3980
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                 Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                 Email From                   Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes               Begin Bates    ProductionSet
00720           Message              6/18/2003     RE: R. Scott Williams         "DeStefano, William A."    "'Don Golemme'"                "Craig A. Domalewski (E-mail)"                      Wholly Privileged      Attorney Client            Attorney-client communication re the
                                                                                 <WDeStefano@saul.com>      <dgolemme@congoleum.com        <cdomalewski@dhplaw.net>                                                                              Futures representative in the Plan Trust and
                                                                                                            >; "Russ Hewit (E-mail)"                                                                                                             initial due diligence information requests.
                                                                                                            <rhewit@dhplaw.net>
00721           Message              6/25/2003     Congoleum -- PD Limits        "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication re insurance
                                                                                 <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         policies and limits for both Liberty and
                                                                                                            DGolemme@congoleum.com;                                                                                                              Wasau.
                                                                                                            cdomalewski@dhplaw.net;
                                                                                                            shall@dhplaw.net;
                                                                                                            orrb@ghrdc.com;
                                                                                                            taylorr@ghrdc.com;
                                                                                                            miloner@ghrdc.com;
                                                                                                            gilberts@ghrdc.com;
                                                                                                            JHampton@saul.com;
                                                                                                            wdestefano@saul.com;
                                                                                                            dpacitti@saul.com;
                                                                                                            NPernick@saul.com;
                                                                                                            VLARKIN@skadden.com;
                                                                                                            AMARGOLI@skadden.com;
                                                                                                            LGOODMAN@skadden.com;
                                                                                                            MCHEHI@skadden.com;
                                                                                                            jbesser@skadden.com;
                                                                                                            WHall@winston.com
00722           Message_Attachment   6/25/2003                                                                                                                                                 Wholly Privileged      Work Product               Work product re insurance policies and limits
                                                                                                                                                                                                                                                 for both Liberty and Wasau.
00723           Message              7/1/2003      Congoleum -- Wausau           "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication re Wasau
                                                   Settlement                    <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         settlement updates, policy limits, and
                                                                                                            DGolemme@congoleum.com;                                                                                                              suggestions.
                                                                                                            cdomalewski@dhplaw.net;
                                                                                                            shall@dhplaw.net;
                                                                                                            orrb@ghrdc.com;
                                                                                                            taylorr@ghrdc.com;
                                                                                                            miloner@ghrdc.com;
                                                                                                            gilberts@ghrdc.com;
                                                                                                            JHampton@saul.com;
                                                                                                            wdestefano@saul.com;
                                                                                                            dpacitti@saul.com;
                                                                                                            NPernick@saul.com;
                                                                                                            VLARKIN@skadden.com;
                                                                                                            AMARGOLI@skadden.com;
                                                                                                            LGOODMAN@skadden.com;
                                                                                                            MCHEHI@skadden.com;
                                                                                                            jbesser@skadden.com;
                                                                                                            WHall@winston.com
00724           Message              7/10/2003     Fwd: Re: Congoleum/National   "Craig A. Domalewski"      DGolemme@congoleum.com                                                             Settlement Withhold                               Attorney-client forward of settlement
                                                   Union Settlement              <cdomalewski@dhplaw.net>                                                                                                                                        communication with National Union;
                                                                                                                                                                                                                                                 withheld pursuant to court order (filed
                                                                                                                                                                                                                                                 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                 Property & Casualty Co., No. L-8908-01).
00725           Message              7/10/2003     Fwd: Congoleum/National       "Craig A. Domalewski"      DGolemme@congoleum.com                                                             Settlement Withhold                               Attorney-client forward of settlement
                                                   Union Settlement              <cdomalewski@dhplaw.net>                                                                                                                                        communication with National Union;
                                                                                                                                                                                                                                                 withheld pursuant to court order (filed
                                                                                                                                                                                                                                                 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                 Property & Casualty Co., No. L-8908-01).
00726           Message              7/21/2003     RE: congoleum releases        "Brian O'Malley"           "Steven Kazan"                 "David Glaspy"                                      Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                                                 <bomalley@glaspy.com>      <skazan@kazanlaw.com>          <dglaspy@glaspy.com>;                                                      Product                    draft releases for settled asbestos cases.
                                                                                                                                           <dgolemme@congoleum.com
                                                                                                                                           >
00727           Message_Attachment   7/21/2003                                                                                                                                                 Wholly Privileged      Work Product               Work product regarding draft releases for
                                                                                                                                                                                                                                                 settled asbestos cases.
00728           Message_Attachment   7/21/2003                                                                                                                                                 Wholly Privileged      Work Product               Work product regarding draft releases for
                                                                                                                                                                                                                                                 settled asbestos cases.




Congoleum - Privilege Log                                                                                                                              Page 24 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 26 of 265 PageID: 3981
                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                             Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                 Email From             Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                   Begin Bates    ProductionSet
00729           Message              7/30/2003     Congoleum -- Disclosure   "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication re attorney
                                                   Statement                 <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         comments to relevant sections of the
                                                                                                     DGolemme@congoleum.com;                                                                                                              Disclosure Statement.
                                                                                                     cdomalewski@dhplaw.net;
                                                                                                     shall@dhplaw.net;
                                                                                                     orrb@ghrdc.com;
                                                                                                     taylorr@ghrdc.com;
                                                                                                     miloner@ghrdc.com;
                                                                                                     gilberts@ghrdc.com;
                                                                                                     JHampton@saul.com;
                                                                                                     wdestefano@saul.com;
                                                                                                     dpacitti@saul.com;
                                                                                                     NPernick@saul.com;
                                                                                                     VLARKIN@skadden.com;
                                                                                                     AMARGOLI@skadden.com;
                                                                                                     LGOODMAN@skadden.com;
                                                                                                     MCHEHI@skadden.com;
                                                                                                     jbesser@skadden.com;
                                                                                                     WHall@winston.com
00730           Message_Attachment   7/30/2003                                                                                                                                          Wholly Privileged      Attorney Client            Attorney-client memo detailing attorney
                                                                                                                                                                                                                                          comments re relevant sections of the
                                                                                                                                                                                                                                          Disclosure Statement.
00731           Message              8/5/2003      Congoleum                 "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication containing
                                                                             <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         legal analysis regarding bankruptcy petition
                                                                                                     DGolemme@congoleum.com;                                                                                                              and insurance claims.
                                                                                                     cdomalewski@dhplaw.net;
                                                                                                     shall@dhplaw.net;
                                                                                                     orrb@ghrdc.com;
                                                                                                     taylorr@ghrdc.com;
                                                                                                     miloner@ghrdc.com;
                                                                                                     gilberts@ghrdc.com;
                                                                                                     JHampton@saul.com;
                                                                                                     wdestefano@saul.com;
                                                                                                     dpacitti@saul.com;
                                                                                                     NPernick@saul.com;
                                                                                                     VLARKIN@skadden.com;
                                                                                                     AMARGOLI@skadden.com;
                                                                                                     LGOODMAN@skadden.com;
                                                                                                     MCHEHI@skadden.com;
                                                                                                     jbesser@skadden.com;
                                                                                                     WHall@winston.com
00732           Message              8/6/2003      Congoleum v. Ace--        "Scott A. Hall"         sfeist@alumni.princeton.edu    cdomalewski@dhplaw.net;                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Certification             <shall@dhplaw.net>                                     orrb@ghrdc.com;                                                                                       draft certification to be filed in insurance
                                                                                                                                    taylorr@ghrdc.com;                                                                                    litigation in support of opposition to insurers'
                                                                                                                                    miloner@ghrdc.com;                                                                                    partial motion for summary judgment.
                                                                                                                                    gilberts@ghrdc.com;
                                                                                                                                    JHampton@saul.com;
                                                                                                                                    wdestefano@saul.com;
                                                                                                                                    dpacitti@saul.com;
                                                                                                                                    NPernick@saul.com;
                                                                                                                                    VLARKIN@skadden.com;
                                                                                                                                    AMARGOLI@skadden.com;
                                                                                                                                    LGOODMAN@skadden.com;
                                                                                                                                    MCHEHI@skadden.com;
                                                                                                                                    jbesser@skadden.com;
                                                                                                                                    WHall@winston.com;
                                                                                                                                    DGolemme@congoleum.com
00733           Message_Attachment   8/6/2003                                                                                                                                           Wholly Privileged      Attorney Client; Work      Attorney-client correspondence containing
                                                                                                                                                                                                               Product                    draft certification to be filed in insurance
                                                                                                                                                                                                                                          litigation in support of opposition to insurers'
                                                                                                                                                                                                                                          partial motion for summary judgment.




Congoleum - Privilege Log                                                                                                                      Page 25 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 27 of 265 PageID: 3982
                                                                                                                           DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                             Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                              Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject               Email From                 Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates    ProductionSet
00734           Message              8/7/2003      Opposition Brief to SJ    "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client            Attorney-client correspondence containing
                                                                             <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                              and discussing draft of opposition to
                                                                                                        rhewit@dhplaw.net;                                                                                                                   insurers' partial motion for summary
                                                                                                        shall@dhplaw.net;                                                                                                                    judgment in insurance litigation.
                                                                                                        orrb@ghrdc.com;
                                                                                                        taylorr@ghrdc.com;
                                                                                                        gilberts@ghrdc.com;
                                                                                                        JHampton@saul.com;
                                                                                                        wdestefano@saul.com;
                                                                                                        dpacitti@saul.com;
                                                                                                        NPernick@saul.com;
                                                                                                        VLARKIN@skadden.com;
                                                                                                        AMARGOLI@skadden.com;
                                                                                                        LGOODMAN@skadden.com;
                                                                                                        MCHEHI@skadden.com;
                                                                                                        jbesser@skadden.com;
                                                                                                        WHall@winston.com
00735           Message_Attachment   8/7/2003                                                                                                                                              Wholly Privileged      Attorney Client; Work      Attorney-client correspondence containing
                                                                                                                                                                                                                  Product                    and discussing draft of opposition to
                                                                                                                                                                                                                                             insurers' partial motion for summary
                                                                                                                                                                                                                                             judgment in insurance litigation.
00736           Message              8/7/2003      Congoleum v. Ace--        "Scott A. Hall"            sfeist@alumni.princeton.edu    cdomalewski@dhplaw.net;                             Wholly Privileged      Attorney Client; Work      Attorney-client correspondence containing
                                                   Certification             <shall@dhplaw.net>                                        orrb@ghrdc.com;                                                            Product                    and discussing draft of Feist Certification in
                                                                                                                                       taylorr@ghrdc.com;                                                                                    opposition to insurers' motion for summary
                                                                                                                                       miloner@ghrdc.com;                                                                                    judgment in insurance litigation
                                                                                                                                       gilberts@ghrdc.com;
                                                                                                                                       JHampton@saul.com;
                                                                                                                                       wdestefano@saul.com;
                                                                                                                                       dpacitti@saul.com;
                                                                                                                                       NPernick@saul.com;
                                                                                                                                       VLARKIN@skadden.com;
                                                                                                                                       AMARGOLI@skadden.com;
                                                                                                                                       LGOODMAN@skadden.com;
                                                                                                                                       MCHEHI@skadden.com;
                                                                                                                                       jbesser@skadden.com;
                                                                                                                                       WHall@winston.com;
                                                                                                                                       DGolemme@congoleum.com
00737           Message_Attachment   8/7/2003                                                                                                                                              Wholly Privileged      Attorney Client; Work      Attorney-client correspondence containing
                                                                                                                                                                                                                  Product                    and discussing draft of opposition to
                                                                                                                                                                                                                                             insurers' partial motion for summary
                                                                                                                                                                                                                                             judgment in insurance litigation.
00738           Message              8/12/2003     INA Motion to Compel      "Craig A. Domalewski"      sfeist@alumni.princeton.edu;   dspiro@dhplaw.net                                   Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Supplemental Production   <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                              status and strategy related to insurance
                                                                                                        rhewit@dhplaw.net;                                                                                                                   litigation.
                                                                                                        shall@dhplaw.net;
                                                                                                        orrb@ghrdc.com;
                                                                                                        taylorr@ghrdc.com;
                                                                                                        gilberts@ghrdc.com;
                                                                                                        JHampton@saul.com;
                                                                                                        wdestefano@saul.com;
                                                                                                        dpacitti@saul.com;
                                                                                                        NPernick@saul.com;
                                                                                                        VLARKIN@skadden.com;
                                                                                                        AMARGOLI@skadden.com;
                                                                                                        LGOODMAN@skadden.com;
                                                                                                        MCHEHI@skadden.com;
                                                                                                        jbesser@skadden.com;
                                                                                                        WHall@winston.com;
                                                                                                        jfehrenbach@winston.com




Congoleum - Privilege Log                                                                                                                         Page 26 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 28 of 265 PageID: 3983
                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                         Production::     Production::
  Priv. Index        RecordType      SortDate          Email Subject                 Email From                 Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
00739           Message           8/13/2003     Fwd: FW: Congoleum         "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                       Partially Privileged   Attorney Client            Attorney client communication regarding     CONG_0211337     CONG_012
                                                                           <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                              response to document demands for
                                                                                                      rhewit@dhplaw.net;                                                                                                                   contemplated bankruptcy filing.
                                                                                                      shall@dhplaw.net;
                                                                                                      orrb@ghrdc.com;
                                                                                                      taylorr@ghrdc.com;
                                                                                                      gilberts@ghrdc.com;
                                                                                                      JHampton@saul.com;
                                                                                                      wdestefano@saul.com;
                                                                                                      dpacitti@saul.com;
                                                                                                      NPernick@saul.com;
                                                                                                      VLARKIN@skadden.com;
                                                                                                      AMARGOLI@skadden.com;
                                                                                                      LGOODMAN@skadden.com;
                                                                                                      MCHEHI@skadden.com;
                                                                                                      jbesser@skadden.com;
                                                                                                      WHall@winston.com;
                                                                                                      jfehrenbach@winston.com
00740           Message           8/13/2003     Fwd: Re: FW: Congoleum     "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                       Partially Privileged   Attorney Client            Attorney client communication regarding     CONG_0211339     CONG_012
                                                                           <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                              responding to adversary's document
                                                                                                      rhewit@dhplaw.net;                                                                                                                   demands.
                                                                                                      shall@dhplaw.net;
                                                                                                      orrb@ghrdc.com;
                                                                                                      taylorr@ghrdc.com;
                                                                                                      gilberts@ghrdc.com;
                                                                                                      JHampton@saul.com;
                                                                                                      wdestefano@saul.com;
                                                                                                      dpacitti@saul.com;
                                                                                                      NPernick@saul.com;
                                                                                                      VLARKIN@skadden.com;
                                                                                                      AMARGOLI@skadden.com;
                                                                                                      LGOODMAN@skadden.com;
                                                                                                      MCHEHI@skadden.com;
                                                                                                      jbesser@skadden.com;
                                                                                                      WHall@winston.com;
                                                                                                      jfehrenbach@winston.com
00741           Message           8/14/2003     Common Interest Doctrine   "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                           <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                   Product                    work product and providing legal analysis
                                                                                                      rhewit@dhplaw.net;                                                                                                                   regarding discovery dispute in insurance
                                                                                                      shall@dhplaw.net;                                                                                                                    litigation.
                                                                                                      orrb@ghrdc.com;
                                                                                                      taylorr@ghrdc.com;
                                                                                                      gilberts@ghrdc.com;
                                                                                                      JHampton@saul.com;
                                                                                                      wdestefano@saul.com;
                                                                                                      dpacitti@saul.com;
                                                                                                      NPernick@saul.com;
                                                                                                      VLARKIN@skadden.com;
                                                                                                      AMARGOLI@skadden.com;
                                                                                                      LGOODMAN@skadden.com;
                                                                                                      MCHEHI@skadden.com;
                                                                                                      jbesser@skadden.com;
                                                                                                      WHall@winston.com;
                                                                                                      jfehrenbach@winston.com




Congoleum - Privilege Log                                                                                                                       Page 27 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 29 of 265 PageID: 3984
                                                                                                                          DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                            Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                          Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject             Email From                 Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
00742           Message              8/15/2003     Fwd: Common Interest     "Craig A. Domalewski"      sfeist@alumni.princeton.edu;   dspiro@dhplaw.net                                   Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                   Doctrine                 <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                   Product                    work product and providing legal analysis
                                                                                                       rhewit@dhplaw.net;                                                                                                                   regarding discovery dispute in insurance
                                                                                                       shall@dhplaw.net;                                                                                                                    litigation.
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com;
                                                                                                       jfehrenbach@winston.com
00743           Message              8/15/2003     Fwd: Common Interest     "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                   Doctrine                 <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                   Product                    work product and providing legal analysis
                                                                                                       rhewit@dhplaw.net;                                                                                                                   regarding discovery dispute in insurance
                                                                                                       shall@dhplaw.net;                                                                                                                    litigation.
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com;
                                                                                                       jfehrenbach@winston.com
00744           Message_Attachment   8/15/2003                                                                                                                                            Wholly Privileged      Attorney Client; Work      Attorney client communication consisting of
                                                                                                                                                                                                                 Product                    draft of letter for submission to Judge
                                                                                                                                                                                                                                            regarding discovery dispute in insurance
                                                                                                                                                                                                                                            litigation.
00745           Message              8/20/2003     RE: Congoleum v. ACE     "Pacitti, Domenic E."      "Craig A. Domalewski"                                                              Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                            <dpacitti@saul.com>        <cdomalewski@dhplaw.net>;                                                                                 Product                    work product and providing discussion and
                                                                                                       <sfeist@alumni.princeton.edu                                                                                                         legal analysis regarding discovery order in
                                                                                                       >;                                                                                                                                   insurance litigation.
                                                                                                       <DGolemme@congoleum.com
                                                                                                       >; <rhewit@dhplaw.net>;
                                                                                                       <shall@dhplaw.net>;
                                                                                                       <orrb@ghrdc.com>;
                                                                                                       <taylorr@ghrdc.com>;
                                                                                                       <gilberts@ghrdc.com>;
                                                                                                       "Hampton, Jeffrey C."
                                                                                                       <jhampton@saul.com>;
                                                                                                       "DeStefano, William A."
                                                                                                       <wdestefano@saul.com>;
                                                                                                       "Pernick, Norman L."
                                                                                                       <npernick@saul.com>;
                                                                                                       <VLARKIN@skadden.com>;
                                                                                                       <AMARGOLI@skadden.com>;
                                                                                                       <LGOODMAN@skadden.com>;
                                                                                                       <MCHEHI@skadden.com>;
                                                                                                       <jbesser@skadden.com>;
                                                                                                       <WHall@winston.com>;
                                                                                                       <jfehrenbach@winston.com>




Congoleum - Privilege Log                                                                                                                        Page 28 of 264
                                                                                Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 30 of 265 PageID: 3985
                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType      SortDate           Email Subject             Email From                   Email To                    Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
00746           Message           8/20/2003     RE: Congoleum v. ACE    "Craig A. Domalewski"      "Pacitti, Domenic E."                                                              Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                        <cdomalewski@dhplaw.net>   <dpacitti@saul.com>;                                                                                      Product                    work product and providing discussion and
                                                                                                   <sfeist@alumni.princeton.edu                                                                                                         legal analysis regarding discovery order in
                                                                                                   >;                                                                                                                                   insurance litigation.
                                                                                                   <DGolemme@congoleum.com
                                                                                                   >; <rhewit@dhplaw.net>;
                                                                                                   <shall@dhplaw.net>;
                                                                                                   <orrb@ghrdc.com>;
                                                                                                   <taylorr@ghrdc.com>;
                                                                                                   <gilberts@ghrdc.com>;
                                                                                                   "Hampton, Jeffrey C."
                                                                                                   <jhampton@saul.com>;
                                                                                                   "DeStefano, William A."
                                                                                                   <wdestefano@saul.com>;
                                                                                                   "Pernick, Norman L."
                                                                                                   <npernick@saul.com>;
                                                                                                   <VLARKIN@skadden.com>;
                                                                                                   <AMARGOLI@skadden.com>;
                                                                                                   <LGOODMAN@skadden.com>;
                                                                                                   <MCHEHI@skadden.com>;
                                                                                                   <jbesser@skadden.com>;
                                                                                                   <WHall@winston.com>;
                                                                                                   <jfehrenbach@winston.com>
00747           Message           8/20/2003     RE: Congoleum v. ACE    "Pacitti, Domenic E."      "Craig A. Domalewski"                                                              Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                        <dpacitti@saul.com>        <cdomalewski@dhplaw.net>;                                                                                 Product                    work product and providing discussion and
                                                                                                   <sfeist@alumni.princeton.edu                                                                                                         legal analysis regarding discovery order in
                                                                                                   >;                                                                                                                                   insurance litigation.
                                                                                                   <DGolemme@congoleum.com
                                                                                                   >; <rhewit@dhplaw.net>;
                                                                                                   <shall@dhplaw.net>;
                                                                                                   <orrb@ghrdc.com>;
                                                                                                   <taylorr@ghrdc.com>;
                                                                                                   <gilberts@ghrdc.com>;
                                                                                                   "Hampton, Jeffrey C."
                                                                                                   <jhampton@saul.com>;
                                                                                                   "DeStefano, William A."
                                                                                                   <wdestefano@saul.com>;
                                                                                                   "Pernick, Norman L."
                                                                                                   <npernick@saul.com>;
                                                                                                   <VLARKIN@skadden.com>;
                                                                                                   <AMARGOLI@skadden.com>;
                                                                                                   <LGOODMAN@skadden.com>;
                                                                                                   <MCHEHI@skadden.com>;
                                                                                                   <jbesser@skadden.com>;
                                                                                                   <WHall@winston.com>;
                                                                                                   <jfehrenbach@winston.com>
00748           Message           8/20/2003     Fwd:                    "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                       Partially Privileged   Attorney Client            Attorney-client communication containing      CONG_0211342    CONG_012
                                                                        <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                              discussion regarding discovery issues
                                                                                                   rhewit@dhplaw.net;                                                                                                                   involved with insurance litigation.
                                                                                                   shall@dhplaw.net;
                                                                                                   orrb@ghrdc.com;
                                                                                                   taylorr@ghrdc.com;
                                                                                                   gilberts@ghrdc.com;
                                                                                                   JHampton@saul.com;
                                                                                                   wdestefano@saul.com;
                                                                                                   dpacitti@saul.com;
                                                                                                   NPernick@saul.com;
                                                                                                   VLARKIN@skadden.com;
                                                                                                   AMARGOLI@skadden.com;
                                                                                                   LGOODMAN@skadden.com;
                                                                                                   MCHEHI@skadden.com;
                                                                                                   jbesser@skadden.com;
                                                                                                   WHall@winston.com




Congoleum - Privilege Log                                                                                                                    Page 29 of 264
                                                                              Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 31 of 265 PageID: 3986
                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType      SortDate           Email Subject             Email From                  Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
00749           Message           8/20/2003     Fwd: Congoleum          "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                       Partially Privileged   Attorney Client            Attorney-client communication containing     CONG_0211345     CONG_012
                                                                        <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                              discussion regarding discovery issues
                                                                                                   rhewit@dhplaw.net;                                                                                                                   involved with insurance litigation.
                                                                                                   shall@dhplaw.net;
                                                                                                   orrb@ghrdc.com;
                                                                                                   taylorr@ghrdc.com;
                                                                                                   gilberts@ghrdc.com;
                                                                                                   JHampton@saul.com;
                                                                                                   wdestefano@saul.com;
                                                                                                   dpacitti@saul.com;
                                                                                                   NPernick@saul.com;
                                                                                                   VLARKIN@skadden.com;
                                                                                                   AMARGOLI@skadden.com;
                                                                                                   LGOODMAN@skadden.com;
                                                                                                   MCHEHI@skadden.com;
                                                                                                   jbesser@skadden.com;
                                                                                                   WHall@winston.com;
                                                                                                   jfehrenbach@winston.com
00750           Message           8/20/2003     Re: Fwd: Congoleum      "Vern Larkin"              sfeist@alumni.princeton.edu;                                                       Partially Privileged   Attorney Client            Attorney-client communication containing     CONG_0211348     CONG_012
                                                                        <VLARKIN@skadden.com>      DGolemme@congoleum.com;                                                                                                              discussion regarding discovery issues
                                                                                                   cdomalewski@dhplaw.net;                                                                                                              involved with insurance litigation.
                                                                                                   rhewit@dhplaw.net;
                                                                                                   shall@dhplaw.net;
                                                                                                   gilberts@ghrdc.com;
                                                                                                   orrb@ghrdc.com;
                                                                                                   taylorr@ghrdc.com;
                                                                                                   dpacitti@saul.com;
                                                                                                   JHampton@saul.com;
                                                                                                   NPernick@saul.com;
                                                                                                   wdestefano@saul.com;
                                                                                                   "Alexandra Margolis"
                                                                                                   <AMARGOLI@skadden.com>;
                                                                                                   "John Besser"
                                                                                                   <JBESSER@skadden.com>;
                                                                                                   "Louis Goodman"
                                                                                                   <LGOODMAN@skadden.com>;
                                                                                                   "Mark S. Chehi"
                                                                                                   <MCHEHI@skadden.com>;
                                                                                                   jfehrenbach@winston.com;
                                                                                                   WHall@winston.com
00751           Message           8/20/2003     Fwd: FW: Congoleum      "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                       Partially Privileged   Attorney Client            Attorney-client communication containing     CONG_0211351     CONG_012
                                                                        <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                              discussion of Judge's ruling regarding
                                                                                                   rhewit@dhplaw.net;                                                                                                                   discovery dispute in insurance litigation.
                                                                                                   shall@dhplaw.net;
                                                                                                   orrb@ghrdc.com;
                                                                                                   taylorr@ghrdc.com;
                                                                                                   gilberts@ghrdc.com;
                                                                                                   JHampton@saul.com;
                                                                                                   wdestefano@saul.com;
                                                                                                   dpacitti@saul.com;
                                                                                                   NPernick@saul.com;
                                                                                                   VLARKIN@skadden.com;
                                                                                                   AMARGOLI@skadden.com;
                                                                                                   LGOODMAN@skadden.com;
                                                                                                   MCHEHI@skadden.com;
                                                                                                   jbesser@skadden.com;
                                                                                                   WHall@winston.com;
                                                                                                   jfehrenbach@winston.com




Congoleum - Privilege Log                                                                                                                    Page 30 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 32 of 265 PageID: 3987
                                                                                                                              DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::     Production::
  Priv. Index        RecordType      SortDate           Email Subject                    Email From                       Email To                  Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
00752           Message           8/20/2003     RE: FW: Congoleum             "Pacitti, Domenic E."          "Craig A. Domalewski"                                                            Partially Privileged   Attorney Client            Attorney-client communication containing     CONG_0211354     CONG_012
                                                                              <dpacitti@saul.com>            <cdomalewski@dhplaw.net>;                                                                                                          discussion of Judge's ruling regarding
                                                                                                             <sfeist@alumni.princeton.edu                                                                                                       discovery dispute in insurance litigation.
                                                                                                             >;
                                                                                                             <DGolemme@congoleum.com
                                                                                                             >; <rhewit@dhplaw.net>;
                                                                                                             <shall@dhplaw.net>;
                                                                                                             <orrb@ghrdc.com>;
                                                                                                             <taylorr@ghrdc.com>;
                                                                                                             <gilberts@ghrdc.com>;
                                                                                                             "Hampton, Jeffrey C."
                                                                                                             <jhampton@saul.com>;
                                                                                                             "DeStefano, William A."
                                                                                                             <wdestefano@saul.com>;
                                                                                                             "Pernick, Norman L."
                                                                                                             <npernick@saul.com>;
                                                                                                             <VLARKIN@skadden.com>;
                                                                                                             <AMARGOLI@skadden.com>;
                                                                                                             <LGOODMAN@skadden.com>;
                                                                                                             <MCHEHI@skadden.com>;
                                                                                                             <jbesser@skadden.com>;
                                                                                                             <WHall@winston.com>;
                                                                                                             <jfehrenbach@winston.com>
00753           Message           8/21/2003     Fwd: Re: Congoleum            "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                     Partially Privileged   Attorney Client            Attorney client communication containing     CONG_0211358     CONG_012
                                                                              <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;                                                                                                            discussion regarding discovery issues
                                                                                                             rhewit@dhplaw.net;                                                                                                                 involved with insurance litigation.
                                                                                                             shall@dhplaw.net;
                                                                                                             orrb@ghrdc.com;
                                                                                                             taylorr@ghrdc.com;
                                                                                                             gilberts@ghrdc.com;
                                                                                                             JHampton@saul.com;
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             NPernick@saul.com;
                                                                                                             VLARKIN@skadden.com;
                                                                                                             AMARGOLI@skadden.com;
                                                                                                             LGOODMAN@skadden.com;
                                                                                                             MCHEHI@skadden.com;
                                                                                                             jbesser@skadden.com;
                                                                                                             WHall@winston.com;
                                                                                                             jfehrenbach@winston.com
00754           Message           8/21/2003     Fwd: FW: Electronic Service   "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                     Partially Privileged   Attorney Client            Discussion regarding discovery issues        CONG_0211363     CONG_012
                                                                              <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;                                                                                                            involved with insurance litigation.
                                                                                                             rhewit@dhplaw.net;
                                                                                                             shall@dhplaw.net;
                                                                                                             orrb@ghrdc.com;
                                                                                                             taylorr@ghrdc.com;
                                                                                                             gilberts@ghrdc.com;
                                                                                                             JHampton@saul.com;
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             NPernick@saul.com;
                                                                                                             VLARKIN@skadden.com;
                                                                                                             AMARGOLI@skadden.com;
                                                                                                             LGOODMAN@skadden.com;
                                                                                                             MCHEHI@skadden.com;
                                                                                                             jbesser@skadden.com;
                                                                                                             WHall@winston.com;
                                                                                                             jfehrenbach@winston.com
00755           Message           8/22/2003     Congoleum -- Settlement       "Russell L. Hewit"             sfeist@alumni.princeton.edu; DGolemme@congoleum.com;                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Meeting with Liberty          <rhewit@dhplaw.net>            orrb@ghrdc.com               cdomalewski@dhplaw.net;                                                                               potential settlement meeting with insurer.
                                                                                                                                          shall@dhplaw.net
00756           Message           8/22/2003     RE: Congoleum -- Settlement   "Skip Feist"                   "'Russell L. Hewit'"         <DGolemme@congoleum.com                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Meeting with Liberty          <sfeist@alumni.princeton.edu   <rhewit@dhplaw.net>;         >;                                                                                                    potential settlement meeting with insurer.
                                                                              >                              <orrb@ghrdc.com>             <cdomalewski@dhplaw.net>;
                                                                                                                                          <shall@dhplaw.net>



Congoleum - Privilege Log                                                                                                                            Page 31 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 33 of 265 PageID: 3988
                                                                                                                          DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                            Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                          Production::    Production::
  Priv. Index        RecordType      SortDate            Email Subject                    Email From             Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
00757           Message           8/26/2003     Congoleum -- Motion to         "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client; Work      Communication and rendering of legal
                                                Dismiss Counts Against Upper   <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                              Product                    analysis concerning Judge's order on motion
                                                Layer for Breach                                       DGolemme@congoleum.com;                                                                                                              in insurance litigation.
                                                                                                       cdomalewski@dhplaw.net;
                                                                                                       shall@dhplaw.net;
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       miloner@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com
00758           Message           8/26/2003     Congoleum -- Settlement        "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client; Work      Communication and rendering of legal
                                                                               <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                              Product                    analysis concerning Judge's order on motion
                                                                                                       DGolemme@congoleum.com;                                                                                                              in insurance litigation.
                                                                                                       cdomalewski@dhplaw.net;
                                                                                                       shall@dhplaw.net;
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       miloner@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com
00759           Message           8/26/2003     Fwd: Congoleum -- Motion to    "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client; Work      Communication and rendering of legal
                                                Dismiss Counts Against Upper   <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                              Product                    analysis concerning Judge's order on motion
                                                Layer for Breach                                       DGolemme@congoleum.com;                                                                                                              in insurance litigation.
                                                                                                       cdomalewski@dhplaw.net;
                                                                                                       shall@dhplaw.net;
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       miloner@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com




Congoleum - Privilege Log                                                                                                                        Page 32 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 34 of 265 PageID: 3989
                                                                                                                             DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                               Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                             Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject                    Email From                   Email To                    Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
00760           Message           8/26/2003     Re: Congoleum -- Settlement    "Craig A. Domalewski"      "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client; Work      Communication and rendering of legal
                                                                               <cdomalewski@dhplaw.net>   <rhewit@dhplaw.net>;                                                                                      Product                    analysis concerning Judge's order on motion
                                                                                                          rgmarcus@ambilt.com;                                                                                                                 in insurance litigation.
                                                                                                          sfeist@alumni.princeton.edu;
                                                                                                          DGolemme@congoleum.com;
                                                                                                          shall@dhplaw.net;
                                                                                                          orrb@ghrdc.com;
                                                                                                          taylorr@ghrdc.com;
                                                                                                          miloner@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          JHampton@saul.com;
                                                                                                          wdestefano@saul.com;
                                                                                                          dpacitti@saul.com;
                                                                                                          NPernick@saul.com;
                                                                                                          VLARKIN@skadden.com;
                                                                                                          AMARGOLI@skadden.com;
                                                                                                          LGOODMAN@skadden.com;
                                                                                                          MCHEHI@skadden.com;
                                                                                                          jbesser@skadden.com;
                                                                                                          WHall@winston.com
00761           Message           8/26/2003     Document Production -- To Be   "Craig A. Domalewski"      DGolemme@congoleum.com         dspiro@dhplaw.net;                                  Wholly Privileged      Attorney Client            Communication concerning insurance
                                                Produced by Sept. 10th         <cdomalewski@dhplaw.net>                                  shall@dhplaw.net                                                                                      litigation.
00762           Message           9/8/2003      Congoleum -- Settlement        "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                               <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         status and strategy related to insurance
                                                                                                          DGolemme@congoleum.com;                                                                                                              litigation.
                                                                                                          cdomalewski@dhplaw.net;
                                                                                                          shall@dhplaw.net;
                                                                                                          orrb@ghrdc.com;
                                                                                                          taylorr@ghrdc.com;
                                                                                                          miloner@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          JHampton@saul.com;
                                                                                                          wdestefano@saul.com;
                                                                                                          dpacitti@saul.com;
                                                                                                          NPernick@saul.com;
                                                                                                          VLARKIN@skadden.com;
                                                                                                          AMARGOLI@skadden.com;
                                                                                                          LGOODMAN@skadden.com;
                                                                                                          MCHEHI@skadden.com;
                                                                                                          jbesser@skadden.com;
                                                                                                          WHall@winston.com
00763           Message           9/9/2003      Congoleum -- Liberty           "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Settlement                     <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         settlement of insurance litigation.
                                                                                                          DGolemme@congoleum.com;
                                                                                                          cdomalewski@dhplaw.net;
                                                                                                          shall@dhplaw.net;
                                                                                                          orrb@ghrdc.com;
                                                                                                          taylorr@ghrdc.com;
                                                                                                          miloner@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          JHampton@saul.com;
                                                                                                          wdestefano@saul.com;
                                                                                                          dpacitti@saul.com;
                                                                                                          NPernick@saul.com;
                                                                                                          VLARKIN@skadden.com;
                                                                                                          AMARGOLI@skadden.com;
                                                                                                          LGOODMAN@skadden.com;
                                                                                                          MCHEHI@skadden.com;
                                                                                                          jbesser@skadden.com;
                                                                                                          WHall@winston.com




Congoleum - Privilege Log                                                                                                                           Page 33 of 264
                                                                                  Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 35 of 265 PageID: 3990
                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                      Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject                 Email From                  Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
00764           Message           9/9/2003      RE: Congoleum -- Liberty   "Gilbert, Scott D"         "Russell L. Hewit"             "Barbee, Judith A."                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Settlement                 <gilberts@GHRDC.com>       <rhewit@dhplaw.net>;           <barbeej@GHRDC.com>                                                                                   settlement of insurance litigation.
                                                                                                      <rgmarcus@ambilt.com>;
                                                                                                      <sfeist@alumni.princeton.edu
                                                                                                      >;
                                                                                                      <DGolemme@congoleum.com
                                                                                                      >;
                                                                                                      <cdomalewski@dhplaw.net>;
                                                                                                      <shall@dhplaw.net>; "Orr,
                                                                                                      Bette M."
                                                                                                      <orrb@GHRDC.com>; "Taylor,
                                                                                                      Robert T."
                                                                                                      <taylorr@GHRDC.com>;
                                                                                                      "Milone, Richard D."
                                                                                                      <miloner@ghrdc.com>;
                                                                                                      <JHampton@saul.com>;
                                                                                                      <wdestefano@saul.com>;
                                                                                                      <dpacitti@saul.com>;
                                                                                                      <NPernick@saul.com>;
                                                                                                      <VLARKIN@skadden.com>;
                                                                                                      <AMARGOLI@skadden.com>;
                                                                                                      <LGOODMAN@skadden.com>;
                                                                                                      <MCHEHI@skadden.com>;
                                                                                                      <jbesser@skadden.com>;
                                                                                                      <WHall@winston.com>
00765           Message           9/9/2003      RE: Congoleum -- Liberty   "Russell L. Hewit"         "Gilbert, Scott D"             "Barbee, Judith A."                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Settlement                 <rhewit@dhplaw.net>        <gilberts@GHRDC.com>;          <barbeej@GHRDC.com>                                                                                   settlement of insurance litigation.
                                                                                                      <rgmarcus@ambilt.com>;
                                                                                                      <sfeist@alumni.princeton.edu
                                                                                                      >;
                                                                                                      <DGolemme@congoleum.com
                                                                                                      >;
                                                                                                      <cdomalewski@dhplaw.net>;
                                                                                                      <shall@dhplaw.net>; "Orr,
                                                                                                      Bette M."
                                                                                                      <orrb@GHRDC.com>; "Taylor,
                                                                                                      Robert T."
                                                                                                      <taylorr@GHRDC.com>;
                                                                                                      "Milone, Richard D."
                                                                                                      <miloner@GHRDC.com>;
                                                                                                      <JHampton@saul.com>;
                                                                                                      <wdestefano@saul.com>;
                                                                                                      <dpacitti@saul.com>;
                                                                                                      <NPernick@saul.com>;
                                                                                                      <VLARKIN@skadden.com>;
                                                                                                      <AMARGOLI@skadden.com>;
                                                                                                      <LGOODMAN@skadden.com>;
                                                                                                      <MCHEHI@skadden.com>;
                                                                                                      <jbesser@skadden.com>;
                                                                                                      <WHall@winston.com>
00766           Message           9/11/2003     CNA Motion for SJ          "Craig A. Domalewski"      RGmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                           <cdomalewski@dhplaw.net>   sfeist@alumni.princeton.edu;                                                                                                         status and strategy related to insurance
                                                                                                      DGolemme@congoleum.com;                                                                                                              litigation.
                                                                                                      rhewit@dhplaw.net;
                                                                                                      shall@dhplaw.net;
                                                                                                      dspiro@dhplaw.net;
                                                                                                      orrb@ghrdc.com;
                                                                                                      taylorr@ghrdc.com;
                                                                                                      gilberts@ghrdc.com;
                                                                                                      JHampton@saul.com;
                                                                                                      wdestefano@saul.com;
                                                                                                      dpacitti@saul.com;
                                                                                                      NPernick@saul.com;
                                                                                                      litherlandc@ghrdc.com;
                                                                                                      miloner@ghrdc.com




Congoleum - Privilege Log                                                                                                                       Page 34 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 36 of 265 PageID: 3991
                                                                                                                             DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                               Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject                   Email From                 Email To                   Email CC                         Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates     ProductionSet
00767           Message              9/11/2003     CNA summary judgment brief    "Diane M. Grimaldi"      <RGmarcus@ambilt.com>;       cdomalewski@dhplaw.net                                Partially Privileged   Attorney Client            Attorney-client correspondence regarding       CONG_0211379     CONG_012
                                                                                 <dgrimaldi@dhplaw.net>   <sfeist@alumni.princeton.edu                                                                                                         status and strategy related to insurance
                                                                                                          >;                                                                                                                                   litigation.
                                                                                                          <DGolemme@congoleum.com
                                                                                                          >; <orrb@ghrdc.com>;
                                                                                                          <taylorr@ghrdc.com>;
                                                                                                          <gilberts@ghrdc.com>;
                                                                                                          <JHampton@saul.com>;
                                                                                                          <wdestefano@saul.com>;
                                                                                                          <dpacitti@saul.com>;
                                                                                                          <NPernick@saul.com>;
                                                                                                          <litherlandc@ghrdc.com>;
                                                                                                          <miloner@ghrdc.com>;
                                                                                                          rhewit@dhplaw.net;
                                                                                                          dspiro@dhplaw.net;
                                                                                                          shall@dhplaw.net
00768           Message_Attachment   9/11/2003                                                                                                                                               Settlement Withhold                               Continental Casualty Company's statement       CONG_0211380     CONG_012
                                                                                                                                                                                                                                               of uncontested material facts in support of
                                                                                                                                                                                                                                               summary judgment motion; withheld
                                                                                                                                                                                                                                               pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                               Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                               Co., No. L-8908-01).
00769           Message_Attachment   9/11/2003                                                                                                                                               Settlement Withhold                               Continental Casualty Company's memo of         CONG_0211381     CONG_012
                                                                                                                                                                                                                                               law in support of summary judgment
                                                                                                                                                                                                                                               motion; withheld pursuant to court order
                                                                                                                                                                                                                                               (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                               Property & Casualty Co., No. L-8908-01).
00770           Message              9/11/2003     RE: Congoleum -- Settlement   "Gilbert, Scott D"       "Russell L. Hewit"             "Barbee, Judith A."                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <gilberts@GHRDC.com>     <rhewit@dhplaw.net>;           <barbeej@GHRDC.com>                                                                                   settlement of insurance litigation.
                                                                                                          <rgmarcus@ambilt.com>;
                                                                                                          <sfeist@alumni.princeton.edu
                                                                                                          >;
                                                                                                          <DGolemme@congoleum.com
                                                                                                          >;
                                                                                                          <cdomalewski@dhplaw.net>;
                                                                                                          <shall@dhplaw.net>; "Orr,
                                                                                                          Bette M."
                                                                                                          <orrb@GHRDC.com>; "Taylor,
                                                                                                          Robert T."
                                                                                                          <taylorr@GHRDC.com>;
                                                                                                          "Milone, Richard D."
                                                                                                          <miloner@ghrdc.com>;
                                                                                                          <JHampton@saul.com>;
                                                                                                          <wdestefano@saul.com>;
                                                                                                          <dpacitti@saul.com>;
                                                                                                          <NPernick@saul.com>
00771           Message_Attachment   9/12/2003     FW: Congoleum -- Defense      Don Golemme              Sid                            Skip Feist (E-mail)[]                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement Proposal                                    Nayar[snayar@congoleum.co                                                                                                            settlement of insurance litigation.
                                                                                                          m]
00772           Message              9/12/2003     Congoleum -- Settlement       "Russell L. Hewit"       robert.priestley@mendes.com    cdomalewski@dhplaw.net;                             Settlement Withhold                               Correspondence regarding insurance
                                                                                 <rhewit@dhplaw.net>      ; adam.smith@mendes.com;       shall@dhplaw.net                                                                                      settlement; withheld pursuant to court order
                                                                                                          jgerstein@rdblaw.com;                                                                                                                (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                          chadden@rdblaw.com;                                                                                                                  Property & Casualty Co., No. L-8908-01).
                                                                                                          tschiavoni@omm.com;
                                                                                                          pkoepff@omm.com;
                                                                                                          dmcnally@connellfoley.com;
                                                                                                          jfavate@hkmpp.com;
                                                                                                          john.dillon@hacdlaw.com




Congoleum - Privilege Log                                                                                                                              Page 35 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 37 of 265 PageID: 3992
                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType      SortDate          Email Subject                     Email From               Email To                    Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes            Begin Bates    ProductionSet
00773           Message           9/12/2003     Congoleum -- Settlement       "Russell L. Hewit"      rgmarcus@ambilt.com;                                                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                              <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                       progress of settlement talks with London.
                                                                                                      DGolemme@congoleum.com;
                                                                                                      cdomalewski@dhplaw.net;
                                                                                                      shall@dhplaw.net;
                                                                                                      orrb@ghrdc.com;
                                                                                                      taylorr@ghrdc.com;
                                                                                                      miloner@ghrdc.com;
                                                                                                      gilberts@ghrdc.com;
                                                                                                      JHampton@saul.com;
                                                                                                      wdestefano@saul.com;
                                                                                                      dpacitti@saul.com;
                                                                                                      NPernick@saul.com;
                                                                                                      litherlandc@ghrdc.com
00774           Message           9/12/2003     FW: Congoleum -- Settlement   "Pacitti, Domenic E."   <rgmarcus@ambilt.com>;                                                           Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                              <dpacitti@saul.com>     <sfeist@alumni.princeton.edu                                                                                                       settlement of insurance litigation.
                                                                                                      >;
                                                                                                      <DGolemme@congoleum.com
                                                                                                      >;
                                                                                                      <cdomalewski@dhplaw.net>;
                                                                                                      <shall@dhplaw.net>;
                                                                                                      <orrb@ghrdc.com>;
                                                                                                      <taylorr@ghrdc.com>;
                                                                                                      <miloner@ghrdc.com>;
                                                                                                      <gilberts@ghrdc.com>;
                                                                                                      "Hampton, Jeffrey C."
                                                                                                      <jhampton@saul.com>;
                                                                                                      "DeStefano, William A."
                                                                                                      <wdestefano@saul.com>;
                                                                                                      "Pacitti, Domenic E."
                                                                                                      <dpacitti@saul.com>;
                                                                                                      "Pernick, Norman L."
                                                                                                      <npernick@saul.com>;
                                                                                                      <litherlandc@ghrdc.com>;
                                                                                                      "Makowski, Kathleen P."
                                                                                                      <kmakowski@saul.com>
00775           Message           9/12/2003     RE: Congoleum -- Settlement   "Gilbert, Scott D"      "Pacitti, Domenic E."        "Barbee, Judith A."                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                              <gilberts@GHRDC.com>    <dpacitti@saul.com>;         <barbeej@GHRDC.com>                                                                                   settlement of insurance litigation.
                                                                                                      <rgmarcus@ambilt.com>;
                                                                                                      <sfeist@alumni.princeton.edu
                                                                                                      >;
                                                                                                      <DGolemme@congoleum.com
                                                                                                      >;
                                                                                                      <cdomalewski@dhplaw.net>;
                                                                                                      <shall@dhplaw.net>; "Orr,
                                                                                                      Bette M."
                                                                                                      <orrb@GHRDC.com>; "Taylor,
                                                                                                      Robert T."
                                                                                                      <taylorr@GHRDC.com>;
                                                                                                      "Milone, Richard D."
                                                                                                      <miloner@ghrdc.com>;
                                                                                                      "Hampton, Jeffrey C."
                                                                                                      <jhampton@saul.com>;
                                                                                                      "DeStefano, William A."
                                                                                                      <wdestefano@saul.com>;
                                                                                                      "Pernick, Norman L."
                                                                                                      <npernick@saul.com>;
                                                                                                      "Litherland, Craig"
                                                                                                      <litherlandc@ghrdc.com>;
                                                                                                      "Makowski, Kathleen P."
                                                                                                      <kmakowski@saul.com>




Congoleum - Privilege Log                                                                                                                     Page 36 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 38 of 265 PageID: 3993
                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                   Production::     Production::
  Priv. Index        RecordType      SortDate          Email Subject                 Email From              Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes            Begin Bates     ProductionSet
00776           Message           9/16/2003     Congoleum -- Settlement   "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                          <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         settlement of insurance litigation.
                                                                                                  DGolemme@congoleum.com;
                                                                                                  cdomalewski@dhplaw.net;
                                                                                                  shall@dhplaw.net;
                                                                                                  orrb@ghrdc.com;
                                                                                                  taylorr@ghrdc.com;
                                                                                                  miloner@ghrdc.com;
                                                                                                  gilberts@ghrdc.com;
                                                                                                  JHampton@saul.com;
                                                                                                  wdestefano@saul.com;
                                                                                                  dpacitti@saul.com;
                                                                                                  NPernick@saul.com;
                                                                                                  litherlandc@ghrdc.com
00777           Message           9/17/2003     Congoleum -- Settlement   "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Conference                <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         settlement of insurance litigation.
                                                                                                  DGolemme@congoleum.com;
                                                                                                  cdomalewski@dhplaw.net;
                                                                                                  shall@dhplaw.net;
                                                                                                  orrb@ghrdc.com;
                                                                                                  taylorr@ghrdc.com;
                                                                                                  miloner@ghrdc.com;
                                                                                                  gilberts@ghrdc.com;
                                                                                                  JHampton@saul.com;
                                                                                                  wdestefano@saul.com;
                                                                                                  dpacitti@saul.com;
                                                                                                  NPernick@saul.com;
                                                                                                  litherlandc@ghrdc.com
00778           Message           9/17/2003     Congoleum -- SJ Motion    "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Partially Privileged   Attorney Client            Attorney-client correspondence regarding   CONG_0211384    CONG_012
                                                                          <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         status and strategy related to insurance
                                                                                                  DGolemme@congoleum.com;                                                                                                              litigation.
                                                                                                  cdomalewski@dhplaw.net;
                                                                                                  shall@dhplaw.net;
                                                                                                  orrb@ghrdc.com;
                                                                                                  taylorr@ghrdc.com;
                                                                                                  miloner@ghrdc.com;
                                                                                                  gilberts@ghrdc.com;
                                                                                                  JHampton@saul.com;
                                                                                                  wdestefano@saul.com;
                                                                                                  dpacitti@saul.com;
                                                                                                  NPernick@saul.com;
                                                                                                  litherlandc@ghrdc.com
00779           Message           9/18/2003     Congoleum -- SJ Motion    "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                          <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         status and strategy related to insurance
                                                                                                  DGolemme@congoleum.com;                                                                                                              litigation.
                                                                                                  cdomalewski@dhplaw.net;
                                                                                                  shall@dhplaw.net;
                                                                                                  orrb@ghrdc.com;
                                                                                                  taylorr@ghrdc.com;
                                                                                                  miloner@ghrdc.com;
                                                                                                  gilberts@ghrdc.com;
                                                                                                  JHampton@saul.com;
                                                                                                  wdestefano@saul.com;
                                                                                                  dpacitti@saul.com;
                                                                                                  NPernick@saul.com;
                                                                                                  litherlandc@ghrdc.com




Congoleum - Privilege Log                                                                                                                   Page 37 of 264
                                                                                     Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 39 of 265 PageID: 3994
                                                                                                                           DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                             Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                        Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject                    Email From             Email To                         Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
00780           Message           9/18/2003     Fwd: Congoleum -- SJ Motion   "Russell L. Hewit"      gilberts@ghrdc.com              rgmarcus@ambilt.com;                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                              <rhewit@dhplaw.net>                                     sfeist@alumni.princeton.edu;                                                                           settlement of insurance litigation.
                                                                                                                                      DGolemme@congoleum.com;
                                                                                                                                      cdomalewski@dhplaw.net;
                                                                                                                                      shall@dhplaw.net;
                                                                                                                                      orrb@ghrdc.com;
                                                                                                                                      taylorr@ghrdc.com;
                                                                                                                                      miloner@ghrdc.com;
                                                                                                                                      JHampton@saul.com;
                                                                                                                                      wdestefano@saul.com;
                                                                                                                                      dpacitti@saul.com;
                                                                                                                                      NPernick@saul.com;
                                                                                                                                      litherlandc@ghrdc.com
00781           Message           9/18/2003     RE: Congoleum -- Settlement   "Orr, Bette M."         "Russell L. Hewit"              <rgmarcus@ambilt.com>;                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                              <orrb@GHRDC.com>        <rhewit@dhplaw.net>;            <sfeist@alumni.princeton.edu                                                                           settlement of insurance litigation.
                                                                                                      "Gilbert, Scott D"              >;
                                                                                                      <gilberts@GHRDC.com>            <DGolemme@congoleum.com
                                                                                                                                      >;
                                                                                                                                      <cdomalewski@dhplaw.net>;
                                                                                                                                      <shall@dhplaw.net>; "Taylor,
                                                                                                                                      Robert T."
                                                                                                                                      <taylorr@GHRDC.com>;
                                                                                                                                      "Milone, Richard D."
                                                                                                                                      <miloner@ghrdc.com>;
                                                                                                                                      <JHampton@saul.com>;
                                                                                                                                      <wdestefano@saul.com>;
                                                                                                                                      <dpacitti@saul.com>;
                                                                                                                                      <NPernick@saul.com>;
                                                                                                                                      "Litherland, Craig"
                                                                                                                                      <litherlandc@ghrdc.com>
00782           Message           9/18/2003     Congoleum -- Settlement       "Russell L. Hewit"      gilberts@ghrdc.com              rgmarcus@ambilt.com;                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                              <rhewit@dhplaw.net>                                     sfeist@alumni.princeton.edu;                                                                           settlement of insurance litigation.
                                                                                                                                      DGolemme@congoleum.com;
                                                                                                                                      cdomalewski@dhplaw.net;
                                                                                                                                      shall@dhplaw.net;
                                                                                                                                      orrb@ghrdc.com;
                                                                                                                                      taylorr@ghrdc.com;
                                                                                                                                      miloner@ghrdc.com;
                                                                                                                                      JHampton@saul.com;
                                                                                                                                      wdestefano@saul.com;
                                                                                                                                      dpacitti@saul.com;
                                                                                                                                      NPernick@saul.com;
                                                                                                                                      litherlandc@ghrdc.com




Congoleum - Privilege Log                                                                                                                         Page 38 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 40 of 265 PageID: 3995
                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                 Production::    Production::
  Priv. Index        RecordType      SortDate          Email Subject                 Email From               Email To                   Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
00783           Message           9/18/2003     Congoleum -- Settlement   "Russell L. Hewit"      adam.smith@mendes.com;                                                            Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                          <rhewit@dhplaw.net>     aconsta1@ffic.com;                                                                                                                  settlement of insurance litigation.
                                                                                                  bodonnell@riker.com;
                                                                                                  chadden@rdblaw.com;
                                                                                                  cdomalewski@dhplaw.net;
                                                                                                  craig.goldblatt@wilmer.com;
                                                                                                  dmcnally@connellfoley.com;
                                                                                                  dniles@riker.com;
                                                                                                  deconomou@karballaw.com;
                                                                                                  dstephan-nolan@prsmo.com;
                                                                                                  ecohen@karballaw.com;
                                                                                                  fmaneri@dilworthlaw.com;
                                                                                                  jpruggeri@hhlaw.com;
                                                                                                  jlavroff@lindabury.com;
                                                                                                  Jerrald.hochman@ace-
                                                                                                  ina.com;
                                                                                                  john.dillon@hacdlaw.com;
                                                                                                  jdwyer@cozen.com;
                                                                                                  jgerstein@rdblaw.com;
                                                                                                  jfavate@hkmpp.com;
                                                                                                  jsullivan@postschell.com;
                                                                                                  jsuarez@suarezandsuarez.com
                                                                                                  ; khaas@cozen.com;
                                                                                                  lholmes@dilworthlaw.com;
                                                                                                  lsantora@olmk.net;
                                                                                                  mtallmadge@bressler.com;
                                                                                                  mndonovan@nmmlaw.com;
                                                                                                  Martin.siegal@ace-ina.com;
                                                                                                  mmarcus@prsmo.com;
                                                                                                  Moneill@prsmo.com;
                                                                                                  michael.modansky@bivonacoh
                                                                                                  en.com;
                                                                                                  msicolalawfirm@att.net;
                                                                                                  Nancy.manzer@wilmer.com;
                                                                                                  pkoepff@omm.com;
                                                                                                  RCB@burnslaw.net;
                                                                                                  rmandel@olmk.net;
                                                                                                  robert.priestley@mendes.com
                                                                                                  ; Rhewit@dhplaw.net;
                                                                                                  shall@dhplaw.net;
                                                                                                  scaudle@rdblaw.com;
                                                                                                  skarasik@karein.com;
                                                                                                  scalogero@cuyler.com;
                                                                                                  shopkins@bressler.com;
                                                                                                  sbishop@postschell.com;
                                                                                                  skunzman@NewJerseyLaw.net
                                                                                                  ; sjfreedman@nmmlaw.com;
                                                                                                  smidlige@mdmlaw.com;
                                                                                                  tschiavoni@omm.com;
                                                                                                  Vincebarra@aol.com;
                                                                                                  wshelley@cozen.com;
                                                                                                  wmager@sswhb.com;
                                                                                                  pcosgrove@sswhb.com;
                                                                                                  sstamoulis@omm.com;
                                                                                                  KPTanner@hhlaw.com;
                                                                                                  skelly@riker.com;
                                                                                                  mscalera@riker.com;
                                                                                                  kclarke@proskauer.com;
                                                                                                  lneuner@stblaw.com;
                                                                                                  John.Deitch@mendes.com




Congoleum - Privilege Log                                                                                                                  Page 39 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 41 of 265 PageID: 3996
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                Email To                         Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes            Begin Bates    ProductionSet
00784           Message              9/19/2003     Fwd: Congoleum -- SJ Motion   "Russell L. Hewit"         gilberts@ghrdc.com              rgmarcus@ambilt.com;                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <rhewit@dhplaw.net>                                        sfeist@alumni.princeton.edu;                                                                           settlement of insurance litigation.
                                                                                                                                            DGolemme@congoleum.com;
                                                                                                                                            cdomalewski@dhplaw.net;
                                                                                                                                            shall@dhplaw.net;
                                                                                                                                            orrb@ghrdc.com;
                                                                                                                                            taylorr@ghrdc.com;
                                                                                                                                            miloner@ghrdc.com;
                                                                                                                                            JHampton@saul.com;
                                                                                                                                            wdestefano@saul.com;
                                                                                                                                            dpacitti@saul.com;
                                                                                                                                            NPernick@saul.com;
                                                                                                                                            litherlandc@ghrdc.com
00785           Message              9/25/2003     Congoleum -- Status           "Russell L. Hewit"         rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                           status and legal evaluation regarding
                                                                                                            DGolemme@congoleum.com;                                                                                                                insurance litigation and pending summary
                                                                                                            cdomalewski@dhplaw.net;                                                                                                                judgment motion.
                                                                                                            shall@dhplaw.net;
                                                                                                            orrb@ghrdc.com;
                                                                                                            taylorr@ghrdc.com;
                                                                                                            miloner@ghrdc.com;
                                                                                                            gilberts@ghrdc.com;
                                                                                                            JHampton@saul.com;
                                                                                                            wdestefano@saul.com;
                                                                                                            dpacitti@saul.com;
                                                                                                            NPernick@saul.com;
                                                                                                            litherlandc@ghrdc.com
00786           Message              10/23/2003    Draft Brief                   "Craig A. Domalewski"      <sfeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client; Work      Attorney-client correspondence containing
                                                                                 <cdomalewski@dhplaw.net>   >; <shall@dhplaw.net>;                                                                                      Product                    and discussing draft of opposition to
                                                                                                            <dspiro@dhplaw.net>;                                                                                                                   summary judgment motion.
                                                                                                            <rhewit@dhplaw.net>;
                                                                                                            <orrb@ghrdc.com>;
                                                                                                            <taylorr@ghrdc.com>;
                                                                                                            <dpacitti@saul.com>;
                                                                                                            <JHampton@saul.com>;
                                                                                                            <wdestefano@saul.com>;
                                                                                                            <DGolemme@congoleum.com
                                                                                                            >; <clitherland@ghrdc.com>;
                                                                                                            <sgilbert@ghrdc.com>
00787           Message_Attachment   10/23/2003                                                                                                                                                  Wholly Privileged      Attorney Client; Work      Attorney-client correspondence containing
                                                                                                                                                                                                                        Product                    and discussing draft of opposition to
                                                                                                                                                                                                                                                   summary judgment motion.
00788           Message              10/28/2003    Congoleum -- London           "Russell L. Hewit"         <gilberts@ghrdc.com>            <rgmarcus@ambilt.com>;                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement                    <rhewit@dhplaw.net>                                        <sfeist@alumni.princeton.edu                                                                           settlement of insurance litigation.
                                                                                                                                            >;
                                                                                                                                            <DGolemme@congoleum.com
                                                                                                                                            >;
                                                                                                                                            <cdomalewski@dhplaw.net>;
                                                                                                                                            <shall@dhplaw.net>;
                                                                                                                                            <orrb@ghrdc.com>;
                                                                                                                                            <taylorr@ghrdc.com>;
                                                                                                                                            <miloner@ghrdc.com>;
                                                                                                                                            <JHampton@saul.com>;
                                                                                                                                            <wdestefano@saul.com>;
                                                                                                                                            <dpacitti@saul.com>;
                                                                                                                                            <NPernick@saul.com>




Congoleum - Privilege Log                                                                                                                               Page 40 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 42 of 265 PageID: 3997
                                                                                                                          DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                            Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                        Production::     Production::
  Priv. Index        RecordType      SortDate          Email Subject                      Email From              Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes            Begin Bates     ProductionSet
00789           Message           10/28/2003    Congoleum -- SJ Motion         "Russell L. Hewit"      <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                               <rhewit@dhplaw.net>     <sfeist@alumni.princeton.edu                                                                                                         status and strategy related to insurance
                                                                                                       >;                                                                                                                                   litigation.
                                                                                                       <DGolemme@congoleum.com
                                                                                                       >;
                                                                                                       <cdomalewski@dhplaw.net>;
                                                                                                       <shall@dhplaw.net>;
                                                                                                       <orrb@ghrdc.com>;
                                                                                                       <taylorr@ghrdc.com>;
                                                                                                       <miloner@ghrdc.com>;
                                                                                                       <gilberts@ghrdc.com>;
                                                                                                       <JHampton@saul.com>;
                                                                                                       <wdestefano@saul.com>;
                                                                                                       <dpacitti@saul.com>;
                                                                                                       <NPernick@saul.com>
00790           Message           10/31/2003    Congoleum -- Continuing        "Russell L. Hewit"      <sfeist@alumni.princeton.edu   <cdomalewski@dhplaw.net>;                           Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Document Production/Status     <rhewit@dhplaw.net>     >;                             <shall@dhplaw.net>                                                                                    status and strategy related to insurance
                                                Reports                                                <DGolemme@congoleum.com                                                                                                              litigation.
                                                                                                       >; <orrb@ghrdc.com>;
                                                                                                       <taylorr@ghrdc.com>;
                                                                                                       <miloner@ghrdc.com>;
                                                                                                       <gilberts@ghrdc.com>;
                                                                                                       <JHampton@saul.com>;
                                                                                                       <wdestefano@saul.com>;
                                                                                                       <dpacitti@saul.com>;
                                                                                                       <NPernick@saul.com>
00791           Message           10/31/2003    Congoleum -- Discovery         "Russell L. Hewit"      <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                               <rhewit@dhplaw.net>     <sfeist@alumni.princeton.edu                                                                                                         status and strategy related to insurance
                                                                                                       >;                                                                                                                                   litigation.
                                                                                                       <DGolemme@congoleum.com
                                                                                                       >;
                                                                                                       <cdomalewski@dhplaw.net>;
                                                                                                       <shall@dhplaw.net>;
                                                                                                       <orrb@ghrdc.com>;
                                                                                                       <taylorr@ghrdc.com>;
                                                                                                       <miloner@ghrdc.com>;
                                                                                                       <gilberts@ghrdc.com>;
                                                                                                       <JHampton@saul.com>;
                                                                                                       <wdestefano@saul.com>;
                                                                                                       <dpacitti@saul.com>;
                                                                                                       <NPernick@saul.com>
00792           Message           10/31/2003    Fwd: Congoleum -- Continuing   "Russell L. Hewit"      <sfeist@alumni.princeton.edu   <cdomalewski@dhplaw.net>;                           Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Document Production/Status     <rhewit@dhplaw.net>     >;                             <shall@dhplaw.net>                                                                                    status and strategy related to insurance
                                                Reports                                                <DGolemme@congoleum.com                                                                                                              litigation.
                                                                                                       >; <orrb@ghrdc.com>;
                                                                                                       <taylorr@ghrdc.com>;
                                                                                                       <miloner@ghrdc.com>;
                                                                                                       <gilberts@ghrdc.com>;
                                                                                                       <JHampton@saul.com>;
                                                                                                       <wdestefano@saul.com>;
                                                                                                       <dpacitti@saul.com>;
                                                                                                       <NPernick@saul.com>
00793           Message           11/5/2003     Congoleum v. ACE               "Scott A. Hall"         <orrb@ghrdc.com>;                                                                  Partially Privileged   Attorney Client            Attorney-client correspondence regarding   CONG_0211429    CONG_012
                                                                               <shall@dhplaw.net>      <RHWyron@SWIDLAW.com>;                                                                                                               status and strategy related to insurance
                                                                                                       <sfeist@alumni.princeton.edu                                                                                                         litigation.
                                                                                                       >;
                                                                                                       <DGolemme@congoleum.com
                                                                                                       >; <taylorr@ghrdc.com>;
                                                                                                       <miloner@ghrdc.com>;
                                                                                                       <gilberts@ghrdc.com>;
                                                                                                       <JHampton@saul.com>;
                                                                                                       <wdestefano@saul.com>;
                                                                                                       <dpacitti@saul.com>;
                                                                                                       <NPernick@saul.com>




Congoleum - Privilege Log                                                                                                                        Page 41 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 43 of 265 PageID: 3998
                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject           Email From             Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
00794           Message_Attachment   11/5/2003                                                                                                                                      Settlement Withhold                              Continental Casualty's reply brief in support   CONG_0211430     CONG_012
                                                                                                                                                                                                                                     of motion for summary judgment; withheld
                                                                                                                                                                                                                                     pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                     Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                     Co., No. L-8908-01).
00795           Message              11/5/2003     Congoleum v. ACE       "Scott A. Hall"      <orrb@ghrdc.com>;                                                                    Wholly Privileged      Attorney Client           Attorney-client correspondence discussing
                                                                          <shall@dhplaw.net>   <RHWyron@SWIDLAW.com>;                                                                                                                insurer's reply in support of motion for
                                                                                               <sfeist@alumni.princeton.edu                                                                                                          summary judgment and court entered
                                                                                               >;                                                                                                                                    confidentiality order.
                                                                                               <DGolemme@congoleum.com
                                                                                               >; <taylorr@ghrdc.com>;
                                                                                               <miloner@ghrdc.com>;
                                                                                               <gilberts@ghrdc.com>;
                                                                                               <JHampton@saul.com>;
                                                                                               <wdestefano@saul.com>
00796           Message_Attachment   11/5/2003                                                                                                                                      Settlement Withhold                              Certification of Sheila Caudle in support of
                                                                                                                                                                                                                                     Continental Casualty's reply brief in support
                                                                                                                                                                                                                                     of partial summary judgment; withheld
                                                                                                                                                                                                                                     pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                     Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                     Co., No. L-8908-01).
00797           Message_Attachment   11/5/2003                                                                                                                                      Settlement Withhold                              Exhibit to confidential reply brief; withheld
                                                                                                                                                                                                                                     pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                     Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                     Co., No. L-8908-01).
00798           Message_Attachment   11/5/2003                                                                                                                                      Settlement Withhold                              Exhibit to confidential reply brief; withheld
                                                                                                                                                                                                                                     pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                     Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                     Co., No. L-8908-01).
00799           Message              11/5/2003     Congoleum v. ACE       "Scott A. Hall"      <orrb@ghrdc.com>;                                                                    Wholly Privileged      Attorney Client           Attorney-client correspondence discussing
                                                                          <shall@dhplaw.net>   <RHWyron@SWIDLAW.com>;                                                                                                                insurer's reply in support of motion for
                                                                                               <sfeist@alumni.princeton.edu                                                                                                          summary judgment and confidentiality order
                                                                                               >;                                                                                                                                    entered by the court.
                                                                                               <DGolemme@congoleum.com
                                                                                               >; <taylorr@ghrdc.com>;
                                                                                               <miloner@ghrdc.com>;
                                                                                               <gilberts@ghrdc.com>;
                                                                                               <JHampton@saul.com>;
                                                                                               <wdestefano@saul.com>
00800           Message_Attachment   11/5/2003                                                                                                                                      Settlement Withhold                              Exhibit to CNA's confidential reply brief;
                                                                                                                                                                                                                                     withheld pursuant to court order (filed
                                                                                                                                                                                                                                     06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                     Property & Casualty Co., No. L-8908-01).
00801           Message_Attachment   11/5/2003                                                                                                                                      Settlement Withhold                              Exhibit to CNA's confidential reply brief;
                                                                                                                                                                                                                                     withheld pursuant to court order (filed
                                                                                                                                                                                                                                     06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                     Property & Casualty Co., No. L-8908-01).
00802           Message              11/5/2003     Congoleum v. ACE       "Scott A. Hall"      <orrb@ghrdc.com>;            <rhewit@dhplaw.net>;                                    Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                          <shall@dhplaw.net>   <sfeist@alumni.princeton.edu <cdomalewski@dhplaw.net>                                                                                 settlement of insurance litigation.
                                                                                               >;
                                                                                               <DGolemme@congoleum.com
                                                                                               >; <taylorr@ghrdc.com>;
                                                                                               <miloner@ghrdc.com>;
                                                                                               <gilberts@ghrdc.com>;
                                                                                               <JHampton@saul.com>;
                                                                                               <wdestefano@saul.com>
00803           Message_Attachment   11/5/2003                                                                                                                                      Settlement Withhold                              Confidential term sheet proposal; withheld
                                                                                                                                                                                                                                     pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                     Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                     Co., No. L-8908-01).




Congoleum - Privilege Log                                                                                                                  Page 42 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 44 of 265 PageID: 3999
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
00804           Message              11/5/2003     Fwd: Congoleum -- Letter Brief "Russell L. Hewit"        <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client; Work      Attorney-client correspondence containing
                                                                                  <rhewit@dhplaw.net>       <sfeist@alumni.princeton.edu                                                                              Product                    and discussing draft rebuttal to insurer's
                                                                                                            >;                                                                                                                                   reply in support of motion for summary
                                                                                                            <DGolemme@congoleum.com                                                                                                              judgment.
                                                                                                            >;
                                                                                                            <cdomalewski@dhplaw.net>;
                                                                                                            <shall@dhplaw.net>;
                                                                                                            <orrb@ghrdc.com>;
                                                                                                            <taylorr@ghrdc.com>;
                                                                                                            <miloner@ghrdc.com>;
                                                                                                            <gilberts@ghrdc.com>;
                                                                                                            <JHampton@saul.com>;
                                                                                                            <wdestefano@saul.com>;
                                                                                                            <dpacitti@saul.com>;
                                                                                                            <NPernick@saul.com>
00805           Message_Attachment   11/5/2003                                                                                                                                                 Wholly Privileged      Attorney Client; Work      Attorney-client correspondence containing
                                                                                                                                                                                                                      Product                    and discussing draft rebuttal to insurer's
                                                                                                                                                                                                                                                 reply in support of motion for summary
                                                                                                                                                                                                                                                 judgment.
00806           Message              11/6/2003     RE: Congoleum -- Urgent       "Craig A. Domalewski"      "Don Golemme"                                                                      Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Request                       <cdomalewski@dhplaw.net>   <dgolemme@congoleum.com                                                                                                              settlement of insurance litigation.
                                                                                                            >
00807           Message              11/6/2003     Congoleum -- SJ Motion and    "Russell L. Hewit"         <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client; Work      Attorney-client correspondence regarding
                                                   brief                         <rhewit@dhplaw.net>        <sfeist@alumni.princeton.edu                                                                              Product                    documents filed in insurance litigation.
                                                                                                            >;
                                                                                                            <DGolemme@congoleum.com
                                                                                                            >;
                                                                                                            <cdomalewski@dhplaw.net>;
                                                                                                            <shall@dhplaw.net>;
                                                                                                            <orrb@ghrdc.com>;
                                                                                                            <taylorr@ghrdc.com>;
                                                                                                            <miloner@ghrdc.com>;
                                                                                                            <gilberts@ghrdc.com>;
                                                                                                            <JHampton@saul.com>;
                                                                                                            <wdestefano@saul.com>;
                                                                                                            <dpacitti@saul.com>;
                                                                                                            <NPernick@saul.com>
00808           Message_Attachment   11/6/2003                                                                                                                                                 Settlement Withhold                               Correspondence regarding insurance
                                                                                                                                                                                                                                                 settlement; withheld pursuant to court order
                                                                                                                                                                                                                                                 (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                 Property & Casualty Co., No. L-8908-01).
00809           Message              11/10/2003    Congoleum                     "Craig A. Domalewski"      <bomalley@glaspy.com>          <DGolemme@congoleum.com                             Wholly Privileged      Attorney Client; Work      Attorney communication regarding litigation
                                                                                 <cdomalewski@dhplaw.net>                                  >                                                                          Product                    strategy in insurance litigation.
00810           Message              11/10/2003    Congoleum -- Settlement       "Russell L. Hewit"         <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <rhewit@dhplaw.net>        <sfeist@alumni.princeton.edu                                                                                                         settlement of insurance litigation.
                                                                                                            >;
                                                                                                            <DGolemme@congoleum.com
                                                                                                            >;
                                                                                                            <cdomalewski@dhplaw.net>;
                                                                                                            <shall@dhplaw.net>;
                                                                                                            <orrb@ghrdc.com>;
                                                                                                            <taylorr@ghrdc.com>;
                                                                                                            <miloner@ghrdc.com>;
                                                                                                            <gilberts@ghrdc.com>;
                                                                                                            <JHampton@saul.com>;
                                                                                                            <wdestefano@saul.com>;
                                                                                                            <dpacitti@saul.com>;
                                                                                                            <NPernick@saul.com>
00811           Message_Attachment   11/10/2003                                                                                                                                                Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                                 settlement of insurance litigation.




Congoleum - Privilege Log                                                                                                                             Page 43 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 45 of 265 PageID: 4000
                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                 Email From              Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
00812           Message              11/11/2003    Congoleum -- Settlement   "Russell L. Hewit"      <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                             <rhewit@dhplaw.net>     <sfeist@alumni.princeton.edu                                                                                                         settlement of insurance litigation.
                                                                                                     >;
                                                                                                     <DGolemme@congoleum.com
                                                                                                     >;
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     <shall@dhplaw.net>;
                                                                                                     <orrb@ghrdc.com>;
                                                                                                     <taylorr@ghrdc.com>;
                                                                                                     <miloner@ghrdc.com>;
                                                                                                     <gilberts@ghrdc.com>;
                                                                                                     <JHampton@saul.com>;
                                                                                                     <wdestefano@saul.com>;
                                                                                                     <dpacitti@saul.com>;
                                                                                                     <NPernick@saul.com>
00813           Message_Attachment   11/11/2003                                                                                                                                         Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                          settlement of insurance litigation.
00814           Message              11/11/2003    Congoleum -- Settlement   "Russell L. Hewit"      <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                             <rhewit@dhplaw.net>     <sfeist@alumni.princeton.edu                                                                                                         settlement of insurance litigation.
                                                                                                     >;
                                                                                                     <DGolemme@congoleum.com
                                                                                                     >;
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     <shall@dhplaw.net>;
                                                                                                     <orrb@ghrdc.com>;
                                                                                                     <taylorr@ghrdc.com>;
                                                                                                     <miloner@ghrdc.com>;
                                                                                                     <gilberts@ghrdc.com>;
                                                                                                     <JHampton@saul.com>;
                                                                                                     <wdestefano@saul.com>;
                                                                                                     <dpacitti@saul.com>;
                                                                                                     <NPernick@saul.com>
00815           Message_Attachment   11/11/2003                                                                                                                                         Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                          settlement of insurance litigation.
00816           Message              11/11/2003    Congoleum -- Stay         "Russell L. Hewit"      <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                             <rhewit@dhplaw.net>     <sfeist@alumni.princeton.edu                                                                                                         status and strategy related to insurance
                                                                                                     >;                                                                                                                                   litigation.
                                                                                                     <DGolemme@congoleum.com
                                                                                                     >;
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     <shall@dhplaw.net>;
                                                                                                     <orrb@ghrdc.com>;
                                                                                                     <taylorr@ghrdc.com>;
                                                                                                     <miloner@ghrdc.com>;
                                                                                                     <gilberts@ghrdc.com>;
                                                                                                     <JHampton@saul.com>;
                                                                                                     <wdestefano@saul.com>;
                                                                                                     <dpacitti@saul.com>;
                                                                                                     <NPernick@saul.com>




Congoleum - Privilege Log                                                                                                                      Page 44 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 46 of 265 PageID: 4001
                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject                Email From                  Email To                    Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
00817           Message           11/11/2003    RE: Congoleum -- Stay     "Gilbert, Scott D"         "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                          <gilberts@GHRDC.com>       <rhewit@dhplaw.net>;                                                                                                                 status and strategy related to insurance
                                                                                                     <rgmarcus@ambilt.com>;                                                                                                               litigation.
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >;
                                                                                                     <DGolemme@congoleum.com
                                                                                                     >;
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     <shall@dhplaw.net>; "Orr,
                                                                                                     Bette M."
                                                                                                     <orrb@GHRDC.com>; "Taylor,
                                                                                                     Robert T."
                                                                                                     <taylorr@GHRDC.com>;
                                                                                                     "Milone, Richard D."
                                                                                                     <miloner@ghrdc.com>;
                                                                                                     <JHampton@saul.com>;
                                                                                                     <wdestefano@saul.com>;
                                                                                                     <dpacitti@saul.com>;
                                                                                                     <NPernick@saul.com>
00818           Message           11/11/2003    RE: Congoleum -- Stay     "Russell L. Hewit"         "Gilbert, Scott D"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                          <rhewit@dhplaw.net>        <gilberts@GHRDC.com>;                                                                                                                status and strategy related to insurance
                                                                                                     <rgmarcus@ambilt.com>;                                                                                                               litigation.
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >;
                                                                                                     <DGolemme@congoleum.com
                                                                                                     >;
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     <shall@dhplaw.net>; "Orr,
                                                                                                     Bette M."
                                                                                                     <orrb@GHRDC.com>; "Taylor,
                                                                                                     Robert T."
                                                                                                     <taylorr@GHRDC.com>;
                                                                                                     "Milone, Richard D."
                                                                                                     <miloner@GHRDC.com>;
                                                                                                     <JHampton@saul.com>;
                                                                                                     <wdestefano@saul.com>;
                                                                                                     <dpacitti@saul.com>;
                                                                                                     <NPernick@saul.com>
00819           Message           11/12/2003    RE: Congoleum -- Urgent   "Craig A. Domalewski"      "Don Golemme"                                                                      Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Request                   <cdomalewski@dhplaw.net>   <dgolemme@congoleum.com                                                                                                              settlement of insurance litigation.
                                                                                                     >
00820           Message           11/14/2003    Fwd: SDM Rulings On       "Craig A. Domalewski"      <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Discovery Motions         <cdomalewski@dhplaw.net>   <sfeist@alumni.princeton.edu                                                                                                         status and strategy related to insurance
                                                                                                     >;                                                                                                                                   litigation.
                                                                                                     <DGolemme@congoleum.com
                                                                                                     >; <orrb@ghrdc.com>;
                                                                                                     <taylorr@ghrdc.com>;
                                                                                                     <miloner@ghrdc.com>;
                                                                                                     <gilberts@ghrdc.com>;
                                                                                                     <JHampton@saul.com>;
                                                                                                     <wdestefano@saul.com>;
                                                                                                     <dpacitti@saul.com>;
                                                                                                     <NPernick@saul.com>;
                                                                                                     <WHall@winston.com>




Congoleum - Privilege Log                                                                                                                      Page 45 of 264
                                                                                     Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 47 of 265 PageID: 4002
                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                      Production::    Production::
  Priv. Index        RecordType      SortDate             Email Subject                  Email From               Email To                    Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
00821           Message           11/17/2003    Congoleum -- Settlement and   "Russell L. Hewit"      <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Stay of Litigation            <rhewit@dhplaw.net>     <sfeist@alumni.princeton.edu                                                                                                         settlement of insurance litigation.
                                                                                                      >;
                                                                                                      <DGolemme@congoleum.com
                                                                                                      >;
                                                                                                      <cdomalewski@dhplaw.net>;
                                                                                                      <shall@dhplaw.net>;
                                                                                                      <orrb@ghrdc.com>;
                                                                                                      <taylorr@ghrdc.com>;
                                                                                                      <miloner@ghrdc.com>;
                                                                                                      <gilberts@ghrdc.com>;
                                                                                                      <JHampton@saul.com>;
                                                                                                      <wdestefano@saul.com>;
                                                                                                      <dpacitti@saul.com>;
                                                                                                      <NPernick@saul.com>
00822           Message           11/17/2003    RE: Congoleum -- Settlement   "Milone, Richard D."    "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                and Stay of Litigation        <miloner@ghrdc.com>     <rhewit@dhplaw.net>;                                                                                                                 settlement of insurance litigation.
                                                                                                      <rgmarcus@ambilt.com>;
                                                                                                      <sfeist@alumni.princeton.edu
                                                                                                      >;
                                                                                                      <DGolemme@congoleum.com
                                                                                                      >;
                                                                                                      <cdomalewski@dhplaw.net>;
                                                                                                      <shall@dhplaw.net>; "Orr,
                                                                                                      Bette M."
                                                                                                      <orrb@GHRDC.com>; "Taylor,
                                                                                                      Robert T."
                                                                                                      <taylorr@GHRDC.com>;
                                                                                                      "Gilbert, Scott D"
                                                                                                      <gilberts@GHRDC.com>;
                                                                                                      <JHampton@saul.com>;
                                                                                                      <wdestefano@saul.com>;
                                                                                                      <dpacitti@saul.com>;
                                                                                                      <NPernick@saul.com>
00823           Message           11/17/2003    RE: Congoleum -- Settlement   "Russell L. Hewit"      "Milone, Richard D."                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                and Stay of Litigation        <rhewit@dhplaw.net>     <miloner@ghrdc.com>;                                                                                                                 settlement of insurance litigation.
                                                                                                      <rgmarcus@ambilt.com>;
                                                                                                      <sfeist@alumni.princeton.edu
                                                                                                      >;
                                                                                                      <DGolemme@congoleum.com
                                                                                                      >;
                                                                                                      <cdomalewski@dhplaw.net>;
                                                                                                      <shall@dhplaw.net>; "Orr,
                                                                                                      Bette M." <orrb@ghrdc.com>;
                                                                                                      "Taylor, Robert T."
                                                                                                      <taylorr@ghrdc.com>;
                                                                                                      "Gilbert, Scott D"
                                                                                                      <gilberts@ghrdc.com>;
                                                                                                      <JHampton@saul.com>;
                                                                                                      <wdestefano@saul.com>;
                                                                                                      <dpacitti@saul.com>;
                                                                                                      <NPernick@saul.com>
00824           Message           11/17/2003    Congoleum -- Additional       "Russell L. Hewit"      <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Document Review               <rhewit@dhplaw.net>     <sfeist@alumni.princeton.edu                                                                                                         settlement of insurance litigation.
                                                                                                      >;
                                                                                                      <DGolemme@congoleum.com
                                                                                                      >;
                                                                                                      <cdomalewski@dhplaw.net>;
                                                                                                      <shall@dhplaw.net>;
                                                                                                      <orrb@ghrdc.com>;
                                                                                                      <taylorr@ghrdc.com>;
                                                                                                      <miloner@ghrdc.com>;
                                                                                                      <gilberts@ghrdc.com>;
                                                                                                      <JHampton@saul.com>;
                                                                                                      <wdestefano@saul.com>;
                                                                                                      <dpacitti@saul.com>;
                                                                                                      <NPernick@saul.com>

Congoleum - Privilege Log                                                                                                                       Page 46 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 48 of 265 PageID: 4003
                                                                                                                           DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                             Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                        Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                 Email From                 Email To                      Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
00825           Message              11/20/2003    Congoleum -- Settlement   "Russell L. Hewit"         <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                             <rhewit@dhplaw.net>        <sfeist@alumni.princeton.edu                                                                                                         settlement of insurance litigation.
                                                                                                        >;
                                                                                                        <DGolemme@congoleum.com
                                                                                                        >;
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        <shall@dhplaw.net>;
                                                                                                        <orrb@ghrdc.com>;
                                                                                                        <taylorr@ghrdc.com>;
                                                                                                        <miloner@ghrdc.com>;
                                                                                                        <gilberts@ghrdc.com>;
                                                                                                        <JHampton@saul.com>;
                                                                                                        <wdestefano@saul.com>;
                                                                                                        <dpacitti@saul.com>;
                                                                                                        <NPernick@saul.com>
00826           Message_Attachment   11/20/2003                                                                                                                                            Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                             settlement of insurance litigation.
00827           Message              10/7/2003     Congoleum -- Liberty      "Russell L. Hewit"         <litherlandc@ghrdc.com>;       <rgmarcus@ambilt.com>;                              Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement                <rhewit@dhplaw.net>        <gilberts@ghrdc.com>           <sfeist@alumni.princeton.edu                                                                          settlement of insurance litigation.
                                                                                                                                       >;
                                                                                                                                       <DGolemme@congoleum.com
                                                                                                                                       >;
                                                                                                                                       <cdomalewski@dhplaw.net>;
                                                                                                                                       <shall@dhplaw.net>;
                                                                                                                                       <orrb@ghrdc.com>;
                                                                                                                                       <taylorr@ghrdc.com>;
                                                                                                                                       <miloner@ghrdc.com>;
                                                                                                                                       <JHampton@saul.com>;
                                                                                                                                       <wdestefano@saul.com>;
                                                                                                                                       <dpacitti@saul.com>;
                                                                                                                                       <NPernick@saul.com>
00828           Message              11/21/2003    Congoleum v. ACE          "Scott A. Hall"            <dgolemme@congoleum.com                                                            Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                             <shall@dhplaw.net>         >                                                                                                                                    discovery in insurance litigation.
00829           Message_Attachment   11/21/2003                                                                                                                                            Wholly Privileged      Work Product               Draft discovery responses related to
                                                                                                                                                                                                                                             insurance litigation.
00830           Message_Attachment   11/21/2003                                                                                                                                            Wholly Privileged      Work Product               Draft discovery responses related to
                                                                                                                                                                                                                                             insurance litigation.
00831           Message              12/2/2003     Congoleum -- Settlement   "Russell L. Hewit"         <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Letter                    <rhewit@dhplaw.net>        <sfeist@alumni.princeton.edu                                                                                                         settlement of insurance litigation.
                                                                                                        >;
                                                                                                        <DGolemme@congoleum.com
                                                                                                        >;
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        <shall@dhplaw.net>;
                                                                                                        <orrb@ghrdc.com>;
                                                                                                        <taylorr@ghrdc.com>;
                                                                                                        <miloner@ghrdc.com>;
                                                                                                        <gilberts@ghrdc.com>;
                                                                                                        <JHampton@saul.com>;
                                                                                                        <wdestefano@saul.com>;
                                                                                                        <dpacitti@saul.com>;
                                                                                                        <NPernick@saul.com>
00832           Message_Attachment   12/2/2003                                                                                                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                             settlement of insurance litigation.
00833           Message              12/3/2003     Home Insurance Company    "Craig A. Domalewski"      <sfeist@alumni.princeton.edu                                                       Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                             <cdomalewski@dhplaw.net>   >;                                                                                                                                   status and strategy related to insurance
                                                                                                        <dgolemme@congoleum.com                                                                                                              litigation.
                                                                                                        >; <shall@dhplaw.net>;
                                                                                                        <dspiro@dhplaw.net>;
                                                                                                        <rhewit@dhplaw.net>;
                                                                                                        <orrb@ghrdc.com>;
                                                                                                        <taylorr@ghrdc.com>;
                                                                                                        <dpacitti@saul.com>;
                                                                                                        <JHampton@saul.com>;
                                                                                                        <wdestefano@saul.com>



Congoleum - Privilege Log                                                                                                                         Page 47 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 49 of 265 PageID: 4004
                                                                                                                           DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                             Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                        Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                    Email From              Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
00834           Message              12/3/2003     Re: Home Insurance Company   "Russell L. Hewit"      "Craig A. Domalewski"                                                              Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                <rhewit@dhplaw.net>     <cdomalewski@dhplaw.net>;                                                                                                            status and strategy related to insurance
                                                                                                        <sfeist@alumni.princeton.edu                                                                                                         litigation.
                                                                                                        >;
                                                                                                        <dgolemme@congoleum.com
                                                                                                        >; <shall@dhplaw.net>;
                                                                                                        <dspiro@dhplaw.net>;
                                                                                                        <orrb@ghrdc.com>;
                                                                                                        <taylorr@ghrdc.com>;
                                                                                                        <dpacitti@saul.com>;
                                                                                                        <JHampton@saul.com>;
                                                                                                        <wdestefano@saul.com>
00835           Message              12/4/2003     Congoleum -- Settlement      "Russell L. Hewit"      <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Letter                       <rhewit@dhplaw.net>     <sfeist@alumni.princeton.edu                                                                                                         settlement of insurance litigation.
                                                                                                        >;
                                                                                                        <DGolemme@congoleum.com
                                                                                                        >;
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        <shall@dhplaw.net>;
                                                                                                        <orrb@ghrdc.com>;
                                                                                                        <taylorr@ghrdc.com>;
                                                                                                        <miloner@ghrdc.com>;
                                                                                                        <gilberts@ghrdc.com>;
                                                                                                        <JHampton@saul.com>;
                                                                                                        <wdestefano@saul.com>;
                                                                                                        <dpacitti@saul.com>;
                                                                                                        <NPernick@saul.com>
00836           Message_Attachment   12/4/2003                                                                                                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                             settlement of insurance litigation.
00837           Message              12/5/2003     Congoleum -- Stay            "Russell L. Hewit"      <rgmarcus@ambilt.com>;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                <rhewit@dhplaw.net>     <sfeist@alumni.princeton.edu                                                                                                         status and strategy related to insurance
                                                                                                        >;                                                                                                                                   litigation.
                                                                                                        <DGolemme@congoleum.com
                                                                                                        >;
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        <shall@dhplaw.net>;
                                                                                                        <orrb@ghrdc.com>;
                                                                                                        <taylorr@ghrdc.com>;
                                                                                                        <miloner@ghrdc.com>;
                                                                                                        <gilberts@ghrdc.com>;
                                                                                                        <JHampton@saul.com>;
                                                                                                        <wdestefano@saul.com>;
                                                                                                        <dpacitti@saul.com>;
                                                                                                        <NPernick@saul.com>
00838           Message              12/5/2003     RE: Congoleum -- Stay        "Gilbert, Scott D"      "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                <gilberts@GHRDC.com>    <rhewit@dhplaw.net>;                                                                                                                 status and strategy related to insurance
                                                                                                        <rgmarcus@ambilt.com>;                                                                                                               litigation.
                                                                                                        <sfeist@alumni.princeton.edu
                                                                                                        >;
                                                                                                        <DGolemme@congoleum.com
                                                                                                        >;
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        <shall@dhplaw.net>; "Orr,
                                                                                                        Bette M."
                                                                                                        <orrb@GHRDC.com>; "Taylor,
                                                                                                        Robert T."
                                                                                                        <taylorr@GHRDC.com>;
                                                                                                        "Milone, Richard D."
                                                                                                        <miloner@ghrdc.com>;
                                                                                                        <JHampton@saul.com>;
                                                                                                        <wdestefano@saul.com>;
                                                                                                        <dpacitti@saul.com>;
                                                                                                        <NPernick@saul.com>




Congoleum - Privilege Log                                                                                                                         Page 48 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 50 of 265 PageID: 4005
                                                                                                                          DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                            Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject                     Email From               Email To                    Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
00839           Message           12/5/2003     RE: Congoleum -- Stay          "Russell L. Hewit"      "Gilbert, Scott D"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                               <rhewit@dhplaw.net>     <gilberts@GHRDC.com>;                                                                                                                status and strategy related to insurance
                                                                                                       <rgmarcus@ambilt.com>;                                                                                                               litigation.
                                                                                                       <sfeist@alumni.princeton.edu
                                                                                                       >;
                                                                                                       <DGolemme@congoleum.com
                                                                                                       >;
                                                                                                       <cdomalewski@dhplaw.net>;
                                                                                                       <shall@dhplaw.net>; "Orr,
                                                                                                       Bette M."
                                                                                                       <orrb@GHRDC.com>; "Taylor,
                                                                                                       Robert T."
                                                                                                       <taylorr@GHRDC.com>;
                                                                                                       "Milone, Richard D."
                                                                                                       <miloner@GHRDC.com>;
                                                                                                       <JHampton@saul.com>;
                                                                                                       <wdestefano@saul.com>;
                                                                                                       <dpacitti@saul.com>;
                                                                                                       <NPernick@saul.com>
00840           Message           12/5/2003     RE: Congoleum -- Stay          "Pacitti, Domenic E."   "Gilbert, Scott D"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                               <dpacitti@saul.com>     <gilberts@GHRDC.com>;                                                                                                                status and strategy related to insurance
                                                                                                       "Russell L. Hewit"                                                                                                                   litigation.
                                                                                                       <rhewit@dhplaw.net>;
                                                                                                       <rgmarcus@ambilt.com>;
                                                                                                       <sfeist@alumni.princeton.edu
                                                                                                       >;
                                                                                                       <DGolemme@congoleum.com
                                                                                                       >;
                                                                                                       <cdomalewski@dhplaw.net>;
                                                                                                       <shall@dhplaw.net>; "Orr,
                                                                                                       Bette M."
                                                                                                       <orrb@GHRDC.com>; "Taylor,
                                                                                                       Robert T."
                                                                                                       <taylorr@GHRDC.com>;
                                                                                                       "Milone, Richard D."
                                                                                                       <miloner@ghrdc.com>;
                                                                                                       "Hampton, Jeffrey C."
                                                                                                       <JHampton@saul.com>;
                                                                                                       "DeStefano, William A."
                                                                                                       <WDeStefano@saul.com>;
                                                                                                       "Pernick, Norman L."
                                                                                                       <NPernick@saul.com>
00841           Message           1/21/2004     Congoleum -- Conversation      "Russell L. Hewit"      <gilberts@ghrdc.com>;                                                              Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                with Gerstein (CNA Attorney)   <rhewit@dhplaw.net>     <litherlandc@ghrdc.com>;                                                                                                             legal advice after meetings with CNA
                                                                                                       <orrb@ghrdc.com>;                                                                                                                    attorneys.
                                                                                                       <taylorr@ghrdc.com>;
                                                                                                       <miloner@ghrdc.com>;
                                                                                                       <jhampton@saul.com>;
                                                                                                       <wdestefano@saul.com>;
                                                                                                       <dpacitti@saul.com>;
                                                                                                       <npernick@saul.com>;
                                                                                                       <mbellew@saul.com>;
                                                                                                       <tcampo@saul.com>;
                                                                                                       <kmakowski@saul.com>;
                                                                                                       <nmetz@saul.com>;
                                                                                                       <jryan@saul.com>;
                                                                                                       <mhughes@saul.com>;
                                                                                                       <VLARKIN@skadden.com>;
                                                                                                       <MCHEHI@skadden.com>;
                                                                                                       <rgmarcus@ambilt.com>;
                                                                                                       <sfeist@alumni.princeton.edu
                                                                                                       >;
                                                                                                       <DGolemme@congoleum.com
                                                                                                       >;
                                                                                                       <vsullivan@congoleum.com>;
                                                                                                       <cdomalewski@dhplaw.net>;
                                                                                                       <shall@dhplaw.net>

Congoleum - Privilege Log                                                                                                                        Page 49 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 51 of 265 PageID: 4006
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                  Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                     Email From                Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
00842           Message              2/5/2004      Congoleum                      "Scott A. Hall"            <orrb@ghrdc.com>              <sfeist@alumni.princeton.edu                          Wholly Privileged      Attorney Client            Attorney-client communication re remaining
                                                                                  <shall@dhplaw.net>                                       >;                                                                                                      questions and requests related to
                                                                                                                                           <DGolemme@congoleum.com                                                                                 Congoleum's "Full Claims Pack" submission in
                                                                                                                                           >; <rhewit@dhplaw.net>;                                                                                 bankruptcy litigation. .
                                                                                                                                           <cdomalewski@dhplaw.net>
00843           Message              3/23/2004     Congoleum -- Lower Passaic     "Russell L. Hewit"         <carol.hackett@libertymutual. <sfeist@alumni.princeton.edu                          Wholly Privileged      Attorney Client            Attorney-client communication regarding the
                                                   River Study Area Settlement    <rhewit@dhplaw.net>        com>;                         >;                                                                                                      Lower Passaic River Potentially Responsible
                                                   with EPA                                                  <mooreh2@nationwide.com> <DGolemme@congoleum.com                                                                                      Parties Group and proposed settlement with
                                                                                                                                           >; <JRuss@congoleum.com>                                                                                EPA.
00844           Message              8/16/2004     Comments to Draft Disclsoure   "Craig A. Domalewski"      dpacitti@saul.com;            randolphj@GHRDC.com;                                  Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                   Statement                      <cdomalewski@dhplaw.net>   jhampton@saul.com;            orrb@GHRDC.com;                                                              Product                    and discussing work product draft of
                                                                                                             jryan@saul.com                miloner@GHRDC.com;                                                                                      Coverage Litigation section of bankruptcy
                                                                                                                                           weisbrods@GHRDC.com;                                                                                    disclosure statement.
                                                                                                                                           litherlandc@GHRDC.com;
                                                                                                                                           rhewit@dhplaw.net;
                                                                                                                                           shall@dhplaw.net;
                                                                                                                                           dgrimaldi@dhplaw.net;
                                                                                                                                           dspiro@dhplaw.net;
                                                                                                                                           dgolemme@congoleum.com;
                                                                                                                                           sfeist@alumni.princeton.edu
00845           Message_Attachment   8/16/2004                                                                                                                                                   Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                        Product                    and discussing work product draft of
                                                                                                                                                                                                                                                   Coverage Litigation section of bankruptcy
                                                                                                                                                                                                                                                   disclosure statement.
00846           Message              9/2/2004      Congoleum Corporation          "Feldman, Ted J."          <dgolemme@congoleum.com        <SFeist@alumni.princeton.edu                         Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                  <feldmant@GHRDC.com>       >                              >                                                                                                      Aon Settlement and pending environmental
                                                                                                                                                                                                                                                   claims.
00847           Message_Attachment   9/2/2004                                                                                                                                                    Settlement Withhold                               Settlement communication between
                                                                                                                                                                                                                                                   Congoleum and Aon Corporation; withheld
                                                                                                                                                                                                                                                   pursuant to court order (filed 06/06/2002,
                                                                                                                                                                                                                                                   Congoleum Corp. v. Ace Property & Casualty
                                                                                                                                                                                                                                                   Co., No. L-8908-01).
00848           Message              9/9/2004      RE: AON Environmental Claims "Feldman, Ted J."            "Don Golemme"                                                                       Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                <feldmant@GHRDC.com>         <dgolemme@congoleum.com                                                                                                               pending environmental claims.
                                                                                                             >
00849           Message_Attachment   11/8/2004                                                                                                                                                   Settlement Withhold                               Expert Reports from insurance litigation
                                                                                                                                                                                                                                                   withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                   Order.
00850           Message_Attachment   11/8/2004                                                                                                                                                   Settlement Withhold                               Expert Reports from insurance litigation
                                                                                                                                                                                                                                                   withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                   Order.
00851           Message_Attachment   11/8/2004                                                                                                                                                   Settlement Withhold                               Expert Reports from insurance litigation
                                                                                                                                                                                                                                                   withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                   Order.
00852           Message_Attachment   11/8/2004                                                                                                                                                   Settlement Withhold                               Expert Reports from insurance litigation
                                                                                                                                                                                                                                                   withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                   Order.
00853           Message_Attachment   11/8/2004                                                                                                                                                   Settlement Withhold                               Expert Reports from insurance litigation
                                                                                                                                                                                                                                                   withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                   Order.
00854           Message_Attachment   11/8/2004                                                                                                                                                   Settlement Withhold                               Expert Reports from insurance litigation
                                                                                                                                                                                                                                                   withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                   Order.
00855           Message_Attachment   11/8/2004                                                                                                                                                   Settlement Withhold                               Expert Reports from insurance litigation
                                                                                                                                                                                                                                                   withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                   Order.
00856           Message_Attachment   11/8/2004                                                                                                                                                   Settlement Withhold                               Expert Reports from insurance litigation
                                                                                                                                                                                                                                                   withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                   Order.
00857           Message_Attachment   11/8/2004                                                                                                                                                   Settlement Withhold                               Expert Reports from insurance litigation
                                                                                                                                                                                                                                                   withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                   Order.
00858           Message_Attachment   11/8/2004                                                                                                                                                   Settlement Withhold                               Expert Reports from insurance litigation
                                                                                                                                                                                                                                                   withheld pursuant to June 2002 Protective
                                                                                                                                                                                                                                                   Order.



Congoleum - Privilege Log                                                                                                                               Page 50 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 52 of 265 PageID: 4007
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject                    Email From                     Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
00859           Message              11/29/2004    Congoleum v. ACE              "Scott A. Hall"                "Donald Golemme"               <cdomalewski@dhplaw.net>                            Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                 <shall@dhplaw.net>             <dGolemme@congoleum.com                                                                                   Product                    work product draft certification in opposition
                                                                                                                >                                                                                                                                    to motion.
00860           Message_Attachment   11/29/2004                                                                                                                                                    Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                                                                                                                                          Product                    work product draft certification in opposition
                                                                                                                                                                                                                                                     to motion.
00861           Message              11/29/2004    RE: Congoleum v. ACE          "Scott A. Hall"                "Don Golemme"                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                 <shall@dhplaw.net>             <dgolemme@congoleum.com                                                                                   Product                    work product draft certification in opposition
                                                                                                                >; "Craig A. Domalewski"                                                                                                             to motion.
                                                                                                                <cdomalewski@dhplaw.net>
00862           Message              12/8/2004     Re: Passaic River / Diamond   "Russell L. Hewit"             "Don Golemme"                                                                      Wholly Privileged      Attorney Client            Attorney-client communication re
                                                   Alkali                        <rhewit@dhplaw.net>            <dgolemme@congoleum.com                                                                                                              settlement authority from Liberty Mutual
                                                                                                                >                                                                                                                                    and Wasau and whether the two insurance
                                                                                                                                                                                                                                                     companies are willing to settle.
00863           Message              12/9/2004     Fwd: Congoleum -- Lower       "Russell L. Hewit"             <sfeist@alumni.princeton.edu                                                       Wholly Privileged      Attorney Client            Attorney-client communication re potential
                                                   Passaic River Study Area      <rhewit@dhplaw.net>            >;                                                                                                                                   settlement terms with Liberty and Wasau
                                                   Settlement with EPA                                          <DGolemme@congoleum.com                                                                                                              and allocations of insurance policies.
                                                                                                                >
00864           Message              12/9/2004     RE: Congoleum -- Lower        "Skip Feist"                   "'Russell L. Hewit'"                                                               Wholly Privileged      Attorney Client            Attorney-client communication re potential
                                                   Passaic River Study Area      <sfeist@alumni.princeton.edu   <rhewit@dhplaw.net>;                                                                                                                 settlement terms with Liberty and Wasau
                                                   Settlement with EPA           >                              <DGolemme@congoleum.com                                                                                                              and allocations of insurance policies.
                                                                                                                >
00865           Message              1/19/2005     Re: Golemme Deposition        "Diane M. Grimaldi"            "Don Golemme"                                                                      Partially Privileged   Attorney Client            Attorney-client communication regarding          CONG_0211562    CONG_012
                                                   Transcripts.                  <dgrimaldi@dhplaw.net>         <dgolemme@congoleum.com                                                                                                              deposition in insurance litigation.
                                                                                                                >
00866           Message              2/4/2005      10-14-04 depo + Exhibit 1     "Diane M. Grimaldi"            "don golemme"                                                                      Partially Privileged   Attorney Client            Attorney client communication regarding          CONG_0211564    CONG_012
                                                                                 <dgrimaldi@dhplaw.net>         <dgolemme@congoleum.com                                                                                                              Don Golemme deposition transcript and
                                                                                                                >                                                                                                                                    exhibits.
00867           Message_Attachment   2/4/2005                                                                                                                                                      Settlement Withhold                               Settlement communication with various            CONG_0211565    CONG_012
                                                                                                                                                                                                                                                     insurers; withheld pursuant to court order
                                                                                                                                                                                                                                                     (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                     Property & Casualty Co., No. L-8908-01).
00868           Message_Attachment   2/4/2005                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding exhaustion limits of      CONG_0211569    CONG_012
                                                                                                                                                                                                                                                     primary insurance coverage provided by
                                                                                                                                                                                                                                                     Liberty.
00869           Message_Attachment   2/4/2005                                                                                                                                                      Settlement Withhold                               Settlement communication with Certain            CONG_0211570    CONG_012
                                                                                                                                                                                                                                                     Underwriters; withheld pursuant to court
                                                                                                                                                                                                                                                     order (filed 06/06/2002, Congoleum Corp. v.
                                                                                                                                                                                                                                                     Ace Property & Casualty Co., No. L-8908-01)>
00870           Message_Attachment   2/4/2005                                                                                                                                                      Settlement Withhold                               Settlement communication with Certain            CONG_0211572    CONG_012
                                                                                                                                                                                                                                                     Underwriters at Llyod's; withheld pursuant
                                                                                                                                                                                                                                                     to court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                     Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                     8908-01).
00871           Message_Attachment   2/4/2005                                                                                                                                                      Settlement Withhold                               Settlement communication with all first layer    CONG_0211574    CONG_012
                                                                                                                                                                                                                                                     insurers and PLIGA; withheld pursuant to
                                                                                                                                                                                                                                                     court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                     Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                     8908-01).
00872           Message_Attachment   2/4/2005                                                                                                                                                      Settlement Withhold                               Settlement communication with all first layer    CONG_0211575    CONG_012
                                                                                                                                                                                                                                                     insurers and PLIGA; withheld pursuant to
                                                                                                                                                                                                                                                     court order (filed 06/06/2002, Congoleum
                                                                                                                                                                                                                                                     Corp. v. Ace Property & Casualty Co., No. L-
                                                                                                                                                                                                                                                     8908-01).
00873           Message              6/20/2005     RE: Congoleum Corporation     "Feldman, Ted J."              "Don Golemme"                  "Skip Feist "                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <feldmant@GHRDC.com>           <dgolemme@congoleum.com        <sfeist@alumni.princeton.edu                                                                          insurance issues.
                                                                                                                >                              >; <rhewit@dhplaw.net>
00874           Message              6/20/2005     RE: Congoleum Corporation     "Skip Feist"                   "'Don Golemme'"                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   <dgolemme@congoleum.com                                                                                                              insurance issues.
                                                                                 >                              >
00875           Message_Attachment   8/5/2005                                                                                                                                                      Settlement Withhold                               Settlement agreement between Congoleum CONG_0211584              CONG_012
                                                                                                                                                                                                                                                     and Certain Underwriters at Lloyd's, London;
                                                                                                                                                                                                                                                     withheld pursuant to court order
                                                                                                                                                                                                                                                     (06/02/2004, In re Congoleum Corp., No. 03-
                                                                                                                                                                                                                                                     51524-KCF).



Congoleum - Privilege Log                                                                                                                                  Page 51 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 53 of 265 PageID: 4008
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                  Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                Email From                         Email To                       Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes             Begin Bates    ProductionSet
00876           Message              9/13/2005     Re: Congoleum                "Feldman, Ted J."              "Russell L. Hewit"             "Randolph, Jerome C."                               Wholly Privileged      Attorney Client            Attorney-client communications regarding
                                                                                <feldmant@GHRDC.com>           <rhewit@dhplaw.net>;           <randolphj@GHRDC.com>;                                                                                Congoleum's corporate history and the
                                                                                                               <cdomalewski@dhplaw.net>       "Weisbrod, Stephen"                                                                                   availability of such documents.
                                                                                                                                              <weisbrods@GHRDC.com>;
                                                                                                                                              "Orr, Bette M."
                                                                                                                                              <orrb@GHRDC.com>;
                                                                                                                                              "Litherland, Craig"
                                                                                                                                              <litherlandc@ghrdc.com>;
                                                                                                                                              <DGolemme@congoleum.com
                                                                                                                                              >
00877           Message              9/14/2005     RE: Congoleum Pre 1986       "Feldman, Ted J."              "Don Golemme"                  "Randolph, Jerome C."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Policies                     <feldmant@GHRDC.com>           <dgolemme@congoleum.com        <randolphj@GHRDC.com>;                                                                                certain pre-1986 insurance policies.
                                                                                                               >                              "Weisbrod, Stephen"
                                                                                                                                              <weisbrods@GHRDC.com>;
                                                                                                                                              "Orr, Bette M."
                                                                                                                                              <orrb@GHRDC.com>;
                                                                                                                                              "Litherland, Craig"
                                                                                                                                              <litherlandc@ghrdc.com>;
                                                                                                                                              <cdomalewski@dhplaw.net>;
                                                                                                                                              <rhewit@dhplaw.net>; "Skip
                                                                                                                                              Feist "
                                                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                                                              >
00878           Message              9/14/2005     9.14.05 Congoleum            Pat Kovacs                     Don                                                                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Transactions.pdf                                            Golemme[dgolemme@congol                                                                                                              Congoleum transactions produced by the
                                                                                                               eum.com]                                                                                                                             Battle Fowler law firm.
00879           Message_Attachment   9/14/2005                                                                                                                                                    Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                                                                                                                                                                                    Congoleum transactions produced by the
                                                                                                                                                                                                                                                    Battle Fowler law firm.
00880           Message              9/27/2005     RE: Congoleum Transactions   "Feldman, Ted J."              "Don Golemme"                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <feldmant@GHRDC.com>           <dgolemme@congoleum.com                                                                                                              Congoleum transactions and the availability
                                                                                                               >                                                                                                                                    of such documents.
00881           Message              9/29/2005     RE: Congoleum Transactions   Skip Feist                     cdomalewski@dhplaw.net;        rhewit@dhplaw.net;                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <sfeist@comcast.net>           dgolemme@congoleum.com;        feldmant@ghrdc.com                                                                                    Congoleum transactions and the availability
                                                                                                               sfeist@alumni.princeton.edu                                                                                                          of such documents.
00882           Message              9/30/2005     RE: Congoleum Transactions   "Russell L. Hewit"             Skip Feist                     feldmant@ghrdc.com                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <rhewit@dhplaw.net>            <sfeist@comcast.net>;                                                                                                                Congoleum transactions and the availability
                                                                                                               dgolemme@congoleum.com;                                                                                                              of such documents.
                                                                                                               cdomalewski@dhplaw.net;
                                                                                                               sfeist@alumni.princeton.edu
00883           Message              9/30/2005     RE: Congoleum Transactions   "Skip Feist"                   "'Russell L. Hewit'"           <feldmant@ghrdc.com>                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <sfeist@alumni.princeton.edu   <rhewit@dhplaw.net>;                                                                                                                 Congoleum transactions and the availability
                                                                                >                              <dgolemme@congoleum.com                                                                                                              of such documents.
                                                                                                               >;
                                                                                                               <cdomalewski@dhplaw.net>
00884           Message              10/4/2005     RE: Congoleum Transactions   "Russell L. Hewit"             "Skip Feist"                   <feldmant@ghrdc.com>                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <rhewit@dhplaw.net>            <sfeist@alumni.princeton.edu                                                                                                         Congoleum transactions and the availability
                                                                                                               >;                                                                                                                                   of such documents.
                                                                                                               <dgolemme@congoleum.com
                                                                                                               >;
                                                                                                               <cdomalewski@dhplaw.net>
00885           Message              10/7/2005     RE: FW: Congoleum            "Skip Feist"                   "'Feldman, Ted J.'"                                                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Transactions                 <sfeist@alumni.princeton.edu   <feldmant@GHRDC.com>;                                                                                                                Congoleum transactions and the availability
                                                                                >                              "'Don Golemme'"                                                                                                                      of such documents.
                                                                                                               <dgolemme@congoleum.com
                                                                                                               >; "'Russell L. Hewit'"
                                                                                                               <rhewit@dhplaw.net>;
                                                                                                               <cdomalewski@dhplaw.net>
00886           Message              10/13/2005    FW: Bound Volume Index       "Skip Feist"                   "Don Golemme"                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <sfeist@alumni.princeton.edu   <dgolemme@congoleum.com                                                                                                              Congoleum transactions and the availability
                                                                                >                              >                                                                                                                                    of such documents.
00887           Message_Attachment   10/13/2005                                                                                                                                                   Wholly Privileged      Work Product               Work product regarding Congoleum
                                                                                                                                                                                                                                                    transactions and the availability of such
                                                                                                                                                                                                                                                    documents.




Congoleum - Privilege Log                                                                                                                                Page 52 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 54 of 265 PageID: 4009
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                      Email To                        Email CC                     Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes               Begin Bates     ProductionSet
00888           Message              11/4/2005     RE: Sphere Drake Solvent       Colin.Horwood@axiomcc.com      "Feldman, Ted J."              David.Bird@axiomcc.com;                             Settlement Withhold                              Settlement communications with Sphere
                                                   Scheme - Congoleum                                            <feldmant@GHRDC.com>           "Don Golemme"                                                                                        Drake; withheld pursuant to court order
                                                   Corporation                                                                                  <dgolemme@congoleum.com                                                                              (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                >; John.Farrow@axiomcc.com                                                                           Property & Casualty Co., No. L-8908-01).
00889           Message_Attachment   11/4/2005                                                                                                                                                      Settlement Withhold                              Settlement communications with Sphere
                                                                                                                                                                                                                                                     Drake; withheld pursuant to court order
                                                                                                                                                                                                                                                     (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                     Property & Casualty Co., No. L-8908-01).
00890           Message              1/4/2006      Policy list                    "Beckmann, Richard"            <dgolemme@congoleum.com                                                            Partially Privileged   Attorney Client           Attorney-client communication regarding        CONG_0219200    CONG_013
                                                                                  <rbeckmann@cov.com>            >                                                                                                                                   settlement with Travelers.
00891           Message_Attachment   1/4/2006                                                                                                                                                       Settlement Withhold                              List of policies provided to Congoleum by      CONG_0219201    CONG_013
                                                                                                                                                                                                                                                     Travelers during settlement discussions;
                                                                                                                                                                                                                                                     withheld pursuant to court order (filed
                                                                                                                                                                                                                                                     06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                     Property & Casualty Co., No. L-8908-01).
00892           Message              1/5/2006      RE: Travelers Policy list      "Beckmann, Richard"            "Don Golemme"                                                                      Partially Privileged   Attorney Client           Attorney-client communication regarding        CONG_0219202    CONG_013
                                                                                  <rbeckmann@cov.com>            <dgolemme@congoleum.com                                                                                                             settlement with Travelers.
                                                                                                                 >
00893           Message              1/5/2006      RE: Travelers Policy list      "Beckmann, Richard"            "Don Golemme"                                                                      Wholly Privileged      Attorney Client           Attorney-client communications regarding
                                                                                  <rbeckmann@cov.com>            <dgolemme@congoleum.com                                                                                                             settlement with Travelers.
                                                                                                                 >
00894           Message_Attachment   1/5/2006                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                           Product                   draft of exhibit to the settlement with
                                                                                                                                                                                                                                                     Travelers.
00895           Message_Attachment   1/6/2006                                                                                                                                                       Settlement Withhold                              Confidential transcript of Angela Lee Abel;    CONG_0243831    CONG_014
                                                                                                                                                                                                                                                     withheld pursuant to court order (filed
                                                                                                                                                                                                                                                     06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                                     Property & Casualty Co., No. L-8908-01).
00896           Message_Attachment   1/12/2006                                                                                                                                                      Settlement Withhold                              Confidential portion of transcript of          CONG_0244195    CONG_014
                                                                                                                                                                                                                                                     proceedings; withheld pursuant to court
                                                                                                                                                                                                                                                     order (filed 06/06/2002, Congoleum Corp. v.
                                                                                                                                                                                                                                                     Ace Property & Casualty Co., No. L-8908-01).
00897           Message              3/10/2006     Congoleum -- Trial             "Russell L. Hewit"             DGolemme@congoleum.com         cdomalewski@dhplaw.net;                             Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                  <rhewit@dhplaw.net>                                           shall@dhplaw.net;                                                                                    trial listed settlements.
                                                                                                                                                jhall@cov.com;
                                                                                                                                                rlhart@cov.com
00898           Message_Attachment   4/27/2006                                                                                                                                                      Settlement Withhold                              Anticipated final draft of settlement         CONG_0219213     CONG_013
                                                                                                                                                                                                                                                     agreement with Fireman's Fund; withheld
                                                                                                                                                                                                                                                     pursuant to court order (filed 06/02/2004, In
                                                                                                                                                                                                                                                     re Congoleum Corp., No. 03-21524-KCF).
00899           Message              5/17/2006     V. Falbo v. Congoleum          "Skip Feist"                   "Don Golemme"                  "Richard L. Epling"                                 Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <sfeist@alumni.princeton.edu   <dgolemme@congoleum.com        <repling@pillsburylaw.com>                                                                           insurance settlement negotiation and
                                                                                  >                              >                                                                                                                                   financial calculations.
00900           Message              6/8/2006      Re: FW: Congoleum 1985         "Russell L. Hewit"             "Don Golemme"                                                                      Partially Privileged   Attorney Client           Attorney client communication regarding       CONG_0245104     CONG_014
                                                   Insurance Policy               <rhewit@dhplaw.net>            <dgolemme@congoleum.com                                                                                                             1985 insurance policy.
                                                                                                                 >
00901           Message              6/8/2006      RE: FW: Congoleum 1985         "Russell L. Hewit"             "Don Golemme"                                                                      Partially Privileged   Attorney Client           Attorney client communication regarding        CONG_0245108    CONG_014
                                                   Insurance Policy               <rhewit@dhplaw.net>            <dgolemme@congoleum.com                                                                                                             1985 insurance policy.
                                                                                                                 >
00902           Message              6/8/2006      Congoleum                    "Russell L. Hewit"               DGolemme@congoleum.com         cdomalewski@dhplaw.net                              Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                <rhewit@dhplaw.net>                                                                                                                                                  1985 insurance policy.
00903           Message              6/9/2006      Re: Congoleum 1985 Insurance Dan Ferguson                     "Don Golemme"                                                                      Partially Privileged   Attorney Client           Attorney client communication regarding        CONG_0245114    CONG_014
                                                   Policy                       <Dan.Ferguson@biw.com>           <dgolemme@congoleum.com                                                                                                             1985 insurance policy.
                                                                                                                 >
00904           Message              6/9/2006      Fw: Congoleum 1985             Dan Ferguson                   dgolemme@congoleum.com                                                             Partially Privileged   Attorney Client           Attorney client communication regarding        CONG_0245117    CONG_014
                                                   Insurance Policy               <Dan.Ferguson@biw.com>                                                                                                                                             1985 insurance policy.
00905           Message              6/9/2006      Fw: Congoleum 1985             Dan Ferguson                   dgolemme@congoleum.com                                                             Partially Privileged   Attorney Client           Attorney-client correspondence regarding       CONG_0219214    CONG_013
                                                   Insurance Policy               <Dan.Ferguson@biw.com>                                                                                                                                             existence of insurance policy(ies).
00906           Message              8/2/2006      RE: RE: RE: List of entities   "Skip Feist"                   "'Russell L. Hewit'"           <richard.epling@pillsburylaw.c                      Partially Privileged   Attorney Client           Attorney-client communication regarding        CONG_0219218    CONG_013
                                                                                  <sfeist@alumni.princeton.edu   <rhewit@dhplaw.net>;           om>                                                                                                  Congoleum's corporate history.
                                                                                  >                              <dgolemme@congoleum.com
                                                                                                                 >;
                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                 com>




Congoleum - Privilege Log                                                                                                                                   Page 53 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 55 of 265 PageID: 4010
                                                                                                                            DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                              Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                              Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                Email From                   Email To                    Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
00907           Message              8/10/2006     Re: RE: Comments to Draft   "Craig A. Domalewski"      mdolin@cov.com;                cdomalewski@dhplaw.net                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement Agreement        <cdomalewski@dhplaw.net>   MBaxter@cov.com;                                                                                                                    various insurance policies to include in
                                                                                                          rbeckmann@cov.com;                                                                                                                  settlement agreements.
                                                                                                          jhall@cov.com;
                                                                                                          kerry.brennan@pillsburylaw.c
                                                                                                          om;
                                                                                                          richard.epling@pillsburylaw.co
                                                                                                          m; rhewit@dhplaw.net;
                                                                                                          sfeist@comcast.net;
                                                                                                          dgolemme@congoleum.com;
                                                                                                          shall@dhplaw.net
00908           Message              8/10/2006     Fwd: Schedules D and F      "Craig A. Domalewski"      mdolin@cov.com;                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                               <cdomalewski@dhplaw.net>   MBaxter@cov.com;                                                                                                                    settlement talks with Century and which
                                                                                                          rbeckmann@cov.com;                                                                                                                  policies should be included.
                                                                                                          jhall@cov.com;
                                                                                                          kerry.brennan@pillsburylaw.c
                                                                                                          om;
                                                                                                          richard.epling@pillsburylaw.co
                                                                                                          m; rhewit@dhplaw.net;
                                                                                                          sfeist@comcast.net;
                                                                                                          dgolemme@congoleum.com;
                                                                                                          shall@dhplaw.net;
                                                                                                          cdomalewski@dhplaw.net
00909           Message              8/10/2006     RE: Comments to Draft       "Dolin, Mitchell"          "Craig A. Domalewski"                                                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement Agreement        <mdolin@cov.com>           <cdomalewski@dhplaw.net>;                                                                                                           various insurance policies to include in
                                                                                                          "Baxter, Michael"                                                                                                                   settlement agreements.
                                                                                                          <MBaxter@cov.com>;
                                                                                                          "Beckmann, Richard"
                                                                                                          <rbeckmann@cov.com>; "Hall,
                                                                                                          John" <jhall@cov.com>;
                                                                                                          <kerry.brennan@pillsburylaw.
                                                                                                          com>;
                                                                                                          <richard.epling@pillsburylaw.c
                                                                                                          om>; <rhewit@dhplaw.net>;
                                                                                                          <sfeist@comcast.net>;
                                                                                                          <dgolemme@congoleum.com
                                                                                                          >; <shall@dhplaw.net>
00910           Message              8/11/2006     Fwd: Congoleum: Workers     "Craig A. Domalewski"      MBaxter@cov.com;                                                                  Partially Privileged   Attorney Client            Attorney-client communication regarding        CONG_0211588    CONG_012
                                                   Comp                        <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                  insurance analysis.
                                                                                                          mdolin@cov.com;
                                                                                                          jhall@cov.com;
                                                                                                          kerry.brennan@pillsburylaw.c
                                                                                                          om;
                                                                                                          richard.epling@pillsburylaw.co
                                                                                                          m; rhewit@dhplaw.net;
                                                                                                          sfeist@comcast.net;
                                                                                                          dgolemme@congoleum.com;
                                                                                                          shall@dhplaw.net
00911           Message              8/11/2006     Fwd: RE: Congoleum          "Craig A. Domalewski"      MBaxter@cov.com;                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                               <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                  revised exhibit to be included as exhibit to
                                                                                                          mdolin@cov.com;                                                                                                                     settlement agreement.
                                                                                                          jhall@cov.com;
                                                                                                          kerry.brennan@pillsburylaw.c
                                                                                                          om;
                                                                                                          richard.epling@pillsburylaw.co
                                                                                                          m; rhewit@dhplaw.net;
                                                                                                          sfeist@comcast.net;
                                                                                                          dgolemme@congoleum.com;
                                                                                                          shall@dhplaw.net
00912           Message_Attachment   8/11/2006                                                                                                                                              Wholly Privileged      Work Product               Attorney-client communication containing
                                                                                                                                                                                                                                              draft of exhibit for settlement agreement.




Congoleum - Privilege Log                                                                                                                          Page 54 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 56 of 265 PageID: 4011
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                   Email From                   Email To                   Email CC                         Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates     ProductionSet
00913           Message              8/11/2006     RE: RE: Congoleum              "Dolin, Mitchell"          "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <mdolin@cov.com>           <cdomalewski@dhplaw.net>;                                                                                                             revised exhibit to be included as exhibit to
                                                                                                             "Baxter, Michael"                                                                                                                     settlement agreement.
                                                                                                             <MBaxter@cov.com>;
                                                                                                             "Beckmann, Richard"
                                                                                                             <rbeckmann@cov.com>; "Hall,
                                                                                                             John" <jhall@cov.com>;
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>;
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; <rhewit@dhplaw.net>;
                                                                                                             <sfeist@comcast.net>;
                                                                                                             <dgolemme@congoleum.com
                                                                                                             >; <shall@dhplaw.net>
00914           Message              8/11/2006     RE: RE: Congoleum              "Craig A. Domalewski"      "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <cdomalewski@dhplaw.net>   <mdolin@cov.com>; "Baxter,                                                                                                            revised exhibit to be included as exhibit to
                                                                                                             Michael"                                                                                                                              settlement agreement.
                                                                                                             <MBaxter@cov.com>;
                                                                                                             "Beckmann, Richard"
                                                                                                             <rbeckmann@cov.com>; "Hall,
                                                                                                             John" <jhall@cov.com>;
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>;
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; <rhewit@dhplaw.net>;
                                                                                                             <sfeist@comcast.net>;
                                                                                                             <dgolemme@congoleum.com
                                                                                                             >; <shall@dhplaw.net>
00915           Message              8/14/2006     Fwd: Congoleum                 "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0219225    CONG_013
                                                                                  <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                    settlement talks with Century and which
                                                                                                             mdolin@cov.com;                                                                                                                       policies should be included.
                                                                                                             jhall@cov.com;
                                                                                                             kerry.brennan@pillsburylaw.c
                                                                                                             om;
                                                                                                             richard.epling@pillsburylaw.co
                                                                                                             m; rhewit@dhplaw.net;
                                                                                                             sfeist@comcast.net;
                                                                                                             dgolemme@congoleum.com;
                                                                                                             shall@dhplaw.net
00916           Message              8/15/2006     Century Settlement - Final     "Craig A. Domalewski"      mbaxter@cov.com;               dgolemme@congoleum.com                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Comments to Policy Schedules   <cdomalewski@dhplaw.net>   mdolin@cov.com;                                                                                                                       settlement talks with Century and which
                                                                                                             rhewit@dhplaw.net;                                                                                                                    policies should be included.
                                                                                                             shall@dhplaw.net;
                                                                                                             cdomalewski@dhplaw.net;
                                                                                                             richard.epling@pillsburylaw.co
                                                                                                             m;
                                                                                                             kerry.brennan@pillsburylaw.c
                                                                                                             om
00917           Message_Attachment   8/15/2006                                                                                                                                                   Wholly Privileged      Attorney Client; Work      Attorney client communication containing
                                                                                                                                                                                                                        Product                    work product reflecting settlement talks with
                                                                                                                                                                                                                                                   Century and which policies should be
                                                                                                                                                                                                                                                   included.
00918           Message              8/15/2006     Fwd: Policy Schedules          "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                    revisions to exhibits of settlement
                                                                                                             mdolin@cov.com;                                                                                                                       agreement with Century.
                                                                                                             jhall@cov.com;
                                                                                                             kerry.brennan@pillsburylaw.c
                                                                                                             om;
                                                                                                             richard.epling@pillsburylaw.co
                                                                                                             m; rhewit@dhplaw.net;
                                                                                                             sfeist@comcast.net;
                                                                                                             dgolemme@congoleum.com;
                                                                                                             shall@dhplaw.net
00919           Message_Attachment   8/15/2006                                                                                                                                                   Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                        Product                    work product regarding draft of exhibit to be
                                                                                                                                                                                                                                                   included with Century settlement
                                                                                                                                                                                                                                                   agreement.

Congoleum - Privilege Log                                                                                                                               Page 55 of 264
                                                                                   Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 57 of 265 PageID: 4012
                                                                                                                           DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                             Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                            Production::     Production::
  Priv. Index        RecordType      SortDate           Email Subject                 Email From                   Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
00920           Message           8/15/2006     Fwd: RE: Policy Schedules   "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                            <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                    revision to exhibit to be included with
                                                                                                       mdolin@cov.com;                                                                                                                       settlement agreement with Century.
                                                                                                       jhall@cov.com;
                                                                                                       kerry.brennan@pillsburylaw.c
                                                                                                       om;
                                                                                                       richard.epling@pillsburylaw.co
                                                                                                       m; rhewit@dhplaw.net;
                                                                                                       sfeist@comcast.net;
                                                                                                       dgolemme@congoleum.com;
                                                                                                       shall@dhplaw.net
00921           Message           8/15/2006     Fwd: Schedule F             "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Partially Privileged   Attorney Client            Attorney-client communication regarding       CONG_0219253    CONG_013
                                                                            <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                    settlement talks with Century and which
                                                                                                       mdolin@cov.com;                                                                                                                       policies should be included.
                                                                                                       jhall@cov.com;
                                                                                                       kerry.brennan@pillsburylaw.c
                                                                                                       om;
                                                                                                       richard.epling@pillsburylaw.co
                                                                                                       m; rhewit@dhplaw.net;
                                                                                                       sfeist@comcast.net;
                                                                                                       dgolemme@congoleum.com;
                                                                                                       shall@dhplaw.net
00922           Message           8/16/2006     Fwd: Congoleum              "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Partially Privileged   Attorney Client            Attorney-client communication regarding       CONG_0245120    CONG_014
                                                                            <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                    draft settlement agreement with Century
                                                                                                       mdolin@cov.com;                                                                                                                       insurance.
                                                                                                       jhall@cov.com;
                                                                                                       kerry.brennan@pillsburylaw.c
                                                                                                       om;
                                                                                                       richard.epling@pillsburylaw.co
                                                                                                       m; rhewit@dhplaw.net;
                                                                                                       sfeist@comcast.net;
                                                                                                       dgolemme@congoleum.com;
                                                                                                       shall@dhplaw.net
00923           Message           8/16/2006     Fwd: Congoleum              "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Partially Privileged   Attorney Client            Attorney-client communication regarding       CONG_0245183    CONG_014
                                                                            <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                    draft settlement agreement with Century
                                                                                                       mdolin@cov.com;                                                                                                                       insurance.
                                                                                                       jhall@cov.com;
                                                                                                       kerry.brennan@pillsburylaw.c
                                                                                                       om;
                                                                                                       richard.epling@pillsburylaw.co
                                                                                                       m; rhewit@dhplaw.net;
                                                                                                       sfeist@comcast.net;
                                                                                                       dgolemme@congoleum.com;
                                                                                                       shall@dhplaw.net
00924           Message           8/16/2006     Re: Fwd: Congoleum          "Dolin, Mitchell"          <cdomalewski@dhplaw.net>;                                                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                            <mdolin@cov.com>           "Baxter, Michael"                                                                                                                     insurance policies and settlement agreement
                                                                                                       <MBaxter@cov.com>;                                                                                                                    with Century.
                                                                                                       "Beckmann, Richard"
                                                                                                       <rbeckmann@cov.com>; "Hall,
                                                                                                       John" <jhall@cov.com>;
                                                                                                       <kerry.brennan@pillsburylaw.
                                                                                                       com>;
                                                                                                       <richard.epling@pillsburylaw.c
                                                                                                       om>; <rhewit@dhplaw.net>;
                                                                                                       <sfeist@comcast.net>;
                                                                                                       <dgolemme@congoleum.com
                                                                                                       >; <shall@dhplaw.net>




Congoleum - Privilege Log                                                                                                                         Page 56 of 264
                                                                               Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 58 of 265 PageID: 4013
                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject             Email From                  Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
00925           Message           8/16/2006     RE: Fwd: Congoleum      "Dolin, Mitchell"          "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <mdolin@cov.com>           <cdomalewski@dhplaw.net>;                                                                                                             insurance policies and settlement agreement
                                                                                                   "Baxter, Michael"                                                                                                                     with Century.
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <rhewit@dhplaw.net>;
                                                                                                   <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>
00926           Message           8/16/2006     Re: Fwd: Congoleum      "Craig A. Domalewski"      "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <cdomalewski@dhplaw.net>   <mdolin@cov.com>; "Baxter,                                                                                                            insurance policies and settlement agreement
                                                                                                   Michael"                                                                                                                              with Century.
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <rhewit@dhplaw.net>;
                                                                                                   <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>
00927           Message           8/16/2006     RE: Fwd: Congoleum      "Craig A. Domalewski"      "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <cdomalewski@dhplaw.net>   <mdolin@cov.com>; "Baxter,                                                                                                            insurance policies and settlement agreement
                                                                                                   Michael"                                                                                                                              with Century.
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <rhewit@dhplaw.net>;
                                                                                                   <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>
00928           Message           8/16/2006     Re: Fwd: Congoleum      "Russell L. Hewit"         "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <rhewit@dhplaw.net>        <cdomalewski@dhplaw.net>;                                                                                                             insurance policies and settlement agreement
                                                                                                   "Dolin, Mitchell"                                                                                                                     with Century.
                                                                                                   <mdolin@cov.com>; "Baxter,
                                                                                                   Michael"
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>




Congoleum - Privilege Log                                                                                                                     Page 57 of 264
                                                                                           Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 59 of 265 PageID: 4014
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::     Production::
  Priv. Index        RecordType      SortDate           Email Subject                         Email From                       Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
00929           Message           8/16/2006     RE: Fwd: Congoleum                  "Craig A. Domalewski"          "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <cdomalewski@dhplaw.net>       <mdolin@cov.com>; "Baxter,                                                                                                            insurance policies and settlement agreement
                                                                                                                   Michael"                                                                                                                              with Century.
                                                                                                                   <MBaxter@cov.com>;
                                                                                                                   "Beckmann, Richard"
                                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                                   John" <jhall@cov.com>;
                                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                                   com>;
                                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                                   om>; <rhewit@dhplaw.net>;
                                                                                                                   <sfeist@comcast.net>;
                                                                                                                   <dgolemme@congoleum.com
                                                                                                                   >; <shall@dhplaw.net>
00930           Message           8/16/2006     Fwd: Congoleum                      "Craig A. Domalewski"          MBaxter@cov.com;                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <cdomalewski@dhplaw.net>       rbeckmann@cov.com;                                                                                                                    insurance policies and settlement agreement
                                                                                                                   mdolin@cov.com;                                                                                                                       with Century.
                                                                                                                   jhall@cov.com;
                                                                                                                   kerry.brennan@pillsburylaw.c
                                                                                                                   om;
                                                                                                                   richard.epling@pillsburylaw.co
                                                                                                                   m; rhewit@dhplaw.net;
                                                                                                                   sfeist@comcast.net;
                                                                                                                   dgolemme@congoleum.com;
                                                                                                                   shall@dhplaw.net
00931           Message           8/16/2006     Re: Fwd: Congoleum                  "Dolin, Mitchell"              <cdomalewski@dhplaw.net>;                                                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <mdolin@cov.com>               "Baxter, Michael"                                                                                                                     insurance policies and settlement agreement
                                                                                                                   <MBaxter@cov.com>;                                                                                                                    with Century.
                                                                                                                   "Beckmann, Richard"
                                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                                   John" <jhall@cov.com>;
                                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                                   com>;
                                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                                   om>; <rhewit@dhplaw.net>;
                                                                                                                   <sfeist@comcast.net>;
                                                                                                                   <dgolemme@congoleum.com
                                                                                                                   >; <shall@dhplaw.net>
00932           Message           8/16/2006     Re: Fwd: Congoleum                  "Russell L. Hewit"             "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <rhewit@dhplaw.net>            <mdolin@cov.com>;                                                                                                                     insurance policies and settlement agreement
                                                                                                                   <cdomalewski@dhplaw.net>;                                                                                                             with Century.
                                                                                                                   "Baxter, Michael"
                                                                                                                   <MBaxter@cov.com>;
                                                                                                                   "Beckmann, Richard"
                                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                                   John" <jhall@cov.com>;
                                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                                   com>;
                                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                                   om>; <sfeist@comcast.net>;
                                                                                                                   <dgolemme@congoleum.com
                                                                                                                   >; <shall@dhplaw.net>
00933           Message           8/17/2006     Fwd: Congoleum                      "Craig A. Domalewski"          MBaxter@cov.com;                                                                    Partially Privileged   Attorney Client            Attorney-client communication regarding       CONG_0245247    CONG_014
                                                                                    <cdomalewski@dhplaw.net>       rbeckmann@cov.com;                                                                                                                    draft of settlement agreement with Century.
                                                                                                                   mdolin@cov.com;
                                                                                                                   jhall@cov.com;
                                                                                                                   kerry.brennan@pillsburylaw.c
                                                                                                                   om;
                                                                                                                   richard.epling@pillsburylaw.co
                                                                                                                   m; rhewit@dhplaw.net;
                                                                                                                   sfeist@comcast.net;
                                                                                                                   dgolemme@congoleum.com;
                                                                                                                   shall@dhplaw.net
00934           Message           8/23/2006     FW: Congoleum -- Corporate          "Skip Feist"                   "Don Golemme"                                                                       Partially Privileged   Attorney Client            Attorney-client communication regarding Tri- CONG_0219320     CONG_013
                                                History of Tri_state Floors, Inc.   <sfeist@alumni.princeton.edu   <dgolemme@congoleum.com                                                                                                               State Floors's corporate history and its
                                                and others                          >                              >                                                                                                                                     relation to Congoleum.


Congoleum - Privilege Log                                                                                                                                     Page 58 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 60 of 265 PageID: 4015
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                 Email From                     Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
00935           Message_Attachment   8/23/2006                                                                                                                                                      Partially Privileged   Work Product              Attorney-client communication containing      CONG_0219353     CONG_013
                                                                                                                                                                                                                                                     work product regarding Tri-State Floors's
                                                                                                                                                                                                                                                     corporate history.
00936           Message              9/14/2006     RE: Congoleum Press Release   "Beckmann, Richard"           "Dolin, Mitchell"                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   8/22/2006                     <rbeckmann@cov.com>           <mdolin@cov.com>; "Don                                                                                                                settlement amounts with various insurers.
                                                                                                               Golemme"
                                                                                                               <dgolemme@congoleum.com
                                                                                                               >; <rhewit@dhplaw.net>
00937           Message              11/7/2006     Wausau Proof of Claim         "Garner, Harry E."            "Skip Feist"                    "Brennan, Kerry A."                                  Partially Privileged   Attorney Client           Attorney-client communication regarding
                                                                                 <harry.garner@pillsburylaw.co <sfeist@alumni.princeton.edu    <kerry.brennan@pillsburylaw.                                                                          Wasau insurance policies.
                                                                                 m>                            >; sfeist@comcast.net; "Don     com>
                                                                                                               Golemme"
                                                                                                               <dgolemme@congoleum.com
                                                                                                               >
00938           Message              11/8/2006     RE: Wausau Proof of Claim     "Brennan, Kerry A."           "Skip Feist"                    "Don Golemme"                                        Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <kerry.brennan@pillsburylaw. <sfeist@alumni.princeton.edu     <dgolemme@congoleum.com                                                                               Wasau insurance policies.
                                                                                 com>                          >; "Garner, Harry E."           >; "Epling, Richard L."
                                                                                                               <harry.garner@pillsburylaw.co   <richard.epling@pillsburylaw.c
                                                                                                               m>                              om>
00939           Message              11/15/2006    Congoleum -- Post Trial       "Russell L. Hewit"            SFeist@alumni.princeton.edu;                                                         Wholly Privileged      Attorney Client           Attorney-client communication containing
                                                   Briefing                      <rhewit@dughihewit.com>       dgolemme@congoleum.com                                                                                                                and discussing work product drafts of
                                                                                                                                                                                                                                                     proposed findings of fact and proposed
                                                                                                                                                                                                                                                     conclusions of law in support of motion in
                                                                                                                                                                                                                                                     bankruptcy litigation.
00940           Message_Attachment   11/15/2006                                                                                                                                                     Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                           Product                   and discussing work product drafts of
                                                                                                                                                                                                                                                     proposed findings of fact and proposed
                                                                                                                                                                                                                                                     conclusions of law in support of motion in
                                                                                                                                                                                                                                                     bankruptcy litigation.
00941           Message_Attachment   11/15/2006                                                                                                                                                     Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                           Product                   and discussing work product drafts of
                                                                                                                                                                                                                                                     proposed findings of fact and proposed
                                                                                                                                                                                                                                                     conclusions of law in support of motion in
                                                                                                                                                                                                                                                     bankruptcy litigation.
00942           Message              12/1/2006     Re: Congoleum -- Lower        "Russell L. Hewit"            Don Golemme                     "Russell L. Hewit"                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Passaic River Study Area      <rhewit@dughihewit.com>       <dgolemme@congoleum.com         <rhewit@dhplaw.net>;                                                                                  Lower Passaic River allocation settlement
                                                   Settlement with EPA                                         >                               cdomalewski@dughihewit.co                                                                             with EPA.
                                                                                                                                               m
00943           Message              12/1/2006     List of First Layer Counsel   "Scott A. Hall"               Donald Golemme                  Craig Domalewski                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Contact Information,          <shall@dughihewit.com>        <dGolemme@congoleum.com         <cdomalewski@dhplaw.net>;                                                                             first layer excess carriers list and each's
                                                   Congoleum v. ACE                                            >                               "Dara L. Spiro"                                                                                       counsel contact information.
                                                                                                                                               <dspiro@dhplaw.net>
00944           Message_Attachment   12/1/2006                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding first layer excess
                                                                                                                                                                                                                                                     carriers list and each's counsel contact
                                                                                                                                                                                                                                                     information.
00945           Message              1/3/2007      SCP -- Quick Update           "Craig A. Domalewski"        "Perron, David"                  "Scott A. Hall"                                      Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <cdomalewski@dughihewit.co <David.Perron@LibertyMutual        <shall@dhplaw.net>; "Russell                                                                          Berry's Creek legal strategy.
                                                                                 m>                           .com>; Don Golemme               L. Hewit"
                                                                                                              <dgolemme@congoleum.com          <rhewit@dhplaw.net>
                                                                                                              >
00946           Message              1/19/2007     Congleum: Debtors' Motion     "Brennan, Kerry A."          bonniebarnett@dbr.com;           "Garner, Harry E."                                   Partially Privileged   Attorney Client           Attorney-client communication regarding the CONG_0219408       CONG_013
                                                                                 <kerry.brennan@pillsburylaw. dgolemme@congoleum.com           <harry.garner@pillsburylaw.co                                                                         Henderson Road site motion and
                                                                                 com>                                                          m>                                                                                                    expectations.
00947           Message              2/20/2007     Wausau Proof of Claim         "Craig A. Domalewski"        "Brennan, Kerry A."              Skip Feist                                           Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <cdomalewski@dughihewit.co <kerry.brennan@pillsburylaw.       <sfeist@alumni.princeton.edu                                                                          thoughts on Wasau proof of claim.
                                                                                 m>                           com>                             >; Don Golemme
                                                                                                                                               <dgolemme@congoleum.com
                                                                                                                                               >; "Russell L. Hewit"
                                                                                                                                               <rhewit@dhplaw.net>; "Hall,
                                                                                                                                               John" <jhall@cov.com>;
                                                                                                                                               "Epling, Richard L."
                                                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                                                               om>; "Scott A. Hall"
                                                                                                                                               <shall@dhplaw.net>
00948           Message_Attachment   2/20/2007                                                                                                                                                      Wholly Privileged      Work Product              Attorney-client communication consisting of
                                                                                                                                                                                                                                                     work product related to Employers Insurance
                                                                                                                                                                                                                                                     Company of Wasau proof of claim.

Congoleum - Privilege Log                                                                                                                                  Page 59 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 61 of 265 PageID: 4016
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                   Email To                    Email CC                         Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates    ProductionSet
00949           Message              3/7/2007      SCP/Berry's Creek Status      "Craig A. Domalewski"      Don Golemme                 "Russell L. Hewit"                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Report                        <cdomalewski@dughihewit.co <dgolemme@congoleum.com <rhewit@dhplaw.net>; "Scott                                                                                    status report of the SCP/Berry's Creek site.
                                                                                 m>                         >; "Perron, David"          A. Hall" <shall@dhplaw.net>
                                                                                                            <David.Perron@LibertyMutual
                                                                                                            .com>;
                                                                                                            snayar@Congoleum.com
00950           Message_Attachment   3/7/2007                                                                                                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                   status report of the SCP/Berry's Creek site.
00951           Message              8/19/2002     RE: Congoleum v. ACE / Mock   Don Golemme                 Skip                                                                                Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Trial                                                     Feist[sfeist@alumni.princeton.                                                                                                        status and strategy for insurance litigation.
                                                                                                             edu]
00952           Message              9/18/2002     Bath Iron Works               Don Golemme                 'William Mahoney'[]            'whall@winston.com'[]; Billee                        Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                            Lightvoet[]; Skip                                                                                      insurance litigation and analysis of potential
                                                                                                                                            Feist[sfeist@alumni.princeton.                                                                         liabilities.
                                                                                                                                            edu]; Steve Hart[];
                                                                                                                                            'segcsglaw@aol.com'[]; Mike
                                                                                                                                            Sapienza[MSapienza@congole
                                                                                                                                            um.com]
00953           Message              10/3/2002     Unsealed Verdicts             Don Golemme                 Steven E. Garry (E-mail)[]     Russ Hewit (E-mail)[]; Skip                          Wholly Privileged      Attorney Client            Attorney-client communication re discussion
                                                                                                                                            Feist[sfeist@alumni.princeton.                                                                         on how to respond to opposition moving to
                                                                                                                                            edu]                                                                                                   unseal a prior verdict.
00954           Message              10/4/2002     RE: Unsealed Verdicts         Don Golemme                 Skip                           Russ Hewit (E-mail)[]                                Wholly Privileged      Attorney Client            Attorney-client communication re discussion
                                                                                                             Feist[sfeist@alumni.princeton.                                                                                                        on how to respond to opposition moving to
                                                                                                             edu]                                                                                                                                  unseal a prior verdict.
00955           Message              10/4/2002     RE: Unsealed Verdicts         Don Golemme                 'Segcsglaw@aol.com'[]          Russ Hewit (E-mail)[]; Skip                          Wholly Privileged      Attorney Client            Attorney-client communication re discussion
                                                                                                                                            Feist[sfeist@alumni.princeton.                                                                         on how to respond to opposition moving to
                                                                                                                                            edu]; Craig A. Domalewski (E-                                                                          unseal a prior verdict.
                                                                                                                                            mail)[]
00956           Message              10/4/2002     RE: Unsealed Verdicts         Don Golemme                 'Russell L. Hewit'[];          Skip                                                 Wholly Privileged      Attorney Client            Attorney-client communication re discussion
                                                                                                             Segcsglaw@aol.com[]            Feist[sfeist@alumni.princeton.                                                                         on how to respond to opposition moving to
                                                                                                                                            edu]; Craig A. Domalewski (E-                                                                          unseal a prior verdict.
                                                                                                                                            mail)[]
00957           Message              10/7/2002     FW: FW: Unsealed Verdicts     Don Golemme                 Steven E. Garry (E-                                                                 Wholly Privileged      Attorney Client            Attorney-client communication re discussion
                                                                                                             mail)[segcsglaw@aol.com]                                                                                                              on how to respond to opposition moving to
                                                                                                                                                                                                                                                   unseal a prior verdict.
00958           Message              1/15/2003     Insurance Coverage            Don Golemme                 Russ Hewit (E-                  Bette M. Orr (E-                                    Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                             mail)[rhewit@dhplaw.net]        mail)[orrb@GHRDC.com]; Jeff                                                                           availability of insurance proceeds.
                                                                                                                                             Hampton (E-
                                                                                                                                             mail)[jhampton@saul.com];
                                                                                                                                             Skip Feist (E-
                                                                                                                                             mail)[sfeist@alumni.princeton.
                                                                                                                                             edu]
00959           Message              5/9/2003      FW: Congoleum -- Coverage     Don Golemme                 Sid                                                                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication re
                                                   Litigation, Depositions and                               Nayar[snayar@congoleum.co                                                                                  Product                    summaries of various depositions and the
                                                   Status Report                                             m]                                                                                                                                    implications of same.
00960           Message              6/26/2003     RE: Congoleum -- AIG          Don Golemme                 sfeist@alumni.princeton.edu[s                                                       Wholly Privileged      Attorney Client            Attorney-client communication re
                                                                                                             feist@alumni.princeton.edu]                                                                                                           preliminary settlement talks with AIG.
00961           Message              9/12/2003     FW: Congoleum -- Defense      Don Golemme                 Sid                           Skip Feist (E-mail)[]                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement Proposal                                       Nayar[snayar@congoleum.co                                                                                                             settlement of insurance litigation.
                                                                                                             m]




Congoleum - Privilege Log                                                                                                                                 Page 60 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 62 of 265 PageID: 4017
                                                                                                                           DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                             Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                 Email From             Email To                       Email CC                        Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
00962           Message              11/6/2003     RE: Congoleum -- Settlement   Don Golemme          'Russell L.                  rgmarcus@ambilt.com[rgmarc                              Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                      Hewit'[rhewit@dhplaw.net];   us@ambilt.com];                                                                                           settlement of insurance litigation.
                                                                                                      gilberts@ghrdc.com[gilberts@ sfeist@alumni.princeton.edu[s
                                                                                                      ghrdc.com]                   feist@alumni.princeton.edu];
                                                                                                                                   cdomalewski@dhplaw.net[cdo
                                                                                                                                   malewski@dhplaw.net];
                                                                                                                                   shall@dhplaw.net[shall@dhpla
                                                                                                                                   w.net];
                                                                                                                                   orrb@ghrdc.com[orrb@ghrdc.
                                                                                                                                   com];
                                                                                                                                   taylorr@ghrdc.com[taylorr@g
                                                                                                                                   hrdc.com];
                                                                                                                                   miloner@ghrdc.com[miloner@
                                                                                                                                   ghrdc.com];
                                                                                                                                   Hampton@saul.com[Hampton
                                                                                                                                   @saul.com];
                                                                                                                                   wdestefano@saul.com[wdeste
                                                                                                                                   fano@saul.com];
                                                                                                                                   dpacitti@saul.com[dpacitti@s
                                                                                                                                   aul.com];
                                                                                                                                   NPernick@saul.com[NPernick
                                                                                                                                   @saul.com]
00963           Message              1/20/2004     Proof of Insurance            Don Golemme          Domenic Pacitti (E-          Jeff Hampton (E-                                        Partially Privileged   Attorney Client            Attorney-client correspondence regarding         CONG_0219433    CONG_013
                                                                                                      mail)[dpacitti@saul.com]     mail)[jhampton@saul.com];                                                                                 evidence of insurance coverage.
                                                                                                                                   Jeremy Ryan (E-
                                                                                                                                   mail)[jryan@saul.com]; Kitty
                                                                                                                                   Makowski (E-
                                                                                                                                   mail)[kmakowski@saul.com];
                                                                                                                                   Skip Feist (E-
                                                                                                                                   mail)[sfeist@alumni.princeton.
                                                                                                                                   edu]; Vin Sullivan (E-
                                                                                                                                   mail)[VSull70@aol.com];
                                                                                                                                   'Thomas.Chen@eycf.com'[Tho
                                                                                                                                   mas.Chen@eycf.com]
00964           Message              3/24/2004     RE: FW: Congoleum --          Don Golemme          'Craig A.                    Russ Hewit (E-                                          Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   PLIGA/SLIGF                                        Domalewski'[cdomalewski@dh mail)[rhewit@dhplaw.net];                                                                                   settlement of insurance litigation.
                                                                                                      plaw.net]                    Scott A. Hall (E-
                                                                                                                                   mail)[shall@dhplaw.net]
00965           Message              7/8/2004      Hillside Ownership            Don Golemme          Scott A. Hall (E-                                                                    Wholly Privileged      Attorney Client            Attorney-client communication re Hillside's
                                                                                                      mail)[shall@dhplaw.net]                                                                                                                ownership interest in Congoleum.
00966           Message              11/29/2004    RE: Congoleum v. ACE          Don Golemme          'Craig A.                                                                            Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                      Domalewski'[cdomalewski@dh                                                                                  Product                    work product draft certification in opposition
                                                                                                      plaw.net]; Scott A.                                                                                                                    to motion.
                                                                                                      Hall[shall@dhplaw.net]
00967           Message              1/13/2005     Congoleum First Modified      Don Golemme          Scott A. Hall (E-mail)[]     Sid                                                     Partially Privileged   Attorney Client            Attorney client communication regarding          CONG_0211607    CONG_012
                                                   Disclosure Statement 11/12/04                                                   Nayar[snayar@congoleum.co                                                                                 disclosure statement.
                                                                                                                                   m]; Russ Hewit (E-mail)[]; Craig
                                                                                                                                   A. Domalewski (E-mail)[]
00968           Message              5/23/2005     RE: London Market / Equitas   Don Golemme          'Feldman, Ted                                                                        Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                                      J.'[feldmant@GHRDC.com]                                                                                                                certain insurance policies.
00969           Message              6/20/2005     FW: Congoleum Corporation     Don Golemme          Ted Feldman                  Skip Feist                                              Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                                      (feldmant@ghrdc.com)[feldma [sfeist@alumni.princeton.edu];                                                                             excess liability insurance.
                                                                                                      nt@ghrdc.com]                Russ Hewit
                                                                                                                                   (rhewit@dhplaw.net)[rhewit@
                                                                                                                                   dhplaw.net]
00970           Message_Attachment   6/20/2005                                                                                                                                             Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                  Product                    work product regarding excess liability
                                                                                                                                                                                                                                             insurance.
00971           Message_Attachment   6/20/2005                                                                                                                                             Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                  Product                    work product regarding excess liability
                                                                                                                                                                                                                                             insurance.
00972           Message_Attachment   8/5/2005                                                                                                                                              Settlement Withhold                               Settlement agreement between Congoleum           CONG_0212012    CONG_012
                                                                                                                                                                                                                                             and Certain Underwriters at Lloyd's, London;
                                                                                                                                                                                                                                             withheld pursuant to court order (filed
                                                                                                                                                                                                                                             06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                             Property & Casualty Co., No. L-8908-01).


Congoleum - Privilege Log                                                                                                                         Page 61 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 63 of 265 PageID: 4018
                                                                                                                           DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                             Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                          Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                Email From             Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
00973           Message_Attachment   8/10/2005                                                                                                                                             Settlement Withhold                              Draft settlement agreement with Liberty     CONG_0212023     CONG_012
                                                                                                                                                                                                                                            Mutual; withheld pursuant to court order
                                                                                                                                                                                                                                            (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                            Property & Casualty Co., No. L-8908-01).
00974           Message              9/8/2005      RE: Travelers policies         Don Golemme         Feldman, Ted                                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                      J.[feldmant@GHRDC.com]                                                                                                                post-1986 insurance policy claims.
00975           Message              9/12/2005     RE: Travelers policies         Don Golemme         'Feldman, Ted                                                                        Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                      J.'[feldmant@GHRDC.com]                                                                                                               post-1986 insurance policy claims.
00976           Message              9/13/2005     RE: kwelm settlement           Don Golemme         'Skip Feist                                                                          Wholly Privileged      Attorney Client           Attorney client communication analyzing and
                                                                                                      '[sfeist@alumni.princeton.edu]                                                                                                        rendering legal advice regarding insurance
                                                                                                                                                                                                                                            settlements.
00977           Message              9/14/2005     The Hartford Congoleum         Don Golemme         Ted Feldman                 Bette M. Orr                                             Partially Privileged   Attorney Client           Attorney-client communication regarding     CONG_0212024     CONG_012
                                                   Policies                                           (feldmant@ghrdc.com)[feldma (orrb@GHRDC.com)[orrb@GH                                                                                  Hartford policies issued to Congoleum from
                                                                                                      nt@ghrdc.com]               RDC.com]; Craig A.                                                                                        1977 through 1986.
                                                                                                                                  Domalewski
                                                                                                                                  (cdomalewski@dhplaw.net)[cd
                                                                                                                                  omalewski@dhplaw.net]; Craig
                                                                                                                                  Litherland
                                                                                                                                  (litherlandc@ghrdc.com)[lither
                                                                                                                                  landc@ghrdc.com]; Jerome C.
                                                                                                                                  Randolph
                                                                                                                                  (randolphj@ghrdc.com)[randol
                                                                                                                                  phj@ghrdc.com]; Russ Hewit
                                                                                                                                  (rhewit@dhplaw.net)[rhewit@
                                                                                                                                  dhplaw.net]; Skip Feist
                                                                                                                                  [sfeist@alumni.princeton.edu]
00978           Message              9/22/2005     RE: The Hartford Congoleum     Don Golemme         'Feldman, Ted                                                                        Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Policies                                           J.'[feldmant@GHRDC.com]                                                                                                               Hartford policies issued to Congoleum from
                                                                                                                                                                                                                                            1977 through 1986.
00979           Message              9/28/2005     RE: Congoleum Transactions     Don Golemme         'Feldman, Ted                  Orr, Bette                                            Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                      J.'[feldmant@GHRDC.com];       M.[orrb@GHRDC.com];                                                                                    Congoleum transactions and the availability
                                                                                                      Skip                           cdomalewski@dhplaw.net[cdo                                                                             of such documents.
                                                                                                      Feist[sfeist@alumni.princeton. malewski@dhplaw.net];
                                                                                                      edu]                           Litherland,
                                                                                                                                     Craig[litherlandc@ghrdc.com]
00980           Message              9/29/2005     RE: Congoleum Transactions     Don Golemme         'Skip                          Craig A. Domalewski                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                      Feist'[sfeist@alumni.princeton (cdomalewski@dhplaw.net)[cd                                                                            Congoleum transactions and the availability
                                                                                                      .edu]                          omalewski@dhplaw.net]; Russ                                                                            of such documents.
                                                                                                                                     Hewit
                                                                                                                                     (rhewit@dhplaw.net)[rhewit@
                                                                                                                                     dhplaw.net]; Ted Feldman
                                                                                                                                     (feldmant@ghrdc.com)[feldma
                                                                                                                                     nt@ghrdc.com]
00981           Message              9/29/2005     RE: Congoleum Transactions     Don Golemme         'Craig A.                      rhewit@dhplaw.net[rhewit@d                            Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                      Domalewski'[cdomalewski@dh hplaw.net];                                                                                                Congoleum transactions and the availability
                                                                                                      plaw.net]; Skip                feldmant@ghrdc.com[feldman                                                                             of such documents.
                                                                                                      Feist[sfeist@comcast.net];     t@ghrdc.com]
                                                                                                      sfeist@alumni.princeton.edu[s
                                                                                                      feist@alumni.princeton.edu]
00982           Message              10/14/2005    FW: Bound Volume Index         Don Golemme         Russ Hewit                     Craig A. Domalewski                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                      (rhewit@dhplaw.net)[rhewit@ (cdomalewski@dhplaw.net)[cd                                                                               Congoleum transactions and the availability
                                                                                                      dhplaw.net]                    omalewski@dhplaw.net]                                                                                  of such documents.
00983           Message_Attachment   11/15/2005                                                                                                                                            Settlement Withhold                              Draft settlement agreement with Liberty       CONG_0212038   CONG_012
                                                                                                                                                                                                                                            Mutual; withheld pursuant to court order
                                                                                                                                                                                                                                            (filed 06/06/2002, Congoleum Corp. v. Ace
                                                                                                                                                                                                                                            Property & Casualty Co., No. L-8908-01).
00984           Message              1/4/2006      RE: Travelers Policy list      Don Golemme         'Beckmann,                                                                           Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                      Richard'[rbeckmann@cov.com                                                                                                            due diligence for the Travelers settlement
                                                                                                      ]                                                                                                                                     negotiations.
00985           Message              1/4/2006      Travelers Property Insurance   Don Golemme         Richard Beckmann                                                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                      (rbeckmann@cov.com)[rbeck                                                                                                             due diligence on for Travelers settlement.
                                                                                                      mann@cov.com]
00986           Message              1/5/2006      RE: Travelers Policy list      Don Golemme         'Beckmann,                                                                           Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                      Richard'[rbeckmann@cov.com                                                                                                            settlement with Travelers.
                                                                                                      ]



Congoleum - Privilege Log                                                                                                                         Page 62 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 64 of 265 PageID: 4019
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                 Email From                    Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
00987           Message              1/5/2006      Travelers Policy list          Don Golemme              Adele Muller                                                                        Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0219457     CONG_013
                                                                                                           (amuller@ambilt.com)[amuller                                                                                                          due diligence for the Travelers settlement
                                                                                                           @ambilt.com]                                                                                                                          negotiations.
00988           Message              1/5/2006      RE: Travelers Policy list      Don Golemme              'Beckmann,                                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                           Richard'[rbeckmann@cov.com                                                                                                            settlement with Travelers.
                                                                                                           ]
00989           Message              1/5/2006      RE: Travelers Policy list      Don Golemme              'Beckmann,                                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                           Richard'[rbeckmann@cov.com                                                                                                            settlement with Travelers.
                                                                                                           ]
00990           Message              5/19/2006     RE: V. Falbo v. Congoleum      Don Golemme              'Skip                            Richard L.                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                           Feist'[sfeist@alumni.princeton   Epling[repling@pillsburylaw.co                                                                       insurance settlement negotiation and
                                                                                                           .edu]                            m]                                                                                                   financial calculations.
00991           Message              6/8/2006      FW: Congoleum 1985             Don Golemme              Russ Hewit                                                                          Partially Privileged   Attorney Client            Attorney client communication regarding         CONG_0245368     CONG_014
                                                   Insurance Policy                                        (rhewit@dhplaw.net)[rhewit@                                                                                                           1985 insurance policy.
                                                                                                           dhplaw.net]
00992           Message              6/8/2006      RE: FW: Congoleum 1985         Don Golemme              'Russell L.                                                                         Partially Privileged   Attorney Client            Attorney client communication regarding         CONG_0245370     CONG_014
                                                   Insurance Policy                                        Hewit'[rhewit@dhplaw.net]                                                                                                             1985 insurance policy.
00993           Message              6/8/2006      RE: FW: Congoleum 1985         Don Golemme              'Russell L.                                                                         Partially Privileged   Attorney Client            Attorney client communications regarding        CONG_0245374     CONG_014
                                                   Insurance Policy                                        Hewit'[rhewit@dhplaw.net]                                                                                                             1985 insurance policy.
00994           Message              8/2/2006      FW: Congoleum Pre 1986         Don Golemme              Russ Hewit                       Kerry A. Brennan                                   Wholly Privileged      Attorney Client            Attorney-client communications regarding
                                                   Policies                                                (rhewit@dhplaw.net)[rhewit@      (kerry.brennan@pillsburylaw.c                                                                        Congoleum's corporate history and the
                                                                                                           dhplaw.net]                      om)[kerry.brennan@pillsburyl                                                                         availability of such documents.
                                                                                                                                            aw.com]; Richard L. Epling
                                                                                                                                            (repling@pillsburywinthrop.co
                                                                                                                                            m)[repling@pillsburywinthrop.
                                                                                                                                            com]; Skip Feist
                                                                                                                                            [sfeist@alumni.princeton.edu]
00995           Message              8/3/2006      FW: Environmental              Don Golemme              Craig                                                                               Wholly Privileged      Attorney Client; Work      Internal discussions of attorney work
                                                   Section.doc                                             Heilman[CHeilman@congoleu                                                                                  Product                    product and attorney-client communications
                                                                                                           m.com]                                                                                                                                regarding same.
00996           Message_Attachment   8/3/2006                                                                                                                                                  Wholly Privileged      Attorney Client; Work      Internal discussions of attorney work
                                                                                                                                                                                                                      Product                    product and attorney-client communications
                                                                                                                                                                                                                                                 regarding same.
00997           Message              8/4/2006      FW: Insurance Policy           Don Golemme              shall@dhplaw.net[shall@dhpla                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement                                              w.net]                                                                                                                                insurance policies as they relate to Century.
00998           Message              9/14/2006     RE: Kwelm Settlement           Don Golemme              'Brennan, Kerry A.'[]        Skip Feist []; Sid                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                        Nayar[snayar@congoleum.co                                                                                settlement amounts with various insurers.
                                                                                                                                        m]
00999           Message              11/28/2006    FW: SCP/ Carlstadt & Berrys    Don Golemme              Scott A. Hall                                                                       Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0219556     CONG_013
                                                   Creek Carriers                                          (shall@dhplaw.net)[shall@dhp                                                                                                          Berry's Creek insurance carrier.
                                                                                                           law.net]; Scott A. Hall
                                                                                                           (shall@dughihewit.com)[shall
                                                                                                           @dughihewit.com]
01000           Message              3/9/2007      FW: SCP/Berry's Creek Status   Don Golemme              Skip Feist []                Sid                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Report                                                                               Nayar[snayar@congoleum.co                                                                                status report of the SCP/Berry's Creek site.
                                                                                                                                        m]
01001           Message_Attachment   3/9/2007                                                                                                                                                  Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                                                                                                                                      Product                    status report of the SCP/Berry's Creek site.
01002           Message              10/17/2013    Fwd: Congoleum Cooperation     Sid Nayar                Tom Sciortino                                                                       Partially Privileged   Attorney Client            Attorney client communication regarding         CONG_0245379     CONG_014
                                                   Agreement Summary              <snayar@congoleum.com>   <tsciortino@congoleum.com>                                                                                                            document sharing procedures in accordance
                                                                                                                                                                                                                                                 with agreement with Congoleum
                                                                                                                                                                                                                                                 (bankruptcy) trust.
01003           Message              12/13/2001    Liberty/Congoleum Settlement "Russell L. Hewit"         Mark.Bailey@LibertyMutual.co cdomalewski@dhplaw.net                                 Settlement Withhold                               Settlement communication regarding
                                                                                <rhewit@dhplaw.net>        m;                                                                                                                                    settlement agreement with Liberty Mutual;
                                                                                                           Marcia.Weiner@LibertyMutual                                                                                                           withheld pursuant to June 2002 Protective
                                                                                                           .com; jedwards@kl.com                                                                                                                 Order.
01004           Message_Attachment   12/13/2001                                                                                                                                                Settlement Withhold                               Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                                 Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                                 Protective Order.
01005           Message_Attachment   12/13/2001                                                                                                                                                Settlement Withhold                               Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                                 Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                                 Protective Order.
01006           Message              12/14/2001    Congoleum / Liberty            "Russell L. Hewit"       Mark.Bailey@LibertyMutual.co cdomalewski@dhplaw.net                                 Settlement Withhold                               Correspondence regarding settlement
                                                                                  <rhewit@dhplaw.net>      m;                                                                                                                                    discussions withheld pursuant to June 2002
                                                                                                           Marcia.Weiner@LibertyMutual                                                                                                           Protective Order.
                                                                                                           .com; jedwards@kl.com


Congoleum - Privilege Log                                                                                                                               Page 63 of 264
                                                                                  Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 65 of 265 PageID: 4020
                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject           Email From              Email To                        Email CC                       Email BCC    FLR: Privilege Tags   FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates    ProductionSet
01007           Message_Attachment   12/14/2001                                                                                                                                       Settlement Withhold                             Draft settlement agreement withheld
                                                                                                                                                                                                                                      pursuant to withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01008           Message              12/17/2001    Congoleum / Liberty     "Russell L. Hewit"    Marcia.Weiner@LibertyMutual                                                          Settlement Withhold                             Settlement communication with Liberty
                                                                           <rhewit@dhplaw.net>   .com;                                                                                                                                Mutual regarding draft of settlement
                                                                                                 Mark.Bailey@LibertyMutual.co                                                                                                         agreement; withheld pursuant to withheld
                                                                                                 m; cdomalewski@dhplaw.net;                                                                                                           pursuant to June 2002 Protective Order.
                                                                                                 jedwards@kl.com
01009           Message_Attachment   12/17/2001                                                                                                                                       Settlement Withhold                             Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01010           Message_Attachment   12/17/2001                                                                                                                                       Settlement Withhold                             Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01011           Message_Attachment   12/17/2001                                                                                                                                       Settlement Withhold                             Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01012           Message              12/18/2001    Congoleum / Liberty     "Russell L. Hewit"    Marcia.Weiner@LibertyMutual                                                          Settlement Withhold                             Settlement communication with Liberty
                                                                           <rhewit@dhplaw.net>   .com;                                                                                                                                Mutual regarding draft of settlement
                                                                                                 Mark.Bailey@LibertyMutual.co                                                                                                         agreement; withheld pursuant to June 2002
                                                                                                 m; cdomalewski@dhplaw.net;                                                                                                           Protective Order.
                                                                                                 jedwards@kl.com
01013           Message_Attachment   12/18/2001                                                                                                                                       Settlement Withhold                             Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01014           Message              12/19/2001    Re: Draft Agreements    "Russell L. Hewit"    Marcia.Weiner@LibertyMutual     Mark.Bailey@LibertyMutual.co                         Settlement Withhold                             Settlement communication with Liberty
                                                                           <rhewit@dhplaw.net>   .com;                           m;                                                                                                   Mutual regarding draft of settlement
                                                                                                 rhewit@dughihewit.com;          Joseph.Kallimanis@LibertyMut                                                                         agreement; withheld pursuant to June 2002
                                                                                                 cdomalewski@dhplaw.net;         ual.com                                                                                              Protective Order.
                                                                                                 jedwards@kl.com
01015           Message_Attachment   12/19/2001                                                                                                                                       Settlement Withhold                             Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01016           Message_Attachment   12/19/2001                                                                                                                                       Settlement Withhold                             Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01017           Message              12/19/2001    Re: Draft Agreements    "Russell L. Hewit"    Marcia.Weiner@LibertyMutual     Mark.Bailey@LibertyMutual.co                         Settlement Withhold                             Settlement communication with Liberty
                                                                           <rhewit@dhplaw.net>   .com;                           m;                                                                                                   Mutual regarding draft of settlement
                                                                                                 rhewit@dughihewit.com;          Joseph.Kallimanis@LibertyMut                                                                         agreement; withheld pursuant to June 2002
                                                                                                 cdomalewski@dhplaw.ne;          ual.com                                                                                              Protective Order.
                                                                                                 jedwards@kl.com
01018           Message_Attachment   12/19/2001                                                                                                                                       Settlement Withhold                             Settlement communication with Liberty
                                                                                                                                                                                                                                      Mutual regarding draft of settlement
                                                                                                                                                                                                                                      agreement; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01019           Message_Attachment   12/19/2001                                                                                                                                       Settlement Withhold                             Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01020           Message              12/19/2001    Draft Agreements        "Russell L. Hewit"    Marcia.Weiner@LibertyMutual     Mark.Bailey@LibertyMutual.co                         Settlement Withhold                             Settlement communication with Liberty
                                                                           <rhewit@dhplaw.net>   .com;                           m;                                                                                                   Mutual regarding draft of settlement
                                                                                                 cdomalewski@dhplaw.net;         Joseph.Kallimanis@LibertyMut                                                                         agreement; withheld pursuant to June 2002
                                                                                                 jedwards@kl.com                 ual.com                                                                                              Protective Order.
01021           Message_Attachment   12/19/2001                                                                                                                                       Settlement Withhold                             Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01022           Message              12/21/2001    Congoleum / Liberty     "Russell L. Hewit"    Marcia.Weiner@LibertyMutual     Mark.Bailey@LibertyMutual.co                         Settlement Withhold                             Settlement communication with Liberty
                                                                           <rhewit@dhplaw.net>   .com;                           m;                                                                                                   Mutual regarding draft of settlement
                                                                                                 cdomalewski@dhplaw.net;         Joseph.Kallimanis@LibertyMut                                                                         agreement; withheld pursuant to June 2002
                                                                                                 jedwards@kl.com                 ual.com                                                                                              Protective Order.
01023           Message_Attachment   12/21/2001                                                                                                                                       Settlement Withhold                             Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01024           Message_Attachment   12/21/2001                                                                                                                                       Settlement Withhold                             Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.



Congoleum - Privilege Log                                                                                                                    Page 64 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 66 of 265 PageID: 4021
                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                    Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject              Email From             Email To                        Email CC                     Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes             Begin Bates     ProductionSet
01025           Message              12/21/2001    Congoleum / Liberty    "Russell L. Hewit"      Marcia.Weiner@LibertyMutual    Mark.Bailey@LibertyMutual.co                        Settlement Withhold                              Settlement communication with Liberty
                                                                          <rhewit@dhplaw.net>     .com;                          m;                                                                                                   Mutual regarding draft of settlement
                                                                                                  cdomalewski@dhplaw.net;        Joseph.Kallimanis@LibertyMut                                                                         agreement; withheld pursuant to June 2002
                                                                                                  jedwards@kl.com                ual.com                                                                                              Protective Order.
01026           Message_Attachment   12/21/2001                                                                                                                                      Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01027           Message_Attachment   12/21/2001                                                                                                                                      Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01028           Message_Attachment   12/21/2001                                                                                                                                      Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01029           Message              12/27/2001    Re: Congoleum          "Russell L. Hewit"      Marcia.Weiner@LibertyMutual Mark.Bailey@LibertyMutual.co                           Settlement Withhold                              Settlement communication with Liberty
                                                                          <rhewit@dhplaw.net>     .com;                       m                                                                                                       Mutual regarding draft of settlement
                                                                                                  rhewit@dughihewit.com;                                                                                                              agreement; withheld pursuant to June 2002
                                                                                                  cdomalewski@dhplaw.net;                                                                                                             Protective Order.
                                                                                                  jedwards@kl.com
01030           Message_Attachment   12/27/2001                                                                                                                                      Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01031           Message              12/28/2001    Congoleum / Liberty    "Russell L. Hewit"      Marcia.Weiner@LibertyMutual Mark.Bailey@LibertyMutual.co                           Settlement Withhold                              Settlement communication with Liberty
                                                                          <rhewit@dhplaw.net>     .com;                       m                                                                                                       Mutual regarding draft of settlement
                                                                                                  rhewit@dughihewit.com;                                                                                                              agreement; withheld pursuant to June 2002
                                                                                                  cdomalewski@dhplaw.net;                                                                                                             Protective Order.
                                                                                                  jedwards@kl.com
01032           Message_Attachment   12/28/2001                                                                                                                                      Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01033           Message_Attachment   12/28/2001                                                                                                                                      Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01034           Message_Attachment   12/28/2001                                                                                                                                      Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01035           Message_Attachment   12/28/2001                                                                                                                                      Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01036           Message_Attachment   12/28/2001                                                                                                                                      Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01037           Message_Attachment   12/28/2001                                                                                                                                      Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01038           Message              1/14/2002     Congoleum / Liberty    "Russell L. Hewit"      cdomalewski@dhplaw.net;                                                            Partially Privileged   Attorney Client           Attorney-client communication regarding      CONG_0245384    CONG_014
                                                                          <rhewit@dhplaw.net>     DGolemme@congoleum.com;                                                                                                             revisions to settlement agreement with
                                                                                                  jedwards@kl.com;                                                                                                                    Liberty Mutual.
                                                                                                  sfeist@alumni.princeton.edu;
                                                                                                  SHPS51A@prodigy.com;
                                                                                                  rgmarcus@ambilt.com
01039           Message_Attachment   1/14/2002                                                                                                                                       Settlement Withhold                              Draft of settlement agreement with Liberty   CONG_0245385    CONG_014
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01040           Message_Attachment   1/14/2002                                                                                                                                       Settlement Withhold                              Draft of settlement agreement with Liberty   CONG_0245386    CONG_014
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01041           Message_Attachment   1/14/2002                                                                                                                                       Settlement Withhold                              Draft of settlement agreement with Liberty   CONG_0245387    CONG_014
                                                                                                                                                                                                                                      Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.
01042           Message              1/14/2002     Congoleum / Liberty    "Russell L. Hewit"      "Weiner, Marcia"                                                                   Settlement Withhold                              Correspondence regarding insurance
                                                                          <rhewit@dhplaw.net>     <Marcia.Weiner@LibertyMutu                                                                                                          settlement withheld pursuant to June 2002
                                                                                                  al.com>                                                                                                                             Protective Order.
01043           Message              1/15/2002     Congoleum / Liberty    "Russell L. Hewit"      Marcia.Weiner@LibertyMutual                                                        Settlement Withhold                              Settlement communication with Liberty
                                                                          <rhewit@dhplaw.net>     .com                                                                                                                                Mutual regarding draft of settlement
                                                                                                                                                                                                                                      agreement; withheld pursuant to June 2002
                                                                                                                                                                                                                                      Protective Order.


Congoleum - Privilege Log                                                                                                                   Page 65 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 67 of 265 PageID: 4022
                                                                                                                             DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                               Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                           Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From              Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes            Begin Bates    ProductionSet
01044           Message_Attachment   1/15/2002                                                                                                                                               Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                              Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01045           Message_Attachment   1/15/2002                                                                                                                                               Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                              Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01046           Message_Attachment   1/15/2002                                                                                                                                               Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                              Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01047           Message              1/15/2002     Re: Liberty BIW/Congoleum      "Russell L. Hewit"    <DGolemme@congoleum.com "Skip Feist (E-mail)"                                        Partially Privileged   Attorney Client           Attorney-client communication regarding
                                                   Losses                         <rhewit@dhplaw.net>   >                           <sfeist@alumni.princeton.edu                                                                              assignment of retro-policy premiums
                                                                                                                                    >                                                                                                         between Congoleum and BIW.
01048           Message              1/15/2002     RE: Congoleum / Liberty        "Russell L. Hewit"    Marcia.Weiner@LibertyMutual                                                          Settlement Withhold Attorney Client              Correspondence regarding insurance
                                                                                  <rhewit@dhplaw.net>   .com                                                                                                                                  settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01049           Message              1/17/2002     Congoleum / Liberty            "Russell L. Hewit"    Marcia.Weiner@LibertyMutual                                                          Settlement Withhold                              Settlement communication with Liberty
                                                                                  <rhewit@dhplaw.net>   .com                                                                                                                                  Mutual regarding draft of settlement
                                                                                                                                                                                                                                              agreement; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01050           Message_Attachment   1/17/2002                                                                                                                                               Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                              Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01051           Message_Attachment   1/17/2002                                                                                                                                               Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                              Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01052           Message              2/1/2002      Congoleum / Liberty -- Final   "Russell L. Hewit"    Marcia.Weiner@LibertyMutual                                                          Settlement Withhold                              Settlement communication with Liberty
                                                   Agreements                     <rhewit@dhplaw.net>   .com                                                                                                                                  Mutual regarding draft of settlement
                                                                                                                                                                                                                                              agreement; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01053           Message_Attachment   2/1/2002                                                                                                                                                Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                              Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01054           Message_Attachment   2/1/2002                                                                                                                                                Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                              Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01055           Message_Attachment   2/1/2002                                                                                                                                                Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                              Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01056           Message              2/1/2002      Congoleum / Liberty -- Final   "Russell L. Hewit"    cdomalewski@dhplaw.net;                                                              Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                   Agreements                     <rhewit@dhplaw.net>   DGolemme@congoleum.com;                                                                                                               insurance settlement negotiations.
                                                                                                        jedwards@kl.com;
                                                                                                        sfeist@alumni.princeton.edu;
                                                                                                        SHPS51A@prodigy.com;
                                                                                                        rgmarcus@ambilt.com
01057           Message              2/1/2002      Congoleum / Liberty            "Russell L. Hewit"    Marcia.Weiner@LibertyMutual                                                          Settlement Withhold                              Settlement communication with Liberty
                                                                                  <rhewit@dhplaw.net>   .com                                                                                                                                  Mutual regarding draft of settlement
                                                                                                                                                                                                                                              agreement; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01058           Message              2/1/2002      Fwd: RE: Congoleum / Liberty - "Russell L. Hewit"    SHPS51A@prodigy.com;                                                                 Settlement Withhold                              Attorney forward of settlement
                                                   - Final Agreements             <rhewit@dhplaw.net>   rgmarcus@ambilt.com;                                                                                                                  communication with Liberty Mutual
                                                                                                        jedwards@kl.com;                                                                                                                      regarding settlement agreement; withheld
                                                                                                        sfeist@alumni.princeton.edu;                                                                                                          pursuant to June 2002 Protective Order.
                                                                                                        DGolemme@congoleum.com;
                                                                                                        cdomalewski@dhplaw.net
01059           Message_Attachment   2/1/2002                                                                                                                                                Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                              Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01060           Message_Attachment   2/1/2002                                                                                                                                                Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                              Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.
01061           Message              2/1/2002      RE: Congoleum / Liberty        "Russell L. Hewit"    Marcia.Weiner@LibertyMutual                                                          Settlement Withhold                              Settlement communication with Liberty
                                                                                  <rhewit@dhplaw.net>   .com                                                                                                                                  Mutual regarding draft of settlement
                                                                                                                                                                                                                                              agreement; withheld pursuant to June 2002
                                                                                                                                                                                                                                              Protective Order.




Congoleum - Privilege Log                                                                                                                           Page 66 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 68 of 265 PageID: 4023
                                                                                                                                DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                  Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason               FLR: Attorney Notes              Begin Bates    ProductionSet
01062           Message              2/1/2002      Fwd: RE: Congoleum / Liberty   "Russell L. Hewit"         cdomalewski@dhplaw.net;                                                            Wholly Privileged      Attorney Client            Attorney forward of settlement
                                                                                  <rhewit@dhplaw.net>        DGolemme@congoleum.com;                                                                                                              communication with Liberty Mutual;
                                                                                                             jedwards@kl.com;                                                                                                                     withheld pursuant to June 2002 Protective
                                                                                                             sfeist@alumni.princeton.edu;                                                                                                         Order.
                                                                                                             SHPS51A@prodigy.com;
                                                                                                             rgmarcus@ambilt.com
01063           Message              2/1/2002      Fwd: RE: Congoleum / Liberty   "Russell L. Hewit"         cdomalewski@dhplaw.net;                                                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <rhewit@dhplaw.net>        DGolemme@congoleum.com;                                                                                                              settlement agreement talks with Liberty
                                                                                                             jedwards@kl.com;                                                                                                                     Mutual.
                                                                                                             sfeist@alumni.princeton.edu;
                                                                                                             SHPS51A@prodigy.com;
                                                                                                             rgmarcus@ambilt.com
01064           Message              2/11/2002     Congoleum / Liberty            "Russell L. Hewit"         Marcia.Weiner@LibertyMutual                                                        Settlement Withhold                               Settlement communication with Liberty
                                                                                  <rhewit@dhplaw.net>        .com                                                                                                                                 Mutual regarding draft of settlement
                                                                                                                                                                                                                                                  agreement; withheld pursuant to June 2002
                                                                                                                                                                                                                                                  Protective Order.
01065           Message              2/19/2002     Congoleum / Liberty            "Russell L. Hewit"         Marcia.Weiner@LibertyMutual rgmarcus@ambilt.com;                                   Settlement Withhold                               Settlement communication with Liberty
                                                                                  <rhewit@dhplaw.net>        .com                        sfeist@alumni.princeton.edu;                                                                             Mutual regarding draft of settlement
                                                                                                                                         jedwards@kl.com;                                                                                         agreement; withheld pursuant to June 2002
                                                                                                                                         cdomalewski@dhplaw.net;                                                                                  Protective Order.
                                                                                                                                         DGolemme@congoleum.com
01066           Message_Attachment   2/19/2002                                                                                                                                                  Settlement Withhold                               Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                                  Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                                  Protective Order.
01067           Message_Attachment   2/19/2002                                                                                                                                                  Settlement Withhold                               Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                                  Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                                  Protective Order.
01068           Message_Attachment   2/19/2002                                                                                                                                                  Settlement Withhold                               Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                                  Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                                  Protective Order.
01069           Message              2/19/2002     Congoleum / Asbestos           "Russell L. Hewit"         SHPS51A@prodigy.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Coverage / CNA Meeting         <rhewit@dhplaw.net>        rgmarcus@ambilt.com;                                                                                                                 settlement talks with CNA attorneys.
                                                                                                             sfeist@alumni.princeton.edu;
                                                                                                             DGolemme@congoleum.com;
                                                                                                             cdomalewski@dhplaw.net
01070           Message              2/27/2002     Re: Congoleum Agreements       "Russell L. Hewit"         Marcia.Weiner@LibertyMutual                                                        Settlement Withhold Attorney Client               Correspondence regarding insurance
                                                                                  <rhewit@dhplaw.net>        .com                                                                                                                                 settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                  Protective Order.
01071           Message              3/6/2002      Liberty settlement             "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                  <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         insurance settlement.
                                                                                                             DGolemme@congoleum.com;
                                                                                                             cdomalewski@dhplaw.net
01072           Message              3/14/2002     Congoleum / Liberty            "Russell L. Hewit"         Marcia.Weiner@LibertyMutual                                                        Settlement Withhold                               Correspondence regarding insurance
                                                                                  <rhewit@dhplaw.net>        .com                                                                                                                                 settlement withheld pursuant to June 2002
                                                                                                                                                                                                                                                  Protective Order.
01073           Message              3/21/2002     National Union Update          "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                  <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                              insurance settlement.
                                                                                                             Rhewit@dhplaw.net;
                                                                                                             shall@dhplaw.net
01074           Message              3/22/2002     Re: Congoleum Agreements       "Russell L. Hewit"         Marcia.Weiner@LibertyMutual                                                        Settlement Withhold                               Settlement communication with Liberty
                                                                                  <rhewit@dhplaw.net>        .com                                                                                                                                 Mutual regarding draft of settlement
                                                                                                                                                                                                                                                  agreement; withheld pursuant to June 2002
                                                                                                                                                                                                                                                  Protective Order.
01075           Message_Attachment   3/22/2002                                                                                                                                                  Settlement Withhold                               Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                                  Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                                  Protective Order.
01076           Message_Attachment   3/22/2002                                                                                                                                                  Settlement Withhold                               Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                                  Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                                  Protective Order.
01077           Message              4/11/2002     Congoleum / Liberty            "Russell L. Hewit"         Marcia.Weiner@LibertyMutual                                                        Settlement Withhold                               Settlement communication with Liberty
                                                   Agreements                     <rhewit@dhplaw.net>        .com; rgmarcus@ambilt.com;                                                                                                           Mutual regarding draft of settlement
                                                                                                             sfeist@alumni.princeton.edu;                                                                                                         agreement; withheld pursuant to June 2002
                                                                                                             DGolemme@congoleum.com;                                                                                                              Protective Order.
                                                                                                             cdomalewski@dhplaw.net;
                                                                                                             shall@dhplaw.net



Congoleum - Privilege Log                                                                                                                              Page 67 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 69 of 265 PageID: 4024
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                   Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes               Begin Bates    ProductionSet
01078           Message_Attachment   4/11/2002                                                                                                                                                     Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                                    Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                                    Protective Order.
01079           Message_Attachment   4/11/2002                                                                                                                                                     Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                                    Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                                    Protective Order.
01080           Message_Attachment   4/11/2002                                                                                                                                                     Settlement Withhold                              Draft of settlement agreement with Liberty
                                                                                                                                                                                                                                                    Mutual; withheld pursuant to June 2002
                                                                                                                                                                                                                                                    Protective Order.
01081           Message_Attachment   4/11/2002                                                                                                                                                     Settlement Withhold                              Document withheld subject to June 2002
                                                                                                                                                                                                                                                    Protective Order.
01082           Message              8/15/2002     Re: Congoleum v. ACE / Status   "Craig A. Domalewski"      "Russell L. Hewit"                                                                   Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                   <cdomalewski@dhplaw.net>   <rhewit@dhplaw.net>;                                                                                                                  status and strategy for insurance litigation.
                                                                                                              rgmarcus@ambilt.com;
                                                                                                              sfeist@alumni.princeton.edu;
                                                                                                              DGolemme@congoleum.com;
                                                                                                              shall@dhplaw.net
01083           Message              8/19/2002     Congoleum v. ACE / Update       "Russell L. Hewit"         rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                          status and strategy for insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net
01084           Message              8/19/2002     Congoleum v. ACE                "Russell L. Hewit"         rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                          status and strategy for insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net
01085           Message              8/21/2002     Congoleum v. ACE Update         "Russell L. Hewit"         rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                          status and strategy for insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net
01086           Message              8/27/2002     Congoleum v. ACE --             "Russell L. Hewit"         Robert.Priestley@mendes.com     rgmarcus@ambilt.com;                                 Settlement Withhold                              Settlement communication with various first-
                                                   Settlement                      <rhewit@dhplaw.net>        ; Adam.Smith@mendes.com         sfeist@alumni.princeton.edu;                                                                          layer insurers; withheld pursuant to the June
                                                                                                              (London);                       DGolemme@congoleum.com;                                                                               2002 Protective Order.
                                                                                                              Jerrald.Hochman@ace-            cdomalewski@dhplaw.net;
                                                                                                              ina.com (INA);                  shall@dhplaw.net
                                                                                                              Mtallmagde@bressler.com
                                                                                                              (PLIGA/SLIGF);
                                                                                                              john.dillon@hacdlaw.com
                                                                                                              (Wausau/Nationwide);
                                                                                                              Chadden@rdblaw.com (CNA);
                                                                                                              Jgerstein@rdblaw.com (CNA);
                                                                                                              JFavate@HKMPP.com (CU)
01087           Message_Attachment   8/27/2002                                                                                                                                                     Settlement Withhold                              Settlement communication with various first-
                                                                                                                                                                                                                                                    layer insurers; withheld pursuant to the June
                                                                                                                                                                                                                                                    2002 Protective Order.
01088           Message              8/27/2002     Congoleum v. ACE --             "Russell L. Hewit"         Robert.Priestley@mendes.com     rgmarcus@ambilt.com;                                 Settlement Withhold                              Settlement communication with various first-
                                                   Settlement                      <rhewit@dhplaw.net>        ; Adam.Smith@mendes.com         sfeist@alumni.princeton.edu;                                                                          layer insurers; withheld pursuant to the June
                                                                                                              (London);                       DGolemme@congoleum.com;                                                                               2002 Protective Order.
                                                                                                              Jerrald.Hochman@ace-            cdomalewski@dhplaw.net;
                                                                                                              ina.com (INA);                  shall@dhplaw.net
                                                                                                              Mtallmagde@bressler.com
                                                                                                              (PLIGA/SLIGF);
                                                                                                              john.dillon@hacdlaw.com
                                                                                                              (Wausau/Nationwide);
                                                                                                              Chadden@rdblaw.com (CNA);
                                                                                                              Jgerstein@rdblaw.com (CNA);
                                                                                                              JFavate@HKMPP.com (CU)
01089           Message_Attachment   8/27/2002                                                                                                                                                     Settlement Withhold                              Settlement communication with various first-
                                                                                                                                                                                                                                                    layer insurers; withheld pursuant to the June
                                                                                                                                                                                                                                                    2002 Protective Order.
01090           Message              9/23/2002     CNA Settlement Update           "Craig A. Domalewski"      rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                   <cdomalewski@dhplaw.net>   sfeist@alumni.princeton.edu;                                                                                                          settlement of insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              shall@dhplaw.net;
                                                                                                              Rhewit@dhplaw.net

Congoleum - Privilege Log                                                                                                                                 Page 68 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 70 of 265 PageID: 4025
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                      Email From                 Email To                      Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01091           Message              9/26/2002     Congoleum -- Cooke and          "Russell L. Hewit"         Robert.Priestley@mendes.com    rgmarcus@ambilt.com;                                Settlement Withhold                              Settlement communication with various
                                                   Arsenault -- IMPORTANT          <rhewit@dhplaw.net>        (London);                      sfeist@alumni.princeton.edu;                                                                         insurers re Cook and Arsenault cases;
                                                   SETTLEMENT AUTHORITY                                       Adam.Smith@mendes.com          DGolemme@congoleum.com;                                                                              withheld pursuant to the June 2002
                                                   REQUEST                                                    (London);                      cdomalewski@dhplaw.net;                                                                              Protective Order.
                                                                                                              Jerrald.Hochman@ace-           shall@dhplaw.net
                                                                                                              ina.com (INA);
                                                                                                              Mtallmadge@bressler.com
                                                                                                              (PLIGA/SLIGF);
                                                                                                              john.dillon@hacdlaw.com
                                                                                                              (Wausau/Nationwide);
                                                                                                              Chadden@rdblaw.com (CNA);
                                                                                                              Jgerstein@rdblaw.com (CNA);
                                                                                                              JFavate@HKMPP.com (CU)
01092           Message_Attachment   9/26/2002                                                                                                                                                   Settlement Withhold                              Settlement communication with various
                                                                                                                                                                                                                                                  insurers re Cook and Arsenault cases;
                                                                                                                                                                                                                                                  withheld pursuant to the June 2002
                                                                                                                                                                                                                                                  Protective Order.
01093           Message              9/27/2002     Congoleum -- Cooke,             "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client           Attorney-client communication re Cooke and
                                                   Arsenault, Interim Settlement   <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                        Arsenault cases, and settlement offers.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net
01094           Message              9/27/2002     RE: Congoleum -- Cooke and      "Russell L. Hewit"         Jack Gerstein                  Chuck Hadden                                        Settlement Withhold                              Settlement communication with various
                                                   Arsenault                       <rhewit@dhplaw.net>        <JGerstein@rdblaw.com>         <chadden@rdblaw.com>                                                                                 insurers re Cooke and Arsenault cases;
                                                                                                                                                                                                                                                  withheld pursuant to the June 2002
                                                                                                                                                                                                                                                  Protective Order.
01095           Message              10/2/2002     Congoleum                       "Russell L. Hewit"         gilberts@ghrdc.com;            rgmarcus@ambilt.com;                                Wholly Privileged      Attorney Client; Work     Attorney-client communication regarding
                                                                                   <rhewit@dhplaw.net>        orrb@ghrdc.com;                sfeist@alumni.princeton.edu;                                               Product                   thoughts and concerns on upcoming
                                                                                                              litherlandc@ghrdc.com          cdomalewski@dhplaw.net;                                                                              settlement conference in two days with the
                                                                                                                                             shall@dhplaw.net                                                                                     first layer carriers.
01096           Message              10/3/2002     Congoleum / Ace-INA             "Russell L. Hewit"         Jerrald.Hochman@ace-           rgmarcus@ambilt.com;                                Settlement Withhold                              Settlement communication with Ace
                                                   Settlement Agreement            <rhewit@dhplaw.net>        ina.com (INA)                  sfeist@alumni.princeton.edu;                                                                         regarding draft of settlement agreement;
                                                                                                                                             cdomalewski@dhplaw.net;                                                                              withheld pursuant to the June 2002
                                                                                                                                             shall@dhplaw.net                                                                                     Protective Order.
01097           Message_Attachment   10/3/2002                                                                                                                                                   Settlement Withhold                              Draft of settlement agreement with Ace;
                                                                                                                                                                                                                                                  withheld pursuant to the June 2002
                                                                                                                                                                                                                                                  Protective Order.
01098           Message              10/18/2002    CNA -- Settlement Status        "Craig A. Domalewski"      sfeist@alumni.princeton.edu;   shall@dhplaw.net                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                   <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                             settlement discussions with CNA.
                                                                                                              Rhewit@dhplaw.net
01099           Message              10/18/2002    RE: Upper Level Insurers'       "Craig A. Domalewski"      "Orr, Bette M."                <Rhewit@dhplaw.net>;                                Wholly Privileged      Attorney Client           Attorney-client communication re coverage
                                                   Requests for Buy-Outs           <cdomalewski@dhplaw.net>   <orrb@GHRDC.com>               <sfeist@alumni.princeton.edu                                                                         limits of upper level insurers and their
                                                                                                                                             >; <rgmarcus@ambilt.com>;                                                                            requests for buy-outs.
                                                                                                                                             <DGolemme@congoleum.com
                                                                                                                                             >; <shall@dhplaw.net>
01100           Message              10/18/2002    Congoleum                       "Russell L. Hewit"         orrb@GHRDC.com                 rgmarcus@ambilt.com;                                Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                   <rhewit@dhplaw.net>                                       sfeist@alumni.princeton.edu;                                                                         various coverage issues.
                                                                                                                                             DGolemme@congoleum.com;
                                                                                                                                             cdomalewski@dhplaw.net;
                                                                                                                                             shall@dhplaw.net
01101           Message_Attachment   10/18/2002                                                                                                                                                  Wholly Privileged      Attorney Client; Work     Attorney-client communication consisting of
                                                                                                                                                                                                                        Product                   work product compilation of select primary
                                                                                                                                                                                                                                                  insurance policies.
01102           Message_Attachment   10/18/2002                                                                                                                                                  Wholly Privileged      Attorney Client; Work     Attorney-client communication consisting of
                                                                                                                                                                                                                        Product                   work product compilation of select primary
                                                                                                                                                                                                                                                  insurance policies.
01103           Message_Attachment   10/18/2002                                                                                                                                                  Wholly Privileged      Attorney Client; Work     Attorney-client communication consisting of
                                                                                                                                                                                                                        Product                   work product compilation of select primary
                                                                                                                                                                                                                                                  insurance policies.
01104           Message_Attachment   10/18/2002                                                                                                                                                  Wholly Privileged      Attorney Client; Work     Attorney-client communication consisting of
                                                                                                                                                                                                                        Product                   work product compilation of select primary
                                                                                                                                                                                                                                                  insurance policies.
01105           Message              11/8/2002     Congoleum v. National Union     "Craig A. Domalewski"      michael.modansky@bivonacoh                                                         Settlement Withhold                              Settlement communication with National
                                                                                   <cdomalewski@dhplaw.net>   en.com                                                                                                                              Union insurance regarding draft of
                                                                                                                                                                                                                                                  settlement agreement; withheld pursuant to
                                                                                                                                                                                                                                                  the June 2002 Protective Order.


Congoleum - Privilege Log                                                                                                                                Page 69 of 264
                                                                                           Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 71 of 265 PageID: 4026
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                          Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes                 Begin Bates     ProductionSet
01106           Message_Attachment   11/8/2002                                                                                                                                                         Settlement Withhold                              Draft of settlement agreement with National
                                                                                                                                                                                                                                                        Union; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                        Protective Order.
01107           Message_Attachment   11/8/2002                                                                                                                                                         Settlement Withhold                              Draft of settlement agreement exhibit with
                                                                                                                                                                                                                                                        National Union; withheld pursuant to the
                                                                                                                                                                                                                                                        June 2002 Protective Order.
01108           Message_Attachment   11/8/2002                                                                                                                                                         Settlement Withhold                              Draft settlement agreement exhibit with
                                                                                                                                                                                                                                                        National Union; withheld pursuant to the
                                                                                                                                                                                                                                                        June 2002 Protective Order.
01109           Message              11/14/2002    Insurance Coverage Meeting      "Craig A. Domalewski"          rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   ReCap                           <cdomalewski@dhplaw.net>       sfeist@alumni.princeton.edu;                                                                                                          insurance analysis.
                                                                                                                  DGolemme@congoleum.com
01110           Message_Attachment   11/14/2002                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attorney-client communication regarding
                                                                                                                                                                                                                              Product                   insurance analysis.
01111           Message              11/14/2002    Congoleum PreFiling Checklist   "Pacitti, Domenic E."          "'Skip Feist'"                  "Pernick, Norman L."                                 Wholly Privileged      Attorney Client           Attorney-client communication re
                                                                                   <dpacitti@saul.com>            <sfeist@alumni.princeton.edu    <NPernick@saul.com>;                                                                                  Congoleum's pre-filing checklist.
                                                                                                                  >                               "Hampton, Jeffrey C."
                                                                                                                                                  <JHampton@saul.com>
01112           Message_Attachment   11/14/2002                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attroney-client communication consisting or
                                                                                                                                                                                                                              Product                   work product pre-filing checklist for
                                                                                                                                                                                                                                                        bankruptcy matter.
01113           Message              12/4/2002     CNA Coverage Memorandum         "Craig A. Domalewski"          orrb@GHRDC.com;                 Rhewit@dhplaw.net;                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                   <cdomalewski@dhplaw.net>       sfeist@alumni.princeton.edu;    shall@dhplaw.net                                                                                      attached list of CNA coverage issues.
                                                                                                                  DGolemme@congoleum.com
01114           Message_Attachment   12/4/2002                                                                                                                                                         Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                              Product                   work product regarding CNA coverage issues
                                                                                                                                                                                                                                                        and policies.
01115           Message              12/10/2002    Re: KWELM Meeting               "Craig A. Domalewski"          "Russell L. Hewit"              shall@dhplaw.net                                     Partially Privileged   Attorney Client           Attorney-client communication regarding          CONG_0245388    CONG_014
                                                                                   <cdomalewski@dhplaw.net>       <rhewit@dhplaw.net>;                                                                                                                  settlement communication with the KWELM
                                                                                                                  DGolemme@congoleum.com;                                                                                                               companies.
                                                                                                                  sfeist@alumni.princeton.edu;
                                                                                                                  orrb@GHRDC.com
01116           Message_Attachment   12/10/2002                                                                                                                                                        Settlement Withhold                              Settlement communication with the KWELM CONG_0245391             CONG_014
                                                                                                                                                                                                                                                        companies; withheld pursuant to the June
                                                                                                                                                                                                                                                        2002 Protective Order.
01117           Message              12/11/2002    RE: Coverage Information        "Don Golemme"                  "Michael Talbot"                <sfeist@alumni.princeton.edu                         Wholly Privileged      Attorney Client           Correspondence with litigation consultant to
                                                                                   <dgolemme@congoleum.com        <Michael_Talbot@PCIT.com>       >; "Russ Hewit (E-mail)"                                                                              prepare allocation risk spreadsheets with the
                                                                                   >                                                              <rhewit@dhplaw.net>                                                                                   assistance of counsel re exhaustion of policy
                                                                                                                                                                                                                                                        limits.
01118           Message              12/19/2002    Congoleum -- Wausau             "Russell L. Hewit"             rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;                                                                                                          settlement of insurance litigation.
                                                                                                                  DGolemme@congoleum.com;
                                                                                                                  cdomalewski@dhplaw.net;
                                                                                                                  shall@dhplaw.net;
                                                                                                                  orrb@ghrdc.com;
                                                                                                                  meringolop@ghrdc.com
01119           Message              12/20/2002    RE: Congoleum Settlement        Skip Feist                     'Russell L.                                                                          Settlement Withhold                              Attorney forward of settlement
                                                                                   <sfeist@alumni.princeton.edu   Hewit'[rhewit@dhplaw.net]                                                                                                             communication with Wasau; withheld
                                                                                   >                                                                                                                                                                    pursuant to the June 2002 Protective Order.
01120           Message              1/7/2003      Congoleum -- Insurance          "Russell L. Hewit"             rgmarcus@ambilt.com;            dpacitti@saul.com;                                   Wholly Privileged                                Attorney-client correspondence regarding
                                                   Litigation Conference           <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;    jhampton@saul.com;                                                                                    settlement of insurance litigation.
                                                                                                                  DGolemme@congoleum.com;         npernick@saul.com;
                                                                                                                  cdomalewski@dhplaw.net;         AHARDIN@skadden.com;
                                                                                                                  shall@dhplaw.net;               AMARGOLI@skadden.com;
                                                                                                                  orrb@ghrdc.com;                 JBAKER@skadden.com;
                                                                                                                  meringolop@ghrdc.com            JCACCIA@skadden.com;
                                                                                                                                                  LGOODMAN@skadden.com;
                                                                                                                                                  MCHEHI@skadden.com;
                                                                                                                                                  MKAPLAN@skadden.com;
                                                                                                                                                  PNECKLES@skadden.com
01121           Message              1/8/2003      Congoleum -- AIG Settlement     "Russell L. Hewit"             rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                   <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;                                                                                                          attorney review of the initial AIG settlement.
                                                                                                                  DGolemme@congoleum.com;
                                                                                                                  cdomalewski@dhplaw.net;
                                                                                                                  shall@dhplaw.net;
                                                                                                                  orrb@ghrdc.com;
                                                                                                                  meringolop@ghrdc.com

Congoleum - Privilege Log                                                                                                                                     Page 70 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 72 of 265 PageID: 4027
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                      Email From                      Email To                 Email CC                           Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates    ProductionSet
01122           Message              1/8/2003      Congoleum / AIG                "Russell L. Hewit"             michael.modansky@bivonacoh rgmarcus@ambilt.com;                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <rhewit@dhplaw.net>            en.com.cdomalewski@dhplaw. sfeist@alumni.princeton.edu;                                                                               attorney review of the initial AIG settlement.
                                                                                                                 net                        DGolemme@congoleum.com;
                                                                                                                                            cdomalewski@dhplaw.net;
                                                                                                                                            shall@dhplaw.net;
                                                                                                                                            orrb@ghrdc.com;
                                                                                                                                            meringolop@ghrdc.com
01123           Message              1/9/2003      RE: Congoleum / AIG            Skip Feist                     'Russell L.                                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <sfeist@alumni.princeton.edu   Hewit'[rhewit@dhplaw.net]                                                                                                             attorney review of initial AIG settlement.
                                                                                  >
01124           Message              1/10/2003     Congoleum                      "Craig A. Domalewski"          Michael_Talbot@PCIT.com        rgmarcus@ambilt.com;                                 Wholly Privileged      Attorney Client; Work      Email correspondence with litigation
                                                                                  <cdomalewski@dhplaw.net>                                      sfeist@alumni.princeton.edu;                                                Product                    consultant discussing policy breakdowns in
                                                                                                                                                DGolemme@congoleum.com;                                                                                insurance litigation.
                                                                                                                                                Rhewit@dhplaw.net;
                                                                                                                                                shall@dhplaw.net
01125           Message_Attachment   1/10/2003                                                                                                                                                       Wholly Privileged      Work Product               Communication with litigation consultant
                                                                                                                                                                                                                                                       consisting of work product regarding chart
                                                                                                                                                                                                                                                       memorializing certain London and
                                                                                                                                                                                                                                                       Continental Casualty insurance policies and
                                                                                                                                                                                                                                                       their limits.
01126           Message_Attachment   1/10/2003                                                                                                                                                       Wholly Privileged      Work Product               Communication with litigation consultant
                                                                                                                                                                                                                                                       consisting of work product regarding chart
                                                                                                                                                                                                                                                       memorializing certain London and
                                                                                                                                                                                                                                                       Continental Casualty insurance policies and
                                                                                                                                                                                                                                                       their limits.
01127           Message              1/10/2003     Congoleum                      "John Caccia"                  sfeist@alumni.princeton.edu;   "Douglas Squasoni"                                   Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                  <JCACCIA@skadden.com>          jhelfat@oshr.com;              <DSQUASON@skadden.com>;                                                                                settlement of insurance litigation.
                                                                                                                 mloesberg@oshr.com;            "Louis Goodman"
                                                                                                                 vmason@oshr.com                <LGOODMAN@skadden.com>;
                                                                                                                                                "Peter Neckles"
                                                                                                                                                <PNECKLES@skadden.com>;
                                                                                                                                                "Vern Larkin"
                                                                                                                                                <VLARKIN@skadden.com>
01128           Message_Attachment   1/10/2003                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                            Product                    draft provisions of settlement agreement in
                                                                                                                                                                                                                                                       insurance litigation.
01129           Message_Attachment   1/10/2003                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                            Product                    draft provisions of settlement agreement in
                                                                                                                                                                                                                                                       insurance litigation.
01130           Message              1/10/2003     Allocation Assumptions         "Craig A. Domalewski"          Michael_Talbot@PCIT.com        sfeist@alumni.princeton.edu;                         Wholly Privileged      Attorney Client; Work      Attorney-client communication including
                                                                                  <cdomalewski@dhplaw.net>                                      DGolemme@congoleum.com;                                                     Product                    litigation consultant containing work product
                                                                                                                                                Rhewit@dhplaw.net;                                                                                     and legal analysis related to settlement of
                                                                                                                                                shall@dhplaw.net                                                                                       insurance litigation.
01131           Message              1/13/2003     Wausau Settlement Update       "Craig A. Domalewski"          rgmarcus@ambilt.com;           Rhewit@dhplaw.net;                                   Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                  <cdomalewski@dhplaw.net>       sfeist@alumni.princeton.edu;   shall@dhplaw.net                                                                                       settlement of insurance litigation.
                                                                                                                 DGolemme@congoleum.com;
                                                                                                                 orrb@ghrdc.com;
                                                                                                                 meringolop@ghrdc.com
01132           Message              1/13/2003     INA Request for a Settlement   "Craig A. Domalewski"          rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Meeting                        <cdomalewski@dhplaw.net>       sfeist@alumni.princeton.edu;                                                                                                          settlement of insurance litigation.
                                                                                                                 DGolemme@congoleum.com;
                                                                                                                 orrb@ghrdc.com;
                                                                                                                 meringolop@ghrdc.com;
                                                                                                                 Rhewit@dhplaw.net;
                                                                                                                 shall@dhplaw.net
01133           Message              1/13/2003     Re: Allocation Assumptions     "Michael Talbot"               "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                         Wholly Privileged      Attorney Client; Work      Attorney-client communication and
                                                                                  <Michael_Talbot@PCIT.com>      <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;                                                     Product                    rendering of legal analysis regarding
                                                                                                                                                Rhewit@dhplaw.net;                                                                                     insurance coverage.
                                                                                                                                                shall@dhplaw.net
01134           Message              1/14/2003     Re: INA Request for a          "Russell L. Hewit"             "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement Meeting             <rhewit@dhplaw.net>            <cdomalewski@dhplaw.net>;                                                                                                             settlement of insurance litigation.
                                                                                                                 rgmarcus@ambilt.com;
                                                                                                                 sfeist@alumni.princeton.edu;
                                                                                                                 DGolemme@congoleum.com;
                                                                                                                 orrb@ghrdc.com;
                                                                                                                 meringolop@ghrdc.com;
                                                                                                                 shall@dhplaw.net

Congoleum - Privilege Log                                                                                                                                   Page 71 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 73 of 265 PageID: 4028
                                                                                                                             DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                               Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                              Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                   Email From                Email To                     Email CC                        Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
01135           Message              1/14/2003     Congoleum 26650             "Russell L. Hewit"         michael.modansky@bivonacoh cdomalewski@dhplaw.net;                                 Settlement Withhold                              Settlement communication with National
                                                                               <rhewit@dhplaw.net>        en.com                      rgmarcus@ambilt.com;                                                                                    Union Fire Insurance Company; withheld
                                                                                                                                      sfeist@alumni.princeton.edu;                                                                            pursuant to the June 2002 Protective Order.
                                                                                                                                      DGolemme@congoleum.com;
                                                                                                                                      cdomalewski@dhplaw.net;
                                                                                                                                      shall@dhplaw.net;
                                                                                                                                      orrb@ghrdc.com;
                                                                                                                                      meringolop@ghrdc.com
01136           Message              1/15/2003     Insurance Coverage          "Don Golemme"              "Russ Hewit (E-mail)"       "Bette M. Orr (E-mail)"                                Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                               <dgolemme@congoleum.com    <rhewit@dhplaw.net>         <orrb@GHRDC.com>; "Jeff                                                                                 availability of insurance proceeds.
                                                                               >                                                      Hampton (E-mail)"
                                                                                                                                      <jhampton@saul.com>; "Skip
                                                                                                                                      Feist (E-mail)"
                                                                                                                                      <sfeist@alumni.princeton.edu
                                                                                                                                      >
01137           Message              1/15/2003     Subsidiary Transactions     "Nate Bouley"              sfeist@alumni.princeton.edu "Vern Larkin"                                          Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                               <nbouley@skadden.com>                                  <VLARKIN@skadden.com>                                                                                   Congoleum subsidiary transactions.
01138           Message_Attachment   1/15/2003                                                                                                                                               Wholly Privileged      Attorney Client; Work     Attorney client communication containing
                                                                                                                                                                                                                    Product                   work product regarding Congoleum
                                                                                                                                                                                                                                              subsidiary transactions.
01139           Message              1/16/2003     Congoleum Asbestos          "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                               <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                        status and strategy related to insurance
                                                                                                          DGolemme@congoleum.com;                                                                                                             litigation.
                                                                                                          cdomalewski@dhplaw.net;
                                                                                                          shall@dhplaw.net;
                                                                                                          orrb@ghrdc.com;
                                                                                                          meringolop@ghrdc.com
01140           Message              1/21/2003     Congoleum -- Scope of       "Craig A. Domalewski"      Michael_Talbot@PCIT.com        sfeist@alumni.princeton.edu;                        Wholly Privileged      Attorney Client; Work     Attorney-client communication including
                                                   Defense                     <cdomalewski@dhplaw.net>                                  DGolemme@congoleum.com;                                                    Product                   litigation consultant containing work product
                                                                                                                                         rhewit@dhplaw.net;                                                                                   and legal analysis related to settlement of
                                                                                                                                         shall@dhplaw.net                                                                                     insurance litigation.
01141           Message_Attachment   1/21/2003                                                                                                                                               Wholly Privileged      Attorney Client; Work     Attorney-client communication including
                                                                                                                                                                                                                    Product                   litigation consultant containing work product
                                                                                                                                                                                                                                              and legal analysis related to settlement of
                                                                                                                                                                                                                                              insurance litigation.
01142           Message              1/27/2003     Congoleum                   "Craig A. Domalewski"      Ian.Mountford@kmsl.co.uk;                                                          Settlement Withhold                              Settlement communication with the KWELM
                                                   Corporation/KWELM           <cdomalewski@dhplaw.net>   cwrkwelm@worldnet.att.net                                                                                                           companies; withheld pursuant to the June
                                                   Companies                                                                                                                                                                                  2002 Protective Order.
01143           Message_Attachment   1/27/2003                                                                                                                                               Settlement Withhold                              Settlement communication with the KWELM
                                                                                                                                                                                                                                              companies; withheld pursuant to the June
                                                                                                                                                                                                                                              2002 Protective Order.
01144           Message              1/28/2003     FW: Congoleum Corporation   "Pacitti, Domenic E."      "Skip Feist (E-mail)"                                                              Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                               <dpacitti@saul.com>        <sfeist@alumni.princeton.edu                                                                                                        Congoleum subsidiary transactions.
                                                                                                          >; "Bette M. Orr (E-mail)"
                                                                                                          <orrb@ghrdc.com>
01145           Message_Attachment   1/28/2003                                                                                                                                               Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                    Product                   work product regarding Congoleum
                                                                                                                                                                                                                                              subsidiary transactions as related to
                                                                                                                                                                                                                                              insurance litigation.
01146           Message              1/28/2003     Congoleum                   "Craig A. Domalewski"      Michael_Talbot@PCIT.com        sfeist@alumni.princeton.edu;                        Wholly Privileged      Attorney Client; Work     Attorney-client communication re gaps and
                                                                               <cdomalewski@dhplaw.net>                                  DGolemme@congoleum.com;                                                    Product                   overlaps in various insurance coverages.
                                                                                                                                         rhewit@dhplaw.net;
                                                                                                                                         shall@dhplaw.net
01147           Message_Attachment   1/28/2003                                                                                                                                               Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                    Product                   work product memo re gaps and overlaps in
                                                                                                                                                                                                                                              various insurance policies.
01148           Message_Attachment   2/13/2003                                                                                                                                               Settlement Withhold                              Settlement communications with Wasau;
                                                                                                                                                                                                                                              withheld pursuant to the June 2002
                                                                                                                                                                                                                                              Protective Order.
01149           Message              2/18/2003     Congoleum -- INA            "Russell L. Hewit"         sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client           Attorney-client communication re discussion
                                                                               <rhewit@dhplaw.net>        DGolemme@congoleum.com;                                                                                                             on upcoming meeting with INA, including
                                                                                                          cdomalewski@dhplaw.net;                                                                                                             coverage years/limits/layers.
                                                                                                          shall@dhplaw.net;
                                                                                                          orrb@ghrdc.com;
                                                                                                          meringolop@ghrdc.com



Congoleum - Privilege Log                                                                                                                            Page 72 of 264
                                                                                           Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 74 of 265 PageID: 4029
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                          Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject                       Email From                    Email To                       Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
01150           Message              2/25/2003     Congoleum -- Pre-pack Status    "Russell L. Hewit"             sfeist@alumni.princeton.edu;                                                        Wholly Privileged      Attorney Client            Attorney-client communication providing
                                                   Letter                          <rhewit@dhplaw.net>            DGolemme@congoleum.com;                                                                                                               and discussing of draft status letter to Judge
                                                                                                                  cdomalewski@dhplaw.net;                                                                                                               Epstein regarding status of pre-packaged
                                                                                                                  shall@dhplaw.net;                                                                                                                     bankruptcy proceedings.
                                                                                                                  orrb@ghrdc.com;
                                                                                                                  meringolop@ghrdc.com
01151           Message_Attachment   2/25/2003                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney-client communication providing
                                                                                                                                                                                                                             Product                    and discussing of draft status letter to Judge
                                                                                                                                                                                                                                                        Epstein regarding status of pre-packaged
                                                                                                                                                                                                                                                        bankruptcy proceedings.
01152           Message              2/25/2003     FW: 08851-MEM-CMO II            Skip Feist                     'Douglas                                                                            Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   POLICY LEDGER-SAH-8-26-         <sfeist@alumni.princeton.edu   Squasoni'[DSQUASON@skadde                                                                                                             insurance coverage analysis.
                                                   20022.doc                       >                              n.com]
01153           Message_Attachment   2/25/2003                                                                                                                                                        Settlement Withhold                               Settlement communication re confidential
                                                                                                                                                                                                                                                        information of London and Continental
                                                                                                                                                                                                                                                        Casualty; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                        Protective Order.
01154           Message              2/25/2003     Schedule A - List of Asbestos   "Douglas Squasoni"             mloesberg@oshr.com             sfeist@alumni.princeton.edu;                         Partially Privileged   Attorney Client            Attorney-client communication regarding      CONG_0212054        CONG_012
                                                   Insurance Policies              <DSQUASON@skadden.com>                                        vmason@oshr.com; "John                                                                                 insurance settlement discussions.
                                                                                                                                                 Caccia"
                                                                                                                                                 <JCACCIA@skadden.com>;
                                                                                                                                                 "Nate Bouley"
                                                                                                                                                 <NBOULEY@skadden.com>;
                                                                                                                                                 "Peter Neckles"
                                                                                                                                                 <PNECKLES@skadden.com>;
                                                                                                                                                 "Vern Larkin"
                                                                                                                                                 <VLARKIN@skadden.com>
01155           Message_Attachment   2/25/2003                                                                                                                                                        Settlement Withhold Attorney Client               Settlement communication containing              CONG_0212055    CONG_012
                                                                                                                                                                                                                                                        confidential information of London and
                                                                                                                                                                                                                                                        Continental Casualty; withheld pursuant to
                                                                                                                                                                                                                                                        the June 2002 Protective Order.
01156           Message              2/28/2003     Congoleum                       "Craig A. Domalewski"          sfeist@alumni.princeton.edu;   rhewit@dhplaw.net;                                   Wholly Privileged      Attorney Client            Attorney-client communication re strategy
                                                                                   <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;        shall@dhplaw.net                                                                                       moving forward after INA's Order to Show
                                                                                                                  orrb@GHRDC.com;                                                                                                                       Cause hearing before Judge Epstein.
                                                                                                                  meringolop@GHRDC.com
01157           Message              3/25/2003     Congoleum                       "Scott A. Hall"                sfeist@alumni.princeton.edu;   dpacitti@saul.com;                                   Wholly Privileged      Attorney Client            Attorney client communication providing
                                                                                   <shall@dhplaw.net>             AMARGOLI@skadden.com           jhampton@saul.com;                                                                                     draft certification for filing in bankruptcy
                                                                                                                                                 MCHEHI@skadden.com;                                                                                    matter.
                                                                                                                                                 rhewit@dhplaw.net;
                                                                                                                                                 cdomalewski@dhplaw.net;
                                                                                                                                                 DGolemme@congoleum.com;
                                                                                                                                                 cdomalewski@dhplaw.net;
                                                                                                                                                 orrb@ghrdc.com;
                                                                                                                                                 meringolop@ghrdc.com
01158           Message_Attachment   3/25/2003                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney client communication containing
                                                                                                                                                                                                                             Product                    work product draft certification for filing in
                                                                                                                                                                                                                                                        bankruptcy matter.
01159           Message              3/25/2003     RE: Congoleum                   "Pacitti, Domenic E."          "'Scott A. Hall'"              "Pacitti, Domenic E."                                Wholly Privileged      Attorney Client            Attorney-client communication including
                                                                                   <dpacitti@saul.com>            <shall@dhplaw.net>;            <dpacitti@saul.com>;                                                                                   discussion of draft certification
                                                                                                                  sfeist@alumni.princeton.edu;   "Hampton, Jeffrey C."
                                                                                                                  AMARGOLI@skadden.com           <JHampton@saul.com>;
                                                                                                                                                 MCHEHI@skadden.com;
                                                                                                                                                 rhewit@dhplaw.net;
                                                                                                                                                 cdomalewski@dhplaw.net;
                                                                                                                                                 DGolemme@congoleum.com;
                                                                                                                                                 cdomalewski@dhplaw.net;
                                                                                                                                                 orrb@ghrdc.com;
                                                                                                                                                 meringolop@ghrdc.com;
                                                                                                                                                 "Pernick, Norman L."
                                                                                                                                                 <NPernick@saul.com>




Congoleum - Privilege Log                                                                                                                                    Page 73 of 264
                                                                                  Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 75 of 265 PageID: 4030
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                  Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject            Email From                        Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes                Begin Bates    ProductionSet
01160           Message              3/25/2003     RE: Congoleum           Skip Feist                     'Pacitti, Domenic                'Hampton, Jeffrey                                   Wholly Privileged      Attorney Client            Attorney client communication discussing
                                                                           <sfeist@alumni.princeton.edu   E.'[dpacitti@saul.com]; 'Scott   C.'[JHampton@saul.com];                                                                               draft certification for filing in bankruptcy
                                                                           >                              A. Hall'[shall@dhplaw.net];      'MCHEHI@skadden.com'[MCH                                                                              matter.
                                                                                                          'AMARGOLI@skadden.com'[A         EHI@skadden.com];
                                                                                                          MARGOLI@skadden.com]             'rhewit@dhplaw.net'[rhewit@
                                                                                                                                           dhplaw.net];
                                                                                                                                           'cdomalewski@dhplaw.net'[cd
                                                                                                                                           omalewski@dhplaw.net];
                                                                                                                                           'DGolemme@congoleum.com'
                                                                                                                                           [DGolemme@congoleum.com]
                                                                                                                                           ;
                                                                                                                                           'cdomalewski@dhplaw.net'[cd
                                                                                                                                           omalewski@dhplaw.net];
                                                                                                                                           'orrb@ghrdc.com'[orrb@ghrdc
                                                                                                                                           .com];
                                                                                                                                           'meringolop@ghrdc.com'[meri
                                                                                                                                           ngolop@ghrdc.com]; 'Pernick,
                                                                                                                                           Norman
                                                                                                                                           L.'[NPernick@saul.com]
01161           Message_Attachment   3/25/2003                                                                                                                                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                      Product                    work product draft certification with for
                                                                                                                                                                                                                                                 filing in bankruptcy matter.
01162           Message              3/25/2003     RE: Congoleum           "Scott A. Hall"                "Craig A. Domalewski"            "'Hampton, Jeffrey C.'"                             Wholly Privileged      Attorney Client            Attorney-client communication consisting of
                                                                           <shall@dhplaw.net>             <cdomalewski@dhplaw.net>;        <JHampton@saul.com>;                                                                                  discussion of work product draft certification
                                                                                                          "Skip Feist"                     <MCHEHI@skadden.com>;                                                                                 for filing in bankruptcy matter.
                                                                                                          <sfeist@alumni.princeton.edu     <rhewit@dhplaw.net>;
                                                                                                          >; "'Pacitti, Domenic E.'"       <DGolemme@congoleum.com
                                                                                                          <dpacitti@saul.com>;             >; <orrb@ghrdc.com>;
                                                                                                          <AMARGOLI@skadden.com>           <meringolop@ghrdc.com>;
                                                                                                                                           "'Pernick, Norman L.'"
                                                                                                                                           <NPernick@saul.com>
01163           Message_Attachment   3/25/2003                                                                                                                                                 Wholly Privileged      Attorney Client            Attorney-client communication consisting of
                                                                                                                                                                                                                                                 discussion of work product draft certification
                                                                                                                                                                                                                                                 for filing in bankruptcy matter.




Congoleum - Privilege Log                                                                                                                             Page 74 of 264
                                                                                     Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 76 of 265 PageID: 4031
                                                                                                                           DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                             Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                          Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                Email From                  Email To                       Email CC                    Email BCC    FLR: Privilege Tags   FLR: Privileged Reason                 FLR: Attorney Notes              Begin Bates    ProductionSet
01164           Message              3/31/2003     RE: Congoleum Corporation   "Meringolo, Peter"       "Chuck Hadden"                  <rhewit@dhplaw.net>; "Orr,                         Settlement Withhold                             Settlement communications with various
                                                                               <meringolop@GHRDC.com>   <chadden@rdblaw.com>;           Bette M."                                                                                          insurers, including draft attachments;
                                                                                                        <pkoepff@omm.com>;              <orrb@GHRDC.com>; "Craig A.                                                                        withheld pursuant to the June 2002
                                                                                                        <TSchiavoni@OMM.com>;           Domalewski (E-mail)"                                                                               Protective Order.
                                                                                                        <jerrald.hochman@ace-           <cdomalewski@dhplaw.net>;
                                                                                                        ina.com>; <martin.siegal@ace-   <sfeist@alumni.princeton.edu
                                                                                                        ina.com>;                       >; "Domenic E. Pacitti (E-mail)"
                                                                                                        <Robert.Priestley@mendes.co     <dpacitti@saul.com>; "Jeffrey
                                                                                                        m>;                             C. Hampton (E-mail)"
                                                                                                        <Adam.Smith@mendes.com>;        <jhampton@saul.com>; "Vern
                                                                                                        <vincebarra@aol.com>;           Larkin (E-mail)"
                                                                                                        <msicolalawfirm@att.net>;       <vlarkin@skadden.com>
                                                                                                        <michael.modansky@bivonaco
                                                                                                        hen.com>;
                                                                                                        <tallmadge@bressler.com>;
                                                                                                        <mtallmadge@bressler.com>;
                                                                                                        <shopkins@bressler.com>;
                                                                                                        <rcb@burnslaw.net>;
                                                                                                        <mary.massey@cna.com>;
                                                                                                        <dmcnally@connellfoley.com>
                                                                                                        ; <khaas@cozen.com>;
                                                                                                        <scalogero@cuyler.com>;
                                                                                                        <john.dillon@hacdlaw.com>;
                                                                                                        <jfavate@hkmpp.com>;
                                                                                                        <deconomou@karballaw.com>
                                                                                                        ; <skarasik@karein.com>;
                                                                                                        <jlavroff@lindabury.com>;
                                                                                                        <skunzman@newjerseylaw.net
                                                                                                        >; <dstephan-
                                                                                                        nolan@prsmo.com>;
                                                                                                        <mmarcus@prsmo.com>;
                                                                                                        <moneill@prsmo.com>; "Jack
                                                                                                        Gerstein"
                                                                                                        <JGerstein@rdblaw.com>;
                                                                                                        "Sheila Caudle"
                                                                                                        <scaudle@rdblaw.com>;
                                                                                                        <tcastano@riker.com>;
                                                                                                        <PCosgrove@sswhb.com>;
                                                                                                        <ROrr@sswhb.com>;
                                                                                                        <WMcGrath@sswhb.com>;
                                                                                                        <jsuarez@suarezandsuarez.co
                                                                                                        m>;
                                                                                                        <goldbergerl@whitewms.com
                                                                                                        >; <WMager@sswhb.com>;
                                                                                                        "Ruggeri, James P."
                                                                                                        <JPRuggeri@HHLAW.com>;
                                                                                                        <Rachel.Rossow@thehartford.
                                                                                                        com>;
                                                                                                        <WMager@sswhb.com>;
                                                                                                        <jhenschel@ffic.com>;
                                                                                                        <mary.massey@cna.com>;
                                                                                                        <tallmadge@bressler.com>
01165           Message_Attachment   3/31/2003                                                                                                                                             Settlement Withhold                             Settlement communication with insurers re
                                                                                                                                                                                                                                           Compensable Disease Matrix; withheld
                                                                                                                                                                                                                                           pursuant to the June 2002 Protective Order.
01166           Message_Attachment   3/31/2003                                                                                                                                             Settlement Withhold                             Settlement communication regarding
                                                                                                                                                                                                                                           Release and Indemnity; withheld pursuant to
                                                                                                                                                                                                                                           the June 2002 Protective Order.
01167           Message_Attachment   3/31/2003                                                                                                                                             Settlement Withhold                             Settlement communication regarding
                                                                                                                                                                                                                                           Release and Indemnity; withheld pursuant to
                                                                                                                                                                                                                                           the June 2002 Protective Order.
01168           Message_Attachment   3/31/2003                                                                                                                                             Settlement Withhold                             Settlement communications with various
                                                                                                                                                                                                                                           insurers, including this draft attachment of
                                                                                                                                                                                                                                           policy insurers/numbers/periods; withheld
                                                                                                                                                                                                                                           pursuant to the June 2002 Protective Order.




Congoleum - Privilege Log                                                                                                                            Page 75 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 77 of 265 PageID: 4032
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01169           Message_Attachment   3/31/2003                                                                                                                                                        Settlement Withhold                              Settlement communication regarding
                                                                                                                                                                                                                                                       Investment Guidelines; withheld pursuant to
                                                                                                                                                                                                                                                       the June 2002 Protective Order.
01170           Message              4/2/2003      Congoleum -- Company           "Russell L. Hewit"             rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client; Work     Attorney client communication regarding
                                                   Witness for Depostion          <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;                                                                                Product                   suggestions for a Congoleum deposition
                                                                                                                 cdomalewski@dhplaw.net;                                                                                                               witness.
                                                                                                                 shall@dhplaw.net;
                                                                                                                 orrb@ghrdc.com;
                                                                                                                 meringolop@ghrdc.com;
                                                                                                                 gilberts@ghrdc.com;
                                                                                                                 JHampton@saul.com;
                                                                                                                 dpacitti@saul.com;
                                                                                                                 NPernick@saul.com;
                                                                                                                 VLARKIN@skadden.com;
                                                                                                                 AMARGOLI@skadden.com;
                                                                                                                 LGOODMAN@skadden.com;
                                                                                                                 MCHEHI@skadden.com
01171           Message              4/2/2003      RE: Congoleum -- Company       "Pacitti, Domenic E."          "'Russell L. Hewit'"                                                                 Wholly Privileged      Attorney Client; Work     Attorney client communication regarding
                                                   Witness for Depostion          <dpacitti@saul.com>            <rhewit@dhplaw.net>;                                                                                        Product                   suggestions for a Congoleum deposition
                                                                                                                 rgmarcus@ambilt.com;                                                                                                                  witness.
                                                                                                                 sfeist@alumni.princeton.edu;
                                                                                                                 cdomalewski@dhplaw.net;
                                                                                                                 shall@dhplaw.net;
                                                                                                                 orrb@ghrdc.com;
                                                                                                                 meringolop@ghrdc.com;
                                                                                                                 gilberts@ghrdc.com;
                                                                                                                 "Hampton, Jeffrey C."
                                                                                                                 <JHampton@saul.com>;
                                                                                                                 "Pacitti, Domenic E."
                                                                                                                 <dpacitti@saul.com>;
                                                                                                                 "Pernick, Norman L."
                                                                                                                 <NPernick@saul.com>;
                                                                                                                 VLARKIN@skadden.com;
                                                                                                                 AMARGOLI@skadden.com;
                                                                                                                 LGOODMAN@skadden.com;
                                                                                                                 MCHEHI@skadden.com
01172           Message              4/9/2003      RE: Congoleum -- Depositions   Skip Feist                     'Pacitti, Domenic                                                                    Wholly Privileged      Attorney Client           Attorney-client communication re attorney
                                                                                  <sfeist@alumni.princeton.edu   E.'[dpacitti@saul.com]                                                                                                                strategy in the pre-pack and bankruptcy
                                                                                  >                                                                                                                                                                    processes.
01173           Message              4/9/2003      RE: Congoleum -- Depositions   Richard Marcus                 "Pacitti, Domenic E."                                                                Wholly Privileged      Attorney Client           Attorney-client communication re attorney
                                                                                  <rgmarcus@ambilt.com>          <dpacitti@saul.com>; "'Russell                                                                                                        strategy in the pre-pack and bankruptcy
                                                                                                                 L. Hewit'"                                                                                                                            processes.
                                                                                                                 <rhewit@dhplaw.net>;
                                                                                                                 rgmarcus@ambilt.com;
                                                                                                                 sfeist@alumni.princeton.edu;
                                                                                                                 cdomalewski@dhplaw.net;
                                                                                                                 shall@dhplaw.net;
                                                                                                                 orrb@ghrdc.com;
                                                                                                                 meringolop@ghrdc.com;
                                                                                                                 gilberts@ghrdc.com;
                                                                                                                 "Hampton, Jeffrey C."
                                                                                                                 <JHampton@saul.com>;
                                                                                                                 "Pernick, Norman L."
                                                                                                                 <NPernick@saul.com>;
                                                                                                                 VLARKIN@skadden.com;
                                                                                                                 AMARGOLI@skadden.com;
                                                                                                                 LGOODMAN@skadden.com;
                                                                                                                 MCHEHI@skadden.com




Congoleum - Privilege Log                                                                                                                                    Page 76 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 78 of 265 PageID: 4033
                                                                                                                              DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                            Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From               Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes            Begin Bates    ProductionSet
01174           Message              4/9/2003      RE: Congoleum -- Depositions   "Russell L. Hewit"      Richard Marcus                                                                      Wholly Privileged      Attorney Client            Attorney-client communication re attorney
                                                                                  <rhewit@dhplaw.net>     <rgmarcus@ambilt.com>;                                                                                                                strategy in the pre-pack and bankruptcy
                                                                                                          "Pacitti, Domenic E."                                                                                                                 processes.
                                                                                                          <dpacitti@saul.com>;
                                                                                                          rgmarcus@ambilt.com;
                                                                                                          sfeist@alumni.princeton.edu;
                                                                                                          cdomalewski@dhplaw.net;
                                                                                                          shall@dhplaw.net;
                                                                                                          orrb@ghrdc.com;
                                                                                                          meringolop@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          "Hampton, Jeffrey C."
                                                                                                          <JHampton@saul.com>;
                                                                                                          "Pernick, Norman L."
                                                                                                          <NPernick@saul.com>;
                                                                                                          VLARKIN@skadden.com;
                                                                                                          AMARGOLI@skadden.com;
                                                                                                          LGOODMAN@skadden.com;
                                                                                                          MCHEHI@skadden.com
01175           Message              4/10/2003     Congoleum                      "Russell L. Hewit"      rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                  <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                          indemnity and insurance excess coverage.
                                                                                                          DGolemme@congoleum.com;
                                                                                                          cdomalewski@dhplaw.net;
                                                                                                          shall@dhplaw.net;
                                                                                                          orrb@ghrdc.com;
                                                                                                          meringolop@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          JHampton@saul.com;
                                                                                                          dpacitti@saul.com;
                                                                                                          NPernick@saul.com;
                                                                                                          VLARKIN@skadden.com;
                                                                                                          AMARGOLI@skadden.com;
                                                                                                          LGOODMAN@skadden.com;
                                                                                                          MCHEHI@skadden.com
01176           Message              4/15/2003     CONGOLEUM Working Draft of "Pacitti, Domenic E."       "Skip Feist (E-mail)"                                                               Wholly Privileged      Attorney Client            Attorney-client communication re working
                                                   Plan                       <dpacitti@saul.com>         <sfeist@alumni.princeton.edu                                                                                                          draft of Ch. 11 bankruptcy plan.
                                                                                                          >; "Pernick, Norman L."
                                                                                                          <NPernick@saul.com>;
                                                                                                          "Hampton, Jeffrey C."
                                                                                                          <JHampton@saul.com>;
                                                                                                          "Alexandra Margolis (E-mail)"
                                                                                                          <amargoli@skadden.com>;
                                                                                                          "Mark Chehi (E-mail)"
                                                                                                          <mchehi@skadden.com>
01177           Message_Attachment   4/15/2003                                                                                                                                                Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                     Product                    work product draft of Ch. 11 bankruptcy
                                                                                                                                                                                                                                                plan.
01178           Message_Attachment   4/15/2003                                                                                                                                                Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                     Product                    work product draft of Ch. 11 bankruptcy
                                                                                                                                                                                                                                                plan.
01179           Message              4/16/2003     Congoleum -- Liberty           "Russell L. Hewit"      rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                  <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                          Liberty limits and defense costs.
                                                                                                          DGolemme@congoleum.com;
                                                                                                          cdomalewski@dhplaw.net;
                                                                                                          shall@dhplaw.net;
                                                                                                          orrb@ghrdc.com;
                                                                                                          meringolop@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          JHampton@saul.com;
                                                                                                          dpacitti@saul.com;
                                                                                                          NPernick@saul.com;
                                                                                                          VLARKIN@skadden.com;
                                                                                                          AMARGOLI@skadden.com;
                                                                                                          LGOODMAN@skadden.com;
                                                                                                          MCHEHI@skadden.com;
                                                                                                          WHall@winston.com


Congoleum - Privilege Log                                                                                                                            Page 77 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 79 of 265 PageID: 4034
                                                                                                                            DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                              Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                              Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject                  Email From               Email To                        Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
01180           Message              4/16/2003     Congoleum -- Wausau        "Russell L. Hewit"        rgmarcus@ambilt.com;                                                                Partially Privileged   Attorney Client            Attorney-client communication regarding       CONG_0245392     CONG_014
                                                                              <rhewit@dhplaw.net>       sfeist@alumni.princeton.edu;                                                                                                          Wasau settlement discussions.
                                                                                                        DGolemme@congoleum.com;
                                                                                                        cdomalewski@dhplaw.net;
                                                                                                        shall@dhplaw.net;
                                                                                                        orrb@ghrdc.com;
                                                                                                        meringolop@ghrdc.com;
                                                                                                        gilberts@ghrdc.com;
                                                                                                        JHampton@saul.com;
                                                                                                        dpacitti@saul.com;
                                                                                                        NPernick@saul.com;
                                                                                                        VLARKIN@skadden.com;
                                                                                                        AMARGOLI@skadden.com;
                                                                                                        LGOODMAN@skadden.com;
                                                                                                        MCHEHI@skadden.com;
                                                                                                        WHall@winston.com
01181           Message_Attachment   4/16/2003                                                                                                                                              Settlement Withhold                               Draft settlement agreement with Wasau;        CONG_0245394     CONG_014
                                                                                                                                                                                                                                              withheld pursuant to the June 2002
                                                                                                                                                                                                                                              Protective Order.
01182           Message              4/18/2003     FW: Congoleum Plan Draft   "Hampton, Jeffrey C."     "Alex Margolis (E-mail)"       "Howard N. Feist III (E-mail)"                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                              <JHampton@saul.com>       <amargoli@skadden.com>;        <sfeist@alumni.princeton.edu                                                                           working draft of Plan.
                                                                                                        "Mark S. Chehi Esquire (E-     >; rgmarcus@ambilt.com;
                                                                                                        mail)"                         "'mvietti@congoleum.com'"
                                                                                                        <mchehi@skadden.com>           <mvietti@congoleum.com>;
                                                                                                                                       "'jbesser@skadden.com'"
                                                                                                                                       <jbesser@skadden.com>
01183           Message_Attachment   4/18/2003                                                                                                                                              Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                   Product                    draft of Joint Prepackaged Plan of
                                                                                                                                                                                                                                              Reorganization.
01184           Message              4/28/2003     Plan Draft                 "Hampton, Jeffrey C."     "Howard N. Feist III (E-mail)" "Pacitti, Domenic E."                                Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                              <JHampton@saul.com>       <sfeist@alumni.princeton.edu <dpacitti@saul.com>                                                           Product                    draft of Joint Prepackaged Plan of
                                                                                                        >                                                                                                                                     Reorganization.
01185           Message              5/1/2003      Insurance Proceeds agreement John Besser             sfeist@alumni.princeton.edu;                                                        Wholly Privileged      Attorney Client            Attorney-client communication re
                                                                                <JBESSER@skadden.com>   litherlandc@ghrdc.com;                                                                                                                agreement to assign insurance proceeds to
                                                                                                        meringolop@ghrdc.com;                                                                                                                 Trust.
                                                                                                        orrb@ghrdc.com;
                                                                                                        dpacitti@saul.com;
                                                                                                        jhampton@saul.com;
                                                                                                        npernick@saul.com; "Arthur
                                                                                                        Fama, Jr."
                                                                                                        <AFAMA@skadden.com>;
                                                                                                        Daniel Phillips
                                                                                                        <DAPhilli@skadden.com>;
                                                                                                        John Caccia
                                                                                                        <JCACCIA@skadden.com>;
                                                                                                        Katherine Bristor
                                                                                                        <KBRISTOR@skadden.com>;
                                                                                                        Louis Goodman
                                                                                                        <LGOODMAN@skadden.com>;
                                                                                                        "Mark S. Chehi"
                                                                                                        <MCHEHI@skadden.com>;
                                                                                                        Peter Neckles
                                                                                                        <PNECKLES@skadden.com>;
                                                                                                        Timothy Reynolds
                                                                                                        <TREYNOLD@skadden.com>;
                                                                                                        Vern Larkin
                                                                                                        <VLARKIN@skadden.com>
01186           Message_Attachment   5/1/2003                                                                                                                                               Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                   Product                    work product draft agreement to assign
                                                                                                                                                                                                                                              insurance proceeds to Trust.
01187           Message_Attachment   5/1/2003                                                                                                                                               Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                   Product                    work product draft agreement to assign
                                                                                                                                                                                                                                              insurance proceeds to Trust.




Congoleum - Privilege Log                                                                                                                           Page 78 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 80 of 265 PageID: 4035
                                                                                                                             DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                               Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                          Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From               Email To                     Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
01188           Message              5/14/2003     Congoleum -- Litigation Update "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   and Recommendations            <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         status and strategy related to insurance
                                                                                                          DGolemme@congoleum.com;                                                                                                              litigation.
                                                                                                          cdomalewski@dhplaw.net;
                                                                                                          shall@dhplaw.net;
                                                                                                          orrb@ghrdc.com;
                                                                                                          meringolop@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          JHampton@saul.com;
                                                                                                          wdestefano@saul.com;
                                                                                                          dpacitti@saul.com;
                                                                                                          NPernick@saul.com;
                                                                                                          VLARKIN@skadden.com;
                                                                                                          AMARGOLI@skadden.com;
                                                                                                          LGOODMAN@skadden.com;
                                                                                                          MCHEHI@skadden.com;
                                                                                                          WHall@winston.com
01189           Message              5/22/2003     RE: Congoleum Status Report   "Russell L. Hewit"       "Orr, Bette M."                rgmarcus@ambilt.com;                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <rhewit@dhplaw.net>      <orrb@GHRDC.com>               sfeist@alumni.princeton.edu;                                                                          potential products liability exposure.
                                                                                                                                         DGolemme@congoleum.com;
                                                                                                                                         cdomalewski@dhplaw.net;
                                                                                                                                         shall@dhplaw.net; "Orr, Bette
                                                                                                                                         M." <orrb@GHRDC.com>;
                                                                                                                                         "Orr, Bette M."
                                                                                                                                         <orrb@GHRDC.com>;
                                                                                                                                         "Meringolo, Peter"
                                                                                                                                         <meringolop@GHRDC.com>;
                                                                                                                                         "Gilbert, Scott D"
                                                                                                                                         <gilberts@GHRDC.com>;
                                                                                                                                         JHampton@saul.com;
                                                                                                                                         wdestefano@saul.com;
                                                                                                                                         dpacitti@saul.com;
                                                                                                                                         NPernick@saul.com;
                                                                                                                                         VLARKIN@skadden.com;
                                                                                                                                         AMARGOLI@skadden.com;
                                                                                                                                         LGOODMAN@skadden.com;
                                                                                                                                         MCHEHI@skadden.com;
                                                                                                                                         WHall@winston.com
01190           Message              5/30/2003     Congoleum -- Litigation       "Russell L. Hewit"       rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Recommendations               <rhewit@dhplaw.net>      sfeist@alumni.princeton.edu;                                                                                                         legal advice on discovery, experts, and
                                                                                                          DGolemme@congoleum.com;                                                                                                              settlement.
                                                                                                          cdomalewski@dhplaw.net;
                                                                                                          shall@dhplaw.net;
                                                                                                          orrb@ghrdc.com;
                                                                                                          taylorr@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          JHampton@saul.com;
                                                                                                          wdestefano@saul.com;
                                                                                                          dpacitti@saul.com;
                                                                                                          NPernick@saul.com;
                                                                                                          VLARKIN@skadden.com;
                                                                                                          AMARGOLI@skadden.com;
                                                                                                          LGOODMAN@skadden.com;
                                                                                                          MCHEHI@skadden.com;
                                                                                                          jbesser@skadden.com;
                                                                                                          WHall@winston.com
01191           Message_Attachment   5/30/2003                                                                                                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                               legal advice on discovery, experts, and
                                                                                                                                                                                                                                               settlement.




Congoleum - Privilege Log                                                                                                                            Page 79 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 81 of 265 PageID: 4036
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                      Email From                Email To                        Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates    ProductionSet
01192           Message              6/3/2003      Congoleum -- Settlement with   "Russell L. Hewit"         rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   One Beacon                     <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                          insurance coverage, allocations, and present
                                                                                                             DGolemme@congoleum.com;                                                                                                               value of allocations.
                                                                                                             cdomalewski@dhplaw.net;
                                                                                                             shall@dhplaw.net;
                                                                                                             orrb@ghrdc.com;
                                                                                                             taylorr@ghrdc.com;
                                                                                                             gilberts@ghrdc.com;
                                                                                                             JHampton@saul.com;
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             NPernick@saul.com;
                                                                                                             VLARKIN@skadden.com;
                                                                                                             AMARGOLI@skadden.com;
                                                                                                             LGOODMAN@skadden.com;
                                                                                                             MCHEHI@skadden.com;
                                                                                                             jbesser@skadden.com;
                                                                                                             WHall@winston.com
01193           Message_Attachment   6/3/2003                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding insurance coverage,
                                                                                                                                                                                                                                                   allocations, and present value of allocations.
01194           Message              6/5/2003      RE: Congoleum -- Settlement    "DeStefano, William A."    "'Russell L. Hewit'"            sfeist@alumni.princeton.edu                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Recommendations and            <WDeStefano@saul.com>      <rhewit@dhplaw.net>                                                                                                                   settlement recommendations with Liberty,
                                                   Decision                                                                                                                                                                                        AIG, One Beacon, and Wasau.
01195           Message              6/6/2003      Congoleum -- Settlement        "Russell L. Hewit"         orrb@ghrdc.com;                 cdomalewski@dhplaw.net;                             Wholly Privileged      Attorney Client            Attorney-client communications re
                                                   Recommendations                <rhewit@dhplaw.net>        taylorr@ghrdc.com;              shall@dhplaw.net;                                                                                     settlement discussions and
                                                                                                             gilberts@ghrdc.com;             sfeist@alumni.princeton.edu                                                                           recommendations with various insurers.
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             litherlandc@ghrdc.com
01196           Message              6/6/2003      Congoleum -- Settlement        "Russell L. Hewit"         orrb@ghrdc.com;                 cdomalewski@dhplaw.net;                             Wholly Privileged      Attorney Client            Attorney-client communications re
                                                   Recommendations                <rhewit@dhplaw.net>        taylorr@ghrdc.com;              shall@dhplaw.net;                                                                                     settlement discussions and
                                                                                                             gilberts@ghrdc.com;             sfeist@alumni.princeton.edu                                                                           recommendations with various insurers.
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             litherlandc@ghrdc.com
01197           Message              6/10/2003     Fwd: Congoleum -- Settlement   "Russell L. Hewit"         orrb@ghrdc.com;                 cdomalewski@dhplaw.net;                             Wholly Privileged      Attorney Client            Attorney-client communications re
                                                   Recommendations                <rhewit@dhplaw.net>        taylorr@ghrdc.com;              shall@dhplaw.net;                                                                                     settlement discussions and
                                                                                                             gilberts@ghrdc.com;             sfeist@alumni.princeton.edu                                                                           recommendations with various insurers.
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             litherlandc@ghrdc.com
01198           Message              6/11/2003     RE: Congoleum -- Settlement    "DeStefano, William A."    "'Russell L. Hewit'"            cdomalewski@dhplaw.net;                             Wholly Privileged      Attorney Client            Attorney-client communications re
                                                   Recommendations                <WDeStefano@saul.com>      <rhewit@dhplaw.net>;            shall@dhplaw.net;                                                                                     settlement discussions and
                                                                                                             orrb@ghrdc.com;                 sfeist@alumni.princeton.edu;                                                                          recommendations with various insurers.
                                                                                                             taylorr@ghrdc.com;              "'litherlandc@ghrdc.com'"
                                                                                                             gilberts@ghrdc.com; "Pacitti,   <litherlandc@ghrdc.com>
                                                                                                             Domenic E."
                                                                                                             <dpacitti@saul.com>
01199           Message              6/11/2003     Travelers                      "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                        Wholly Privileged      Attorney Client            Attorney-client communication re letters
                                                                                  <cdomalewski@dhplaw.net>   DGolemme@congoleum.com;                                                                                                               received from Travelers and how to proceed.
                                                                                                             rhewit@dhplaw.net;
                                                                                                             shall@dhplaw.net;
                                                                                                             orrb@ghrdc.com;
                                                                                                             taylorr@ghrdc.com;
                                                                                                             gilberts@ghrdc.com;
                                                                                                             JHampton@saul.com;
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             NPernick@saul.com;
                                                                                                             VLARKIN@skadden.com;
                                                                                                             AMARGOLI@skadden.com;
                                                                                                             LGOODMAN@skadden.com;
                                                                                                             MCHEHI@skadden.com;
                                                                                                             jbesser@skadden.com;
                                                                                                             WHall@winston.com




Congoleum - Privilege Log                                                                                                                                Page 80 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 82 of 265 PageID: 4037
                                                                                                                            DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                              Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                              Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                   Email From              Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
01200           Message              6/13/2003     Letter to K. Neuner           "Hall, William N."      "Sfeist@Alumni.Princeton.Edu                                                       Partially Privileged   Attorney Client            Attorney-client communication regarding       CONG_0212062     CONG_012
                                                                                 <WHall@winston.com>     (E-mail)"                                                                                                                            settlement discussions with insurer.
                                                                                                         <sfeist@alumni.princeton.edu
                                                                                                         >
01201           Message_Attachment   6/13/2003                                                                                                                                              Settlement Withhold                               Settlement communication with Travelers;      CONG_0212064     CONG_012
                                                                                                                                                                                                                                              withheld pursuant to the June 2002
                                                                                                                                                                                                                                              Protective Order.
01202           Message              6/24/2003     Congoleum -- One Beacon       "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                   Settlement                    <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         draft settlement proposal to insurer One
                                                                                                         DGolemme@congoleum.com;                                                                                                              Beacon.
                                                                                                         cdomalewski@dhplaw.net;
                                                                                                         shall@dhplaw.net;
                                                                                                         orrb@ghrdc.com;
                                                                                                         taylorr@ghrdc.com;
                                                                                                         miloner@ghrdc.com;
                                                                                                         gilberts@ghrdc.com;
                                                                                                         JHampton@saul.com;
                                                                                                         wdestefano@saul.com;
                                                                                                         dpacitti@saul.com;
                                                                                                         NPernick@saul.com;
                                                                                                         VLARKIN@skadden.com;
                                                                                                         AMARGOLI@skadden.com;
                                                                                                         LGOODMAN@skadden.com;
                                                                                                         MCHEHI@skadden.com;
                                                                                                         jbesser@skadden.com;
                                                                                                         WHall@winston.com
01203           Message_Attachment   6/24/2003                                                                                                                                              Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                   Product                    work product draft settlement proposal to
                                                                                                                                                                                                                                              One Beacon.
01204           Message              6/24/2003     RE: Congoleum -- One Beacon   "Orr, Bette M."         "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client            Attorney-client communication re discussion
                                                   Settlement                    <orrb@GHRDC.com>        <rhewit@dhplaw.net>;                                                                                                                 of proposed settlement with One Beacon.
                                                                                                         rgmarcus@ambilt.com;
                                                                                                         sfeist@alumni.princeton.edu;
                                                                                                         DGolemme@congoleum.com;
                                                                                                         cdomalewski@dhplaw.net;
                                                                                                         shall@dhplaw.net; "Taylor,
                                                                                                         Robert T."
                                                                                                         <taylorr@GHRDC.com>;
                                                                                                         "Milone, Richard D."
                                                                                                         <miloner@ghrdc.com>;
                                                                                                         "Gilbert, Scott D"
                                                                                                         <gilberts@GHRDC.com>;
                                                                                                         JHampton@saul.com;
                                                                                                         wdestefano@saul.com;
                                                                                                         dpacitti@saul.com;
                                                                                                         NPernick@saul.com;
                                                                                                         VLARKIN@skadden.com;
                                                                                                         AMARGOLI@skadden.com;
                                                                                                         LGOODMAN@skadden.com;
                                                                                                         MCHEHI@skadden.com;
                                                                                                         jbesser@skadden.com;
                                                                                                         WHall@winston.com




Congoleum - Privilege Log                                                                                                                          Page 81 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 83 of 265 PageID: 4038
                                                                                                                              DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                             Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                 Email To                     Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates    ProductionSet
01205           Message              6/25/2003     Congoleum -- One Beacon       "Russell L. Hewit"        rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication re upcoming
                                                   Settlement                    <rhewit@dhplaw.net>       sfeist@alumni.princeton.edu;                                                                                                         conference call and strategy re One Beacon
                                                                                                           DGolemme@congoleum.com;                                                                                                              settlement.
                                                                                                           cdomalewski@dhplaw.net;
                                                                                                           shall@dhplaw.net;
                                                                                                           orrb@ghrdc.com;
                                                                                                           taylorr@ghrdc.com;
                                                                                                           miloner@ghrdc.com;
                                                                                                           gilberts@ghrdc.com;
                                                                                                           JHampton@saul.com;
                                                                                                           wdestefano@saul.com;
                                                                                                           dpacitti@saul.com;
                                                                                                           NPernick@saul.com;
                                                                                                           VLARKIN@skadden.com;
                                                                                                           AMARGOLI@skadden.com;
                                                                                                           LGOODMAN@skadden.com;
                                                                                                           MCHEHI@skadden.com;
                                                                                                           jbesser@skadden.com;
                                                                                                           WHall@winston.com
01206           Message              6/25/2003     FW: PDF file - Microsoft Word - "Hampton, Jeffrey C."   mchehi@skadden.com;            "'Feist, Howard N.'"                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   _71YDOC_DOC                     <JHampton@saul.com>     amargoli@skadden.com;          <sfeist@alumni.princeton.edu                                                                          updated draft of Plan.
                                                                                                           "'Litherland, Craig J.'"       >; "Pernick, Norman L."
                                                                                                           <litherlandc@ghrdc.com>;       <NPernick@saul.com>;
                                                                                                           orrb@ghrdc.com                 "Pacitti, Domenic E."
                                                                                                                                          <dpacitti@saul.com>
01207           Message_Attachment   6/25/2003                                                                                                                                                Wholly Privileged      Attorney Client; Work      Attorney client communication containing
                                                                                                                                                                                                                     Product                    draft of Joint Prepackaged Plan of
                                                                                                                                                                                                                                                Reorganization.
01208           Message              6/25/2003                                   "Russell L. Hewit"        rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication re insurance
                                                                                 <rhewit@dhplaw.net>       sfeist@alumni.princeton.edu;                                                                                                         policies and limits for both Liberty and
                                                                                                           DGolemme@congoleum.com;                                                                                                              Wasau.
                                                                                                           cdomalewski@dhplaw.net;
                                                                                                           shall@dhplaw.net;
                                                                                                           orrb@ghrdc.com;
                                                                                                           taylorr@ghrdc.com;
                                                                                                           miloner@ghrdc.com;
                                                                                                           gilberts@ghrdc.com;
                                                                                                           JHampton@saul.com;
                                                                                                           wdestefano@saul.com;
                                                                                                           dpacitti@saul.com;
                                                                                                           NPernick@saul.com;
                                                                                                           VLARKIN@skadden.com;
                                                                                                           AMARGOLI@skadden.com;
                                                                                                           LGOODMAN@skadden.com;
                                                                                                           MCHEHI@skadden.com;
                                                                                                           jbesser@skadden.com;
                                                                                                           WHall@winston.com
01209           Message_Attachment   6/25/2003                                                                                                                                                Wholly Privileged      Attorney Client; Work      Attorney client communication containing
                                                                                                                                                                                                                     Product                    draft of Joint Prepackaged Plan of
                                                                                                                                                                                                                                                Reorganization.




Congoleum - Privilege Log                                                                                                                             Page 82 of 264
                                                                                   Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 84 of 265 PageID: 4039
                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                         Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                Email From               Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01210           Message              6/25/2003     Congoleum -- PD Limits   "Russell L. Hewit"        rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication re legal
                                                                            <rhewit@dhplaw.net>       sfeist@alumni.princeton.edu;                                                                                                         advice on insurance policies and limits for
                                                                                                      DGolemme@congoleum.com;                                                                                                              both Liberty and Wasau.
                                                                                                      cdomalewski@dhplaw.net;
                                                                                                      shall@dhplaw.net;
                                                                                                      orrb@ghrdc.com;
                                                                                                      taylorr@ghrdc.com;
                                                                                                      miloner@ghrdc.com;
                                                                                                      gilberts@ghrdc.com;
                                                                                                      JHampton@saul.com;
                                                                                                      wdestefano@saul.com;
                                                                                                      dpacitti@saul.com;
                                                                                                      NPernick@saul.com;
                                                                                                      VLARKIN@skadden.com;
                                                                                                      AMARGOLI@skadden.com;
                                                                                                      LGOODMAN@skadden.com;
                                                                                                      MCHEHI@skadden.com;
                                                                                                      jbesser@skadden.com;
                                                                                                      WHall@winston.com
01211           Message_Attachment   6/25/2003                                                                                                                                           Wholly Privileged      Attorney Client            Attorney-client communication re legal
                                                                                                                                                                                                                                           advice on insurance policies and limits for
                                                                                                                                                                                                                                           both Liberty and Wasau.
01212           Message              6/26/2003     Fwd: Congoleum / AIG     "Russell L. Hewit"        sfeist@alumni.princeton.edu                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                            <rhewit@dhplaw.net>                                                                                                                                            settlement discussions with AIG (National
                                                                                                                                                                                                                                           Union).
01213           Message              6/26/2003     Congoleum -- AIG         "Russell L. Hewit"        sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client            Attorney-client communication re
                                                                            <rhewit@dhplaw.net>       DGolemme@congoleum.com;                                                                                                              preliminary settlement talks with AIG.
                                                                                                      cdomalewski@dhplaw.net
01214           Message              6/26/2003     RE: Congoleum -- AIG     Don Golemme               sfeist@alumni.princeton.edu                                                        Wholly Privileged      Attorney Client            Attorney-client communication re
                                                                            <dgolemme@congoleum.com                                                                                                                                        preliminary settlement talks with AIG.
                                                                            >
01215           Message              6/26/2003     Congoleum / AIG          Don Golemme               "Skip Feist (E-mail)"                                                              Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                            <dgolemme@congoleum.com   <sfeist@alumni.princeton.edu                                                                                                         settlement discussions with AIG (National
                                                                            >                         >                                                                                                                                    Union).
01216           Message              6/26/2003     Fwd: Congoleum -- One    "Russell L. Hewit"        rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication re revisions
                                                   Beacon Settlement        <rhewit@dhplaw.net>       sfeist@alumni.princeton.edu;                                                                                                         to One Beacon settlement proposal.
                                                                                                      DGolemme@congoleum.com;
                                                                                                      cdomalewski@dhplaw.net;
                                                                                                      shall@dhplaw.net;
                                                                                                      orrb@ghrdc.com;
                                                                                                      taylorr@ghrdc.com;
                                                                                                      miloner@ghrdc.com;
                                                                                                      gilberts@ghrdc.com;
                                                                                                      JHampton@saul.com;
                                                                                                      wdestefano@saul.com;
                                                                                                      dpacitti@saul.com;
                                                                                                      NPernick@saul.com;
                                                                                                      VLARKIN@skadden.com;
                                                                                                      AMARGOLI@skadden.com;
                                                                                                      LGOODMAN@skadden.com;
                                                                                                      MCHEHI@skadden.com;
                                                                                                      jbesser@skadden.com;
                                                                                                      WHall@winston.com
01217           Message_Attachment   6/26/2003                                                                                                                                           Wholly Privileged      Attorney Client            Attorney-client communication containing
                                                                                                                                                                                                                                           draft letter regarding revisions to One
                                                                                                                                                                                                                                           Beacon settlement proposal.




Congoleum - Privilege Log                                                                                                                       Page 83 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 85 of 265 PageID: 4040
                                                                                                                          DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                            Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                         Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject                     Email From                Email To                   Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates    ProductionSet
01218           Message           6/26/2003     Congoleum -- One Beacon        "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication re revisions
                                                Settlement                     <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         to One Beacon settlement proposal.
                                                                                                       DGolemme@congoleum.com;
                                                                                                       cdomalewski@dhplaw.net;
                                                                                                       shall@dhplaw.net;
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       miloner@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com
01219           Message           6/26/2003     RE: Congoleum -- One Beacon    "Pacitti, Domenic E."   "'Russell L. Hewit'"                                                               Wholly Privileged      Attorney Client            Attorney-client communication re revisions
                                                Settlement                     <dpacitti@saul.com>     <rhewit@dhplaw.net>;                                                                                                                 to One Beacon settlement proposal.
                                                                                                       rgmarcus@ambilt.com;
                                                                                                       sfeist@alumni.princeton.edu;
                                                                                                       DGolemme@congoleum.com;
                                                                                                       cdomalewski@dhplaw.net;
                                                                                                       shall@dhplaw.net;
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       miloner@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       "Hampton, Jeffrey C."
                                                                                                       <jhampton@saul.com>;
                                                                                                       "DeStefano, William A."
                                                                                                       <wdestefano@saul.com>;
                                                                                                       "Pernick, Norman L."
                                                                                                       <npernick@saul.com>;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com
01220           Message           6/27/2003     Congoleum -- One Beacon        "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client communication re One
                                                Settlement; Indemnity Issues   <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         Beacon settlement discussions.
                                                                                                       DGolemme@congoleum.com;
                                                                                                       cdomalewski@dhplaw.net;
                                                                                                       shall@dhplaw.net;
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       miloner@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com




Congoleum - Privilege Log                                                                                                                        Page 84 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 86 of 265 PageID: 4041
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                             Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                Email From                      Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes          Begin Bates    ProductionSet
01221           Message              7/1/2003      RE: Congoleum Plan Term    "Litherland, Craig"            "Hampton, Jeffrey C."          "Pacitti, Domenic E."                                Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                   Sheet                      <litherlandc@ghrdc.com>        <JHampton@saul.com>;           <dpacitti@saul.com>                                                         Product                    Plan Term Sheet.
                                                                                                             mchehi@skadden.com;
                                                                                                             sfeist@alumni.princeton.edu;
                                                                                                             amargoli@skadden.com;
                                                                                                             "Pernick, Norman L."
                                                                                                             <npernick@saul.com>; "Orr,
                                                                                                             Bette M."
                                                                                                             <orrb@GHRDC.com>
01222           Message              7/1/2003      FW: PDF file (CLEAN) -     "Hampton, Jeffrey C."          sfeist@alumni.princeton.edu    "Pacitti, Domenic E."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Microsoft Word -           <JHampton@saul.com>                                           <dpacitti@saul.com>                                                                                    draft of Plan.
                                                   _71Y08__DOC
01223           Message_Attachment   7/1/2003                                                                                                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                   draft of Plan.
01224           Message              7/1/2003      FW: PDF file (CLEAN) -     Skip Feist                     Margi Vietti                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Microsoft Word -           <sfeist@alumni.princeton.edu   (MVietti@Congoleum.com)[M                                                                                                             updated draft of Plan.
                                                   _71Y08__DOC                >                              Vietti@Congoleum.com]
01225           Message_Attachment   7/1/2003                                                                                                                                                    Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                                                                                                                                        Product                    updated draft of Plan.
01226           Message              7/1/2003      Congoleum Plan Draft       "Hampton, Jeffrey C."          "'Wyron, Richard'"             "'Feist, Howard N.'"                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                              <JHampton@saul.com>            <RHWyron@SWIDLAW.com>;         <sfeist@alumni.princeton.edu                                                                           updated draft of Plan.
                                                                                                             "'Frankel, Roger'"             >; "'Chehi, Mark S.'"
                                                                                                             <RFrankel@SWIDLAW.com>;        <mchehi@skadden.com>;
                                                                                                             rsw@hsy.com                    amargoli@skadden.com;
                                                                                                                                            sfeld@skadden.com;
                                                                                                                                            "'Litherland, Craig'"
                                                                                                                                            <litherlandc@ghrdc.com>;
                                                                                                                                            orrb@ghrdc.com; "Pacitti,
                                                                                                                                            Domenic E."
                                                                                                                                            <dpacitti@saul.com>;
                                                                                                                                            "Pernick, Norman L."
                                                                                                                                            <npernick@saul.com>
01227           Message_Attachment   7/1/2003                                                                                                                                                    Wholly Privileged      Attorney Client; Work      Work product regarding draft of Joint
                                                                                                                                                                                                                        Product                    Prepackaged Plan of Reorganization.
01228           Message              7/1/2003      Congoleum -- Wausau        "Russell L. Hewit"             rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client            Attorney-client communication re Wasau
                                                   Settlement                 <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;                                                                                                          settlement updates, policy limits, and
                                                                                                             DGolemme@congoleum.com;                                                                                                               suggestions.
                                                                                                             cdomalewski@dhplaw.net;
                                                                                                             shall@dhplaw.net;
                                                                                                             orrb@ghrdc.com;
                                                                                                             taylorr@ghrdc.com;
                                                                                                             miloner@ghrdc.com;
                                                                                                             gilberts@ghrdc.com;
                                                                                                             JHampton@saul.com;
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             NPernick@saul.com;
                                                                                                             VLARKIN@skadden.com;
                                                                                                             AMARGOLI@skadden.com;
                                                                                                             LGOODMAN@skadden.com;
                                                                                                             MCHEHI@skadden.com;
                                                                                                             jbesser@skadden.com;
                                                                                                             WHall@winston.com
01229           Message              7/2/2003      Re: Congoleum Plan Draft   "Pacitti, Domenic E."          litherlandc@ghrdc.com;         sfeist@alumni.princeton.edu;                         Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                                              <dpacitti@saul.com>            "Hampton, Jeffrey C."          mchehi@skadden.com;                                                         Product                    Plan Term Sheet.
                                                                                                             <jhampton@saul.com>            amargoli@skadden.com;
                                                                                                                                            sfeld@skadden.com;
                                                                                                                                            orrb@GHRDC.com; "Pernick,
                                                                                                                                            Norman L."
                                                                                                                                            <npernick@saul.com>;
                                                                                                                                            gilberts@GHRDC.com




Congoleum - Privilege Log                                                                                                                               Page 85 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 87 of 265 PageID: 4042
                                                                                                                              DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                 Email To                        Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
01230           Message              7/2/2003      Re: Congoleum Plan Draft     "Pacitti, Domenic E."      litherlandc@ghrdc.com;         sfeist@alumni.princeton.edu;                        Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                                                <dpacitti@saul.com>        "Hampton, Jeffrey C."          mchehi@skadden.com;                                                        Product                    Plan Term Sheet.
                                                                                                           <jhampton@saul.com>            amargoli@skadden.com;
                                                                                                                                          sfeld@skadden.com;
                                                                                                                                          orrb@GHRDC.com; "Pernick,
                                                                                                                                          Norman L."
                                                                                                                                          <npernick@saul.com>;
                                                                                                                                          gilberts@GHRDC.com
01231           Message              7/2/2003      Re: Congoleum Plan Draft     "Pacitti, Domenic E."      litherlandc@ghrdc.com;         sfeist@alumni.princeton.edu;                        Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                                                <dpacitti@saul.com>        "Hampton, Jeffrey C."          mchehi@skadden.com;                                                        Product                    Plan Term Sheet.
                                                                                                           <jhampton@saul.com>            amargoli@skadden.com;
                                                                                                                                          sfeld@skadden.com;
                                                                                                                                          orrb@GHRDC.com; "Pernick,
                                                                                                                                          Norman L."
                                                                                                                                          <npernick@saul.com>;
                                                                                                                                          gilberts@GHRDC.com
01232           Message              7/2/2003      Congoleum Plan of            "Hampton, Jeffrey C."      "'Williams, Scott'"            sfeist@alumni.princeton.edu;                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Reorganization Draft         <JHampton@saul.com>        <RSW@HSY.com>;                 "Pacitti, Domenic E."                                                                                 updated draft of Plan.
                                                                                                           rwyron@swidlaw.com;            <dpacitti@saul.com>; "'Chehi,
                                                                                                           rfrankel@swidlaw.com           Mark S.'"
                                                                                                                                          <mchehi@skadden.com>;
                                                                                                                                          amargoli@skadden.com;
                                                                                                                                          "'Litherland, Craig J.'"
                                                                                                                                          <litherlandc@ghrdc.com>;
                                                                                                                                          "'Orr, Bette M.'"
                                                                                                                                          <orrb@ghrdc.com>; "Pernick,
                                                                                                                                          Norman L."
                                                                                                                                          <npernick@saul.com>;
                                                                                                                                          sfeld@skadden.com
01233           Message_Attachment   7/2/2003                                                                                                                                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                     Product                    draft of Joint Prepackaged Plan of
                                                                                                                                                                                                                                                Reorganization.
01234           Message              7/9/2003      Congoleum/National Union     "Craig A. Domalewski"      michael.modansky@bivonacoh                                                         Settlement Withhold                               Settlement communication with National
                                                   Settlement                   <cdomalewski@dhplaw.net>   en.com                                                                                                                               Union; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                Protective Order.
01235           Message              7/10/2003     Congoleum/National Union     "Craig A. Domalewski"      michael.modansky@bivonacoh                                                         Settlement Withhold                               Settlement communication with National
                                                   Settlement                   <cdomalewski@dhplaw.net>   en.com                                                                                                                               Union; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                Protective Order.
01236           Message              7/10/2003     Re: Congoleum/National Union "Craig A. Domalewski"      Michael.Modansky@bivonaco                                                          Settlement Withhold                               Settlement communication with National
                                                   Settlement                   <cdomalewski@dhplaw.net>   hen.com                                                                                                                              Union; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                Protective Order.
01237           Message              7/10/2003     FW: Congoleum Plan - clean   "Pacitti, Domenic E."      "Richard Marcus (E-mail)"                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   and black-lined              <dpacitti@saul.com>        <RGmarcus@ambilt.com>;                                                                                                               updated draft of Plan.
                                                                                                           "Skip Feist (E-mail)"
                                                                                                           <sfeist@alumni.princeton.edu
                                                                                                           >
01238           Message_Attachment   7/10/2003                                                                                                                                                Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                     Product                    work product draft of Joint Prepackaged Plan
                                                                                                                                                                                                                                                of Reorganization.
01239           Message_Attachment   7/10/2003                                                                                                                                                Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                     Product                    work product draft of Joint Prepackaged Plan
                                                                                                                                                                                                                                                of Reorganization.
01240           Message              7/10/2003     FW: Congoleum - Disclosure   "Pacitti, Domenic E."      "Richard Marcus (E-mail)"                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement (clean) EMAIL 2    <dpacitti@saul.com>        <RGmarcus@ambilt.com>;                                                                                                               updated draft of Disclosure Statement for
                                                                                                           "Skip Feist (E-mail)"                                                                                                                the Plan.
                                                                                                           <sfeist@alumni.princeton.edu
                                                                                                           >
01241           Message_Attachment   7/10/2003                                                                                                                                                Wholly Privileged      Work Product               Work product regarding draft of Disclosure
                                                                                                                                                                                                                                                Statement for Joint Prepackaged Plan of
                                                                                                                                                                                                                                                Reorganization.
01242           Message              7/15/2003     FW: Congoleum Revised Plan   "Pacitti, Domenic E."      "Richard Marcus (E-mail)"                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <dpacitti@saul.com>        <RGmarcus@ambilt.com>;                                                                                                               updated draft of Plan.
                                                                                                           "Skip Feist (E-mail)"
                                                                                                           <sfeist@alumni.princeton.edu
                                                                                                           >



Congoleum - Privilege Log                                                                                                                             Page 86 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 88 of 265 PageID: 4043
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                    Email From                      Email To                       Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates    ProductionSet
01243           Message              7/21/2003     FW: Congoleum Revised Plan    Skip Feist                     Jeff Maimon                                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   (jeff.maimon@ey.com)[jeff.ma                                                                                                          updated draft of Plan.
                                                                                 >                              imon@ey.com]
01244           Message_Attachment   7/21/2003                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                      Prepackaged Plan of Reorganization.
01245           Message_Attachment   7/21/2003                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                      Prepackaged Plan of Reorganization.
01246           Message              7/23/2003     Fw:                           "Hampton, Jeffrey C."          rhwyron@swidlaw.com;            rfrankel@swidlaw.com;                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <JHampton@saul.com>            rsw@hsy.com;                    "Pacitti, Domenic E."                                                                                 updated draft of Plan.
                                                                                                                mchehi@skadden.com;             <dpacitti@saul.com>
                                                                                                                amargoli@skadden.com;
                                                                                                                "Pernick, Norman L."
                                                                                                                <npernick@saul.com>;
                                                                                                                vlarkin@skadden.com;
                                                                                                                orrb@ghrdc.com;
                                                                                                                litherlandc@ghrdc.com
01247           Message_Attachment   7/23/2003                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                      Prepackaged Plan of Reorganization.
01248           Message              7/24/2003     FW: PDF file - Microsoft Word - "Hampton, Jeffrey C."        rhwyron@swidlaw.com;            "Pernick, Norman L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   _71YDOC_DOC                     <JHampton@saul.com>          rfrankel@swidlaw.com;           <npernick@saul.com>;                                                                                  updated draft of Plan.
                                                                                                                mawallace@swidlaw.com;          "Pacitti, Domenic E."
                                                                                                                rsw@hsy.com;                    <dpacitti@saul.com>
                                                                                                                mchehi@skadden.com;
                                                                                                                amargoli@skadden.com;
                                                                                                                vlarkin@skadden.com;
                                                                                                                orrb@ghrdc.com;
                                                                                                                litherlandc@ghrdc.com
01249           Message_Attachment   7/24/2003                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                      Prepackaged Plan of Reorganization.
01250           Message              7/24/2003     Congoleum                     "Pacitti, Domenic E."          jhelfat@oshr.com;               "Hampton, Jeffrey C."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <dpacitti@saul.com>            mloesberg@oshr.com              <jhampton@saul.com>                                                                                   updated draft of Plan.
01251           Message_Attachment   7/24/2003                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                      Prepackaged Plan of Reorganization.
01252           Message              7/25/2003     plan                          Skip Feist                     Margi Vietti                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   (MVietti@Congoleum.com)[M                                                                                                             updated draft of Plan.
                                                                                 >                              Vietti@Congoleum.com]
01253           Message_Attachment   7/25/2003                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                      Prepackaged Plan of Reorganization.
01254           Message              7/25/2003     FW: plan                      Skip Feist                     'ahitchcock@brooksideintl.co John N. Irwin III                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   m'[ahitchcock@brooksideintl.c (jirwin@brooksideintl.com)[jir                                                                          updated draft of Plan.
                                                                                 >                              om]                           win@brooksideintl.com]
01255           Message_Attachment   7/25/2003                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                      Prepackaged Plan of Reorganization.
01256           Message              7/25/2003     Plan Summary to be Sent to    "Pacitti, Domenic E."          "Skip Feist (E-mail)"           "Pernick, Norman L."                                Wholly Privileged      Attorney Client            Attorney-client communication re Plan
                                                   Board_v1.DOC                  <dpacitti@saul.com>            <sfeist@alumni.princeton.edu    <npernick@saul.com>;                                                                                  summary and draft.
                                                                                                                >                               "Makowski, Kathleen P."
                                                                                                                                                <kmakowski@saul.com>;
                                                                                                                                                "Hampton, Jeffrey C."
                                                                                                                                                <jhampton@saul.com>
01257           Message_Attachment   7/25/2003                                                                                                                                                      Wholly Privileged      Work Product               Work product re Plan of reorganization
                                                                                                                                                                                                                                                      summary and draft.
01258           Message              7/28/2003     RE: Insurance Related         "Hampton, Jeffrey C."          'Vern Larkin'                   "Pacitti, Domenic E."                               Wholly Privileged      Attorney Client            Attorney-client communication re
                                                   Definitions                   <JHampton@saul.com>            <VLARKIN@skadden.com>           <dpacitti@saul.com>; "'Chehi,                                                                         modifications to the insurance-related
                                                                                                                                                Mark S.'"                                                                                             definitions in the Plan.
                                                                                                                                                <mchehi@skadden.com>;
                                                                                                                                                "'Margolis, Alex'"
                                                                                                                                                <amargoli@skadden.com>;
                                                                                                                                                "'Feist, Howard N.'"
                                                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                                                >
01259           Message              7/28/2003     FW: Congoleum / Insurance     "Pacitti, Domenic E."          "Vern Larkin (E-mail)"          "Richard Marcus (E-mail)"                           Wholly Privileged      Attorney Client            Attorney-client communication re insurance
                                                   Assignment Agreement          <dpacitti@saul.com>            <vlarkin@skadden.com>;          <RGmarcus@ambilt.com>;                                                                                assignment agreement reflecting attorneys'
                                                                                                                "Mark Chehi (E-mail)"           "Skip Feist (E-mail)"                                                                                 collective thoughts and comments.
                                                                                                                <mchehi@skadden.com>;           <sfeist@alumni.princeton.edu
                                                                                                                "Alexandra Margolis (E-mail)"   >
                                                                                                                <amargoli@skadden.com>


Congoleum - Privilege Log                                                                                                                                   Page 87 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 89 of 265 PageID: 4044
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                  Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                 Email To                         Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
01260           Message_Attachment   7/28/2003                                                                                                                                                   Wholly Privileged      Attorney Client            Work product re insurance assignment
                                                                                                                                                                                                                                                   agreement draft reflecting attorneys'
                                                                                                                                                                                                                                                   collective thoughts and comments.
01261           Message              7/28/2003     FW: Congoleum Plan Draft -     "Hampton, Jeffrey C."     "'Feist, Howard N.'"            "Pacitti, Domenic E."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Updated                        <JHampton@saul.com>       <sfeist@alumni.princeton.edu    <dpacitti@saul.com>                                                                                    updated draft of Plan.
                                                                                                            >
01262           Message_Attachment   7/28/2003                                                                                                                                                   Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                   Prepackaged Plan of Reorganization.
01263           Message              7/28/2003     FW: Draft Futures Rep letter   "Pacitti, Domenic E."     "Richard Marcus (E-mail)"       "Pernick, Norman L."                                 Partially Privileged   Attorney Client            Attorney-client communication re attached     CONG_0212065    CONG_012
                                                                                  <dpacitti@saul.com>       <RGmarcus@ambilt.com>;          <npernick@saul.com>                                                                                    proposed letter from Scott Williams to
                                                                                                            "Skip Feist (E-mail)"                                                                                                                  accompany the Plan.
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >
01264           Message              7/29/2003     FW: Congoleum Plan Draft -     "Hampton, Jeffrey C."     sfeist@alumni.princeton.edu                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Updated                        <JHampton@saul.com>                                                                                                                                              updated draft of Plan.
01265           Message_Attachment   7/29/2003                                                                                                                                                   Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                   Prepackaged Plan of Reorganization.
01266           Message              7/29/2003     JCH - CONGO DISCLOSURE         "Pacitti, Domenic E."     abgallen@ropesgray.com          "Skip Feist (E-mail)"                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   STATEMENT_v3.DOC               <dpacitti@saul.com>                                       <sfeist@alumni.princeton.edu                                                                           Disclosure Statement draft.
                                                                                                                                            >; "Hampton, Jeffrey C."
                                                                                                                                            <jhampton@saul.com>
01267           Message_Attachment   7/29/2003                                                                                                                                                   Wholly Privileged      Work Product               Work product regarding draft of Disclosure
                                                                                                                                                                                                                                                   Statement for Joint Plan (2003).
01268           Message              7/30/2003     Congoleum -- Disclosure        "Russell L. Hewit"        rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement                      <rhewit@dhplaw.net>       sfeist@alumni.princeton.edu;                                                                                                           comments to the Disclosure Statement.
                                                                                                            DGolemme@congoleum.com;
                                                                                                            cdomalewski@dhplaw.net;
                                                                                                            shall@dhplaw.net;
                                                                                                            orrb@ghrdc.com;
                                                                                                            taylorr@ghrdc.com;
                                                                                                            miloner@ghrdc.com;
                                                                                                            gilberts@ghrdc.com;
                                                                                                            JHampton@saul.com;
                                                                                                            wdestefano@saul.com;
                                                                                                            dpacitti@saul.com;
                                                                                                            NPernick@saul.com;
                                                                                                            VLARKIN@skadden.com;
                                                                                                            AMARGOLI@skadden.com;
                                                                                                            LGOODMAN@skadden.com;
                                                                                                            MCHEHI@skadden.com;
                                                                                                            jbesser@skadden.com;
                                                                                                            WHall@winston.com
01269           Message_Attachment   7/30/2003                                                                                                                                                   Wholly Privileged      Attorney Client; Work      Work product regarding attorney comments
                                                                                                                                                                                                                        Product                    related to the Plan's Disclosure Statement.
01270           Message              7/31/2003     FW: Congoleum Updated Plan     "Pacitti, Domenic E."     "Richard Marcus (E-mail)"                                                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Draft - Black-lined            <dpacitti@saul.com>       <RGmarcus@ambilt.com>;                                                                                                                 updated draft of Plan.
                                                                                                            "Skip Feist (E-mail)"
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >
01271           Message_Attachment   7/31/2003                                                                                                                                                   Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                   Prepackaged Plan of Reorganization.
01272           Message              7/31/2003     RE: Congoleum Updated Plan     Emilie Thomas             Skip Feist                                                                           Wholly Privileged      Attorney Client            Attorney-client communication re updated
                                                   Draft - Black-lined            <ethomas@congoleum.com>   <sfeist@alumni.princeton.edu                                                                                                           draft of Plan.
                                                                                                            >
01273           Message              8/1/2003      FW: Congoleum Blacklined       "Pacitti, Domenic E."     "Skip Feist (E-mail)"                                                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Plan Draft                     <dpacitti@saul.com>       <sfeist@alumni.princeton.edu                                                                                                           updated draft of Plan.
                                                                                                            >; "Richard Marcus (E-mail)"
                                                                                                            <RGmarcus@ambilt.com>
01274           Message_Attachment   8/1/2003                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                   Prepackaged Plan of Reorganization.
01275           Message              8/1/2003      CONGO DISCLOSURE               "Pacitti, Domenic E."     "Skip Feist (E-mail)"           'Sid Nayar'                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   STATEMENT_v4.DOC               <dpacitti@saul.com>       <sfeist@alumni.princeton.edu    <snayar@congoleum.com>                                                                                 draft of Plan's Disclosure Statement.
                                                                                                            >
01276           Message_Attachment   8/1/2003                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of Plan's
                                                                                                                                                                                                                                                   Disclosure Statement.



Congoleum - Privilege Log                                                                                                                               Page 88 of 264
                                                                                   Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 90 of 265 PageID: 4045
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                Email From                    Email To                       Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01277           Message              8/5/2003      Congoleum                "Russell L. Hewit"             rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                            <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;                                                                                                          AIG/National Union primary insurance
                                                                                                           DGolemme@congoleum.com;                                                                                                               policies.
                                                                                                           cdomalewski@dhplaw.net;
                                                                                                           shall@dhplaw.net;
                                                                                                           orrb@ghrdc.com;
                                                                                                           taylorr@ghrdc.com;
                                                                                                           miloner@ghrdc.com;
                                                                                                           gilberts@ghrdc.com;
                                                                                                           JHampton@saul.com;
                                                                                                           wdestefano@saul.com;
                                                                                                           dpacitti@saul.com;
                                                                                                           NPernick@saul.com;
                                                                                                           VLARKIN@skadden.com;
                                                                                                           AMARGOLI@skadden.com;
                                                                                                           LGOODMAN@skadden.com;
                                                                                                           MCHEHI@skadden.com;
                                                                                                           jbesser@skadden.com;
                                                                                                           WHall@winston.com
01278           Message              8/5/2003      Congoleum                "Russell L. Hewit"             rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client            Rendering of legal advice regarding
                                                                            <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu                                                                                                           bankruptcy petition and insurance claims.
01279           Message              8/6/2003      Congoleum v. Ace--       "Scott A. Hall"                sfeist@alumni.princeton.edu    cdomalewski@dhplaw.net;                              Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Certification            <shall@dhplaw.net>                                            orrb@ghrdc.com;                                                                                        draft of Feist Certification in support of
                                                                                                                                          taylorr@ghrdc.com;                                                                                     motion for summary judgment in insurance
                                                                                                                                          miloner@ghrdc.com;                                                                                     litigation.
                                                                                                                                          gilberts@ghrdc.com;
                                                                                                                                          JHampton@saul.com;
                                                                                                                                          wdestefano@saul.com;
                                                                                                                                          dpacitti@saul.com;
                                                                                                                                          NPernick@saul.com;
                                                                                                                                          VLARKIN@skadden.com;
                                                                                                                                          AMARGOLI@skadden.com;
                                                                                                                                          LGOODMAN@skadden.com;
                                                                                                                                          MCHEHI@skadden.com;
                                                                                                                                          jbesser@skadden.com;
                                                                                                                                          WHall@winston.com;
                                                                                                                                          DGolemme@congoleum.com
01280           Message_Attachment   8/6/2003                                                                                                                                                  Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                      Product                    draft of Feist certification in support of
                                                                                                                                                                                                                                                 motion for summary judgment in insurance
                                                                                                                                                                                                                                                 litigation.
01281           Message              8/6/2003      RE: Congoleum v. Ace--   Skip Feist                     'Scott A.                                                                           Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                   Certification            <sfeist@alumni.princeton.edu   Hall'[shall@dhplaw.net]                                                                                    Product                    draft of Feist certification in support of
                                                                            >                                                                                                                                                                    motion for summary judgment in insurance
                                                                                                                                                                                                                                                 litigation.
01282           Message_Attachment   8/6/2003                                                                                                                                                  Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                      Product                    draft of Feist certification in support of
                                                                                                                                                                                                                                                 motion for summary judgment in insurance
                                                                                                                                                                                                                                                 litigation.
01283           Message              8/7/2003      Opposition Brief to SJ   "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                        Wholly Privileged      Attorney Client            Attorney-client communication containing
                                                                            <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;                                                                                                               attorney work product and comments on
                                                                                                           rhewit@dhplaw.net;                                                                                                                    draft opposition brief to summary judgment.
                                                                                                           shall@dhplaw.net;
                                                                                                           orrb@ghrdc.com;
                                                                                                           taylorr@ghrdc.com;
                                                                                                           gilberts@ghrdc.com;
                                                                                                           JHampton@saul.com;
                                                                                                           wdestefano@saul.com;
                                                                                                           dpacitti@saul.com;
                                                                                                           NPernick@saul.com;
                                                                                                           VLARKIN@skadden.com;
                                                                                                           AMARGOLI@skadden.com;
                                                                                                           LGOODMAN@skadden.com;
                                                                                                           MCHEHI@skadden.com;
                                                                                                           jbesser@skadden.com;
                                                                                                           WHall@winston.com


Congoleum - Privilege Log                                                                                                                             Page 89 of 264
                                                                                  Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 91 of 265 PageID: 4046
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject            Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes             Begin Bates    ProductionSet
01284           Message_Attachment   8/7/2003                                                                                                                                                  Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                      Product                    attorney work product and comments on
                                                                                                                                                                                                                                                 draft opposition brief to summary judgment.
01285           Message              8/7/2003      Congoleum v. Ace--      "Scott A. Hall"                sfeist@alumni.princeton.edu     cdomalewski@dhplaw.net;                              Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                   Certification           <shall@dhplaw.net>                                             orrb@ghrdc.com;                                                             Product                    attorney work product and comments on
                                                                                                                                          taylorr@ghrdc.com;                                                                                     draft Feist certification in support of
                                                                                                                                          miloner@ghrdc.com;                                                                                     opposition to summary judgment.
                                                                                                                                          gilberts@ghrdc.com;
                                                                                                                                          JHampton@saul.com;
                                                                                                                                          wdestefano@saul.com;
                                                                                                                                          dpacitti@saul.com;
                                                                                                                                          NPernick@saul.com;
                                                                                                                                          VLARKIN@skadden.com;
                                                                                                                                          AMARGOLI@skadden.com;
                                                                                                                                          LGOODMAN@skadden.com;
                                                                                                                                          MCHEHI@skadden.com;
                                                                                                                                          jbesser@skadden.com;
                                                                                                                                          WHall@winston.com;
                                                                                                                                          DGolemme@congoleum.com
01286           Message_Attachment   8/7/2003                                                                                                                                                  Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                      Product                    attorney work product and comments on
                                                                                                                                                                                                                                                 draft Feist certification in support of
                                                                                                                                                                                                                                                 opposition to summary judgment.
01287           Message              8/14/2003     Corporate Minutes       "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                         Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                           <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;                                                                                                                corporate meetings and minutes as they may
                                                                                                          rhewit@dhplaw.net;                                                                                                                     pertain to bankruptcy and insurance
                                                                                                          shall@dhplaw.net;                                                                                                                      litigation.
                                                                                                          orrb@ghrdc.com;
                                                                                                          taylorr@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          JHampton@saul.com;
                                                                                                          wdestefano@saul.com;
                                                                                                          dpacitti@saul.com;
                                                                                                          NPernick@saul.com;
                                                                                                          VLARKIN@skadden.com;
                                                                                                          AMARGOLI@skadden.com;
                                                                                                          LGOODMAN@skadden.com;
                                                                                                          MCHEHI@skadden.com;
                                                                                                          jbesser@skadden.com;
                                                                                                          WHall@winston.com;
                                                                                                          jfehrenbach@winston.com
01288           Message              8/14/2003     RE: Corporate Minutes   Skip Feist                     'Craig A.                                                                            Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                           <sfeist@alumni.princeton.edu   Domalewski'[cdomalewski@dh                                                                                                             status and strategy related to insurance
                                                                           >                              plaw.net]                                                                                                                              litigation.
01289           Message              8/14/2003     Travelers Complaint     "Craig A. Domalewski"          sfeist@alumni.princeton.edu; rhewit@dhplaw.net;                                      Wholly Privileged      Attorney Client; Work      Render of legal advice concerning insurance
                                                                           <cdomalewski@dhplaw.net>       jfehrenbach@winston.com;     shall@dhplaw.net                                                               Product                    litigation strategy
                                                                                                          orrb@ghrdc.com
01290           Message              8/14/2003     RE: Corporate Minutes   Skip Feist                     'Craig A.                                                                            Wholly Privileged      Attorney Client            Discussion of legal issues concerning
                                                                           <sfeist@alumni.princeton.edu   Domalewski'[cdomalewski@dh                                                                                                             insurance claims
                                                                           >                              plaw.net]




Congoleum - Privilege Log                                                                                                                             Page 90 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 92 of 265 PageID: 4047
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate         Email Subject                      Email From                      Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
01291           Message              8/14/2003     Common Interest Doctrine       "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client; Work      Providing legal analysis regarding insurance
                                                                                  <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;                                                                                   Product                    litigation.
                                                                                                                 rhewit@dhplaw.net;
                                                                                                                 shall@dhplaw.net;
                                                                                                                 orrb@ghrdc.com;
                                                                                                                 taylorr@ghrdc.com;
                                                                                                                 gilberts@ghrdc.com;
                                                                                                                 JHampton@saul.com;
                                                                                                                 wdestefano@saul.com;
                                                                                                                 dpacitti@saul.com;
                                                                                                                 NPernick@saul.com;
                                                                                                                 VLARKIN@skadden.com;
                                                                                                                 AMARGOLI@skadden.com;
                                                                                                                 LGOODMAN@skadden.com;
                                                                                                                 MCHEHI@skadden.com;
                                                                                                                 jbesser@skadden.com;
                                                                                                                 WHall@winston.com;
                                                                                                                 jfehrenbach@winston.com
01292           Message              8/14/2003     RE: Common Interest Doctrine   Skip Feist                     'Craig A.                                                                          Wholly Privileged      Attorney Client; Work      Providing legal analysis regarding insurance
                                                                                  <sfeist@alumni.princeton.edu   Domalewski'[cdomalewski@dh                                                                                Product                    litigation.
                                                                                  >                              plaw.net]
01293           Message              8/14/2003     RE: Common Interest Doctrine   "Craig A. Domalewski"          Skip Feist                                                                         Wholly Privileged      Attorney Client; Work      Providing legal analysis regarding discovery
                                                                                  <cdomalewski@dhplaw.net>       <sfeist@alumni.princeton.edu                                                                              Product                    dispute in insurance litigation.
                                                                                                                 >
01294           Message              8/15/2003     FW: Filing Timing Memo         Skip Feist                     Margi Vietti                                                                       Wholly Privileged      Attorney Client; Work      Providing legal analysis regarding filing of
                                                                                  <sfeist@alumni.princeton.edu   (MVietti@Congoleum.com)[M                                                                                 Product                    bankruptcy petition.
                                                                                  >                              Vietti@Congoleum.com]
01295           Message_Attachment   8/15/2003                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Providing legal analysis regarding filing of
                                                                                                                                                                                                                           Product                    bankruptcy petition.
01296           Message              8/15/2003     Re: 08851-COR-CAD-JUDGE        "Craig A. Domalewski"          Skip Feist                                                                         Wholly Privileged      Attorney Client; Work      Communication regarding insurance
                                                   KEEFE-08-15-2003.doc           <cdomalewski@dhplaw.net>       <sfeist@alumni.princeton.edu                                                                              Product                    litigation.
                                                                                                                 >
01297           Message              8/16/2003     RE: Corporate Minutes          Skip Feist                     'Vern                          'Louis                                              Wholly Privileged      Attorney Client; Work      Providing legal analysis regarding discovery
                                                                                  <sfeist@alumni.princeton.edu   Larkin'[VLARKIN@skadden.co     Goodman'[LGOODMAN@skad                                                     Product                    dispute in insurance litigation.
                                                                                  >                              m]                             den.com]; 'Mark S.
                                                                                                                                                Chehi'[MCHEHI@skadden.com
                                                                                                                                                ]
01298           Message_Attachment   8/16/2003     RE: Corporate Minutes          Skip Feist                     'Craig A.                                                                          Wholly Privileged      Attorney Client; Work      Providing legal analysis regarding discovery
                                                                                  <sfeist@alumni.princeton.edu   Domalewski'[cdomalewski@dh                                                                                Product                    dispute in insurance litigation.
                                                                                  >                              plaw.net]
01299           Message              8/16/2003     RE: Corporate Minutes          Skip Feist                     'Vern                                                                              Wholly Privileged      Attorney Client; Work      Providing legal analysis regarding discovery
                                                                                  <sfeist@alumni.princeton.edu   Larkin'[VLARKIN@skadden.co                                                                                Product                    dispute in insurance litigation.
                                                                                  >                              m]
01300           Message              8/19/2003     Fwd: Re: Congoleum --          "Russell L. Hewit"             sfeist@alumni.princeton.edu                                                        Wholly Privileged      Attorney Client            Rendering of legal advice regarding
                                                   Settlement                     <rhewit@dhplaw.net>                                                                                                                                                 bankruptcy petition and insurance claims.




Congoleum - Privilege Log                                                                                                                                  Page 91 of 264
                                                                                Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 93 of 265 PageID: 4048
                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject              Email From                  Email To                    Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason               FLR: Attorney Notes            Begin Bates    ProductionSet
01301           Message           8/20/2003     RE: Congoleum v. ACE    "Pacitti, Domenic E."      "Craig A. Domalewski"                                                              Wholly Privileged      Attorney Client; Work      Discussion and legal analysis regarding
                                                                        <dpacitti@saul.com>        <cdomalewski@dhplaw.net>;                                                                                 Product                    discovery order in insurance litigation.
                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                   >;
                                                                                                   <DGolemme@congoleum.com
                                                                                                   >; <rhewit@dhplaw.net>;
                                                                                                   <shall@dhplaw.net>;
                                                                                                   <orrb@ghrdc.com>;
                                                                                                   <taylorr@ghrdc.com>;
                                                                                                   <gilberts@ghrdc.com>;
                                                                                                   "Hampton, Jeffrey C."
                                                                                                   <jhampton@saul.com>;
                                                                                                   "DeStefano, William A."
                                                                                                   <wdestefano@saul.com>;
                                                                                                   "Pernick, Norman L."
                                                                                                   <npernick@saul.com>;
                                                                                                   <VLARKIN@skadden.com>;
                                                                                                   <AMARGOLI@skadden.com>;
                                                                                                   <LGOODMAN@skadden.com>;
                                                                                                   <MCHEHI@skadden.com>;
                                                                                                   <jbesser@skadden.com>;
                                                                                                   <WHall@winston.com>;
                                                                                                   <jfehrenbach@winston.com>
01302           Message           8/20/2003     RE: Congoleum v. ACE    "Craig A. Domalewski"      "Pacitti, Domenic E."                                                              Wholly Privileged      Attorney Client; Work      Discussion and legal analysis regarding
                                                                        <cdomalewski@dhplaw.net>   <dpacitti@saul.com>;                                                                                      Product                    discovery order in insurance litigation.
                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                   >;
                                                                                                   <DGolemme@congoleum.com
                                                                                                   >; <rhewit@dhplaw.net>;
                                                                                                   <shall@dhplaw.net>;
                                                                                                   <orrb@ghrdc.com>;
                                                                                                   <taylorr@ghrdc.com>;
                                                                                                   <gilberts@ghrdc.com>;
                                                                                                   "Hampton, Jeffrey C."
                                                                                                   <jhampton@saul.com>;
                                                                                                   "DeStefano, William A."
                                                                                                   <wdestefano@saul.com>;
                                                                                                   "Pernick, Norman L."
                                                                                                   <npernick@saul.com>;
                                                                                                   <VLARKIN@skadden.com>;
                                                                                                   <AMARGOLI@skadden.com>;
                                                                                                   <LGOODMAN@skadden.com>;
                                                                                                   <MCHEHI@skadden.com>;
                                                                                                   <jbesser@skadden.com>;
                                                                                                   <WHall@winston.com>;
                                                                                                   <jfehrenbach@winston.com>




Congoleum - Privilege Log                                                                                                                    Page 92 of 264
                                                                                Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 94 of 265 PageID: 4049
                                                                                                                          DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                            Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                            Production::     Production::
  Priv. Index        RecordType      SortDate           Email Subject              Email From                     Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason               FLR: Attorney Notes                 Begin Bates     ProductionSet
01303           Message           8/20/2003     RE: Congoleum v. ACE    "Pacitti, Domenic E."          "Craig A. Domalewski"                                                              Wholly Privileged      Attorney Client; Work      Discussion and legal analysis regarding
                                                                        <dpacitti@saul.com>            <cdomalewski@dhplaw.net>;                                                                                 Product                    discovery order in insurance litigation.
                                                                                                       <sfeist@alumni.princeton.edu
                                                                                                       >;
                                                                                                       <DGolemme@congoleum.com
                                                                                                       >; <rhewit@dhplaw.net>;
                                                                                                       <shall@dhplaw.net>;
                                                                                                       <orrb@ghrdc.com>;
                                                                                                       <taylorr@ghrdc.com>;
                                                                                                       <gilberts@ghrdc.com>;
                                                                                                       "Hampton, Jeffrey C."
                                                                                                       <jhampton@saul.com>;
                                                                                                       "DeStefano, William A."
                                                                                                       <wdestefano@saul.com>;
                                                                                                       "Pernick, Norman L."
                                                                                                       <npernick@saul.com>;
                                                                                                       <VLARKIN@skadden.com>;
                                                                                                       <AMARGOLI@skadden.com>;
                                                                                                       <LGOODMAN@skadden.com>;
                                                                                                       <MCHEHI@skadden.com>;
                                                                                                       <jbesser@skadden.com>;
                                                                                                       <WHall@winston.com>;
                                                                                                       <jfehrenbach@winston.com>
01304           Message           8/20/2003     Fwd:                    "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                       Partially Privileged   Attorney Client            Discussion regarding discovery issues          CONG_0212067    CONG_012
                                                                        <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;                                                                                                              involved with insurance litigation.
                                                                                                       rhewit@dhplaw.net;
                                                                                                       shall@dhplaw.net;
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com
01305           Message           8/20/2003     Fwd: Congoleum          "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                       Partially Privileged   Attorney Client            Discussion regarding discovery issues          CONG_0212069    CONG_012
                                                                        <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;                                                                                                              involved with insurance litigation.
                                                                                                       rhewit@dhplaw.net;
                                                                                                       shall@dhplaw.net;
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com;
                                                                                                       jfehrenbach@winston.com
01306           Message           8/20/2003     RE: Fwd: Congoleum      Skip Feist                     'Vern                                                                              Partially Privileged   Attorney Client            Discussion of discovery dispute in insurance   CONG_0212072    CONG_012
                                                                        <sfeist@alumni.princeton.edu   Larkin'[VLARKIN@skadden.co                                                                                                           litigation.
                                                                        >                              m]




Congoleum - Privilege Log                                                                                                                        Page 93 of 264
                                                                               Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 95 of 265 PageID: 4050
                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                            Production::     Production::
  Priv. Index        RecordType      SortDate          Email Subject             Email From                      Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates     ProductionSet
01307           Message           8/20/2003     Fwd: FW: Congoleum     "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                       Partially Privileged   Attorney Client            Discussion of Judge's ruling regarding         CONG_0212075     CONG_012
                                                                       <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;                                                                                                              discovery dispute in insurance litigation.
                                                                                                      rhewit@dhplaw.net;
                                                                                                      shall@dhplaw.net;
                                                                                                      orrb@ghrdc.com;
                                                                                                      taylorr@ghrdc.com;
                                                                                                      gilberts@ghrdc.com;
                                                                                                      JHampton@saul.com;
                                                                                                      wdestefano@saul.com;
                                                                                                      dpacitti@saul.com;
                                                                                                      NPernick@saul.com;
                                                                                                      VLARKIN@skadden.com;
                                                                                                      AMARGOLI@skadden.com;
                                                                                                      LGOODMAN@skadden.com;
                                                                                                      MCHEHI@skadden.com;
                                                                                                      jbesser@skadden.com;
                                                                                                      WHall@winston.com;
                                                                                                      jfehrenbach@winston.com
01308           Message           8/20/2003     RE: FW: Congoleum      "Pacitti, Domenic E."          "Craig A. Domalewski"                                                              Partially Privileged   Attorney Client            Discussion of Judge's ruling regarding         CONG_0212078     CONG_012
                                                                       <dpacitti@saul.com>            <cdomalewski@dhplaw.net>;                                                                                                            discovery dispute in insurance litigation.
                                                                                                      <sfeist@alumni.princeton.edu
                                                                                                      >;
                                                                                                      <DGolemme@congoleum.com
                                                                                                      >; <rhewit@dhplaw.net>;
                                                                                                      <shall@dhplaw.net>;
                                                                                                      <orrb@ghrdc.com>;
                                                                                                      <taylorr@ghrdc.com>;
                                                                                                      <gilberts@ghrdc.com>;
                                                                                                      "Hampton, Jeffrey C."
                                                                                                      <jhampton@saul.com>;
                                                                                                      "DeStefano, William A."
                                                                                                      <wdestefano@saul.com>;
                                                                                                      "Pernick, Norman L."
                                                                                                      <npernick@saul.com>;
                                                                                                      <VLARKIN@skadden.com>;
                                                                                                      <AMARGOLI@skadden.com>;
                                                                                                      <LGOODMAN@skadden.com>;
                                                                                                      <MCHEHI@skadden.com>;
                                                                                                      <jbesser@skadden.com>;
                                                                                                      <WHall@winston.com>;
                                                                                                      <jfehrenbach@winston.com>
01309           Message           8/20/2003     RE: Fwd: Congoleum     Skip Feist                     'Vern                                                                              Partially Privileged   Attorney Client            Discussion of discovery dispute in insurance   CONG_0212081     CONG_012
                                                                       <sfeist@alumni.princeton.edu   Larkin'[VLARKIN@skadden.co                                                                                                           litigation.
                                                                       >                              m]
01310           Message           8/21/2003     Fwd: Re: Congoleum     "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                       Partially Privileged   Attorney Client            Discussion regarding discovery issues          CONG_0212085     CONG_012
                                                                       <cdomalewski@dhplaw.net>       DGolemme@congoleum.com;                                                                                                              involved with insurance litigation.
                                                                                                      rhewit@dhplaw.net;
                                                                                                      shall@dhplaw.net;
                                                                                                      orrb@ghrdc.com;
                                                                                                      taylorr@ghrdc.com;
                                                                                                      gilberts@ghrdc.com;
                                                                                                      JHampton@saul.com;
                                                                                                      wdestefano@saul.com;
                                                                                                      dpacitti@saul.com;
                                                                                                      NPernick@saul.com;
                                                                                                      VLARKIN@skadden.com;
                                                                                                      AMARGOLI@skadden.com;
                                                                                                      LGOODMAN@skadden.com;
                                                                                                      MCHEHI@skadden.com;
                                                                                                      jbesser@skadden.com;
                                                                                                      WHall@winston.com;
                                                                                                      jfehrenbach@winston.com




Congoleum - Privilege Log                                                                                                                       Page 94 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 96 of 265 PageID: 4051
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                  Email To                       Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
01311           Message              8/21/2003     ACE's Application              "Craig A. Domalewski"       sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                  <cdomalewski@dhplaw.net>    DGolemme@congoleum.com;                                                                                   Product                    work product draft of letter to Judge Epstein
                                                                                                              rhewit@dhplaw.net;                                                                                                                   in opposition to adversary's application to
                                                                                                              shall@dhplaw.net;                                                                                                                    court on discovery dispute.
                                                                                                              orrb@ghrdc.com;
                                                                                                              taylorr@ghrdc.com;
                                                                                                              gilberts@ghrdc.com;
                                                                                                              JHampton@saul.com;
                                                                                                              wdestefano@saul.com;
                                                                                                              dpacitti@saul.com;
                                                                                                              NPernick@saul.com;
                                                                                                              VLARKIN@skadden.com;
                                                                                                              AMARGOLI@skadden.com;
                                                                                                              LGOODMAN@skadden.com;
                                                                                                              MCHEHI@skadden.com;
                                                                                                              jbesser@skadden.com;
                                                                                                              WHall@winston.com;
                                                                                                              jfehrenbach@winston.com
01312           Message_Attachment   8/21/2003                                                                                                                                                   Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                        Product                    work product draft of letter to Judge Epstein
                                                                                                                                                                                                                                                   in opposition to adversary's application to
                                                                                                                                                                                                                                                   court on discovery dispute.
01313           Message              8/21/2003     Rick Marcus Certification      "Fehrenbach, John"          "Richter, James"               "Skip Feist (E-mail)"                               Wholly Privileged      Attorney Client            Attorney-client communication containing
                                                                                  <JFehrenbach@winston.com>   <JRichter@winston.com>;        <sfeist@alumni.princeton.edu                                                                          and discussing draft of Rick Marcus
                                                                                                              "Hall, William N."             >                                                                                                     certification in support of motion in
                                                                                                              <WHall@winston.com>;                                                                                                                 insurance litigation.
                                                                                                              "MacIntyre, Susan"
                                                                                                              <SMacIntyre@winston.com>;
                                                                                                              <RGMarcus@Ambilt.com>
01314           Message_Attachment   8/21/2003                                                                                                                                                   Wholly Privileged      Attorney Client            Attorney-client communication containing
                                                                                                                                                                                                                                                   and discussing draft of Rick Marcus
                                                                                                                                                                                                                                                   certification in support of motion in
                                                                                                                                                                                                                                                   insurance litigation.
01315           Message_Attachment   8/21/2003                                                                                                                                                   Wholly Privileged      Attorney Client            Attorney-client communication containing
                                                                                                                                                                                                                                                   and discussing draft of Rick Marcus
                                                                                                                                                                                                                                                   certification in support of motion in
                                                                                                                                                                                                                                                   insurance litigation.
01316           Message              8/21/2003     Draft Motion to Dismiss        "Fehrenbach, John"          "Richter, James"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                                                  <JFehrenbach@winston.com>   <JRichter@winston.com>;                                                                                                              and containing draft of motion papers in
                                                                                                              "Hall, William N."                                                                                                                   insurance litigation.
                                                                                                              <WHall@winston.com>;
                                                                                                              "MacIntyre, Susan"
                                                                                                              <SMacIntyre@winston.com>;
                                                                                                              <RGMarcus@Ambilt.com>;
                                                                                                              "Skip Feist (E-mail)"
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >
01317           Message_Attachment   8/21/2003                                                                                                                                                   Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                                                                                                                                                                                                                   and containing draft of motion papers in
                                                                                                                                                                                                                                                   insurance litigation.
01318           Message              8/21/2003     Rick Marcus Certification      "Fehrenbach, John"          "Richter, James"               "Skip Feist (E-mail)"                               Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                   REVISED                        <JFehrenbach@winston.com>   <JRichter@winston.com>;        <sfeist@alumni.princeton.edu                                                                          and containing draft of motion papers in
                                                                                                              "Hall, William N."             >                                                                                                     insurance litigation.
                                                                                                              <WHall@winston.com>;
                                                                                                              "MacIntyre, Susan"
                                                                                                              <SMacIntyre@winston.com>;
                                                                                                              <RGMarcus@Ambilt.com>
01319           Message_Attachment   8/21/2003                                                                                                                                                   Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                                                                                                                                                                                                                   and containing draft of motion papers in
                                                                                                                                                                                                                                                   insurance litigation.
01320           Message              8/21/2003     Rick Marcus Certification re   "Fehrenbach, John"          "Richter, James"               "Skip Feist (E-mail)"                               Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                   CNA Complaint                  <JFehrenbach@winston.com>   <JRichter@winston.com>;        <sfeist@alumni.princeton.edu                                                                          and containing draft of motion papers in
                                                                                                              "Hall, William N."             >                                                                                                     insurance litigation.
                                                                                                              <WHall@winston.com>;
                                                                                                              "MacIntyre, Susan"
                                                                                                              <SMacIntyre@winston.com>;
                                                                                                              <RGMarcus@Ambilt.com>

Congoleum - Privilege Log                                                                                                                                Page 95 of 264
                                                                                            Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 97 of 265 PageID: 4052
                                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                          Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
01321           Message_Attachment   8/21/2003                                                                                                                                                          Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                                                                                                                                                                                                                          and containing draft of motion papers in
                                                                                                                                                                                                                                                          insurance litigation.
01322           Message_Attachment   8/21/2003                                                                                                                                                          Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                                                                                                                                                                                                                          and containing draft of motion papers in
                                                                                                                                                                                                                                                          insurance litigation.
01323           Message              8/22/2003     RE: Rick Marcus Certifications   "Fehrenbach, John"             "Skip Feist"                    <RGMarcus@Ambilt.com>;                               Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                   re CNA and Wausau                <JFehrenbach@winston.com>      <sfeist@alumni.princeton.edu    "MacIntyre, Susan"                                                                                     and containing draft of motion papers in
                                                   Complaints                                                      >                               <SMacIntyre@winston.com>;                                                                              insurance litigation.
                                                                                                                                                   "Hall, William N."
                                                                                                                                                   <WHall@winston.com>;
                                                                                                                                                   "Richter, James"
                                                                                                                                                   <JRichter@winston.com>
01324           Message              8/22/2003     RE: Rick Marcus Certifications   "Fehrenbach, John"             "Skip Feist"                                                                         Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                   re CNA and Wausau                <JFehrenbach@winston.com>      <sfeist@alumni.princeton.edu                                                                                                           and containing draft of motion papers in
                                                   Complaints                                                      >                                                                                                                                      insurance litigation.
01325           Message              8/22/2003     RE: Congoleum -- Settlement      Skip Feist                     'Russell L.                     'DGolemme@congoleum.com'                             Wholly Privileged      Attorney Client            Communication regarding potential
                                                   Meeting with Liberty             <sfeist@alumni.princeton.edu   Hewit'[rhewit@dhplaw.net];      [DGolemme@congoleum.com]                                                                               settlement meeting with insurer.
                                                                                    >                              'orrb@ghrdc.com'[orrb@ghrdc     ;
                                                                                                                   .com]                           'cdomalewski@dhplaw.net'[cd
                                                                                                                                                   omalewski@dhplaw.net];
                                                                                                                                                   'shall@dhplaw.net'[shall@dhpl
                                                                                                                                                   aw.net]
01326           Message              8/22/2003     FW: Congo                        "Pacitti, Domenic E."          "Pernick, Norman L."                                                                 Wholly Privileged      Attorney Client            Communication regarding depositions in
                                                                                    <dpacitti@saul.com>            <npernick@saul.com>; "Craig                                                                                                            insurance litigation.
                                                                                                                   J. Litherland Esquire \(E-mail\)"
                                                                                                                   <litherlandc@ghrdc.com>;
                                                                                                                   "Bette M. Orr \(E-mail\)"
                                                                                                                   <orrb@ghrdc.com>; "Skip Feist
                                                                                                                   \(E-mail\)"
                                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                                   >; "Hampton, Jeffrey C."
                                                                                                                   <jhampton@saul.com>
01327           Message              8/23/2003     RE: Congoleum                    "Litherland, Craig"            "Skip Feist"                      "Domenic E. Pacitti"                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <litherlandc@ghrdc.com>        <sfeist@alumni.princeton.edu <dpacitti@saul.com>; "Jeffrey                                                                             pre- and post-petition payments to the Trust.
                                                                                                                   >                                 C. Hampton"
                                                                                                                                                     <jhampton@saul.com>; "Orr,
                                                                                                                                                     Bette M."
                                                                                                                                                     <orrb@GHRDC.com>
01328           Message              8/25/2003     Re: AIG settlement               "Russell L. Hewit"             "Skip Feist"                      "Richard G. Marcus"                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <rhewit@dhplaw.net>            <sfeist@alumni.princeton.edu <rgmarcus@prodigy.net>                                                                                    progress of settlement talks with AIG.
                                                                                                                   >; "Russell Hewit"
                                                                                                                   <rhewit@dughihewit.com>
01329           Message              8/25/2003     Congoleum -- Depositions of     "Russell L. Hewit"              rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client            Communication and rendering of legal
                                                   Perry Weitz; Claimants will not <rhewit@dhplaw.net>             sfeist@alumni.princeton.edu;                                                                                                           analysis in preparation of depositions in
                                                   agree to Plan of                                                DGolemme@congoleum.com;                                                                                                                insurance litigation.
                                                   Reorganization until                                            cdomalewski@dhplaw.net;
                                                   September 8 or later                                            shall@dhplaw.net;
                                                                                                                   orrb@ghrdc.com;
                                                                                                                   taylorr@ghrdc.com;
                                                                                                                   miloner@ghrdc.com;
                                                                                                                   gilberts@ghrdc.com;
                                                                                                                   JHampton@saul.com;
                                                                                                                   wdestefano@saul.com;
                                                                                                                   dpacitti@saul.com;
                                                                                                                   NPernick@saul.com;
                                                                                                                   VLARKIN@skadden.com;
                                                                                                                   AMARGOLI@skadden.com;
                                                                                                                   LGOODMAN@skadden.com;
                                                                                                                   MCHEHI@skadden.com;
                                                                                                                   jbesser@skadden.com;
                                                                                                                   WHall@winston.com




Congoleum - Privilege Log                                                                                                                                      Page 96 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 98 of 265 PageID: 4053
                                                                                                                          DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                            Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                          Production::    Production::
  Priv. Index        RecordType      SortDate            Email Subject                    Email From             Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01330           Message           8/26/2003     Congoleum -- Motion to         "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client; Work      Communication and rendering of legal
                                                Dismiss Counts Against Upper   <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                              Product                    analysis concerning Judge's order on motion
                                                Layer for Breach                                       DGolemme@congoleum.com;                                                                                                              in insurance litigation.
                                                                                                       cdomalewski@dhplaw.net;
                                                                                                       shall@dhplaw.net;
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       miloner@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com
01331           Message           8/26/2003     Congoleum -- Settlement        "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client; Work      Communication and rendering of legal
                                                                               <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                              Product                    analysis concerning Judge's order on motion
                                                                                                       DGolemme@congoleum.com;                                                                                                              in insurance litigation.
                                                                                                       cdomalewski@dhplaw.net;
                                                                                                       shall@dhplaw.net;
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       miloner@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com
01332           Message           8/26/2003     Fwd: Congoleum -- Motion to    "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client; Work      Communication and rendering of legal
                                                Dismiss Counts Against Upper   <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                              Product                    analysis concerning Judge's order on motion
                                                Layer for Breach                                       DGolemme@congoleum.com;                                                                                                              in insurance litigation.
                                                                                                       cdomalewski@dhplaw.net;
                                                                                                       shall@dhplaw.net;
                                                                                                       orrb@ghrdc.com;
                                                                                                       taylorr@ghrdc.com;
                                                                                                       miloner@ghrdc.com;
                                                                                                       gilberts@ghrdc.com;
                                                                                                       JHampton@saul.com;
                                                                                                       wdestefano@saul.com;
                                                                                                       dpacitti@saul.com;
                                                                                                       NPernick@saul.com;
                                                                                                       VLARKIN@skadden.com;
                                                                                                       AMARGOLI@skadden.com;
                                                                                                       LGOODMAN@skadden.com;
                                                                                                       MCHEHI@skadden.com;
                                                                                                       jbesser@skadden.com;
                                                                                                       WHall@winston.com




Congoleum - Privilege Log                                                                                                                        Page 97 of 264
                                                                                            Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 99 of 265 PageID: 4054
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                       Email From                   Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01333           Message              8/26/2003     Re: Congoleum -- Settlement       "Craig A. Domalewski"      "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client; Work      Communication and rendering of legal
                                                                                     <cdomalewski@dhplaw.net>   <rhewit@dhplaw.net>;                                                                                      Product                    analysis concerning Judge's order on motion
                                                                                                                rgmarcus@ambilt.com;                                                                                                                 in insurance litigation.
                                                                                                                sfeist@alumni.princeton.edu;
                                                                                                                DGolemme@congoleum.com;
                                                                                                                shall@dhplaw.net;
                                                                                                                orrb@ghrdc.com;
                                                                                                                taylorr@ghrdc.com;
                                                                                                                miloner@ghrdc.com;
                                                                                                                gilberts@ghrdc.com;
                                                                                                                JHampton@saul.com;
                                                                                                                wdestefano@saul.com;
                                                                                                                dpacitti@saul.com;
                                                                                                                NPernick@saul.com;
                                                                                                                VLARKIN@skadden.com;
                                                                                                                AMARGOLI@skadden.com;
                                                                                                                LGOODMAN@skadden.com;
                                                                                                                MCHEHI@skadden.com;
                                                                                                                jbesser@skadden.com;
                                                                                                                WHall@winston.com
01334           Message_Attachment   8/29/2003     Congoleum Disclosure              "Hampton, Jeffrey C."      rhwyron@swidlaw.com;           "Pernick, Norman L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement Draft                   <JHampton@saul.com>        rfrankel@swidlaw.com;          <npernick@saul.com>;                                                                                  draft of Plan's Disclosure Statement.
                                                                                                                mawallace@swidlaw.com;         "Pacitti, Domenic E."
                                                                                                                MAGlaser@SWIDLAW.com;          <dpacitti@saul.com>;
                                                                                                                orrb@ghrdc.com;                "Makowski, Kathleen P."
                                                                                                                litherlandc@ghrdc.com;         <kmakowski@saul.com>;
                                                                                                                mchehi@skadden.com;            "Ryan, Jeremy W."
                                                                                                                rsw@hsy.com;                   <jryan@saul.com>
                                                                                                                taylorr@GHRDC.com;
                                                                                                                ei@capdale.com;
                                                                                                                pvnl@capdale.com;
                                                                                                                jwd@capdale.com; "Alexandra
                                                                                                                Margolis (E-mail)"
                                                                                                                <amargoli@skadden.com>;
                                                                                                                WHall@winston.com;
                                                                                                                cdomalewski@dhplaw.net;
                                                                                                                "Vern Larkin (E-mail)"
                                                                                                                <vlarkin@skadden.com>;
                                                                                                                jrice@motleyrice.com
01335           Message_Attachment   8/29/2003                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding draft of Plan's
                                                                                                                                                                                                                                                     Disclosure Statement.
01336           Message              8/29/2003     Fwd: FW: PDF file - Microsoft     "Mark S. Chehi"            sfeist@alumni.princeton.edu;                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Word - _71YDOC_DOC                <MCHEHI@skadden.com>       rgmarcus@ambilt.com                                                                                                                  updated draft of Plan.
01337           Message_Attachment   8/29/2003     FW: PDF file - Microsoft Word -   "Hampton, Jeffrey C."      rhwyron@swidlaw.com;           "Pernick, Norman L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   _71YDOC_DOC                       <JHampton@saul.com>        rfrankel@swidlaw.com;          <npernick@saul.com>;                                                                                  updated draft of Plan.
                                                                                                                mawallace@swidlaw.com;         "Pacitti, Domenic E."
                                                                                                                MAGlaser@SWIDLAW.com;          <dpacitti@saul.com>;
                                                                                                                orrb@ghrdc.com;                "Makowski, Kathleen P."
                                                                                                                litherlandc@ghrdc.com;         <kmakowski@saul.com>;
                                                                                                                mchehi@skadden.com;            "Ryan, Jeremy W."
                                                                                                                rsw@hsy.com;                   <jryan@saul.com>
                                                                                                                taylorr@GHRDC.com;
                                                                                                                ei@capdale.com;
                                                                                                                pvnl@capdale.com;
                                                                                                                jwd@capdale.com; "Alexandra
                                                                                                                Margolis (E-mail)"
                                                                                                                <amargoli@skadden.com>;
                                                                                                                WHall@winston.com;
                                                                                                                cdomalewski@dhplaw.net;
                                                                                                                "Vern Larkin (E-mail)"
                                                                                                                <vlarkin@skadden.com>
01338           Message_Attachment   8/29/2003                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                     Prepackaged Plan of Reorganization.
01339           Message              9/2/2003      FW: Congoleum Disclosure          "Hampton, Jeffrey C."      "Feist, Howard N."             "Pacitti, Domenic E."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement Draft                   <JHampton@saul.com>        <sfeist@alumni.princeton.edu   <dpacitti@saul.com>                                                                                   draft of Plan's Disclosure Statement.
                                                                                                                >


Congoleum - Privilege Log                                                                                                                                  Page 98 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 100 of 265 PageID: 4055
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                       Email To                           Email CC                    Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes           Begin Bates    ProductionSet
01340           Message_Attachment   9/2/2003                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft of Plan's
                                                                                                                                                                                                                                                        Disclosure Statement.
01341           Message              9/2/2003      FW: CONGOLEUM Working         "Pacitti, Domenic E."          <sfeist@alumni.princeton.edu                                                           Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Plan Draft_v19.DOC            <dpacitti@saul.com>            >                                                                                                                                       latest draft of Plan.
01342           Message_Attachment   9/2/2003                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft of Joint
                                                                                                                                                                                                                                                        Prepackaged Plan of Reorganization.
01343           Message_Attachment   9/2/2003                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft of Joint
                                                                                                                                                                                                                                                        Prepackaged Plan of Reorganization.
01344           Message              9/2/2003      Plan and plan summary         Skip Feist                     Mark N. Kaplan                      Domenic E. Pacitti                                 Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   (mkaplan@skadden.com)[mka           (dpacitti@saul.com)[dpacitti@                                                                       working-draft Plan documents.
                                                                                 >                              plan@skadden.com]; Mark S.          saul.com]; Sid Nayar
                                                                                                                Newman                              (snayar@congoleum.com)[sna
                                                                                                                (msn@drs.com)[msn@drs.com           yar@congoleum.com]; Vern
                                                                                                                ]; Cyril C. Baldwin Jr.             Larkin
                                                                                                                (ccbaldwinjr@mindspring.com         (VLARKIN@skadden.com)[VLA
                                                                                                                )[ccbaldwinjr@mindspring.co         RKIN@skadden.com]
                                                                                                                m]; C. Barnwell Straut (care of
                                                                                                                fnagle@hillsidecapital.com)[fn
                                                                                                                agle@hillsidecapital.com];
                                                                                                                John N. Irwin III
                                                                                                                (jirwin@brooksideintl.com)[jir
                                                                                                                win@brooksideintl.com];
                                                                                                                Roger S. Marcus (Margi
                                                                                                                Vietti)[MVietti@Congoleum.co
                                                                                                                m]; Richard G. Marcus
                                                                                                                (rgmarcus@prodigy.net)[rgma
                                                                                                                rcus@prodigy.net]; William M.
                                                                                                                Marcus
                                                                                                                (mdrman@aol.com)[mdrman
                                                                                                                @aol.com]
01345           Message_Attachment   9/2/2003                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft of Joint
                                                                                                                                                                                                                                                        Prepackaged Plan of Reorganization.
01346           Message_Attachment   9/2/2003                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft of Joint
                                                                                                                                                                                                                                                        Prepackaged Plan of Reorganization.
01347           Message_Attachment   9/2/2003                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding summary of Plan of
                                                                                                                                                                                                                                                        Reorganization.
01348           Message              9/5/2003      FW: PDF file - Microsoft Word - "Hampton, Jeffrey C."        <sfeist@alumni.princeton.edu        "Pacitti, Domenic E."                              Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   _71YDOC_DOC                     <JHampton@saul.com>          >                                   <dpacitti@saul.com>                                                                                 latest draft of Plan.
01349           Message_Attachment   9/5/2003                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft of Joint
                                                                                                                                                                                                                                                        Prepackaged Plan of Reorganization.
01350           Message              9/5/2003      CONGOLEUM DISCLOSURE          "Pacitti, Domenic E."          "Craig J. Litherland Esquire \(E-   "Hampton, Jeffrey C."                              Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   STATEMENT DRAFT               <dpacitti@saul.com>            mail\)"                             <jhampton@saul.com>; "Skip                                                                          draft of Plan's Disclosure Statement.
                                                                                                                <litherlandc@ghrdc.com>;            Feist \(E-mail\)"
                                                                                                                <gilberts@ghrdc.com>                <sfeist@alumni.princeton.edu
                                                                                                                                                    >; "Richard Marcus \(E-mail\)"
                                                                                                                                                    <RGmarcus@ambilt.com>
01351           Message_Attachment   9/5/2003                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft of Plan's
                                                                                                                                                                                                                                                        Disclosure Statement.
01352           Message              9/8/2003      Congoleum -- Disclosure       "Russell L. Hewit"             rgmarcus@ambilt.com;                                                                   Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                   Statement Issues at Feist     <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;                                                                                                            status and strategy related to insurance
                                                   Deposition                                                   DGolemme@congoleum.com;                                                                                                                 litigation.
                                                                                                                cdomalewski@dhplaw.net;
                                                                                                                shall@dhplaw.net;
                                                                                                                orrb@ghrdc.com;
                                                                                                                taylorr@ghrdc.com;
                                                                                                                miloner@ghrdc.com;
                                                                                                                gilberts@ghrdc.com;
                                                                                                                JHampton@saul.com;
                                                                                                                wdestefano@saul.com;
                                                                                                                dpacitti@saul.com;
                                                                                                                NPernick@saul.com;
                                                                                                                VLARKIN@skadden.com;
                                                                                                                AMARGOLI@skadden.com;
                                                                                                                LGOODMAN@skadden.com;
                                                                                                                MCHEHI@skadden.com;
                                                                                                                jbesser@skadden.com;
                                                                                                                WHall@winston.com

Congoleum - Privilege Log                                                                                                                                       Page 99 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 101 of 265 PageID: 4056
                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                 Production::    Production::
  Priv. Index        RecordType      SortDate          Email Subject                  Email From               Email To                    Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
01353           Message           9/8/2003      Congoleum -- Settlement    "Russell L. Hewit"      rgmarcus@ambilt.com;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                           <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                       status and strategy related to insurance
                                                                                                   DGolemme@congoleum.com;                                                                                                            litigation.
                                                                                                   cdomalewski@dhplaw.net;
                                                                                                   shall@dhplaw.net;
                                                                                                   orrb@ghrdc.com;
                                                                                                   taylorr@ghrdc.com;
                                                                                                   miloner@ghrdc.com;
                                                                                                   gilberts@ghrdc.com;
                                                                                                   JHampton@saul.com;
                                                                                                   wdestefano@saul.com;
                                                                                                   dpacitti@saul.com;
                                                                                                   NPernick@saul.com;
                                                                                                   VLARKIN@skadden.com;
                                                                                                   AMARGOLI@skadden.com;
                                                                                                   LGOODMAN@skadden.com;
                                                                                                   MCHEHI@skadden.com;
                                                                                                   jbesser@skadden.com;
                                                                                                   WHall@winston.com
01354           Message           9/9/2003      Congoleum -- Liberty       "Russell L. Hewit"      rgmarcus@ambilt.com;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Settlement                 <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                       settlement of insurance litigation.
                                                                                                   DGolemme@congoleum.com;
                                                                                                   cdomalewski@dhplaw.net;
                                                                                                   shall@dhplaw.net;
                                                                                                   orrb@ghrdc.com;
                                                                                                   taylorr@ghrdc.com;
                                                                                                   miloner@ghrdc.com;
                                                                                                   gilberts@ghrdc.com;
                                                                                                   JHampton@saul.com;
                                                                                                   wdestefano@saul.com;
                                                                                                   dpacitti@saul.com;
                                                                                                   NPernick@saul.com;
                                                                                                   VLARKIN@skadden.com;
                                                                                                   AMARGOLI@skadden.com;
                                                                                                   LGOODMAN@skadden.com;
                                                                                                   MCHEHI@skadden.com;
                                                                                                   jbesser@skadden.com;
                                                                                                   WHall@winston.com
01355           Message           9/9/2003      RE: Congoleum -- Liberty   "Gilbert, Scott D"      "Russell L. Hewit"           "Barbee, Judith A."                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Settlement                 <gilberts@GHRDC.com>    <rhewit@dhplaw.net>;         <barbeej@GHRDC.com>                                                                                   settlement of insurance litigation.
                                                                                                   <rgmarcus@ambilt.com>;
                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                   >;
                                                                                                   <DGolemme@congoleum.com
                                                                                                   >;
                                                                                                   <cdomalewski@dhplaw.net>;
                                                                                                   <shall@dhplaw.net>; "Orr,
                                                                                                   Bette M."
                                                                                                   <orrb@GHRDC.com>; "Taylor,
                                                                                                   Robert T."
                                                                                                   <taylorr@GHRDC.com>;
                                                                                                   "Milone, Richard D."
                                                                                                   <miloner@ghrdc.com>;
                                                                                                   <JHampton@saul.com>;
                                                                                                   <wdestefano@saul.com>;
                                                                                                   <dpacitti@saul.com>;
                                                                                                   <NPernick@saul.com>;
                                                                                                   <VLARKIN@skadden.com>;
                                                                                                   <AMARGOLI@skadden.com>;
                                                                                                   <LGOODMAN@skadden.com>;
                                                                                                   <MCHEHI@skadden.com>;
                                                                                                   <jbesser@skadden.com>;
                                                                                                   <WHall@winston.com>




Congoleum - Privilege Log                                                                                                                 Page 100 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 102 of 265 PageID: 4057
                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                        Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject                 Email From               Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
01356           Message           9/9/2003      RE: Congoleum -- Liberty   "Russell L. Hewit"      "Gilbert, Scott D"             "Barbee, Judith A."                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Settlement                 <rhewit@dhplaw.net>     <gilberts@GHRDC.com>;          <barbeej@GHRDC.com>                                                                                   settlement of insurance litigation.
                                                                                                   <rgmarcus@ambilt.com>;
                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                   >;
                                                                                                   <DGolemme@congoleum.com
                                                                                                   >;
                                                                                                   <cdomalewski@dhplaw.net>;
                                                                                                   <shall@dhplaw.net>; "Orr,
                                                                                                   Bette M."
                                                                                                   <orrb@GHRDC.com>; "Taylor,
                                                                                                   Robert T."
                                                                                                   <taylorr@GHRDC.com>;
                                                                                                   "Milone, Richard D."
                                                                                                   <miloner@GHRDC.com>;
                                                                                                   <JHampton@saul.com>;
                                                                                                   <wdestefano@saul.com>;
                                                                                                   <dpacitti@saul.com>;
                                                                                                   <NPernick@saul.com>;
                                                                                                   <VLARKIN@skadden.com>;
                                                                                                   <AMARGOLI@skadden.com>;
                                                                                                   <LGOODMAN@skadden.com>;
                                                                                                   <MCHEHI@skadden.com>;
                                                                                                   <jbesser@skadden.com>;
                                                                                                   <WHall@winston.com>
01357           Message           9/12/2003     Congoleum -- Settlement    "Russell L. Hewit"      robert.priestley@mendes.com    cdomalewski@dhplaw.net;                             Settlement Withhold                               Settlement communication with various first-
                                                                           <rhewit@dhplaw.net>     ; adam.smith@mendes.com;       shall@dhplaw.net                                                                                      layer insurers; withheld pursuant to the June
                                                                                                   jgerstein@rdblaw.com;                                                                                                                2002 Protective Order.
                                                                                                   chadden@rdblaw.com;
                                                                                                   tschiavoni@omm.com;
                                                                                                   pkoepff@omm.com;
                                                                                                   dmcnally@connellfoley.com;
                                                                                                   jfavate@hkmpp.com;
                                                                                                   john.dillon@hacdlaw.com
01358           Message           9/12/2003     Congoleum -- Settlement    "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                           <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         settlement of insurance litigation.
                                                                                                   DGolemme@congoleum.com;
                                                                                                   cdomalewski@dhplaw.net;
                                                                                                   shall@dhplaw.net;
                                                                                                   orrb@ghrdc.com;
                                                                                                   taylorr@ghrdc.com;
                                                                                                   miloner@ghrdc.com;
                                                                                                   gilberts@ghrdc.com;
                                                                                                   JHampton@saul.com;
                                                                                                   wdestefano@saul.com;
                                                                                                   dpacitti@saul.com;
                                                                                                   NPernick@saul.com;
                                                                                                   litherlandc@ghrdc.com




Congoleum - Privilege Log                                                                                                                   Page 101 of 264
                                                                                     Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 103 of 265 PageID: 4058
                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType      SortDate          Email Subject                     Email From               Email To                    Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
01359           Message           9/12/2003     FW: Congoleum -- Settlement   "Pacitti, Domenic E."   <rgmarcus@ambilt.com>;                                                           Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                              <dpacitti@saul.com>     <sfeist@alumni.princeton.edu                                                                                                       settlement of insurance litigation.
                                                                                                      >;
                                                                                                      <DGolemme@congoleum.com
                                                                                                      >;
                                                                                                      <cdomalewski@dhplaw.net>;
                                                                                                      <shall@dhplaw.net>;
                                                                                                      <orrb@ghrdc.com>;
                                                                                                      <taylorr@ghrdc.com>;
                                                                                                      <miloner@ghrdc.com>;
                                                                                                      <gilberts@ghrdc.com>;
                                                                                                      "Hampton, Jeffrey C."
                                                                                                      <jhampton@saul.com>;
                                                                                                      "DeStefano, William A."
                                                                                                      <wdestefano@saul.com>;
                                                                                                      "Pacitti, Domenic E."
                                                                                                      <dpacitti@saul.com>;
                                                                                                      "Pernick, Norman L."
                                                                                                      <npernick@saul.com>;
                                                                                                      <litherlandc@ghrdc.com>;
                                                                                                      "Makowski, Kathleen P."
                                                                                                      <kmakowski@saul.com>
01360           Message           9/12/2003     RE: Congoleum -- Settlement   "Gilbert, Scott D"      "Pacitti, Domenic E."        "Barbee, Judith A."                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                              <gilberts@GHRDC.com>    <dpacitti@saul.com>;         <barbeej@GHRDC.com>                                                                                   settlement of insurance litigation.
                                                                                                      <rgmarcus@ambilt.com>;
                                                                                                      <sfeist@alumni.princeton.edu
                                                                                                      >;
                                                                                                      <DGolemme@congoleum.com
                                                                                                      >;
                                                                                                      <cdomalewski@dhplaw.net>;
                                                                                                      <shall@dhplaw.net>; "Orr,
                                                                                                      Bette M."
                                                                                                      <orrb@GHRDC.com>; "Taylor,
                                                                                                      Robert T."
                                                                                                      <taylorr@GHRDC.com>;
                                                                                                      "Milone, Richard D."
                                                                                                      <miloner@ghrdc.com>;
                                                                                                      "Hampton, Jeffrey C."
                                                                                                      <jhampton@saul.com>;
                                                                                                      "DeStefano, William A."
                                                                                                      <wdestefano@saul.com>;
                                                                                                      "Pernick, Norman L."
                                                                                                      <npernick@saul.com>;
                                                                                                      "Litherland, Craig"
                                                                                                      <litherlandc@ghrdc.com>;
                                                                                                      "Makowski, Kathleen P."
                                                                                                      <kmakowski@saul.com>
01361           Message           9/16/2003     Congoleum -- Settlement       "Russell L. Hewit"      rgmarcus@ambilt.com;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                              <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                       settlement of insurance litigation.
                                                                                                      DGolemme@congoleum.com;
                                                                                                      cdomalewski@dhplaw.net;
                                                                                                      shall@dhplaw.net;
                                                                                                      orrb@ghrdc.com;
                                                                                                      taylorr@ghrdc.com;
                                                                                                      miloner@ghrdc.com;
                                                                                                      gilberts@ghrdc.com;
                                                                                                      JHampton@saul.com;
                                                                                                      wdestefano@saul.com;
                                                                                                      dpacitti@saul.com;
                                                                                                      NPernick@saul.com;
                                                                                                      litherlandc@ghrdc.com




Congoleum - Privilege Log                                                                                                                    Page 102 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 104 of 265 PageID: 4059
                                                                                                                           DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                             Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                          Production::     Production::
  Priv. Index        RecordType      SortDate          Email Subject                       Email From               Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates     ProductionSet
01362           Message           9/16/2003     FW: Congoleum St. Paul Letter   "Pacitti, Domenic E."   <sfeist@alumni.princeton.edu   "Pernick, Norman L."                                Partially Privileged   Attorney Client            Attorney-client correspondence regarding   CONG_0212091     CONG_012
                                                                                <dpacitti@saul.com>     >; <litherlandc@ghrdc.com>;    <npernick@saul.com>;                                                                                  status and strategy related to insurance
                                                                                                        <orrb@ghrdc.com>               "Hampton, Jeffrey C."                                                                                 litigation.
                                                                                                                                       <jhampton@saul.com>;
                                                                                                                                       "Makowski, Kathleen P."
                                                                                                                                       <kmakowski@saul.com>;
                                                                                                                                       "Ryan, Jeremy W."
                                                                                                                                       <jryan@saul.com>
01363           Message           9/17/2003     Congoleum -- Settlement         "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Conference                      <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         settlement of insurance litigation.
                                                                                                        DGolemme@congoleum.com;
                                                                                                        cdomalewski@dhplaw.net;
                                                                                                        shall@dhplaw.net;
                                                                                                        orrb@ghrdc.com;
                                                                                                        taylorr@ghrdc.com;
                                                                                                        miloner@ghrdc.com;
                                                                                                        gilberts@ghrdc.com;
                                                                                                        JHampton@saul.com;
                                                                                                        wdestefano@saul.com;
                                                                                                        dpacitti@saul.com;
                                                                                                        NPernick@saul.com;
                                                                                                        litherlandc@ghrdc.com
01364           Message           9/18/2003     RE: Congoleum -- SJ Motion      "Russell L. Hewit"      "Skip Feist"                                                                       Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                <rhewit@dhplaw.net>     <sfeist@alumni.princeton.edu                                                                                                         settlement of insurance litigation.
                                                                                                        >
01365           Message           9/18/2003     Congoleum -- Settlement         "Russell L. Hewit"      gilberts@ghrdc.com             rgmarcus@ambilt.com;                                Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                <rhewit@dhplaw.net>                                    sfeist@alumni.princeton.edu;                                                                          settlement of insurance litigation.
                                                                                                                                       DGolemme@congoleum.com;
                                                                                                                                       cdomalewski@dhplaw.net;
                                                                                                                                       shall@dhplaw.net;
                                                                                                                                       orrb@ghrdc.com;
                                                                                                                                       taylorr@ghrdc.com;
                                                                                                                                       miloner@ghrdc.com;
                                                                                                                                       JHampton@saul.com;
                                                                                                                                       wdestefano@saul.com;
                                                                                                                                       dpacitti@saul.com;
                                                                                                                                       NPernick@saul.com;
                                                                                                                                       litherlandc@ghrdc.com
01366           Message           9/18/2003     RE: Congoleum -- Settlement     "Orr, Bette M."         "Russell L. Hewit"             <rgmarcus@ambilt.com>;                              Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                <orrb@GHRDC.com>        <rhewit@dhplaw.net>;           <sfeist@alumni.princeton.edu                                                                          settlement of insurance litigation.
                                                                                                        "Gilbert, Scott D"             >;
                                                                                                        <gilberts@GHRDC.com>           <DGolemme@congoleum.com
                                                                                                                                       >;
                                                                                                                                       <cdomalewski@dhplaw.net>;
                                                                                                                                       <shall@dhplaw.net>; "Taylor,
                                                                                                                                       Robert T."
                                                                                                                                       <taylorr@GHRDC.com>;
                                                                                                                                       "Milone, Richard D."
                                                                                                                                       <miloner@ghrdc.com>;
                                                                                                                                       <JHampton@saul.com>;
                                                                                                                                       <wdestefano@saul.com>;
                                                                                                                                       <dpacitti@saul.com>;
                                                                                                                                       <NPernick@saul.com>;
                                                                                                                                       "Litherland, Craig"
                                                                                                                                       <litherlandc@ghrdc.com>




Congoleum - Privilege Log                                                                                                                         Page 103 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 105 of 265 PageID: 4060
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                     Email From                    Email To                           Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes            Begin Bates    ProductionSet
01367           Message              9/18/2003     Congoleum -- Settlement       "Russell L. Hewit"             gilberts@ghrdc.com                rgmarcus@ambilt.com;                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <rhewit@dhplaw.net>                                              sfeist@alumni.princeton.edu;                                                                         settlement of insurance litigation.
                                                                                                                                                  DGolemme@congoleum.com;
                                                                                                                                                  cdomalewski@dhplaw.net;
                                                                                                                                                  shall@dhplaw.net;
                                                                                                                                                  orrb@ghrdc.com;
                                                                                                                                                  taylorr@ghrdc.com;
                                                                                                                                                  miloner@ghrdc.com;
                                                                                                                                                  JHampton@saul.com;
                                                                                                                                                  wdestefano@saul.com;
                                                                                                                                                  dpacitti@saul.com;
                                                                                                                                                  NPernick@saul.com;
                                                                                                                                                  litherlandc@ghrdc.com
01368           Message              9/18/2003     FW: Congoleum Plan Draft      "Pacitti, Domenic E."          <sfeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <dpacitti@saul.com>            >; <RGmarcus@ambilt.com>                                                                                                               updated draft of Plan.
01369           Message_Attachment   9/18/2003                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                       Prepackaged Plan of Reorganization.
01370           Message              9/18/2003     FW: Congoleum Disclosure      "Pacitti, Domenic E."          <sfeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement                     <dpacitti@saul.com>            >; <RGmarcus@ambilt.com>                                                                                                               draft of Plan's Disclosure Statement.
01371           Message_Attachment   9/18/2003                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of Plan's
                                                                                                                                                                                                                                                       Disclosure Statement.
01372           Message              9/19/2003     Fwd: Congoleum -- SJ Motion   "Russell L. Hewit"             gilberts@ghrdc.com                rgmarcus@ambilt.com;                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <rhewit@dhplaw.net>                                              sfeist@alumni.princeton.edu;                                                                         settlement of insurance litigation.
                                                                                                                                                  DGolemme@congoleum.com;
                                                                                                                                                  cdomalewski@dhplaw.net;
                                                                                                                                                  shall@dhplaw.net;
                                                                                                                                                  orrb@ghrdc.com;
                                                                                                                                                  taylorr@ghrdc.com;
                                                                                                                                                  miloner@ghrdc.com;
                                                                                                                                                  JHampton@saul.com;
                                                                                                                                                  wdestefano@saul.com;
                                                                                                                                                  dpacitti@saul.com;
                                                                                                                                                  NPernick@saul.com;
                                                                                                                                                  litherlandc@ghrdc.com
01373           Message              9/19/2003     FW: Congoleum Disclosure      Skip Feist                     Jeff Maimon                                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement                     <sfeist@alumni.princeton.edu   (jeff.maimon@ey.com)[jeff.ma                                                                                                           draft of Plan's Disclosure Statement.
                                                                                 >                              imon@ey.com]
01374           Message_Attachment   9/19/2003                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of Plan's
                                                                                                                                                                                                                                                       Disclosure Statement.
01375           Message              9/19/2003     FW: Congoleum Plan Draft      Skip Feist                     Jeff Maimon                                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   (jeff.maimon@ey.com)[jeff.ma                                                                                                           updated draft of Plan.
                                                                                 >                              imon@ey.com]
01376           Message_Attachment   9/19/2003                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                       Prepackaged Plan of Reorganization.
01377           Message              9/22/2003     DRAFT ABI Reply Brief re      "Fehrenbach, John"             "Betty E. Orr Esq. (E-mail)"      "Vern LARKIN (E-mail)"                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Motion to Dismiss Travelers   <JFehrenbach@winston.com>      <orrb@ghrdc.com>; "Craig A.       <vlarkin@skadden.com>;                                                                               status and strategy related to insurance
                                                   Count III                                                    Domalewski (E-mail)"              "Mark CHEHI (E-mail)"                                                                                litigation.
                                                                                                                <cdomalewski@dhplaw.net>;         <mchehi@skadden.com>
                                                                                                                "Russ Hewit (E-mail)"
                                                                                                                <rhewit@dhplaw.net>; "Skip
                                                                                                                Feist (E-mail)"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; "Richard G. Marcus (E-mail)"
                                                                                                                <RGMarcus@Ambilt.com>;
                                                                                                                "Hall, William N."
                                                                                                                <WHall@winston.com>;
                                                                                                                "Richter, James"
                                                                                                                <JRichter@winston.com>;
                                                                                                                "MacIntyre, Susan"
                                                                                                                <SMacIntyre@winston.com>
01378           Message_Attachment   9/22/2003                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting
                                                                                                                                                                                                                            Product                    work product draft motion in insurance
                                                                                                                                                                                                                                                       litigation and attorney comments on same.




Congoleum - Privilege Log                                                                                                                                    Page 104 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 106 of 265 PageID: 4061
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                       Email From                  Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates    ProductionSet
01379           Message              9/25/2003     Congoleum -- Status             "Russell L. Hewit"         rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                          status settlement discussions and insurance
                                                                                                              DGolemme@congoleum.com;                                                                                                               litigation.
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net;
                                                                                                              orrb@ghrdc.com;
                                                                                                              taylorr@ghrdc.com;
                                                                                                              miloner@ghrdc.com;
                                                                                                              gilberts@ghrdc.com;
                                                                                                              JHampton@saul.com;
                                                                                                              wdestefano@saul.com;
                                                                                                              dpacitti@saul.com;
                                                                                                              NPernick@saul.com;
                                                                                                              litherlandc@ghrdc.com
01380           Message              10/9/2003     FW: Settlement Offer from St.   "Orr, Bette M."            "Howard N. Feist III (Skip) (E-                                                     Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Paul                            <orrb@GHRDC.com>           mail)"                                                                                                                                settlement of insurance litigation.
                                                                                                              <SFeist@alumni.princeton.edu
                                                                                                              >; "Russell L. Hewit (E-mail)"
                                                                                                              <rhewit@dhplaw.net>
01381           Message              10/13/2003    FW: PDF file - Microsoft Word - "Hampton, Jeffrey C."      <sfeist@alumni.princeton.edu "Pacitti, Domenic E."                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   _71YDOC_DOC                     <JHampton@saul.com>        >; <rgmarcus@ambilt.com>        <dpacitti@saul.com>;                                                                                  updated draft of Plan.
                                                                                                                                              "Pernick, Norman L."
                                                                                                                                              <npernick@saul.com>
01382           Message_Attachment   10/13/2003                                                                                                                                                   Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                    Prepackaged Plan of Reorganization.
01383           Message              10/16/2003    FW: PDF file - Microsoft Word - "Hampton, Jeffrey C."      "Feist, Howard N."             "Pacitti, Domenic E."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   FZP5DOC_DOC                     <JHampton@saul.com>        <sfeist@alumni.princeton.edu   <dpacitti@saul.com>                                                                                    updated draft of Plan's Disclosure Statement.
                                                                                                              >
01384           Message_Attachment   10/16/2003                                                                                                                                                   Wholly Privileged      Work Product               Work product regarding draft of Plan's
                                                                                                                                                                                                                                                    Disclosure Statement.
01385           Message              10/16/2003    Congoleum -- Settlement         "Russell L. Hewit"         rgmarcus@ambilt.com;                                                                Wholly Privileged      Attorney Client; Work      Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                               Product                    settlement of insurance litigation.
                                                                                                              DGolemme@congoleum.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net;
                                                                                                              orrb@ghrdc.com;
                                                                                                              taylorr@ghrdc.com;
                                                                                                              miloner@ghrdc.com;
                                                                                                              gilberts@ghrdc.com;
                                                                                                              JHampton@saul.com;
                                                                                                              wdestefano@saul.com;
                                                                                                              dpacitti@saul.com;
                                                                                                              NPernick@saul.com
01386           Message              10/20/2003    FW: Congoleum Disclosure        "Hampton, Jeffrey C."      <rgmarcus@ambilt.com>;         "Pacitti, Domenic E."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement                       <JHampton@saul.com>        <sfeist@alumni.princeton.edu   <dpacitti@saul.com>                                                                                    updated draft of Plan's Disclosure Statement.
                                                                                                              >
01387           Message_Attachment   10/20/2003                                                                                                                                                   Wholly Privileged      Work Product               Work product regarding updated draft of
                                                                                                                                                                                                                                                    Plan's Disclosure Statement.
01388           Message              10/20/2003    FW: Congoleum Plan              "Hampton, Jeffrey C."      <rgmarcus@ambilt.com>;         "Pacitti, Domenic E."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <JHampton@saul.com>        "Feist, Howard N."             <dpacitti@saul.com>                                                                                    updated draft of Plan.
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >
01389           Message_Attachment   10/20/2003                                                                                                                                                   Wholly Privileged      Work Product               Work product regarding draft of Joint
                                                                                                                                                                                                                                                    Prepackaged Plan of Reorganization.
01390           Message              10/21/2003    Draft Affidavit for Skip        "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                        Wholly Privileged      Attorney Client; Work      Attorney-client correspondence discussing
                                                                                   <cdomalewski@dhplaw.net>   shall@dhplaw.net;                                                                                          Product                    and containing draft of Feist certification in
                                                                                                              dspiro@dhplaw.net;                                                                                                                    support of opposition to CNA motion for
                                                                                                              rhewit@dhplaw.net;                                                                                                                    summary judgment.
                                                                                                              orrb@ghrdc.com;
                                                                                                              taylorr@ghrdc.com;
                                                                                                              dpacitti@saul.com;
                                                                                                              JHampton@saul.com;
                                                                                                              wdestefano@saul.com
01391           Message_Attachment   10/21/2003                                                                                                                                                   Wholly Privileged      Attorney Client; Work      Attorney-client correspondence discussing
                                                                                                                                                                                                                         Product                    and containing draft of Feist certification in
                                                                                                                                                                                                                                                    support of opposition to CNA motion for
                                                                                                                                                                                                                                                    summary judgment.

Congoleum - Privilege Log                                                                                                                                Page 105 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 107 of 265 PageID: 4062
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                     Email From                     Email To                      Email CC                        Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates    ProductionSet
01392           Message              10/21/2003    Congoleum v. ACE               "Scott A. Hall"                sfeist@alumni.princeton.edu;   rhewit@dhplaw.net;                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <shall@dhplaw.net>             orrb@ghrdc.com;                cdomalewski@dhplaw.net;                                                                                draft of narrative statement of facts for
                                                                                                                 taylorr@ghrdc.com;             dspiro@dhplaw.net                                                                                      Coverage Action brief.
                                                                                                                 dpacitti@saul.com;
                                                                                                                 JHampton@saul.com;
                                                                                                                 wdestefano@saul.com
01393           Message_Attachment   10/21/2003                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of narrative
                                                                                                                                                                                                                                                       statement of facts for Coverage Action brief.
01394           Message              10/22/2003    RE: Draft Affidavit for Skip   Skip Feist                     'Craig A.                                                                           Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                  <sfeist@alumni.princeton.edu   Domalewski'[cdomalewski@dh                                                                                 Product                    draft of Feist certification to be filed with
                                                                                  >                              plaw.net]                                                                                                                             motion papers in insurance litigation.
01395           Message              10/23/2003    Draft Brief                    "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                        Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                  <cdomalewski@dhplaw.net>       shall@dhplaw.net;                                                                                          Product                    and containing draft of Feist certification to
                                                                                                                 dspiro@dhplaw.net;                                                                                                                    be filed with motion papers in insurance
                                                                                                                 rhewit@dhplaw.net;                                                                                                                    litigation.
                                                                                                                 orrb@ghrdc.com;
                                                                                                                 taylorr@ghrdc.com;
                                                                                                                 dpacitti@saul.com;
                                                                                                                 JHampton@saul.com;
                                                                                                                 wdestefano@saul.com;
                                                                                                                 DGolemme@congoleum.com;
                                                                                                                 clitherland@ghrdc.com;
                                                                                                                 sgilbert@ghrdc.com
01396           Message_Attachment   10/23/2003                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                                                                                                                                                            Product                    and containing draft of Feist certification to
                                                                                                                                                                                                                                                       be filed with motion papers in insurance
                                                                                                                                                                                                                                                       litigation.
01397           Message              10/24/2003    Revised Certification          "Craig A. Domalewski"          sfeist@alumni.princeton.edu    orrb@ghrdc.com;                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                  <cdomalewski@dhplaw.net>                                      taylorr@ghrdc.com;                                                          Product                    and containing draft of Feist certification to
                                                                                                                                                dpacitti@saul.com;                                                                                     be filed with motion papers in insurance
                                                                                                                                                JHampton@saul.com                                                                                      litigation.
01398           Message_Attachment   10/24/2003                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                                                                                                                                                            Product                    and containing draft of Feist certification to
                                                                                                                                                                                                                                                       be filed with motion papers in insurance
                                                                                                                                                                                                                                                       litigation.
01399           Message              10/24/2003    Fwd: Revised Certification     "Craig A. Domalewski"          sfeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                  <cdomalewski@dhplaw.net>                                                                                                                  Product                    and containing draft of Feist certification to
                                                                                                                                                                                                                                                       be filed with motion papers in insurance
                                                                                                                                                                                                                                                       litigation.
01400           Message_Attachment   10/24/2003                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                                                                                                                                                            Product                    and containing draft of Feist certification to
                                                                                                                                                                                                                                                       be filed with motion papers in insurance
                                                                                                                                                                                                                                                       litigation.
01401           Message              10/24/2003    RE: Revised Certification      "Craig A. Domalewski"          "Skip Feist"                                                                        Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                  <cdomalewski@dhplaw.net>       <sfeist@alumni.princeton.edu                                                                               Product                    and containing draft of Feist certification to
                                                                                                                 >                                                                                                                                     be filed with motion papers in insurance
                                                                                                                                                                                                                                                       litigation.
01402           Message_Attachment   10/24/2003                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                                                                                                                                                            Product                    and containing draft of Feist certification to
                                                                                                                                                                                                                                                       be filed with motion papers in insurance
                                                                                                                                                                                                                                                       litigation.
01403           Message              10/24/2003    Plan                           "Ryan, Jeremy W."              "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                                                  <JRyan@saul.com>               <sfeist@alumni.princeton.edu                                                                                                          and containing work product draft of the
                                                                                                                 >; "Pacitti, Domenic E."                                                                                                              Disclosure Statement to the Joint
                                                                                                                 <dpacitti@saul.com>                                                                                                                   Prepackaged Plan of Reorganization.
01404           Message_Attachment   10/24/2003                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                                                                                                                                                            Product                    and containing work product draft of the
                                                                                                                                                                                                                                                       Disclosure Statement to the Joint
                                                                                                                                                                                                                                                       Prepackaged Plan of Reorganization.
01405           Message              10/24/2003    Emailing: EXHIBIT-E-PLAN       "Ryan, Jeremy W."              "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                                                  <JRyan@saul.com>               <sfeist@alumni.princeton.edu                                                                                                          and containing proposed exhibit to the
                                                                                                                 >; "Pacitti, Domenic E."                                                                                                              Disclosure Statement to the Joint
                                                                                                                 <dpacitti@saul.com>                                                                                                                   Prepackaged Plan of Reorganization.
01406           Message_Attachment   10/24/2003                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                                                                                                                                                            Product                    and containing proposed exhibit to the
                                                                                                                                                                                                                                                       Disclosure Statement to the Joint
                                                                                                                                                                                                                                                       Prepackaged Plan of Reorganization.

Congoleum - Privilege Log                                                                                                                                  Page 106 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 108 of 265 PageID: 4063
                                                                                                                             DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                               Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                Email From                    Email To                    Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
01407           Message              10/24/2003    Emailing: EXHIBIT-F-PLAN   "Ryan, Jeremy W."          "Skip Feist"                                                                        Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                              <JRyan@saul.com>           <sfeist@alumni.princeton.edu                                                                               Product                    and containing proposed exhibit to the
                                                                                                         >; "Pacitti, Domenic E."                                                                                                              Disclosure Statement to the Joint
                                                                                                         <dpacitti@saul.com>                                                                                                                   Prepackaged Plan of Reorganization.
01408           Message_Attachment   10/24/2003                                                                                                                                              Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                                                                                                                                                    Product                    and containing proposed exhibit to the
                                                                                                                                                                                                                                               Disclosure Statement to the Joint
                                                                                                                                                                                                                                               Prepackaged Plan of Reorganization.
01409           Message              10/27/2003    Prelim Statement           "Craig A. Domalewski"      sfeist@alumni.princeton.edu;                                                        Wholly Privileged      Attorney Client; Work      Attorney-client correspondence discussing
                                                                              <cdomalewski@dhplaw.net>   shall@dhplaw.net;                                                                                          Product                    and containing draft brief section in support
                                                                                                         dspiro@dhplaw.net;                                                                                                                    of motion in insurance litigation.
                                                                                                         rhewit@dhplaw.net;
                                                                                                         orrb@ghrdc.com;
                                                                                                         wdestefano@saul.com;
                                                                                                         taylorr@ghrdc.com;
                                                                                                         JHampton@saul.com;
                                                                                                         dpacitti@saul.com
01410           Message_Attachment   10/27/2003                                                                                                                                              Wholly Privileged      Attorney Client; Work      Attorney-client correspondence discussing
                                                                                                                                                                                                                    Product                    and containing draft brief section in support
                                                                                                                                                                                                                                               of motion in insurance litigation.
01411           Message              10/27/2003    Re: 08851-PRELIMINARY      "Craig A. Domalewski"      "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client correspondence discussing
                                                   STATEMENT.doc              <cdomalewski@dhplaw.net>   <sfeist@alumni.princeton.edu                                                                                                          draft brief section in support of motion in
                                                                                                         >                                                                                                                                     insurance litigation.
01412           Message              10/28/2003    RE: Congoleum -- London    "Gilbert, Scott D"         "Russell L. Hewit"             <rgmarcus@ambilt.com>;                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement                 <gilberts@GHRDC.com>       <rhewit@dhplaw.net>            <sfeist@alumni.princeton.edu                                                                           settlement of insurance litigation.
                                                                                                                                        >;
                                                                                                                                        <DGolemme@congoleum.com
                                                                                                                                        >;
                                                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                                                        <shall@dhplaw.net>; "Orr,
                                                                                                                                        Bette M."
                                                                                                                                        <orrb@GHRDC.com>; "Taylor,
                                                                                                                                        Robert T."
                                                                                                                                        <taylorr@GHRDC.com>;
                                                                                                                                        "Milone, Richard D."
                                                                                                                                        <miloner@ghrdc.com>;
                                                                                                                                        <JHampton@saul.com>;
                                                                                                                                        <wdestefano@saul.com>;
                                                                                                                                        <dpacitti@saul.com>;
                                                                                                                                        <NPernick@saul.com>
01413           Message              10/28/2003    RE: Congoleum -- London    "Russell L. Hewit"         "Gilbert, Scott D"             <rgmarcus@ambilt.com>;                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement                 <rhewit@dhplaw.net>        <gilberts@GHRDC.com>           <sfeist@alumni.princeton.edu                                                                           settlement of insurance litigation.
                                                                                                                                        >;
                                                                                                                                        <DGolemme@congoleum.com
                                                                                                                                        >;
                                                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                                                        <shall@dhplaw.net>; "Orr,
                                                                                                                                        Bette M."
                                                                                                                                        <orrb@GHRDC.com>; "Taylor,
                                                                                                                                        Robert T."
                                                                                                                                        <taylorr@GHRDC.com>;
                                                                                                                                        "Milone, Richard D."
                                                                                                                                        <miloner@GHRDC.com>;
                                                                                                                                        <JHampton@saul.com>;
                                                                                                                                        <wdestefano@saul.com>;
                                                                                                                                        <dpacitti@saul.com>;
                                                                                                                                        <NPernick@saul.com>




Congoleum - Privilege Log                                                                                                                          Page 107 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 109 of 265 PageID: 4064
                                                                                                                                DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                  Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                      Email From                Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01414           Message              10/28/2003    Congoleum -- SJ Motion         "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                  <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         status and strategy related to insurance
                                                                                                             DGolemme@congoleum.com;                                                                                                              litigation.
                                                                                                             cdomalewski@dhplaw.net;
                                                                                                             shall@dhplaw.net;
                                                                                                             orrb@ghrdc.com;
                                                                                                             taylorr@ghrdc.com;
                                                                                                             miloner@ghrdc.com;
                                                                                                             gilberts@ghrdc.com;
                                                                                                             JHampton@saul.com;
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             NPernick@saul.com
01415           Message              10/31/2003    Congoleum -- Discovery         "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                  <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                         status and strategy related to insurance
                                                                                                             DGolemme@congoleum.com;                                                                                                              litigation.
                                                                                                             cdomalewski@dhplaw.net;
                                                                                                             shall@dhplaw.net;
                                                                                                             orrb@ghrdc.com;
                                                                                                             taylorr@ghrdc.com;
                                                                                                             miloner@ghrdc.com;
                                                                                                             gilberts@ghrdc.com;
                                                                                                             JHampton@saul.com;
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             NPernick@saul.com
01416           Message              10/31/2003    Fwd: Congoleum -- Continuing   "Russell L. Hewit"         sfeist@alumni.princeton.edu;   cdomalewski@dhplaw.net;                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Document Production/Status     <rhewit@dhplaw.net>        DGolemme@congoleum.com;        shall@dhplaw.net                                                                                      status and strategy related to insurance
                                                   Reports                                                   orrb@ghrdc.com;                                                                                                                      litigation.
                                                                                                             taylorr@ghrdc.com;
                                                                                                             miloner@ghrdc.com;
                                                                                                             gilberts@ghrdc.com;
                                                                                                             JHampton@saul.com;
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             NPernick@saul.com
01417           Message              11/5/2003     Congoleum -- Urgent Request    "Craig A. Domalewski"      DGolemme@congoleum.com;                                                            Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                  <cdomalewski@dhplaw.net>   FStoraci@congoleum.com;                                                                                                              settlement of insurance litigation.
                                                                                                             sfeist@alumni.princeton.edu;
                                                                                                             WMahoney@SMSM.com
01418           Message              11/5/2003     Fwd: Congoleum -- Letter Brief "Russell L. Hewit"         rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                  <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                              Product                    and containing draft brief in opposition to
                                                                                                             DGolemme@congoleum.com;                                                                                                              summary judgment motion in insurance
                                                                                                             cdomalewski@dhplaw.net;                                                                                                              litigation.
                                                                                                             shall@dhplaw.net;
                                                                                                             orrb@ghrdc.com;
                                                                                                             taylorr@ghrdc.com;
                                                                                                             miloner@ghrdc.com;
                                                                                                             gilberts@ghrdc.com;
                                                                                                             JHampton@saul.com;
                                                                                                             wdestefano@saul.com;
                                                                                                             dpacitti@saul.com;
                                                                                                             NPernick@saul.com
01419           Message_Attachment   11/5/2003                                                                                                                                                  Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                                                                                                                                                       Product                    and containing draft brief in opposition to
                                                                                                                                                                                                                                                  summary judgment motion in insurance
                                                                                                                                                                                                                                                  litigation.
01420           Message              11/6/2003     RE: Congoleum v. ACE           "Orr, Bette M."            "Skip Feist"                   <rhewit@dhplaw.net>;                                Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                  <orrb@GHRDC.com>           <sfeist@alumni.princeton.edu   <cdomalewski@dhplaw.net>;                                                                             status and strategy related to insurance
                                                                                                             >; "Scott A. Hall"             "Richard G. Marcus"                                                                                   litigation.
                                                                                                             <shall@dhplaw.net>; "Taylor,   <rgmarcus@prodigy.net>
                                                                                                             Robert T."
                                                                                                             <taylorr@GHRDC.com>;
                                                                                                             "Milone, Richard D."
                                                                                                             <miloner@ghrdc.com>;
                                                                                                             "Gilbert, Scott D"
                                                                                                             <gilberts@GHRDC.com>

Congoleum - Privilege Log                                                                                                                             Page 108 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 110 of 265 PageID: 4065
                                                                                                                              DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                           Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                 Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
01421           Message              11/6/2003     RE: Congoleum v. ACE          "Russell L. Hewit"        "Skip Feist"                   <cdomalewski@dhplaw.net>;                           Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <rhewit@dhplaw.net>       <sfeist@alumni.princeton.edu   "Richard G. Marcus"                                                                                   settlement of insurance litigation.
                                                                                                           >; "'Scott A. Hall'"           <rgmarcus@prodigy.net>
                                                                                                           <shall@dhplaw.net>;
                                                                                                           <orrb@ghrdc.com>;
                                                                                                           <taylorr@ghrdc.com>;
                                                                                                           <miloner@ghrdc.com>;
                                                                                                           <gilberts@ghrdc.com>
01422           Message              11/6/2003     Congoleum -- Settlement       "Russell L. Hewit"        gilberts@ghrdc.com             rgmarcus@ambilt.com;                                Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <rhewit@dhplaw.net>                                      sfeist@alumni.princeton.edu;                                                                          settlement of insurance litigation.
                                                                                                                                          DGolemme@congoleum.com;
                                                                                                                                          cdomalewski@dhplaw.net;
                                                                                                                                          shall@dhplaw.net;
                                                                                                                                          orrb@ghrdc.com;
                                                                                                                                          taylorr@ghrdc.com;
                                                                                                                                          miloner@ghrdc.com;
                                                                                                                                          Hampton@saul.com;
                                                                                                                                          wdestefano@saul.com;
                                                                                                                                          dpacitti@saul.com;
                                                                                                                                          NPernick@saul.com
01423           Message              11/6/2003     RE: Congoleum -- Settlement   "Don Golemme"             "Russell L. Hewit"             <rgmarcus@ambilt.com>;                              Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <dgolemme@congoleum.com   <rhewit@dhplaw.net>;           <sfeist@alumni.princeton.edu                                                                          settlement of insurance litigation.
                                                                                 >                         <gilberts@ghrdc.com>           >;
                                                                                                                                          <cdomalewski@dhplaw.net>;
                                                                                                                                          <shall@dhplaw.net>;
                                                                                                                                          <orrb@ghrdc.com>;
                                                                                                                                          <taylorr@ghrdc.com>;
                                                                                                                                          <miloner@ghrdc.com>;
                                                                                                                                          <Hampton@saul.com>;
                                                                                                                                          <wdestefano@saul.com>;
                                                                                                                                          <dpacitti@saul.com>;
                                                                                                                                          <NPernick@saul.com>
01424           Message              11/10/2003    Congoleum -- Status Report    "Russell L. Hewit"        rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <rhewit@dhplaw.net>       sfeist@alumni.princeton.edu;                                                                                                         status and strategy related to insurance
                                                                                                           DGolemme@congoleum.com;                                                                                                              litigation.
                                                                                                           cdomalewski@dhplaw.net;
                                                                                                           shall@dhplaw.net;
                                                                                                           orrb@ghrdc.com;
                                                                                                           taylorr@ghrdc.com;
                                                                                                           miloner@ghrdc.com;
                                                                                                           gilberts@ghrdc.com;
                                                                                                           JHampton@saul.com;
                                                                                                           wdestefano@saul.com;
                                                                                                           dpacitti@saul.com;
                                                                                                           NPernick@saul.com;
                                                                                                           WHall@winston.com
01425           Message_Attachment   11/10/2003                                                                                                                                               Wholly Privileged      Attorney Client; Work      Attorney-client correspondence regarding
                                                                                                                                                                                                                     Product                    status and strategy related to insurance
                                                                                                                                                                                                                                                litigation.
01426           Message              11/10/2003    Congoleum -- Settlement       "Russell L. Hewit"        rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <rhewit@dhplaw.net>       sfeist@alumni.princeton.edu;                                                                                                         settlement of insurance litigation.
                                                                                                           DGolemme@congoleum.com;
                                                                                                           cdomalewski@dhplaw.net;
                                                                                                           shall@dhplaw.net;
                                                                                                           orrb@ghrdc.com;
                                                                                                           taylorr@ghrdc.com;
                                                                                                           miloner@ghrdc.com;
                                                                                                           gilberts@ghrdc.com;
                                                                                                           JHampton@saul.com;
                                                                                                           wdestefano@saul.com;
                                                                                                           dpacitti@saul.com;
                                                                                                           NPernick@saul.com
01427           Message_Attachment   11/10/2003                                                                                                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                                settlement of insurance litigation.




Congoleum - Privilege Log                                                                                                                            Page 109 of 264
                                                                                   Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 111 of 265 PageID: 4066
                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                 Email From             Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
01428           Message              11/11/2003    Congoleum -- Settlement   "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                             <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         settlement of insurance litigation.
                                                                                                     DGolemme@congoleum.com;
                                                                                                     cdomalewski@dhplaw.net;
                                                                                                     shall@dhplaw.net;
                                                                                                     orrb@ghrdc.com;
                                                                                                     taylorr@ghrdc.com;
                                                                                                     miloner@ghrdc.com;
                                                                                                     gilberts@ghrdc.com;
                                                                                                     JHampton@saul.com;
                                                                                                     wdestefano@saul.com;
                                                                                                     dpacitti@saul.com;
                                                                                                     NPernick@saul.com
01429           Message_Attachment   11/11/2003                                                                                                                                         Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                          settlement of insurance litigation.
01430           Message              11/11/2003    Congoleum -- Settlement   "Russell L. Hewit"      rgmarcus@ambilt.com;                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                             <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                         settlement of insurance litigation.
                                                                                                     DGolemme@congoleum.com;
                                                                                                     cdomalewski@dhplaw.net;
                                                                                                     shall@dhplaw.net;
                                                                                                     orrb@ghrdc.com;
                                                                                                     taylorr@ghrdc.com;
                                                                                                     miloner@ghrdc.com;
                                                                                                     gilberts@ghrdc.com;
                                                                                                     JHampton@saul.com;
                                                                                                     wdestefano@saul.com;
                                                                                                     dpacitti@saul.com;
                                                                                                     NPernick@saul.com
01431           Message_Attachment   11/11/2003                                                                                                                                         Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                          settlement of insurance litigation.
01432           Message              11/11/2003    RE: Congoleum -- Stay     "Gilbert, Scott D"      "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                             <gilberts@GHRDC.com>    <rhewit@dhplaw.net>;                                                                                                                 status and strategy related to insurance
                                                                                                     <rgmarcus@ambilt.com>;                                                                                                               litigation.
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >;
                                                                                                     <DGolemme@congoleum.com
                                                                                                     >;
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     <shall@dhplaw.net>; "Orr,
                                                                                                     Bette M."
                                                                                                     <orrb@GHRDC.com>; "Taylor,
                                                                                                     Robert T."
                                                                                                     <taylorr@GHRDC.com>;
                                                                                                     "Milone, Richard D."
                                                                                                     <miloner@ghrdc.com>;
                                                                                                     <JHampton@saul.com>;
                                                                                                     <wdestefano@saul.com>;
                                                                                                     <dpacitti@saul.com>;
                                                                                                     <NPernick@saul.com>




Congoleum - Privilege Log                                                                                                                     Page 110 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 112 of 265 PageID: 4067
                                                                                                                          DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                            Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject                    Email From                  Email To                  Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
01433           Message           11/11/2003    RE: Congoleum -- Stay         "Russell L. Hewit"         "Gilbert, Scott D"                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                              <rhewit@dhplaw.net>        <gilberts@GHRDC.com>;                                                                                                              status and strategy related to insurance
                                                                                                         <rgmarcus@ambilt.com>;                                                                                                             litigation.
                                                                                                         <sfeist@alumni.princeton.edu
                                                                                                         >;
                                                                                                         <DGolemme@congoleum.com
                                                                                                         >;
                                                                                                         <cdomalewski@dhplaw.net>;
                                                                                                         <shall@dhplaw.net>; "Orr,
                                                                                                         Bette M."
                                                                                                         <orrb@GHRDC.com>; "Taylor,
                                                                                                         Robert T."
                                                                                                         <taylorr@GHRDC.com>;
                                                                                                         "Milone, Richard D."
                                                                                                         <miloner@GHRDC.com>;
                                                                                                         <JHampton@saul.com>;
                                                                                                         <wdestefano@saul.com>;
                                                                                                         <dpacitti@saul.com>;
                                                                                                         <NPernick@saul.com>
01434           Message           11/13/2003    SDM Rulings On Discovery      "Craig A. Domalewski"      rgmarcus@ambilt.com;         rhewit@dhplaw.net;                                  Partially Privileged   Attorney Client            Attorney-client correspondence regarding
                                                Motions                       <cdomalewski@dhplaw.net>   sfeist@alumni.princeton.edu; dspiro@dhplaw.net;                                                                                    status and strategy related to insurance
                                                                                                         DGolemme@congoleum.com; dgrimaldi@dhplaw.net                                                                                       litigation.
                                                                                                         orrb@ghrdc.com;
                                                                                                         taylorr@ghrdc.com;
                                                                                                         miloner@ghrdc.com;
                                                                                                         gilberts@ghrdc.com;
                                                                                                         JHampton@saul.com;
                                                                                                         wdestefano@saul.com;
                                                                                                         dpacitti@saul.com;
                                                                                                         NPernick@saul.com;
                                                                                                         WHall@winston.com
01435           Message           11/17/2003    Congoleum -- Settlement and   "Russell L. Hewit"         rgmarcus@ambilt.com;                                                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                Stay of Litigation            <rhewit@dhplaw.net>        sfeist@alumni.princeton.edu;                                                                                                       settlement of insurance litigation.
                                                                                                         DGolemme@congoleum.com;
                                                                                                         cdomalewski@dhplaw.net;
                                                                                                         shall@dhplaw.net;
                                                                                                         orrb@ghrdc.com;
                                                                                                         taylorr@ghrdc.com;
                                                                                                         miloner@ghrdc.com;
                                                                                                         gilberts@ghrdc.com;
                                                                                                         JHampton@saul.com;
                                                                                                         wdestefano@saul.com;
                                                                                                         dpacitti@saul.com;
                                                                                                         NPernick@saul.com
01436           Message           11/17/2003    RE: Congoleum -- Settlement   "Milone, Richard D."       "Russell L. Hewit"                                                               Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                and Stay of Litigation        <miloner@ghrdc.com>        <rhewit@dhplaw.net>;                                                                                                               settlement of insurance litigation.
                                                                                                         <rgmarcus@ambilt.com>;
                                                                                                         <sfeist@alumni.princeton.edu
                                                                                                         >;
                                                                                                         <DGolemme@congoleum.com
                                                                                                         >;
                                                                                                         <cdomalewski@dhplaw.net>;
                                                                                                         <shall@dhplaw.net>; "Orr,
                                                                                                         Bette M."
                                                                                                         <orrb@GHRDC.com>; "Taylor,
                                                                                                         Robert T."
                                                                                                         <taylorr@GHRDC.com>;
                                                                                                         "Gilbert, Scott D"
                                                                                                         <gilberts@GHRDC.com>;
                                                                                                         <JHampton@saul.com>;
                                                                                                         <wdestefano@saul.com>;
                                                                                                         <dpacitti@saul.com>;
                                                                                                         <NPernick@saul.com>




Congoleum - Privilege Log                                                                                                                       Page 111 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 113 of 265 PageID: 4068
                                                                                                                                DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                  Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                             Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                      Email From               Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
01437           Message              11/17/2003    RE: Congoleum -- Settlement     "Russell L. Hewit"      "Milone, Richard D."                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   and Stay of Litigation          <rhewit@dhplaw.net>     <miloner@ghrdc.com>;                                                                                                                   settlement of insurance litigation.
                                                                                                           <rgmarcus@ambilt.com>;
                                                                                                           <sfeist@alumni.princeton.edu
                                                                                                           >;
                                                                                                           <DGolemme@congoleum.com
                                                                                                           >;
                                                                                                           <cdomalewski@dhplaw.net>;
                                                                                                           <shall@dhplaw.net>; "Orr,
                                                                                                           Bette M." <orrb@ghrdc.com>;
                                                                                                           "Taylor, Robert T."
                                                                                                           <taylorr@ghrdc.com>;
                                                                                                           "Gilbert, Scott D"
                                                                                                           <gilberts@ghrdc.com>;
                                                                                                           <JHampton@saul.com>;
                                                                                                           <wdestefano@saul.com>;
                                                                                                           <dpacitti@saul.com>;
                                                                                                           <NPernick@saul.com>
01438           Message              11/20/2003    Congoleum -- Settlement         "Russell L. Hewit"      rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                           settlement of insurance litigation.
                                                                                                           DGolemme@congoleum.com;
                                                                                                           cdomalewski@dhplaw.net;
                                                                                                           shall@dhplaw.net;
                                                                                                           orrb@ghrdc.com;
                                                                                                           taylorr@ghrdc.com;
                                                                                                           miloner@ghrdc.com;
                                                                                                           gilberts@ghrdc.com;
                                                                                                           JHampton@saul.com;
                                                                                                           wdestefano@saul.com;
                                                                                                           dpacitti@saul.com;
                                                                                                           NPernick@saul.com
01439           Message_Attachment   11/20/2003                                                                                                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                                  settlement of insurance litigation.
01440           Message              11/21/2003    RE: Congoleum -- Liberty        "Orr, Bette M."         "Russell L. Hewit"                <rgmarcus@ambilt.com>;                             Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement                      <orrb@GHRDC.com>        <rhewit@dhplaw.net>;              <sfeist@alumni.princeton.edu                                                                         settlement of insurance litigation.
                                                                                                           "Litherland, Craig"               >;
                                                                                                           <litherlandc@ghrdc.com>;          <DGolemme@congoleum.com
                                                                                                           "Gilbert, Scott D"                >;
                                                                                                           <gilberts@GHRDC.com>              <cdomalewski@dhplaw.net>;
                                                                                                                                             <shall@dhplaw.net>; "Taylor,
                                                                                                                                             Robert T."
                                                                                                                                             <taylorr@GHRDC.com>;
                                                                                                                                             "Milone, Richard D."
                                                                                                                                             <miloner@ghrdc.com>;
                                                                                                                                             <JHampton@saul.com>;
                                                                                                                                             <wdestefano@saul.com>;
                                                                                                                                             <dpacitti@saul.com>;
                                                                                                                                             <NPernick@saul.com>
01441           Message              11/25/2003    RE: FW: Settlement Offer from   "Orr, Bette M."         "Russell L. Hewit"                "Taylor, Robert T."                                Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   St. Paul                        <orrb@GHRDC.com>        <rhewit@dhplaw.net>;              <taylorr@GHRDC.com>                                                                                  settlement of insurance litigation.
                                                                                                           "Howard N. Feist III (Skip) (E-
                                                                                                           mail)"
                                                                                                           <SFeist@alumni.princeton.edu
                                                                                                           >
01442           Message              12/2/2003     Congoleum -- Settlement         "Russell L. Hewit"      rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Letter                          <rhewit@dhplaw.net>     sfeist@alumni.princeton.edu;                                                                                                           settlement of insurance litigation.
                                                                                                           DGolemme@congoleum.com;
                                                                                                           cdomalewski@dhplaw.net;
                                                                                                           shall@dhplaw.net;
                                                                                                           orrb@ghrdc.com;
                                                                                                           taylorr@ghrdc.com;
                                                                                                           miloner@ghrdc.com;
                                                                                                           gilberts@ghrdc.com;
                                                                                                           JHampton@saul.com;
                                                                                                           wdestefano@saul.com;
                                                                                                           dpacitti@saul.com;
                                                                                                           NPernick@saul.com

Congoleum - Privilege Log                                                                                                                               Page 112 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 114 of 265 PageID: 4069
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                  Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
01443           Message_Attachment   12/2/2003                                                                                                                                                       Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                                       settlement of insurance litigation.
01444           Message              12/3/2003     RE: Congoleum -- Settlement   Skip Feist                     'Russell L.                                                                          Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Letter                        <sfeist@alumni.princeton.edu   Hewit'[rhewit@dhplaw.net]                                                                                                              settlement of insurance litigation.
                                                                                 >
01445           Message              12/3/2003     Home Insurance Company        "Craig A. Domalewski"          sfeist@alumni.princeton.edu;                                                         Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <cdomalewski@dhplaw.net>       dgolemme@congoleum.com;                                                                                                                status and strategy related to insurance
                                                                                                                shall@dhplaw.net;                                                                                                                      litigation.
                                                                                                                dspiro@dhplaw.net;
                                                                                                                rhewit@dhplaw.net;
                                                                                                                orrb@ghrdc.com;
                                                                                                                taylorr@ghrdc.com;
                                                                                                                dpacitti@saul.com;
                                                                                                                JHampton@saul.com;
                                                                                                                wdestefano@saul.com
01446           Message              12/3/2003     Re: Home Insurance Company    "Russell L. Hewit"             "Craig A. Domalewski"                                                                Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <rhewit@dhplaw.net>            <cdomalewski@dhplaw.net>;                                                                                                              status and strategy related to insurance
                                                                                                                sfeist@alumni.princeton.edu;                                                                                                           litigation.
                                                                                                                dgolemme@congoleum.com;
                                                                                                                shall@dhplaw.net;
                                                                                                                dspiro@dhplaw.net;
                                                                                                                orrb@ghrdc.com;
                                                                                                                taylorr@ghrdc.com;
                                                                                                                dpacitti@saul.com;
                                                                                                                JHampton@saul.com;
                                                                                                                wdestefano@saul.com
01447           Message              12/4/2003     Congoleum -- Settlement       "Russell L. Hewit"             rgmarcus@ambilt.com;                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Letter                        <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;                                                                                                           settlement of insurance litigation.
                                                                                                                DGolemme@congoleum.com;
                                                                                                                cdomalewski@dhplaw.net;
                                                                                                                shall@dhplaw.net;
                                                                                                                orrb@ghrdc.com;
                                                                                                                taylorr@ghrdc.com;
                                                                                                                miloner@ghrdc.com;
                                                                                                                gilberts@ghrdc.com;
                                                                                                                JHampton@saul.com;
                                                                                                                wdestefano@saul.com;
                                                                                                                dpacitti@saul.com;
                                                                                                                NPernick@saul.com
01448           Message_Attachment   12/4/2003                                                                                                                                                       Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                                                                                                                                                                                       settlement of insurance litigation.
01449           Message              12/5/2003     RE: Congoleum -- Stay         "Gilbert, Scott D"             "Russell L. Hewit"                                                                   Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <gilberts@GHRDC.com>           <rhewit@dhplaw.net>;                                                                                                                   status and strategy related to insurance
                                                                                                                <rgmarcus@ambilt.com>;                                                                                                                 litigation.
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >;
                                                                                                                <DGolemme@congoleum.com
                                                                                                                >;
                                                                                                                <cdomalewski@dhplaw.net>;
                                                                                                                <shall@dhplaw.net>; "Orr,
                                                                                                                Bette M."
                                                                                                                <orrb@GHRDC.com>; "Taylor,
                                                                                                                Robert T."
                                                                                                                <taylorr@GHRDC.com>;
                                                                                                                "Milone, Richard D."
                                                                                                                <miloner@ghrdc.com>;
                                                                                                                <JHampton@saul.com>;
                                                                                                                <wdestefano@saul.com>;
                                                                                                                <dpacitti@saul.com>;
                                                                                                                <NPernick@saul.com>




Congoleum - Privilege Log                                                                                                                                  Page 113 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 115 of 265 PageID: 4070
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                      Email To                     Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
01450           Message              12/5/2003     RE: Congoleum -- Stay        "Russell L. Hewit"             "Gilbert, Scott D"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                <rhewit@dhplaw.net>            <gilberts@GHRDC.com>;                                                                                                                status and strategy related to insurance
                                                                                                               <rgmarcus@ambilt.com>;                                                                                                               litigation.
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >;
                                                                                                               <DGolemme@congoleum.com
                                                                                                               >;
                                                                                                               <cdomalewski@dhplaw.net>;
                                                                                                               <shall@dhplaw.net>; "Orr,
                                                                                                               Bette M."
                                                                                                               <orrb@GHRDC.com>; "Taylor,
                                                                                                               Robert T."
                                                                                                               <taylorr@GHRDC.com>;
                                                                                                               "Milone, Richard D."
                                                                                                               <miloner@GHRDC.com>;
                                                                                                               <JHampton@saul.com>;
                                                                                                               <wdestefano@saul.com>;
                                                                                                               <dpacitti@saul.com>;
                                                                                                               <NPernick@saul.com>
01451           Message              12/5/2003     RE: Congoleum -- Stay        "Pacitti, Domenic E."          "Gilbert, Scott D"                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                <dpacitti@saul.com>            <gilberts@GHRDC.com>;                                                                                                                status and strategy related to insurance
                                                                                                               "Russell L. Hewit"                                                                                                                   litigation.
                                                                                                               <rhewit@dhplaw.net>;
                                                                                                               <rgmarcus@ambilt.com>;
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >;
                                                                                                               <DGolemme@congoleum.com
                                                                                                               >;
                                                                                                               <cdomalewski@dhplaw.net>;
                                                                                                               <shall@dhplaw.net>; "Orr,
                                                                                                               Bette M."
                                                                                                               <orrb@GHRDC.com>; "Taylor,
                                                                                                               Robert T."
                                                                                                               <taylorr@GHRDC.com>;
                                                                                                               "Milone, Richard D."
                                                                                                               <miloner@ghrdc.com>;
                                                                                                               "Hampton, Jeffrey C."
                                                                                                               <JHampton@saul.com>;
                                                                                                               "DeStefano, William A."
                                                                                                               <WDeStefano@saul.com>;
                                                                                                               "Pernick, Norman L."
                                                                                                               <NPernick@saul.com>
01452           Message              12/10/2003    RE: Congoleum -- Discovery   Skip Feist                     'Russell L.                                                                        Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Disputes and Decisions       <sfeist@alumni.princeton.edu   Hewit'[rhewit@dhplaw.net]                                                                                                            status and strategy related to insurance
                                                                                >                                                                                                                                                                   litigation.
01453           Message              12/19/2003    Motion for Reconsideration   "Craig A. Domalewski"          orrb@ghrdc.com;                sfeist@alumni.princeton.edu;                        Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                                                <cdomalewski@dhplaw.net>       wHall@winston.com;             shall@dhplaw.net;                                                                                     and containing draft motion for
                                                                                                               taylorr@ghrdc.com              dspiro@dhplaw.net;                                                                                    reconsideration in insurance litigation.
                                                                                                                                              JHampton@saul.com;
                                                                                                                                              dpacitti@saul.com
01454           Message_Attachment   12/19/2003                                                                                                                                                   Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                                                                                                                                                         Product                    and containing draft motion for
                                                                                                                                                                                                                                                    reconsideration in insurance litigation.
01455           Message              12/19/2003    Congoleum v. ACE             "Scott A. Hall"                sfeist@alumni.princeton.edu    cdomalewski@dhplaw.net                              Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                <shall@dhplaw.net>                                                                                                                       Product                    and containing Feist certification in support
                                                                                                                                                                                                                                                    of draft motion for reconsideration in
                                                                                                                                                                                                                                                    insurance litigation.
01456           Message_Attachment   12/19/2003                                                                                                                                                   Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                                                                                                                                                         Product                    and containing Feist certification in support
                                                                                                                                                                                                                                                    of draft motion for reconsideration in
                                                                                                                                                                                                                                                    insurance litigation.




Congoleum - Privilege Log                                                                                                                                Page 114 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 116 of 265 PageID: 4071
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                            Production::     Production::
  Priv. Index        RecordType      SortDate          Email Subject                    Email From                   Email To                         Email CC                     Email BCC    FLR: Privilege Tags    FLR: Privileged Reason               FLR: Attorney Notes             Begin Bates     ProductionSet
01457           Message           1/6/2004      Congoleum                     "Litherland, Craig"         "Robert B. Millner"             "Orr, Bette M."                                      Settlement Withhold                              Settlement communication with Liberty;
                                                                              <litherlandc@ghrdc.com>     <RMillner@sonnenschein.com      <orrb@GHRDC.com>; "John C.                                                                            withheld pursuant to the June 2002
                                                                                                          >                               Sullivan"                                                                                             Protective Order.
                                                                                                                                          <jsullivan@postschell.com>;
                                                                                                                                          "Howard N. Feist"
                                                                                                                                          <sfeist@alumni.princeton.edu
                                                                                                                                          >
01458           Message           1/7/2004      Re: Congoleum                 "Millner, Robert B."        <litherlandc@ghrdc.com>         <orrb@ghrdc.com>;                                    Settlement Withhold                              Settlement communication with Liberty;
                                                                              <rmillner@sonnenschein.com>                                 <jsullivan@postschell.com>;                                                                           withheld pursuant to the June 2002
                                                                                                                                          <sfeist@alumni.princeton.edu                                                                          Protective Order.
                                                                                                                                          >
01459           Message           1/8/2004      Congoleum -- Stay Issue       "Russell L. Hewit"          JHampton@saul.com;              rgmarcus@ambilt.com;                                 Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                              <rhewit@dhplaw.net>         wdestefano@saul.com;            sfeist@alumni.princeton.edu;                                                                          status and strategy related to insurance
                                                                                                          dpacitti@saul.com;              cdomalewski@dhplaw.net;                                                                               litigation.
                                                                                                          NPernick@saul.com;              shall@dhplaw.net
                                                                                                          orrb@ghrdc.com;
                                                                                                          taylorr@ghrdc.com;
                                                                                                          miloner@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          litherlandc@ghrdc.com
01460           Message           1/8/2004      Re: Congoleum -- Stay Issue   "Craig A. Domalewski"       "Russell L. Hewit"              rgmarcus@ambilt.com;                                 Wholly Privileged      Attorney Client; Work     Attorney-client correspondence regarding
                                                                              <cdomalewski@dhplaw.net>    <rhewit@dhplaw.net>;            sfeist@alumni.princeton.edu;                                                Product                   status and strategy related to insurance
                                                                                                          JHampton@saul.com;              shall@dhplaw.net                                                                                      litigation.
                                                                                                          wdestefano@saul.com;
                                                                                                          dpacitti@saul.com;
                                                                                                          NPernick@saul.com;
                                                                                                          orrb@ghrdc.com;
                                                                                                          taylorr@ghrdc.com;
                                                                                                          miloner@ghrdc.com;
                                                                                                          gilberts@ghrdc.com;
                                                                                                          litherlandc@ghrdc.com
01461           Message           1/20/2004     Proof of Insurance            "Don Golemme"               "Domenic Pacitti (E-mail)"      "Jeff Hampton (E-mail)"                              Partially Privileged   Attorney Client           Attorney-client correspondence regarding   CONG_0219568    CONG_013
                                                                              <dgolemme@congoleum.com     <dpacitti@saul.com>             <jhampton@saul.com>;                                                                                  evidence of insurance coverage.
                                                                              >                                                           "Jeremy Ryan (E-mail)"
                                                                                                                                          <jryan@saul.com>; "Kitty
                                                                                                                                          Makowski (E-mail)"
                                                                                                                                          <kmakowski@saul.com>; "Skip
                                                                                                                                          Feist (E-mail)"
                                                                                                                                          <sfeist@alumni.princeton.edu
                                                                                                                                          >; "Vin Sullivan (E-mail)"
                                                                                                                                          <VSull70@aol.com>;
                                                                                                                                          <Thomas.Chen@eycf.com>
01462           Message           1/21/2004     Silica Lawsuits               "Don Golemme"               "Bette M. Orr (E-mail)"         "Bill Marcus (E-mail)"                               Partially Privileged   Attorney Client           Attorney-client communication discussing   CONG_0219585    CONG_013
                                                                              <dgolemme@congoleum.com     <orrb@GHRDC.com>; "Jeff         <WMarcus@Ambilt.com>;                                                                                 product liability exposure.
                                                                              >                           Hampton (E-mail)"               "Rick Marcus (E-mail)"
                                                                                                          <jhampton@saul.com>             <RGMarcus@Ambilt.com>;
                                                                                                                                          "Margi Vietti"
                                                                                                                                          <mvietti@congoleum.com>;
                                                                                                                                          "Skip Feist (E-mail)"
                                                                                                                                          <sfeist@alumni.princeton.edu
                                                                                                                                          >




Congoleum - Privilege Log                                                                                                                            Page 115 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 117 of 265 PageID: 4072
                                                                                                                                DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                  Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                  Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
01463           Message              1/21/2004     Congoleum -- Conversation      "Russell L. Hewit"        gilberts@ghrdc.com;                                                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   with Gerstein (CNA Attorney)   <rhewit@dhplaw.net>       litherlandc@ghrdc.com;                                                                                                                settlement talks with CNA.
                                                                                                            orrb@ghrdc.com;
                                                                                                            taylorr@ghrdc.com;
                                                                                                            miloner@ghrdc.com;
                                                                                                            jhampton@saul.com;
                                                                                                            wdestefano@saul.com;
                                                                                                            dpacitti@saul.com;
                                                                                                            npernick@saul.com;
                                                                                                            mbellew@saul.com;
                                                                                                            tcampo@saul.com;
                                                                                                            kmakowski@saul.com;
                                                                                                            nmetz@saul.com;
                                                                                                            jryan@saul.com;
                                                                                                            mhughes@saul.com;
                                                                                                            VLARKIN@skadden.com;
                                                                                                            MCHEHI@skadden.com;
                                                                                                            rgmarcus@ambilt.com;
                                                                                                            sfeist@alumni.princeton.edu;
                                                                                                            DGolemme@congoleum.com;
                                                                                                            vsullivan@congoleum.com;
                                                                                                            cdomalewski@dhplaw.net;
                                                                                                            shall@dhplaw.net
01464           Message              2/2/2004      FW: Congo                      "Orr, Bette M."           "Howard N. Feist III (Skip) (E-                                                     Wholly Privileged      Attorney Client            Attorney-client communication re discussion
                                                                                  <orrb@GHRDC.com>          mail)"                                                                                                                                on the Liberty proposed settlement and its
                                                                                                            <SFeist@alumni.princeton.edu                                                                                                          effects.
                                                                                                            >
01465           Message              2/17/2004     Congo- Info Request URGENT     "Don Golemme"             "Domenic Pacitti (E-mail)"      "Sid Nayar"                                         Partially Privileged   Attorney Client            Attorney-client correspondence regarding       CONG_0219588    CONG_013
                                                                                  <dgolemme@congoleum.com   <dpacitti@saul.com>             <snayar@congoleum.com>;                                                                               evidence of insurance coverage.
                                                                                  >                                                         "Adele Muller (E-mail)"
                                                                                                                                            <amuller@ambilt.com>; "Jeff
                                                                                                                                            Hampton (E-mail)"
                                                                                                                                            <jhampton@saul.com>; "Skip
                                                                                                                                            Feist (E-mail)"
                                                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                                                            >
01466           Message              2/18/2004                                    "Russell L. Hewit"        gilberts@ghrdc.com;             SMacIntyre@winston.com;                             Wholly Privileged      Attorney Client; Work      Draft letter to Judge and discussion of same
                                                                                  <rhewit@dhplaw.net>       randolphj@ghrdc.com;            WHall@winston.com;                                                         Product                    concerning insurance litigation.
                                                                                                            litherlandc@ghrdc.com;          JRichter@winston.com
                                                                                                            orrb@ghrdc.com;
                                                                                                            killalead@ghrdc.com;
                                                                                                            taylorr@ghrdc.com;
                                                                                                            jhampton@saul.com;
                                                                                                            dpacitti@saul.com;
                                                                                                            npernick@saul.com;
                                                                                                            nmetz@saul.com;
                                                                                                            cdomalewski@dhplaw.net;
                                                                                                            shall@dhplaw.net;
                                                                                                            dspiro@dhplaw.net;
                                                                                                            rgmarcus@ambilt.com;
                                                                                                            sfeist@alumni.princeton.edu
01467           Message_Attachment   2/18/2004                                                                                                                                                  Wholly Privileged      Attorney Client; Work      Draft letter to Judge and discussion of same
                                                                                                                                                                                                                       Product                    concerning insurance litigation.




Congoleum - Privilege Log                                                                                                                              Page 116 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 118 of 265 PageID: 4073
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                      Email From                     Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason               FLR: Attorney Notes                  Begin Bates    ProductionSet
01468           Message              2/19/2004     Congoleum -- Case              "Russell L. Hewit"             gilberts@ghrdc.com;           SMacIntyre@winston.com;                              Wholly Privileged      Attorney Client            Rendering of legal analysis and advice
                                                   Management Conference          <rhewit@dhplaw.net>            randolphj@ghrdc.com;          WHall@winston.com;                                                                                     concerning insurance litigation case
                                                                                                                 litherlandc@ghrdc.com;        JRichter@winston.com                                                                                   management and strategy.
                                                                                                                 orrb@ghrdc.com;
                                                                                                                 killalead@ghrdc.com;
                                                                                                                 taylorr@ghrdc.com;
                                                                                                                 jhampton@saul.com;
                                                                                                                 dpacitti@saul.com;
                                                                                                                 npernick@saul.com;
                                                                                                                 nmetz@saul.com;
                                                                                                                 cdomalewski@dhplaw.net;
                                                                                                                 shall@dhplaw.net;
                                                                                                                 dspiro@dhplaw.net;
                                                                                                                 rgmarcus@ambilt.com;
                                                                                                                 sfeist@alumni.princeton.edu
01469           Message_Attachment   2/19/2004                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Draft of letter regarding insurance litigation
                                                                                                                                                                                                                           Product                    and potential settlement of claims.
01470           Message              3/19/2004     Congoleum -- PLIGA/SLIGF       "Russell L. Hewit"             gilberts@ghrdc.com;                                                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <rhewit@dhplaw.net>            randolphj@ghrdc.com;                                                                                                                 PLIGA/SLIGF settlement discussions.
                                                                                                                 litherlandc@ghrdc.com;
                                                                                                                 orrb@ghrdc.com;
                                                                                                                 killalead@ghrdc.com;
                                                                                                                 taylorr@ghrdc.com;
                                                                                                                 miloner@ghrdc.com;
                                                                                                                 weisbrods@ghrdc.com;
                                                                                                                 cdomalewski@dhplaw.net;
                                                                                                                 shall@dhplaw.net;
                                                                                                                 dspiro@dhplaw.net;
                                                                                                                 rgmarcus@ambilt.com;
                                                                                                                 sfeist@alumni.princeton.edu
01471           Message_Attachment   3/19/2004                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding Congoleum's
                                                                                                                                                                                                                                                      insolvent carriers.
01472           Message_Attachment   3/19/2004                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding Congoleum's
                                                                                                                                                                                                                                                      insolvent carriers.
01473           Message              3/19/2004     RE: Congoleum -- PLIGA/SLIGF   Skip Feist                     'Russell L.                   Don Golemme                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <sfeist@alumni.princeton.edu   Hewit'[rhewit@dhplaw.net]     (dgolemme@congoleum.com)[                                                                              PLIGA/SLIGF settlement.
                                                                                  >                                                            dgolemme@congoleum.com];
                                                                                                                                               Sid Nayar
                                                                                                                                               (snayar@congoleum.com)[sna
                                                                                                                                               yar@congoleum.com]
01474           Message              3/19/2004     RE: Congoleum -- PLIGA/SLIGF   "Russell L. Hewit"             "Skip Feist"                                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <rhewit@dhplaw.net>            <sfeist@alumni.princeton.edu                                                                                                         PLIGA/SLIGF settlements.
                                                                                                                 >
01475           Message              3/19/2004     RE: Congoleum -- PLIGA/SLIGF   "Gilbert, Scott D"             "Russell L. Hewit"           "Barbee, Judith A."                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <gilberts@GHRDC.com>           <rhewit@dhplaw.net>;         <barbeej@GHRDC.com>                                                                                     PLIGA/SLIGF settlement communication.
                                                                                                                 "Randolph, Jerome C."
                                                                                                                 <randolphj@GHRDC.com>;
                                                                                                                 "Litherland, Craig"
                                                                                                                 <litherlandc@ghrdc.com>;
                                                                                                                 "Orr, Bette M."
                                                                                                                 <orrb@GHRDC.com>; "Killalea,
                                                                                                                 David B."
                                                                                                                 <killalead@ghrdc.com>;
                                                                                                                 "Taylor, Robert T."
                                                                                                                 <taylorr@GHRDC.com>;
                                                                                                                 "Milone, Richard D."
                                                                                                                 <miloner@ghrdc.com>;
                                                                                                                 "Weisbrod, Stephen"
                                                                                                                 <weisbrods@GHRDC.com>;
                                                                                                                 <cdomalewski@dhplaw.net>;
                                                                                                                 <shall@dhplaw.net>;
                                                                                                                 <dspiro@dhplaw.net>;
                                                                                                                 <rgmarcus@ambilt.com>;
                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                 >




Congoleum - Privilege Log                                                                                                                                 Page 117 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 119 of 265 PageID: 4074
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                  Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                  Email To                         Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01476           Message              3/22/2004     RE: Congoleum -- PLIGA/SLIGF   "Russell L. Hewit"         "Gilbert, Scott D"                "Barbee, Judith A."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <rhewit@dhplaw.net>        <gilberts@GHRDC.com>;             <barbeej@GHRDC.com>                                                                                  PLIGA/SLIGF settlement.
                                                                                                             "Randolph, Jerome C."
                                                                                                             <randolphj@GHRDC.com>;
                                                                                                             "Litherland, Craig"
                                                                                                             <litherlandc@GHRDC.com>;
                                                                                                             "Orr, Bette M."
                                                                                                             <orrb@GHRDC.com>; "Killalea,
                                                                                                             David B."
                                                                                                             <killalead@GHRDC.com>;
                                                                                                             "Taylor, Robert T."
                                                                                                             <taylorr@GHRDC.com>;
                                                                                                             "Milone, Richard D."
                                                                                                             <miloner@GHRDC.com>;
                                                                                                             "Weisbrod, Stephen"
                                                                                                             <weisbrods@GHRDC.com>;
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             <shall@dhplaw.net>;
                                                                                                             <dspiro@dhplaw.net>;
                                                                                                             <rgmarcus@ambilt.com>;
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >
01477           Message              3/22/2004     RE: Congoleum -- PLIGA/SLIGF   "Gilbert, Scott D"         "Russell L. Hewit"                "Barbee, Judith A."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <gilberts@GHRDC.com>       <rhewit@dhplaw.net>;              <barbeej@GHRDC.com>                                                                                  PLIGA/SLIGF settlement.
                                                                                                             "Randolph, Jerome C."
                                                                                                             <randolphj@GHRDC.com>;
                                                                                                             "Litherland, Craig"
                                                                                                             <litherlandc@ghrdc.com>;
                                                                                                             "Orr, Bette M."
                                                                                                             <orrb@GHRDC.com>; "Killalea,
                                                                                                             David B."
                                                                                                             <killalead@ghrdc.com>;
                                                                                                             "Taylor, Robert T."
                                                                                                             <taylorr@GHRDC.com>;
                                                                                                             "Milone, Richard D."
                                                                                                             <miloner@ghrdc.com>;
                                                                                                             "Weisbrod, Stephen"
                                                                                                             <weisbrods@GHRDC.com>;
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             <shall@dhplaw.net>;
                                                                                                             <dspiro@dhplaw.net>;
                                                                                                             <rgmarcus@ambilt.com>;
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >
01478           Message              3/23/2004     Revised Draft SJ Opposition    "Craig A. Domalewski"      miloner@GHRDC.com;                rhewit@dhplaw.net;                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <cdomalewski@dhplaw.net>   orrb@GHRDC.com;                   shall@dhplaw.net;                                                                                    draft of summary judgment opposition brief.
                                                                                                             randolphj@GHRDC.com;              dspiro@dhplaw.net;
                                                                                                             migasj@GHRDC.com                  whall@winston.com;
                                                                                                                                               jfehrenbach@winston.com;
                                                                                                                                               jrichter@winston.com;
                                                                                                                                               smacintyre@winston.com;
                                                                                                                                               sfeist@alumni.princeton.edu
01479           Message_Attachment   3/23/2004                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of summary
                                                                                                                                                                                                                                                    judgment opposition brief.
01480           Message              3/26/2004     FW: Congo S/J Brief            "Orr, Bette M."            "Howard N. Feist III (Skip) (E-                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <orrb@GHRDC.com>           mail)"                                                                                                                                 Congoleum summary judgment brief draft.
                                                                                                             <SFeist@alumni.princeton.edu
                                                                                                             >; "Richard G. Marcus (E-mail)"
                                                                                                             <rgmarcus@ambilt.com>;
                                                                                                             "Domenic E. Pacitti (E-mail)"
                                                                                                             <dpacitti@saul.com>; "Jeffrey
                                                                                                             C. Hampton (E-mail)"
                                                                                                             <jhampton@saul.com>
01481           Message_Attachment   3/26/2004                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of
                                                                                                                                                                                                                                                    Congoleum's summary judgment.
01482           Message_Attachment   3/26/2004                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of
                                                                                                                                                                                                                                                    Congoleum's summary judgment.

Congoleum - Privilege Log                                                                                                                                 Page 118 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 120 of 265 PageID: 4075
                                                                                                                             DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                               Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From              Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates     ProductionSet
01483           Message              3/31/2004     Congoleum -- Liberty           "Russell L. Hewit"      gilberts@ghrdc.com;                                                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement                     <rhewit@dhplaw.net>     randolphj@ghrdc.com;                                                                                                                 scope of settlement agreement terms with
                                                                                                          litherlandc@ghrdc.com;                                                                                                               Liberty.
                                                                                                          orrb@ghrdc.com;
                                                                                                          cdomalewski@dhplaw.net;
                                                                                                          shall@dhplaw.net;
                                                                                                          dspiro@dhplaw.net;
                                                                                                          rgmarcus@ambilt.com;
                                                                                                          sfeist@alumni.princeton.edu
01484           Message              4/2/2004      Congoleum Corp.                "Feldman, Ted J."       <SFeist@alumni.princeton.edu   "Orr, Bette M."                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <feldmant@GHRDC.com>    >; <rhewit@dhplaw.net>         <orrb@GHRDC.com>                                                                                      settlement discussions with Liberty.
01485           Message              4/8/2004      Re: Congoleum Corporation      "Russell L. Hewit"      "Feldman, Ted J."              "Orr, Bette M."                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <rhewit@dhplaw.net>     <feldmant@GHRDC.com>           <orrb@GHRDC.com>;                                                                                     proposed definitions within the draft Liberty
                                                                                                                                         sfeist@alumni.princeton.edu                                                                           settlement.
01486           Message              4/8/2004      Re: Congoleum Corporation --   "Russell L. Hewit"      "Feldman, Ted J."              "Orr, Bette M."                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Additional Liberty Comments    <rhewit@dhplaw.net>     <feldmant@GHRDC.com>           <orrb@GHRDC.com>;                                                                                     proposed definitions within the draft Liberty
                                                                                                                                         sfeist@alumni.princeton.edu                                                                           settlement.
01487           Message_Attachment   4/12/2004                                                                                                                                               Settlement Withhold                               Draft document related to insurance
                                                                                                                                                                                                                                               settlement; withheld pursuant to the June
                                                                                                                                                                                                                                               2002 Protective Order.
01488           Message              4/14/2004     Fw: Congo Response to          "Hampton, Jeffrey C."   <litherlandc@ghrdc.com>;       "Pernick, Norman L."                                Wholly Privileged      Attorney Client; Work      Attorney communications regarding draft
                                                   Objections to Disclosure       <JHampton@saul.com>     <sfeist@alumni.princeton.edu   <npernick@saul.com>;                                                       Product                    response to disclosure statement objections.
                                                   Statement                                              >; <orrb@ghrdc.com>            "Pacitti, Domenic E."
                                                                                                                                         <dpacitti@saul.com>; "Miller,
                                                                                                                                         Abbe A." <amiller@saul.com>;
                                                                                                                                         "Metz, Nathaniel"
                                                                                                                                         <nmetz@saul.com>
01489           Message_Attachment   4/14/2004                                                                                                                                               Wholly Privileged      Attorney Client; Work      Attorney communication regarding work
                                                                                                                                                                                                                    Product                    product draft response to disclosure
                                                                                                                                                                                                                                               statement objections
01490           Message_Attachment   4/14/2004                                                                                                                                               Wholly Privileged      Attorney Client; Work      Attorney communication regarding work
                                                                                                                                                                                                                    Product                    product draft response to disclosure
                                                                                                                                                                                                                                               statement objections
01491           Message              4/29/2004     Revised Plan - Working Draft   "Hampton, Jeffrey C."   <litherlandc@ghrdc.com>;       "Pernick, Norman L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <JHampton@saul.com>     <orrb@ghrdc.com>               <npernick@saul.com>;                                                                                  working draft of the Plan.
                                                                                                                                         "Pacitti, Domenic E."
                                                                                                                                         <dpacitti@saul.com>;
                                                                                                                                         <sfeist@alumni.princeton.edu
                                                                                                                                         >; "Richard G. Marcus"
                                                                                                                                         <rgmarcus@prodigy.net>
01492           Message_Attachment   4/29/2004                                                                                                                                               Wholly Privileged      Work Product               Work product regarding Second Modified
                                                                                                                                                                                                                                               Joint Prepackaged Plan.
01493           Message              5/5/2004      FW: Congoleum                  "Hampton, Jeffrey C."   <sfeist@alumni.princeton.edu   "Pacitti, Domenic E."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <JHampton@saul.com>     >                              <dpacitti@saul.com>                                                                                   draft of the modified Plan.
01494           Message_Attachment   5/5/2004                                                                                                                                                Wholly Privileged      Work Product               Work product regarding Second Modified
                                                                                                                                                                                                                                               Joint Prepackaged Plan.
01495           Message              6/18/2004     Congoleum Corporation          "Feldman, Ted J."       <SFeist@alumni.princeton.edu "Litherland, Craig"                                   Partially Privileged   Attorney Client            Attorney-client communication discussing        CONG_0245646    CONG_014
                                                                                  <feldmant@GHRDC.com>    >                            <litherlandc@ghrdc.com>;                                                                                Liberty settlement agreement.
                                                                                                                                       "Orr, Bette M."
                                                                                                                                       <orrb@GHRDC.com>
01496           Message_Attachment   6/18/2004                                                                                                                                               Settlement Withhold                               Draft settlement agreement with Liberty         CONG_0245647    CONG_014
                                                                                                                                                                                                                                               Mutual; withheld pursuant to the June 2002
                                                                                                                                                                                                                                               Protective Order.




Congoleum - Privilege Log                                                                                                                            Page 119 of 264
                                                                                  Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 121 of 265 PageID: 4076
                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                          Production::     Production::
  Priv. Index        RecordType      SortDate          Email Subject                 Email From              Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
01497           Message           6/21/2004     Congoleum Corp.-#03-51524   "Hughes, Melissa K."   "W. Hall"                                                                            Partially Privileged   Attorney Client            Attorney-client communication re transcript   CONG_0212631     CONG_012
                                                                            <mhughes@saul.com>     <whall@winston.com>;                                                                                                                   of June 14, 2004 hearing.
                                                                                                   "Bellew, MaryJo"
                                                                                                   <mbellew@saul.com>; "Betty
                                                                                                   Orr" <orrb@ghrdc.com>; "C
                                                                                                   Chow"
                                                                                                   <cchow@skadden.com>; "C
                                                                                                   Domalewski"
                                                                                                   <cdomalewski@dhplaw.net>;
                                                                                                   "Campo, Tina L."
                                                                                                   <tcampo@saul.com>;
                                                                                                   "DeStefano, William A."
                                                                                                   <wdestefano@saul.com>;
                                                                                                   "Hampton, Jeffrey C."
                                                                                                   <jhampton@saul.com>;
                                                                                                   "Henry Winkelman"
                                                                                                   <henry@ambilt.com>; "J
                                                                                                   Baker"
                                                                                                   <jbaker@skadden.com>; "J.
                                                                                                   Randolph"
                                                                                                   <randolphj@ghrdc.com>;
                                                                                                   "James Richter"
                                                                                                   <jrichter@winston.com>;
                                                                                                   "Jean-Marie Jones"
                                                                                                   <Jonesjm@ghrdc.com>; "John
                                                                                                   Fenrenbach"
                                                                                                   <jfehrenbach@winston.com>;
                                                                                                   "Loverdi, Joseph R."
                                                                                                   <jloverdi@saul.com>;
                                                                                                   "Makowski, Kathleen P."
                                                                                                   <kmakowski@saul.com>;
                                                                                                   "Mark Chehi"
                                                                                                   <mchehi@skadden.com>;
                                                                                                   "Metz, Nathaniel"
                                                                                                   <nmetz@saul.com>; "Miller,
                                                                                                   Abbe A." <amiller@saul.com>;
                                                                                                   "Pacitti, Domenic E."
                                                                                                   <dpacitti@saul.com>;
                                                                                                   "Pernick, Norman L."
                                                                                                   <npernick@saul.com>; "R
                                                                                                   Hewit" <rhewit@dhplaw.net>;
                                                                                                   "RG Marcus"
                                                                                                   <RGmarcus@ambilt.com>;
                                                                                                   "Robert T. Taylor"
                                                                                                   <taylorr@ghrdc.com>; "Ryan,
                                                                                                   Jeremy W."
                                                                                                   <jryan@saul.com>; "S Hall"
                                                                                                   <shall@dhplaw.net>; "S.
                                                                                                   Weisbrods"
                                                                                                   <weisbrods@ghrdc.com>;
                                                                                                   "Scott Victor"
                                                                                                   <jsvictor@ssgca.com>; "Skip
                                                                                                   Feist"
                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                   >; "Sue MacIntyre"
                                                                                                   <smacintyre@winston.com>;
                                                                                                   "T. Feldman"
                                                                                                   <feldmant@ghrdc.com>;
                                                                                                   "Vern Larkin"
                                                                                                   <vlarkin@skadden.com>; "W
                                                                                                   Mahoney"
                                                                                                   <wmahoney@smsm.com>
01498           Message           7/19/2004     Congoleum - Deposition      "Metz, Nathaniel"      <sfeist@alumni.princeton.edu    "Hampton, Jeffrey C."                                Partially Privileged   Attorney Client            Attorney-client communication regarding       CONG_0245655     CONG_014
                                                                            <nmetz@saul.com>       >                               <jhampton@saul.com>;                                                                                   Feist deposition.
                                                                                                                                   "Pacitti, Domenic E."
                                                                                                                                   <dpacitti@saul.com>



Congoleum - Privilege Log                                                                                                                     Page 120 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 122 of 265 PageID: 4077
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                         Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject                      Email From                      Email To                        Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
01499           Message              7/20/2004     FW: Maimon Transcript in PDF   "Pacitti, Domenic E."          "Randolph, Jerome C."            <sfeist@alumni.princeton.edu                       Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0212733     CONG_012
                                                   form                           <dpacitti@saul.com>            <randolphj@GHRDC.com>;           >                                                                                                    depositions transcript.
                                                                                                                 "Litherland, Craig"
                                                                                                                 <litherlandc@ghrdc.com>;
                                                                                                                 "Weisbrod, Stephen"
                                                                                                                 <weisbrods@GHRDC.com>;
                                                                                                                 "Orr, Bette M."
                                                                                                                 <orrb@GHRDC.com>
01500           Message_Attachment   7/20/2004                                                                                                                                                       Settlement Withhold                               Confidential deposition transcript of Jeffrey   CONG_0212735     CONG_012
                                                                                                                                                                                                                                                       S. Maimon in the bankruptcy; withheld
                                                                                                                                                                                                                                                       pursuant to the June 2004 Protective Order.
01501           Message_Attachment   7/21/2004                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Rendering of legal analysis regarding
                                                                                                                                                                                                                            Product                    proposed bankruptcy plan.
01502           Message              7/26/2004     Re: CGM resched release.doc    "Hampton, Jeffrey C."          <sfeist@alumni.princeton.edu                                                        Wholly Privileged      Attorney Client            Attorney-client communication concerning
                                                                                  <JHampton@saul.com>            >                                                                                                                                     bankruptcy reorganization plan.
01503           Message              7/26/2004     Re: CGM resched release.doc    "Hampton, Jeffrey C."          <sfeist@alumni.princeton.edu     "Pacitti, Domenic E."                              Wholly Privileged      Attorney Client            Attorney-client communication concerning
                                                                                  <JHampton@saul.com>            >                                <dpacitti@saul.com>                                                                                  bankruptcy reorganization plan.
01504           Message              7/26/2004     RE: CGM resched release.doc    Skip Feist                     'Skip                            Roger S. Marcus (Margi                             Wholly Privileged      Attorney Client            Attorney-client communication concerning
                                                                                  <sfeist@alumni.princeton.edu   Feist'[sfeist@alumni.princeton   Vietti)[MVietti@Congoleum.co                                                                         bankruptcy reorganization plan.
                                                                                  >                              .edu]; Domenic E. Pacitti        m]
                                                                                                                 (dpacitti@saul.com)[dpacitti@
                                                                                                                 saul.com]; Jeffrey C. Hampton
                                                                                                                 (JHampton@saul.com)[JHampt
                                                                                                                 on@saul.com]; Patricia A.
                                                                                                                 Gritzan
                                                                                                                 (PGritzan@saul.com)[PGritzan
                                                                                                                 @saul.com]
01505           Message              7/26/2004     RE: CGM resched release.doc    "Hampton, Jeffrey C."          "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication containing
                                                                                  <JHampton@saul.com>            <sfeist@alumni.princeton.edu                                                                                                          legal discussion concerning bankruptcy
                                                                                                                 >                                                                                                                                     reorganization plan.
01506           Message              7/26/2004     RE: CGM resched release.doc    "Gritzan, Patricia A."         <sfeist@alumni.princeton.edu     "Pacitti, Domenic E."                              Wholly Privileged      Attorney Client            Attorney-client communication concerning
                                                                                  <PGritzan@saul.com>            >                                <dpacitti@saul.com>;                                                                                 bankruptcy reorganization plan.
                                                                                                                                                  "Hampton, Jeffrey C."
                                                                                                                                                  <jhampton@saul.com>
01507           Message              8/9/2004      Settlement Order               "Hampton, Jeffrey C."          <sfeist@alumni.princeton.edu     "Pacitti, Domenic E."                              Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0212736     CONG_012
                                                                                  <JHampton@saul.com>            >                                <dpacitti@saul.com>                                                                                  attached order approving settlement with
                                                                                                                                                                                                                                                       Liberty Mutual in the Bankruptcy action.
01508           Message              8/16/2004     Comments to Draft Disclsoure   "Craig A. Domalewski"          dpacitti@saul.com;               randolphj@GHRDC.com;                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement                      <cdomalewski@dhplaw.net>       jhampton@saul.com;               orrb@GHRDC.com;                                                                                      attached working draft of the Disclosure
                                                                                                                 jryan@saul.com                   miloner@GHRDC.com;                                                                                   Statement.
                                                                                                                                                  weisbrods@GHRDC.com;
                                                                                                                                                  litherlandc@GHRDC.com;
                                                                                                                                                  rhewit@dhplaw.net;
                                                                                                                                                  shall@dhplaw.net;
                                                                                                                                                  dgrimaldi@dhplaw.net;
                                                                                                                                                  dspiro@dhplaw.net;
                                                                                                                                                  dgolemme@congoleum.com;
                                                                                                                                                  sfeist@alumni.princeton.edu
01509           Message_Attachment   8/16/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding red-lined version of
                                                                                                                                                                                                                                                       working draft of the Disclosure Statement.
01510           Message              9/1/2004      RE: Congoleum                  "Litherland, Craig"            "Russell L. Hewit"               "Domenic E. Pacitti"                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <litherlandc@ghrdc.com>        <rhewit@dhplaw.net>;             <dpacitti@saul.com>; "Jeffrey                                                                        strategy on best way to produce a
                                                                                                                 "Randolph, Jerome C."            C. Hampton"                                                                                          confirmable Plan.
                                                                                                                 <randolphj@GHRDC.com>;           <jhampton@saul.com>
                                                                                                                 "Orr, Bette M."
                                                                                                                 <orrb@GHRDC.com>;
                                                                                                                 <rgmarcus@ambilt.com>;
                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                 >;
                                                                                                                 <cdomalewski@dhplaw.net>
01511           Message              9/2/2004      Congoleum Corporation          "Feldman, Ted J."              <dgolemme@congoleum.com          <SFeist@alumni.princeton.edu                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <feldmant@GHRDC.com>           >                                >                                                                                                    draft response letter to Aon and
                                                                                                                                                                                                                                                       representations made.
01512           Message_Attachment   9/2/2004                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft response letter
                                                                                                                                                                                                                                                       to Aon regarding claims against Congoleum
                                                                                                                                                                                                                                                       by a governmental entity.


Congoleum - Privilege Log                                                                                                                                     Page 121 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 123 of 265 PageID: 4078
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                     Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates    ProductionSet
01513           Message              9/2/2004      RE: Congoleum                 "Russell L. Hewit"            "Litherland, Craig"               "Domenic E. Pacitti"                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <rhewit@dhplaw.net>           <litherlandc@ghrdc.com>;          <dpacitti@saul.com>; "Jeffrey                                                                        legal advice on indemnity issues in both the
                                                                                                               "Randolph, Jerome C."             C. Hampton"                                                                                          insurance and bankruptcy litigations.
                                                                                                               <randolphj@ghrdc.com>; "Orr,      <jhampton@saul.com>
                                                                                                               Bette M." <orrb@ghrdc.com>;
                                                                                                               <rgmarcus@ambilt.com>;
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >;
                                                                                                               <cdomalewski@dhplaw.net>
01514           Message              9/20/2004     RE: Bond counsel request      "Epling, Richard L."          "Skip Feist"                      "Crowley, Leo T."                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <repling@pillsburywinthrop.co <sfeist@alumni.princeton.edu      <lcrowley@pillsburywinthrop.c                                                                        legal advice on post-petition interest and the
                                                                                 m>                            >                                 om>; "Brennan, Kerry A."                                                                             DIP lender.
                                                                                                                                                 <kbrennan@pillsburywinthrop
                                                                                                                                                 .com>
01515           Message              9/20/2004     Congoleum Corporation         "Feldman, Ted J."               <SFeist@alumni.princeton.edu                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding the
                                                                                 <feldmant@GHRDC.com>            >                                                                                                                                    settlement agreement between Aon and
                                                                                                                                                                                                                                                      Congoleum.
01516           Message_Attachment   9/20/2004                                                                                                                                                      Wholly Privileged      Work Product               Work product re: draft settlement
                                                                                                                                                                                                                                                      agreement between Congoleum and Aon.
01517           Message              9/21/2004     RE: Congoleum Corporation     Skip Feist                      'Richter,                                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu    James'[JRichter@winston.com]                                                                                                         draft settlement agreement between
                                                                                 >                                                                                                                                                                    Congoleum and Aon.
01518           Message              10/6/2004     RE: Congoleum Corporation     Skip Feist                      'Feldman, Ted                                                                      Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <sfeist@alumni.princeton.edu    J.'[feldmant@GHRDC.com]                                                                                                              motion in bankruptcy proceeding.
                                                                                 >
01519           Message              10/6/2004     RE: Congoleum Corporation     Skip Feist                      'Feldman, Ted                                                                      Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <sfeist@alumni.princeton.edu    J.'[feldmant@GHRDC.com]                                                                                                              motion seeking reimbursement for defense
                                                                                 >                                                                                                                                                                    costs.
01520           Message              10/8/2004     RE: Letter                    "Epling, Richard L."            "Skip Feist"                    "Roger S. Marcus (Margi                            Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <repling@pillsburywinthrop.co   <sfeist@alumni.princeton.edu    Vietti)"                                                                                             plan negotiations.
                                                                                 m>                              >; "Crowley, Leo T."            <MVietti@Congoleum.com>;
                                                                                                                 <lcrowley@pillsburywinthrop.c   "Sid Nayar"
                                                                                                                 om>                             <snayar@congoleum.com>
01521           Message              10/10/2004    ABI Billing Estimates         "Hall, William N."              <sfeist@alumni.princeton.edu    <RGMarcus@Ambilt.com>                              Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <WHall@winston.com>             >                                                                                                                                    budgeting for legal services.
01522           Message              10/12/2004    Congoleum -- Epstein Ruling   "Russell L. Hewit"              randolphj@ghrdc.com;                                                               Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   and Everest/Mt. McKinley      <rhewit@dhplaw.net>             litherlandc@ghrdc.com;                                                                                                               settlement negotiations and case status.
                                                   Deposition                                                    orrb@ghrdc.com;
                                                                                                                 miloner@ghrdc.com;
                                                                                                                 weisbrods@ghrdc.com;
                                                                                                                 cdomalewski@dhplaw.net;
                                                                                                                 shall@dhplaw.net;
                                                                                                                 dspiro@dhplaw.net;
                                                                                                                 rgmarcus@ambilt.com;
                                                                                                                 sfeist@alumni.princeton.edu
01523           Message              10/13/2004    Fw:                           "Pacitti, Domenic E."           <litherlandc@ghrdc.com>         "Hampton, Jeffrey C."                              Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <dpacitti@saul.com>                                             <jhampton@saul.com>;                                                                                 attorney comments on the term sheet with
                                                                                                                                                 <sfeist@alumni.princeton.edu                                                                         the Claimants and the FCR.
                                                                                                                                                 >
01524           Message_Attachment   10/13/2004                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding attorney comments
                                                                                                                                                                                                                                                      on the term sheet with the Claimants and
                                                                                                                                                                                                                                                      the FCR.
01525           Message              10/13/2004    FW: Congoleum - Draft term    "Pacitti, Domenic E."           <sfeist@alumni.princeton.edu    "Hampton, Jeffrey C."                              Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   sheet                         <dpacitti@saul.com>             >                               <jhampton@saul.com>                                                                                  comments on the draft term sheet with the
                                                                                                                                                                                                                                                      Claimants and the FCR.
01526           Message              10/14/2004    FW: Congoleum - Draft term    "Hampton, Jeffrey C."           "Feist, Howard N."                                                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   sheet                         <JHampton@saul.com>             <sfeist@alumni.princeton.edu                                                                                                         revisions to the draft term sheet with the
                                                                                                                 >                                                                                                                                    Claimants and the FCR.
01527           Message_Attachment   10/14/2004                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding revisions to the
                                                                                                                                                                                                                                                      draft term sheet with the Claimants and the
                                                                                                                                                                                                                                                      FCR related to resolving Plan objections.
01528           Message_Attachment   10/14/2004                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding revisions to the
                                                                                                                                                                                                                                                      draft term sheet with the Claimants and the
                                                                                                                                                                                                                                                      FCR related to resolving Plan objections.




Congoleum - Privilege Log                                                                                                                                    Page 122 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 124 of 265 PageID: 4079
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                 Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                 Email From                      Email To                        Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01529           Message              10/14/2004    ABI- Environmental Coverage - "Fehrenbach, John"           "Henry W. Winkleman Esq. \(E-   "Richard G. Marcus \(E-mail\)"                     Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Travelers Proposal            <JFehrenbach@winston.com>    mail\)" <'henry@ambilt.com'>;   <RGMarcus@Ambilt.com>;                                                                               Travelers's proposed settlement offer and
                                                                                                              "David M. Amidon Esq. \(E-      "Skip Feist \(E-mail\)"                                                                              legal advice re same.
                                                                                                              mail\)"                         <sfeist@alumni.princeton.edu
                                                                                                              <damidon@burnslev.com>          >; "Hall, William N."
                                                                                                                                              <WHall@winston.com>
01530           Message_Attachment   10/14/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding an update on the St.
                                                                                                                                                                                                                                                   Paul Travelers settlement negotiations.
01531           Message              10/14/2004    FW: Congoleum - Draft term   "Hampton, Jeffrey C."         <sfeist@alumni.princeton.edu    "Pacitti, Domenic E."                              Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   sheet                        <JHampton@saul.com>           >                               <dpacitti@saul.com>                                                                                  legal advice on Rick Wyron's comments to
                                                                                                                                                                                                                                                   the Plan modification term sheet.
01532           Message              10/15/2004    Congoleum Monday Hearings    "Pacitti, Domenic E."        <kbrennan@pillsburywinthrop                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding the
                                                                                <dpacitti@saul.com>          .com>;                                                                                                                                FCR's requested revisions to settlement
                                                                                                             <repling@pillsburywinthrop.co                                                                                                         monies.
                                                                                                             m>; "Litherland, Craig"
                                                                                                             <litherlandc@ghrdc.com>;
                                                                                                             "Randolph, Jerome C."
                                                                                                             <randolphj@GHRDC.com>;
                                                                                                             "Orr, Bette M."
                                                                                                             <orrb@GHRDC.com>;
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >; "Hampton, Jeffrey C."
                                                                                                             <jhampton@saul.com>; "Ryan,
                                                                                                             Jeremy W." <jryan@saul.com>
01533           Message              10/22/2004    Congoleum Modified Proposed "Sheikh, Lara R."             "Brennan, Kerry A."                                                                 Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Plan, Plan Trust and TDP    <lsheikh@pillsburywinthrop.co <kbrennan@pillsburywinthrop                                                                                                           Congoleum modified proposed plan.
                                                                               m>                            .com>;
                                                                                                             mvietti@congoleum.com;
                                                                                                             rgmarcus@prodigy.net; "Skip
                                                                                                             Feist"
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >; "Pacitti, Domenic E."
                                                                                                             <dpacitti@saul.com>;
                                                                                                             "Hampton, Jeffrey C."
                                                                                                             <JHampton@saul.com>;
                                                                                                             orrb@ghrdc.com;
                                                                                                             litherlandc@ghrdc.com;
                                                                                                             gilberts@ghrdc.com; "Epling,
                                                                                                             Richard L."
                                                                                                             <repling@pillsburywinthrop.co
                                                                                                             m>; "Spear, Robin L."
                                                                                                             <rspear@pillsburywinthrop.co
                                                                                                             m>; "Crowley, Leo T."
                                                                                                             <lcrowley@pillsburywinthrop.c
                                                                                                             om>; "Mallan, Amanda"
                                                                                                             <amallan@pillsburywinthrop.c
                                                                                                             om>; gkinoian@ohdlaw.com;
                                                                                                             "Hollander, Paul S."
                                                                                                             <phollander@ohdlaw.com>;
                                                                                                             "James Deluca"
                                                                                                             <jdeluca@ohdlaw.com>
01534           Message_Attachment   10/22/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding modified joint plan
                                                                                                                                                                                                                                                   of reorganization.
01535           Message_Attachment   10/22/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding modified joint plan
                                                                                                                                                                                                                                                   of reorganization.
01536           Message_Attachment   10/22/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding modified joint plan
                                                                                                                                                                                                                                                   of reorganization.
01537           Message_Attachment   10/22/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding modified joint plan
                                                                                                                                                                                                                                                   of reorganization.
01538           Message_Attachment   10/22/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding modified joint plan
                                                                                                                                                                                                                                                   of reorganization.
01539           Message_Attachment   10/22/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding modified joint plan
                                                                                                                                                                                                                                                   of reorganization.




Congoleum - Privilege Log                                                                                                                                 Page 123 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 125 of 265 PageID: 4080
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                 Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                   Email From                       Email To                      Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason             FLR: Attorney Notes                 Begin Bates    ProductionSet
01540           Message              10/26/2004    Congo Term Sheet             "Litherland, Craig"           "Brennan, Kerry A."                                                                Wholly Privileged      Attorney Client            Work product regarding reorganization plan.
                                                                                <litherlandc@ghrdc.com>       <kbrennan@pillsburywinthrop
                                                                                                              .com>;
                                                                                                              <rgmarcus@prodigy.net>;
                                                                                                              "Skip Feist"
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >; "Pacitti, Domenic E."
                                                                                                              <dpacitti@saul.com>;
                                                                                                              "Hampton, Jeffrey C."
                                                                                                              <JHampton@saul.com>; "Orr,
                                                                                                              Bette M."
                                                                                                              <orrb@GHRDC.com>; "Epling,
                                                                                                              Richard L."
                                                                                                              <repling@pillsburywinthrop.co
                                                                                                              m>; "Spear, Robin L."
                                                                                                              <rspear@pillsburywinthrop.co
                                                                                                              m>; "Crowley, Leo T."
                                                                                                              <lcrowley@pillsburywinthrop.c
                                                                                                              om>; "Hollander, Paul S."
                                                                                                              <phollander@ohdlaw.com>
01541           Message_Attachment   10/26/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding reorganization plan.
01542           Message              10/28/2004    Discllosure Statement        "Hampton, Jeffrey C."         <sfeist@alumni.princeton.edu    "Pacitti, Domenic E."                              Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <JHampton@saul.com>           >                               <dpacitti@saul.com>                                                                                  working draft of the Disclosure Statement.
01543           Message_Attachment   10/28/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding working draft of the
                                                                                                                                                                                                                                                   Disclosure Statement.
01544           Message_Attachment   10/28/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding working draft of the
                                                                                                                                                                                                                                                   Disclosure Statement.
01545           Message              10/28/2004    Blacklines of Revised Plan   "Sheikh, Lara R."             "Sheikh, Lara R."                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Documents                    <lsheikh@pillsburywinthrop.co <lsheikh@pillsburywinthrop.co                                                                                                        revised drafts of the Plan.
                                                                                m>                            m>; "Brennan, Kerry A."
                                                                                                              <kbrennan@pillsburywinthrop
                                                                                                              .com>;
                                                                                                              mvietti@congoleum.com;
                                                                                                              rgmarcus@prodigy.net; "Skip
                                                                                                              Feist"
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >; "Pacitti, Domenic E."
                                                                                                              <dpacitti@saul.com>;
                                                                                                              "Hampton, Jeffrey C."
                                                                                                              <JHampton@saul.com>;
                                                                                                              orrb@ghrdc.com;
                                                                                                              litherlandc@ghrdc.com;
                                                                                                              gilberts@ghrdc.com; "Epling,
                                                                                                              Richard L."
                                                                                                              <repling@pillsburywinthrop.co
                                                                                                              m>; "Spear, Robin L."
                                                                                                              <rspear@pillsburywinthrop.co
                                                                                                              m>; "Hollander, Paul S."
                                                                                                              <phollander@ohdlaw.com>
01546           Message_Attachment   10/28/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding revised draft of the
                                                                                                                                                                                                                                                   Plan.
01547           Message_Attachment   10/28/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding revised draft of the
                                                                                                                                                                                                                                                   Plan.
01548           Message_Attachment   10/28/2004                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding revised draft of the
                                                                                                                                                                                                                                                   Third Modified Joint Plan.




Congoleum - Privilege Log                                                                                                                                 Page 124 of 264
                                                                                           Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 126 of 265 PageID: 4081
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                      Email From                     Email To                       Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
01549           Message              10/29/2004    RE: Blacklines of Revised Plan   "Pacitti, Domenic E."         "Sheikh, Lara R."                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Documents                        <dpacitti@saul.com>           <lsheikh@pillsburywinthrop.co                                                                                                        revisions related to the Substantial
                                                                                                                  m>; "Brennan, Kerry A."                                                                                                              Contribution Claim paragraphs.
                                                                                                                  <kbrennan@pillsburywinthrop
                                                                                                                  .com>;
                                                                                                                  <mvietti@congoleum.com>;
                                                                                                                  <rgmarcus@prodigy.net>;
                                                                                                                  "Skip Feist"
                                                                                                                  <sfeist@alumni.princeton.edu
                                                                                                                  >; "Hampton, Jeffrey C."
                                                                                                                  <jhampton@saul.com>;
                                                                                                                  <orrb@ghrdc.com>;
                                                                                                                  <litherlandc@ghrdc.com>;
                                                                                                                  <gilberts@ghrdc.com>;
                                                                                                                  "Epling, Richard L."
                                                                                                                  <repling@pillsburywinthrop.co
                                                                                                                  m>; "Spear, Robin L."
                                                                                                                  <rspear@pillsburywinthrop.co
                                                                                                                  m>; "Hollander, Paul S."
                                                                                                                  <phollander@ohdlaw.com>
01550           Message              10/29/2004    Congoleum: CONFIDENTIAL          "Epling, Richard L."          jrice@motleyrice.com;           litherlandc@ghrdc.com;                             Settlement Withhold                               Settlement communication with various
                                                   SETTLEMENT DOCUMENTS             <repling@pillsburywinthrop.co pweitz@weitzlux.com;            orrb@ghrdc.com;                                                                                      insurers regarding the Third Modified Joint
                                                                                    m>                            jwd@capdale.com;                dpacitti@saul.com;                                                                                   Plan of Reorganization; withheld pursuant to
                                                                                                                  dkg@capdale.com;                jhampton@saul.com;                                                                                   the June 2004 Protective Order.
                                                                                                                  rrios@munsch.com;               "Crowley, Leo T."
                                                                                                                  rhwyron@swidlaw.com;            <lcrowley@pillsburywinthrop.c
                                                                                                                  mawallace@swidlaw.com;          om>; "Spear, Robin L."
                                                                                                                  rsw@hsy.com                     <rspear@pillsburywinthrop.co
                                                                                                                                                  m>; "Brennan, Kerry A."
                                                                                                                                                  <kbrennan@pillsburywinthrop
                                                                                                                                                  .com>; "Sheikh, Lara R."
                                                                                                                                                  <lsheikh@pillsburywinthrop.co
                                                                                                                                                  m>; "Edman, Erica L."
                                                                                                                                                  <eedman@pillsburywinthrop.c
                                                                                                                                                  om>; "Mallan, Amanda"
                                                                                                                                                  <amallan@pillsburywinthrop.c
                                                                                                                                                  om>;
                                                                                                                                                  phollander@ohdlaw.com;
                                                                                                                                                  sfeist@alumni.princeton.edu;
                                                                                                                                                  rgmarcus@prodigynet.com
01551           Message_Attachment   10/29/2004                                                                                                                                                      Settlement Withhold                               Confidential draft of Third Modified Joint
                                                                                                                                                                                                                                                       Plan; withheld pursuant to the June 2004
                                                                                                                                                                                                                                                       Protective Order.
01552           Message_Attachment   10/29/2004                                                                                                                                                      Settlement Withhold                               Confidential draft of Third Modified Joint
                                                                                                                                                                                                                                                       Plan; withheld pursuant to the June 2004
                                                                                                                                                                                                                                                       Protective Order.
01553           Message_Attachment   10/29/2004                                                                                                                                                      Settlement Withhold                               Confidential draft of Third Modified Joint
                                                                                                                                                                                                                                                       Plan; withheld pursuant to the June 2004
                                                                                                                                                                                                                                                       Protective Order.
01554           Message_Attachment   10/29/2004                                                                                                                                                      Settlement Withhold                               Confidential draft of Third Modified Joint
                                                                                                                                                                                                                                                       Plan; withheld pursuant to the June 2004
                                                                                                                                                                                                                                                       Protective Order.
01555           Message_Attachment   10/29/2004                                                                                                                                                      Settlement Withhold                               Confidential draft of Third Modified Joint
                                                                                                                                                                                                                                                       Plan, Trust Distribution section; withheld
                                                                                                                                                                                                                                                       pursuant to the June 2004 Protective Order.
01556           Message_Attachment   10/29/2004                                                                                                                                                      Settlement Withhold                               Confidential draft of Third Modified Joint
                                                                                                                                                                                                                                                       Plan, Trust Distribution section; withheld
                                                                                                                                                                                                                                                       pursuant to the June 2004 Protective Order.
01557           Message              11/1/2004     RE: 10Q question                 "Hampton, Jeffrey C."         "Skip Feist"                    "Pacitti, Domenic E."                              Partially Privileged   Attorney Client            Attorney-client communication discussing       CONG_0219605    CONG_013
                                                                                    <JHampton@saul.com>           <sfeist@alumni.princeton.edu    <dpacitti@saul.com>                                                                                  reorganization plan.
                                                                                                                  >




Congoleum - Privilege Log                                                                                                                                     Page 125 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 127 of 265 PageID: 4082
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                  Email From                        Email To                        Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates     ProductionSet
01558           Message              11/2/2004     RE: Statements in Disclosure   Skip Feist                     'Epling, Richard                 'Spear, Robin                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement that (May) Need to   <sfeist@alumni.princeton.edu   L.'[repling@pillsburywinthrop.   L.'[rspear@pillsburywinthrop.c                                                                       potential updates to the Disclosure
                                                   be Updated                     >                              com]; 'Brennan, Kerry            om]; 'Sheikh, Lara                                                                                   Statement.
                                                                                                                 A.'[kbrennan@pillsburywinthr     R.'[lsheikh@pillsburywinthrop.
                                                                                                                 op.com]                          com]; Sid Nayar
                                                                                                                                                  (snayar@congoleum.com)[sna
                                                                                                                                                  yar@congoleum.com]
01559           Message_Attachment   11/2/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding statements in
                                                                                                                                                                                                                                                       Disclosure Statement that may require
                                                                                                                                                                                                                                                       updating.
01560           Message              11/2/2004     RE: Congoleum: CONFIDENTIAL "Julie Davis"                     "Epling, Richard L."             <litherlandc@ghrdc.com>;                           Settlement Withhold                               Settlement communications with various
                                                   SETTLEMENT DOCUMENTS        <JWD@Capdale.com>                 <repling@pillsburywinthrop.co    <orrb@ghrdc.com>;                                                                                    insurers regarding the Third Modified Plan
                                                                                                                 m>; <jrice@motleyrice.com>;      <dpacitti@saul.com>;                                                                                 and its drafts; withheld pursuant to the June
                                                                                                                 <pweitz@weitzlux.com>;           <jhampton@saul.com>;                                                                                 2004 Protective Order.
                                                                                                                 "Danielle Graham"                "Crowley, Leo T."
                                                                                                                 <DKG@Capdale.com>;               <lcrowley@pillsburywinthrop.c
                                                                                                                 <rrios@munsch.com>;              om>; "Spear, Robin L."
                                                                                                                 <rhwyron@swidlaw.com>;           <rspear@pillsburywinthrop.co
                                                                                                                 <mawallace@swidlaw.com>;         m>; "Brennan, Kerry A."
                                                                                                                 <rsw@hsy.com>                    <kbrennan@pillsburywinthrop
                                                                                                                                                  .com>; "Sheikh, Lara R."
                                                                                                                                                  <lsheikh@pillsburywinthrop.co
                                                                                                                                                  m>; "Edman, Erica L."
                                                                                                                                                  <eedman@pillsburywinthrop.c
                                                                                                                                                  om>; "Mallan, Amanda"
                                                                                                                                                  <amallan@pillsburywinthrop.c
                                                                                                                                                  om>;
                                                                                                                                                  <phollander@ohdlaw.com>;
                                                                                                                                                  <sfeist@alumni.princeton.edu
                                                                                                                                                  >;
                                                                                                                                                  <rgmarcus@prodigynet.com>;
                                                                                                                                                  "Ronald Reinsel"
                                                                                                                                                  <RER@capdale.com>; "Elihu
                                                                                                                                                  Inselbuch" <EI@Capdale.com>;
                                                                                                                                                  "Peter Lockwood"
                                                                                                                                                  <PVNL@Capdale.com>
01561           Message              11/2/2004     DIP Budge                      "Ryan, Jeremy W."              "Skip Feist"                     "Pacitti, Domenic E."                              Partially Privileged   Attorney Client            Redacted attorney-client communication          CONG_0219607    CONG_013
                                                                                  <JRyan@saul.com>               <sfeist@alumni.princeton.edu     <dpacitti@saul.com>                                                                                  regarding bankruptcy filing.
                                                                                                                 >
01562           Message              11/2/2004     RE: Statements in Disclosure   Skip Feist                     'Spear, Robin                  'Epling, Richard                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement that (May) Need to   <sfeist@alumni.princeton.edu   L.'[rspear@pillsburywinthrop.c L.'[repling@pillsburywinthrop.                                                                         potential revisions to the Disclosure
                                                   be Updated                     >                              om]                            com]; 'Brennan, Kerry                                                                                  Statement.
                                                                                                                                                A.'[kbrennan@pillsburywinthr
                                                                                                                                                op.com]; 'Sheikh, Lara
                                                                                                                                                R.'[lsheikh@pillsburywinthrop.
                                                                                                                                                com]
01563           Message              11/2/2004     Disclosure Statement           "Hampton, Jeffrey C."          "Brennan, Kerry A."            "Pacitti, Domenic E."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <JHampton@saul.com>            <kbrennan@pillsburywinthrop <dpacitti@saul.com>                                                                                       draft of the Disclosure Statement.
                                                                                                                 .com>; "Epling, Richard L."
                                                                                                                 <repling@pillsburywinthrop.co
                                                                                                                 m>;
                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                 >; <orrb@ghrdc.com>;
                                                                                                                 <litherlandc@ghrdc.com>
01564           Message_Attachment   11/2/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the
                                                                                                                                                                                                                                                       Disclosure Statement.
01565           Message_Attachment   11/2/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the
                                                                                                                                                                                                                                                       Disclosure Statement.




Congoleum - Privilege Log                                                                                                                                     Page 126 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 128 of 265 PageID: 4083
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                  Email From                      Email To                       Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01566           Message              11/5/2004     Draft Disclosure Statement    "Sheikh, Lara R."             "Skip Feist"                                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   and Blackline                 <lsheikh@pillsburywinthrop.co <sfeist@alumni.princeton.edu                                                                                                            revisions to draft of Disclosure Statement.
                                                                                 m>                            >; rgmarcus@prodigy.net;
                                                                                                               litherlandc@ghrdc.com;
                                                                                                               orrb@ghrdc.com;
                                                                                                               gilberts@ghrdc.com; "Pacitti,
                                                                                                               Domenic E."
                                                                                                               <dpacitti@saul.com>;
                                                                                                               "Hampton, Jeffrey C."
                                                                                                               <JHampton@saul.com>;
                                                                                                               "Hollander, Paul S."
                                                                                                               <phollander@ohdlaw.com>;
                                                                                                               "James Deluca"
                                                                                                               <jdeluca@ohdlaw.com>;
                                                                                                               "Spear, Robin L."
                                                                                                               <rspear@pillsburywinthrop.co
                                                                                                               m>; "Epling, Richard L."
                                                                                                               <repling@pillsburywinthrop.co
                                                                                                               m>; "Crowley, Leo T."
                                                                                                               <lcrowley@pillsburywinthrop.c
                                                                                                               om>; "Brennan, Kerry A."
                                                                                                               <kbrennan@pillsburywinthrop
                                                                                                               .com>; "Edman, Erica L."
                                                                                                               <eedman@pillsburywinthrop.c
                                                                                                               om>; "Mallan, Amanda"
                                                                                                               <amallan@pillsburywinthrop.c
                                                                                                               om>
01567           Message_Attachment   11/5/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the
                                                                                                                                                                                                                                                       Disclosure Statement.
01568           Message_Attachment   11/5/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the
                                                                                                                                                                                                                                                       Disclosure Statement.
01569           Message_Attachment   11/5/2004     FW: Congoleum:                "Sheikh, Lara R."             mchehi@skadden.com                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   CONFIDENTIAL SETTLEMENT       <lsheikh@pillsburywinthrop.co                                                                                                                                         attached draft Plan documents, distributed
                                                   DOCUMENTS                     m>                                                                                                                                                                    for comment.
01570           Message_Attachment   11/5/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the Third
                                                                                                                                                                                                                                                       Modified Joint Plan.
01571           Message_Attachment   11/5/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the Third
                                                                                                                                                                                                                                                       Modified Joint Plan.
01572           Message_Attachment   11/5/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the Third
                                                                                                                                                                                                                                                       Modified Joint Plan.
01573           Message_Attachment   11/5/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the Third
                                                                                                                                                                                                                                                       Modified Joint Plan.
01574           Message_Attachment   11/5/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the TDR for
                                                                                                                                                                                                                                                       the Third Modified Joint Plan.
01575           Message_Attachment   11/5/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the TDR for
                                                                                                                                                                                                                                                       the Third Modified Joint Plan.
01576           Message              11/5/2004     RE: Draft Disclosure Statement Skip Feist                     'Sheikh, Lara                                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   comments                       <sfeist@alumni.princeton.edu   R.'[lsheikh@pillsburywinthrop.                                                                                                        draft of Disclosure Statement.
                                                                                  >                              com]; 'Spear, Robin
                                                                                                                 L.'[rspear@pillsburywinthrop.c
                                                                                                                 om]; 'Epling, Richard
                                                                                                                 L.'[repling@pillsburywinthrop.
                                                                                                                 com]; 'Brennan, Kerry
                                                                                                                 A.'[kbrennan@pillsburywinthr
                                                                                                                 op.com]
01577           Message_Attachment   11/5/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the
                                                                                                                                                                                                                                                       Disclosure Statement.
01578           Message              11/7/2004                                   "Sheikh, Lara R."             litherlandc@ghrdc.com; "Skip                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <lsheikh@pillsburywinthrop.co Feist"                                                                                                                                  revisions to the Disclosure Statement.
                                                                                 m>                            <sfeist@alumni.princeton.edu
                                                                                                               >
01579           Message_Attachment   11/7/2004                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of the
                                                                                                                                                                                                                                                       Disclosure Statement.
01580           Message              11/7/2004     RE:                           Skip Feist                      'Sheikh, Lara                                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu    R.'[lsheikh@pillsburywinthrop.                                                                                                        revisions to the Disclosure Statement.
                                                                                 >                               com]


Congoleum - Privilege Log                                                                                                                                  Page 127 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 129 of 265 PageID: 4084
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate             Email Subject                Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01581           Message_Attachment   11/7/2004                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding draft of the
                                                                                                                                                                                                                                                      Disclosure Statement.
01582           Message              11/9/2004     Word Versions of Third         "Sheikh, Lara R."             "Skip Feist"                    "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Modified Plan and Disclosure   <lsheikh@pillsburywinthrop.co <sfeist@alumni.princeton.edu    <repling@pillsburywinthrop.co                                                                         draft of Third Modified Plan and Disclosure
                                                   Statement                      m>                            >; "Leanne Diefenbach"          m>; "Spear, Robin L."                                                                                 Statement
                                                                                                                <ldiefenbach@congoleum.com      <rspear@pillsburywinthrop.co
                                                                                                                >                               m>
01583           Message_Attachment   11/9/2004                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding draft of Third
                                                                                                                                                                                                                                                      Modified Plan.
01584           Message_Attachment   11/9/2004                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding draft of the
                                                                                                                                                                                                                                                      Disclosure Statement to the Third Modified
                                                                                                                                                                                                                                                      Joint Plan.
01585           Message              11/11/2004    RE: AIG                        "Litherland, Craig"          "Howard N. Feist"                "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <litherlandc@ghrdc.com>      <sfeist@alumni.princeton.edu     <repling@pillsburywinthrop.co                                                                         strategy on settlement with AIG.
                                                                                                               >                                m>




Congoleum - Privilege Log                                                                                                                                  Page 128 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 130 of 265 PageID: 4085
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                   Email From                      Email To                        Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01586           Message              11/12/2004    Blacklines of Revised          "Sheikh, Lara R."             jrice@motleyrice.com;           litherlandc@ghrdc.com;                             Wholly Privileged      Attorney Client            Attorney-client communication regarding the
                                                   Disclosure Statement, Plan and <lsheikh@pillsburywinthrop.co pweitz@weitzlux.com;            orrb@ghrdc.com; "Epling,                                                                             Fourth Modified Plan.
                                                   Plan Documents                 m>                            "Danielle Graham"               Richard L."
                                                                                                                <DKG@Capdale.com>; "Julie       <repling@pillsburywinthrop.co
                                                                                                                Davis" <JWD@Capdale.com>;       m>; "Crowley, Leo T."
                                                                                                                rrios@munsch.com;               <lcrowley@pillsburywinthrop.c
                                                                                                                rsw@hsy.com; "Wyron,            om>; "Spear, Robin L."
                                                                                                                Richard"                        <rspear@pillsburywinthrop.co
                                                                                                                <RHWyron@SWIDLAW.com>;          m>; "Brennan, Kerry A."
                                                                                                                "Frankel, Roger"                <kbrennan@pillsburywinthrop
                                                                                                                <RFrankel@SWIDLAW.com>;         .com>; "Edman, Erica L."
                                                                                                                "Wallace, Mary"                 <eedman@pillsburywinthrop.c
                                                                                                                <MAWallace@SWIDLAW.com>         om>; "Mallan, Amanda"
                                                                                                                ; "Steven Kazan"                <amallan@pillsburywinthrop.c
                                                                                                                <skazan@kazanlaw.com>;          om>;
                                                                                                                "Bonnie Sluce"                  phollander@ohdlaw.com;
                                                                                                                <bsluce@motleyrice.com>;        sfeist@alumni.princeton.edu;
                                                                                                                "Bryan Blevins"                 rgmarcus@prodigynet.com;
                                                                                                                <bblevins@provostumpherey.      gkinoian@ohdlaw.com;
                                                                                                                com>; "Danielle Graham"         "James Deluca"
                                                                                                                <DKG@Capdale.com>; "Diane       <jdeluca@ohdlaw.com>;
                                                                                                                Bodiford"                       dpacitti@saul.com;
                                                                                                                <dbodiford@motleyrice.com>;     jhampton@saul.com
                                                                                                                "Elihu Inselbuch"
                                                                                                                <EI@Capdale.com>; "John
                                                                                                                Cooney"
                                                                                                                <jcooney@cooneyconway.com
                                                                                                                >; "Joseph F. Rice"
                                                                                                                <jrice@motleyrice.com>; "Lisa
                                                                                                                Busch"
                                                                                                                <lbusch@weitzlux.com>;
                                                                                                                "Mary Skelnik"
                                                                                                                <mskelnik@baronbudd.com>;
                                                                                                                "Matthew Bergman "
                                                                                                                <matt@bergmanpageler.com>
                                                                                                                ; "Nancy Isaacson"
                                                                                                                <nisaacson@goldsteinlem.com
                                                                                                                >; "Nathan Finch"
                                                                                                                <NDF@Capdale.com>; "Perry
                                                                                                                Weitz"
                                                                                                                <pweitz@weitzlux.com>;
                                                                                                                "Peter Lockwood"
                                                                                                                <PVNL@Capdale.com>;
                                                                                                                "Randall A. Rios"
                                                                                                                <rrios@floydjones.com>;
                                                                                                                "Reba Dolezal"
                                                                                                                <rebadolezal@rgtaylorlaw.co
                                                                                                                m>; "Rita Tobin"
                                                                                                                <RCT@Capdale.com>; "Robert
                                                                                                                Taylor"
                                                                                                                <roberttaylor@rgtaylorlaw.co
                                                                                                                m>; "Ronald Reinsel"
                                                                                                                <RER@capdale.com>; "Russell
                                                                                                                W. Budd"
                                                                                                                <rbudd@baronbudd.com>;
                                                                                                                "Peter Lockwood"
                                                                                                                <PVNL@Capdale.com>;
                                                                                                                "Ronald Reinsel"
                                                                                                                <RER@capdale.com>;
                                                                                                                "Danielle Graham"
                                                                                                                <DKG@Capdale.com>; "Elihu
                                                                                                                Inselbuch" <EI@Capdale.com>
01587           Message_Attachment   11/12/2004                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of the Fourth
                                                                                                                                                                                                                                                     Modified Plan.
01588           Message_Attachment   11/12/2004                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of the Fourth
                                                                                                                                                                                                                                                     Modified Plan.



Congoleum - Privilege Log                                                                                                                                  Page 129 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 131 of 265 PageID: 4086
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                     Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
01589           Message_Attachment   11/12/2004                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding draft of the Fourth
                                                                                                                                                                                                                                                      Modified Plan and the Second Amendment
                                                                                                                                                                                                                                                      to the Collateral Trust Agreement..
01590           Message_Attachment   11/12/2004                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding draft of the Fourth
                                                                                                                                                                                                                                                      Modified Plan and the Asbestos Insurance
                                                                                                                                                                                                                                                      Rights Assignment Agreement.
01591           Message_Attachment   11/12/2004                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding draft of the Fourth
                                                                                                                                                                                                                                                      Modified Plan and the Plan Trust Agreement.
01592           Message_Attachment   11/12/2004                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding draft of the Fourth
                                                                                                                                                                                                                                                      Modified Plan and the Trust Distribution
                                                                                                                                                                                                                                                      Procedures.
01593           Message              11/12/2004    PDF of Fourth Modified Plan of "Sheikh, Lara R."             "Leanne Diefenbach"        sfeist@alumni.princeton.edu;                              Wholly Privileged      Attorney Client           Attorney-client communication regarding the
                                                   Reorganization                 <lsheikh@pillsburywinthrop.co <ldiefenbach@congoleum.com "Epling, Richard L."                                                                                       Fourth Modified Plan and the Disclosure
                                                                                  m>                            >                          <repling@pillsburywinthrop.co                                                                              Statement.
                                                                                                                                           m>; "Spear, Robin L."
                                                                                                                                           <rspear@pillsburywinthrop.co
                                                                                                                                           m>; "Brennan, Kerry A."
                                                                                                                                           <kbrennan@pillsburywinthrop
                                                                                                                                           .com>; gkinoian@ohdlaw.com
01594           Message_Attachment   11/12/2004                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding revisions to the
                                                                                                                                                                                                                                                      Plan's Disclosure Statement.
01595           Message              11/19/2004    FW: Congress w/ Congoleum       "Epling, Richard L."          "Edman, Erica L."           sfeist@alumni.princeton.edu                             Wholly Privileged      Attorney Client; Work     Attorney-client communication regarding
                                                                                   <repling@pillsburywinthrop.co <eedman@pillsburywinthrop.c                                                                                Product                   bankruptcy filing and draft agreement, with
                                                                                   m>                            om>                                                                                                                                  draft and work product notes regarding
                                                                                                                                                                                                                                                      same.
01596           Message_Attachment   11/19/2004                                                                                                                                                      Wholly Privileged      Attorney Client; Work     Attorney-client communication regarding
                                                                                                                                                                                                                            Product                   bankruptcy filing and draft agreement, with
                                                                                                                                                                                                                                                      draft and work product notes regarding
                                                                                                                                                                                                                                                      same.
01597           Message_Attachment   11/19/2004                                                                                                                                                      Wholly Privileged      Attorney Client; Work     Attorney-client communication regarding
                                                                                                                                                                                                                            Product                   bankruptcy filing and draft agreement, with
                                                                                                                                                                                                                                                      draft and work product notes regarding
                                                                                                                                                                                                                                                      same.
01598           Message_Attachment   11/19/2004                                                                                                                                                      Wholly Privileged      Attorney Client; Work     Attorney-client communication regarding
                                                                                                                                                                                                                            Product                   bankruptcy filing and draft agreement, with
                                                                                                                                                                                                                                                      draft and work product notes regarding
                                                                                                                                                                                                                                                      same.
01599           Message              11/23/2004    FW: Congoleum--CNO re SE        "Hampton, Jeffrey C."        <sfeist@alumni.princeton.edu    <snayar@congoleum.com>;                              Partially Privileged   Attorney Client           Redacted attorney-client communication        CONG_0219680   CONG_013
                                                   9th Fee Stmt                    <JHampton@saul.com>          >                               "Pacitti, Domenic E."                                                                                 regarding fee distribution during bankruptcy.
                                                                                                                                                <dpacitti@saul.com>
01600           Message              11/23/2004    Draft Motion to pay Indenture   "Edman, Erica L."           sfeist@alumni.princeton.edu      "Epling, Richard L."                                 Wholly Privileged      Attorney Client; Work     Attorney-client communication regarding
                                                   Trustee Fees                    <eedman@pillsburywinthrop.c                                  <repling@pillsburywinthrop.co                                               Product                   draft bankruptcy filing and comment on
                                                                                   om>                                                          m>; "Crowley, Leo T."                                                                                 same.
                                                                                                                                                <lcrowley@pillsburywinthrop.c
                                                                                                                                                om>
01601           Message_Attachment   11/23/2004                                                                                                                                                      Wholly Privileged      Attorney Client; Work     Attorney-client communication regarding
                                                                                                                                                                                                                            Product                   draft bankruptcy filing and comment on
                                                                                                                                                                                                                                                      same.
01602           Message_Attachment   11/23/2004                                                                                                                                                      Wholly Privileged      Attorney Client; Work     Attorney-client communication regarding
                                                                                                                                                                                                                            Product                   draft bankruptcy filing and comment on
                                                                                                                                                                                                                                                      same.
01603           Message              11/25/2004    Discovery response one of two Skip Feist                     Kerry A. Brennan                                                                     Partially Privileged   Attorney Client           Redacted attorney-client communication       CONG_0246271    CONG_014
                                                                                 <sfeist@alumni.princeton.edu   (kbrennan@pillsburywinthrop.                                                                                                          regarding reorganization plan and settlement
                                                                                 >                              com)[kbrennan@pillsburywint                                                                                                           materials.
                                                                                                                hrop.com]




Congoleum - Privilege Log                                                                                                                                  Page 130 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 132 of 265 PageID: 4087
                                                                                                                                DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                  Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                            Production::        Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From               Email To                       Email CC                         Email BCC    FLR: Privilege Tags   FLR: Privileged Reason               FLR: Attorney Notes             Begin Bates        ProductionSet
01604           Message_Attachment   11/25/2004    Congo: Third Plan and Trust   "Wallace, Mary"         <repling@pillsburywinthrop.co <rsw@hsy.com>; "Wyron,                                   Settlement Withhold                             Settlement communication regarding shared CONG_0246272        CONG_014
                                                   Agreement                     <MAWallace@SWIDLAW.com> m>; <jrice@motleyrice.com>; Richard"                                                                                                   comments on the draft Trust Agreement;
                                                                                                         <pweitz@weitzlux.com>;        <RHWyron@SWIDLAW.com>;                                                                                   withheld pursuant to June 2004 Protective
                                                                                                         <jwd@capdale.com>;            "Frankel, Roger"                                                                                         Order.
                                                                                                         <dkg@capdale.com>;            <RFrankel@SWIDLAW.com>;
                                                                                                         <rrios@munsch.com>            "Wallace, Mary"
                                                                                                                                       <MAWallace@SWIDLAW.com>
                                                                                                                                       ; <litherlandc@ghrdc.com>;
                                                                                                                                       <orrb@ghrdc.com>;
                                                                                                                                       <dpacitti@saul.com>;
                                                                                                                                       <jhampton@saul.com>;
                                                                                                                                       "Crowley, Leo T."
                                                                                                                                       <lcrowley@pillsburywinthrop.c
                                                                                                                                       om>; "Spear, Robin L."
                                                                                                                                       <rspear@pillsburywinthrop.co
                                                                                                                                       m>; "Brennan, Kerry A."
                                                                                                                                       <kbrennan@pillsburywinthrop
                                                                                                                                       .com>; "Sheikh, Lara R."
                                                                                                                                       <lsheikh@pillsburywinthrop.co
                                                                                                                                       m>; "Edman, Erica L."
                                                                                                                                       <eedman@pillsburywinthrop.c
                                                                                                                                       om>; "Mallan, Amanda"
                                                                                                                                       <amallan@pillsburywinthrop.c
                                                                                                                                       om>;
                                                                                                                                       <phollander@ohdlaw.com>;
                                                                                                                                       <sfeist@alumni.princeton.edu
                                                                                                                                       >;
                                                                                                                                       <rgmarcus@prodigynet.com>
01605           Message_Attachment   11/25/2004                                                                                                                                                 Settlement Withhold                             Settlement communication regarding draft       CONG_0246274   CONG_014
                                                                                                                                                                                                                                                of the Third Modified Joint Plan; withheld
                                                                                                                                                                                                                                                pursuant to the June 2004 Protective Order.
01606           Message_Attachment   11/25/2004                                                                                                                                                 Settlement Withhold                             Settlement communication regarding draft       CONG_0246276   CONG_014
                                                                                                                                                                                                                                                exhibit to the modified Plan; withheld
                                                                                                                                                                                                                                                pursuant to the June 2004 Protective Order.
01607           Message_Attachment   11/25/2004                                                                                                                                                 Settlement Withhold                             Settlement communication regarding draft       CONG_0246277   CONG_014
                                                                                                                                                                                                                                                exhibit to the modified Plan; withheld
                                                                                                                                                                                                                                                pursuant to the June 2004 Protective Order.
01608           Message_Attachment   11/25/2004    Congoleum: CONFIDENTIAL       "Epling, Richard L."          jrice@motleyrice.com;       litherlandc@ghrdc.com;                               Settlement Withhold                             Settlement communication regarding             CONG_0246278   CONG_014
                                                   SETTLEMENT DOCUMENTS          <repling@pillsburywinthrop.co pweitz@weitzlux.com;        orrb@ghrdc.com;                                                                                      comments on the draft Third Modified Plan
                                                                                 m>                            jwd@capdale.com;            dpacitti@saul.com;                                                                                   and the Plan Trust; withheld pursuant to the
                                                                                                               dkg@capdale.com;            jhampton@saul.com;                                                                                   June 2004 Protective Order.
                                                                                                               rrios@munsch.com;           "Crowley, Leo T."
                                                                                                               rhwyron@swidlaw.com;        <lcrowley@pillsburywinthrop.c
                                                                                                               mawallace@swidlaw.com;      om>; "Spear, Robin L."
                                                                                                               rsw@hsy.com                 <rspear@pillsburywinthrop.co
                                                                                                                                           m>; "Brennan, Kerry A."
                                                                                                                                           <kbrennan@pillsburywinthrop
                                                                                                                                           .com>; "Sheikh, Lara R."
                                                                                                                                           <lsheikh@pillsburywinthrop.co
                                                                                                                                           m>; "Edman, Erica L."
                                                                                                                                           <eedman@pillsburywinthrop.c
                                                                                                                                           om>; "Mallan, Amanda"
                                                                                                                                           <amallan@pillsburywinthrop.c
                                                                                                                                           om>;
                                                                                                                                           phollander@ohdlaw.com;
                                                                                                                                           sfeist@alumni.princeton.edu;
                                                                                                                                           rgmarcus@prodigynet.com
01609           Message_Attachment   11/25/2004                                                                                                                                                 Settlement Withhold                             Settlement communication regarding the       CONG_0246279     CONG_014
                                                                                                                                                                                                                                                draft Third Modified Plan; withheld pursuant
                                                                                                                                                                                                                                                to the June 2004 Protective Order.
01610           Message_Attachment   11/25/2004                                                                                                                                                 Settlement Withhold                             Settlement communication regarding the       CONG_0246280     CONG_014
                                                                                                                                                                                                                                                draft Third Modified Plan; withheld pursuant
                                                                                                                                                                                                                                                to the June 2004 Protective Order.
01611           Message_Attachment   11/25/2004                                                                                                                                                 Settlement Withhold                             Draft exhibit to the Third Modified Plan;    CONG_0246281     CONG_014
                                                                                                                                                                                                                                                withheld pursuant to the June 2004
                                                                                                                                                                                                                                                Protective Order.


Congoleum - Privilege Log                                                                                                                             Page 131 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 133 of 265 PageID: 4088
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                         Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                     Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
01612           Message_Attachment   11/25/2004                                                                                                                                                       Settlement Withhold                              Draft exhibit to the Third Modified Plan;       CONG_0246282     CONG_014
                                                                                                                                                                                                                                                       withheld pursuant to the June 2004
                                                                                                                                                                                                                                                       Protective Order.
01613           Message_Attachment   11/25/2004                                                                                                                                                       Settlement Withhold                              Draft of Trust Distribution Procedures;         CONG_0246283     CONG_014
                                                                                                                                                                                                                                                       withheld pursuant to the June 2004
                                                                                                                                                                                                                                                       Protective Order.
01614           Message_Attachment   11/25/2004                                                                                                                                                       Settlement Withhold                              Draft of Trust Distribution Procedures;         CONG_0246284     CONG_014
                                                                                                                                                                                                                                                       withheld pursuant to the June 2004
                                                                                                                                                                                                                                                       Protective Order.
01615           Message              11/30/2004    Congoleum Revised Disclosure    "Sheikh, Lara R."             sfeist@alumni.princeton.edu;    "Epling, Richard L."                                 Wholly Privileged      Attorney Client; Work     Attorney-client communication and work
                                                   Statement and Plan              <lsheikh@pillsburywinthrop.co mvietti@congoleum.com;          <repling@pillsburywinthrop.co                                               Product                   product regarding bankruptcy documents.
                                                                                   m>                            rgmarcus@prodigy.net;           m>; "Spear, Robin L."
                                                                                                                 orrb@ghrdc.com;                 <rspear@pillsburywinthrop.co
                                                                                                                 litherlandc@ghrdc.com;          m>; "Brennan, Kerry A."
                                                                                                                 phollander@ohdlaw.com;          <kbrennan@pillsburywinthrop
                                                                                                                 "James Deluca"                  .com>; "Crowley, Leo T."
                                                                                                                 <jdeluca@ohdlaw.com>;           <lcrowley@pillsburywinthrop.c
                                                                                                                 gkinoian@ohdlaw.com             om>
01616           Message_Attachment   11/30/2004                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication and work
                                                                                                                                                                                                                             Product                   product regarding bankruptcy documents.
01617           Message_Attachment   11/30/2004                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication and work
                                                                                                                                                                                                                             Product                   product regarding bankruptcy documents.
01618           Message_Attachment   11/30/2004                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication and work
                                                                                                                                                                                                                             Product                   product regarding bankruptcy documents.
01619           Message_Attachment   11/30/2004                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication and work
                                                                                                                                                                                                                             Product                   product regarding bankruptcy documents.
01620           Message              12/1/2004     RE: Congoleum Revised           "Epling, Richard L."          "Sheikh, Lara R."               "Spear, Robin L."                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Disclosure Statement and Plan   <repling@pillsburywinthrop.co <lsheikh@pillsburywinthrop.co   <rspear@pillsburywinthrop.co                                                                          litigation strategy regarding disclosure plan
                                                                                   m>                            m>;                             m>; "Brennan, Kerry A."                                                                               objections.
                                                                                                                 sfeist@alumni.princeton.edu;    <kbrennan@pillsburywinthrop
                                                                                                                 mvietti@congoleum.com;          .com>; "Crowley, Leo T."
                                                                                                                 rgmarcus@prodigy.net;           <lcrowley@pillsburywinthrop.c
                                                                                                                 orrb@ghrdc.com;                 om>
                                                                                                                 litherlandc@ghrdc.com;
                                                                                                                 phollander@ohdlaw.com;
                                                                                                                 "James Deluca"
                                                                                                                 <jdeluca@ohdlaw.com>;
                                                                                                                 gkinoian@ohdlaw.com
01621           Message              12/9/2004     RE: Congoleum -- Lower          Skip Feist                    'Russell L.                                                                          Wholly Privileged      Attorney Client           Attorney-client communication re potential
                                                   Passaic River Study Area        <sfeist@alumni.princeton.edu Hewit'[rhewit@dhplaw.net];                                                                                                             settlement terms with Liberty and Wasau
                                                   Settlement with EPA             >                             'DGolemme@congoleum.com'                                                                                                              and allocations of insurance policies.
                                                                                                                 [DGolemme@congoleum.com]
01622           Message              12/9/2004     RE: Congoleum -- Lower          "Russell L. Hewit"            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communication re potential
                                                   Passaic River Study Area        <rhewit@dhplaw.net>           <sfeist@alumni.princeton.edu                                                                                                          settlement terms with Liberty and Wasau
                                                   Settlement with EPA                                           >                                                                                                                                     and allocations of insurance policies.
01623           Message              12/9/2004     Congoleum -- Fees               "Russell L. Hewit"            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communication re potential
                                                                                   <rhewit@dhplaw.net>           <sfeist@alumni.princeton.edu                                                                                                          settlement terms with Liberty and Wasau
                                                                                                                 >                                                                                                                                     and allocations of insurance policies.
01624           Message              12/10/2004    RE: Congoleum -- Fees           Skip Feist                    'Russell L.                                                                          Wholly Privileged      Attorney Client           Attorney-client communication re potential
                                                                                   <sfeist@alumni.princeton.edu Hewit'[rhewit@dhplaw.net]                                                                                                              settlement terms with Liberty and Wasau
                                                                                   >                                                                                                                                                                   and allocations of insurance policies.
01625           Message              12/10/2004    RE: Congoleum -- Fees           "Russell L. Hewit"            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communication re potential
                                                                                   <rhewit@dhplaw.net>           <sfeist@alumni.princeton.edu                                                                                                          settlement terms with Liberty and Wasau
                                                                                                                 >                                                                                                                                     and allocations of insurance policies.
01626           Message              12/14/2004    Fw: Congo                       "Brennan, Kerry A."           sfeist@alumni.princeton.edu                                                          Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                   <kbrennan@pillsburywinthrop                                                                                                                                         attached draft letter confirming agreement
                                                                                   .com>                                                                                                                                                               on a substantial contribution claim with
                                                                                                                                                                                                                                                       Taylor.
01627           Message_Attachment   12/14/2004                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding draft confirmation
                                                                                                                                                                                                                                                       of agreement between Congoleum and
                                                                                                                                                                                                                                                       Taylor within the Fourth Amended Joint Plan
                                                                                                                                                                                                                                                       of Reorganization.
01628           Message              12/17/2004    PDF of Disclosure Statement     "Sheikh, Lara R."             "Skip Feist"                    "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                   <lsheikh@pillsburywinthrop.co <sfeist@alumni.princeton.edu    <repling@pillsburywinthrop.co                                                                         attached draft of the Disclosure Statement
                                                                                   m>                            >; "Leanne Diefenbach"          m>; "Brennan, Kerry A."                                                                               (including the Plan)
                                                                                                                 <ldiefenbach@congoleum.com      <kbrennan@pillsburywinthrop
                                                                                                                 >                               .com>

Congoleum - Privilege Log                                                                                                                                   Page 132 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 134 of 265 PageID: 4089
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                 Email From                       Email To                         Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
01629           Message_Attachment   12/17/2004                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding working draft of
                                                                                                                                                                                                                                                      Disclosure Statement and the Plan.
01630           Message              2/24/2005     FW: Armstrong Decision       "Epling, Richard L."          "Orr, Bette M."               "Brennan, Kerry A."                                      Partially Privileged   Attorney Client           Attorney-client communication regarding the CONG_0213082     CONG_012
                                                                                <repling@pillsburywinthrop.co <orrb@GHRDC.com>;             <kbrennan@pillsburywinthrop                                                                               attached order denying the Plan's
                                                                                m>                            "Litherland, Craig"           .com>                                                                                                     confirmation.
                                                                                                              <litherlandc@ghrdc.com>;
                                                                                                              "Skip Feist"
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >; randolphj@ghrdc.com;
                                                                                                              phollander@ohdlaw.com
01631           Message              3/30/2005     Revised Draft Confirmation   "Sheikh, Lara R."             "Skip Feist"                                                                           Wholly Privileged      Attorney Client           Attorney-client communication regarding the
                                                   Brief                        <lsheikh@pillsburywinthrop.co <sfeist@alumni.princeton.edu                                                                                                            attached revised draft of the confirmation
                                                                                m>                            >; "Epling, Richard L."                                                                                                                 plan brief.
                                                                                                              <repling@PillsburyWinthrop.c
                                                                                                              om>; "Brennan, Kerry A."
                                                                                                              <kbrennan@PillsburyWinthrop
                                                                                                              .com>; "Dine, Karen B."
                                                                                                              <kdine@PillsburyWinthrop.co
                                                                                                              m>; "Epling, Richard L."
                                                                                                              <repling@PillsburyWinthrop.c
                                                                                                              om>; "Randolph, Jerome C."
                                                                                                              <randolphj@GHRDC.com>;
                                                                                                              "Litherland, Craig"
                                                                                                              <litherlandc@ghrdc.com>;
                                                                                                              "Orr, Bette M."
                                                                                                              <orrb@GHRDC.com>; "Edman,
                                                                                                              Erica L."
                                                                                                              <eedman@PillsburyWinthrop.
                                                                                                              com>; "Cadre, Gianni"
                                                                                                              <gcadre@PillsburyWinthrop.co
                                                                                                              m>; "May, Josh"
                                                                                                              <jmay@PillsburyWinthrop.co
                                                                                                              m>; "Fitzgerald, Caryn D."
                                                                                                              <cfitzgerald@PillsburyWinthro
                                                                                                              p.com>
01632           Message_Attachment   3/30/2005                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding the revised draft of
                                                                                                                                                                                                                                                      Congoleum's confirmation plan.
01633           Message              3/31/2005     10:30 am, Friday, April 1, 2005 "Fehrenbach, John"          "Richard G. Marcus \(E-mail\)" "Hall, William N."                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Conference Call re Travelers-   <JFehrenbach@winston.com>   <RGMarcus@Ambilt.com>;         <WHall@winston.com>                                                                                     attached memorandum and litigation risk
                                                   St. Paul Insurance Negotiations                             "Henry W. Winkleman \(E-                                                                                                               summary.
                                                                                                               mail\)" <'henry@ambilt.com'>;
                                                                                                               "David M. Amidon Esq. \(E-
                                                                                                               mail\)"
                                                                                                               <damidon@burnslev.com>;
                                                                                                               "Skip Feist \(E-mail\)"
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >
01634           Message_Attachment   3/31/2005                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding the litigation-risk
                                                                                                                                                                                                                                                      analysis and estimates for Travelers.
01635           Message_Attachment   3/31/2005                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding memo providing
                                                                                                                                                                                                                                                      updates on the Travelers negotiations.
01636           Message              4/14/2005     RE: AIG settlement press     Skip Feist                     'Feldman, Ted                    'Epling, Richard                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   release draft                <sfeist@alumni.princeton.edu   J.'[feldmant@GHRDC.com];         L.'[richard.epling@pillsburylaw                                                                       attorney comments on the AIG settlement
                                                                                >                              'Spear, Robin                    .com]; 'Orr, Bette                                                                                    press release.
                                                                                                               L.'[robin.spear@pillsburylaw.c   M.'[orrb@GHRDC.com]
                                                                                                               om]
01637           Message              4/15/2005     FW: rough draft of           "Epling, Richard L."           "Skip Feist"                                                                          Partially Privileged   Attorney Client           Attorney-client communication regarding the CONG_0213128     CONG_012
                                                   confirmation hearing         <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                           Plan's confirmation hearing.
                                                                                om>                            >




Congoleum - Privilege Log                                                                                                                                   Page 133 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 135 of 265 PageID: 4090
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                      Email From                      Email To                          Email CC                  Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
01638           Message              4/28/2005     Congo - Gibraltar                "Litherland, Craig"           "Gilbert, Scott D"                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <litherlandc@ghrdc.com>       <gilberts@GHRDC.com>; "Orr,                                                                                                           upcoming settlement talks with Gibraltar and
                                                                                                                  Bette M."                                                                                                                             potential buyout numbers.
                                                                                                                  <orrb@GHRDC.com>;
                                                                                                                  "Feldman, Ted J."
                                                                                                                  <feldmant@GHRDC.com>;
                                                                                                                  "Howard N. Feist III \(E-mail\)"
                                                                                                                  <sfeist@alumni.princeton.edu
                                                                                                                  >; "Richard L. Epling \(E-mail\)"
                                                                                                                  <repling@pillsburywinthrop.co
                                                                                                                  m>
01639           Message              5/12/2005     Congoleum                        "Feldman, Ted J."             <SFeist@alumni.princeton.edu "Litherland, Craig"                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <feldmant@GHRDC.com>          >                                 <litherlandc@ghrdc.com>;                                                                            final, signed settlement agreement with AIG.
                                                                                                                                                    "Orr, Bette M."
                                                                                                                                                    <orrb@GHRDC.com>;
                                                                                                                                                    <repling@pillsburywinthrop.co
                                                                                                                                                    m>
01640           Message_Attachment   5/12/2005                                                                                                                                                        Settlement Withhold                               Draft settlement agreement with AIG;
                                                                                                                                                                                                                                                        withheld pursuant to the June 2002
                                                                                                                                                                                                                                                        Protective Order.
01641           Message              5/25/2005     Congoleum Corporation            "Feldman, Ted J."              <SFeist@alumni.princeton.edu                                                       Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                    <feldmant@GHRDC.com>           >                                                                                                                                    Equitas settlement agreement.
01642           Message              5/25/2005     RE: Cost recap                   "Litherland, Craig"            "Skip Feist"                                                                       Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                    <litherlandc@ghrdc.com>        <sfeist@alumni.princeton.edu                                                                                                         cash requirements for the reorganization and
                                                                                                                   >                                                                                                                                    litigation.
01643           Message              5/26/2005     RE: Questions for                Skip Feist                     'Toby                                                                              Wholly Privileged      Attorney Client            Internal forwarding of information
                                                   Roger/Dennis                     <sfeist@alumni.princeton.edu Majdan'[tmajdan@congoleum.                                                                                                             exchanged with outside counsel seeking legal
                                                                                    >                              com]                                                                                                                                 advice.
01644           Message              5/27/2005     RE: A very interesting call from "Epling, Richard L."           "Orr, Bette M."                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Jack Gerstein                    <richard.epling@pillsburylaw.c <orrb@GHRDC.com>;                                                                                                                    settlement talks to buy out Claimant
                                                                                    om>                            "Brennan, Kerry A."                                                                                                                  Agreement.
                                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                                   com>; "Litherland, Craig"
                                                                                                                   <litherlandc@ghrdc.com>;
                                                                                                                   "Randolph, Jerome C."
                                                                                                                   <randolphj@GHRDC.com>;
                                                                                                                   "Skip Feist"
                                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                                   >
01645           Message              5/31/2005     RE: Motion re Liberty Funds      "Epling, Richard L."           "Litherland, Craig"            "Randolph, Jerome C."                               Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                                                    <richard.epling@pillsburylaw.c <litherlandc@ghrdc.com>;       <randolphj@GHRDC.com>;                                                     Product                    Liberty settlement and financing the
                                                                                    om>                            "Brennan, Kerry A."            "Orr, Bette M."                                                                                       Coverage Action.
                                                                                                                   <kerry.brennan@pillsburylaw.   <orrb@GHRDC.com>; "Edman,
                                                                                                                   com>                           Erica L."
                                                                                                                                                  <erica.edman@pillsburylaw.co
                                                                                                                                                  m>; "Sheikh, Lara R."
                                                                                                                                                  <lara.sheikh@pillsburylaw.com
                                                                                                                                                  >
01646           Message              6/1/2005      Draft Disclosure Statement for   "Sheikh, Lara R."             "Skip Feist"                    "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Fifth Modified Plan              <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu    <richard.epling@pillsburylaw.c                                                                        modified plan.
                                                                                    >                             >                               om>; "Spear, Robin L."
                                                                                                                                                  <robin.spear@pillsburylaw.co
                                                                                                                                                  m>
01647           Message_Attachment   6/1/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                        statement for reorganization.
01648           Message              6/6/2005      Disclosure Statement for Fifth   "Sheikh, Lara R."             "Skip Feist"                    "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Modified Plan                    <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu    <richard.epling@pillsburylaw.c                                                                        disclosure statement for fifth modified plan.
                                                                                    >                             >                               om>; "Spear, Robin L."
                                                                                                                                                  <robin.spear@pillsburylaw.co
                                                                                                                                                  m>
01649           Message_Attachment   6/6/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding Congoleum current
                                                                                                                                                                                                                                                        distributors.
01650           Message_Attachment   6/6/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                        statement fifth modified plan for
                                                                                                                                                                                                                                                        reorganization.



Congoleum - Privilege Log                                                                                                                                     Page 134 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 136 of 265 PageID: 4091
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                          Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                   Email From                        Email To                       Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates    ProductionSet
01651           Message              6/6/2005      RE: Disclosure Statement for   "Sheikh, Lara R."               "Skip Feist"                                                                         Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Fifth Modified Plan            <lara.sheikh@pillsburylaw.com   <sfeist@alumni.princeton.edu                                                                                                           disclosure statement for fifth modified plan.
                                                                                  >                               >
01652           Message              6/9/2005      Draft Forbearance Agreement    "Sheikh, Lara R."               "Wyron, Richard"                 litherlandc@ghrdc.com; "Orr,                        Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   with Class 2 Creditors         <lara.sheikh@pillsburylaw.com   <RHWyron@SWIDLAW.com>;           Bette M."                                                                                             draft forbearance agreement.
                                                                                  >                               "Roger Frankel Esq. (E-mail)"    <orrb@GHRDC.com>; "Skip
                                                                                                                  <rfrankel@swidlaw.com>;          Feist"
                                                                                                                  "Peter Lockwood"                 <sfeist@alumni.princeton.edu
                                                                                                                  <PVNL@Capdale.com>;              >; "Epling, Richard L."
                                                                                                                  rer@capdale.com; "Perry          <richard.epling@pillsburylaw.c
                                                                                                                  Weitz Esq. (E-mail)"             om>; "Spear, Robin L."
                                                                                                                  <pweitz@weitzlux.com>;           <robin.spear@pillsburylaw.co
                                                                                                                  "Joseph F. Rice Esq. (E-mail)"   m>; "Brennan, Kerry A."
                                                                                                                  <jrice@motleyrice.com>           <kerry.brennan@pillsburylaw.
                                                                                                                                                   com>
01653           Message_Attachment   6/9/2005                                                                                                                                                          Wholly Privileged      Work Product               Work product regarding draft forbearance
                                                                                                                                                                                                                                                         agreement.
01654           Message_Attachment   6/9/2005                                                                                                                                                          Wholly Privileged      Work Product               Work product regarding draft forbearance
                                                                                                                                                                                                                                                         agreement and settlement claimants.
01655           Message              6/13/2005     FW: Congoleum: 5th Modified    "Sheikh, Lara R."             "Skip Feist"                                                                           Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Disclosure Statement           <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu                                                                                                             reorganization plan.
                                                                                  >                             >
01656           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement of reorganization plan.
01657           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01658           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01659           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01660           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01661           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01662           Message              6/13/2005     FW: Congoleum: Exhibits to     "Sheikh, Lara R."             "Skip Feist"                                                                           Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   5th Modified Joint Plan of     <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu                                                                                                             disclosure statement to fifth modified plan of
                                                   Reorganization                 >                             >                                                                                                                                        reorganization.
01663           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Attorney Client            Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01664           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01665           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01666           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01667           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01668           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01669           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.
01670           Message_Attachment   6/13/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding disclosure
                                                                                                                                                                                                                                                         statement to fifth modified plan of
                                                                                                                                                                                                                                                         reorganization.


Congoleum - Privilege Log                                                                                                                                      Page 135 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 137 of 265 PageID: 4092
                                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                          Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                        Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
01671           Message_Attachment   6/13/2005                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding disclosure
                                                                                                                                                                                                                                                          statement to fifth modified plan of
                                                                                                                                                                                                                                                          reorganization.
01672           Message              6/13/2005     Backup for Liberty motion       Skip Feist                       Kerry A. Brennan                                                                     Wholly Privileged      Attorney Client           Attorney client privilege regarding defense
                                                                                   <sfeist@alumni.princeton.edu     (kbrennan@pillsburylaw.com)[                                                                                                          and indemnity costs.
                                                                                   >                                kbrennan@pillsburylaw.com]
01673           Message              6/13/2005     RE: Backup for Liberty motion   "Brennan, Kerry A."              "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                   <kerry.brennan@pillsburylaw.     <sfeist@alumni.princeton.edu                                                                                                          defense and indemnity costs.
                                                                                   com>                             >
01674           Message              6/14/2005     FW: Congoleum -- Due            "Epling, Richard L."             "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   Diligence Re: Bad Claims        <richard.epling@pillsburylaw.c   <sfeist@alumni.princeton.edu                                                                                                          attorney thoughts on due diligence claims in
                                                                                   om>                              >                                                                                                                                     the insurance litigation.
01675           Message_Attachment   6/14/2005                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding attorney thoughts
                                                                                                                                                                                                                                                          on due diligence claims in the insurance
                                                                                                                                                                                                                                                          litigation.
01676           Message              6/20/2005     FW: Congoleum Corporation       "Don Golemme"                    <feldmant@ghrdc.com>            "Skip Feist "                                        Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                   <dgolemme@congoleum.com                                          <sfeist@alumni.princeton.edu                                                                          excess liability insurance.
                                                                                   >                                                                >; <rhewit@dhplaw.net>
01677           Message_Attachment   6/20/2005                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding excess liability
                                                                                                                                                                                                                                                          insurance.
01678           Message_Attachment   6/20/2005                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding excess liability
                                                                                                                                                                                                                                                          insurance.
01679           Message_Attachment   6/20/2005                                                                                                                                                           Wholly Privileged      Work Product              Work Product regarding excess liability
                                                                                                                                                                                                                                                          insurance.
01680           Message              6/20/2005     RE: Congoleum Corporation       Skip Feist                       'Don                                                                                 Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                   <sfeist@alumni.princeton.edu     Golemme'[dgolemme@congol                                                                                                              legal advice on the Equitas share of the
                                                                                   >                                eum.com]                                                                                                                              London insurance policies and internal
                                                                                                                                                                                                                                                          discussion of same.
01681           Message              6/22/2005     RE: Pergament Expenses          Skip Feist                       'Brennan, Kerry                                                                      Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                   <sfeist@alumni.princeton.edu     A.'[kerry.brennan@pillsburyla                                                                                                         settlement monies.
                                                                                   >                                w.com]
01682           Message              7/11/2005     July 12 Agenda                  "Brennan, Kerry A."              "Skip Feist"                    "Craig J. Litherland Esq. (E-                        Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                   <kerry.brennan@pillsburylaw.     <sfeist@alumni.princeton.edu    mail)"                                                                                                status of litigation and insurance policies.
                                                                                   com>                             >                               <litherlandc@ghrdc.com>;
                                                                                                                                                    "Orr, Bette M."
                                                                                                                                                    <orrb@GHRDC.com>; "Jerome
                                                                                                                                                    C. Randolph Esq. (E-mail)"
                                                                                                                                                    <randolphj@ghrdc.com>;
                                                                                                                                                    "Epling, Richard L."
                                                                                                                                                    <richard.epling@pillsburylaw.c
                                                                                                                                                    om>
01683           Message_Attachment   7/11/2005                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding status of litigation,
                                                                                                                                                                                                                                                          modified plan and insurance policies.
01684           Message              7/18/2005     Opinion re Liberty Settlement   "Sheikh, Lara R."             "Skip Feist"                       "Epling, Richard L."                                 Partially Privileged   Attorney Client           Attorney-client communication regarding        CONG_0213588    CONG_012
                                                   Agreement                       <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu       <richard.epling@pillsburylaw.c                                                                        attached opinion related to the Liberty
                                                                                   >                             >                                  om>; "Brennan, Kerry A."                                                                              settlement agreement in the bankruptcy
                                                                                                                                                    <kerry.brennan@pillsburylaw.                                                                          proceedings.
                                                                                                                                                    com>
01685           Message              7/21/2005     FCR's Settlement Offer         "Epling, Richard L."           "Skip Feist"                                                                            Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                             FCR's settlement offer and discussion of
                                                                                  om>                            >; "Litherland, Craig"                                                                                                                   future strategy of same.
                                                                                                                 <litherlandc@ghrdc.com>;
                                                                                                                 orrb@GHRDC.com
01686           Message              7/21/2005     FW: FCR's Settlement Offer --  "Epling, Richard L."           "Skip Feist"                                                                            Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Corrected Version              <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                             FCR's settlement offer and discussion of
                                                                                  om>                            >; orrb@GHRDC.com;                                                                                                                       future strategy of same.
                                                                                                                 "Litherland, Craig"
                                                                                                                 <litherlandc@ghrdc.com>
01687           Message              7/21/2005     RE: FW: FCR's Settlement Offer "Litherland, Craig"            "Epling, Richard L."                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   -- Second Corrected Version    <litherlandc@ghrdc.com>        <richard.epling@pillsburylaw.c                                                                                                           FCR's settlement offer and discussion of
                                                                                                                 om>; "Skip Feist"                                                                                                                        future strategy of same.
                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                 >; "Orr, Bette M."
                                                                                                                 <orrb@GHRDC.com>




Congoleum - Privilege Log                                                                                                                                       Page 136 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 138 of 265 PageID: 4093
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                         Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                   Email From                        Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
01688           Message              7/21/2005     RE: FCR's Settlement Offer --   Skip Feist                     'Epling, Richard                                                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Second Corrected Version        <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw                                                                                                        FCR's settlement offer and discussion of
                                                                                   >                              .com];                                                                                                                                 future strategy of same.
                                                                                                                  'orrb@GHRDC.com'[orrb@GH
                                                                                                                  RDC.com]; 'Litherland,
                                                                                                                  Craig'[litherlandc@ghrdc.com];
                                                                                                                  Richard G. Marcus
                                                                                                                  (rgmarcus@prodigy.net)[rgma
                                                                                                                  rcus@prodigy.net]; Roger
                                                                                                                  Marcus (c/o
                                                                                                                  jweaver@congoleum.com)[jwe
                                                                                                                  aver@congoleum.com]
01689           Message_Attachment   7/21/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding FCR's settlement
                                                                                                                                                                                                                                                         offer and its numerical values.
01690           Message              7/25/2005     FW: Congoleum Exhibit A to      "Sheikh, Lara R."             "Skip Feist"                       "Spear, Robin L."                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding the
                                                   Disclosure Statement (PLAN)     <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu       <robin.spear@pillsburylaw.co                                                                         Sixth Modified Plan and its exhibits.
                                                                                   >                             >; "Craig Heilman"                 m>
                                                                                                                 <cheilman@congoleum.com>
01691           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01692           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01693           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01694           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01695           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01696           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01697           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01698           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01699           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01700           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01701           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01702           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01703           Message_Attachment   7/25/2005                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of the Sixth
                                                                                                                                                                                                                                                         Modified Joint Plan of Reorganization and its
                                                                                                                                                                                                                                                         exhibits.
01704           Message              7/28/2005     Congoleum                       "Feldman, Ted J."              <SFeist@alumni.princeton.edu "Orr, Bette M."                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding the
                                                                                   <feldmant@GHRDC.com>           >                            <orrb@GHRDC.com>;                                                                                         amendment to the Equitas settlement
                                                                                                                                               "Litherland, Craig"                                                                                       agreement.
                                                                                                                                               <litherlandc@ghrdc.com>;
                                                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                                                               om>; "Edman, Erica L."
                                                                                                                                               <erica.edman@pillsburylaw.co
                                                                                                                                               m>



Congoleum - Privilege Log                                                                                                                                      Page 137 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 139 of 265 PageID: 4094
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                    Email To                         Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes              Begin Bates     ProductionSet
01705           Message_Attachment   7/28/2005                                                                                                                                                     Settlement Withhold                              Draft of settlement agreement with Equitas;
                                                                                                                                                                                                                                                    withheld pursuant to the June 2002
                                                                                                                                                                                                                                                    Protective Order.
01706           Message              8/2/2005      Congoleum                      "Feldman, Ted J."           <SFeist@alumni.princeton.edu "Weisbrod, Stephen"                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <feldmant@GHRDC.com>        >                            <weisbrods@GHRDC.com>;                                                                                   settlement agreement with Federal
                                                                                                                                           "Randolph, Jerome C."                                                                                    Insurance Company.
                                                                                                                                           <randolphj@GHRDC.com>;
                                                                                                                                           "Casey, Susan"
                                                                                                                                           <caseys@GHRDC.com>; "Orr,
                                                                                                                                           Bette M."
                                                                                                                                           <orrb@GHRDC.com>;
                                                                                                                                           "Litherland, Craig"
                                                                                                                                           <litherlandc@ghrdc.com>
01707           Message_Attachment   8/2/2005                                                                                                                                                      Settlement Withhold                              Draft settlement and release between
                                                                                                                                                                                                                                                    Congoleum and Federal Insurance Company;
                                                                                                                                                                                                                                                    withheld pursuant to the June 2004
                                                                                                                                                                                                                                                    Protective Order.
01708           Message              8/3/2005      Re: FW: Congoleum              Richard Marcus              "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <rgmarcus@prodigy.net>      <sfeist@alumni.princeton.edu                                                                                                          settlement agreement with Federal
                                                                                                              >                                                                                                                                     Insurance Company.
01709           Message              8/26/2005     Congoleum -- Trial Report      "Russell L. Hewit"          randolphj@ghrdc.com;            sfeist@alumni.princeton.edu                          Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <rhewit@dhplaw.net>         orrb@ghrdc.com;                                                                                                                       progress of the Coverage Action and
                                                                                                              litherlandc@ghrdc.com;                                                                                                                attorney thoughts/impressions.
                                                                                                              weisbrods@ghrdc.com;
                                                                                                              caseys@ghrdc.com;
                                                                                                              cdomalewski@dhplaw.net;
                                                                                                              shall@dhplaw.net;
                                                                                                              dspiro@dhplaw.net
01710           Message              9/7/2005      FW: Congoleum - term sheet     "Litherland, Craig"         "Russell L. Hewit \(E-mail\)"   "Randolph, Jerome C."                                Partially Privileged   Attorney Client           Attorney-client communication regarding       CONG_0214022    CONG_012
                                                   outlining Century's            <litherlandc@ghrdc.com>     <rhewit@dhplaw.net>             <randolphj@GHRDC.com>;                                                                                attached settlement counter-proposal from
                                                   counterproposal with draft                                                                 "Howard N. Feist III \(E-mail\)"                                                                      ACE insurance.
                                                   settlement agreement                                                                       <sfeist@alumni.princeton.edu
                                                                                                                                              >; "Gilbert, Scott D"
                                                                                                                                              <gilberts@GHRDC.com>
01711           Message_Attachment   9/7/2005                                                                                                                                                      Settlement Withhold                              Settlement communication with ACE and        CONG_0214024     CONG_012
                                                                                                                                                                                                                                                    their counter-proposal; withheld pursuant to
                                                                                                                                                                                                                                                    the June 2002 Protective Order.
01712           Message_Attachment   9/7/2005                                                                                                                                                      Settlement Withhold                              Settlement communication with ACE and        CONG_0214025     CONG_012
                                                                                                                                                                                                                                                    their counter-proposal; withheld pursuant to
                                                                                                                                                                                                                                                    the June 2002 Protective Order.
01713           Message              9/8/2005      Travelers-St. Paul Insurance   "Fehrenbach, John"          "Richard G. Marcus \(E-mail\)" "Hall, William N."                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding the
                                                   Negotiations                   <JFehrenbach@winston.com>   <RGMarcus@Ambilt.com>;         <WHall@winston.com>                                                                                    draft settlement agreements received from
                                                                                                              "Henry W. Winkleman \(E-                                                                                                              Travelers and suggested changes.
                                                                                                              mail\)" <'henry@ambilt.com'>;
                                                                                                              "David M. Amidon Esq. \(E-
                                                                                                              mail\)"
                                                                                                              <damidon@burnslev.com>;
                                                                                                              "Skip Feist \(E-mail\)"
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >
01714           Message_Attachment   9/8/2005                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding proposed Travelers
                                                                                                                                                                                                                                                    settlement.
01715           Message_Attachment   9/8/2005                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding proposed Travelers
                                                                                                                                                                                                                                                    settlement and proposed changes.
01716           Message_Attachment   9/8/2005                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding proposed Travelers
                                                                                                                                                                                                                                                    settlement and additional comments.
01717           Message              9/13/2005     RE: kwelm settlement           "Don Golemme"               "Skip Feist "                                                                        Wholly Privileged      Attorney Client           Attorney client communication analyzing and
                                                                                  <dgolemme@congoleum.com     <sfeist@alumni.princeton.edu                                                                                                          rendering legal advice regarding insurance
                                                                                  >                           >                                                                                                                                     settlements.
01718           Message              9/14/2005     The Hartford Congoleum         "Don Golemme"               <feldmant@ghrdc.com>            <orrb@GHRDC.com>;                                    Partially Privileged   Attorney Client           Attorney-client communication regarding     CONG_0214465      CONG_012
                                                   Policies                       <dgolemme@congoleum.com                                     <cdomalewski@dhplaw.net>;                                                                             Hartford policies issued to Congoleum from
                                                                                  >                                                           <litherlandc@ghrdc.com>;                                                                              1977 through 1986.
                                                                                                                                              <randolphj@ghrdc.com>;
                                                                                                                                              <rhewit@dhplaw.net>; "Skip
                                                                                                                                              Feist "
                                                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                                                              >

Congoleum - Privilege Log                                                                                                                                  Page 138 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 140 of 265 PageID: 4095
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                 Email From                       Email To                        Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes              Begin Bates     ProductionSet
01719           Message              9/14/2005     RE: Congoleum Corporation    Skip Feist                     'Feldman, Ted                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <sfeist@alumni.princeton.edu   J.'[feldmant@GHRDC.com]                                                                                                                insurers' request for certain Congoleum
                                                                                >                                                                                                                                                                     corporate transactions in the 1970s and
                                                                                                                                                                                                                                                      1980s.
01720           Message              9/15/2005     RE: Congoleum Pre 1986       Skip Feist                     'Feldman, Ted                                                                        Partially Privileged   Attorney Client            Attorney-client communications regarding      CONG_0214469    CONG_012
                                                   Policies                     <sfeist@alumni.princeton.edu   J.'[feldmant@GHRDC.com]                                                                                                                Congoleum's corporate history and the
                                                                                >                                                                                                                                                                     availability of such documents.
01721           Message              9/15/2005     RE: Congoleum Pre 1986       "Feldman, Ted J."              "Skip Feist"                                                                         Wholly Privileged      Attorney Client            Attorney-client communications regarding
                                                   Policies                     <feldmant@GHRDC.com>           <sfeist@alumni.princeton.edu                                                                                                           Congoleum's corporate history and the
                                                                                                               >                                                                                                                                      availability of such documents.
01722           Message              9/28/2005     RE: your message             "Feldman, Ted J."              "Skip Feist"                                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <feldmant@GHRDC.com>           <sfeist@alumni.princeton.edu                                                                                                           Congoleum transactions and the availability
                                                                                                               >; "Litherland, Craig"                                                                                                                 of such documents.
                                                                                                               <litherlandc@ghrdc.com>
01723           Message              9/28/2005     RE: Congoleum Transactions   "Don Golemme"                  "Feldman, Ted J."                 "Orr, Bette M."                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <dgolemme@congoleum.com        <feldmant@GHRDC.com>;             <orrb@GHRDC.com>;                                                                                    Congoleum transactions and the availability
                                                                                >                              "Skip Feist"                      <cdomalewski@dhplaw.net>;                                                                            of such documents.
                                                                                                               <sfeist@alumni.princeton.edu      "Litherland, Craig"
                                                                                                               >                                 <litherlandc@ghrdc.com>
01724           Message              9/28/2005     RE: your message             "Feldman, Ted J."              "Skip Feist"                                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <feldmant@GHRDC.com>           <sfeist@comcast.net>                                                                                                                   Congoleum transactions and the availability
                                                                                                                                                                                                                                                      of such documents.
01725           Message              9/29/2005     RE: Congoleum Transactions   "Don Golemme"                  "Skip Feist"                      <cdomalewski@dhplaw.net>;                          Wholly Privileged      Attorney Client            Attorney-client communication regarding       CONG_0098647    CONG_008
                                                                                <dgolemme@congoleum.com        <sfeist@alumni.princeton.edu      <rhewit@dhplaw.net>;                                                                                 Congoleum's corporate history.
                                                                                >                              >                                 <feldmant@ghrdc.com>
01726           Message              9/29/2005     RE: Congoleum Transactions   "Don Golemme"                  "Craig A. Domalewski"             <rhewit@dhplaw.net>;                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <dgolemme@congoleum.com        <cdomalewski@dhplaw.net>;         <feldmant@ghrdc.com>                                                                                 Congoleum transactions and the availability
                                                                                >                              "Skip Feist"                                                                                                                           of such documents.
                                                                                                               <sfeist@comcast.net>;
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >
01727           Message              9/30/2005     RE: Congoleum Transactions   Skip Feist                     'Russell L.                       'feldmant@ghrdc.com'[feldma                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <sfeist@alumni.princeton.edu   Hewit'[rhewit@dhplaw.net];        nt@ghrdc.com]                                                                                        Congoleum transactions and the availability
                                                                                >                              'dgolemme@congoleum.com'[                                                                                                              of such documents.
                                                                                                               dgolemme@congoleum.com];
                                                                                                               'cdomalewski@dhplaw.net'[cd
                                                                                                               omalewski@dhplaw.net]
01728           Message              10/7/2005     Congoleum                    "Feldman, Ted J."              <SFeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <feldmant@GHRDC.com>           >                                                                                                                                      Congoleum transactions and the availability
                                                                                                                                                                                                                                                      of such documents.
01729           Message              10/19/2005    Fwd: FW: Congoleum           "Russell L. Hewit"             randolphj@ghrdc.com;                                                                 Partially Privileged   Attorney Client            Attorney-client communication regarding       CONG_0220060    CONG_013
                                                   Corporation                  <rhewit@dhplaw.net>            orrb@ghrdc.com;                                                                                                                        settlement communications with select
                                                                                                               weisbrods@ghrdc.com;                                                                                                                   insurers.
                                                                                                               richard.epling@pillsburylaw.co
                                                                                                               m;
                                                                                                               kerry.brennan@pillsburylaw.c
                                                                                                               om;
                                                                                                               cdomalewski@dhplaw.net;
                                                                                                               shall@dhplaw.net;
                                                                                                               dspiro@dhplaw.net;
                                                                                                               rgmarcus@ambilt.com;
                                                                                                               sfeist@alumni.princeton.edu
01730           Message_Attachment   10/19/2005                                                                                                                                                     Settlement Withhold                               Settlement communication with various         CONG_0220063    CONG_013
                                                                                                                                                                                                                                                      insurers (i.e., Employers Commercial Union;
                                                                                                                                                                                                                                                      Unigard; Transport; Stonewall); withheld
                                                                                                                                                                                                                                                      pursuant to the June 2002 Protective Order.
01731           Message_Attachment   10/19/2005                                                                                                                                                     Settlement Withhold                               Settlement communication with various         CONG_0220064    CONG_013
                                                                                                                                                                                                                                                      insurers (i.e., Employers Commercial Union;
                                                                                                                                                                                                                                                      Unigard; Transport; Stonewall); withheld
                                                                                                                                                                                                                                                      pursuant to the June 2002 Protective Order.
01732           Message              10/25/2005    RE: A new wrinkle in the     Skip Feist                     'Epling, Richard                                                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Travelers settlement saga    <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw                                                                                                        Travelers insurance policies.
                                                                                >                              .com]




Congoleum - Privilege Log                                                                                                                                  Page 139 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 141 of 265 PageID: 4096
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                 Email From                        Email To                        Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
01733           Message              10/26/2005    RE: A new wrinkle in the      Skip Feist                     'Epling, Richard                'Brennan, Kerry                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Travelers settlement saga     <sfeist@alumni.princeton.edu L.'[richard.epling@pillsburylaw   A.'[kerry.brennan@pillsburyla                                                                         Travelers insurance policies.
                                                                                 >                              .com];                          w.com]
                                                                                                                'mdolin@cov.com'[mdolin@co
                                                                                                                v.com]
01734           Message              10/26/2005    RE: A new wrinkle in the      "Epling, Richard L."           "Skip Feist"                    "Brennan, Kerry A."                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Travelers settlement saga     <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu    <kerry.brennan@pillsburylaw.                                                                          Travelers insurance policies.
                                                                                 om>                            >; mdolin@cov.com               com>
01735           Message              10/28/2005    FW: Feist Certification       "Brennan, Kerry A."            "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <kerry.brennan@pillsburylaw. <sfeist@alumni.princeton.edu                                                                                                            attached Feist Certification in support of
                                                                                 com>                           >                                                                                                                                     application to Court for approval of McKinley
                                                                                                                                                                                                                                                      settlement.
01736           Message_Attachment   10/28/2005                                                                                                                                                     Wholly Privileged      Work Product               Attorney client communication containing
                                                                                                                                                                                                                                                      work product regarding draft of Feist
                                                                                                                                                                                                                                                      Certification in support of motion for
                                                                                                                                                                                                                                                      approval of settlement agreement with
                                                                                                                                                                                                                                                      McKinley Insurance.
01737           Message              10/28/2005    FEIST CERTIFICATION.DOC       Skip Feist                      Kerry A. Brennan                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu    (kbrennan@pillsburylaw.com)[                                                                                                         draft of Feist Certification in support of
                                                                                 >                               kbrennan@pillsburylaw.com]                                                                                                           settlement agreement with McKinley
                                                                                                                                                                                                                                                      Insurance.
01738           Message_Attachment   10/28/2005                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding draft of Feist
                                                                                                                                                                                                                                                      Certification in support of settlement
                                                                                                                                                                                                                                                      agreement with McKinley Insurance and
                                                                                                                                                                                                                                                      Everest Reinsurance.
01739           Message              10/28/2005    RE: FEIST CERTIFICATION.DOC   "Brennan, Kerry A."             "Skip Feist"                                                                       Wholly Privileged      Work Product               Attorney-client communication regarding
                                                                                 <kerry.brennan@pillsburylaw.    <sfeist@alumni.princeton.edu                                                                                                         draft of Feist Certification in support of
                                                                                 com>                            >                                                                                                                                    settlement agreement with McKinley
                                                                                                                                                                                                                                                      Insurance.
01740           Message              10/28/2005    FEIST CERTIFICATION           Skip Feist                      Kerry A. Brennan                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu    (kbrennan@pillsburylaw.com)[                                                                                                         draft of Feist Certification in support of
                                                                                 >                               kbrennan@pillsburylaw.com]                                                                                                           settlement agreement with McKinley
                                                                                                                                                                                                                                                      Insurance and Everest Reinsurance.
01741           Message_Attachment   10/28/2005                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding draft of Feist
                                                                                                                                                                                                                                                      Certification in support of settlement
                                                                                                                                                                                                                                                      agreement with McKinley Insurance and
                                                                                                                                                                                                                                                      Everest Reinsurance.
01742           Message_Attachment   10/28/2005                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding draft of Feist
                                                                                                                                                                                                                                                      Certification in support of settlement
                                                                                                                                                                                                                                                      agreement with McKinley Insurance and
                                                                                                                                                                                                                                                      Everest Reinsurance.
01743           Message              11/3/2005     FW: Proposed Plan Term Sheet "Epling, Richard L."             "Skip Feist"                                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   for Discussion               <richard.epling@pillsburylaw.c   <sfeist@alumni.princeton.edu                                                                                                         proposed new plan term sheet.
                                                                                om>                              >
01744           Message              11/10/2005    FW: Congoleum re: Settlement "Epling, Richard L."             "Dolin, Mitchell"              "Skip Feist"                                        Settlement Withhold                               Settlement communication with Century;
                                                                                <richard.epling@pillsburylaw.c   <mdolin@cov.com>               <sfeist@alumni.princeton.edu                                                                          withheld pursuant to the June 2002
                                                                                om>                                                             >                                                                                                     Protective Order.
01745           Message_Attachment   11/10/2005                                                                                                                                                     Settlement Withhold                               Settlement communication with Century,
                                                                                                                                                                                                                                                      including settlement term sheet; withheld
                                                                                                                                                                                                                                                      pursuant to the June 2002 Protective Order.
01746           Message_Attachment   11/10/2005                                                                                                                                                     Settlement Withhold                               Settlement communication with Century,
                                                                                                                                                                                                                                                      including settlement agreement and release
                                                                                                                                                                                                                                                      draft; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.
01747           Message_Attachment   11/10/2005                                                                                                                                                     Settlement Withhold                               Settlement communication with Century,
                                                                                                                                                                                                                                                      including settlement agreement and release
                                                                                                                                                                                                                                                      draft; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.
01748           Message              11/10/2005    FW: Congoleum re: Settlement "Epling, Richard L."           "Dolin, Mitchell"                                                                    Settlement Withhold                               Settlement communication with Century;
                                                                                <richard.epling@pillsburylaw.c <mdolin@cov.com>;                                                                                                                      withheld pursuant to the June 2002
                                                                                om>                            "Brennan, Kerry A."                                                                                                                    Protective Order.
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>; "Skip Feist"
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >



Congoleum - Privilege Log                                                                                                                                   Page 140 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 142 of 265 PageID: 4097
                                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                      Email To                       Email CC                         Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01749           Message              11/10/2005    RE: Congoleum re: Settlement  Skip Feist                     'Epling, Richard                                                                        Settlement Withhold                              Settlement communication with Century;
                                                                                 <sfeist@alumni.princeton.edu L.'[richard.epling@pillsburylaw                                                                                                            withheld pursuant to the June 2002
                                                                                 >                              .com]                                                                                                                                    Protective Order.
01750           Message              11/11/2005    FW: Congoleum re: Settlement "Epling, Richard L."            "Dolin, Mitchell"                                                                       Settlement Withhold                              Internal forward of settlement
                                                                                 <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Skip                                                                                                                  communication with Century; withheld
                                                                                 om>                            Feist"                                                                                                                                   pursuant to the June 2002 Protective Order.
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; "Brennan, Kerry A."
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>
01751           Message              11/11/2005    FW: Congoleum re: Settlement "Epling, Richard L."            "Dolin, Mitchell"              "Skip Feist"                                             Settlement Withhold                              Attorney forward of settlement
                                                                                 <richard.epling@pillsburylaw.c <mdolin@cov.com>               <sfeist@alumni.princeton.edu                                                                              communication with Century; withheld
                                                                                 om>                                                           >; "Brennan, Kerry A."                                                                                    pursuant to the June 2002 Protective Order.
                                                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                                                               com>
01752           Message              11/14/2005    Congoleum                     "Russell L. Hewit"             richard.epling@pillsburylaw.co cdomalewski@dhplaw.net;                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <rhewit@dhplaw.net>            m; mdolin@cov.com;             shall@dhplaw.net                                                                                          settlement strategy moving forward.
                                                                                                                kerry.brennan@pillsburylaw.c
                                                                                                                om; jhall@cov.com;
                                                                                                                rhart@cov.com;
                                                                                                                sfeist@alumni.princeton.edu;
                                                                                                                SHPS51A@prodigy.com;
                                                                                                                rgmarcus@ambilt.com
01753           Message              11/16/2005    Talking Points for Plaintiffs "Epling, Richard L."           "Skip Feist"                   "Brennan, Kerry A."                                      Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                   Meetings                      <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu <kerry.brennan@pillsburylaw.                                                      Product                   work product reflecting strategic talking
                                                                                 om>                            >; "Richard G. Marcus"         com>                                                                                                      points for Plaintiffs' meeting in insurance
                                                                                                                <rgmarcus@prodigy.net>                                                                                                                   litigation.
01754           Message_Attachment   11/16/2005                                                                                                                                                         Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                               Product                   work product reflecting strategic talking
                                                                                                                                                                                                                                                         points for Plaintiffs' meeting in insurance
                                                                                                                                                                                                                                                         litigation.
01755           Message              11/16/2005    Talking Points -- Draft II      "Epling, Richard L."           "Richard G. Marcus"                "Brennan, Kerry A."                                Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                   <richard.epling@pillsburylaw.c <rgmarcus@prodigy.net>;            <kerry.brennan@pillsburylaw.                                              Product                   work product reflecting strategic talking
                                                                                   om>                            "Skip Feist"                       com>                                                                                                points for Plaintiffs' meeting in insurance
                                                                                                                  <sfeist@alumni.princeton.edu                                                                                                           litigation.
                                                                                                                  >
01756           Message_Attachment   11/16/2005                                                                                                                                                         Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                               Product                   work product reflecting strategic talking
                                                                                                                                                                                                                                                         points for Plaintiffs' meeting in insurance
                                                                                                                                                                                                                                                         litigation.
01757           Message              11/16/2005    RE: kwelm settlement            "Epling, Richard L."           "Skip Feist"                       "Brennan, Kerry A."                                Wholly Privileged      Attorney Client           Attorney client communication analyzing and
                                                                                   <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu       <kerry.brennan@pillsburylaw.                                                                        rendering legal advice regarding insurance
                                                                                   om>                            >                                  com>; "Mitchell F. Dolin"                                                                           settlements.
                                                                                                                                                     <mdolin@cov.com>
01758           Message              11/17/2005    FW: Environmental exposure     "Epling, Richard L."              "Skip Feist"                                                                        Settlement Withhold                              Attorney forward of settlement
                                                   site info for ACE              <richard.epling@pillsburylaw.c    <sfeist@alumni.princeton.edu                                                                                                         communications with Century; withheld
                                                                                  om>                               >                                                                                                                                    pursuant to the June 2002 Protective Order.
01759           Message              11/18/2005    Important -- Conversation with "Epling, Richard L."              sfeist@alumni.princeton.edu;     "Brennan, Kerry A."                                Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Travelers                      <richard.epling@pillsburylaw.c    mdolin@cov.com;                  <kerry.brennan@pillsburylaw.                                                                        settlement talks with Travelers.
                                                                                  om>                               mbaxter@cov.com                  com>; "Carrig, Erica E."
                                                                                                                                                     <erica.carrig@pillsburylaw.co
                                                                                                                                                     m>
01760           Message              11/18/2005    FW: Congoleum:                  "Epling, Richard L."             mdolin@cov.com;                                                                     Settlement Withhold                              Attorney forward of settlement
                                                   Environmental exposure site     <richard.epling@pillsburylaw.c   sfeist@alumni.princeton.edu                                                                                                          communications with Century; withheld
                                                   info for ACE                    om>                                                                                                                                                                   pursuant to the June 2002 Protective Order.
01761           Message              11/18/2005    FW: Environmental exposure      "Epling, Richard L."             "Skip Feist"                                                                        Settlement Withhold                              Attorney forward of settlement
                                                   site info for ACE               <richard.epling@pillsburylaw.c   <sfeist@alumni.princeton.edu                                                                                                         communications with Century; withheld
                                                                                   om>                              >                                                                                                                                    pursuant to the June 2002 Protective Order.
01762           Message              11/18/2005    Re: Important -- Conversation   "Beckmann, Richard"              "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   with Travelers                  <rbeckmann@cov.com>              <mdolin@cov.com>;                                                                                                                    settlement talks with Travelers.
                                                                                                                    <richard.epling@pillsburylaw.c
                                                                                                                    om>;
                                                                                                                    <sfeist@alumni.princeton.edu
                                                                                                                    >
01763           Message              11/20/2005    FW: Congoleum:                  "Epling, Richard L."             sfeist@alumni.princeton.edu                                                         Settlement Withhold                              Attorney forward of settlement
                                                   Environmental exposure site     <richard.epling@pillsburylaw.c                                                                                                                                        communications with Century; withheld
                                                   info for Century                om>                                                                                                                                                                   pursuant to the June 2002 Protective Order.

Congoleum - Privilege Log                                                                                                                                       Page 141 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 143 of 265 PageID: 4098
                                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                         Production::    Production::
  Priv. Index        RecordType         SortDate             Email Subject                   Email From                       Email To                           Email CC                    Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
01764           Message              11/20/2005    FW: Congoleum:                  "Epling, Richard L."             sfeist@alumni.princeton.edu                                                          Settlement Withhold                              Attorney forward of settlement
                                                   Environmental exposure site     <richard.epling@pillsburylaw.c                                                                                                                                         communications with Century; withheld
                                                   info for Century                om>                                                                                                                                                                    pursuant to the June 2002 Protective Order.
01765           Message              11/21/2005    RE: Important -- Conversation   "Epling, Richard L."             "Baxter, Michael"                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   with Travelers                  <richard.epling@pillsburylaw.c   <MBaxter@cov.com>; "Dolin,                                                                                                            settlement talks with Travelers.
                                                                                   om>                              Mitchell" <mdolin@cov.com>;
                                                                                                                    SFeist@alumni.princeton.edu
01766           Message              11/21/2005    Re: Congoleum: Environmental "Norman W Spindel"                  "Schiavoni, Tancred"              sfeist@alumni.princeton.edu                        Settlement Withhold                              Settlement communication with Century;
                                                   exposure site info for Century <nspindel@lowenstein.com>         <TSchiavoni@OMM.com>                                                                                                                  withheld pursuant to the June 2002
                                                                                                                                                                                                                                                          Protective Order.
01767           Message_Attachment   11/21/2005                                                                                                                                                          Settlement Withhold                              Settlement communication with Century,
                                                                                                                                                                                                                                                          containing work product; withheld pursuant
                                                                                                                                                                                                                                                          to the June 2002 Protective Order.
01768           Message              11/22/2005    RE: Travelers Settlement: some Skip Feist                        'Epling, Richard                  'Carrig, Erica                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   loose ends                     <sfeist@alumni.princeton.edu      L.'[richard.epling@pillsburylaw   E.'[erica.carrig@pillsburylaw.c                                                                     settlement talks with Travelers.
                                                                                  >                                 .com];                            om]; 'Dimos,
                                                                                                                    'mdolin@cov.com'[mdolin@co        Gianni'[gianni.dimos@pillsbury
                                                                                                                    v.com];                           law.com]; 'Brennan, Kerry
                                                                                                                    'mbaxter@cov.com'[mbaxter         A.'[kerry.brennan@pillsburyla
                                                                                                                    @cov.com];                        w.com]
                                                                                                                    'rhewit@dhplaw.com'[rhewit
                                                                                                                    @dhplaw.com]
01769           Message              11/22/2005    FW: Travelers Settlement:      "Epling, Richard L."              rhewit@dphlaw.net          sfeist@alumni.princeton.edu                               Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   some loose ends                <richard.epling@pillsburylaw.c                                                                                                                                          settlement talks with Travelers.
                                                                                  om>
01770           Message              11/28/2005    RE: Travelers Settlement: some "Hall, William N."             "Skip Feist"                                                                            Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   loose ends                     <WHall@winston.com>            <sfeist@alumni.princeton.edu                                                                                                             settlement talks with Travelers.
                                                                                                                 >
01771           Message              11/29/2005    RE: Travelers Settlement: some "Fehrenbach, John"             "Skip Feist"                                                                            Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   loose ends                     <JFehrenbach@winston.com> <sfeist@alumni.princeton.edu                                                                                                                  settlement talks with Travelers.
                                                                                                                 >; "Hall, William N."
                                                                                                                 <WHall@winston.com>
01772           Message              11/30/2005    RE: Travelers Settlement: some Skip Feist                     'Carrig, Erica                                                                          Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   loose ends                     <sfeist@alumni.princeton.edu E.'[erica.carrig@pillsburylaw.c                                                                                                            settlement talks with Travelers.
                                                                                  >                              om]
01773           Message              11/30/2005    RE: Travelers Settlement: some "Carrig, Erica E."             "Skip Feist"                                                                            Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   loose ends                     <erica.carrig@pillsburylaw.co <sfeist@alumni.princeton.edu                                                                                                              settlement talks with Travelers.
                                                                                  m>                             >
01774           Message              12/23/2005    FW: Settlement Agreement--     "Dolin, Mitchell"              <SFeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                             Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Attorney Client privilege      <mdolin@cov.com>               >                             om>; <rhewit@dhplaw.net>                                                                                   settlement talks with Travelers and
                                                                                                                                                                                                                                                          comments on the attached settlement
                                                                                                                                                                                                                                                          agreement with Travelers.
01775           Message_Attachment   12/23/2005                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft settlement
                                                                                                                                                                                                                                                          agreement with Travelers.
01776           Message_Attachment   12/23/2005                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft settlement
                                                                                                                                                                                                                                                          agreement with Travelers.
01777           Message              12/27/2005    FW: ABI/Travelers Settlement - "Fehrenbach, John"                "David M. Amidon Esq. \(E-        "William Hall \(E-mail 2\)"                        Wholly Privileged      Attorney Client           Attorney-client communications regarding
                                                   Good news                      <JFehrenbach@winston.com>         mail\)"                           <montehall11@aol.com>;                                                                              progress of the Travelers settlement talks.
                                                                                                                    <damidon@burnslev.com>;           "Skip Feist \(E-mail\)"
                                                                                                                    "Henry W. Winkleman \(E-          <sfeist@alumni.princeton.edu
                                                                                                                    mail\)" <'henry@ambilt.com'>      >
01778           Message              12/28/2005    FW: ABI/Travelers Settlement - "Fehrenbach, John"                "David M. Amidon Esq. \(E-        "William Hall \(E-mail 2\)"                        Wholly Privileged      Attorney Client           Attorney-client communications regarding
                                                   Good news #2                   <JFehrenbach@winston.com>         mail\)"                           <montehall11@aol.com>;                                                                              progress of the Travelers settlement talks.
                                                                                                                    <damidon@burnslev.com>;           "Skip Feist \(E-mail\)"
                                                                                                                    "Henry W. Winkleman \(E-          <sfeist@alumni.princeton.edu
                                                                                                                    mail\)" <'henry@ambilt.com'>      >
01779           Message              12/30/2005    FW: FW: Settlement              "Dolin, Mitchell"                <SFeist@alumni.princeton.edu      "Beckmann, Richard"                                Wholly Privileged      Attorney Client           Attorney-client communications regarding
                                                   Agreement//Privileged and       <mdolin@cov.com>                 >;                                <rbeckmann@cov.com>;                                                                                settlement talks with Travelers and attached
                                                   Confidential/Attorney Work                                       <richard.epling@pillsburylaw.c    "Baxter, Michael"                                                                                   redlines of the Travelers settlement
                                                   Product                                                          om>                               <MBaxter@cov.com>;                                                                                  documentation.
                                                                                                                                                      <rhewit@dhplaw.net>;
                                                                                                                                                      "Buchanan, John"
                                                                                                                                                      <jbuchanan@cov.com>
01780           Message_Attachment   12/30/2005                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft of settlement
                                                                                                                                                                                                                                                          agreement with Travelers.
01781           Message_Attachment   12/30/2005                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft order for
                                                                                                                                                                                                                                                          settlement agreement with Travelers.

Congoleum - Privilege Log                                                                                                                                         Page 142 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 144 of 265 PageID: 4099
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                       Email To                         Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
01782           Message_Attachment   12/30/2005                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding draft exhibit for
                                                                                                                                                                                                                                                       settlement agreement with Travelers.
01783           Message_Attachment   12/30/2005                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding draft exhibit for
                                                                                                                                                                                                                                                       settlement agreement with Travelers.
01784           Message_Attachment   12/30/2005                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding draft exhibit for
                                                                                                                                                                                                                                                       settlement agreement with Travelers.
01785           Message_Attachment   12/30/2005                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding draft exhibit for
                                                                                                                                                                                                                                                       settlement agreement with Travelers.
01786           Message              1/1/2006      FW: Congoleum                 "Dolin, Mitchell"              "Richard L. Epling Esq. (E-  "Baxter, Michael"                                        Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <mdolin@cov.com>               mail)"                       <MBaxter@cov.com>;                                                                                        settlement discussions with Century.
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                                             "Buchanan, John"
                                                                                                                om>; "Howard N. Feist III (E-<jbuchanan@cov.com>;
                                                                                                                mail)"                       "Beckmann, Richard"
                                                                                                                <SFeist@alumni.princeton.edu <rbeckmann@cov.com>; "Hall,
                                                                                                                >                            John" <jhall@cov.com>
01787           Message              1/1/2006      RE: Congoleum                 "Epling, Richard L."           "Dolin, Mitchell"            "Baxter, Michael"                                        Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Howard    <MBaxter@cov.com>;                                                                                        settlement discussions with Century.
                                                                                 om>                            N. Feist III (E-mail)"       "Buchanan, John"
                                                                                                                <SFeist@alumni.princeton.edu <jbuchanan@cov.com>;
                                                                                                                >                            "Beckmann, Richard"
                                                                                                                                             <rbeckmann@cov.com>; "Hall,
                                                                                                                                             John" <jhall@cov.com>
01788           Message              1/2/2006      London Companies/Settlement "Dolin, Mitchell"                <SFeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                           Wholly Privileged      Attorney Client           Attorney-client communications regarding
                                                   Proposal                    <mdolin@cov.com>                 >                            om>                                                                                                       settlement discussions with London
                                                                                                                                                                                                                                                       Companies.
01789           Message_Attachment   1/2/2006                                                                                                                                                         Wholly Privileged      Work Product              Work product regarding draft of settlement
                                                                                                                                                                                                                                                       agreement with London Companies.
01790           Message              1/2/2006      RE: London                    "Dolin, Mitchell"              "Epling, Richard L."                                                                  Wholly Privileged      Attorney Client           Attorney-client communications regarding
                                                   Companies/Settlement          <mdolin@cov.com>               <richard.epling@pillsburylaw.c                                                                                                         settlement discussions with London
                                                   Proposal                                                     om>;                                                                                                                                   Companies.
                                                                                                                <SFeist@alumni.princeton.edu
                                                                                                                >
01791           Message              1/3/2006      RE: London                    Skip Feist                     'Dolin,                                                                               Wholly Privileged      Attorney Client           Attorney-client communications regarding
                                                   Companies/Settlement          <sfeist@alumni.princeton.edu   Mitchell'[mdolin@cov.com]                                                                                                              settlement discussions with London
                                                   Proposal                      >                                                                                                                                                                     Companies.
01792           Message              1/3/2006      FW: Congoleum--Stictly        "Dolin, Mitchell"              <rgmarcus@ambilt.com>             <SFeist@alumni.princeton.edu                        Settlement Withhold                              Attorney forward of settlement
                                                   Confidential Settlement-      <mdolin@cov.com>                                                 >                                                                                                    communication with Century; withheld
                                                   Related Communication                                                                                                                                                                               pursuant to the June 2002 Protective Order.
01793           Message              1/8/2006      RE: Congoleum re: Status ==   "Dolin, Mitchell"              "Richard L. Epling Esq. (E-       "Baxter, Michael"                                   Wholly Privileged      Attorney Client; Work     Attorney-client communication regarding
                                                   Confidential Settlement       <mdolin@cov.com>               mail)"                            <MBaxter@cov.com>;                                                         Product                   draft of response to Century's attorney in
                                                   Communication                                                <richard.epling@pillsburylaw.c    "Beckmann, Richard"                                                                                  settlement discussions.
                                                                                                                om>; "Russell L. Hewit Esq. (E-   <rbeckmann@cov.com>;
                                                                                                                mail)" <rhewit@dhplaw.net>;       "Buchanan, John"
                                                                                                                "Howard N. Feist III (E-mail)"    <jbuchanan@cov.com>; "Hall,
                                                                                                                <SFeist@alumni.princeton.edu      John" <jhall@cov.com>
                                                                                                                >; "Richard G. Marcus (E-mail)"
                                                                                                                <rgmarcus@ambilt.com>
01794           Message              1/9/2006      RE: Congoleum re: Status ==   "Russell L. Hewit"             "Dolin, Mitchell"                 "Baxter, Michael"                                   Wholly Privileged      Attorney Client; Work     Attorney-client communication regarding
                                                   Confidential Settlement       <rhewit@dhplaw.net>            <mdolin@cov.com>; "Richard        <MBaxter@cov.com>;                                                         Product                   draft of response to Century's attorney in
                                                   Communication                                                L. Epling Esq. (E-mail)"          "Beckmann, Richard"                                                                                  settlement discussions.
                                                                                                                <richard.epling@pillsburylaw.c    <rbeckmann@cov.com>;
                                                                                                                om>; "Howard N. Feist III (E-     "Buchanan, John"
                                                                                                                mail)"                            <jbuchanan@cov.com>; "Hall,
                                                                                                                <SFeist@alumni.princeton.edu      John" <jhall@cov.com>
                                                                                                                >; "Richard G. Marcus (E-mail)"
                                                                                                                <rgmarcus@ambilt.com>
01795           Message              1/17/2006     FW: Congoleum -- Confidential Skip Feist                     Lou Goodman                                                                           Settlement Withhold                              Attorney forward of settlement
                                                   Settlement-Related            <sfeist@alumni.princeton.edu   (lgoodman@skadden.com)[lgo                                                                                                             communications with Century; withheld
                                                   Communication                 >                              odman@skadden.com]; Mark                                                                                                               pursuant to the June 2002 Protective Order.
                                                                                                                S. Chehi
                                                                                                                (MCHEHI@skadden.com)[MCH
                                                                                                                EHI@skadden.com]




Congoleum - Privilege Log                                                                                                                                    Page 143 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 145 of 265 PageID: 4100
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                      Email To                       Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason               FLR: Attorney Notes                Begin Bates     ProductionSet
01796           Message              1/17/2006     FW: Congoleum -- Confidential "Dolin, Mitchell"               <SFeist@alumni.princeton.edu "Buchanan, John"                                       Settlement Withhold                              Attorney forward of settlement
                                                   Settlement-Related            <mdolin@cov.com>                >; <rgmarcus@ambilt.com>     <jbuchanan@cov.com>;                                                                                    communications with Century; withheld
                                                   Communication                                                                              "Beckmann, Richard"                                                                                     pursuant to the June 2002 Protective Order.
                                                                                                                                              <rbeckmann@cov.com>;
                                                                                                                                              "Baxter, Michael"
                                                                                                                                              <MBaxter@cov.com>
01797           Message              1/19/2006     Congoleum/Century Proposal - "Dolin, Mitchell"                <rgmarcus@ambilt.com>;       "Hall, John" <jhall@cov.com>                           Partially Privileged   Attorney Client           Attorney-client communication regarding the CONG_0220176      CONG_013
                                                   -- Privileged                <mdolin@cov.com>                 <SFeist@alumni.princeton.edu                                                                                                         attached Century proposed settlement
                                                                                                                 >                                                                                                                                    agreement.
01798           Message_Attachment   1/19/2006                                                                                                                                                       Settlement Withhold                              Proposed settlement agreement from          CONG_0220177      CONG_013
                                                                                                                                                                                                                                                      Century; withheld pursuant to the June 2004
                                                                                                                                                                                                                                                      Protective Order.
01799           Message              1/19/2006     FW: Congoleum/Century          "Dolin, Mitchell"              "Hall, John" <jhall@cov.com>; <SFeist@alumni.princeton.edu                          Partially Privileged   Attorney Client           Attorney-client communication regarding     CONG_0220178      CONG_013
                                                   Proposal --- Attorney Client   <mdolin@cov.com>               <richard.epling@pillsburylaw.c >                                                                                                     Century's proposed settlement agreement.
                                                   Privilege                                                     om>; <rhewit@dhplaw.net>;
                                                                                                                 "Baxter, Michael"
                                                                                                                 <MBaxter@cov.com>;
                                                                                                                 "Buchanan, John"
                                                                                                                 <jbuchanan@cov.com>;
                                                                                                                 "Beckmann, Richard"
                                                                                                                 <rbeckmann@cov.com>
01800           Message_Attachment   1/19/2006                                                                                                                                                       Settlement Withhold                              Proposed settlement agreement of Century;     CONG_0220179    CONG_013
                                                                                                                                                                                                                                                      withheld pursuant to the June 2004
                                                                                                                                                                                                                                                      Protective Order.
01801           Message              1/22/2006     Congoleum/Travelers --         "Dolin, Mitchell"              <SFeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Settlement                     <mdolin@cov.com>               >                            om>; "Baxter, Michael"                                                                                  settlement discussions with Travelers.
                                                   Discussions/Confidential                                                                   <MBaxter@cov.com>;
                                                   Attorney-Client Privilege                                                                  "Beckmann, Richard"
                                                                                                                                              <rbeckmann@cov.com>
01802           Message              1/23/2006     Excess Layer Coverage Chart    "Fehrenbach, John"             "Skip Feist \(E-mail\)"      "Hall, William N."                                     Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                  <JFehrenbach@winston.com>      <sfeist@alumni.princeton.edu <WHall@winston.com>;                                                                                    excess layer coverage.
                                                                                                                 >                            "Henry W. Winkleman \(E-
                                                                                                                                              mail\)" <'henry@ambilt.com'>
01803           Message_Attachment   1/23/2006                                                                                                                                                       Wholly Privileged      Attorney Client           Chart reflecting attorney-client
                                                                                                                                                                                                                                                      correspondence regarding excess layer
                                                                                                                                                                                                                                                      coverage.
01804           Message              1/23/2006     Primary Layer Coverage Chart   "Fehrenbach, John"             "Skip Feist \(E-mail\)"          "Hall, William N."                                 Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                  <JFehrenbach@winston.com>      <sfeist@alumni.princeton.edu     <WHall@winston.com>;                                                                                primary layer coverage.
                                                                                                                 >                                "Henry W. Winkleman \(E-
                                                                                                                                                  mail\)" <'henry@ambilt.com'>
01805           Message_Attachment   1/23/2006                                                                                                                                                       Wholly Privileged      Attorney Client           Chart reflecting attorney-client
                                                                                                                                                                                                                                                      correspondence regarding primary layer
                                                                                                                                                                                                                                                      coverage.
01806           Message              1/23/2006     RE: Excess Layer Coverage      "Fehrenbach, John"             "Skip Feist"                     "Hall, William N."                                 Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                   Chart                          <JFehrenbach@winston.com>      <sfeist@alumni.princeton.edu     <WHall@winston.com>                                                                                 excess layer coverage.
                                                                                                                 >
01807           Message_Attachment   1/23/2006                                                                                                                                                       Wholly Privileged      Attorney Client           Chart reflecting attorney-client
                                                                                                                                                                                                                                                      correspondence regarding excess layer
                                                                                                                                                                                                                                                      coverage.
01808           Message_Attachment   1/24/2006                                                                                                                                                       Wholly Privileged      Attorney Client           Chart reflecting attorney-client
                                                                                                                                                                                                                                                      correspondence regarding excess layer
                                                                                                                                                                                                                                                      coverage.
01809           Message              1/26/2006     FW: Revised Settlement         "Dolin, Mitchell"              <richard.epling@pillsburylaw.c   "Beckmann, Richard"                                Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Agreement                      <mdolin@cov.com>               om>;                             <rbeckmann@cov.com>;                                                                                revisions to settlement agreement with
                                                                                                                 <SFeist@alumni.princeton.edu     "Baxter, Michael"                                                                                   Travelers.
                                                                                                                 >                                <MBaxter@cov.com>
01810           Message_Attachment   1/26/2006                                                                                                                                                       Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                                                                                                                                                                      revisions to settlement agreement with
                                                                                                                                                                                                                                                      Travelers.
01811           Message              1/26/2006     RE: Revised Mediation          "Brennan, Kerry A."            "Skip Feist"                     rgmarcus@prodigy.net                               Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Agreement                      <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                         revisions to the mediation agreement.
                                                                                  com>                           >
01812           Message_Attachment   1/31/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding Disclosure
                                                                                                                                                                                                                                                      Statement to the Seventh Modified Joint
                                                                                                                                                                                                                                                      Plan.



Congoleum - Privilege Log                                                                                                                                    Page 144 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 146 of 265 PageID: 4101
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                Email From                      Email To                         Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
01813           Message_Attachment   1/31/2006                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding Disclosure
                                                                                                                                                                                                                                                     Statement to the Seventh Modified Joint
                                                                                                                                                                                                                                                     Plan.
01814           Message_Attachment   2/1/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding Disclosure
                                                                                                                                                                                                                                                     Statement to the Seventh Modified Joint
                                                                                                                                                                                                                                                     Plan.
01815           Message              2/3/2006      FW: A triple red-line!       "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                <mdolin@cov.com>               >                                                                                                                                     revisions to draft Disclosure Statement to
                                                                                                                                                                                                                                                     Seventh Modified Joint Plan of
                                                                                                                                                                                                                                                     Reorganization.
01816           Message_Attachment   2/3/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding draft of Disclosure
                                                                                                                                                                                                                                                     Statement to the Seventh Modified Joint
                                                                                                                                                                                                                                                     Plan.
01817           Message              2/9/2006      Congo: Settlement Summary    "Dolin, Mitchell"              <rgmarcus@ambilt.com>            <SFeist@alumni.princeton.edu                        Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                   Chart/Privileged and         <mdolin@cov.com>                                                >;                                                                                                   settlement of insurance litigation.
                                                   Confidential                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                                                om>; "Hall, John"
                                                                                                                                                <jhall@cov.com>; "Beckmann,
                                                                                                                                                Richard"
                                                                                                                                                <rbeckmann@cov.com>;
                                                                                                                                                "Baxter, Michael"
                                                                                                                                                <MBaxter@cov.com>;
                                                                                                                                                <rhewit@dhplaw.net>
01818           Message_Attachment   2/9/2006                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Chart reflecting attorney-client
                                                                                                                                                                                                                           Product                   communication and attorney work product
                                                                                                                                                                                                                                                     relating to status a settlement with various
                                                                                                                                                                                                                                                     insurers involved in insurance and
                                                                                                                                                                                                                                                     bankruptcy litigation.
01819           Message              2/10/2006     Draft Agenda                 "Brennan, Kerry A."            "Skip Feist "                    "Epling, Richard L."                                Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu     <richard.epling@pillsburylaw.c                                                                       litigation strategy agenda for upcoming
                                                                                com>                           >                                om>                                                                                                  meeting.
01820           Message_Attachment   2/10/2006                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding litigation strategy
                                                                                                                                                                                                                                                     agenda for upcoming meeting.
01821           Message              2/10/2006     Congo/Settlement             "Dolin, Mitchell"              <SFeist@alumni.princeton.edu     "Baxter, Michael"                                   Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                <mdolin@cov.com>               >;                               <MBaxter@cov.com>                                                                                    excess carriers.
                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                               om>
01822           Message              2/12/2006     RE: Draft Agenda             "Brennan, Kerry A."            "Skip Feist"                     "Epling, Richard L."                                Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu     <richard.epling@pillsburylaw.c                                                                       bankruptcy litigation strategy.
                                                                                com>                           >                                om>
01823           Message              2/13/2006     Congoleum -- Settlement      "Russell L. Hewit"             jhall@cov.com;                                                                       Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                <rhewit@dhplaw.net>            mdolin@cov.com;                                                                                                                       trial preparation and analysis of potential
                                                                                                               richard.epling@pillsburylaw.co                                                                                                        global settlement.
                                                                                                               m;
                                                                                                               kerry.brennan@pillsburylaw.c
                                                                                                               om;
                                                                                                               cdomalewski@dhplaw.net;
                                                                                                               Rgmarcus@ambilt.com;
                                                                                                               sfeist@alumni.princeton.edu
01824           Message_Attachment   2/13/2006                                                                                                                                                      Wholly Privileged      Work Product              Document prepared by or at direction of
                                                                                                                                                                                                                                                     attorney in aid of attorney-client
                                                                                                                                                                                                                                                     communication and reflecting attorney work
                                                                                                                                                                                                                                                     product analysis of various insurance
                                                                                                                                                                                                                                                     settlements.
01825           Message              2/14/2006     RE: Congoleum --             Skip Feist                     'Dolin,                                                                              Wholly Privileged      Attorney Client           Attorney client communication status and
                                                   Settlement/Privileged and    <sfeist@alumni.princeton.edu   Mitchell'[mdolin@cov.com]                                                                                                             analysis of insurance settlement
                                                   Confidential/Attorney work   >                                                                                                                                                                    negotiations.
                                                   product
01826           Message              3/2/2006      Turegum                      "Baxter, Michael"              "Skip Feist"                     "Dolin, Mitchell"                                   Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                <MBaxter@cov.com>              <sfeist@alumni.princeton.edu     <mdolin@cov.com>;                                                                                    settlement demands and strategy for
                                                                                                               >; "Epling, Richard L."          "Beckmann, Richard"                                                                                  communicating demands.
                                                                                                               <richard.epling@pillsburylaw.c   <rbeckmann@cov.com>
                                                                                                               om>
01827           Message_Attachment   3/2/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding settlement
                                                                                                                                                                                                                                                     agreement with insurer in bankruptcy
                                                                                                                                                                                                                                                     litigation.


Congoleum - Privilege Log                                                                                                                                   Page 145 of 264
                                                                                           Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 147 of 265 PageID: 4102
                                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                       Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes            Begin Bates    ProductionSet
01828           Message_Attachment   3/2/2006                                                                                                                                                            Wholly Privileged      Work Product              Work product regarding settlement
                                                                                                                                                                                                                                                          agreement with Turegum Insurance
                                                                                                                                                                                                                                                          Company.
01829           Message_Attachment   3/2/2006                                                                                                                                                            Wholly Privileged      Work Product              Work product regarding order approving
                                                                                                                                                                                                                                                          insurance settlement agreement.
01830           Message              3/2/2006      RE: Turegum                      "Epling, Richard L."           "Baxter, Michael"                "Dolin, Mitchell"                                    Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                    <richard.epling@pillsburylaw.c <MBaxter@cov.com>; "Skip         <mdolin@cov.com>;                                                                                     Turegum settlement.
                                                                                    om>                            Feist"                           "Beckmann, Richard"
                                                                                                                   <sfeist@alumni.princeton.edu     <rbeckmann@cov.com>
                                                                                                                   >
01831           Message              3/3/2006      Draft email to Stronghold        Skip Feist                     'Dolin,                                                                               Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                    <sfeist@alumni.princeton.edu Mitchell'[mdolin@cov.com]                                                                                                                settlement demands and strategy for
                                                                                    >                                                                                                                                                                     communicating demands.
01832           Message              3/3/2006      RE: Draft email to Stronghold    "Dolin, Mitchell"              "Skip Feist"                                                                          Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                    <mdolin@cov.com>               <sfeist@alumni.princeton.edu                                                                                                           settlement demands and strategy for
                                                                                                                   >                                                                                                                                      communicating demands.
01833           Message              3/3/2006      Turegum                          "Baxter, Michael"              "Skip Feist"                     "Dolin, Mitchell"                                    Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                    <MBaxter@cov.com>              <sfeist@alumni.princeton.edu     <mdolin@cov.com>; "Epling,                                                                            Turegum settlement agreement.
                                                                                                                   >                                Richard L."
                                                                                                                                                    <richard.epling@pillsburylaw.c
                                                                                                                                                    om>
01834           Message_Attachment   3/3/2006                                                                                                                                                            Wholly Privileged      Work Product              Work product regarding Turegum settlement
                                                                                                                                                                                                                                                          agreement.
01835           Message_Attachment   3/3/2006                                                                                                                                                            Wholly Privileged      Work Product              Work product regarding Turegum settlement
                                                                                                                                                                                                                                                          agreement.
01836           Message              3/8/2006      Motion in support of Turegum     "Carrig, Erica E."              "Skip Feist"                    "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   settlement                       <erica.carrig@pillsburylaw.co   <sfeist@alumni.princeton.edu    <richard.epling@pillsburylaw.c                                                                        Turegum settlement agreement.
                                                                                    m>                              >                               om>; "Baxter, Michael"
                                                                                                                                                    <MBaxter@cov.com>;
                                                                                                                                                    "Altenburg, Carrie M."
                                                                                                                                                    <carrie.altenburg@pillsburyla
                                                                                                                                                    w.com>
01837           Message_Attachment   3/8/2006                                                                                                                                                            Wholly Privileged      Work Product              Work product regarding Turegum settlement
                                                                                                                                                                                                                                                          agreement.
01838           Message_Attachment   3/8/2006                                                                                                                                                            Wholly Privileged      Work Product              Work product regarding settlement
                                                                                                                                                                                                                                                          agreement.
01839           Message_Attachment   3/8/2006                                                                                                                                                            Wholly Privileged      Work Product              Work product regarding settlement
                                                                                                                                                                                                                                                          agreement.
01840           Message              3/14/2006     FW: Congoleum - Term Sheet - Skip Feist                          Mark S. Chehi                                                                        Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   Subject to FRE 408           <sfeist@alumni.princeton.edu        (MCHEHI@skadden.com)[MCH                                                                                                              term sheet for settlement purposes.
                                                                                >                                   EHI@skadden.com]
01841           Message_Attachment   3/14/2006                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding regarding term
                                                                                                                                                                                                                                                          sheet for settlement purposes.
01842           Message              3/14/2006     Draft Eighth Modified Plan and "Sheikh, Lara R."             "Jacqueline Weaver"                 "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   TDP                            <lara.sheikh@pillsburylaw.com <jweaver@congoleum.com>;            <richard.epling@pillsburylaw.c                                                                        draft eighth modified plan.
                                                                                  >                             rgmarcus@ambilt.com; "Skip          om>; "Spear, Robin L."
                                                                                                                Feist"                              <robin.spear@pillsburylaw.co
                                                                                                                <sfeist@alumni.princeton.edu        m>; "Brennan, Kerry A."
                                                                                                                >                                   <kerry.brennan@pillsburylaw.
                                                                                                                                                    com>
01843           Message_Attachment   3/14/2006                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding draft eighth
                                                                                                                                                                                                                                                          modified plan.
01844           Message_Attachment   3/14/2006                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding draft eighth
                                                                                                                                                                                                                                                          modified plan.
01845           Message              3/15/2006     Draft Disclosure Statement for   "Sheikh, Lara R."             "Skip Feist"                      "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   Eighth Modified Plan             <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu      <richard.epling@pillsburylaw.c                                                                        Draft Disclosure Statement for Eighth
                                                                                    >                             >                                 om>; "Spear, Robin L."                                                                                Modified Plan.
                                                                                                                                                    <robin.spear@pillsburylaw.co
                                                                                                                                                    m>; "Brennan, Kerry A."
                                                                                                                                                    <kerry.brennan@pillsburylaw.
                                                                                                                                                    com>
01846           Message_Attachment   3/15/2006                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding Draft Disclosure
                                                                                                                                                                                                                                                          Statement for Eighth Modified Plan.
01847           Message              3/17/2006     FW: Draft Eighth Modified Plan "Brennan, Kerry A."               sfeist@comcast.net              "Sheikh, Lara R."                                    Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   and Disclosure Statement       <kerry.brennan@pillsburylaw.                                      <lara.sheikh@pillsburylaw.com                                                                         Draft Disclosure Statement for Eighth
                                                                                  com>                                                              >                                                                                                     Modified Plan.


Congoleum - Privilege Log                                                                                                                                       Page 146 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 148 of 265 PageID: 4103
                                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                          Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                        Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
01848           Message_Attachment   3/17/2006                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding Draft Disclosure
                                                                                                                                                                                                                                                          Statement for Eighth Modified Plan.
01849           Message_Attachment   3/17/2006                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding regarding Draft
                                                                                                                                                                                                                                                          Disclosure Statement for Eighth Modified
                                                                                                                                                                                                                                                          Plan.
01850           Message              3/17/2006     Final Draft Disclosure          "Sheikh, Lara R."             sfeist@comcast.net                 "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   Statement for Eighth Modified   <lara.sheikh@pillsburylaw.com                                    <richard.epling@pillsburylaw.c                                                                        draft disclosure statements for Eighth
                                                   Plan                            >                                                                om>; "Spear, Robin L."                                                                                Modified Plan.
                                                                                                                                                    <robin.spear@pillsburylaw.co
                                                                                                                                                    m>; "Sheikh, Lara R."
                                                                                                                                                    <lara.sheikh@pillsburylaw.com
                                                                                                                                                    >
01851           Message_Attachment   3/17/2006                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding draft disclosure
                                                                                                                                                                                                                                                          statements for Eighth Modified Plan.
01852           Message_Attachment   3/17/2006                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding draft disclosure
                                                                                                                                                                                                                                                          statements for Eighth Modified Plan.
01853           Message              3/17/2006     Final Draft Eighth Modified     "Sheikh, Lara R."             sfeist@comcast.net                 "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney client privilege regarding Draft
                                                   Plan and Redline                <lara.sheikh@pillsburylaw.com                                    <richard.epling@pillsburylaw.c                                                                        eighth modified plan of reorganization.
                                                                                   >                                                                om>; "Spear, Robin L."
                                                                                                                                                    <robin.spear@pillsburylaw.co
                                                                                                                                                    m>; "Sheikh, Lara R."
                                                                                                                                                    <lara.sheikh@pillsburylaw.com
                                                                                                                                                    >
01854           Message_Attachment   3/17/2006                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding draft disclosure
                                                                                                                                                                                                                                                          statements for Eighth Modified Plan.
01855           Message_Attachment   3/17/2006                                                                                                                                                           Wholly Privileged      Work Product              Work product regarding draft disclosure
                                                                                                                                                                                                                                                          statements for Eighth Modified Plan.
01856           Message              3/23/2006     RE: Congoleum/Settlement --     Skip Feist                       'Dolin,                         Richard G. Marcus                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Confidential                    <sfeist@alumni.princeton.edu     Mitchell'[mdolin@cov.com]       (rgmarcus@prodigy.net)[rgma                                                                           settlement strategy with various insurers.
                                                                                   >                                                                rcus@prodigy.net]
01857           Message              3/23/2006     RE: Congoleum/Settlement --     "Epling, Richard L."             "Dolin, Mitchell"               "Hall, John" <jhall@cov.com>;                        Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Confidential                    <richard.epling@pillsburylaw.c   <mdolin@cov.com>;               "Buchanan, John"                                                                                      settlement strategy with various insurers.
                                                                                   om>                              SFeist@alumni.princeton.edu     <jbuchanan@cov.com>;
                                                                                                                                                    "Beckmann, Richard"
                                                                                                                                                    <rbeckmann@cov.com>;
                                                                                                                                                    "Baxter, Michael"
                                                                                                                                                    <MBaxter@cov.com>
01858           Message              3/23/2006     Receipt of Insurance Payments "Brennan, Kerry A."                "Joseph T. Studick Jr."                                                              Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <kerry.brennan@pillsburylaw.       <jstudick@congoleum.com>;                                                                                                             inquiry into which payments have been/have
                                                                                 com>                               sfeist@comcast.net                                                                                                                    not been received from select insurers.
01859           Message              3/24/2006     Congoleum/Strictly            "Dolin, Mitchell"                  <SFeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                          Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Confidential Attorney-Client  <mdolin@cov.com>                   >                              om>; "Baxter, Michael"                                                                                 settlement strategy with select insurers.
                                                   Privilege                                                                                       <MBaxter@cov.com>; "Hall,
                                                                                                                                                   John" <jhall@cov.com>;
                                                                                                                                                   "Beckmann, Richard"
                                                                                                                                                   <rbeckmann@cov.com>;
                                                                                                                                                   <rhewit@dhplaw.net>
01860           Message              3/27/2006     Re: Congoleum/Strictly          "Russell L. Hewit"               "Dolin, Mitchell"              <richard.epling@pillsburylaw.c                        Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Confidential Attorney-Client    <rhewit@dhplaw.net>              <mdolin@cov.com>;              om>; "Baxter, Michael"                                                                                 settlement strategy moving forward with
                                                   Privilege                                                        <SFeist@alumni.princeton.edu <MBaxter@cov.com>; "Hall,                                                                                select insurers.
                                                                                                                    >                              John" <jhall@cov.com>;
                                                                                                                                                   "Beckmann, Richard"
                                                                                                                                                   <rbeckmann@cov.com>
01861           Message              4/9/2006      Congoleum -- Settlement         "Russell L. Hewit"               jhall@cov.com;                                                                       Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                   <rhewit@dhplaw.net>              mdolin@cov.com;                                                                                                                       discussion of settlement talks with various
                                                                                                                    richard.epling@pillsburylaw.co                                                                                                        insurers and strategy moving forward.
                                                                                                                    m;
                                                                                                                    kerry.brennan@pillsburylaw.c
                                                                                                                    om;
                                                                                                                    cdomalewski@dhplaw.net;
                                                                                                                    Rgmarcus@ambilt.com;
                                                                                                                    sfeist@alumni.princeton.edu
01862           Message_Attachment   4/9/2006                                                                                                                                                            Wholly Privileged      Attorney Client; Work     Attorney client communication reflecting
                                                                                                                                                                                                                                Product                   work product regarding settlement values,
                                                                                                                                                                                                                                                          potential settlement values, and comments
                                                                                                                                                                                                                                                          on same with various insurers for use related
                                                                                                                                                                                                                                                          to bankruptcy and insurance litigation.

Congoleum - Privilege Log                                                                                                                                      Page 147 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 149 of 265 PageID: 4104
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                 Email From                        Email To                      Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
01863           Message              4/10/2006     RE: RE: Congoleum --         "Epling, Richard L."           "Dolin, Mitchell"                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement                   <richard.epling@pillsburylaw.c <mdolin@cov.com>;                                                                                                                      discussion of settlement talks with various
                                                                                om>                            rhewit@dhplaw.net; "Hall,                                                                                                              insurers and strategy moving forward.
                                                                                                               John" <jhall@cov.com>;
                                                                                                               "Brennan, Kerry A."
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>;
                                                                                                               cdomalewski@dhplaw.net;
                                                                                                               rgmarcus@ambilt.com;
                                                                                                               SFeist@alumni.princeton.edu
01864           Message              4/13/2006     Congoleum-SPT Settlement     "Fehrenbach, John"             "Hall, William N."                                                                   Partially Privileged   Attorney Client            Attorney-client communication regarding     CONG_0220514       CONG_013
                                                                                <JFehrenbach@winston.com> <WHall@winston.com>;                                                                                                                        revised settlement agreement from Travelers
                                                                                                               "Richard G. Marcus \(E-mail\)"                                                                                                         and St. Paul.
                                                                                                               <RGMarcus@Ambilt.com>;
                                                                                                               "Skip Feist \(E-mail\)"
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >
01865           Message_Attachment   4/13/2006                                                                                                                                                      Settlement Withhold                               Draft settlement agreement with Travelers      CONG_0220515    CONG_013
                                                                                                                                                                                                                                                      and St. Paul insurance; withheld pursuant to
                                                                                                                                                                                                                                                      the June 2002 Protective Order.
01866           Message_Attachment   4/13/2006                                                                                                                                                      Settlement Withhold                               Draft settlement agreement with Travelers      CONG_0220516    CONG_013
                                                                                                                                                                                                                                                      and St. Paul insurance; withheld pursuant to
                                                                                                                                                                                                                                                      the June 2002 Protective Order.
01867           Message              4/14/2006     Firemans Fund                "Baxter, Michael"              <sfeist@alumni.princeton.edu     "Dolin, Mitchell"                                   Partially Privileged   Attorney Client            Attorney-client communication regarding        CONG_0220517    CONG_013
                                                                                <MBaxter@cov.com>              >                                <mdolin@cov.com>;                                                                                     revised draft of the Fireman's Fund
                                                                                                                                                "Beckmann, Richard"                                                                                   settlement.
                                                                                                                                                <rbeckmann@cov.com>
01868           Message_Attachment   4/14/2006                                                                                                                                                      Settlement Withhold                               Draft settlement agreement with Fireman's CONG_0220518         CONG_013
                                                                                                                                                                                                                                                      Fund Insurance Company; withheld pursuant
                                                                                                                                                                                                                                                      to the June 2004 Protective Order.
01869           Message_Attachment   4/14/2006                                                                                                                                                      Settlement Withhold                               Settlement agreement draft exhibit with   CONG_0220519         CONG_013
                                                                                                                                                                                                                                                      Fireman's Fund; withheld pursuant to the
                                                                                                                                                                                                                                                      June 2004 Protective Order.
01870           Message              4/15/2006     RE: Firemans Fund            Skip Feist                     'Baxter,                                                                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <sfeist@alumni.princeton.edu   Michael'[MBaxter@cov.com]                                                                                                              settlement agreement draft with Firemans
                                                                                >                                                                                                                                                                     Fund.
01871           Message              4/19/2006     RE: Congoleum-SPT Settlement "Fehrenbach, John"             "Skip Feist"                     "Henry W. Winkleman , Esq.                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <JFehrenbach@winston.com>      <sfeist@alumni.princeton.edu     \(E-mail\)"                                                                                           settlement discussions and settlement
                                                                                                               >; "Richard G. Marcus \(E-       <henry@ambilt.com>; "Hall,                                                                            agreement draft between ABI and Travelers
                                                                                                               mail\)"                          William N."                                                                                           and St. Paul.
                                                                                                               <RGMarcus@Ambilt.com>            <WHall@winston.com>
01872           Message              4/19/2006     FW: Congoleum: Settlement    "Fehrenbach, John"             "Skip Feist \(E-mail\)"          "Hall, William N."                                  Settlement Withhold                               Attorney forward of settlement
                                                   Documents -- Confidential    <JFehrenbach@winston.com>      <sfeist@alumni.princeton.edu     <WHall@winston.com>;                                                                                  communication with St. Paul/Travelers
                                                                                                               >; "Richard G. Marcus \(E-       "Henry W. Winkleman , Esq.                                                                            insurance; withheld pursuant to the June
                                                                                                               mail\)"                          \(E-mail\)"                                                                                           2004 Protective Order.
                                                                                                               <RGMarcus@Ambilt.com>            <henry@ambilt.com>
01873           Message_Attachment   4/19/2006                                                                                                                                                      Settlement Withhold                               Draft settlement agreement with St.
                                                                                                                                                                                                                                                      Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                      to the June 2004 Protective Order.
01874           Message_Attachment   4/19/2006                                                                                                                                                      Settlement Withhold                               Draft settlement agreement with St.
                                                                                                                                                                                                                                                      Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                      to the June 2004 Protective Order.
01875           Message_Attachment   4/19/2006                                                                                                                                                      Settlement Withhold                               Settlement communication with St.
                                                                                                                                                                                                                                                      Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                      to the June 2004 Protective Order.
01876           Message_Attachment   4/19/2006                                                                                                                                                      Settlement Withhold                               Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                      Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                      to the June 2004 Protective Order.
01877           Message_Attachment   4/19/2006                                                                                                                                                      Settlement Withhold                               Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                      Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                      to the June 2004 Protective Order.
01878           Message_Attachment   4/19/2006                                                                                                                                                      Settlement Withhold                               Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                      Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                      to the June 2004 Protective Order.
01879           Message_Attachment   4/19/2006                                                                                                                                                      Settlement Withhold                               Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                      Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                      to the June 2004 Protective Order.

Congoleum - Privilege Log                                                                                                                                  Page 148 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 150 of 265 PageID: 4105
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                 Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                 Email From                    Email To                          Email CC                     Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
01880           Message_Attachment   4/19/2006                                                                                                                                                    Settlement Withhold                              Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                   Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                   to the June 2004 Protective Order.
01881           Message_Attachment   4/19/2006                                                                                                                                                    Settlement Withhold                              Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                   Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                   to the June 2004 Protective Order.
01882           Message              4/19/2006     Signature Page                "Fehrenbach, John"          "Skip Feist \(E-mail\)"         "Skip Feist \(E-mail 2\)"                            Partially Privileged   Attorney Client           Attorney-client communication regarding     CONG_0220520     CONG_013
                                                                                 <JFehrenbach@winston.com>   <sfeist@alumni.princeton.edu    <sfeist@comcast.net>                                                                                  attached draft settlement agreement with
                                                                                                             >                                                                                                                                     St. Paul Travelers.
01883           Message_Attachment   4/19/2006                                                                                                                                                    Settlement Withhold                              Draft settlement agreement with St. Paul    CONG_0220521     CONG_013
                                                                                                                                                                                                                                                   Travelers; withheld pursuant to the June
                                                                                                                                                                                                                                                   2004 Protective Order.
01884           Message              4/20/2006     FW: Congoleum: Settlement     "Dolin, Mitchell"           <SFeist@alumni.princeton.edu                                                         Settlement Withhold                              Attorney forward of settlement
                                                   Documents -- Confidential     <mdolin@cov.com>            >; <rhewit@dhplaw.net>;                                                                                                               communication with St. Paul Travelers
                                                                                                             "Hall, John" <jhall@cov.com>                                                                                                          insurance; withheld pursuant to the June
                                                                                                                                                                                                                                                   2004 Protective Order.
01885           Message_Attachment   4/20/2006                                                                                                                                                    Settlement Withhold                              Draft settlement agreement with St.
                                                                                                                                                                                                                                                   Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                   to the June 2004 Protective Order.
01886           Message_Attachment   4/20/2006                                                                                                                                                    Settlement Withhold                              Draft settlement agreement with St.
                                                                                                                                                                                                                                                   Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                   to the June 2004 Protective Order.
01887           Message_Attachment   4/20/2006                                                                                                                                                    Settlement Withhold                              Settlement communication with St.
                                                                                                                                                                                                                                                   Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                   to the June 2004 Protective Order.
01888           Message_Attachment   4/20/2006                                                                                                                                                    Settlement Withhold                              Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                   Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                   to the June 2004 Protective Order.
01889           Message_Attachment   4/20/2006                                                                                                                                                    Settlement Withhold                              Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                   Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                   to the June 2004 Protective Order.
01890           Message_Attachment   4/20/2006                                                                                                                                                    Settlement Withhold                              Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                   Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                   to the June 2004 Protective Order.
01891           Message_Attachment   4/20/2006                                                                                                                                                    Settlement Withhold                              Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                   Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                   to the June 2004 Protective Order.
01892           Message_Attachment   4/20/2006                                                                                                                                                    Settlement Withhold                              Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                   Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                   to the June 2004 Protective Order.
01893           Message_Attachment   4/20/2006                                                                                                                                                    Settlement Withhold                              Draft settlement agreement exhibit with St.
                                                                                                                                                                                                                                                   Paul/Travelers insurance; withheld pursuant
                                                                                                                                                                                                                                                   to the June 2004 Protective Order.
01894           Message              4/20/2006     RE: signature Page            "Fehrenbach, John"          "Moore,John D"                  "Mitchell Dolin \(E-mail\)"                          Wholly Privileged      Attorney Client           Attorney-client communication regarding the
                                                                                 <JFehrenbach@winston.com>   <JDMOORE@stpaultravelers.c      <mdolin@cov.com>; "Howard                                                                             settlement agreement package with St. Paul
                                                                                                             om>                             N. Feist III \(E-mail 2\)"                                                                            Travelers.
                                                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                                                             >; "Richard G. Marcus \(E-
                                                                                                                                             mail\)"
                                                                                                                                             <RGMarcus@Ambilt.com>;
                                                                                                                                             "Richard L. Epling \(E-mail\)"
                                                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                                                             om>
01895           Message              4/20/2006     FW: Privileged Settlement     "Dolin, Mitchell"           <rgmarcus@ambilt.com>;                                                               Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Communication                 <mdolin@cov.com>            <SFeist@alumni.princeton.edu                                                                                                          privileged settlement communications with
                                                                                                             >                                                                                                                                     St. Paul Travelers.
01896           Message              4/21/2006     RE:                           "Rick Marcus"               "'Dolin, Mitchell'"                                                                  Settlement Withhold                              Attorney forward of settlement
                                                                                 <RGMarcus@Ambilt.Com>       <mdolin@cov.com>                                                                                                                      communication with St. Paul Travelers
                                                                                                                                                                                                                                                   insurance; withheld pursuant to the June
                                                                                                                                                                                                                                                   2002 Protective Order.
01897           Message              4/21/2006     FW: My e-mail of last night   "Rick Marcus"               "Howard \(Skip & Susan\)                                                             Settlement Withhold                              Internal forward of settlement
                                                                                 <RGMarcus@Ambilt.Com>       Feist"                                                                                                                                communication with St Paul Travelers;
                                                                                                             <sfeist@alumni.princeton.edu                                                                                                          withheld pursuant to the June 2002
                                                                                                             >                                                                                                                                     Protective Order.




Congoleum - Privilege Log                                                                                                                                 Page 149 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 151 of 265 PageID: 4106
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                      Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
01898           Message              4/25/2006     Fireman's Funds Settlement   "Baxter, Michael"              <sfeist@alumni.princeton.edu                                                        Partially Privileged   Attorney Client            Attorney-client communication regarding      CONG_0220522     CONG_013
                                                                                <MBaxter@cov.com>              >                                                                                                                                     attached revised execution version of
                                                                                                                                                                                                                                                     settlement agreement with Fireman's Fund.
01899           Message_Attachment   4/25/2006                                                                                                                                                     Settlement Withhold                               Draft settlement agreement with Fireman's    CONG_0220523     CONG_013
                                                                                                                                                                                                                                                     Fund; withheld pursuant to the June 2004
                                                                                                                                                                                                                                                     Protective Order.
01900           Message              4/25/2006     RE: Fireman's Funds          "Baxter, Michael"              "Skip Feist"                                                                        Partially Privileged   Attorney Client            Attorney-client communication regarding      CONG_0220525     CONG_013
                                                   Settlement                   <MBaxter@cov.com>              <sfeist@alumni.princeton.edu                                                                                                          attached revised execution copy of
                                                                                                               >                                                                                                                                     settlement agreement with Fireman's Fund.
01901           Message_Attachment   4/25/2006                                                                                                                                                     Settlement Withhold                               Revised draft of settlement agreement        CONG_0220526     CONG_013
                                                                                                                                                                                                                                                     between Congoleum and Fireman's Fund;
                                                                                                                                                                                                                                                     withheld pursuant to the June 2004
                                                                                                                                                                                                                                                     Protective Order.
01902           Message              4/26/2006     Congo/Privileged and         "Dolin, Mitchell"              "Hall, John" <jhall@cov.com>;    <SFeist@alumni.princeton.edu                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Confidential                 <mdolin@cov.com>               <richard.epling@pillsburylaw.c   >                                                                                                    settlement progress with Travelers.
                                                                                                               om>; <rhewit@dhplaw.net>;
                                                                                                               "Beckmann, Richard"
                                                                                                               <rbeckmann@cov.com>;
                                                                                                               "Baxter, Michael"
                                                                                                               <MBaxter@cov.com>
01903           Message              4/26/2006     RE: Congo/Privileged and     "Dolin, Mitchell"              "Russell L. Hewit"               <SFeist@alumni.princeton.edu                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Confidential                 <mdolin@cov.com>               <rhewit@dhplaw.net>; "Hall,      >                                                                                                    settlement progress with Travelers.
                                                                                                               John" <jhall@cov.com>;
                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                               om>; "Beckmann, Richard"
                                                                                                               <rbeckmann@cov.com>;
                                                                                                               "Baxter, Michael"
                                                                                                               <MBaxter@cov.com>
01904           Message              4/26/2006     RE: Congo/Privileged and     "Russell L. Hewit"             "Dolin, Mitchell"                <SFeist@alumni.princeton.edu                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Confidential                 <rhewit@dhplaw.net>            <mdolin@cov.com>; "Hall,         >                                                                                                    settlement progress with Travelers.
                                                                                                               John" <jhall@cov.com>;
                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                               om>; "Beckmann, Richard"
                                                                                                               <rbeckmann@cov.com>;
                                                                                                               "Baxter, Michael"
                                                                                                               <MBaxter@cov.com>
01905           Message              4/26/2006     RE: Congo/Privileged and     "Epling, Richard L."           "Dolin, Mitchell"                SFeist@alumni.princeton.edu                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Confidential                 <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Hall,                                                                                                              settlement progress with Travelers.
                                                                                om>                            John" <jhall@cov.com>;
                                                                                                               rhewit@dhplaw.net;
                                                                                                               "Beckmann, Richard"
                                                                                                               <rbeckmann@cov.com>;
                                                                                                               "Baxter, Michael"
                                                                                                               <MBaxter@cov.com>
01906           Message              4/26/2006     Congoleum/Mediation --       "Dolin, Mitchell"              <SFeist@alumni.princeton.edu "Baxter, Michael"                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Attorney Client Privilege    <mdolin@cov.com>               >; <rgmarcus@ambilt.com>     <MBaxter@cov.com>; "Hall,                                                                                settlement/mediation discussions with the
                                                                                                                                            John" <jhall@cov.com>;                                                                                   Scalera group.
                                                                                                                                            <rhewit@dhplaw.net>;
                                                                                                                                            "Beckmann, Richard"
                                                                                                                                            <rbeckmann@cov.com>;
                                                                                                                                            <richard.epling@pillsburylaw.c
                                                                                                                                            om>
01907           Message              4/27/2006     RE: Congoleum/Mediation --   "Russell L. Hewit"             "Dolin, Mitchell"            "Baxter, Michael"                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Attorney Client Privilege    <rhewit@dhplaw.net>            <mdolin@cov.com>;            <MBaxter@cov.com>; "Hall,                                                                                settlement/mediation discussions with the
                                                                                                               <SFeist@alumni.princeton.edu John" <jhall@cov.com>;                                                                                   Scalera group and strategy moving forward.
                                                                                                               >; <rgmarcus@ambilt.com>     "Beckmann, Richard"
                                                                                                                                            <rbeckmann@cov.com>;
                                                                                                                                            <richard.epling@pillsburylaw.c
                                                                                                                                            om>
01908           Message              4/27/2006     RE: Congoleum/Mediation --   "Russell L. Hewit"             "Skip Feist"                 "'Baxter, Michael'"                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Attorney Client Privilege    <rhewit@dhplaw.net>            <sfeist@alumni.princeton.edu <MBaxter@cov.com>; "'Hall,                                                                               settlement/mediation discussions with the
                                                                                                               >; "'Dolin, Mitchell'"       John'" <jhall@cov.com>;                                                                                  Scalera group and strategy moving forward.
                                                                                                               <mdolin@cov.com>;            "'Beckmann, Richard'"
                                                                                                               <rgmarcus@ambilt.com>        <rbeckmann@cov.com>;
                                                                                                                                            <richard.epling@pillsburylaw.c
                                                                                                                                            om>


Congoleum - Privilege Log                                                                                                                                  Page 150 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 152 of 265 PageID: 4107
                                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                          Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                        Email To                         Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
01909           Message              4/27/2006     RE: Congoleum/Mediation --      Skip Feist                       'Dolin,                         Richard G. Marcus                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Attorney Client Privilege       <sfeist@alumni.princeton.edu     Mitchell'[mdolin@cov.com]       (rgmarcus@prodigy.net)[rgma                                                                            settlement/mediation discussions with the
                                                                                   >                                                                rcus@prodigy.net]                                                                                      Scalera group and strategy moving forward.
01910           Message              4/27/2006     Re: Congoleum/Mediation --      "Russell L. Hewit"               "Dolin, Mitchell"                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Strictly Confidential           <rhewit@dhplaw.net>              <mdolin@cov.com>;                                                                                                                      settlement and mediation talks with the
                                                   Settlement Material                                              <SFeist@alumni.princeton.edu                                                                                                           Scalera group and strategy moving forward.
                                                                                                                    >;
                                                                                                                    <richard.epling@pillsburylaw.c
                                                                                                                    om>; "Baxter, Michael"
                                                                                                                    <MBaxter@cov.com>;
                                                                                                                    "Beckmann, Richard"
                                                                                                                    <rbeckmann@cov.com>
01911           Message              4/27/2006     RE: Congoleum/Mediation --      "Dolin, Mitchell"                "Skip Feist"                                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Strictly Confidential           <mdolin@cov.com>                 <sfeist@alumni.princeton.edu                                                                                                           settlement and mediation talks with the
                                                   Settlement Material                                              >                                                                                                                                      Scalera group and strategy moving forward.
01912           Message              4/27/2006     FW: Congoleum/Mediation --      "Dolin, Mitchell"                <SFeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Strictly Confidential           <mdolin@cov.com>                 >;                                                                                                                                     settlement and mediation talks with the
                                                   Settlement Material                                              <richard.epling@pillsburylaw.c                                                                                                         Scalera group and strategy moving forward.
                                                                                                                    om>; "Hall, John"
                                                                                                                    <jhall@cov.com>; "Baxter,
                                                                                                                    Michael"
                                                                                                                    <MBaxter@cov.com>;
                                                                                                                    "Beckmann, Richard"
                                                                                                                    <rbeckmann@cov.com>
01913           Message              5/3/2006      Travelers Declaration           "Carrig, Erica E."               "Skip Feist"                   "Epling, Richard L."                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <erica.carrig@pillsburylaw.co    <sfeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                                                                            attached Travelers declaration in support of
                                                                                   m>                               >                              om>                                                                                                     the Travelers approval motion.
01914           Message_Attachment   5/3/2006                                                                                                                                                            Wholly Privileged      Work Product               Attorney client communication consisting of
                                                                                                                                                                                                                                                           work product draft of Feist declaration in
                                                                                                                                                                                                                                                           support of motion for approval of settlement
                                                                                                                                                                                                                                                           with St Paul Travelers.
01915           Message              5/5/2006      FW: Conformed Settlement        "Craig Heilman"                  "Skip Feist"                                                                         Partially Privileged   Attorney Client            Attorney-client communication regarding      CONG_0220527     CONG_013
                                                   Agreement- Fireman's            <CHeilman@congoleum.com>         <sfeist@alumni.princeton.edu                                                                                                           attached settlement agreement with
                                                                                                                    >                                                                                                                                      Fireman's Fund.
01916           Message_Attachment   5/5/2006                                                                                                                                                            Settlement Withhold                               Draft settlement agreement with Fireman's    CONG_0220528     CONG_013
                                                                                                                                                                                                                                                           Fund Insurance Company; withheld pursuant
                                                                                                                                                                                                                                                           to the June 2004 Protective Order.
01917           Message              5/8/2006      Fireman's Fund declaration      "Carrig, Erica E."               "Skip Feist"                    "Epling, Richard L."                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <erica.carrig@pillsburylaw.co    <sfeist@alumni.princeton.edu    <richard.epling@pillsburylaw.c                                                                         attached draft declaration for Fireman's
                                                                                   m>                               >                               om>; "Baxter, Michael"                                                                                 Fund settlement.
                                                                                                                                                    <MBaxter@cov.com>
01918           Message_Attachment   5/8/2006                                                                                                                                                            Wholly Privileged      Work Product               Work product regarding draft declaration in
                                                                                                                                                                                                                                                           support of settlement with Fireman's Fund.
01919           Message_Attachment   5/11/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft of Disclosure
                                                                                                                                                                                                                                                           Statement to the Eighth Modified Joint Plan.
01920           Message_Attachment   5/11/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft of Disclosure
                                                                                                                                                                                                                                                           Statement to the Eighth Modified Joint Plan.
01921           Message_Attachment   5/15/2006     FW: A triple red-line!/STRICTLY "Dolin, Mitchell"                <SFeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   CONFIDENTIAL SETTLEMENT         <mdolin@cov.com>                 >                                                                                                                                      revisions to bankruptcy filings.
                                                   PRIVILEGE
01922           Message_Attachment   5/15/2006     FW: A triple red-line!          "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <mdolin@cov.com>               >                                                                                                                                        revisions to bankruptcy filings.
01923           Message_Attachment   5/15/2006     A new wrinkle in the Travelers "Epling, Richard L."            "Skip Feist"                      "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   settlement saga                 <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu      <kerry.brennan@pillsburylaw.                                                                           Travelers insurance policies.
                                                                                   om>                            >; mdolin@cov.com                 com>
01924           Message_Attachment   5/15/2006     RE: A new wrinkle in the        "Epling, Richard L."           "Skip Feist"                                                                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Travelers settlement saga       <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                             Travelers insurance policies.
                                                                                   om>                            >; "Don Golemme"
                                                                                                                  <dgolemme@congoleum.com
                                                                                                                  >
01925           Message_Attachment   5/15/2006     RE: A new wrinkle in the        "Epling, Richard L."           "Skip Feist"                      "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Travelers settlement saga       <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu      <kerry.brennan@pillsburylaw.                                                                           Travelers insurance policies.
                                                                                   om>                            >; mdolin@cov.com                 com>
01926           Message_Attachment   5/15/2006     FW: A new wrinkle in the        Skip Feist                     Don Golemme                       Richard L. Epling                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Travelers settlement saga       <sfeist@alumni.princeton.edu (dgolemme@congoleum.com)[           (repling@pillsburylaw.com)[re                                                                          Travelers insurance policies.
                                                                                   >                              dgolemme@congoleum.com]           pling@pillsburylaw.com]


Congoleum - Privilege Log                                                                                                                                       Page 151 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 153 of 265 PageID: 4108
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                  Email From                        Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
01927           Message_Attachment   5/15/2006     RE: A new wrinkle in the       Skip Feist                     'Epling, Richard                                                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Travelers settlement saga      <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw                                                                                                        Travelers insurance policies.
                                                                                  >                              .com]
01928           Message_Attachment   5/15/2006     RE: A new wrinkle in the       Skip Feist                     'Epling, Richard                  'Brennan, Kerry                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Travelers settlement saga      <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw   A.'[kerry.brennan@pillsburyla                                                                        Travelers insurance policies.
                                                                                  >                              .com];                            w.com]
                                                                                                                 'mdolin@cov.com'[mdolin@co
                                                                                                                 v.com]
01929           Message_Attachment   5/15/2006     RE: Travelers policies         "Feldman, Ted J."              "Skip Feist"                 "Adele Muller"                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <feldmant@GHRDC.com>           <sfeist@alumni.princeton.edu <amuller@ambilt.com>;                                                                                     Travelers insurance policies.
                                                                                                                 >; "Don Golemme"             "William M. Marcus"
                                                                                                                 <dgolemme@congoleum.com      <wmarcus@ambilt.com>;
                                                                                                                 >                            "Richard G. Marcus"
                                                                                                                                              <rgmarcus@prodigy.net>
01930           Message_Attachment   5/15/2006     RE: Travelers policies         "Don Golemme"                  "Skip Feist"                 "Adele Muller"                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <dgolemme@congoleum.com        <sfeist@alumni.princeton.edu <amuller@ambilt.com>;                                                                                     Travelers insurance policies.
                                                                                  >                              >; "Ted J. Feldman"          "William M. Marcus"
                                                                                                                 <feldmant@GHRDC.com>         <wmarcus@ambilt.com>;
                                                                                                                                              "Richard G. Marcus"
                                                                                                                                              <rgmarcus@prodigy.net>
01931           Message_Attachment   5/15/2006     Travelers policies             Skip Feist                     Don Golemme                  Adele Muller                                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <sfeist@alumni.princeton.edu   (dgolemme@congoleum.com)[ (amuller@ambilt.com)[amuller                                                                                 Travelers insurance policies.
                                                                                  >                              dgolemme@congoleum.com]; @ambilt.com]; William M.
                                                                                                                 Ted J. Feldman               Marcus
                                                                                                                 (feldmant@GHRDC.com)[feld (wmarcus@ambilt.com)[wmar
                                                                                                                 mant@GHRDC.com]              cus@ambilt.com]; Richard G.
                                                                                                                                              Marcus
                                                                                                                                              (rgmarcus@prodigy.net)[rgma
                                                                                                                                              rcus@prodigy.net]
01932           Message              5/15/2006     RE: Congoleum/Mediation --     "Dolin, Mitchell"              <SFeist@alumni.princeton.edu "Baxter, Michael"                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Attorney Client Privilege      <mdolin@cov.com>               >; <rgmarcus@ambilt.com>     <MBaxter@cov.com>; "Hall,                                                                                 settlement/mediation discussions with the
                                                                                                                                              John" <jhall@cov.com>;                                                                                    Scalera group.
                                                                                                                                              <rhewit@dhplaw.net>;
                                                                                                                                              "Beckmann, Richard"
                                                                                                                                              <rbeckmann@cov.com>;
                                                                                                                                              <richard.epling@pillsburylaw.c
                                                                                                                                              om>
01933           Message              5/17/2006     Congoleum - Objection to       "Beckmann, Richard"            <SFeist@alumni.princeton.edu "Dolin, Mitchell"                                       Wholly Privileged      Attorney Client            Attorney-client communication concerning
                                                   Midland Notice of              <rbeckmann@cov.com>            >                            <mdolin@cov.com>; "Baxter,                                                                                legal advice related to bankruptcy
                                                   Determination - PRIVILEGED                                                                 Michael" <MBaxter@cov.com>                                                                                proceedings.
                                                   AND CONFIDENTIAL
01934           Message_Attachment   5/17/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney-client communication and work
                                                                                                                                                                                                                             Product                    product draft of letter to insurance company
                                                                                                                                                                                                                                                        related to bankruptcy proceedings.
01935           Message              5/17/2006     Revised Mediation Proposals    "Brennan, Kerry A."            "Skip Feist"                      "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication and work
                                                                                  <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu      <richard.epling@pillsburylaw.c                                                                       product drafts of bankruptcy mediation
                                                                                  com>                           >; RGMarcus@Ambilt.com;           om>; mdolin@cov.com;                                                                                 proposal.
                                                                                                                 rgmarcus@prodigy.net              jhall@cov.com; "Baxter,
                                                                                                                                                   Michael" <MBaxter@cov.com>
01936           Message_Attachment   5/17/2006                                                                                                                                                        Wholly Privileged      Attorney Client            Attorney-client communication and work
                                                                                                                                                                                                                                                        product drafts of bankruptcy mediation
                                                                                                                                                                                                                                                        proposal.
01937           Message_Attachment   5/17/2006                                                                                                                                                        Wholly Privileged      Attorney Client            Attorney-client communication and work
                                                                                                                                                                                                                                                        product drafts of bankruptcy mediation
                                                                                                                                                                                                                                                        proposal.
01938           Message_Attachment   5/17/2006                                                                                                                                                        Wholly Privileged      Attorney Client            Attorney-client communication and work
                                                                                                                                                                                                                                                        product drafts of bankruptcy mediation
                                                                                                                                                                                                                                                        proposal.
01939           Message              5/17/2006     RE: Congoleum - Objection to   Skip Feist                     'Beckmann,                                                                           Wholly Privileged      Attorney Client            Attorney-client communication concerning
                                                   Midland Notice of              <sfeist@alumni.princeton.edu   Richard'[rbeckmann@cov.com                                                                                                             legal advice related to bankruptcy
                                                   Determination - PRIVILEGED     >                              ]                                                                                                                                      proceedings.
                                                   AND CONFIDENTIAL
01940           Message              5/17/2006     RE: Congoleum - Objection to   "Dolin, Mitchell"              "Skip Feist"                      "Richard G. Marcus"                                Wholly Privileged      Attorney Client            Attorney-client communication concerning
                                                   Midland Notice of              <mdolin@cov.com>               <sfeist@alumni.princeton.edu      <rgmarcus@prodigy.net>                                                                               legal advice related to bankruptcy
                                                   Determination - PRIVILEGED                                    >                                                                                                                                      proceedings.
                                                   AND CONFIDENTIAL


Congoleum - Privilege Log                                                                                                                                      Page 152 of 264
                                                                                            Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 154 of 265 PageID: 4109
                                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                       Email From                       Email To                         Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates    ProductionSet
01941           Message              5/17/2006     Revised Mediation Proposal        "Brennan, Kerry A."            "Skip Feist"                     "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                     <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu     <richard.epling@pillsburylaw.c                                                                       draft mediation proposal.
                                                                                     com>                           >; RGMarcus@Ambilt.com;          om>; "Dolin, Mitchell"
                                                                                                                    rgmarcus@prodigy.net             <mdolin@cov.com>; "Hall,
                                                                                                                                                     John" <jhall@cov.com>;
                                                                                                                                                     "Baxter, Michael"
                                                                                                                                                     <MBaxter@cov.com>
01942           Message_Attachment   5/17/2006                                                                                                                                                          Wholly Privileged      Attorney Client            Attorney-client communication and work
                                                                                                                                                                                                                                                          product draft mediation proposal.
01943           Message              5/18/2006     Mediation Proposal                "Brennan, Kerry A."            "Skip Feist"                     "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                     <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu     <richard.epling@pillsburylaw.c                                                                       draft mediation proposal.
                                                                                     com>                           >; RGMarcus@Ambilt.com;          om>; "Dolin, Mitchell"
                                                                                                                    rgmarcus@prodigy.net             <mdolin@cov.com>; "Hall,
                                                                                                                                                     John" <jhall@cov.com>;
                                                                                                                                                     "Baxter, Michael"
                                                                                                                                                     <MBaxter@cov.com>
01944           Message_Attachment   5/18/2006                                                                                                                                                          Wholly Privileged      Attorney Client            Attorney-client communication and work
                                                                                                                                                                                                                                                          product draft mediation proposal.
01945           Message_Attachment   5/18/2006                                                                                                                                                          Wholly Privileged      Attorney Client            Attorney-client communication and work
                                                                                                                                                                                                                                                          product draft mediation proposal.
01946           Message              5/18/2006     RE: Mediation Proposal            "Baxter, Michael"              "Brennan, Kerry A."              "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                     <MBaxter@cov.com>              <kerry.brennan@pillsburylaw.     <richard.epling@pillsburylaw.c                                                                       draft mediation proposal.
                                                                                                                    com>; "Skip Feist"               om>; "Dolin, Mitchell"
                                                                                                                    <sfeist@alumni.princeton.edu     <mdolin@cov.com>; "Hall,
                                                                                                                    >; <RGMarcus@Ambilt.com>;        John" <jhall@cov.com>
                                                                                                                    <rgmarcus@prodigy.net>
01947           Message              5/19/2006     Final Draft of Directed Verdict   "Hall, John" <jhall@cov.com>   "Dolin, Mitchell"                "Baxter, Michael"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Opposition                                                       <mdolin@cov.com>; "Richard       <MBaxter@cov.com>; "Korde,                                                                           draft and filing of motion opposition.
                                                                                                                    L. Epling"                       Rukesh" <rkorde@cov.com>;
                                                                                                                    <richard.epling@pillsburylaw.c   "Silverman, Jenny"
                                                                                                                    om>; "Kerry A. Brennan "         <jsilverman@cov.com>; "Hart,
                                                                                                                    <kbrennan@pillsburylaw.com>      R. Laird" <rlhart@cov.com>
                                                                                                                    ; <rhewit@dhplaw.net>; "Craig
                                                                                                                    D Domalewski "
                                                                                                                    <cdomalewski@dhplaw.net>;
                                                                                                                    "Howard N. Feist III "
                                                                                                                    <SFeist@alumni.princeton.edu
                                                                                                                    >; <RGMarcus@Ambilt.Com>
01948           Message_Attachment   5/19/2006                                                                                                                                                          Wholly Privileged      Attorney Client; Work      Attorney-client communication and attorney
                                                                                                                                                                                                                               Product                    work product draft of motion opposition.
01949           Message_Attachment   5/19/2006                                                                                                                                                          Wholly Privileged      Attorney Client; Work      Attorney-client communication and attorney
                                                                                                                                                                                                                               Product                    work product draft of motion opposition.
01950           Message              5/19/2006     Re: Final Draft of Directed       "Russell L. Hewit"             "Hall, John" <jhall@cov.com>;    "Baxter, Michael"                                  Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                   Verdict Opposition                <rhewit@dhplaw.net>            "Dolin, Mitchell"                <MBaxter@cov.com>; "Korde,                                                Product                    draft of motion opposition.
                                                                                                                    <mdolin@cov.com>; "Richard       Rukesh" <rkorde@cov.com>;
                                                                                                                    L. Epling"                       "Silverman, Jenny"
                                                                                                                    <richard.epling@pillsburylaw.c   <jsilverman@cov.com>; "Hart,
                                                                                                                    om>; "Kerry A. Brennan "         R. Laird" <rlhart@cov.com>
                                                                                                                    <kbrennan@pillsburylaw.com>
                                                                                                                    ; "Craig D Domalewski "
                                                                                                                    <cdomalewski@dhplaw.net>;
                                                                                                                    "Howard N. Feist III "
                                                                                                                    <SFeist@alumni.princeton.edu
                                                                                                                    >; <RGMarcus@Ambilt.Com>
01951           Message              5/19/2006     RE: V. Falbo v. Congoleum         "Don Golemme"                  "Skip Feist"                     "Richard L. Epling"                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                     <dgolemme@congoleum.com        <sfeist@alumni.princeton.edu     <repling@pillsburylaw.com>                                                                           insurance settlement negotiation and
                                                                                     >                              >                                                                                                                                     financial calculations.




Congoleum - Privilege Log                                                                                                                                        Page 153 of 264
                                                                                     Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 155 of 265 PageID: 4110
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                              Production::    Production::
  Priv. Index        RecordType      SortDate            Email Subject                  Email From                        Email To                         Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes         Begin Bates    ProductionSet
01952           Message           5/19/2006     RE: Final Draft of Directed   "Hall, John" <jhall@cov.com>   "Rick Marcus"                     "Baxter, Michael"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Verdict Opposition                                           <RGMarcus@Ambilt.Com>;            <MBaxter@cov.com>; "Korde,                                                                           draft and filing of motion opposition.
                                                                                                             "Dolin, Mitchell"                 Rukesh" <rkorde@cov.com>;
                                                                                                             <mdolin@cov.com>; "Richard        "Silverman, Jenny"
                                                                                                             L. Epling"                        <jsilverman@cov.com>; "Hart,
                                                                                                             <richard.epling@pillsburylaw.c    R. Laird" <rlhart@cov.com>
                                                                                                             om>; "Kerry A. Brennan "
                                                                                                             <kbrennan@pillsburylaw.com>
                                                                                                             ; <rhewit@dhplaw.net>; "Craig
                                                                                                             D Domalewski "
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "Howard N. Feist III "
                                                                                                             <SFeist@alumni.princeton.edu
                                                                                                             >
01953           Message           5/19/2006     RE: Final Draft of Directed   "Craig A. Domalewski"          "Russell L. Hewit"                "Baxter, Michael"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Verdict Opposition            <cdomalewski@dhplaw.net>       <rhewit@dhplaw.net>; "Hall,       <MBaxter@cov.com>; "Korde,                                                                           draft and filing of motion opposition.
                                                                                                             John" <jhall@cov.com>; "Rick      Rukesh" <rkorde@cov.com>;
                                                                                                             Marcus"                           "Silverman, Jenny"
                                                                                                             <RGMarcus@Ambilt.Com>;            <jsilverman@cov.com>; "Hart,
                                                                                                             "Dolin, Mitchell"                 R. Laird" <rlhart@cov.com>
                                                                                                             <mdolin@cov.com>; "Richard
                                                                                                             L. Epling"
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "Kerry A. Brennan "
                                                                                                             <kbrennan@pillsburylaw.com>
                                                                                                             ; "Howard N. Feist III "
                                                                                                             <SFeist@alumni.princeton.edu
                                                                                                             >
01954           Message           5/19/2006     RE: Final Draft of Directed   "Russell L. Hewit"             "Rick Marcus"                     "'Baxter, Michael'"                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Verdict Opposition            <rhewit@dhplaw.net>            <RGMarcus@Ambilt.Com>;            <MBaxter@cov.com>; "'Korde,                                                                          draft and filing of motion opposition.
                                                                                                             "'Hall, John'" <jhall@cov.com>;   Rukesh'" <rkorde@cov.com>;
                                                                                                             "'Dolin, Mitchell'"               "'Silverman, Jenny'"
                                                                                                             <mdolin@cov.com>; "'Richard       <jsilverman@cov.com>; "'Hart,
                                                                                                             L. Epling'"                       R. Laird'" <rlhart@cov.com>
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "'Kerry A. Brennan '"
                                                                                                             <kbrennan@pillsburylaw.com>
                                                                                                             ; "'Craig D Domalewski '"
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "'Howard N. Feist III '"
                                                                                                             <SFeist@alumni.princeton.edu
                                                                                                             >
01955           Message           5/19/2006     RE: Final Draft of Directed   "Hall, John" <jhall@cov.com>   "Russell L. Hewit"                "Korde, Rukesh"                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Verdict Opposition                                           <rhewit@dhplaw.net>;              <rkorde@cov.com>;                                                                                    draft and filing of motion opposition.
                                                                                                             "Baxter, Michael"                 "Silverman, Jenny"
                                                                                                             <MBaxter@cov.com>; "Rick          <jsilverman@cov.com>; "Hart,
                                                                                                             Marcus"                           R. Laird" <rlhart@cov.com>
                                                                                                             <RGMarcus@Ambilt.Com>;
                                                                                                             "Dolin, Mitchell"
                                                                                                             <mdolin@cov.com>; "Richard
                                                                                                             L. Epling"
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "Kerry A. Brennan "
                                                                                                             <kbrennan@pillsburylaw.com>
                                                                                                             ; "Craig D Domalewski "
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "Howard N. Feist III "
                                                                                                             <SFeist@alumni.princeton.edu
                                                                                                             >




Congoleum - Privilege Log                                                                                                                                 Page 154 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 156 of 265 PageID: 4111
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                    Email From                       Email To                         Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes            Begin Bates     ProductionSet
01956           Message              5/22/2006     RE: Final Draft of Directed     "Hall, John" <jhall@cov.com>   "Hall, John" <jhall@cov.com>;    "Korde, Rukesh"                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Verdict Opposition                                             "Baxter, Michael"                <rkorde@cov.com>;                                                                                    draft and filing of motion opposition.
                                                                                                                  <MBaxter@cov.com>; "Russell      "Silverman, Jenny"
                                                                                                                  L. Hewit"                        <jsilverman@cov.com>; "Hart,
                                                                                                                  <rhewit@dhplaw.net>; "Rick       R. Laird" <rlhart@cov.com>
                                                                                                                  Marcus"
                                                                                                                  <RGMarcus@Ambilt.Com>;
                                                                                                                  "Dolin, Mitchell"
                                                                                                                  <mdolin@cov.com>; "Richard
                                                                                                                  L. Epling"
                                                                                                                  <richard.epling@pillsburylaw.c
                                                                                                                  om>; "Kerry A. Brennan "
                                                                                                                  <kbrennan@pillsburylaw.com>
                                                                                                                  ; "Craig D Domalewski "
                                                                                                                  <cdomalewski@dhplaw.net>;
                                                                                                                  "Howard N. Feist III "
                                                                                                                  <SFeist@alumni.princeton.edu
                                                                                                                  >
01957           Message_Attachment   5/22/2006                                                                                                                                                        Settlement Withhold                               Settlement communication with GHR;          CONG_0246660    CONG_014
                                                                                                                                                                                                                                                        withheld pursuant to the June 2004
                                                                                                                                                                                                                                                        Protective Order.
01958           Message              5/23/2006     FW: Response to Insurers        "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Reservation of Rights           <mdolin@cov.com>               >                                                                                                                                     response to insurer's filed reservation of
                                                                                                                                                                                                                                                        rights.
01959           Message_Attachment   5/23/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney-client communication and attorney
                                                                                                                                                                                                                             Product                    work-product draft of response to insurer's
                                                                                                                                                                                                                                                        filed reservation of rights.
01960           Message              5/23/2006     RE: update                      "Brennan, Kerry A."            "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          status of bankruptcy matter.
                                                                                   com>                           >
01961           Message              5/23/2006     Re: Congoleum/Mediation --      "Baxter, Michael"              "Dolin, Mitchell"                <richard.epling@pillsburylaw.c                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Strictly Confidential           <MBaxter@cov.com>              <mdolin@cov.com>;                om>; "Hall, John"                                                                                    settlement and mediation talks with the
                                                   Settlement Material                                            <rhewit@dhplaw.net>;             <jhall@cov.com>; "Beckmann,                                                                          Scalera group and strategy moving forward.
                                                                                                                  <SFeist@alumni.princeton.edu     Richard"
                                                                                                                  >                                <rbeckmann@cov.com>
01962           Message              5/24/2006     RE: Congoleum/Mediation --      "Baxter, Michael"              "Epling, Richard L."             "Hall, John" <jhall@cov.com>;                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Strictly Confidential           <MBaxter@cov.com>              <richard.epling@pillsburylaw.c   "Beckmann, Richard"                                                                                  settlement and mediation talks with the
                                                   Settlement Material                                            om>; "Dolin, Mitchell"           <rbeckmann@cov.com>                                                                                  Scalera group and strategy moving forward.
                                                                                                                  <mdolin@cov.com>;
                                                                                                                  <rhewit@dhplaw.net>;
                                                                                                                  <SFeist@alumni.princeton.edu
                                                                                                                  >
01963           Message              5/24/2006     RE: Congoleum/Mediation --      "Russell L. Hewit"             "Baxter, Michael"                "Hall, John" <jhall@cov.com>;                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Strictly Confidential           <rhewit@dhplaw.net>            <MBaxter@cov.com>; "Epling,      "Beckmann, Richard"                                                                                  settlement and mediation talks with the
                                                   Settlement Material                                            Richard L."                      <rbeckmann@cov.com>                                                                                  Scalera group and strategy moving forward.
                                                                                                                  <richard.epling@pillsburylaw.c
                                                                                                                  om>; "Dolin, Mitchell"
                                                                                                                  <mdolin@cov.com>;
                                                                                                                  <SFeist@alumni.princeton.edu
                                                                                                                  >
01964           Message              5/26/2006     Draft Overview of Plan Issues   "Brennan, Kerry A."            RGMarcus@Ambilt.com; "Skip       "Michael F. Dolin, Esq."                           Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                   <kerry.brennan@pillsburylaw.   Feist"                           <mdolin@cov.com>; "John E.                                                                           draft mediation statement.
                                                                                   com>                           <sfeist@alumni.princeton.edu     Hall, Esq." <jhall@cov.com>;
                                                                                                                  >; "Roger Marcus"                "Epling, Richard L."
                                                                                                                  <rmarcus@congoleum.com>          <richard.epling@pillsburylaw.c
                                                                                                                                                   om>
01965           Message_Attachment   5/26/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney client communication and attorney
                                                                                                                                                                                                                             Product                    work product draft mediation statement.
01966           Message              5/27/2006     RE: Draft Overview of Plan      Skip Feist                     'Brennan, Kerry                  Richard G. Marcus                                  Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Issues                          <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla    (rgmarcus@prodigy.net)[rgma                                                                          draft mediation statement.
                                                                                   >                              w.com]                           rcus@prodigy.net]
01967           Message_Attachment   5/27/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney client communication and work
                                                                                                                                                                                                                             Product                    product draft mediation statement.




Congoleum - Privilege Log                                                                                                                                      Page 155 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 157 of 265 PageID: 4112
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                      Email To                          Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
01968           Message              5/31/2006     Only Beginning of Mediation   "Brennan, Kerry A."            "Jacqueline Weaver"              "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement                     <kerry.brennan@pillsburylaw.   <jweaver@congoleum.com>;         <richard.epling@pillsburylaw.c                                                                       mediation statement.
                                                                                 com>                           RGMarcus@Ambilt.com; "Skip       om>; "Michael F. Dolin, Esq."
                                                                                                                Feist"                           <mdolin@cov.com>; "Hall,
                                                                                                                <sfeist@alumni.princeton.edu     John" <jhall@cov.com>
                                                                                                                >
01969           Message_Attachment   5/31/2006                                                                                                                                                      Wholly Privileged      Attorney Client; Work      Attorney-client communication and attorney
                                                                                                                                                                                                                           Product                    work product draft mediation statement.
01970           Message              6/1/2006      Mediation Issues              "Epling, Richard L."           "Jacqueline Weaver"              "Dolin, Mitchell"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <richard.epling@pillsburylaw.c <jweaver@congoleum.com>;         <mdolin@cov.com>;                                                                                    mediation issues.
                                                                                 om>                            rgmarcus@ambilt.com; "Skip       "Brennan, Kerry A."
                                                                                                                Feist" <sfeist@comcast.net>;     <kerry.brennan@pillsburylaw.
                                                                                                                sfeist@alumni.princeton.edu      com>
01971           Message_Attachment   6/1/2006                                                                                                                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                      mediation issues.
01972           Message              6/1/2006                                    "Brennan, Kerry A."            "Jacqueline Weaver"              mdolin@cov.com; "Epling,                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <kerry.brennan@pillsburylaw.   <jweaver@congoleum.com>;         Richard L."                                                                                          mediation issues.
                                                                                 com>                           RGMarcus@Ambilt.com; "Skip       <richard.epling@pillsburylaw.c
                                                                                                                Feist"                           om>; "Hall, John"
                                                                                                                <sfeist@alumni.princeton.edu     <jhall@cov.com>
                                                                                                                >
01973           Message_Attachment   6/1/2006                                                                                                                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                      mediation issues.
01974           Message              6/1/2006      Long Version                  "Brennan, Kerry A."            RGMarcus@Ambilt.com; "Skip       mdolin@cov.com; "Hall, John"                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <kerry.brennan@pillsburylaw.   Feist"                           <jhall@cov.com>; "Epling,                                                                            mediation issues.
                                                                                 com>                           <sfeist@alumni.princeton.edu     Richard L."
                                                                                                                >                                <richard.epling@pillsburylaw.c
                                                                                                                                                 om>
01975           Message_Attachment   6/1/2006                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication and attorney
                                                                                                                                                                                                                           Product                    work product draft mediation statement.
01976           Message              6/1/2006      RE: Congoleum/Mediation --    "Dolin, Mitchell"              "Russell L. Hewit"               "Hall, John" <jhall@cov.com>;                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Strictly Confidential         <mdolin@cov.com>               <rhewit@dhplaw.net>;             "Beckmann, Richard"                                                                                  settlement and mediation talks with the
                                                   Settlement Material                                          "Baxter, Michael"                <rbeckmann@cov.com>;                                                                                 Scalera group and strategy moving forward.
                                                                                                                <MBaxter@cov.com>; "Epling,      <cdomalewski@dhplaw.net>
                                                                                                                Richard L."
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>;
                                                                                                                <SFeist@alumni.princeton.edu
                                                                                                                >
01977           Message              6/1/2006      US_NE_500088004_1.DOC         Skip Feist                     Kerry A. Brennan                                                                    Wholly Privileged      Attorney Client; Work      Attorney client communication and attorney
                                                                                 <sfeist@alumni.princeton.edu   (kbrennan@pillsburylaw.com)[                                                                               Product                    work product draft mediation statement.
                                                                                 >                              kbrennan@pillsburylaw.com]
01978           Message_Attachment   6/1/2006                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney client communication and attorney
                                                                                                                                                                                                                           Product                    work product draft mediation statement.
01979           Message              6/2/2006      US_NE_500088004_1.DOC         Skip Feist                     Kerry A. Brennan                                                                    Wholly Privileged      Attorney Client; Work      Attorney client communication and attorney
                                                                                 <sfeist@alumni.princeton.edu   (kbrennan@pillsburylaw.com)[                                                                               Product                    work product draft mediation statement.
                                                                                 >                              kbrennan@pillsburylaw.com]
01980           Message_Attachment   6/2/2006                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney client communication and attorney
                                                                                                                                                                                                                           Product                    work product draft mediation statement.
01981           Message              6/5/2006      Mediation Statement - Preface "Brennan, Kerry A."            "Jacqueline Weaver"              "Epling, Richard L."                               Wholly Privileged      Attorney Client; Work      Attorney-client communication and attorney
                                                                                 <kerry.brennan@pillsburylaw.   <jweaver@congoleum.com>;         <richard.epling@pillsburylaw.c                                            Product                    work product draft of mediation statement.
                                                                                 com>                           "Skip Feist"                     om>; "Dolin, Mitchell"
                                                                                                                <sfeist@alumni.princeton.edu     <mdolin@cov.com>; "Hall,
                                                                                                                >; RGMarcus@Ambilt.com           John" <jhall@cov.com>
01982           Message_Attachment   6/5/2006                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication and attorney
                                                                                                                                                                                                                           Product                    work product draft of mediation statement.
01983           Message              6/5/2006      FW: Mediation Statement       Skip Feist                     Jackie Weaver                                                                       Partially Privileged   Attorney Client            Attorney-client communication regarding    CONG_0246661      CONG_014
                                                   Edited Long Version           <sfeist@alumni.princeton.edu   (jweaver@congoleum.com)[jw                                                                                                            edits to the mediation statement.
                                                                                 >                              eaver@congoleum.com]
01984           Message_Attachment   6/5/2006                                                                                                                                                       Settlement Withhold                               Debtor's Mediation Statement; withheld       CONG_0246662    CONG_014
                                                                                                                                                                                                                                                      pursuant to the May 2006 Protective Order.




Congoleum - Privilege Log                                                                                                                                    Page 156 of 264
                                                                            Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 158 of 265 PageID: 4113
                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

01985          Message      6/5/2006   Debtors' Mediation Statement   "Brennan, Kerry A."            mepstein@hoaglandlongo.co    "Vern Larkin, Esq."                                 Settlement Withhold   Communication providing Debtor's
                                                                      <kerry.brennan@pillsburylaw.   m;                           <vlarkin@skadden.com>;                                                    Mediation Statement; withheld pursuant to
                                                                      com>                           chambers_of_jhw@njb.uscour   "Christopher S. Chow, Esq."                                               the May 2006 Protective Order.
                                                                                                     ts.gov                       <cchow@skadden.com>;
                                                                                                                                  "Henry A. Winkleman"
                                                                                                                                  <henry@ambilt.com>; "Mark
                                                                                                                                  S. Chehi, Esq."
                                                                                                                                  <mchehi@skadden.com>; "J.
                                                                                                                                  Alex Kress Esq. (E-mail)"
                                                                                                                                  <akress@riker.com>; "David A.
                                                                                                                                  Niles (E-mail)"
                                                                                                                                  <dniles@riker.com>; "Orr,
                                                                                                                                  Richard J."
                                                                                                                                  <rorr@smithstratton.com>;
                                                                                                                                  "Mager, Wendy L."
                                                                                                                                  <wmager@smithstratton.com
                                                                                                                                  >; "Vulpio, Amy E."
                                                                                                                                  <vulpioa@whiteandwilliams.co
                                                                                                                                  m>; "Almeida, Barbara Maria"
                                                                                                                                  <balmeida@omm.com>;
                                                                                                                                  "Carmichael, Linda M."
                                                                                                                                  <carmichaell@whiteandwillia
                                                                                                                                  ms.com>; "Esmejarda,
                                                                                                                                  Shaaron"
                                                                                                                                  <sesmejarda@omm.com>;
                                                                                                                                  "Greenwood, Lee"
                                                                                                                                  <lgreenwood@omm.com>;
                                                                                                                                  "Kellar, Ayanna Y."
                                                                                                                                  <akellar@omm.com>;
                                                                                                                                  "Schiavoni, Tancred V."
                                                                                                                                  <tschiavoni@omm.com>;
                                                                                                                                  "Siegal, Martin F."
                                                                                                                                  <martin.siegal@mclolaw.com>
                                                                                                                                  ; "Svirsky, Gary"
                                                                                                                                  <gsvirsky@omm.com>; "Tan,
                                                                                                                                  Daniel" <dtan@omm.com>;
                                                                                                                                  "Young, K"
                                                                                                                                  <kyoung@mwe.com>;
                                                                                                                                  "Caudle, Sheila R."
                                                                                                                                  <scaudle@rdblaw.com>;
                                                                                                                                  "Christian II, David C."
                                                                                                                                  <dchristian@mwe.com>;
                                                                                                                                  "Coughlin, Kevin"
                                                                                                                                  <kcoughlin@coughlinduffy.co
                                                                                                                                  m>; "DeJonker, Jason A."
                                                                                                                                  <jdejonker@mwe.com>;
                                                                                                                                  "Frakes, A"
                                                                                                                                  <afrakes@mwe.com>;
                                                                                                                                  "Gerstein, John R."
                                                                                                                                  <jgerstein@rdblaw.com>;
                                                                                                                                  "Hadden, Charles I."
                                                                                                                                  <chadden@rdblaw.com>;
                                                                                                                                  "Handler, Stephen P."
                                                                                                                                  <shandler@mwe.com>;
                                                                                                                                  "Metcalf, William J."
                                                                                                                                  <wmetcalf@coughlinduffy.co
                                                                                                                                  m>; "Mullen, Ed"
                                                                                                                                  <emullen@rdblaw.com>;
                                                                                                                                  "Petersmarck, S"
                                                                                                                                  <spetersmarck@mwe.com>;
                                                                                                                                  "Rosenbloom, Lewis S."
                                                                                                                                  <lrosenbloom@mwe.com>;
                                                                                                                                  "Van Nostrand, Aaron"
                                                                                                                                  <avannostrand@coughlinduffy
                                                                                                                                  .com>; "Wiener, T"
                                                                                                                                  <twiener@mwe.com>;
                                                                                                                                  "Brennan, Kerry A."
                                                                                                                                  <kerry.brennan@pillsburylaw.
                                                                                                                                  com>; "Paul S. Hollander Esq."


Congoleum - Privilege Log                                                                                                                    Page 157 of 264
                            Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 159 of 265 PageID: 4114
                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                               <phollander@ohdlaw.com>;
                                                               "Epling, Richard L."
                                                               <richard.epling@pillsburylaw.c
                                                               om>; "Gregory S. Kinoian,
                                                               Esq."
                                                               <gkinoian@ohdlaw.com>;
                                                               "Russell L. Hewit Esq. (E-mail)"
                                                               <rhewit@dhplaw.net>; "Craig
                                                               A. Domalewski Esq. (E-mail)"
                                                               <cdomalewski@dhplaw.net>;
                                                               "John E. Hall, Esq."
                                                               <jhall@cov.com>; "Michael F.
                                                               Dolin, Esq."
                                                               <mdolin@cov.com>; "Michael
                                                               St. Patrick Baxter, Esq."
                                                               <mbaxter@cov.com>; "Ralph
                                                               M. Muoio, Esq."
                                                               <rmuoio@cov.com>;
                                                               "Vazquez, Jr., Peter J."
                                                               <pvazquez@sseck.com>;
                                                               "Ashmead, John R."
                                                               <ashmead@sewkis.com>;
                                                               "Binder, Laurie R."
                                                               <binder@sewkis.com>;
                                                               "Cohen, Michael H."
                                                               <mcohen@sseck.com>;
                                                               "Dillon, John J."
                                                               <john.dillon@hacdlaw.com>;
                                                               "Fernandez, Anthony"
                                                               <anthony.fernandez@hacdlaw
                                                               .com>; "Jones, Linda"
                                                               <linda.jones@hacdlaw.com>;
                                                               "Schwartz Simon Edelstein
                                                               Celso & Kessler LLP"
                                                               <litigation@sseck.com>;
                                                               "Shelley, William P."
                                                               <wshelley@cozen.com>;
                                                               "Abramowitz, Arthur J."
                                                               <aabramowitz@cozen.com>;
                                                               "Dwyer, John J."
                                                               <jdwyer@cozen.com>;
                                                               "Marnie E. Simon, Esq."
                                                               <mes@stevenslee.com>;
                                                               "Leonard P. Goldberg, Esq."
                                                               <lpg@stevenslee.com>; "Carol
                                                               Ann Slocum Esq. (E-mail)"
                                                               <cslocum@klehr.com>;
                                                               "Wrathall, James"
                                                               <james.wrathall@wilmer.com>
                                                               ; "Anker, Philip D."
                                                               <philip.anker@wilmer.com>;
                                                               "Bowman, William J."
                                                               <wjbowman@hhlaw.com>;
                                                               "Brown, S. Todd"
                                                               <todd.brown@wilmer.com>;
                                                               "Cohen, Karen"
                                                               <karen.cohen@wilmer.com>;
                                                               "Goldblatt, Craig"
                                                               <craig.goldblatt@wilmer.com>
                                                               ; "Manzer, Nancy"
                                                               <nancy.manzer@wilmer.com>;
                                                               "Millar, Joel W."
                                                               <joel.millar@wilmer.com>;
                                                               "Morse, Duane D."
                                                               <duane.morse@wilmer.com>;
                                                               "Parks II, Edward B."
                                                               <ebparks@hhlaw.com>;
                                                               "Ruggeri, James P."
                                                               <jpruggeri@hhlaw.com>;


Congoleum - Privilege Log                                                  Page 158 of 264
                            Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 160 of 265 PageID: 4115
                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                               "Stephen B. Ravin Esq. (E-
                                                               mail)"
                                                               <sravin@ravingreenberg.com>
                                                               ; "Bruce J. Wisotsky (E-mail)"
                                                               <bwisotsky@ravingreenberg.c
                                                               om>; "Roger Frankel Esq. (E-
                                                               mail)" <rfrankel@orrick.com>;
                                                               "Debbie L. Felder, Esq."
                                                               <dfelder@orrick.com>;
                                                               "Jonathan P. Guy, Esq."
                                                               <jguy@orrick.com>; "Monica
                                                               Almy, Esq"
                                                               <malmy@orrick.com>;
                                                               "Richard H. Wyron Esq. (E-
                                                               mail)" <rwyron@orrick.com>;
                                                               "Alan Kraus, Esq."
                                                               <alan.kraus@lw.com>; "Van
                                                               Roy, Jantra"
                                                               <jvanroy@zeklaw.com>;
                                                               "Boury, Joseph"
                                                               <joseph.boury@bivonacohen.c
                                                               om>; "Carlisle, Jeff"
                                                               <jcarlisle@lynberg.com>;
                                                               "Davis, Michael S."
                                                               <mdavis@zeklaw.com>;
                                                               "Insalaco, Michael G."
                                                               <minsalaco@zeklaw.com>;
                                                               "Modansky, Michael"
                                                               <michael.modansky@bivonaco
                                                               hen.com>; "Rosen, Philip S."
                                                               <prosen@zeklaw.com>;
                                                               "Millner, Robert B."
                                                               <rmillner@sonnenschein.com>
                                                               ; "Fink, Mark A."
                                                               <mfink@sonnenschein.com>;
                                                               "Warren A. Usatine Esq. (E-
                                                               mail)"
                                                               <wusatine@coleschotz.com>;
                                                               "Michael D. Sirota (E-mail)"
                                                               <msirota@coleschotz.com>;
                                                               "Warren, Mary K."
                                                               <mary.warren@linklaters.com
                                                               >; "Deitch, John"
                                                               <john.deitch@mendes.com>;
                                                               "DiLuigi, Brenda D."
                                                               <brenda.diluigi@linklaters.com
                                                               >; "Morales, Ivan M."
                                                               <ivan.morales@linklaters.com
                                                               >; "Priestly, Robert F."
                                                               <robert.priestly@mendes.com
                                                               >; "Wachenfeld, William"
                                                               <william.wachenfeld@mendes
                                                               .com>; "Roy, John Casey"
                                                               <roy@mcclainleppert.com>;
                                                               "Alvarez, Fred"
                                                               <falvarez@lordbissell.com>;
                                                               "Gaul, Marianne"
                                                               <mgaul@cozen.com>; "Graff,
                                                               Jennifer M."
                                                               <graff@mcclainleppert.com>;
                                                               "Haas, Kevin M."
                                                               <khaas@cozen.com>;
                                                               "McClain, David P."
                                                               <mcclain@mcclainleppert.com
                                                               >; "Patchin Daniel F."
                                                               <patchin@mcclainleppert.com
                                                               >; "Teer, Richard J."
                                                               <rteer@bressler.com>;
                                                               "Connolly, Michael J."


Congoleum - Privilege Log                                                 Page 159 of 264
                            Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 161 of 265 PageID: 4116
                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                               <mconnolly@bressler.com>;
                                                               "Tallmadge, Mark M."
                                                               <mtallmadge@bressler.com>;
                                                               "Tobin, Rita C."
                                                               <rct@capdale.com>;
                                                               "Inselbuch, Elihu"
                                                               <ei@capdale.com>; "Julie W.
                                                               Davis Esq. (E-mail)"
                                                               <jwd@capdale.com>; "Nancy
                                                               Isaacson Esq. (E-mail)"
                                                               <nisaacson@goldisaac.com>;
                                                               "Ronald E. Reinsel Esq. (E-
                                                               mail)" <rer@capdale.com>;
                                                               "Michael S. Stamer, Esq."
                                                               <mstamer@akingump.com>;
                                                               "Barry W. Frost, Esq."
                                                               <bfrost@teichgroh.com>;
                                                               "James R. Savin, Esq."
                                                               <jsavin@akingump.com>;
                                                               "Joanna Newdeck, Esq."
                                                               <jnewdeck@AKINGUMP.com>;
                                                               "Jonathan L. Gold, Esq."
                                                               <jgold@akingump.com>;
                                                               "Michael A. Zindler, Esq."
                                                               <mzindler@teichgroh.com>;
                                                               "Modugno, Louis A."
                                                               <lmodugno@mdmlaw.com>;
                                                               "Cohen, Edward A."
                                                               <ecohen@karballaw.com>;
                                                               "Economou, Dena"
                                                               <deconomou@karballaw.com>
                                                               ; "Povelones, Arthur A."
                                                               <apovelones@hkmpp.com>;
                                                               "Ebert, Robert T."
                                                               <rebert@crowell.com>;
                                                               "Epley, Leslie A."
                                                               <lepley@crowell.com>;
                                                               "Favate, John S."
                                                               <jfavate@hkmpp.com>;
                                                               "Koehler, Beth A."
                                                               <bkoehler@crowell.com>;
                                                               "Pittman, Jonathan H."
                                                               <jpittman@crowell.com>;
                                                               "Plevin, Mark D."
                                                               <mplevin@crowell.com>; "Van
                                                               J. Hooker Esq. (E-mail)"
                                                               <hooker@sbep-law.com>;
                                                               "Bruce H. Levitt Esq. (E-mail)"
                                                               <levitt-slafkes@psinet.com>;
                                                               "Joseph F. Rice Esq. (E-mail)"
                                                               <jrice@motleyrice.com>;
                                                               "Perry Weitz Esq. (E-mail)"
                                                               <pweitz@weitzlux.com>;
                                                               "Sander L. Esserman Esq. (E-
                                                               mail)" <esserman@sbep-
                                                               law.com>; "Whiting, Edgar M."
                                                               <ewhiting@cuyler.com>;
                                                               "Calhoun V, George R."
                                                               <gcalhoun@steptoe.com>;
                                                               "Calogero, Stefano V."
                                                               <scalogero@cuyler.com>;
                                                               "Craig, Andrew K."
                                                               <acraig@cuyler.com>; "Lee,
                                                               Harry" <hlee@steptoe.com>;
                                                               "Schwartz, Donna Lavista"
                                                               <dschwartz@cuyler.com>;
                                                               "Scalera, Mary Ellen"
                                                               <mscalera@riker.com>; "Kelly,
                                                               Shawn L." <skelly@riker.com>;


Congoleum - Privilege Log                                                  Page 160 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 162 of 265 PageID: 4117
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::     Production::
 Priv. Index         RecordType        SortDate           Email Subject                  Email From                      Email To                          Email CC                     Email BCC    FLR: Privilege Tags    FLR: Privileged Reason               FLR: Attorney Notes                Begin Bates     ProductionSet
                                                                                                                                                "Ziman, Kenneth S."
                                                                                                                                                <kziman@stblaw.com>;
                                                                                                                                                "Abravanel, Karen E."
                                                                                                                                                <kabravanel@stblaw.com>;
                                                                                                                                                "Alinauskas, Karen A."
                                                                                                                                                <kalinauskas@stblaw.com>;
                                                                                                                                                "Brodbeck, Sheila M."
                                                                                                                                                <sbrodbeck@stblaw.com>;
                                                                                                                                                "Falanga, Stephen V."
                                                                                                                                                <sfalanga@connellfoley.com>;
                                                                                                                                                "Lacy, Andrew M."
                                                                                                                                                <alacy@stblaw.com>;
                                                                                                                                                "McLendon, Kathrine A."
                                                                                                                                                <kmclendon@stblaw.com>;
                                                                                                                                                "McNally, Daren S."
                                                                                                                                                <dmcnally@connellfoley.com>
                                                                                                                                                ; "Neuner, Lynn K."
                                                                                                                                                <lneuner@stblaw.com>;
                                                                                                                                                "Ostrager, Barry R."
                                                                                                                                                <bostrager@stblaw.com>;
                                                                                                                                                "Maneri, Francis P."
                                                                                                                                                <fmaneri@dilworthlaw.com>;
                                                                                                                                                "Freedman, Scott J."
                                                                                                                                                <sfreedman@dilworthlaw.com
                                                                                                                                                >
01986          Message_Attachment   6/5/2006                                                                                                                                                        Settlement Withhold                              Debtor's Mediation Statement; withheld
                                                                                                                                                                                                                                                     pursuant to the May 2006 Protective Order.
01987          Message_Attachment   6/5/2006                                                                                                                                                        Settlement Withhold                              Chart accompanying the Debtor's Mediation
                                                                                                                                                                                                                                                     Statement; withheld pursuant to the May
                                                                                                                                                                                                                                                     2006 Protective Order.
01988          Message              6/5/2006      FW: Debtors' Mediation        "Epling, Richard L."           "Jacqueline Weaver"                                                                  Settlement Withhold                              Communication providing the Debtor's
                                                  Statement                     <richard.epling@pillsburylaw.c <jweaver@congoleum.com>;                                                                                                              Mediation Statement; withheld pursuant to
                                                                                om>                            sfeist@alumni.princeton.edu;                                                                                                          the May 2006 Protective Order.
                                                                                                               rgmarcus@ambilt.com
01989          Message_Attachment   6/5/2006                                                                                                                                                        Settlement Withhold                              Debtor's Mediation Statement; withheld
                                                                                                                                                                                                                                                     pursuant to the May 2006 Protective Order.
01990          Message_Attachment   6/5/2006                                                                                                                                                        Settlement Withhold                              Chart accompanying the Debtor's Mediation
                                                                                                                                                                                                                                                     Statement; withheld pursuant to the May
                                                                                                                                                                                                                                                     2006 Protective Order.
01991          Message              6/5/2006      Mediation -- One Beacon       "Dolin, Mitchell"              <richard.epling@pillsburylaw.c   "Baxter, Michael"                                   Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                <mdolin@cov.com>               om>;                             <MBaxter@cov.com>;                                                                                   settlement discussions.
                                                                                                               <SFeist@alumni.princeton.edu     "Beckmann, Richard"
                                                                                                               >; <rgmarcus@ambilt.com>         <rbeckmann@cov.com>; "Hall,
                                                                                                                                                John" <jhall@cov.com>
01992          Message              6/6/2006      FW: Settlement Status Chart   "Epling, Richard L."           "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                          status of various settlements and bankruptcy
                                                                                om>                            >; "Brennan, Kerry A."                                                                                                                proceedings.
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>; rgmarcus@ambilt.com;
                                                                                                               "Jacqueline Weaver"
                                                                                                               <jweaver@congoleum.com>
01993          Message_Attachment   6/6/2006                                                                                                                                                        Settlement Withhold Attorney Client              Attorney client communication regarding
                                                                                                                                                                                                                                                     status of various settlements and bankruptcy
                                                                                                                                                                                                                                                     proceedings.
01994          Message              6/6/2006      RE: Settlement Status Chart   "Dolin, Mitchell"              "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                <mdolin@cov.com>               <sfeist@alumni.princeton.edu                                                                                                          status of various settlements and bankruptcy
                                                                                                               >                                                                                                                                     proceedings.
01995          Message              6/9/2006      FW: Congoleum- Bondholders'   "Brennan, Kerry A."            "Skip Feist"                                                                         Settlement Withhold                              Email introducing the Bondholder's           CONG_0246663     CONG_014
                                                  Committee's Mediation         <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          Mediation Statement; withheld pursuant to
                                                  Position Statement            com>                           >                                                                                                                                     the May 2006 Protective Order.
01996          Message_Attachment   6/9/2006                                                                                                                                                        Settlement Withhold                              Bondholder's Mediation Statement; withheld CONG_0246664       CONG_014
                                                                                                                                                                                                                                                     pursuant to the May 2006 Protective Order.
01997          Message_Attachment   6/9/2006                                                                                                                                                        Settlement Withhold                              List of documents connected to the           CONG_0246665     CONG_014
                                                                                                                                                                                                                                                     Bondholder's Mediation Statement; withheld
                                                                                                                                                                                                                                                     pursuant to the May 2006 Protective Order.



Congoleum - Privilege Log                                                                                                                                  Page 161 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 163 of 265 PageID: 4118
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::    Production::
  Priv. Index        RecordType         SortDate             Email Subject                   Email From                     Email To                       Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
01998           Message              6/11/2006     RE: Congoleum/Mediation --      "Dolin, Mitchell"             "Baxter, Michael"             <richard.epling@pillsburylaw.c                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Strictly Confidential           <mdolin@cov.com>              <MBaxter@cov.com>;            om>; "Hall, John"                                                                                       settlement and mediation talks with the
                                                   Settlement Material                                           <rhewit@dhplaw.net>;          <jhall@cov.com>; "Beckmann,                                                                             Scalera group and strategy moving forward.
                                                                                                                 <SFeist@alumni.princeton.edu  Richard"
                                                                                                                 >                             <rbeckmann@cov.com>
01999           Message              6/11/2006     Congo/London - Settlement---- "Dolin, Mitchell"               <SFeist@alumni.princeton.edu  "Beckmann, Richard"                                   Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Privileged and Confidential   <mdolin@cov.com>                >;                            <rbeckmann@cov.com>;                                                                                    settlement of insurance litigation.
                                                                                                                 <richard.epling@pillsburylaw.c"Baxter, Michael"
                                                                                                                 om>                           <MBaxter@cov.com>;
                                                                                                                                               <rhewit@dhplaw.net>; "Hall,
                                                                                                                                               John" <jhall@cov.com>
02000           Message              6/12/2006     Re: Congo/London -            "Russell L. Hewit"             "Dolin, Mitchell"              "Beckmann, Richard"                                   Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement----Privileged and  <rhewit@dhplaw.net>            <mdolin@cov.com>;              <rbeckmann@cov.com>;                                                                                    settlement of insurance litigation.
                                                   Confidential                                                 <SFeist@alumni.princeton.edu "Baxter, Michael"
                                                                                                                >;                             <MBaxter@cov.com>; "Hall,
                                                                                                                <richard.epling@pillsburylaw.c John" <jhall@cov.com>
                                                                                                                om>
02001           Message              6/12/2006     RE: Congoleum/Mediation --    "Epling, Richard L."           "Dolin, Mitchell"              "Hall, John" <jhall@cov.com>;                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Strictly Confidential         <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Baxter,     "Beckmann, Richard"                                                                                     settlement and mediation talks with the
                                                   Settlement Material           om>                            Michael"                       <rbeckmann@cov.com>                                                                                     Scalera group and strategy moving forward.
                                                                                                                <MBaxter@cov.com>;
                                                                                                                rhewit@dhplaw.net;
                                                                                                                SFeist@alumni.princeton.edu
02002           Message              7/3/2006      FW: Congoleum -               "Dolin, Mitchell"              <SFeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   388,431/Strictly Confidential <mdolin@cov.com>               >                              om>; "Beckmann, Richard"                                                                                discussion of settlement terms with London.
                                                   Mediation Material                                                                          <rbeckmann@cov.com>
02003           Message              7/6/2006      Please call me -- urgent      "Epling, Richard L."           "Dolin, Mitchell"              "Brennan, Kerry A."                                   Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <richard.epling@pillsburylaw.c <mdolin@cov.com>               <kerry.brennan@pillsburylaw.                                                                            settlement of insurance litigation.
                                                                                 om>                                                           com>; "Skip Feist"
                                                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                                                               >
02004           Message              7/6/2006      Letter to Judge Wizmur has    "Epling, Richard L."           "Jacqueline Weaver"            "Brennan, Kerry A."                                   Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   been delayed.                 <richard.epling@pillsburylaw.c <jweaver@congoleum.com>;       <kerry.brennan@pillsburylaw.                                                                            settlement of insurance litigation.
                                                                                 om>                            rgmarcus@ambilt.com; "Skip     com>
                                                                                                                Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >
02005           Message              7/7/2006      Fw: Congoleum                 "Dolin, Mitchell"              <SFeist@alumni.princeton.edu "Baxter, Michael"                                       Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                 <mdolin@cov.com>               >                              <MBaxter@cov.com>;                                                                                      settlement of Congoleum insurance claims
                                                                                                                                               "Beckmann, Richard"                                                                                     related to the insurance and bankruptcy
                                                                                                                                               <rbeckmann@cov.com>;                                                                                    litigations.
                                                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                                                               om>
02006           Message_Attachment   7/7/2006                                                                                                                                                        Settlement Withhold                               Settlement communication with the London
                                                                                                                                                                                                                                                       Insurers; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                       Protective Order.
02007           Message              7/7/2006      Fw: Congoleum                   "Epling, Richard L."           "Brennan, Kerry A."             sfeist@comcast.net                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <richard.epling@pillsburylaw.c <kerry.brennan@pillsburylaw.                                                                                                         settlement of Congoleum insurance claims
                                                                                   om>                            com>; rhewit@dhplaw.net                                                                                                              related to asbestos litigation.
02008           Message_Attachment   7/7/2006                                                                                                                                                        Settlement Withhold                               Settlement communication with the London
                                                                                                                                                                                                                                                       Insurers; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                       Protective Order.
02009           Message              7/13/2006     Congoleum -- Directed Verdict   "Russell L. Hewit"            jhall@cov.com;                 rgmarcus@ambilt.com;                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Decisions                       <rhewit@dhplaw.net>           mdolin@cov.com;                sfeist@alumni.princeton.edu                                                                            status and strategy related to insurance
                                                                                                                 rlhart@cov.com;                                                                                                                       litigation.
                                                                                                                 rkorde@cov.com;
                                                                                                                 jsilverman@cov.com;
                                                                                                                 richard.epling@pillsburylaw.co
                                                                                                                 m;
                                                                                                                 kerry.brennan@pillsburylaw.c
                                                                                                                 om;
                                                                                                                 cdomalewski@dhplaw.net;
                                                                                                                 shall@dhplaw.net;
                                                                                                                 dspiro@dhplaw.net




Congoleum - Privilege Log                                                                                                                                    Page 162 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 164 of 265 PageID: 4119
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                     Email From                       Email To                     Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
02010           Message              7/14/2006     Re: Congoleum -- Directed        "Craig A. Domalewski"          "Russell L. Hewit"             rgmarcus@ambilt.com;                                Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Verdict Decisions                <cdomalewski@dhplaw.net>       <rhewit@dhplaw.net>;           sfeist@alumni.princeton.edu                                                                           status and strategy related to insurance
                                                                                                                   jhall@cov.com;                                                                                                                       litigation.
                                                                                                                   mdolin@cov.com;
                                                                                                                   rlhart@cov.com;
                                                                                                                   rkorde@cov.com;
                                                                                                                   jsilverman@cov.com;
                                                                                                                   richard.epling@pillsburylaw.co
                                                                                                                   m;
                                                                                                                   kerry.brennan@pillsburylaw.c
                                                                                                                   om; shall@dhplaw.net;
                                                                                                                   dspiro@dhplaw.net
02011           Message              7/15/2006     Re: Congoleum/Strictly           "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                       Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Confidential Settlement and      <mdolin@cov.com>               >                                                                                                                                    bankruptcy mediation process.
                                                   Mediation Material
02012           Message              7/17/2006     FW: Congoleum/Strictly           "Dolin, Mitchell"              <SFeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                        Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Confidential Settlement and      <mdolin@cov.com>               >                            om>; "Baxter, Michael"                                                                                  bankruptcy mediation process.
                                                   Mediation Material                                                                           <MBaxter@cov.com>; "Hall,
                                                                                                                                                John" <jhall@cov.com>;
                                                                                                                                                <rhewit@dhplaw.net>
02013           Message              7/18/2006     the number you wanted            Skip Feist                     Kerry A. Brennan                                                                   Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                    <sfeist@alumni.princeton.edu (kbrennan@pillsburylaw.com)[                                                                                                           draft language in bankruptcy plan.
                                                                                    >                              kbrennan@pillsburylaw.com]
02014           Message              7/19/2006     RE: Charter and by-laws          Skip Feist                     'Dimos,                      'Brennan, Kerry                                       Partially Privileged   Attorney Client            Attorney client communication regarding      CONG_0220556    CONG_013
                                                                                    <sfeist@alumni.princeton.edu Gianni'[gianni.dimos@pillsbury A.'[kerry.brennan@pillsburyla                                                                           articles of incorporation.
                                                                                    >                              law.com]                     w.com]
02015           Message              7/19/2006     The November 4, 2003             "Epling, Richard L."           rgmarcus@ambilt.com; "Skip                                                         Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Coverage in Place Offer Letter   <richard.epling@pillsburylaw.c Feist" <sfeist@comcast.net>;                                                                                                         insurance coverage.
                                                   for your Information.            om>                            "Jacqueline Weaver"
                                                                                                                   <jweaver@congoleum.com>
02016           Message_Attachment   7/19/2006                                                                                                                                                        Settlement Withhold Work Product                  Settlement communication; withheld subject
                                                                                                                                                                                                                                                        to June 2002 Protective Order.
02017           Message              7/19/2006     Plan Term Sheet Incorporating "Epling, Richard L."              "Skip Feist"                                                                       Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   ACC, FCR and Claimant         <richard.epling@pillsburylaw.c    <sfeist@comcast.net>;                                                                                                                confidential mediation document -Proposed
                                                   Representatives' Comments of om>                                rgmarcus@ambilt.com;                                                                                                                 term sheet.
                                                   7/19/06 and denoting open                                       "Jacqueline Weaver"
                                                   items                                                           <jweaver@congoleum.com>;
                                                                                                                   "Brennan, Kerry A."
                                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                                   com>; "Dolin, Mitchell"
                                                                                                                   <mdolin@cov.com>
02018           Message_Attachment   7/19/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding confidential
                                                                                                                                                                                                                                                        mediation document -Proposed term sheet.
02019           Message_Attachment   7/19/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding confidential
                                                                                                                                                                                                                                                        mediation document -Proposed term sheet.
02020           Message              7/20/2006     Term Sheet for ROC Meeting       "Brennan, Kerry A."            "Skip Feist"                   "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                    <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu   <richard.epling@pillsburylaw.c                                                                        term sheet for ROC Meeting.
                                                                                    com>                           >                              om>
02021           Message_Attachment   7/20/2006                                                                                                                                                        Wholly Privileged      Attorney Client            Work product regarding term sheet for ROC
                                                                                                                                                                                                                                                        Meeting.
02022           Message_Attachment   7/20/2006                                                                                                                                                        Settlement Withhold                               Term Sheet for the Ninth Modified Plan,      CONG_0220626    CONG_013
                                                                                                                                                                                                                                                        generated from mediation; withheld
                                                                                                                                                                                                                                                        pursuant to the May 2006 Protective Order.
02023           Message              7/20/2006     Revised Term Sheet and Cover     "Brennan, Kerry A."            "Jacqueline Weaver"            "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Letter                           <kerry.brennan@pillsburylaw.   <jweaver@congoleum.com>;       <richard.epling@pillsburylaw.c                                                                        revised term sheet and cover letter.
                                                                                    com>                           RGMarcus@Ambilt.com; "Skip     om>
                                                                                                                   Feist"
                                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                                   >
02024           Message_Attachment   7/20/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding revised term sheet
                                                                                                                                                                                                                                                        and cover letter.
02025           Message_Attachment   7/20/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding revised term sheet
                                                                                                                                                                                                                                                        and cover letter.
02026           Message_Attachment   7/20/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding revised term sheet
                                                                                                                                                                                                                                                        and cover letter.



Congoleum - Privilege Log                                                                                                                                     Page 163 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 165 of 265 PageID: 4120
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                         Email To                        Email CC                     Email BCC           FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates    ProductionSet
02027           Message              7/20/2006     RE: Term Sheet Language         Skip Feist                      'Brownstein,                     Kerry A. Brennan             Richard G. Marcus             Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                   <sfeist@alumni.princeton.edu    Jonathan'[Jonathan.L.Brownst     (kbrennan@pillsburylaw.com)[ (rgmarcus@prodigy.net)[rgma                                                     term sheet language drafting.
                                                                                   >                               ein@pjc.com]                     kbrennan@pillsburylaw.com] rcus@prodigy.net]
02028           Message              7/21/2006     FW: Term Sheet                  "Brennan, Kerry A."             "Skip Feist"                                                                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                   <kerry.brennan@pillsburylaw.    <sfeist@alumni.princeton.edu                                                                                                                  confidential mediation communication term
                                                                                   com>                            >                                                                                                                                             sheet.
02029           Message              7/21/2006     RE: Term Sheet                  "Brennan, Kerry A."             "Epling, Richard L."                                                                        Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                   <kerry.brennan@pillsburylaw.    <richard.epling@pillsburylaw.c                                                                                                                revised term sheet and cover letter.
                                                                                   com>                            om>;
                                                                                                                   sfeist@alumni.princeton.edu
02030           Message              7/21/2006     Final Term Sheet                "Brennan, Kerry A."             "Ronald Reinsel"                 "Epling, Richard L."                                       Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                   <kerry.brennan@pillsburylaw.    <RER@capdale.com>; "Tobin,       <richard.epling@pillsburylaw.c                                                                               confidential mediation communication and
                                                                                   com>                            Rita C." <rct@capdale.com>;      om>                                                                                                          proposed term sheet.
                                                                                                                   "Sander L. Esserman Esq. (E-
                                                                                                                   mail)" <esserman@sbep-
                                                                                                                   law.com>; "Richard H. Wyron
                                                                                                                   Esq. (E-mail)"
                                                                                                                   <rwyron@orrick.com>;
                                                                                                                   "Jonathan P. Guy, Esq."
                                                                                                                   <jguy@orrick.com>; "Mark S.
                                                                                                                   Chehi, Esq."
                                                                                                                   <mchehi@skadden.com>
02031           Message_Attachment   7/21/2006                                                                                                                                                                 Wholly Privileged      Work Product               Attorney client communication regarding
                                                                                                                                                                                                                                                                 confidential mediation communication and
                                                                                                                                                                                                                                                                 proposed term sheet.
02032           Message_Attachment   7/21/2006                                                                                                                                                                 Wholly Privileged      Work Product               Work product regarding confidential
                                                                                                                                                                                                                                                                 mediation communication and proposed
                                                                                                                                                                                                                                                                 term sheet.
02033           Message_Attachment   7/21/2006                                                                                                                                                                 Wholly Privileged      Work Product               Work product regarding confidential
                                                                                                                                                                                                                                                                 mediation communication and proposed
                                                                                                                                                                                                                                                                 term sheet.
02034           Message              7/21/2006     FW: Final Term Sheet            "Brennan, Kerry A."             sfeist@alumni.princeton.edu                                                                 Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                   <kerry.brennan@pillsburylaw.                                                                                                                                                  confidential mediation communication and
                                                                                   com>                                                                                                                                                                          final term sheet.
02035           Message              7/21/2006     Meeting with US Trustee re      "Brennan, Kerry A."             "Jacqueline Weaver"              "Epling, Richard L."                                       Wholly Privileged      Attorney Client            Attorney client communication regarding leal
                                                   GHR Settlement                  <kerry.brennan@pillsburylaw.    <jweaver@congoleum.com>;         <richard.epling@pillsburylaw.c                                                                               advice after attorney meeting with US
                                                                                   com>                            RGMarcus@Ambilt.com;             om>; "Pritchard, John F."                                                                                    Trustee re GHR settlement.
                                                                                                                   sfeist@alumni.princeton.edu      <john.pritchard@pillsburylaw.
                                                                                                                                                    com>
02036           Message              7/22/2006     RE: Congoleum                   Skip Feist                     'Epling, Richard                                                                             Wholly Privileged      Attorney Client            Redacted attorney-client communication
                                                                                   <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw                                                                                                                regarding legal advice moving forward into
                                                                                   >                              .com]                                                                                                                                          mediation.
02037           Message              7/22/2006     RE: Congoleum                   "Richard Marcus"               "'Skip Feist'"                                                                               Wholly Privileged      Attorney Client            Redacted attorney-client communication
                                                                                   <rgmarcus@prodigy.net>         <sfeist@alumni.princeton.edu                                                                                                                   regarding legal advice moving forward into
                                                                                                                  >                                                                                                                                              mediation.
02038           Message              7/22/2006     Re: Congoleum                   "Dolin, Mitchell"              <SFeist@alumni.princeton.edu      <rgmarcus@prodigy.net>;                                    Partially Privileged   Attorney Client            Redacted attorney-client communication
                                                                                   <mdolin@cov.com>               >;                                <jweaver@congoleum.com>                                                                                      regarding legal advice moving forward into
                                                                                                                  <richard.epling@pillsburylaw.c                                                                                                                 mediation.
                                                                                                                  om>
02039           Message              7/24/2006     FW: Final and Redline of Term   "Epling, Richard L."           "Skip Feist"                      "Jacqueline Weaver"                                        Wholly Privileged      Attorney Client            Attorney client privilege regarding drafting of
                                                   Sheet                           <richard.epling@pillsburylaw.c <sfeist@comcast.net>              <jweaver@congoleum.com>;                                                                                     term sheet.
                                                                                   om>                                                              "Richard Marcus"
                                                                                                                                                    <rgmarcus@ambilt.com>;
                                                                                                                                                    "Brennan, Kerry A."
                                                                                                                                                    <kerry.brennan@pillsburylaw.
                                                                                                                                                    com>; "Dolin, Mitchell"
                                                                                                                                                    <mdolin@cov.com>
02040           Message_Attachment   7/24/2006                                                                                                                                                                 Wholly Privileged      Work Product               Work product regarding drafting of term
                                                                                                                                                                                                                                                                 sheet.
02041           Message_Attachment   7/24/2006                                                                                                                                                                 Wholly Privileged      Work Product               Work product regarding drafting of term
                                                                                                                                                                                                                                                                 sheet.




Congoleum - Privilege Log                                                                                                                                       Page 164 of 264
                                                                                           Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 166 of 265 PageID: 4121
                                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                             Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                     Email From                     Email To                            Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates    ProductionSet
02042           Message              7/24/2006     Draft Ninth Modified Plan        "Sheikh, Lara R."             "Dolin, Mitchell"                  "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                    <lara.sheikh@pillsburylaw.com <mdolin@cov.com>; "Baxter,         <richard.epling@pillsburylaw.c                                                                        Draft Ninth Modified Joint Plan of
                                                                                    >                             Michael"                           om>; "Brennan, Kerry A."                                                                              Reorganization.
                                                                                                                  <MBaxter@cov.com>;                 <kerry.brennan@pillsburylaw.
                                                                                                                  "Beckmann, Richard"                com>; "Spear, Robin L."
                                                                                                                  <rbeckmann@cov.com>; "Skip         <robin.spear@pillsburylaw.co
                                                                                                                  Feist"                             m>
                                                                                                                  <sfeist@alumni.princeton.edu
                                                                                                                  >
02043           Message_Attachment   7/24/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding Draft Ninth
                                                                                                                                                                                                                                                           Modified Joint Plan of Reorganization.
02044           Message_Attachment   7/24/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding Draft Ninth
                                                                                                                                                                                                                                                           Modified Joint Plan of Reorganization.
02045           Message              7/24/2006     Congoleum/Settlement             "Dolin, Mitchell"                <rgmarcus@ambilt.com>;          "Baxter, Michael"                                   Wholly Privileged      Attorney Client; Work      Attorney client communication and work
                                                   Negotiations -- Privileged and   <mdolin@cov.com>                 <SFeist@alumni.princeton.edu <MBaxter@cov.com>;                                                            Product                    product regarding confidential settlement
                                                   Confidential                                                      >                               <richard.epling@pillsburylaw.c                                                                        negotiations.
                                                                                                                                                     om>
02046           Message              7/25/2006     RE: #160046342v1_US_EAST_ - "Epling, Richard L."                  "Skip Feist"                    "Richard G. Marcus"                                 Wholly Privileged      Attorney Client; Work      Attorney client privilege regarding drafting of
                                                   Final Term sheet.DOC        <richard.epling@pillsburylaw.c        <sfeist@alumni.princeton.edu <rgmarcus@prodigy.net>;                                                       Product                    final term sheet.
                                                                               om>                                   >                               "Brennan, Kerry A."
                                                                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                                                                     com>
02047           Message              7/25/2006     RE: Congoleum/Settlement         "Dolin, Mitchell"                "Epling, Richard L."            "Baxter, Michael"                                   Wholly Privileged      Attorney Client; Work      Attorney client communication and work
                                                   Negotiations -- Privileged and   <mdolin@cov.com>                 <richard.epling@pillsburylaw.c <MBaxter@cov.com>                                                           Product                    product regarding confidential settlement
                                                   Confidential                                                      om>;                                                                                                                                  negotiations.
                                                                                                                     <rgmarcus@ambilt.com>;
                                                                                                                     <SFeist@alumni.princeton.edu
                                                                                                                     >
02048           Message              7/25/2006     FW: Galaxy/Spectron              "Don Golemme"                    "Skip Feist "                   "Sid Nayar"                                         Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                    <dgolemme@congoleum.com          <sfeist@alumni.princeton.edu <snayar@congoleum.com>;                                                                                  galaxy/spectron settlement.
                                                                                    >                                >                               <kerry.brennan@pillsburylaw.
                                                                                                                                                     com>;
                                                                                                                                                     <harry.garner@pillsburylaw.co
                                                                                                                                                     m>
02049           Message              7/25/2006     Update on insurance              "Epling, Richard L."             "Jacqueline Weaver"             "Dolin, Mitchell"                                   Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   negotiations from FCR's          <richard.epling@pillsburylaw.c   <jweaver@congoleum.com>;        <mdolin@cov.com>;                                                                                     insurance negotiations with FCR's counsel.
                                                   counsel                          om>                              rgmarcus@ambilt.com; "Skip      "Brennan, Kerry A."
                                                                                                                     Feist"                          <kerry.brennan@pillsburylaw.
                                                                                                                     <sfeist@alumni.princeton.edu com>; "Hall, John"
                                                                                                                     >                               <jhall@cov.com>; "Baxter,
                                                                                                                                                     Michael"
                                                                                                                                                     <MBaxter@cov.com>; "Korde,
                                                                                                                                                     Rukesh" <rkorde@cov.com>;
                                                                                                                                                     "Beckmann, Richard"
                                                                                                                                                     <rbeckmann@cov.com>;
                                                                                                                                                     "Pritchard, John F."
                                                                                                                                                     <john.pritchard@pillsburylaw.
                                                                                                                                                     com>
02050           Message              7/25/2006     RE: Congoleum/Settlement         Skip Feist                       'Dolin,                         'Baxter,                                            Wholly Privileged      Attorney Client            Attorney client communication and work
                                                   Negotiations -- Privileged and   <sfeist@alumni.princeton.edu     Mitchell'[mdolin@cov.com]       Michael'[MBaxter@cov.com];                                                                            product regarding confidential settlement
                                                   Confidential                     >                                                                'Epling, Richard                                                                                      negotiations.
                                                                                                                                                     L.'[richard.epling@pillsburylaw
                                                                                                                                                     .com];
                                                                                                                                                     'rgmarcus@ambilt.com'[rgmar
                                                                                                                                                     cus@ambilt.com]
02051           Message              7/25/2006     RE: #160046342v1_US_EAST_ - Skip Feist                            'Epling, Richard                                                                    Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Final Term sheet.DOC          <sfeist@alumni.princeton.edu        L.'[richard.epling@pillsburylaw                                                                                                       drafting of final term sheet.
                                                                                 >                                   .com]
02052           Message              7/25/2006     RE: #160046342v1_US_EAST_ - "Epling, Richard L."                  "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Final Term sheet.DOC          <richard.epling@pillsburylaw.c      <sfeist@alumni.princeton.edu                                                                                                          drafting of final term sheet.
                                                                                 om>                                 >
02053           Message              7/25/2006     Draft Ninth Modified Plan and "Sheikh, Lara R."                   "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Redline Against Eighth        <lara.sheikh@pillsburylaw.com       <sfeist@alumni.princeton.edu                                                                                                          Draft Ninth Modified Plan.
                                                   Modified Plan                 >                                   >
02054           Message_Attachment   7/25/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding Draft Ninth
                                                                                                                                                                                                                                                           Modified Plan.


Congoleum - Privilege Log                                                                                                                                        Page 165 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 167 of 265 PageID: 4122
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject             Email From                       Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
02055           Message_Attachment   7/25/2006                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding Draft Ninth
                                                                                                                                                                                                                                                   Modified Plan.
02056           Message              7/25/2006     Re: Excess coverage and   "Russell L. Hewit"             "Skip Feist"                     jhall@cov.com;                                       Wholly Privileged      Attorney Client; Work     Attorney client communication and work
                                                   environmental exposures   <rhewit@dhplaw.net>            <sfeist@alumni.princeton.edu     mdolin@cov.com;                                                             Product                   product regarding insurance policies and
                                                                                                            >                                rlhart@cov.com;                                                                                       environmental liabilities.
                                                                                                                                             rkorde@cov.com;
                                                                                                                                             jsilverman@cov.com;
                                                                                                                                             richard.epling@pillsburylaw.co
                                                                                                                                             m;
                                                                                                                                             kerry.brennan@pillsburylaw.c
                                                                                                                                             om;
                                                                                                                                             cdomalewski@dhplaw.net;
                                                                                                                                             shall@dhplaw.net;
                                                                                                                                             dspiro@dhplaw.net
02057           Message              7/25/2006     Gerstein Call             "Epling, Richard L."           "Jacqueline Weaver"                                                                   Wholly Privileged      Attorney Client           Attorney client communication regarding the
                                                                             <richard.epling@pillsburylaw.c <jweaver@congoleum.com>;                                                                                                               status of negotiations with ACE.
                                                                             om>                            rgmarcus@ambilt.com; "Skip
                                                                                                            Feist"
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >; "Brennan, Kerry A."
                                                                                                            <kerry.brennan@pillsburylaw.
                                                                                                            com>; mdolin@cov.com;
                                                                                                            jhall@cov.com;
                                                                                                            rhewit@dhplaw.net
02058           Message              7/25/2006     RE: Gerstein Call         "Dolin, Mitchell"              "Russell L. Hewit"               "Baxter, Michael"                                    Wholly Privileged      Attorney Client           Attorney client communications regarding
                                                                             <mdolin@cov.com>               <rhewit@dhplaw.net>;             <MBaxter@cov.com>                                                                                     the status of negotiations with ACE.
                                                                                                            "Epling, Richard L."
                                                                                                            <richard.epling@pillsburylaw.c
                                                                                                            om>; "Jacqueline Weaver"
                                                                                                            <jweaver@congoleum.com>;
                                                                                                            <rgmarcus@ambilt.com>;
                                                                                                            "Skip Feist"
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >; "Brennan, Kerry A."
                                                                                                            <kerry.brennan@pillsburylaw.
                                                                                                            com>; "Hall, John"
                                                                                                            <jhall@cov.com>
02059           Message              7/25/2006     RE: Gerstein Call         "Russell L. Hewit"             "Dolin, Mitchell"                "Baxter, Michael"                                    Wholly Privileged      Attorney Client           Attorney client communication regarding the
                                                                             <rhewit@dhplaw.net>            <mdolin@cov.com>; "Epling,       <MBaxter@cov.com>                                                                                     status of negotiations with ACE and Hartford.
                                                                                                            Richard L."
                                                                                                            <richard.epling@pillsburylaw.c
                                                                                                            om>; "Jacqueline Weaver"
                                                                                                            <jweaver@congoleum.com>;
                                                                                                            <rgmarcus@ambilt.com>;
                                                                                                            "Skip Feist"
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >; "Brennan, Kerry A."
                                                                                                            <kerry.brennan@pillsburylaw.
                                                                                                            com>; "Hall, John"
                                                                                                            <jhall@cov.com>
02060           Message              7/25/2006     CONFIDENTIAL MEDIATION    "Sheikh, Lara R."              rwyron@orrick.com;               "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   DOCUMENTS                 <lara.sheikh@pillsburylaw.com jguy@orrick.com;                  <richard.epling@pillsburylaw.c                                                                        Confidential Mediation Documents for Ninth
                                                                             >                              rer@capdale.com;                 om>; "Brennan, Kerry A."                                                                              Modified Plan.
                                                                                                            rct@capdale.com; "Sander L.      <kerry.brennan@pillsburylaw.
                                                                                                            Esserman" <Esserman@sbep-        com>
                                                                                                            law.com>; "Chehi, Mark"
                                                                                                            <MCHEHI@skadden.com>
02061           Message_Attachment   7/25/2006                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding Confidential
                                                                                                                                                                                                                                                   Mediation Documents for Ninth Modified
                                                                                                                                                                                                                                                   Plan.
02062           Message_Attachment   7/25/2006                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding Confidential
                                                                                                                                                                                                                                                   Mediation Documents for Ninth Modified
                                                                                                                                                                                                                                                   Plan.
02063           Message_Attachment   7/25/2006                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding Confidential
                                                                                                                                                                                                                                                   Mediation Documents for Ninth Modified
                                                                                                                                                                                                                                                   Plan.


Congoleum - Privilege Log                                                                                                                                Page 166 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 168 of 265 PageID: 4123
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                     Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02064           Message_Attachment   7/25/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding Confidential
                                                                                                                                                                                                                                                      Mediation Documents for Ninth Modified
                                                                                                                                                                                                                                                      Plan.
02065           Message_Attachment   7/25/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding Confidential
                                                                                                                                                                                                                                                      Mediation Documents for Ninth Modified
                                                                                                                                                                                                                                                      Plan.
02066           Message              7/26/2006     RE: Epstein Conversation       "Dolin, Mitchell"             "Epling, Richard L."                                                                 Wholly Privileged      Attorney Client           Attorney client communication regarding the
                                                                                  <mdolin@cov.com>              <richard.epling@pillsburylaw.c                                                                                                        status of negotiations with ACE.
                                                                                                                om>; "Skip Feist"
                                                                                                                <sfeist@comcast.net>
02067           Message              7/26/2006     FW: Congoleum                  "Dolin, Mitchell"             <SFeist@alumni.princeton.edu                                                         Partially Privileged   Attorney Client           Redacted attorney-client communication
                                                                                  <mdolin@cov.com>              >                                                                                                                                     regarding legal advice and next steps after
                                                                                                                                                                                                                                                      discussions with the ACC and FCR.
02068           Message              7/26/2006     Congo/Privileged and           "Dolin, Mitchell"             <SFeist@alumni.princeton.edu "Baxter, Michael"                                       Wholly Privileged      Attorney Client; Work     Attorney client communication regarding
                                                   Confidential                   <mdolin@cov.com>              >; <rhewit@dhplaw.net>       <MBaxter@cov.com>;                                                             Product                   settlement figures.
                                                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                                                             om>
02069           Message_Attachment   7/26/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding disclosure
                                                                                                                                                                                                                                                      statement.
02070           Message              7/26/2006     Fwd: Re: Excess coverage and   "Russell L. Hewit"            sfeist@alumni.princeton.edu  jhall@cov.com;                                          Wholly Privileged      Attorney Client; Work     Attorney client communication and work
                                                   environmental exposures        <rhewit@dhplaw.net>                                        mdolin@cov.com;                                                                Product                   product regarding insurance policies and
                                                                                                                                             rlhart@cov.com;                                                                                          environmental liabilities.
                                                                                                                                             rkorde@cov.com;
                                                                                                                                             jsilverman@cov.com;
                                                                                                                                             richard.epling@pillsburylaw.co
                                                                                                                                             m;
                                                                                                                                             kerry.brennan@pillsburylaw.c
                                                                                                                                             om;
                                                                                                                                             cdomalewski@dhplaw.net;
                                                                                                                                             shall@dhplaw.net;
                                                                                                                                             dspiro@dhplaw.net
02071           Message              7/26/2006     Re: Congo/Privileged and       "Russell L. Hewit"            "Dolin, Mitchell"            "Baxter, Michael"                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication discussing
                                                   Confidential                   <rhewit@dhplaw.net>           <mdolin@cov.com>;            <MBaxter@cov.com>;                                                             Product                   and containing work product draft
                                                                                                                <SFeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                                                                           amendment of disclosure statement section.
                                                                                                                >                            om>
02072           Message_Attachment   7/26/2006                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication discussing
                                                                                                                                                                                                                            Product                   and containing work product draft
                                                                                                                                                                                                                                                      amendment of disclosure statement section.
02073           Message              7/26/2006     Fw: Congoleum                  "Dolin, Mitchell"              <SFeist@alumni.princeton.edu <rhewit@dhplaw.net>                                    Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                  <mdolin@cov.com>               >;                                                                                                                                   insurance policies and environmental
                                                                                                                 <richard.epling@pillsburylaw.c                                                                                                       coverage.
                                                                                                                 om>
02074           Message              7/26/2006     RE: Congoleum                  "Epling, Richard L."           "Dolin, Mitchell"              rhewit@dhplaw.net                                    Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                  <richard.epling@pillsburylaw.c <mdolin@cov.com>;                                                                                                                    insurance policies and environmental
                                                                                  om>                            SFeist@alumni.princeton.edu                                                                                                          coverage.
02075           Message              7/26/2006     Re: Congoleum                  "Dolin, Mitchell"              <richard.epling@pillsburylaw.c <rhewit@dhplaw.net>                                  Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                  <mdolin@cov.com>               om>;                                                                                                                                 insurance policies and environmental
                                                                                                                 <SFeist@alumni.princeton.edu                                                                                                         coverage.
                                                                                                                 >
02076           Message              7/26/2006     Re: Fw: Congoleum              "Russell L. Hewit"             "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                  <rhewit@dhplaw.net>            <mdolin@cov.com>;                                                                                                                    insurance policies and environmental
                                                                                                                 <SFeist@alumni.princeton.edu                                                                                                         coverage.
                                                                                                                 >;
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>
02077           Message              7/26/2006     Re: Congoleum                  "Russell L. Hewit"             "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                  <rhewit@dhplaw.net>            <mdolin@cov.com>;                                                                                                                    insurance policies and environmental
                                                                                                                 <richard.epling@pillsburylaw.c                                                                                                       coverage.
                                                                                                                 om>;
                                                                                                                 <SFeist@alumni.princeton.edu
                                                                                                                 >




Congoleum - Privilege Log                                                                                                                                  Page 167 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 169 of 265 PageID: 4124
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                      Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
02078           Message              7/26/2006     Fwd: Re: Fw: Congoleum         "Russell L. Hewit"             "Dolin, Mitchell"                                                                    Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                  <rhewit@dhplaw.net>            <mdolin@cov.com>;                                                                                                                      insurance policies and environmental
                                                                                                                 <SFeist@alumni.princeton.edu                                                                                                           coverage.
                                                                                                                 >;
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>;
                                                                                                                 cdomalewski@dhplaw.net
02079           Message              7/26/2006     Fwd: Re: Fw: Congoleum         "Russell L. Hewit"             "Dolin, Mitchell"                                                                    Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                  <rhewit@dhplaw.net>            <mdolin@cov.com>;                                                                                                                      insurance policies and environmental
                                                                                                                 <SFeist@alumni.princeton.edu                                                                                                           coverage.
                                                                                                                 >;
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>;
                                                                                                                 cdomalewski@dhplaw.net
02080           Message              7/26/2006     ALERT: Judges Wizmur and       "Epling, Richard L."           "Jacqueline Weaver"               "Brennan, Kerry A."                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Epstein just called with a     <richard.epling@pillsburylaw.c <jweaver@congoleum.com>;          <kerry.brennan@pillsburylaw.                                                                         bondholders settlement.
                                                   bondholder settlement          om>                            rgmarcus@ambilt.com; "Skip        com>; "Dolin, Mitchell"
                                                   proposal. We need to discuss                                  Feist" <sfeist@comcast.net>       <mdolin@cov.com>; "Spear,
                                                   in the morning on our call.                                                                     Robin L."
                                                                                                                                                   <robin.spear@pillsburylaw.co
                                                                                                                                                   m>; "Sheikh, Lara R."
                                                                                                                                                   <lara.sheikh@pillsburylaw.com
                                                                                                                                                   >
02081           Message              7/27/2006     RE: Congo/Privileged and       Skip Feist                     'Dolin,                                                                              Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Confidential                   <sfeist@alumni.princeton.edu   Mitchell'[mdolin@cov.com]                                                                                                              settlement figures.
                                                                                  >
02082           Message              7/27/2006     RE: Congoleum/Insurance        Skip Feist                     'Dolin,                                                                              Wholly Privileged      Attorney Client            Attorney client communication providing
                                                   Settlement -- Strictly         <sfeist@alumni.princeton.edu   Mitchell'[mdolin@cov.com]                                                                                                              analysis of insurance settlement
                                                   Confidential                   >                                                                                                                                                                     negotiations.
02083           Message              7/27/2006     RE: Congoleum/Insurance        "Dolin, Mitchell"              "Epling, Richard L."              <rhewit@dhplaw.net>;                               Wholly Privileged      Attorney Client            Attorney client communication providing
                                                   Settlement -- Strictly         <mdolin@cov.com>               <richard.epling@pillsburylaw.c    "Baxter, Michael"                                                                                    analysis of insurance settlement
                                                   Confidential                                                  om>;                              <MBaxter@cov.com>;                                                                                   negotiations.
                                                                                                                 <rgmarcus@ambilt.com>;            "Beckmann, Richard"
                                                                                                                 <SFeist@alumni.princeton.edu      <rbeckmann@cov.com>
                                                                                                                 >
02084           Message              7/27/2006     FW: Congoleum/Insurance        "Dolin, Mitchell"              "Beckmann, Richard"                                                                  Wholly Privileged      Attorney Client            Attorney client communication providing
                                                   Settlement -- Strictly         <mdolin@cov.com>               <rbeckmann@cov.com>;                                                                                                                   analysis of insurance settlement
                                                   Confidential/Subject to                                       <SFeist@alumni.princeton.edu                                                                                                           negotiations.
                                                   Mediation Order and                                           >; <rhewit@dhplaw.net>
                                                   Protection
02085           Message              7/27/2006     FW: Congoleum/Insurance        "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client            Attorney client communication providing
                                                   Settlement -- Strictly         <mdolin@cov.com>               >; "Beckmann, Richard"                                                                                                                 analysis of insurance settlement
                                                   Confidential/Subject to                                       <rbeckmann@cov.com>;                                                                                                                   negotiations.
                                                   Mediation Order and                                           <rhewit@dhplaw.net>
                                                   Protection
02086           Message              7/27/2006     FW: Galaxy/Spectron            Skip Feist                     'Epling, Richard                                                                     Wholly Privileged      Attorney Client; Work      Attorney client communication containing
                                                                                  <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw                                                                             Product                    work product draft application to bankruptcy
                                                                                  >                              .com]; Kerry A. Brennan                                                                                                                court for approval of Galaxy/Spectron
                                                                                                                 (kbrennan@pillsburylaw.com)[                                                                                                           settlement.
                                                                                                                 kbrennan@pillsburylaw.com];
                                                                                                                 Mitchell F. Dolin
                                                                                                                 (mdolin@cov.com)[mdolin@c
                                                                                                                 ov.com]
02087           Message_Attachment   7/27/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney client communication containing
                                                                                                                                                                                                                             Product                    work product draft application to bankruptcy
                                                                                                                                                                                                                                                        court for approval of Galaxy/Spectron
                                                                                                                                                                                                                                                        settlement.
02088           Message_Attachment   7/27/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney client communication containing
                                                                                                                                                                                                                             Product                    work product draft application to bankruptcy
                                                                                                                                                                                                                                                        court for approval of Galaxy/Spectron
                                                                                                                                                                                                                                                        settlement.
02089           Message              7/27/2006     Re: Congoleum/Insurance        "Russell L. Hewit"             "Dolin, Mitchell"                 <richard.epling@pillsburylaw.c                     Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                   Settlement -- Strictly         <rhewit@dhplaw.net>            <mdolin@cov.com>;                 om>; "Baxter, Michael"                                                    Product                    insurance settlement discussions with
                                                   Confidential                                                  <rgmarcus@ambilt.com>;            <MBaxter@cov.com>;                                                                                   Century.
                                                                                                                 <SFeist@alumni.princeton.edu      "Beckmann, Richard"
                                                                                                                 >                                 <rbeckmann@cov.com>


Congoleum - Privilege Log                                                                                                                                      Page 168 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 170 of 265 PageID: 4125
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                  Email From                     Email To                        Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason               FLR: Attorney Notes                 Begin Bates     ProductionSet
02090           Message              7/27/2006     FW: Congoleum/Insurance       "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                        Settlement Withhold                              Settlement discussions withheld subject to
                                                   Settlement -- Strictly        <mdolin@cov.com>               >                                                                                                                                    June 2002 Protective Order and June 2004
                                                   Confidential/Subject to                                                                                                                                                                           Protective Order .
                                                   Mediation Order and
                                                   Protection
02091           Message              7/27/2006     FW: Congoleum/Insurance       "Dolin, Mitchell"              <SFeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                         Wholly Privileged      Attorney Client           Attorney-client communication discussing
                                                   Settlement -- Strictly        <mdolin@cov.com>               >                            om>; <rhewit@dhplaw.net>;                                                                               settlement negotiations with Century;
                                                   Confidential/Subject to                                                                   "Baxter, Michael"                                                                                       withheld in part as settlement discussions
                                                   Mediation Order and                                                                       <MBaxter@cov.com>                                                                                       withheld subject to June 2002 Protective
                                                   Protection                                                                                                                                                                                        Order and June 2004 Protective Order .
02092           Message              7/27/2006     RE: FW: Congoleum/Insurance   "Dolin, Mitchell"              "Russell L. Hewit"           <richard.epling@pillsburylaw.c                         Wholly Privileged      Attorney Client           Attorney-client communication discussing
                                                   Settlement -- Strictly        <mdolin@cov.com>               <rhewit@dhplaw.net>;         om>; "Baxter, Michael"                                                                                  settlement negotiations with Century;
                                                   Confidential/Subject to                                      <SFeist@alumni.princeton.edu <MBaxter@cov.com>                                                                                       withheld in part as settlement discussions
                                                   Mediation Order and                                          >                                                                                                                                    withheld subject to June 2002 Protective
                                                   Protection                                                                                                                                                                                        Order and June 2004 Protective Order .
02093           Message              7/27/2006     Congoleum                     "Russell L. Hewit"             Bonnie.Barnett@dbr.com          SFeist@alumni.princeton.edu;                        Wholly Privileged      Attorney Client; Work     Attorney client communication regarding
                                                                                 <rhewit@dhplaw.net>                                            mdolin@cov.com;                                                            Product                   insurance settlement discussions.
                                                                                                                                                richard.epling@pillsburylaw.co
                                                                                                                                                m; MBaxter@cov.com;
                                                                                                                                                jhall@cov.com;
                                                                                                                                                cdomalewski@dhplaw.net
02094           Message              7/27/2006     RE: FW: Congoleum/Insurance   "Epling, Richard L."           "Dolin, Mitchell"               "Baxter, Michael"                                   Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   Settlement -- Strictly        <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Russell      <MBaxter@cov.com>                                                                                    insurance settlement talks and legal advice
                                                   Confidential/Subject to       om>                            L. Hewit"                                                                                                                            on same.
                                                   Mediation Order and                                          <rhewit@dhplaw.net>;
                                                   Protection                                                   SFeist@alumni.princeton.edu
02095           Message              7/27/2006     Fwd: Re: FW:                  "Russell L. Hewit"             mdolin@cov.com;                                                                     Partially Privileged   Attorney Client           Redacted attorney-client communication         CONG_0220627    CONG_013
                                                   Congoleum/Insurance           <rhewit@dhplaw.net>            SFeist@alumni.princeton.edu;                                                                                                         regarding insurance settlement and legal
                                                   Settlement -- Strictly                                       richard.epling@pillsburylaw.co                                                                                                       advice, and embedded communications are
                                                   Confidential/Subject to                                      m; MBaxter@cov.com;                                                                                                                  withheld pursuant to the May 2006
                                                   Mediation Order and                                          jhall@cov.com;                                                                                                                       Protective Order.
                                                   Protection                                                   cdomalewski@dhplaw.net
02096           Message              7/27/2006     RE: FW: Congoleum/Insurance   "Russell L. Hewit"             "Dolin, Mitchell"              <richard.epling@pillsburylaw.c                       Wholly Privileged      Attorney Client; Work     Attorney client communication regarding
                                                   Settlement -- Strictly        <rhewit@dhplaw.net>            <mdolin@cov.com>;              om>; "Baxter, Michael"                                                      Product                   settlement negotiations with insurer;
                                                   Confidential/Subject to                                      <SFeist@alumni.princeton.edu <MBaxter@cov.com>                                                                                       partially withheld as subject to June 2002
                                                   Mediation Order and                                          >                                                                                                                                    Protective Order and June 2004 Protective
                                                   Protection                                                                                                                                                                                        Order.
02097           Message              7/27/2006     RE: Galaxy/Spectron           "Barnett, Bonnie A."           "Garner, Harry E."              "Sid Nayar"                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <Bonnie.Barnett@dbr.com>       <harry.garner@pillsburylaw.co   <snayar@congoleum.com>;                                                                              application to bankruptcy court for approval
                                                                                                                m>; "Don Golemme"               "Brennan, Kerry A."                                                                                  of Galaxy/Spectron settlement.
                                                                                                                <dgolemme@congoleum.com         <kerry.brennan@pillsburylaw.
                                                                                                                >; "Skip Feist "                com>
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >
02098           Message              7/27/2006     spectron                      "Dolin, Mitchell"              <rhewit@dhplaw.net>             <SFeist@alumni.princeton.edu                        Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                 <mdolin@cov.com>                                               >;                                                                                                   insurance policy provisions.
                                                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                                                om>
02099           Message              7/28/2006     RE: Galaxy/Spectron           "Barnett, Bonnie A."           "Skip Feist"                                                                        Wholly Privileged      Attorney Client           Attorney client privilege regarding
                                                                                 <Bonnie.Barnett@dbr.com>       <sfeist@alumni.princeton.edu                                                                                                         application to bankruptcy court for approval
                                                                                                                >                                                                                                                                    of Galaxy/Spectron settlement.
02100           Message              7/28/2006     RE: Spectron                  "Dolin, Mitchell"              "Skip Feist"                    "Russell Hewit"                                     Wholly Privileged      Attorney Client           Attorney client privilege regarding
                                                                                 <mdolin@cov.com>               <sfeist@alumni.princeton.edu    <rhewit@dhplaw.net>                                                                                  application to bankruptcy court for approval
                                                                                                                >; <repling@pillsburylaw.com>                                                                                                        of Galaxy/Spectron settlement.
02101           Message              7/28/2006     Term Sheet                    "Brennan, Kerry A."            "Skip Feist"                    "Epling, Richard L."                                Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                 <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu    <richard.epling@pillsburylaw.c                                                                       draft revisions to term sheet.
                                                                                 com>                           >                               om>
02102           Message_Attachment   7/28/2006                                                                                                                                                      Wholly Privileged      Work Product              Attorney-client communication consisting of
                                                                                                                                                                                                                                                     work product draft revisions to term sheet
                                                                                                                                                                                                                                                     for joint plan of reorganization.
02103           Message              7/28/2006     RE: Spectron                  "Russell L. Hewit"             "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                 <rhewit@dhplaw.net>            <mdolin@cov.com>; "Skip                                                                                                              consent decree relating to Spectron
                                                                                                                Feist"                                                                                                                               settlement.
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; <repling@pillsburylaw.com>



Congoleum - Privilege Log                                                                                                                                   Page 169 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 171 of 265 PageID: 4126
                                                                                                                                DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                  Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                Email From                      Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates    ProductionSet
02104           Message              7/28/2006     Re: Term Sheet            "Epling, Richard L."           sfeist@alumni.princeton.edu;                                                        Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                             <richard.epling@pillsburylaw.c "Brennan, Kerry A."                                                                                                                   draft revisions to term sheet.
                                                                             om>                            <kerry.brennan@pillsburylaw.
                                                                                                            com>
02105           Message              7/28/2006     RE: Spectron              "Dolin, Mitchell"              "Russell L. Hewit"               <cdomalewski@dhplaw.net>;                          Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                             <mdolin@cov.com>               <rhewit@dhplaw.net>; "Skip       "Hall, John" <jhall@cov.com>                                                                         Spectron consent decree.
                                                                                                            Feist"
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >; <repling@pillsburylaw.com>
02106           Message              7/28/2006     RE: Spectron              "Hall, John" <jhall@cov.com> "Epling, Richard L."               <cdomalewski@dhplaw.net>                           Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                                            <richard.epling@pillsburylaw.c                                                                                                        Spectron consent decree.
                                                                                                            om>; "Dolin, Mitchell"
                                                                                                            <mdolin@cov.com>;
                                                                                                            <rhewit@dhplaw.net>;
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >
02107           Message              7/28/2006     RE: Term Sheet            Skip Feist                     'Brennan, Kerry                                                                     Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                             <sfeist@alumni.princeton.edu A.'[kerry.brennan@pillsburyla                                                                                                           draft revisions to term sheet.
                                                                             >                              w.com]
02108           Message              7/28/2006     FW: Spectron              "Dolin, Mitchell"              <richard.epling@pillsburylaw.c   <SFeist@alumni.princeton.edu                       Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                             <mdolin@cov.com>               om>                              >                                                                                                    Spectron consent decree.
02109           Message              7/28/2006     Plan Term Sheet           "Brennan, Kerry A."            "Ronald E. Reinsel Esq. (E-      "Epling, Richard L."                               Settlement Withhold                               Draft of Term Sheet For Joint Plan of
                                                                             <kerry.brennan@pillsburylaw. mail)" <rer@capdale.com>;          <richard.epling@pillsburylaw.c                                                                       Reorganization and related communications
                                                                             com>                           "Tobin, Rita C."                 om>; "Sheikh, Lara R."                                                                               with parties withheld pursuant to May 2006
                                                                                                            <rct@capdale.com>; "Sander       <lara.sheikh@pillsburylaw.com                                                                        Protective Order.
                                                                                                            L. Esserman Esq. (E-mail)"       >
                                                                                                            <esserman@sbep-law.com>;
                                                                                                            "Richard H. Wyron Esq. (E-
                                                                                                            mail)" <rwyron@orrick.com>;
                                                                                                            "Jonathan P. Guy, Esq."
                                                                                                            <jguy@orrick.com>; "Mark S.
                                                                                                            Chehi, Esq."
                                                                                                            <mchehi@skadden.com>
02110           Message_Attachment   7/28/2006                                                                                                                                                  Settlement Withhold                               Draft of Term Sheet For Joint Plan of
                                                                                                                                                                                                                                                  Reorganization and related communications
                                                                                                                                                                                                                                                  with parties withheld pursuant to May 2006
                                                                                                                                                                                                                                                  Protective Order.
02111           Message_Attachment   7/28/2006                                                                                                                                                  Settlement Withhold                               Draft of Term Sheet For Joint Plan of
                                                                                                                                                                                                                                                  Reorganization and related communications
                                                                                                                                                                                                                                                  with parties withheld pursuant to May 2006
                                                                                                                                                                                                                                                  Protective Order.
02112           Message              7/28/2006     RE: Spectron              "Dolin, Mitchell"              "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                             <mdolin@cov.com>               <sfeist@alumni.princeton.edu                                                                                                          Spectron consent decree.
                                                                                                            >; "Epling, Richard L."
                                                                                                            <richard.epling@pillsburylaw.c
                                                                                                            om>
02113           Message              7/28/2006     Re: Spectron              "Epling, Richard L."           mdolin@cov.com;                                                                     Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                             <richard.epling@pillsburylaw.c sfeist@alumni.princeton.edu                                                                                                           Spectron consent decree.
                                                                             om>
02114           Message              7/28/2006     Epstein just called       "Brennan, Kerry A."            "Epling, Richard L."                                                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                             <kerry.brennan@pillsburylaw. <richard.epling@pillsburylaw.c                                                                                                          ACE settlement.
                                                                             com>                           om>; "Skip Feist"
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >
02115           Message              7/28/2006     Re: Epstein just called   "Epling, Richard L."           "Brennan, Kerry A."                                                                 Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                             <richard.epling@pillsburylaw.c <kerry.brennan@pillsburylaw.                                                                                                          ACE settlement.
                                                                             om>                            com>;
                                                                                                            sfeist@alumni.princeton.edu
02116           Message              7/28/2006     RE: Spectron              "Dolin, Mitchell"              "Russell L. Hewit"             <cdomalewski@dhplaw.net>;                            Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                             <mdolin@cov.com>               <rhewit@dhplaw.net>; "Skip     "Hall, John" <jhall@cov.com>                                                                           Spectron consent decree.
                                                                                                            Feist"
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >; <repling@pillsburylaw.com>




Congoleum - Privilege Log                                                                                                                               Page 170 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 172 of 265 PageID: 4127
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                       Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02117           Message              7/28/2006     Century Settlement - Needs   "Brennan, Kerry A."            "Epling, Richard L."                                                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Immediate Attention          <kerry.brennan@pillsburylaw.   <richard.epling@pillsburylaw.c                                                                                                         Century Settlement and legal advice
                                                                                com>                           om>; "Skip Feist"                                                                                                                      regarding economic terms.
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >
02118           Message              7/28/2006     Re: Spectron                 "Epling, Richard L."           mdolin@cov.com;                cdomalewski@dhplaw.net;                               Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                <richard.epling@pillsburylaw.c rhewit@dhplaw.net;             jhall@cov.com                                                                                           Spectron consent decree.
                                                                                om>                            sfeist@alumni.princeton.edu
02119           Message              7/28/2006     Fw: Century                  "Epling, Richard L."           sfeist@comcast.net                                                                   Settlement Withhold                               Attorney forward of confidential mediation
                                                                                <richard.epling@pillsburylaw.c                                                                                                                                        communication regarding Century
                                                                                om>                                                                                                                                                                   Settlement; withheld pursuant to the May
                                                                                                                                                                                                                                                      2006 Protective Order.
02120           Message              7/28/2006     Re: Century Settlement -     "Epling, Richard L."           "Brennan, Kerry A."                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Needs Immediate Attention    <richard.epling@pillsburylaw.c <kerry.brennan@pillsburylaw.                                                                                                           Century Settlement and legal advice
                                                                                om>                            com>;                                                                                                                                  regarding economic terms.
                                                                                                               sfeist@alumni.princeton.edu;
                                                                                                               mdolin@cov.com
02121           Message              7/28/2006     RE: Century Settlement -     Skip Feist                     'Epling, Richard                  'MBaxter@cov.com'[MBaxter                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Needs Immediate Attention    <sfeist@alumni.princeton.edu L.'[richard.epling@pillsburylaw     @cov.com]                                                                                            Century Settlement and its economic terms.
                                                                                >                              .com];
                                                                                                               'mdolin@cov.com'[mdolin@co
                                                                                                               v.com]; 'Brennan, Kerry
                                                                                                               A.'[kerry.brennan@pillsburyla
                                                                                                               w.com]
02122           Message              7/28/2006     Re: Term Sheet               "Dolin, Mitchell"              "Dolin, Mitchell"                                                                    Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                <mdolin@cov.com>               <mdolin@cov.com>;                                                                                                                      confidential settlement communication term
                                                                                                               <richard.epling@pillsburylaw.c                                                                                                         sheet.
                                                                                                               om>; <rhewit@dhplaw.net>;
                                                                                                               <kbrennan@pillsburylaw.com>
                                                                                                               ;
                                                                                                               <SFeist@alumni.princeton.edu
                                                                                                               >; "Beckmann, Richard"
                                                                                                               <rbeckmann@cov.com>;
                                                                                                               "Baxter, Michael"
                                                                                                               <MBaxter@cov.com>; "Hall,
                                                                                                               John" <jhall@cov.com>
02123           Message              7/29/2006     FW: Term Sheet/PRIVILEGED    "Dolin, Mitchell"              <kbrennan@pillsburylaw.com>       "Baxter, Michael"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   AND CONFIDENTIAL             <mdolin@cov.com>               ;                                 <MBaxter@cov.com>;                                                                                   revisions to the ACE settlement term sheet.
                                                                                                               <SFeist@alumni.princeton.edu      "Beckmann, Richard"
                                                                                                               >;                                <rbeckmann@cov.com>; "Hall,
                                                                                                               <richard.epling@pillsburylaw.c    John" <jhall@cov.com>;
                                                                                                               om>; <rhewit@dhplaw.net>          <cdomalewski@dhplaw.net>
02124           Message_Attachment   7/29/2006                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding revisions to the ACE
                                                                                                                                                                                                                                                      settlement term sheet.
02125           Message              7/29/2006     ACE Term Sheet               mbaxterva@comcast.net          mdolin@cov.com;                                                                      Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                                               jhall@cov.com;                                                                                                                         ACE Revised Term Sheet.
                                                                                                               rbeckmann@cov.com;
                                                                                                               sfeist@alumni.princeton.edu;
                                                                                                               richard.epling@pillsburylaw.co
                                                                                                               m;
                                                                                                               kerry.brennan@pillsburylaw.c
                                                                                                               om;
                                                                                                               cdomalewski@dhplaw.net;
                                                                                                               rhewit@dhplaw.net;
                                                                                                               mbaxter@cov.com
02126           Message_Attachment   7/29/2006                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding Congoleum's
                                                                                                                                                                                                                                                      revisions to the Century settlement term
                                                                                                                                                                                                                                                      sheet.
02127           Message              7/30/2006     RE: Term Sheet/PRIVILEGED    Skip Feist                     'Epling, Richard                  'Baxter,                                           Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   AND CONFIDENTIAL             <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw   Michael'[MBaxter@cov.com];                                                                           confidential settlement communication term
                                                                                >                              .com]; 'Dolin,                    'Beckmann,                                                                                           sheet.
                                                                                                               Mitchell'[mdolin@cov.com];        Richard'[rbeckmann@cov.com
                                                                                                               'Brennan, Kerry                   ]; 'Hall, John'[jhall@cov.com];
                                                                                                               A.'[kerry.brennan@pillsburyla     'cdomalewski@dhplaw.net'[cd
                                                                                                               w.com];                           omalewski@dhplaw.net]
                                                                                                               'rhewit@dhplaw.net'[rhewit@
                                                                                                               dhplaw.net]

Congoleum - Privilege Log                                                                                                                                    Page 171 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 173 of 265 PageID: 4128
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject                    Email From                      Email To                         Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
02128           Message              7/30/2006     FW: Term Sheet/PRIVILEGED     "Dolin, Mitchell"              <kbrennan@pillsburylaw.com>      "Baxter, Michael"                                  Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   AND CONFIDENTIAL              <mdolin@cov.com>               ;                                <MBaxter@cov.com>;                                                                                   confidential settlement communication term
                                                                                                                <SFeist@alumni.princeton.edu     "Beckmann, Richard"                                                                                  sheet.
                                                                                                                >;                               <rbeckmann@cov.com>; "Hall,
                                                                                                                <richard.epling@pillsburylaw.c   John" <jhall@cov.com>;
                                                                                                                om>; <rhewit@dhplaw.net>         <cdomalewski@dhplaw.net>
02129           Message_Attachment   7/30/2006                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding confidential
                                                                                                                                                                                                                                                      settlement communication term sheet.
02130           Message              7/30/2006     RE: Term Sheet/PRIVILEGED     "Epling, Richard L."           "Skip Feist"                     "Baxter, Michael"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   AND CONFIDENTIAL              <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu     <MBaxter@cov.com>;                                                                                   revisions to and legal advice on the draft
                                                                                 om>                            >; "Dolin, Mitchell"             "Beckmann, Richard"                                                                                  settlement term sheet with Century.
                                                                                                                <mdolin@cov.com>;                <rbeckmann@cov.com>; "Hall,
                                                                                                                "Brennan, Kerry A."              John" <jhall@cov.com>;
                                                                                                                <kerry.brennan@pillsburylaw.     cdomalewski@dhplaw.net
                                                                                                                com>; rhewit@dhplaw.net
02131           Message              7/30/2006     FW: Congoleum                 "Epling, Richard L."           mdolin@cov.com;                                                                     Partially Privileged   Attorney Client            Attorney-client communication regarding      CONG_0220633    CONG_013
                                                                                 <richard.epling@pillsburylaw.c mbaxter@cov.com; "Brennan,                                                                                                            legal advice on settlement terms with
                                                                                 om>                            Kerry A."                                                                                                                             Century.
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; sfeist@comcast.net
02132           Message_Attachment   7/30/2006                                                                                                                                                      Settlement Withhold                               Settlement communication with Century;     CONG_0220634      CONG_013
                                                                                                                                                                                                                                                      withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.
02133           Message              7/30/2006     RE: Term Sheet/PRIVILEGED     "Epling, Richard L."           "Dolin, Mitchell"                "Baxter, Michael"                                  Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   AND CONFIDENTIAL              <richard.epling@pillsburylaw.c <mdolin@cov.com>;                <MBaxter@cov.com>;                                                                                   confidential settlement communication term
                                                                                 om>                            "Brennan, Kerry A."              "Beckmann, Richard"                                                                                  sheet.
                                                                                                                <kerry.brennan@pillsburylaw.     <rbeckmann@cov.com>; "Hall,
                                                                                                                com>;                            John" <jhall@cov.com>;
                                                                                                                SFeist@alumni.princeton.edu;     cdomalewski@dhplaw.net
                                                                                                                rhewit@dhplaw.net
02134           Message              7/30/2006     RE: Congoleum -- Priveleged   "Dolin, Mitchell"              "Skip Feist"                     <rhewit@dhplaw.net>;                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   and Confidential              <mdolin@cov.com>               <sfeist@alumni.princeton.edu     "Beckmann, Richard"                                                                                  legal advice on Century settlement.
                                                                                                                >; "Epling, Richard L."          <rbeckmann@cov.com>
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>; "Baxter, Michael"
                                                                                                                <MBaxter@cov.com>;
                                                                                                                "Brennan, Kerry A."
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; <sfeist@comcast.net>
02135           Message              7/30/2006     Re: FW: Term                  "Russell L. Hewit"             mdolin@cov.com;                  MBaxter@cov.com;                                   Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Sheet/PRIVILEGED AND          <rhewit@dhplaw.net>            kerry.brennan@pillsburylaw.c     rbeckmann@cov.com;                                                                                   confidential settlement communication term
                                                   CONFIDENTIAL                                                 om;                              jhall@cov.com;                                                                                       sheet.
                                                                                                                SFeist@alumni.princeton.edu;     cdomalewski@dhplaw.net
                                                                                                                richard.epling@pillsburylaw.co
                                                                                                                m; rhewit@dhplaw.net
02136           Message              7/30/2006     Re: RE: Term                  "Russell L. Hewit"             sfeist@alumni.princeton.edu;     MBaxter@cov.com;                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Sheet/PRIVILEGED AND          <rhewit@dhplaw.net>            richard.epling@pillsburylaw.co   rbeckmann@cov.com;                                                                                   legal advice on Century settlement.
                                                   CONFIDENTIAL                                                 m; mdolin@cov.com;               jhall@cov.com;
                                                                                                                kerry.brennan@pillsburylaw.c     cdomalewski@dhplaw.net
                                                                                                                om; rhewit@dhplaw.net
02137           Message              7/30/2006     Re: FW: Term                  "Russell L. Hewit"             mdolin@cov.com;                  MBaxter@cov.com;                                   Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Sheet/PRIVILEGED AND          <rhewit@dhplaw.net>            kerry.brennan@pillsburylaw.c     rbeckmann@cov.com;                                                                                   confidential settlement communication term
                                                   CONFIDENTIAL                                                 om;                              jhall@cov.com;                                                                                       sheet.
                                                                                                                SFeist@alumni.princeton.edu;     cdomalewski@dhplaw.net
                                                                                                                richard.epling@pillsburylaw.co
                                                                                                                m; rhewit@dhplaw.net
02138           Message_Attachment   7/30/2006                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding confidential
                                                                                                                                                                                                                                                      settlement communication term sheet.
02139           Message              7/30/2006     Re: RE: Congoleum --          "Russell L. Hewit"             mdolin@cov.com;                rhewit@dhplaw.net;                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Priveleged and Confidential   <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu; rbeckmann@cov.com                                                                                        Century settlement legal advice.
                                                                                                                richard.epling@pillsburylaw.co
                                                                                                                m; MBaxter@cov.com;
                                                                                                                kerry.brennan@pillsburylaw.c
                                                                                                                om; sfeist@comcast.net;
                                                                                                                mdolin@cov.com



Congoleum - Privilege Log                                                                                                                                  Page 172 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 174 of 265 PageID: 4129
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                       Email To                         Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates    ProductionSet
02140           Message              7/31/2006     Re: FW: Term                  "Dolin, Mitchell"              <rhewit@dhplaw.net>;              "Baxter, Michael"                                  Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Sheet/PRIVILEGED AND          <mdolin@cov.com>               <kerry.brennan@pillsburylaw.      <MBaxter@cov.com>;                                                                                   confidential settlement communication term
                                                   CONFIDENTIAL                                                 com>;                             "Beckmann, Richard"                                                                                  sheet.
                                                                                                                <SFeist@alumni.princeton.edu      <rbeckmann@cov.com>; "Hall,
                                                                                                                >;                                John" <jhall@cov.com>;
                                                                                                                <richard.epling@pillsburylaw.c    <cdomalewski@dhplaw.net>
                                                                                                                om>
02141           Message              7/31/2006     RE: Congoleum -- Privileged   Skip Feist                     'Epling, Richard                  'rhewit@dhplaw.net'[rhewit@                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   and Confidential              <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw   dhplaw.net]; 'Beckmann,                                                                              Century settlement legal advice.
                                                                                 >                              .com]; 'Dolin,                    Richard'[rbeckmann@cov.com
                                                                                                                Mitchell'[mdolin@cov.com];        ]; 'Spear, Robin
                                                                                                                'Baxter,                          L.'[robin.spear@pillsburylaw.c
                                                                                                                Michael'[MBaxter@cov.com];        om]
                                                                                                                'Brennan, Kerry
                                                                                                                A.'[kerry.brennan@pillsburyla
                                                                                                                w.com];
                                                                                                                'sfeist@comcast.net'[sfeist@c
                                                                                                                omcast.net]
02142           Message              7/31/2006     Re: FW: Term                  "Russell L. Hewit"             "Dolin, Mitchell"                 "Baxter, Michael"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Sheet/PRIVILEGED AND          <rhewit@dhplaw.net>            <mdolin@cov.com>;                 <MBaxter@cov.com>;                                                                                   Century settlement legal advice.
                                                   CONFIDENTIAL                                                 <kerry.brennan@pillsburylaw.      "Beckmann, Richard"
                                                                                                                com>;                             <rbeckmann@cov.com>; "Hall,
                                                                                                                <SFeist@alumni.princeton.edu      John" <jhall@cov.com>;
                                                                                                                >;                                <cdomalewski@dhplaw.net>
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>
02143           Message              7/31/2006     Re: FW: Term                  "Russell L. Hewit"             "Dolin, Mitchell"                 "Baxter, Michael"                                  Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Sheet/PRIVILEGED AND          <rhewit@dhplaw.net>            <mdolin@cov.com>;                 <MBaxter@cov.com>;                                                                                   confidential settlement communication term
                                                   CONFIDENTIAL                                                 <kerry.brennan@pillsburylaw.      "Beckmann, Richard"                                                                                  sheet.
                                                                                                                com>;                             <rbeckmann@cov.com>; "Hall,
                                                                                                                <SFeist@alumni.princeton.edu      John" <jhall@cov.com>;
                                                                                                                >;                                <cdomalewski@dhplaw.net>
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>
02144           Message              7/31/2006     FW: Revised Term Sheet        "Baxter, Michael"              <kerry.brennan@pillsburylaw.      "Dolin, Mitchell"                                  Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <MBaxter@cov.com>              com>; "Beckmann, Richard"         <mdolin@cov.com>;                                                                                    revised term sheet.
                                                                                                                <rbeckmann@cov.com>; "Skip        <richard.epling@pillsburylaw.c
                                                                                                                Feist"                            om>
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; <rhewit@dhplaw.net>;
                                                                                                                "Hall, John" <jhall@cov.com>;
                                                                                                                "Spear, Robin L."
                                                                                                                <robin.spear@pillsburylaw.co
                                                                                                                m>
02145           Message_Attachment   7/31/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding revised term sheet.
02146           Message_Attachment   7/31/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding revised term sheet.
02147           Message              7/31/2006     RE: Revised Term Sheet        Skip Feist                     'Baxter,                                                                             Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   Michael'[MBaxter@cov.com]                                                                                                              revised term sheet.
                                                                                 >
02148           Message              7/31/2006     Re: Congoleum                 "Dolin, Mitchell"              <richard.epling@pillsburylaw.c    <rhewit@dhplaw.net>;                               Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <mdolin@cov.com>               om>;                              <sfeist@comcast.net>;                                                                                scope of the release.
                                                                                                                <TSchiavoni@OMM.com>;             <kerry.brennan@pillsburylaw.
                                                                                                                "Baxter, Michael"                 com>
                                                                                                                <MBaxter@cov.com>
02149           Message              7/31/2006     RE: My mistake                Skip Feist                     'Epling, Richard                                                                     Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw                                                                                                        revised ACE settlement.
                                                                                 >                              .com]
02150           Message              7/31/2006     ACE                           Skip Feist                     'Epling, Richard                                                                     Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw                                                                                                        revised ACE settlement.
                                                                                 >                              .com]




Congoleum - Privilege Log                                                                                                                                     Page 173 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 175 of 265 PageID: 4130
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                       Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02151           Message              7/31/2006     Re: FW: Congoleum             "Russell L. Hewit"             "Epling, Richard L."                                                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <rhewit@dhplaw.net>            <richard.epling@pillsburylaw.c                                                                                                        release and settlement legal advice with
                                                                                                                om>; mdolin@cov.com;                                                                                                                  Century.
                                                                                                                sfeist@comcast.net;
                                                                                                                mbaxter@cov.com; "Brennan,
                                                                                                                Kerry A."
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>
02152           Message              7/31/2006     RE: ACE                       "Epling, Richard L."           "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                          revised ACE settlement.
                                                                                 om>                            >
02153           Message              7/31/2006     Re: Congoleum                 "Russell L. Hewit"             "Dolin, Mitchell"                <sfeist@comcast.net>;                              Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <rhewit@dhplaw.net>            <mdolin@cov.com>;                <kerry.brennan@pillsburylaw.                                                                         legal advice on release and settlement with
                                                                                                                <richard.epling@pillsburylaw.c   com>                                                                                                 Century.
                                                                                                                om>;
                                                                                                                <TSchiavoni@OMM.com>;
                                                                                                                "Baxter, Michael"
                                                                                                                <MBaxter@cov.com>
02154           Message              7/31/2006     RE: FW: Congoleum             "Epling, Richard L."           "Russell L. Hewit"                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <richard.epling@pillsburylaw.c <rhewit@dhplaw.net>;                                                                                                                  legal advice on release and settlement with
                                                                                 om>                            mdolin@cov.com;                                                                                                                       Century.
                                                                                                                sfeist@comcast.net;
                                                                                                                mbaxter@cov.com; "Brennan,
                                                                                                                Kerry A."
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>
02155           Message              7/31/2006     RE: Congoleum                 Skip Feist                     'Russell L.                      'kerry.brennan@pillsburylaw.c                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu Hewit'[rhewit@dhplaw.net];         om'[kerry.brennan@pillsburyla                                                                        legal advice on release and settlement with
                                                                                 >                              'Dolin,                          w.com]                                                                                               Century.
                                                                                                                Mitchell'[mdolin@cov.com];
                                                                                                                'richard.epling@pillsburylaw.c
                                                                                                                om'[richard.epling@pillsburyla
                                                                                                                w.com]; 'Baxter,
                                                                                                                Michael'[MBaxter@cov.com]
02156           Message              7/31/2006     Re: Congoleum                 "Russell L. Hewit"             "Dolin, Mitchell"                <sfeist@comcast.net>;                              Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <rhewit@dhplaw.net>            <mdolin@cov.com>;                <kerry.brennan@pillsburylaw.                                                                         legal advice on release and settlement with
                                                                                                                <richard.epling@pillsburylaw.c   com>                                                                                                 Century.
                                                                                                                om>; "Baxter, Michael"
                                                                                                                <MBaxter@cov.com>;
                                                                                                                cdomalewski@dhplaw.net
02157           Message              7/31/2006     RE: Congoleum                 "Russell L. Hewit"             "Skip Feist"                     <kerry.brennan@pillsburylaw.                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <rhewit@dhplaw.net>            <sfeist@alumni.princeton.edu     com>                                                                                                 legal advice on release and settlement with
                                                                                                                >; "'Dolin, Mitchell'"                                                                                                                Century.
                                                                                                                <mdolin@cov.com>;
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>; "'Baxter, Michael'"
                                                                                                                <MBaxter@cov.com>
02158           Message              8/1/2006      Fw: Congoleum                 "Epling, Richard L."           sfeist@comcast.net                                                                  Settlement Withhold                               Attorney forward of settlement
                                                                                 <richard.epling@pillsburylaw.c                                                                                                                                       communication with Century; withheld
                                                                                 om>                                                                                                                                                                  pursuant to the June 2002 Protective Order.
02159           Message              8/1/2006      FW: Congoleum re term sheet   "Baxter, Michael"              "Dolin, Mitchell"                <richard.epling@pillsburylaw.c                     Settlement Withhold                               Attorney forward of settlement
                                                                                 <MBaxter@cov.com>              <mdolin@cov.com>;                om>                                                                                                  communication with Century; withheld
                                                                                                                <rhewit@dhplaw.net>;                                                                                                                  pursuant to the June 2002 Protective Order.
                                                                                                                "Beckmann, Richard"
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Skip Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; "Hall, John"
                                                                                                                <jhall@cov.com>
02160           Message_Attachment   8/1/2006                                                                                                                                                       Settlement Withhold                               Century Settlement Term Sheet draft;
                                                                                                                                                                                                                                                      withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.
02161           Message_Attachment   8/1/2006                                                                                                                                                       Settlement Withhold                               Century Settlement Term Sheet redline;
                                                                                                                                                                                                                                                      withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.


Congoleum - Privilege Log                                                                                                                                    Page 174 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 176 of 265 PageID: 4131
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes            Begin Bates    ProductionSet
02162           Message              8/1/2006      RE: Congoleum re term sheet   Skip Feist                     'Baxter,                                                                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   Michael'[MBaxter@cov.com]                                                                                                              Congoleum Term Sheet.
                                                                                 >
02163           Message              8/1/2006      RE: Congoleum re term sheet   "Brennan, Kerry A."           "Baxter, Michael"            "Epling, Richard L."                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <kerry.brennan@pillsburylaw.  <MBaxter@cov.com>; "Dolin, <richard.epling@pillsburylaw.c                                                                               Congoleum Term Sheet.
                                                                                 com>                          Mitchell" <mdolin@cov.com>; om>
                                                                                                               rhewit@dhplaw.net;
                                                                                                               "Beckmann, Richard"
                                                                                                               <rbeckmann@cov.com>; "Skip
                                                                                                               Feist"
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >; "Hall, John"
                                                                                                               <jhall@cov.com>
02164           Message              8/1/2006      Spectron Motion--Your         "Garner, Harry E."            "Skip Feist "                                                                         Wholly Privileged      Attorney Client; Work      Attorney client communication discussing
                                                   Declaration                   <harry.garner@pillsburylaw.co <sfeist@alumni.princeton.edu                                                                                 Product                    and containing Feist declaration draft in
                                                                                 m>                            >; sfeist@comcast.net                                                                                                                   support of motion to bankruptcy court for
                                                                                                                                                                                                                                                       approval of Spectron settlement.
02165           Message_Attachment   8/1/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney client communication discussing
                                                                                                                                                                                                                            Product                    and containing Feist declaration draft in
                                                                                                                                                                                                                                                       support of motion to bankruptcy court for
                                                                                                                                                                                                                                                       approval of Spectron settlement.
02166           Message              8/1/2006      RE: Spectron Motion--Your     "Garner, Harry E."            "Skip Feist "                                                                         Wholly Privileged      Attorney Client; Work      Attorney client communication discussing
                                                   Declaration                   <harry.garner@pillsburylaw.co <sfeist@alumni.princeton.edu                                                                                 Product                    and containing Feist declaration draft in
                                                                                 m>                            >; sfeist@comcast.net                                                                                                                   support of motion to bankruptcy court for
                                                                                                                                                                                                                                                       approval of Spectron settlement.
02167           Message_Attachment   8/1/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney client communication discussing
                                                                                                                                                                                                                            Product                    and containing Feist declaration draft in
                                                                                                                                                                                                                                                       support of motion to bankruptcy court for
                                                                                                                                                                                                                                                       approval of Spectron settlement.
02168           Message              8/1/2006      Re: FW: Congoleum re term     "Russell L. Hewit"             "Baxter, Michael"               <richard.epling@pillsburylaw.c                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   sheet                         <rhewit@dhplaw.net>            <MBaxter@cov.com>; "Dolin,      om>;                                                                                                   Congoleum's comments on the settlement
                                                                                                                Mitchell" <mdolin@cov.com>;     cdomalewski@dhplaw.net                                                                                 Term Sheet.
                                                                                                                "Beckmann, Richard"
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Skip Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; "Hall, John"
                                                                                                                <jhall@cov.com>
02169           Message_Attachment   8/1/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding Congoleum's
                                                                                                                                                                                                                                                       redlines and comments on the settlement
                                                                                                                                                                                                                                                       Term Sheet.
02170           Message              8/1/2006      RE: Congoleum re term sheet   "Baxter, Michael"              "Baxter, Michael"               <richard.epling@pillsburylaw.c                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <MBaxter@cov.com>              <MBaxter@cov.com>; "Dolin,      om>                                                                                                    Congoleum's comments on the settlement
                                                                                                                Mitchell" <mdolin@cov.com>;                                                                                                            Term Sheet.
                                                                                                                <rhewit@dhplaw.net>;
                                                                                                                "Beckmann, Richard"
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Skip Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; "Hall, John"
                                                                                                                <jhall@cov.com>
02171           Message_Attachment   8/1/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding Congoleum's
                                                                                                                                                                                                                                                       redlines and comments on the settlement
                                                                                                                                                                                                                                                       Term Sheet.




Congoleum - Privilege Log                                                                                                                                   Page 175 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 177 of 265 PageID: 4132
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                       Email To                        Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
02172           Message              8/1/2006      RE: Congoleum re term sheet   "Russell L. Hewit"             "Baxter, Michael"                 <richard.epling@pillsburylaw.c                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <rhewit@dhplaw.net>            <MBaxter@cov.com>; "Baxter,       om>;                                                                                                 Congoleum's comments on the settlement
                                                                                                                Michael"                          cdomalewski@dhplaw.net                                                                               Term Sheet.
                                                                                                                <MBaxter@cov.com>; "Dolin,
                                                                                                                Mitchell" <mdolin@cov.com>;
                                                                                                                "Beckmann, Richard"
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Skip Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; "Hall, John"
                                                                                                                <jhall@cov.com>
02173           Message              8/1/2006      RE: Term Sheet                Skip Feist                     'Epling, Richard                  'Brennan, Kerry                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw   A.'[kerry.brennan@pillsburyla                                                                        Congoleum's comments on the ACE
                                                                                 >                              .com]                             w.com];                                                                                              settlement Term Sheet.
                                                                                                                                                  'mbaxter@cov.com'[mbaxter
                                                                                                                                                  @cov.com];
                                                                                                                                                  'mdolin@cov.com'[mdolin@co
                                                                                                                                                  v.com]
02174           Message              8/1/2006      FW: Term Sheet                "Dolin, Mitchell"              "Baxter, Michael"                 <richard.epling@pillsburylaw.c                     Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                 <mdolin@cov.com>               <MBaxter@cov.com>                 om>; <rhewit@dhplaw.net>;                                                                            draft of term sheet and environmental
                                                                                                                                                  <SFeist@alumni.princeton.edu                                                                         liability involving Travelers and Century.
                                                                                                                                                  >
02175           Message_Attachment   8/1/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft of and
                                                                                                                                                                                                                                                       comments to the Century settlement term
                                                                                                                                                                                                                                                       sheet.
02176           Message              8/1/2006      RE: Congoleum re term sheet   Skip Feist                     'Epling, Richard                                                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   L.'[richard.epling@pillsburylaw                                                                                                        Congoleum's comments on the ACE
                                                                                 >                              .com]; Michael St. Patrick                                                                                                             settlement Term Sheet; embedded emails
                                                                                                                Baxter                                                                                                                                 withheld pursuant to May 2006 Protective
                                                                                                                (mbaxter@cov.com)[mbaxter                                                                                                              Order.
                                                                                                                @cov.com]
02177           Message              8/1/2006      The release companies ACE     "Epling, Richard L."           sfeist@comcast.net              "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   really cares about            <richard.epling@pillsburylaw.c                                 <kerry.brennan@pillsburylaw.                                                                           settlement negotiations with ACE.
                                                                                 om>                                                            com>
02178           Message              8/1/2006      My Comments on Tanc's New     "Baxter, Michael"              "Dolin, Mitchell"                                                                    Partially Privileged   Attorney Client            Attorney-client communication regarding      CONG_0220635    CONG_013
                                                   Term Sheet                    <MBaxter@cov.com>              <mdolin@cov.com>;                                                                                                                      remark on the updated term sheet with
                                                                                                                <rhewit@dhplaw.net>;                                                                                                                   Century.
                                                                                                                "Beckmann, Richard"
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Skip Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; "Hall, John"
                                                                                                                <jhall@cov.com>;
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>
02179           Message_Attachment   8/1/2006                                                                                                                                                        Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220636      CONG_013
                                                                                                                                                                                                                                                       Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                       Protective Order.
02180           Message              8/1/2006      Re: Congoleum re term sheet   "Dolin, Mitchell"              <SFeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <mdolin@cov.com>               >                            om>; "Baxter, Michael"                                                                                    Congoleum's comments on the ACE
                                                                                                                                             <MBaxter@cov.com>                                                                                         settlement Term Sheet.
02181           Message              8/1/2006      RE: Congoleum re term sheet   "Baxter, Michael"              "Skip Feist"                 "Dolin, Mitchell"                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <MBaxter@cov.com>              <sfeist@alumni.princeton.edu <mdolin@cov.com>;                                                                                         Congoleum's comments on the ACE
                                                                                                                >                            <richard.epling@pillsburylaw.c                                                                            settlement Term Sheet.
                                                                                                                                             om>




Congoleum - Privilege Log                                                                                                                                     Page 176 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 178 of 265 PageID: 4133
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                        Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
02182           Message              8/1/2006      FW:                           "Baxter, Michael"              "Dolin, Mitchell"                                                                   Partially Privileged   Attorney Client            Attorney-client communication regarding      CONG_0220637     CONG_013
                                                                                 <MBaxter@cov.com>              <mdolin@cov.com>;                                                                                                                     remark on the revised term sheet received as
                                                                                                                <rhewit@dhplaw.net>;                                                                                                                  part of the settlement agreement with
                                                                                                                "Beckmann, Richard"                                                                                                                   Century.
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Skip Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; "Hall, John"
                                                                                                                <jhall@cov.com>;
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>
02183           Message_Attachment   8/1/2006                                                                                                                                                       Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220638       CONG_013
                                                                                                                                                                                                                                                      Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.
02184           Message              8/1/2006      FW:                           "Baxter, Michael"              "Dolin, Mitchell"                                                                   Partially Privileged   Attorney Client            Attorney-client communication regarding     CONG_0220639      CONG_013
                                                                                 <MBaxter@cov.com>              <mdolin@cov.com>;                                                                                                                     remark on Century's revisions to the draft
                                                                                                                <rhewit@dhplaw.net>;                                                                                                                  term sheet to the settlement agreement
                                                                                                                "Beckmann, Richard"                                                                                                                   with Century.
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Skip Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; "Hall, John"
                                                                                                                <jhall@cov.com>;
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>
02185           Message_Attachment   8/1/2006                                                                                                                                                       Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220640       CONG_013
                                                                                                                                                                                                                                                      Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.
02186           Message              8/1/2006      RE: Congoleum re term sheet   Skip Feist                     'Baxter,                         'Dolin,                                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   Michael'[MBaxter@cov.com]        Mitchell'[mdolin@cov.com];                                                                           Congoleum's comments on the ACE
                                                                                 >                                                               'richard.epling@pillsburylaw.c                                                                       settlement Term Sheet.
                                                                                                                                                 om'[richard.epling@pillsburyla
                                                                                                                                                 w.com]
02187           Message              8/1/2006      FW:                           "Dolin, Mitchell"              "Baxter, Michael"                <richard.epling@pillsburylaw.c                     Partially Privileged   Attorney Client            Attorney-client communication regarding    CONG_0220641       CONG_013
                                                                                 <mdolin@cov.com>               <MBaxter@cov.com>                om>; <rhewit@dhplaw.net>;                                                                            revisions to Century's draft settlement
                                                                                                                                                 <SFeist@alumni.princeton.edu                                                                         agreement term sheet; redacted pursuant to
                                                                                                                                                 >; "Hall, John"                                                                                      the June 2002 Protective Order.
                                                                                                                                                 <jhall@cov.com>; "Beckmann,
                                                                                                                                                 Richard"
                                                                                                                                                 <rbeckmann@cov.com>
02188           Message_Attachment   8/1/2006                                                                                                                                                       Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220643       CONG_013
                                                                                                                                                                                                                                                      Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.
02189           Message              8/1/2006      Latest Term Sheet             "Baxter, Michael"              "Dolin, Mitchell"              "Baxter, Michael"                                    Partially Privileged   Attorney Client            Attorney-client communication regarding     CONG_0220644      CONG_013
                                                                                 <MBaxter@cov.com>              <mdolin@cov.com>; "'Russell <MBaxter@cov.com>                                                                                         comments on draft term sheet with Century.
                                                                                                                L. Hewit"
                                                                                                                <rhewit@dhplaw.net>;
                                                                                                                "Beckmann, Richard"
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                "kerry.brennan@pillsburylaw.c
                                                                                                                om"
                                                                                                                <'kerry.brennan@pillsburylaw.
                                                                                                                com'>; "Hall, John"
                                                                                                                <jhall@cov.com>; "'Richard L.
                                                                                                                Epling"
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>; "Skip Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >
02190           Message_Attachment   8/1/2006                                                                                                                                                       Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220645       CONG_013
                                                                                                                                                                                                                                                      Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.




Congoleum - Privilege Log                                                                                                                                    Page 177 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 179 of 265 PageID: 4134
                                                                                                                             DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                               Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                Email From                  Email To                         Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
02191           Message              8/1/2006      FW: Latest Term Sheet      "Dolin, Mitchell"          "Baxter, Michael"                <richard.epling@pillsburylaw.c                     Partially Privileged   Attorney Client            Attorney-client communication regarding       CONG_0220646     CONG_013
                                                                              <mdolin@cov.com>           <MBaxter@cov.com>                om>;                                                                                                 comments on the term sheet draft with
                                                                                                                                          <kbrennan@pillsburylaw.com>                                                                          Century.
                                                                                                                                          ; <rhewit@dhplaw.net>;
                                                                                                                                          "Beckmann, Richard"
                                                                                                                                          <rbeckmann@cov.com>; "Hall,
                                                                                                                                          John" <jhall@cov.com>;
                                                                                                                                          <SFeist@alumni.princeton.edu
                                                                                                                                          >
02192           Message_Attachment   8/1/2006                                                                                                                                                Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220647        CONG_013
                                                                                                                                                                                                                                               Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                               Protective Order.
02193           Message              8/2/2006      FW: Revised Term Sheet     "Baxter, Michael"          <rhewit@dhplaw.net>;             "Dolin, Mitchell"                                  Partially Privileged   Attorney Client            Attorney-client communication regarding     CONG_0220648       CONG_013
                                                                              <MBaxter@cov.com>          "Beckmann, Richard"              <mdolin@cov.com>;                                                                                    revisions to term sheet with Century.
                                                                                                         <rbeckmann@cov.com>;             <richard.epling@pillsburylaw.c
                                                                                                         <kerry.brennan@pillsburylaw.     om>
                                                                                                         com>; "Skip Feist"
                                                                                                         <sfeist@alumni.princeton.edu
                                                                                                         >; "Hall, John"
                                                                                                         <jhall@cov.com>
02194           Message_Attachment   8/2/2006                                                                                                                                                Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220649        CONG_013
                                                                                                                                                                                                                                               Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                               Protective Order.
02195           Message_Attachment   8/2/2006                                                                                                                                                Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220650        CONG_013
                                                                                                                                                                                                                                               Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                               Protective Order.
02196           Message              8/2/2006      Comments on Tanc's New     "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Partially Privileged   Attorney Client            Attorney-client communication regarding     CONG_0220651       CONG_013
                                                   Term Sheet                 <cdomalewski@dhplaw.net>   mdolin@cov.com;                                                                                                                       revised settlement agreement term sheet
                                                                                                         rhewit@dhplaw.net;                                                                                                                    with Century.
                                                                                                         rbeckmann@cov.com;
                                                                                                         kerry.brennan@pillsburylaw.c
                                                                                                         om;
                                                                                                         sfeist@alumni.princeton.edu;
                                                                                                         jhall@cov.com;
                                                                                                         richard.epling@pillsburylaw.co
                                                                                                         m
02197           Message_Attachment   8/2/2006                                                                                                                                                Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220652        CONG_013
                                                                                                                                                                                                                                               Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                               Protective Order.
02198           Message              8/2/2006      RE: RE: List of entities   "Don Golemme"              "Russell L. Hewit"             <richard.epling@pillsburylaw.c                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                              <dgolemme@congoleum.com    <rhewit@dhplaw.net>;           om>                                                                                                    issues related to insurance settlement
                                                                              >                          <sfeist@alumni.princeton.edu                                                                                                          negotiations.
                                                                                                         >;
                                                                                                         <kerry.brennan@pillsburylaw.
                                                                                                         com>
02199           Message              8/2/2006      FW: Congoleum              "Baxter, Michael"          "Baxter, Michael"                                                                   Settlement Withhold                               Attorney forward of settlement
                                                                              <MBaxter@cov.com>          <MBaxter@cov.com>;                                                                                                                    communication with Century; withheld
                                                                                                         <rhewit@dhplaw.net>;                                                                                                                  pursuant to the June 2002 Protective Order.
                                                                                                         "Beckmann, Richard"
                                                                                                         <rbeckmann@cov.com>;
                                                                                                         <kerry.brennan@pillsburylaw.
                                                                                                         com>; "Skip Feist"
                                                                                                         <sfeist@alumni.princeton.edu
                                                                                                         >; "Hall, John"
                                                                                                         <jhall@cov.com>; "Craig A.
                                                                                                         Domalewski"
                                                                                                         <cdomalewski@dhplaw.net>;
                                                                                                         "Dolin, Mitchell"
                                                                                                         <mdolin@cov.com>;
                                                                                                         <richard.epling@pillsburylaw.c
                                                                                                         om>
02200           Message_Attachment   8/2/2006                                                                                                                                                Settlement Withhold                               Draft settlement agreement term sheet with
                                                                                                                                                                                                                                               Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                               Protective Order.
02201           Message_Attachment   8/2/2006                                                                                                                                                Settlement Withhold                               Draft settlement agreement term sheet with
                                                                                                                                                                                                                                               Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                               Protective Order.

Congoleum - Privilege Log                                                                                                                             Page 178 of 264
                                                                                            Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 180 of 265 PageID: 4135
                                                                                                                                          DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                            Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                              Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                      Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
02202           Message              8/2/2006      RE: RE: RE: List of entities       Skip Feist                     'Russell L.                   'richard.epling@pillsburylaw.c                         Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0220653     CONG_013
                                                                                      <sfeist@alumni.princeton.edu Hewit'[rhewit@dhplaw.net];      om'[richard.epling@pillsburyla                                                                           Congoleum's corporate history.
                                                                                      >                              'dgolemme@congoleum.com'[ w.com]
                                                                                                                     dgolemme@congoleum.com];
                                                                                                                     'kerry.brennan@pillsburylaw.c
                                                                                                                     om'[kerry.brennan@pillsburyla
                                                                                                                     w.com]
02203           Message              8/2/2006      Re: FW: Congoleum Pre 1986         "Russell L. Hewit"             rhewit@dhplaw.net;            kerry.brennan@pillsburylaw.c                           Wholly Privileged      Attorney Client            Attorney-client communications regarding
                                                   Policies                           <rhewit@dhplaw.net>            dgolemme@congoleum.com; om;                                                                                                            Congoleum's corporate history and the
                                                                                                                     cdomalewski@dhplaw.net        repling@pillsburywinthrop.co                                                                             availability of such documents.
                                                                                                                                                   m; Skip Feist
                                                                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                                                                   >
02204           Message              8/2/2006      Re: RE: RE: RE: List of entities   "Russell L. Hewit"             sfeist@alumni.princeton.edu; richard.epling@pillsburylaw.co                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                      <rhewit@dhplaw.net>            rhewit@dhplaw.net;            m                                                                                                        Congoleum's corporate history.
                                                                                                                     dgolemme@congoleum.com;
                                                                                                                     kerry.brennan@pillsburylaw.c
                                                                                                                     om; cdomalewski@dhplaw.net
02205           Message              8/2/2006      FW: Letter                         "Dolin, Mitchell"              <SFeist@alumni.princeton.edu <rhewit@dhplaw.net>;                                    Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0220660     CONG_013
                                                                                      <mdolin@cov.com>               >                             "Baxter, Michael"                                                                                        insurance policies as they relate to Century.
                                                                                                                                                   <MBaxter@cov.com>;
                                                                                                                                                   "Beckmann, Richard"
                                                                                                                                                   <rbeckmann@cov.com>;
                                                                                                                                                   <cdomalewski@dhplaw.net>
02206           Message              8/2/2006      Fw: #1653762 v10 -                 "Epling, Richard L."           mbaxter@cov.com;                                                                     Partially Privileged   Attorney Client            Attorney-client communication regarding      CONG_0220665        CONG_013
                                                   SETTLEMENT TERM SHEET              <richard.epling@pillsburylaw.c sfeist@comcast.net                                                                                                                     settlement term sheet revisions with Cenury.
                                                                                      om>
02207           Message_Attachment   8/2/2006                                                                                                                                                             Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220667          CONG_013
                                                                                                                                                                                                                                                            Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                            Protective Order.
02208           Message              8/2/2006      Re: FW: Letter                     "Craig A. Domalewski"          "Dolin, Mitchell"               <rhewit@dhplaw.net>;                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                      <cdomalewski@dhplaw.net>       <mdolin@cov.com>;               "Baxter, Michael"                                                                                      insurance policies as they relate to Century.
                                                                                                                     <SFeist@alumni.princeton.edu    <MBaxter@cov.com>;
                                                                                                                     >                               "Beckmann, Richard"
                                                                                                                                                     <rbeckmann@cov.com>
02209           Message              8/2/2006      Fwd: Re: FW: Letter                "Craig A. Domalewski"          mdolin@cov.com;                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                      <cdomalewski@dhplaw.net>       SFeist@alumni.princeton.edu;                                                                                                           insurance policies as they relate to Century.
                                                                                                                     rhewit@dhplaw.net;
                                                                                                                     MBaxter@cov.com;
                                                                                                                     rbeckmann@cov.com
02210           Message              8/2/2006      Fwd: Re: FW: Letter                "Craig A. Domalewski"          mdolin@cov.com;                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                      <cdomalewski@dhplaw.net>       SFeist@alumni.princeton.edu;                                                                                                           insurance policies as they relate to Century.
                                                                                                                     rhewit@dhplaw.net;
                                                                                                                     MBaxter@cov.com;
                                                                                                                     rbeckmann@cov.com
02211           Message              8/2/2006      RE: Letter                         "Don Golemme"                  <rhewit@dhplaw.net>             "Skip Feist "                                        Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0220668     CONG_013
                                                                                      <dgolemme@congoleum.com                                        <sfeist@alumni.princeton.edu                                                                           insurance policies as they relate to Century.
                                                                                      >                                                              >; <rbeckmann@cov.com>;
                                                                                                                                                     <mdolin@cov.com>;
                                                                                                                                                     <cdomalewski@dhplaw.net>
02212           Message              8/2/2006      RE: Letter                         "Dolin, Mitchell"              "Don Golemme"                   "Skip Feist "                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                      <mdolin@cov.com>               <dgolemme@congoleum.com         <sfeist@alumni.princeton.edu                                                                           insurance policies as they relate to Century.
                                                                                                                     >; <rhewit@dhplaw.net>          >; "Beckmann, Richard"
                                                                                                                                                     <rbeckmann@cov.com>;
                                                                                                                                                     <cdomalewski@dhplaw.net>




Congoleum - Privilege Log                                                                                                                                       Page 179 of 264
                                                                                  Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 181 of 265 PageID: 4136
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject             Email From                        Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
02213           Message              8/2/2006      RE: Latest Term Sheet    "Baxter, Michael"              "Baxter, Michael"                                                                   Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0220685     CONG_013
                                                                            <MBaxter@cov.com>              <MBaxter@cov.com>; "Dolin,                                                                                                            final clean and marked copies of term sheet
                                                                                                           Mitchell" <mdolin@cov.com>;                                                                                                           with Century.
                                                                                                           "'Russell L. Hewit"
                                                                                                           <rhewit@dhplaw.net>;
                                                                                                           "Beckmann, Richard"
                                                                                                           <rbeckmann@cov.com>;
                                                                                                           "kerry.brennan@pillsburylaw.c
                                                                                                           om"
                                                                                                           <'kerry.brennan@pillsburylaw.
                                                                                                           com'>; "Hall, John"
                                                                                                           <jhall@cov.com>; "'Richard L.
                                                                                                           Epling"
                                                                                                           <richard.epling@pillsburylaw.c
                                                                                                           om>; "Skip Feist"
                                                                                                           <sfeist@alumni.princeton.edu
                                                                                                           >
02214           Message_Attachment   8/2/2006                                                                                                                                                  Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220686          CONG_013
                                                                                                                                                                                                                                                 Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                 Protective Order.
02215           Message_Attachment   8/2/2006                                                                                                                                                  Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220687          CONG_013
                                                                                                                                                                                                                                                 Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                 Protective Order.
02216           Message              8/2/2006      Re: Latest Term Sheet    "Epling, Richard L."           MBaxter@cov.com; "Brennan,                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                            <richard.epling@pillsburylaw.c Kerry A."                                                                                                                             Century's latest term sheet and how best to
                                                                            om>                            <kerry.brennan@pillsburylaw.                                                                                                          proceed.
                                                                                                           com>; mdolin@cov.com;
                                                                                                           rhewit@dhplaw.net;
                                                                                                           rbeckmann@cov.com;
                                                                                                           jhall@cov.com;
                                                                                                           sfeist@alumni.princeton.edu
02217           Message              8/2/2006      RE: Letter               "Dolin, Mitchell"              "Craig A. Domalewski"            "Skip Feist "                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                            <mdolin@cov.com>               <cdomalewski@dhplaw.net>;        <sfeist@alumni.princeton.edu                                                                         insurance policies as they relate to Century.
                                                                                                           "Don Golemme"                    >; "Beckmann, Richard"
                                                                                                           <dgolemme@congoleum.com          <rbeckmann@cov.com>;
                                                                                                           >; <rhewit@dhplaw.net>           "Baxter, Michael"
                                                                                                                                            <MBaxter@cov.com>
02218           Message              8/2/2006      Fw: Term Sheet           "Baxter, Michael"              <Sfeist@alumni.princeton.edu                                                        Partially Privileged   Attorney Client            Attorney-client communication regarding     CONG_0220688         CONG_013
                                                                            <MBaxter@cov.com>              >                                                                                                                                     revisions to term sheet with Century;
                                                                                                                                                                                                                                                 redacted pursuant to the June 2002
                                                                                                                                                                                                                                                 Protective Order.
02219           Message_Attachment   8/2/2006                                                                                                                                                  Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220689          CONG_013
                                                                                                                                                                                                                                                 Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                 Protective Order.
02220           Message              8/3/2006      FW: Term Sheet           "Baxter, Michael"              "Dolin, Mitchell"                                                                   Partially Privileged   Attorney Client            Attorney-client communication regarding the CONG_0220690         CONG_013
                                                                            <MBaxter@cov.com>              <mdolin@cov.com>;                                                                                                                     attached draft settlement agreement term
                                                                                                           <rhewit@dhplaw.net>;                                                                                                                  sheet with Century.
                                                                                                           "Beckmann, Richard"
                                                                                                           <rbeckmann@cov.com>;
                                                                                                           <kerry.brennan@pillsburylaw.
                                                                                                           com>; "Skip Feist"
                                                                                                           <sfeist@alumni.princeton.edu
                                                                                                           >; "Hall, John"
                                                                                                           <jhall@cov.com>;
                                                                                                           <richard.epling@pillsburylaw.c
                                                                                                           om>; "Craig A. Domalewski"
                                                                                                           <cdomalewski@dhplaw.net>
02221           Message_Attachment   8/3/2006                                                                                                                                                  Settlement Withhold                               Draft settlement agreement term sheet with CONG_0220691          CONG_013
                                                                                                                                                                                                                                                 Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                 Protective Order.
02222           Message              8/3/2006      FW: Plan Term Sheet      "Brennan, Kerry A."            "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                            <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          revised term sheet.
                                                                            com>                           >
02223           Message_Attachment   8/3/2006                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding revised term sheet.
02224           Message_Attachment   8/3/2006                                                                                                                                                  Wholly Privileged      Work Product               Attorney client communication regarding
                                                                                                                                                                                                                                                 revised term sheet.


Congoleum - Privilege Log                                                                                                                              Page 180 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 182 of 265 PageID: 4137
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                      Email To                          Email CC                   Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
02225           Message              8/3/2006      ROC telephonic meeting 8/4 at Skip Feist                     'Adam H. Slutsky                  'Richard L. Epling                                 Settlement Withhold                              Communication with Congoleum Board              CONG_0220692     CONG_013
                                                   12:00 Noon EDST               <sfeist@alumni.princeton.edu   (adam@mimeo.com)'[adam@           (repling@pillsburylaw.com)'[re                                                                      discussing confidentially protected revisions
                                                                                 >                              mimeo.com]; 'C. Barnwell          pling@pillsburylaw.com];                                                                            within the settlement negotiation process to
                                                                                                                Straut (c/o                       'Mark N. Kaplan                                                                                     the term sheet with Ace; withheld pursuant
                                                                                                                lforester@hillsidecapital.com)'   (mkaplan@skadden.com)'[mka                                                                          to the June 2002 Protective Order.
                                                                                                                [lforester@hillsidecapital.com]   plan@skadden.com]; 'William
                                                                                                                ; 'Gayle Gann                     M. Marcus
                                                                                                                (gaylegann@drs.com)'[gaylega      (wmarcus@ambilt.com)'[wmar
                                                                                                                nn@drs.com]; 'Mark S.             cus@ambilt.com]; 'Richard G.
                                                                                                                Newman                            Marcus
                                                                                                                (msn@drs.com)'[msn@drs.co         (rgmarcus@prodigy.net)'[rgma
                                                                                                                m]; Jeffrey H. Coats              rcus@prodigy.net]; 'Roger S.
                                                                                                                (jcoats@mikronite.com)[jcoats     Marcus (c/o
                                                                                                                @mikronite.com]                   jweaver@congoleum.com)'[jw
                                                                                                                                                  eaver@congoleum.com]; Sid
                                                                                                                                                  Nayar
                                                                                                                                                  (snayar@congoleum.com)[sna
                                                                                                                                                  yar@congoleum.com]
02226           Message_Attachment   8/3/2006                                                                                                                                                        Settlement Withhold                              Term Sheet for the Ninth Modified Plan,         CONG_0220693     CONG_013
                                                                                                                                                                                                                                                      generated from mediation; withheld
                                                                                                                                                                                                                                                      pursuant to the May 2006 Protective Order.
02227           Message_Attachment   8/3/2006                                                                                                                                                        Settlement Withhold                              Draft settlement term sheet with Century        CONG_0220694     CONG_013
                                                                                                                                                                                                                                                      insurance; withheld pursuant to the June
                                                                                                                                                                                                                                                      2002 Protective Order.
02228           Message              8/3/2006      RE: Term Sheet                "Baxter, Michael"              "Skip Feist"                      <kerry.brennan@pillsburylaw.                       Partially Privileged   Attorney Client           Attorney-client communication regarding         CONG_0220695     CONG_013
                                                                                 <MBaxter@cov.com>              <sfeist@alumni.princeton.edu      com>;                                                                                               revised term sheet with Century; redacted
                                                                                                                >                                 <richard.epling@pillsburylaw.c                                                                      pursuant to the June 2002 Protective Order.
                                                                                                                                                  om>; "Dolin, Mitchell"
                                                                                                                                                  <mdolin@cov.com>
02229           Message_Attachment   8/3/2006                                                                                                                                                        Settlement Withhold                              Draft settlement agreement term sheet with CONG_0220697          CONG_013
                                                                                                                                                                                                                                                      Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.
02230           Message_Attachment   8/3/2006                                                                                                                                                        Settlement Withhold                              Draft settlement agreement term sheet with CONG_0220698          CONG_013
                                                                                                                                                                                                                                                      Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.
02231           Message              8/3/2006      RE: ROC telephonic meeting    Skip Feist                     'Adam H. Slutsky                  'Richard L. Epling                                 Settlement Withhold                              Communication with Congoleum Board            CONG_0220699       CONG_013
                                                   8/4 at 12:00 Noon EDST        <sfeist@alumni.princeton.edu   (adam@mimeo.com)'[adam@           (repling@pillsburylaw.com)'[re                                                                      discussing confidentially protected revisions
                                                                                 >                              mimeo.com]; 'C. Barnwell          pling@pillsburylaw.com];                                                                            within the settlement negotiation process to
                                                                                                                Straut (c/o                       'Mark N. Kaplan                                                                                     the term sheet with Ace; withheld pursuant
                                                                                                                lforester@hillsidecapital.com)'   (mkaplan@skadden.com)'[mka                                                                          to the June 2002 Protective Order and May
                                                                                                                [lforester@hillsidecapital.com]   plan@skadden.com]; 'William                                                                         2006 Protective Order.
                                                                                                                ; 'Gayle Gann                     M. Marcus
                                                                                                                (gaylegann@drs.com)'[gaylega      (wmarcus@ambilt.com)'[wmar
                                                                                                                nn@drs.com]; 'Mark S.             cus@ambilt.com]; 'Richard G.
                                                                                                                Newman                            Marcus
                                                                                                                (msn@drs.com)'[msn@drs.co         (rgmarcus@prodigy.net)'[rgma
                                                                                                                m]; Jeffrey H. Coats              rcus@prodigy.net]; 'Roger S.
                                                                                                                (jcoats@mikronite.com)[jcoats     Marcus (c/o
                                                                                                                @mikronite.com]                   jweaver@congoleum.com)'[jw
                                                                                                                                                  eaver@congoleum.com]; Sid
                                                                                                                                                  Nayar
                                                                                                                                                  (snayar@congoleum.com)[sna
                                                                                                                                                  yar@congoleum.com]
02232           Message_Attachment   8/3/2006                                                                                                                                                        Settlement Withhold                              Draft settlement agreement with                 CONG_0220700     CONG_013
                                                                                                                                                                                                                                                      ACE/Century; withheld pursuant to the June
                                                                                                                                                                                                                                                      2002 Protective Order.
02233           Message_Attachment   8/3/2006                                                                                                                                                        Settlement Withhold                              Settlement term sheet with Century              CONG_0246893     CONG_014
                                                                                                                                                                                                                                                      Indemnity Company; withheld pursuant to
                                                                                                                                                                                                                                                      the June 2002 Protective Order.
02234           Message_Attachment   8/3/2006                                                                                                                                                        Settlement Withhold                              Settlement term sheet with Century
                                                                                                                                                                                                                                                      Indemnity Company; withheld pursuant to
                                                                                                                                                                                                                                                      the June 2002 Protective Order.
02235           Message              8/4/2006      RE: ACE term sheet for ROC    "Baxter, Michael"              "Epling, Richard L."                                                                 Partially Privileged   Attorney Client           Attorney-client communication regarding         CONG_0246894     CONG_014
                                                                                 <MBaxter@cov.com>              <richard.epling@pillsburylaw.c                                                                                                        Century term sheet.
                                                                                                                om>; <sfeist@comcast.net>



Congoleum - Privilege Log                                                                                                                                     Page 181 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 183 of 265 PageID: 4138
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                      Email To                         Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
02236           Message_Attachment   8/4/2006                                                                                                                                                          Settlement Withhold                              Settlement term sheet with Century           CONG_0246895     CONG_014
                                                                                                                                                                                                                                                        Indemnity Company; withheld pursuant to
                                                                                                                                                                                                                                                        the June 2002 Protective Order.
02237           Message              8/4/2006      Confidential Mediation          "Brennan, Kerry A."            mepstein@hoaglandlongo.co        "Epling, Richard L."                                Settlement Withhold                              Confidential mediation communication with
                                                   Communication                   <kerry.brennan@pillsburylaw.   m;                               <richard.epling@pillsburylaw.c                                                                       mediators regarding the Century settlement
                                                                                   com>                           chambers_of_jhw@njb.uscour       om>; "Schiavoni, Tancred"                                                                            term sheet; withheld pursuant to the May
                                                                                                                  ts.gov                           <TSchiavoni@OMM.com>;                                                                                2006 Protective Order.
                                                                                                                                                   "Guy, Jonathan P."
                                                                                                                                                   <jguy@orrick.com>;
                                                                                                                                                   rer@capdale.com; "Dolin,
                                                                                                                                                   Mitchell" <mdolin@cov.com>;
                                                                                                                                                   "Baxter, Michael"
                                                                                                                                                   <MBaxter@cov.com>
02238           Message_Attachment   8/4/2006                                                                                                                                                          Settlement Withhold                              Settlement term sheet with Century
                                                                                                                                                                                                                                                        Indemnity Company; withheld pursuant to
                                                                                                                                                                                                                                                        the June 2002 and the May 2006 Protective
                                                                                                                                                                                                                                                        Orders.
02239           Message_Attachment   8/4/2006                                                                                                                                                          Settlement Withhold                              Draft Term Sheet for the Plan, generated     CONG_0220702     CONG_013
                                                                                                                                                                                                                                                        from mediation; withheld pursuant to the
                                                                                                                                                                                                                                                        May 2006 Protective Order.
02240           Message              8/4/2006      Draft E-mail to Judge Epstein   "Brennan, Kerry A."            "Ronald Reinsel"                                                                     Wholly Privileged      Attorney Client; Work     Attorney client communication regarding
                                                   and Judge Wizmur                <kerry.brennan@pillsburylaw.   <RER@capdale.com>;                                                                                          Product                   Plan Settlement.
                                                                                   com>                           esserman@sbep-law.com;
                                                                                                                  "Guy, Jonathan P."
                                                                                                                  <jguy@orrick.com>; "Mark S.
                                                                                                                  Chehi, Esq."
                                                                                                                  <mchehi@skadden.com>;
                                                                                                                  "Epling, Richard L."
                                                                                                                  <richard.epling@pillsburylaw.c
                                                                                                                  om>; "Sheikh, Lara R."
                                                                                                                  <lara.sheikh@pillsburylaw.com
                                                                                                                  >; "Skip Feist"
                                                                                                                  <sfeist@alumni.princeton.edu
                                                                                                                  >
02241           Message              8/4/2006      RE: Draft E-mail to Judge       "Ronald Reinsel"               "Brennan, Kerry A."                                                                  Wholly Privileged      Attorney Client; Work     Attorney client communication regarding
                                                   Epstein and Judge Wizmur        <RER@capdale.com>              <kerry.brennan@pillsburylaw.                                                                                Product                   Plan Settlement.
                                                                                                                  com>; <esserman@sbep-
                                                                                                                  law.com>; "Guy, Jonathan P."
                                                                                                                  <jguy@orrick.com>; "Mark S.
                                                                                                                  Chehi, Esq."
                                                                                                                  <mchehi@skadden.com>;
                                                                                                                  "Epling, Richard L."
                                                                                                                  <richard.epling@pillsburylaw.c
                                                                                                                  om>; "Sheikh, Lara R."
                                                                                                                  <lara.sheikh@pillsburylaw.com
                                                                                                                  >; "Skip Feist"
                                                                                                                  <sfeist@alumni.princeton.edu
                                                                                                                  >
02242           Message              8/4/2006      Re: FW: Letter                  "Russell L. Hewit"             "Baxter, Michael"                <richard.epling@pillsburylaw.c                      Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                   <rhewit@dhplaw.net>            <MBaxter@cov.com>;               om>;                                                                                                 Congoleum's corporate history.
                                                                                                                  <sfeist@alumni.princeton.edu     <cdomalewski@dhplaw.net>;
                                                                                                                  >                                <kerry.brennan@pillsburylaw.
                                                                                                                                                   com>; "Dolin, Mitchell"
                                                                                                                                                   <mdolin@cov.com>;
                                                                                                                                                   "Beckmann, Richard"
                                                                                                                                                   <rbeckmann@cov.com>
02243           Message              8/4/2006      RE: FW: Letter                  "Epling, Richard L."           "Russell L. Hewit"               cdomalewski@dhplaw.net;                             Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                   <richard.epling@pillsburylaw.c <rhewit@dhplaw.net>;             "Brennan, Kerry A."                                                                                  Congoleum's corporate history.
                                                                                   om>                            "Baxter, Michael"                <kerry.brennan@pillsburylaw.
                                                                                                                  <MBaxter@cov.com>;               com>; "Dolin, Mitchell"
                                                                                                                  sfeist@alumni.princeton.edu      <mdolin@cov.com>;
                                                                                                                                                   "Beckmann, Richard"
                                                                                                                                                   <rbeckmann@cov.com>




Congoleum - Privilege Log                                                                                                                                      Page 182 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 184 of 265 PageID: 4139
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                      Email To                        Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates     ProductionSet
02244           Message              8/4/2006      RE: FW: Letter                "Russell L. Hewit"             "Epling, Richard L."             cdomalewski@dhplaw.net;                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <rhewit@dhplaw.net>            <richard.epling@pillsburylaw.c   "Brennan, Kerry A."                                                                                  Congoleum's corporate history.
                                                                                                                om>; "Baxter, Michael"           <kerry.brennan@pillsburylaw.
                                                                                                                <MBaxter@cov.com>;               com>; "Dolin, Mitchell"
                                                                                                                sfeist@alumni.princeton.edu      <mdolin@cov.com>;
                                                                                                                                                 "Beckmann, Richard"
                                                                                                                                                 <rbeckmann@cov.com>
02245           Message              8/4/2006      Fwd: FW: Congoleum            "Russell L. Hewit"             MBaxter@cov.com;                                                                    Partially Privileged   Attorney Client            Attorney-client communication regarding     CONG_0220703    CONG_013
                                                   Corporation Subsidiaries      <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu                                                                                                           Congoleum's corporate history.
02246           Message              8/4/2006      RE: Revised draft letter to   "Brennan, Kerry A."            "Guy, Jonathan P."                                                                  Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                   Judges Epstein and Wizmur     <kerry.brennan@pillsburylaw.   <jguy@orrick.com>; "Ronald                                                                                 Product                    Plan Settlement.
                                                                                 com>                           Reinsel" <RER@capdale.com>;
                                                                                                                esserman@sbep-law.com;
                                                                                                                "Mark S. Chehi, Esq."
                                                                                                                <mchehi@skadden.com>;
                                                                                                                "Epling, Richard L."
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>; "Sheikh, Lara R."
                                                                                                                <lara.sheikh@pillsburylaw.com
                                                                                                                >; "Skip Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >
02247           Message              8/4/2006      Fwd: FW: Congoleum            "Russell L. Hewit"             MBaxter@cov.com;                                                                    Partially Privileged   Attorney Client            Attorney-client communication regarding     CONG_0220713    CONG_013
                                                   Corporation Subsidiaries      <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu                                                                                                           Congoleum's corporate history.
02248           Message              8/4/2006      Congoleum                     "Russell L. Hewit"             MBaxter@cov.com;                                                                    Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                                                 <rhewit@dhplaw.net>            sfeist@alumni.princeton.edu;                                                                                                          and containing work product memorandum
                                                                                                                shall@dhplaw.net                                                                                                                      concerning Congoleum's corporate history.
02249           Message_Attachment   8/4/2006                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication discussing
                                                                                                                                                                                                                           Product                    and containing work product memorandum
                                                                                                                                                                                                                                                      concerning Congoleum's corporate history.
02250           Message              8/4/2006      RE: Revised draft letter to   "Guy, Jonathan P."             "Brennan, Kerry A."              "Ronald Reinsel"                                   Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                   Judges Epstein and Wizmur     <jguy@orrick.com>              <kerry.brennan@pillsburylaw.     <RER@capdale.com>; "Sheikh,                                               Product                    Plan Settlement.
                                                                                                                com>                             Lara R."
                                                                                                                                                 <lara.sheikh@pillsburylaw.com
                                                                                                                                                 >; "Skip Feist"
                                                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                                                 >; esserman@sbep-law.com;
                                                                                                                                                 "Epling, Richard L."
                                                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                                                 om>; "Mark S. Chehi, Esq."
                                                                                                                                                 <mchehi@skadden.com>
02251           Message              8/4/2006      FW: Congoleum re: Settlement "Baxter, Michael"               "Baxter, Michael"                                                                   Settlement Withhold                               Attorney forward of settlement
                                                   DA7FT                        <MBaxter@cov.com>               <MBaxter@cov.com>;                                                                                                                    communication regarding attached draft
                                                                                                                "Beckmann, Richard"                                                                                                                   settlement agreement with Century;
                                                                                                                <rbeckmann@cov.com>;                                                                                                                  withheld pursuant to the June 2002
                                                                                                                "Craig Domalewski"                                                                                                                    Protective Order.
                                                                                                                <cdomalewski@dhplaw.net>;
                                                                                                                "Dolin, Mitchell"
                                                                                                                <mdolin@cov.com>; "Hall,
                                                                                                                John" <jhall@cov.com>; "Kerry
                                                                                                                Brennan"
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Richard Epling"
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>; "Russ Hewit"
                                                                                                                <rhewit@dhplaw.net>; "Skip
                                                                                                                Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >
02252           Message_Attachment   8/4/2006                                                                                                                                                       Settlement Withhold                               Draft settlement agreement with Century;
                                                                                                                                                                                                                                                      withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order.




Congoleum - Privilege Log                                                                                                                                   Page 183 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 185 of 265 PageID: 4140
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                    Email To                            Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02253           Message              8/4/2006      Confidential Mediation         "Brennan, Kerry A."            mepstein@hoaglandlongo.co        "Epling, Richard L."                               Wholly Privileged      Attorney Client; Work      Attorney client communication regarding
                                                   Communication                  <kerry.brennan@pillsburylaw.   m;                               <richard.epling@pillsburylaw.c                                            Product                    Plan Term Sheet.
                                                                                  com>                           chambers_of_jhw@njb.uscour       om>; "Sheikh, Lara R."
                                                                                                                 ts.gov                           <lara.sheikh@pillsburylaw.com
                                                                                                                                                  >; "Ronald Reinsel"
                                                                                                                                                  <RER@capdale.com>; "Guy,
                                                                                                                                                  Jonathan P."
                                                                                                                                                  <jguy@orrick.com>;
                                                                                                                                                  esserman@sbep-law.com;
                                                                                                                                                  "Mark S. Chehi, Esq."
                                                                                                                                                  <mchehi@skadden.com>;
                                                                                                                                                  "Dolin, Mitchell"
                                                                                                                                                  <mdolin@cov.com>; "Baxter,
                                                                                                                                                  Michael" <MBaxter@cov.com>
02254           Message_Attachment   8/4/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Work product regarding Plan Term Sheet.
                                                                                                                                                                                                                            Product
02255           Message              8/4/2006      RE: Congoleum re: Settlement   "Baxter, Michael"              "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   DA7FT                          <MBaxter@cov.com>              <MBaxter@cov.com>;                                                                                                                    comparison of select settlement agreements.
                                                                                                                 "Beckmann, Richard"
                                                                                                                 <rbeckmann@cov.com>;
                                                                                                                 "Craig Domalewski"
                                                                                                                 <cdomalewski@dhplaw.net>;
                                                                                                                 "Dolin, Mitchell"
                                                                                                                 <mdolin@cov.com>; "Hall,
                                                                                                                 John" <jhall@cov.com>; "Kerry
                                                                                                                 Brennan"
                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                 com>; "Richard Epling"
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>; "Russ Hewit"
                                                                                                                 <rhewit@dhplaw.net>; "Skip
                                                                                                                 Feist"
                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                 >
02256           Message_Attachment   8/4/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding comparison of
                                                                                                                                                                                                                                                       settlement agreement with Travelers against
                                                                                                                                                                                                                                                       draft of settlement agreement with Century.
02257           Message              8/4/2006      RE: FW: Letter                 "Russell L. Hewit"             "Baxter, Michael"                <cdomalewski@dhplaw.net>;                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <rhewit@dhplaw.net>            <MBaxter@cov.com>; "Epling,      "Brennan, Kerry A."                                                                                  Congoleum's corporate history.
                                                                                                                 Richard L."                      <kerry.brennan@pillsburylaw.
                                                                                                                 <richard.epling@pillsburylaw.c   com>; "Dolin, Mitchell"
                                                                                                                 om>;                             <mdolin@cov.com>;
                                                                                                                 <sfeist@alumni.princeton.edu     "Beckmann, Richard"
                                                                                                                 >                                <rbeckmann@cov.com>
02258           Message              8/4/2006      Re: FW: Congoleum re:          "Russell L. Hewit"             "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement DA7FT               <rhewit@dhplaw.net>            <MBaxter@cov.com>; "Baxter,                                                                                                           Congoleum's corporate history.
                                                                                                                 Michael"
                                                                                                                 <MBaxter@cov.com>;
                                                                                                                 "Beckmann, Richard"
                                                                                                                 <rbeckmann@cov.com>;
                                                                                                                 "Craig Domalewski"
                                                                                                                 <cdomalewski@dhplaw.net>;
                                                                                                                 "Dolin, Mitchell"
                                                                                                                 <mdolin@cov.com>; "Hall,
                                                                                                                 John" <jhall@cov.com>; "Kerry
                                                                                                                 Brennan"
                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                 com>; "Richard Epling"
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>; "Skip Feist"
                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                 >




Congoleum - Privilege Log                                                                                                                                    Page 184 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 186 of 265 PageID: 4141
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                              Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                 Email From                       Email To                         Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes          Begin Bates    ProductionSet
02259           Message              8/4/2006      RE: FW: Letter              "Epling, Richard L."           "Russell L. Hewit"               cdomalewski@dhplaw.net;                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                               <richard.epling@pillsburylaw.c <rhewit@dhplaw.net>;             "Brennan, Kerry A."                                                                                  Congoleum's corporate history.
                                                                               om>                            "Baxter, Michael"                <kerry.brennan@pillsburylaw.
                                                                                                              <MBaxter@cov.com>;               com>; "Dolin, Mitchell"
                                                                                                              sfeist@alumni.princeton.edu      <mdolin@cov.com>;
                                                                                                                                               "Beckmann, Richard"
                                                                                                                                               <rbeckmann@cov.com>
02260           Message              8/4/2006      Century Settlement Issues   "Brennan, Kerry A."            "Baxter, Michael"                "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                               <kerry.brennan@pillsburylaw.   <MBaxter@cov.com>;               <richard.epling@pillsburylaw.c                                                                       open settlement issues with Century.
                                                                               com>                           "Beckmann, Richard"              om>; "Spear, Robin L."
                                                                                                              <rbeckmann@cov.com>;             <robin.spear@pillsburylaw.co
                                                                                                              rhewit@dhplaw.net                m>; "Skip Feist"
                                                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                                                               >; "Dolin, Mitchell"
                                                                                                                                               <mdolin@cov.com>
02261           Message              8/4/2006      Re: FW: Letter              "Russell L. Hewit"             "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                               <rhewit@dhplaw.net>            <MBaxter@cov.com>; "Baxter,                                                                                                           Congoleum's corporate history.
                                                                                                              Michael"
                                                                                                              <MBaxter@cov.com>;
                                                                                                              "Beckmann, Richard"
                                                                                                              <rbeckmann@cov.com>;
                                                                                                              "Craig Domalewski"
                                                                                                              <cdomalewski@dhplaw.net>;
                                                                                                              "Dolin, Mitchell"
                                                                                                              <mdolin@cov.com>; "Hall,
                                                                                                              John" <jhall@cov.com>; "Kerry
                                                                                                              Brennan"
                                                                                                              <kerry.brennan@pillsburylaw.
                                                                                                              com>; "Richard Epling"
                                                                                                              <richard.epling@pillsburylaw.c
                                                                                                              om>; "Skip Feist"
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >
02262           Message_Attachment   8/4/2006                                                                                                                                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                    Congoleum's corporate history.
02263           Message              8/5/2006      Mark-Up of Settlement       "Baxter, Michael"              "Baxter, Michael"              <mbaxterva@comcast.net>                              Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Agreement                   <MBaxter@cov.com>              <MBaxter@cov.com>;                                                                                                                    comments on the Century settlement
                                                                                                              "Beckmann, Richard"                                                                                                                   agreement.
                                                                                                              <rbeckmann@cov.com>;
                                                                                                              "Craig Domalewski"
                                                                                                              <cdomalewski@dhplaw.net>;
                                                                                                              "Dolin, Mitchell"
                                                                                                              <mdolin@cov.com>; "Hall,
                                                                                                              John" <jhall@cov.com>; "Kerry
                                                                                                              Brennan"
                                                                                                              <kerry.brennan@pillsburylaw.
                                                                                                              com>; "Richard Epling"
                                                                                                              <richard.epling@pillsburylaw.c
                                                                                                              om>; "Russ Hewit"
                                                                                                              <rhewit@dhplaw.net>; "Skip
                                                                                                              Feist"
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >
02264           Message_Attachment   8/5/2006                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding revisions to the
                                                                                                                                                                                                                                                    draft Century settlement agreement.
02265           Message              8/5/2006      FW: Congoleum re: Settlement "Dolin, Mitchell"             "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   DA7FT                        <mdolin@cov.com>              <MBaxter@cov.com>;                                                                                                                    comments on the draft settlement
                                                                                                              <richard.epling@pillsburylaw.c                                                                                                        agreement with Century.
                                                                                                              om>; <rhewit@dhplaw.net>;
                                                                                                              <kbrennan@pillsburylaw.com>
                                                                                                              ; <cdomalewski@dhplaw.net>;
                                                                                                              <SFeist@alumni.princeton.edu
                                                                                                              >; "Hall, John"
                                                                                                              <jhall@cov.com>; "Beckmann,
                                                                                                              Richard"
                                                                                                              <rbeckmann@cov.com>


Congoleum - Privilege Log                                                                                                                                  Page 185 of 264
                                                                                     Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 187 of 265 PageID: 4142
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
02266           Message_Attachment   8/5/2006                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding revisions to the
                                                                                                                                                                                                                                                    draft settlement agreement with Century.
02267           Message              8/5/2006      RE: Mark-Up of Settlement   "Dolin, Mitchell"              "Baxter, Michael"              <mbaxterva@comcast.net>                               Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Agreement                   <mdolin@cov.com>               <MBaxter@cov.com>;                                                                                                                    comments on the draft settlement
                                                                                                              "Beckmann, Richard"                                                                                                                   agreement with Century.
                                                                                                              <rbeckmann@cov.com>;
                                                                                                              "Craig Domalewski"
                                                                                                              <cdomalewski@dhplaw.net>;
                                                                                                              "Hall, John" <jhall@cov.com>;
                                                                                                              "Kerry Brennan"
                                                                                                              <kerry.brennan@pillsburylaw.
                                                                                                              com>; "Richard Epling"
                                                                                                              <richard.epling@pillsburylaw.c
                                                                                                              om>; "Russ Hewit"
                                                                                                              <rhewit@dhplaw.net>; "Skip
                                                                                                              Feist"
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >
02268           Message              8/5/2006      Re: NEW Mark-Up of          mbaxterva@comcast.net          "Baxter, Michael"                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Settlement Agreement                                       <MBaxter@cov.com>; "Baxter,                                                                                                           comments on the draft settlement
                                                                                                              Michael"                                                                                                                              agreement with Century.
                                                                                                              <MBaxter@cov.com>;
                                                                                                              "Beckmann, Richard"
                                                                                                              <rbeckmann@cov.com>;
                                                                                                              "Craig Domalewski"
                                                                                                              <cdomalewski@dhplaw.net>;
                                                                                                              "Dolin, Mitchell"
                                                                                                              <mdolin@cov.com>; "Hall,
                                                                                                              John" <jhall@cov.com>; "Kerry
                                                                                                              Brennan"
                                                                                                              <kerry.brennan@pillsburylaw.
                                                                                                              com>; "Richard Epling"
                                                                                                              <richard.epling@pillsburylaw.c
                                                                                                              om>; "Russ Hewit"
                                                                                                              <rhewit@dhplaw.net>; "Skip
                                                                                                              Feist"
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >
02269           Message_Attachment   8/5/2006                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding revisions to the
                                                                                                                                                                                                                                                    draft settlement agreement with Century.
02270           Message              8/5/2006      RE: Mark-Up of Settlement   "Epling, Richard L."           "Dolin, Mitchell"               mbaxterva@comcast.net                                Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Agreement                   <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Baxter,                                                                                                            comments on the draft settlement
                                                                               om>                            Michael"                                                                                                                              agreement with Century.
                                                                                                              <MBaxter@cov.com>;
                                                                                                              "Beckmann, Richard"
                                                                                                              <rbeckmann@cov.com>;
                                                                                                              "Craig Domalewski"
                                                                                                              <cdomalewski@dhplaw.net>;
                                                                                                              "Hall, John" <jhall@cov.com>;
                                                                                                              "Brennan, Kerry A."
                                                                                                              <kerry.brennan@pillsburylaw.
                                                                                                              com>; "Russ Hewit"
                                                                                                              <rhewit@dhplaw.net>; "Skip
                                                                                                              Feist"
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >




Congoleum - Privilege Log                                                                                                                                Page 186 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 188 of 265 PageID: 4143
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                    Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
02271           Message              8/5/2006      Re: FW: Letter                 "Baxter, Michael"            <rhewit@dhplaw.net>;                                                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <MBaxter@cov.com>            "Beckmann, Richard"                                                                                                                   provisions of insurance settlement draft and
                                                                                                               <rbeckmann@cov.com>;                                                                                                                  negotiations for same.
                                                                                                               <cdomalewski@dhplaw.net>;
                                                                                                               "Dolin, Mitchell"
                                                                                                               <mdolin@cov.com>; "Hall,
                                                                                                               John" <jhall@cov.com>;
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>;
                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                               om>;
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >
02272           Message              8/5/2006      FW: Congoleum re: Settlement "Baxter, Michael"              "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   DA7FT                        <MBaxter@cov.com>              <MBaxter@cov.com>;                                                                                                                    comments on the draft settlement
                                                                                                               "Beckmann, Richard"                                                                                                                   agreement with Century.
                                                                                                               <rbeckmann@cov.com>;
                                                                                                               "Craig Domalewski"
                                                                                                               <cdomalewski@dhplaw.net>;
                                                                                                               "Dolin, Mitchell"
                                                                                                               <mdolin@cov.com>; "Hall,
                                                                                                               John" <jhall@cov.com>; "Kerry
                                                                                                               Brennan"
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>; "Richard Epling"
                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                               om>; "Russ Hewit"
                                                                                                               <rhewit@dhplaw.net>; "Skip
                                                                                                               Feist"
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >
02273           Message_Attachment   8/5/2006                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding revisions to draft
                                                                                                                                                                                                                                                     settlement agreement with Century.
02274           Message              8/5/2006      RE: Congoleum re: Settlement "Epling, Richard L."           "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   DA7FT                        <richard.epling@pillsburylaw.c <MBaxter@cov.com>;                                                                                                                    comments on the draft settlement
                                                                                om>                            "Beckmann, Richard"                                                                                                                   agreement with Century.
                                                                                                               <rbeckmann@cov.com>;
                                                                                                               "Craig Domalewski"
                                                                                                               <cdomalewski@dhplaw.net>;
                                                                                                               "Dolin, Mitchell"
                                                                                                               <mdolin@cov.com>; "Hall,
                                                                                                               John" <jhall@cov.com>;
                                                                                                               "Brennan, Kerry A."
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>; "Russ Hewit"
                                                                                                               <rhewit@dhplaw.net>; "Skip
                                                                                                               Feist"
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >
02275           Message              8/6/2006      FW: Congoleum re: Settlement "Epling, Richard L."           sfeist@comcast.net; "Brennan,                                                       Settlement Withhold                               Attorney forward of settlement
                                                   DA7FT                        <richard.epling@pillsburylaw.c Kerry A."                                                                                                                             communication with Travelers related to
                                                                                om>                            <kerry.brennan@pillsburylaw.                                                                                                          settlement between Congoleum and
                                                                                                               com>                                                                                                                                  Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                     Protective Order.
02276           Message              8/6/2006      FW:                            "Dolin, Mitchell"            "Baxter, Michael"                <rhewit@dhplaw.net>;                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <mdolin@cov.com>             <MBaxter@cov.com>                <cdomalewski@dhplaw.net>;                                                                            Century settlement discussions.
                                                                                                                                                <SFeist@alumni.princeton.edu
                                                                                                                                                >;
                                                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                                                om>




Congoleum - Privilege Log                                                                                                                                   Page 187 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 189 of 265 PageID: 4144
                                                                                                                              DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                 Email From                   Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
02277           Message              8/6/2006      RE: Congoleum               "Dolin, Mitchell"          "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                               <mdolin@cov.com>           <MBaxter@cov.com>;                                                                                                                    Century settlement discussions.
                                                                                                          "Beckmann, Richard"
                                                                                                          <rbeckmann@cov.com>;
                                                                                                          "Craig Domalewski"
                                                                                                          <cdomalewski@dhplaw.net>;
                                                                                                          "Hall, John" <jhall@cov.com>;
                                                                                                          "Kerry Brennan"
                                                                                                          <kerry.brennan@pillsburylaw.
                                                                                                          com>; "Richard Epling"
                                                                                                          <richard.epling@pillsburylaw.c
                                                                                                          om>; "Russ Hewit"
                                                                                                          <rhewit@dhplaw.net>; "Skip
                                                                                                          Feist"
                                                                                                          <sfeist@alumni.princeton.edu
                                                                                                          >
02278           Message              8/6/2006      FW: Congoleum re: Settlement "Dolin, Mitchell"         "Baxter, Michael"              <richard.epling@pillsburylaw.c                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   DA7FT                        <mdolin@cov.com>          <MBaxter@cov.com>              om>;                                                                                                   revisions to draft settlement agreement with
                                                                                                                                         <kbrennan@pillsburylaw.com>                                                                            Century.
                                                                                                                                         ; "Beckmann, Richard"
                                                                                                                                         <rbeckmann@cov.com>;
                                                                                                                                         <rhewit@dhplaw.net>;
                                                                                                                                         <cdomalewski@dhplaw.net>;
                                                                                                                                         "Hall, John" <jhall@cov.com>;
                                                                                                                                         <SFeist@alumni.princeton.edu
                                                                                                                                         >
02279           Message_Attachment   8/6/2006                                                                                                                                                 Wholly Privileged      Work Product               Work product regarding draft settlement
                                                                                                                                                                                                                                                agreement with Century.
02280           Message              8/6/2006      Congoleum                   "Craig A. Domalewski"      mdolin@cov.com;                                                                     Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                               <cdomalewski@dhplaw.net>   MBaxter@cov.com;                                                                                           Product                    work product notes regarding issues related
                                                                                                          rbeckmann@cov.com;                                                                                                                    to settlement involving insurance litigation
                                                                                                          richard.epling@pillsburylaw.co                                                                                                        and bankruptcy litigation.
                                                                                                          m;
                                                                                                          kerry.brennan@pillsburylaw.c
                                                                                                          om;
                                                                                                          sfeist@alumni.princeton.edu;
                                                                                                          rhewit@dhplaw.net;
                                                                                                          shall@dhplaw.net;
                                                                                                          cdomalewski@dhplaw.net
02281           Message_Attachment   8/6/2006                                                                                                                                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                     Product                    work product notes regarding issues related
                                                                                                                                                                                                                                                to settlement involving insurance litigation
                                                                                                                                                                                                                                                and bankruptcy litigation.
02282           Message_Attachment   8/6/2006                                                                                                                                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                     Product                    work product notes regarding issues related
                                                                                                                                                                                                                                                to settlement involving insurance litigation
                                                                                                                                                                                                                                                and bankruptcy litigation.
02283           Message_Attachment   8/6/2006                                                                                                                                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                     Product                    work product notes regarding issues related
                                                                                                                                                                                                                                                to settlement involving insurance litigation
                                                                                                                                                                                                                                                and bankruptcy litigation.
02284           Message_Attachment   8/6/2006                                                                                                                                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                     Product                    work product notes regarding issues related
                                                                                                                                                                                                                                                to settlement involving insurance litigation
                                                                                                                                                                                                                                                and bankruptcy litigation.
02285           Message_Attachment   8/6/2006                                                                                                                                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                     Product                    work product notes regarding issues related
                                                                                                                                                                                                                                                to settlement involving insurance litigation
                                                                                                                                                                                                                                                and bankruptcy litigation.




Congoleum - Privilege Log                                                                                                                            Page 188 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 190 of 265 PageID: 4145
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                 Email From                      Email To                       Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
02286           Message              8/6/2006      FW: Congoleum comments on   "Baxter, Michael"              "Baxter, Michael"                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement Agreement        <MBaxter@cov.com>              <MBaxter@cov.com>;                                                                                                                     revisions to draft settlement agreement with
                                                                                                              "Beckmann, Richard"                                                                                                                    Century.
                                                                                                              <rbeckmann@cov.com>;
                                                                                                              "Craig Domalewski"
                                                                                                              <cdomalewski@dhplaw.net>;
                                                                                                              "Dolin, Mitchell"
                                                                                                              <mdolin@cov.com>; "Hall,
                                                                                                              John" <jhall@cov.com>; "Kerry
                                                                                                              Brennan"
                                                                                                              <kerry.brennan@pillsburylaw.
                                                                                                              com>; "Richard Epling"
                                                                                                              <richard.epling@pillsburylaw.c
                                                                                                              om>; "Russ Hewit"
                                                                                                              <rhewit@dhplaw.net>; "Skip
                                                                                                              Feist"
                                                                                                              <sfeist@alumni.princeton.edu
                                                                                                              >
02287           Message_Attachment   8/6/2006                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding revisions to draft
                                                                                                                                                                                                                                                     settlement agreement with Century.
02288           Message_Attachment   8/6/2006                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding revisions to draft
                                                                                                                                                                                                                                                     settlement agreement with Century.
02289           Message              8/6/2006      Re: Congoleum               "Dolin, Mitchell"              <richard.epling@pillsburylaw.c                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                               <mdolin@cov.com>               om>; "Baxter, Michael"                                                                                                                 settlement discussions with Century.
                                                                                                              <MBaxter@cov.com>;
                                                                                                              "Beckmann, Richard"
                                                                                                              <rbeckmann@cov.com>;
                                                                                                              <cdomalewski@dhplaw.net>;
                                                                                                              "Hall, John" <jhall@cov.com>;
                                                                                                              <kerry.brennan@pillsburylaw.
                                                                                                              com>; <rhewit@dhplaw.net>;
                                                                                                              <SFeist@alumni.princeton.edu
                                                                                                              >
02290           Message              8/6/2006      Re: Congoleum               "Epling, Richard L."           mdolin@cov.com;                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                               <richard.epling@pillsburylaw.c sfeist@comcast.net; "Brennan,                                                                                                          settlement discussions with Century.
                                                                               om>                            Kerry A."
                                                                                                              <kerry.brennan@pillsburylaw.
                                                                                                              com>
02291           Message              8/7/2006      RE: Congoleum/Atty client   Skip Feist                     'Dolin,                                                                              Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   privilege                   <sfeist@alumni.princeton.edu Mitchell'[mdolin@cov.com];                                                                                                               settlement discussions with Century.
                                                                               >                              'Baxter,
                                                                                                              Michael'[MBaxter@cov.com];
                                                                                                              'Beckmann,
                                                                                                              Richard'[rbeckmann@cov.com
                                                                                                              ]; 'Craig
                                                                                                              Domalewski'[cdomalewski@dh
                                                                                                              plaw.net]; 'Hall,
                                                                                                              John'[jhall@cov.com]; 'Kerry
                                                                                                              Brennan'[kerry.brennan@pills
                                                                                                              burylaw.com]; 'Richard
                                                                                                              Epling'[richard.epling@pillsbur
                                                                                                              ylaw.com]; 'Russ
                                                                                                              Hewit'[rhewit@dhplaw.net]
02292           Message              8/7/2006      FW: Blackline               "Dolin, Mitchell"              <sfeist@comcast.net>                                                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                               <mdolin@cov.com>                                                                                                                                                      prior settlement comparisons to Century
                                                                                                                                                                                                                                                     draft settlement.
02293           Message_Attachment   8/7/2006                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding revisions to draft
                                                                                                                                                                                                                                                     settlement agreement with Century.
02294           Message              8/7/2006      FW: Congoleum - Settlement   "Dolin, Mitchell"             <sfeist@comcast.net>                                                                 Settlement Withhold                               Attorney forward to client of settlement
                                                   and Policy Buyback Agreement <mdolin@cov.com>                                                                                                                                                     communication with Century; withheld
                                                   and Release                                                                                                                                                                                       pursuant to the June 2002 Protective Order.
02295           Message_Attachment   8/7/2006                                                                                                                                                      Settlement Withhold                               Draft settlement agreement with Century;
                                                                                                                                                                                                                                                     withheld pursuant to the June 2002
                                                                                                                                                                                                                                                     Protective Order.
02296           Message_Attachment   8/7/2006                                                                                                                                                      Settlement Withhold                               Draft settlement agreement with Century;
                                                                                                                                                                                                                                                     withheld pursuant to the June 2002
                                                                                                                                                                                                                                                     Protective Order.

Congoleum - Privilege Log                                                                                                                                Page 189 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 191 of 265 PageID: 4146
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                  Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes                Begin Bates    ProductionSet
02297           Message_Attachment   8/7/2006                                                                                                                                                       Settlement Withhold                              Century responses to Covington comments
                                                                                                                                                                                                                                                     to draft settlement agreement; withheld
                                                                                                                                                                                                                                                     pursuant to the June 2002 Protective Order.
02298           Message              8/7/2006      RE: Congoleum                "Beckmann, Richard"            "Dolin, Mitchell"                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                <rbeckmann@cov.com>            <mdolin@cov.com>; "Baxter,                                                                                                            updates to draft policy list.
                                                                                                               Michael"
                                                                                                               <MBaxter@cov.com>; "Craig
                                                                                                               Domalewski"
                                                                                                               <cdomalewski@dhplaw.net>;
                                                                                                               "Hall, John" <jhall@cov.com>;
                                                                                                               "Kerry Brennan"
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>; "Richard Epling"
                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                               om>; "Russ Hewit"
                                                                                                               <rhewit@dhplaw.net>; "Skip
                                                                                                               Feist"
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >; <sfeist@comcast.net>
02299           Message_Attachment   8/7/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to exhibit
                                                                                                                                                                                                                                                     to draft settlement agreement with Century.
02300           Message              8/7/2006      RE: Congoleum                "Dolin, Mitchell"              "Beckmann, Richard"                                                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                <mdolin@cov.com>               <rbeckmann@cov.com>;                                                                                                                  revisions to draft exhibit to draft settlement
                                                                                                               "Baxter, Michael"                                                                                                                     agreement with Century.
                                                                                                               <MBaxter@cov.com>; "Craig
                                                                                                               Domalewski"
                                                                                                               <cdomalewski@dhplaw.net>;
                                                                                                               "Hall, John" <jhall@cov.com>;
                                                                                                               "Kerry Brennan"
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>; "Richard Epling"
                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                               om>; "Russ Hewit"
                                                                                                               <rhewit@dhplaw.net>; "Skip
                                                                                                               Feist"
                                                                                                               <sfeist@alumni.princeton.edu
                                                                                                               >; <sfeist@comcast.net>
02301           Message              8/7/2006      FW: Congoleum - Settlement   "Baxter, Michael"              "Baxter, Michael"                                                                    Settlement Withhold                              Attorney forward to client of settlement
                                                   and Policy Buyback Agreement <MBaxter@cov.com>              <MBaxter@cov.com>;                                                                                                                    communication with Century; withheld
                                                   and Release                                                 "Beckmann, Richard"                                                                                                                   pursuant to the June 2002 Protective Order.
                                                                                                               <rbeckmann@cov.com>;
                                                                                                               "Craig Domalewski"
                                                                                                               <cdomalewski@dhplaw.net>;
                                                                                                               "Dolin, Mitchell"
                                                                                                               <mdolin@cov.com>; "Hall,
                                                                                                               John" <jhall@cov.com>; "Kerry
                                                                                                               Brennan"
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>; "Richard Epling"
                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                               om>; "Russ Hewit"
                                                                                                               <rhewit@dhplaw.net>; "Skip
                                                                                                               Feist" <sfeist@comcast.net>
02302           Message              8/7/2006      Ace agreement comments       Skip Feist                     'Baxter,                       Craig Domalewski                                      Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                <sfeist@alumni.princeton.edu   Michael'[MBaxter@cov.com]      (cdomalewski@dhplaw.net)[cd                                                                            comments on the draft settlement
                                                                                >                                                             omalewski@dhplaw.net]                                                                                  agreement with Century.
02303           Message              8/7/2006      FW: Congoleum - Settlement   "Dolin, Mitchell"              "Baxter, Michael"                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   and Policy Buyback Agreement <mdolin@cov.com>               <MBaxter@cov.com>;                                                                                                                    comments on the draft settlement
                                                   and Release                                                 <SFeist@alumni.princeton.edu                                                                                                          agreement with Century.
                                                                                                               >; <sfeist@comcast.net>;
                                                                                                               <rhewit@dhplaw.net>;
                                                                                                               <cdomalewski@dhplaw.net>;
                                                                                                               "Beckmann, Richard"
                                                                                                               <rbeckmann@cov.com>;
                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                               om>


Congoleum - Privilege Log                                                                                                                                 Page 190 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 192 of 265 PageID: 4147
                                                                                                                            DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                              Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                          Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                  Email From              Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates    ProductionSet
02304           Message_Attachment   8/7/2006                                                                                                                                               Wholly Privileged      Work Product              Work product regarding revisions to draft
                                                                                                                                                                                                                                             settlement agreement with Century.
02305           Message              8/7/2006      Re: FW: Congoleum -           "Russell L. Hewit"    "Dolin, Mitchell"                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Settlement and Policy Buyback <rhewit@dhplaw.net>   <mdolin@cov.com>; "Baxter,                                                                                                            issues involved in settlement negotiations
                                                   Agreement and Release                               Michael"                                                                                                                              with Century; embedded correspondence
                                                                                                       <MBaxter@cov.com>;                                                                                                                    withheld subject to June 2002 Protective
                                                                                                       <SFeist@alumni.princeton.edu                                                                                                          Order, June 2004 Protective Order, and May
                                                                                                       >; <sfeist@comcast.net>;                                                                                                              2006 Protective Order.
                                                                                                       <cdomalewski@dhplaw.net>;
                                                                                                       "Beckmann, Richard"
                                                                                                       <rbeckmann@cov.com>;
                                                                                                       <richard.epling@pillsburylaw.c
                                                                                                       om>
02306           Message_Attachment   8/7/2006                                                                                                                                               Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                                                                                                                                                             issues involved in settlement negotiations
                                                                                                                                                                                                                                             with Century.
02307           Message_Attachment   8/7/2006                                                                                                                                               Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                                                                                                                                                             issues involved in settlement negotiations
                                                                                                                                                                                                                                             with Century.
02308           Message              8/7/2006      RE: FW: Congoleum -           "Baxter, Michael"     "Russell L. Hewit"                                                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Settlement and Policy Buyback <MBaxter@cov.com>     <rhewit@dhplaw.net>; "Dolin,                                                                                                          issues involved in settlement negotiations
                                                   Agreement and Release                               Mitchell" <mdolin@cov.com>;                                                                                                           with Century; embedded correspondence
                                                                                                       <SFeist@alumni.princeton.edu                                                                                                          withheld subject to June 2002 Protective
                                                                                                       >; <sfeist@comcast.net>;                                                                                                              Order, June 2004 Protective Order, and May
                                                                                                       <cdomalewski@dhplaw.net>;                                                                                                             2006 Protective Order.
                                                                                                       "Beckmann, Richard"
                                                                                                       <rbeckmann@cov.com>;
                                                                                                       <richard.epling@pillsburylaw.c
                                                                                                       om>
02309           Message              8/7/2006      Re: FW: Congoleum -           "Dolin, Mitchell"     <cdomalewski@dhplaw.net>; <shall@dhplaw.net>                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Settlement and Policy Buyback <mdolin@cov.com>      "Baxter, Michael"                                                                                                                     comments on the draft settlement
                                                   Agreement and Release                               <MBaxter@cov.com>;                                                                                                                    agreement with Century.
                                                                                                       <SFeist@alumni.princeton.edu
                                                                                                       >; <sfeist@comcast.net>;
                                                                                                       <rhewit@dhplaw.net>;
                                                                                                       "Beckmann, Richard"
                                                                                                       <rbeckmann@cov.com>;
                                                                                                       <richard.epling@pillsburylaw.c
                                                                                                       om>
02310           Message              8/7/2006      Re: FW: Congoleum -           "Dolin, Mitchell"     <cdomalewski@dhplaw.net>; <shall@dhplaw.net>                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Settlement and Policy Buyback <mdolin@cov.com>      "Baxter, Michael"                                                                                                                     comments on the draft settlement
                                                   Agreement and Release                               <MBaxter@cov.com>;                                                                                                                    agreement with Century.
                                                                                                       <SFeist@alumni.princeton.edu
                                                                                                       >; <sfeist@comcast.net>;
                                                                                                       <rhewit@dhplaw.net>;
                                                                                                       "Beckmann, Richard"
                                                                                                       <rbeckmann@cov.com>;
                                                                                                       <richard.epling@pillsburylaw.c
                                                                                                       om>
02311           Message              8/7/2006      Re: FW: Congoleum -           "Russell L. Hewit"    "Dolin, Mitchell"              <shall@dhplaw.net>                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Settlement and Policy Buyback <rhewit@dhplaw.net>   <mdolin@cov.com>;                                                                                                                     comments on the draft settlement
                                                   Agreement and Release                               <cdomalewski@dhplaw.net>;                                                                                                             agreement with Century.
                                                                                                       "Baxter, Michael"
                                                                                                       <MBaxter@cov.com>;
                                                                                                       <SFeist@alumni.princeton.edu
                                                                                                       >; <sfeist@comcast.net>;
                                                                                                       "Beckmann, Richard"
                                                                                                       <rbeckmann@cov.com>;
                                                                                                       <richard.epling@pillsburylaw.c
                                                                                                       om>




Congoleum - Privilege Log                                                                                                                         Page 191 of 264
                                                                                     Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 193 of 265 PageID: 4148
                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject                   Email From               Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes          Begin Bates    ProductionSet
02312           Message           8/7/2006      RE: FW: Congoleum -           "Dolin, Mitchell"      "Russell L. Hewit"               <shall@dhplaw.net>                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Settlement and Policy Buyback <mdolin@cov.com>       <rhewit@dhplaw.net>;                                                                                                                  comments on the draft settlement
                                                Agreement and Release                                <cdomalewski@dhplaw.net>;                                                                                                             agreement with Century.
                                                                                                     "Baxter, Michael"
                                                                                                     <MBaxter@cov.com>;
                                                                                                     <SFeist@alumni.princeton.edu
                                                                                                     >; <sfeist@comcast.net>;
                                                                                                     "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>
02313           Message           8/7/2006      RE: FW: Congoleum -           "Dolin, Mitchell"      "Dolin, Mitchell"                <shall@dhplaw.net>                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Settlement and Policy Buyback <mdolin@cov.com>       <mdolin@cov.com>; "Russell                                                                                                            comments on the draft settlement
                                                Agreement and Release                                L. Hewit"                                                                                                                             agreement with Century.
                                                                                                     <rhewit@dhplaw.net>;
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Baxter, Michael"
                                                                                                     <MBaxter@cov.com>;
                                                                                                     <SFeist@alumni.princeton.edu
                                                                                                     >; <sfeist@comcast.net>;
                                                                                                     "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>
02314           Message           8/7/2006      RE: FW: Congoleum -           "Russell L. Hewit"     "Dolin, Mitchell"                <shall@dhplaw.net>                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Settlement and Policy Buyback <rhewit@dhplaw.net>    <mdolin@cov.com>;                                                                                                                     comments on the draft settlement
                                                Agreement and Release                                <cdomalewski@dhplaw.net>;                                                                                                             agreement with Century.
                                                                                                     "Baxter, Michael"
                                                                                                     <MBaxter@cov.com>;
                                                                                                     <SFeist@alumni.princeton.edu
                                                                                                     >; <sfeist@comcast.net>;
                                                                                                     "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>
02315           Message           8/7/2006      RE: FW: Congoleum -           "Dolin, Mitchell"      "Russell L. Hewit"               <shall@dhplaw.net>                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Settlement and Policy Buyback <mdolin@cov.com>       <rhewit@dhplaw.net>;                                                                                                                  comments on the draft settlement
                                                Agreement and Release                                <cdomalewski@dhplaw.net>;                                                                                                             agreement with Century.
                                                                                                     "Baxter, Michael"
                                                                                                     <MBaxter@cov.com>;
                                                                                                     <SFeist@alumni.princeton.edu
                                                                                                     >; <sfeist@comcast.net>;
                                                                                                     "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>
02316           Message           8/7/2006      RE: FW: Congoleum -           "Russell L. Hewit"     "Dolin, Mitchell"                <shall@dhplaw.net>                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Settlement and Policy Buyback <rhewit@dhplaw.net>    <mdolin@cov.com>; "Dolin,                                                                                                             comments on the draft settlement
                                                Agreement and Release                                Mitchell" <mdolin@cov.com>;                                                                                                           agreement with Century.
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Baxter, Michael"
                                                                                                     <MBaxter@cov.com>;
                                                                                                     <SFeist@alumni.princeton.edu
                                                                                                     >; <sfeist@comcast.net>;
                                                                                                     "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>




Congoleum - Privilege Log                                                                                                                       Page 192 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 194 of 265 PageID: 4149
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                        Email To                     Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02317           Message              8/7/2006      RE: FW: Congoleum -           "Dolin, Mitchell"               "Russell L. Hewit"             <shall@dhplaw.net>                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement and Policy Buyback <mdolin@cov.com>                <rhewit@dhplaw.net>;                                                                                                                 comments on the draft settlement
                                                   Agreement and Release                                         <cdomalewski@dhplaw.net>;                                                                                                            agreement with Century.
                                                                                                                 "Baxter, Michael"
                                                                                                                 <MBaxter@cov.com>;
                                                                                                                 <SFeist@alumni.princeton.edu
                                                                                                                 >; <sfeist@comcast.net>;
                                                                                                                 "Beckmann, Richard"
                                                                                                                 <rbeckmann@cov.com>;
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>
02318           Message              8/7/2006      RE: FW: Congoleum -           "Russell L. Hewit"              "Dolin, Mitchell"              <shall@dhplaw.net>                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement and Policy Buyback <rhewit@dhplaw.net>             <mdolin@cov.com>;                                                                                                                    comments on the draft settlement
                                                   Agreement and Release                                         <cdomalewski@dhplaw.net>;                                                                                                            agreement with Century.
                                                                                                                 "Baxter, Michael"
                                                                                                                 <MBaxter@cov.com>;
                                                                                                                 <SFeist@alumni.princeton.edu
                                                                                                                 >; <sfeist@comcast.net>;
                                                                                                                 "Beckmann, Richard"
                                                                                                                 <rbeckmann@cov.com>;
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>
02319           Message              8/7/2006      Mark-Up of Century Draft       "Baxter, Michael"              "Baxter, Michael"                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <MBaxter@cov.com>              <MBaxter@cov.com>;                                                                                                                   revisions to draft settlement with Century.
                                                                                                                 "Beckmann, Richard"
                                                                                                                 <rbeckmann@cov.com>;
                                                                                                                 "Craig Domalewski"
                                                                                                                 <cdomalewski@dhplaw.net>;
                                                                                                                 "Dolin, Mitchell"
                                                                                                                 <mdolin@cov.com>; "Hall,
                                                                                                                 John" <jhall@cov.com>; "Kerry
                                                                                                                 Brennan"
                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                 com>; "Richard Epling"
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>; "Russ Hewit"
                                                                                                                 <rhewit@dhplaw.net>; "Skip
                                                                                                                 Feist" <sfeist@comcast.net>
02320           Message_Attachment   8/7/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding working draft of
                                                                                                                                                                                                                                                      Century settlement agreement.
02321           Message              8/7/2006      RE: Congoleum re: Settlement   "Sheikh, Lara R."             "Epling, Richard L."                                                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   DA7FT                          <lara.sheikh@pillsburylaw.com <richard.epling@pillsburylaw.c                                                                                                        comments on the draft settlement
                                                                                  >                             om>; "Dolin, Mitchell"                                                                                                                agreement with Century.
                                                                                                                <mdolin@cov.com>; "Baxter,
                                                                                                                Michael"
                                                                                                                <MBaxter@cov.com>;
                                                                                                                rhewit@dhplaw.net;
                                                                                                                "Brennan, Kerry A."
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>;
                                                                                                                cdomalewski@dhplaw.net;
                                                                                                                SFeist@alumni.princeton.edu;
                                                                                                                "Hall, John" <jhall@cov.com>;
                                                                                                                "Beckmann, Richard"
                                                                                                                <rbeckmann@cov.com>




Congoleum - Privilege Log                                                                                                                                 Page 193 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 195 of 265 PageID: 4150
                                                                                                                             DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                               Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                             Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                     Email From               Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02322           Message              8/7/2006      FW: Congoleum                  "Baxter, Michael"      "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <MBaxter@cov.com>      <MBaxter@cov.com>;                                                                                                                    search of insurance policies from the 1990s
                                                                                                         "Beckmann, Richard"                                                                                                                   and/or 2000s.
                                                                                                         <rbeckmann@cov.com>;
                                                                                                         "Craig Domalewski"
                                                                                                         <cdomalewski@dhplaw.net>;
                                                                                                         "Dolin, Mitchell"
                                                                                                         <mdolin@cov.com>; "Hall,
                                                                                                         John" <jhall@cov.com>; "Kerry
                                                                                                         Brennan"
                                                                                                         <kerry.brennan@pillsburylaw.
                                                                                                         com>; "Richard Epling"
                                                                                                         <richard.epling@pillsburylaw.c
                                                                                                         om>; "Russ Hewit"
                                                                                                         <rhewit@dhplaw.net>; "Skip
                                                                                                         Feist" <sfeist@comcast.net>
02323           Message              8/7/2006      Re: Mark-Up of Century Draft   "Russell L. Hewit"     "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <rhewit@dhplaw.net>    <MBaxter@cov.com>; "Baxter,                                                                                                           revisions to settlement agreement with
                                                                                                         Michael"                                                                                                                              Century.
                                                                                                         <MBaxter@cov.com>;
                                                                                                         "Beckmann, Richard"
                                                                                                         <rbeckmann@cov.com>;
                                                                                                         "Craig Domalewski"
                                                                                                         <cdomalewski@dhplaw.net>;
                                                                                                         "Dolin, Mitchell"
                                                                                                         <mdolin@cov.com>; "Hall,
                                                                                                         John" <jhall@cov.com>; "Kerry
                                                                                                         Brennan"
                                                                                                         <kerry.brennan@pillsburylaw.
                                                                                                         com>; "Richard Epling"
                                                                                                         <richard.epling@pillsburylaw.c
                                                                                                         om>; "Skip Feist"
                                                                                                         <sfeist@comcast.net>
02324           Message_Attachment   8/7/2006                                                                                                                                                Wholly Privileged      Work Product               Work product regarding working draft of
                                                                                                                                                                                                                                               various sections of settlement agreement
                                                                                                                                                                                                                                               with Century.
02325           Message              8/7/2006      Re: Mark-Up of Century Draft   "Russell L. Hewit"     "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <rhewit@dhplaw.net>    <MBaxter@cov.com>; "Baxter,                                                                                                           revisions to settlement agreement with
                                                                                                         Michael"                                                                                                                              Century.
                                                                                                         <MBaxter@cov.com>;
                                                                                                         "Beckmann, Richard"
                                                                                                         <rbeckmann@cov.com>;
                                                                                                         "Craig Domalewski"
                                                                                                         <cdomalewski@dhplaw.net>;
                                                                                                         "Dolin, Mitchell"
                                                                                                         <mdolin@cov.com>; "Hall,
                                                                                                         John" <jhall@cov.com>; "Kerry
                                                                                                         Brennan"
                                                                                                         <kerry.brennan@pillsburylaw.
                                                                                                         com>; "Richard Epling"
                                                                                                         <richard.epling@pillsburylaw.c
                                                                                                         om>; "Skip Feist"
                                                                                                         <sfeist@comcast.net>




Congoleum - Privilege Log                                                                                                                          Page 194 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 196 of 265 PageID: 4151
                                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                       Email From                      Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02326           Message              8/7/2006      Re: FW: Congoleum                "Russell L. Hewit"              "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <rhewit@dhplaw.net>             <MBaxter@cov.com>; "Baxter,                                                                                                           insurance coverage inquiry.
                                                                                                                    Michael"
                                                                                                                    <MBaxter@cov.com>;
                                                                                                                    "Beckmann, Richard"
                                                                                                                    <rbeckmann@cov.com>;
                                                                                                                    "Craig Domalewski"
                                                                                                                    <cdomalewski@dhplaw.net>;
                                                                                                                    "Dolin, Mitchell"
                                                                                                                    <mdolin@cov.com>; "Hall,
                                                                                                                    John" <jhall@cov.com>; "Kerry
                                                                                                                    Brennan"
                                                                                                                    <kerry.brennan@pillsburylaw.
                                                                                                                    com>; "Richard Epling"
                                                                                                                    <richard.epling@pillsburylaw.c
                                                                                                                    om>; "Skip Feist"
                                                                                                                    <sfeist@comcast.net>
02327           Message              8/7/2006      Draft Ninth Modified Plan        "Sheikh, Lara R."               SFeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <lara.sheikh@pillsburylaw.com                                                                                                                                         draft Ninth Modified Joint Plan of
                                                                                    >                                                                                                                                                                     Reorganization.
02328           Message_Attachment   8/7/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft Ninth Modified
                                                                                                                                                                                                                                                          Joint Plan of Reorganization.
02329           Message_Attachment   8/7/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft Ninth Modified
                                                                                                                                                                                                                                                          Joint Plan of Reorganization.
02330           Message              8/7/2006      Draft Disclosure Statement for   "Sheikh, Lara R."             SFeist@alumni.princeton.edu                                                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Ninth Modified Plan              <lara.sheikh@pillsburylaw.com                                                                                                                                         draft Disclosure Statement for Ninth
                                                                                    >                                                                                                                                                                     Modified Joint Plan of Reorganization.
02331           Message_Attachment   8/7/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft Disclosure
                                                                                                                                                                                                                                                          Statement for Ninth Modified Joint Plan of
                                                                                                                                                                                                                                                          Reorganization.
02332           Message_Attachment   8/7/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft Disclosure
                                                                                                                                                                                                                                                          Statement for Ninth Modified Joint Plan of
                                                                                                                                                                                                                                                          Reorganization.
02333           Message              8/7/2006      Congoleum                        "Russell L. Hewit"              TSchiavoni@OMM.com                                                                  Settlement Withhold                               Settlement communication with Century;
                                                                                    <rhewit@dhplaw.net>                                                                                                                                                   withheld pursuant to the June 2002
                                                                                                                                                                                                                                                          Protective Order.
02334           Message              8/7/2006      Re: Mark-Up of Century Draft     "Craig A. Domalewski"           "Baxter, Michael"              dgolemme@congoleum.com;                              Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <cdomalewski@dhplaw.net>        <MBaxter@cov.com>; "Baxter, shall@dhplaw.net                                                                                          Century draft settlement and which policies
                                                                                                                    Michael"                                                                                                                              to include.
                                                                                                                    <MBaxter@cov.com>;
                                                                                                                    "Beckmann, Richard"
                                                                                                                    <rbeckmann@cov.com>;
                                                                                                                    "Dolin, Mitchell"
                                                                                                                    <mdolin@cov.com>; "Hall,
                                                                                                                    John" <jhall@cov.com>; "Kerry
                                                                                                                    Brennan"
                                                                                                                    <kerry.brennan@pillsburylaw.
                                                                                                                    com>; "Richard Epling"
                                                                                                                    <richard.epling@pillsburylaw.c
                                                                                                                    om>; "Russ Hewit"
                                                                                                                    <rhewit@dhplaw.net>; "Skip
                                                                                                                    Feist" <sfeist@comcast.net>
02335           Message_Attachment   8/7/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding Century draft
                                                                                                                                                                                                                                                          settlement exhibit.
02336           Message              8/7/2006      Fwd: Re: Mark-Up of Century      "Craig A. Domalewski"           MBaxter@cov.com;                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Draft                            <cdomalewski@dhplaw.net>        rbeckmann@cov.com;                                                                                                                    Century draft settlement and which policies
                                                                                                                    mdolin@cov.com;                                                                                                                       to include.
                                                                                                                    jhall@cov.com;
                                                                                                                    kerry.brennan@pillsburylaw.c
                                                                                                                    om;
                                                                                                                    richard.epling@pillsburylaw.co
                                                                                                                    m; rhewit@dhplaw.net;
                                                                                                                    sfeist@comcast.net;
                                                                                                                    dgolemme@congoleum.com;
                                                                                                                    shall@dhplaw.net
02337           Message_Attachment   8/7/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding Century draft
                                                                                                                                                                                                                                                          settlement exhibit.

Congoleum - Privilege Log                                                                                                                                     Page 195 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 197 of 265 PageID: 4152
                                                                                                                              DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                             Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From             Email To                       Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02338           Message              8/7/2006      Fwd: Congoleum                 "Russell L. Hewit"      sfeist@alumni.princeton.edu                                                         Settlement Withhold                              Attorney forward to client of settlement
                                                                                  <rhewit@dhplaw.net>                                                                                                                                          communication with Century; withheld
                                                                                                                                                                                                                                               pursuant to the June 2002 Protective Order.
02339           Message              8/7/2006      RE: Mark-Up of Century Draft   "Baxter, Michael"       "Russell L. Hewit"                                                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <MBaxter@cov.com>       <rhewit@dhplaw.net>;                                                                                                                 revisions to settlement agreement with
                                                                                                          "Beckmann, Richard"                                                                                                                  Century.
                                                                                                          <rbeckmann@cov.com>;
                                                                                                          "Craig Domalewski"
                                                                                                          <cdomalewski@dhplaw.net>;
                                                                                                          "Dolin, Mitchell"
                                                                                                          <mdolin@cov.com>; "Hall,
                                                                                                          John" <jhall@cov.com>; "Kerry
                                                                                                          Brennan"
                                                                                                          <kerry.brennan@pillsburylaw.
                                                                                                          com>; "Richard Epling"
                                                                                                          <richard.epling@pillsburylaw.c
                                                                                                          om>; "Skip Feist"
                                                                                                          <sfeist@comcast.net>
02340           Message_Attachment   8/7/2006                                                                                                                                                 Wholly Privileged      Work Product              Work product regarding working draft of
                                                                                                                                                                                                                                               settlement agreement with Century.
02341           Message              8/7/2006      Re: FW: Congoleum              "Russell L. Hewit"      "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <rhewit@dhplaw.net>     <MBaxter@cov.com>; "Baxter,                                                                                                          insurance policy inquiry.
                                                                                                          Michael"
                                                                                                          <MBaxter@cov.com>;
                                                                                                          "Beckmann, Richard"
                                                                                                          <rbeckmann@cov.com>;
                                                                                                          "Craig Domalewski"
                                                                                                          <cdomalewski@dhplaw.net>;
                                                                                                          "Dolin, Mitchell"
                                                                                                          <mdolin@cov.com>; "Hall,
                                                                                                          John" <jhall@cov.com>; "Kerry
                                                                                                          Brennan"
                                                                                                          <kerry.brennan@pillsburylaw.
                                                                                                          com>; "Richard Epling"
                                                                                                          <richard.epling@pillsburylaw.c
                                                                                                          om>; "Skip Feist"
                                                                                                          <sfeist@comcast.net>;
                                                                                                          sfeist@alumni.princeton.edu
02342           Message              8/7/2006      RE: Mark-Up of Century Draft   "Dolin, Mitchell"       "Craig A. Domalewski"          <dgolemme@congoleum.com                              Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <mdolin@cov.com>        <cdomalewski@dhplaw.net>; >; <shall@dhplaw.net>                                                                                      Century draft settlement and which policies
                                                                                                          "Baxter, Michael"                                                                                                                    to include.
                                                                                                          <MBaxter@cov.com>; "Baxter,
                                                                                                          Michael"
                                                                                                          <MBaxter@cov.com>;
                                                                                                          "Beckmann, Richard"
                                                                                                          <rbeckmann@cov.com>; "Hall,
                                                                                                          John" <jhall@cov.com>; "Kerry
                                                                                                          Brennan"
                                                                                                          <kerry.brennan@pillsburylaw.
                                                                                                          com>; "Richard Epling"
                                                                                                          <richard.epling@pillsburylaw.c
                                                                                                          om>; "Russ Hewit"
                                                                                                          <rhewit@dhplaw.net>; "Skip
                                                                                                          Feist" <sfeist@comcast.net>




Congoleum - Privilege Log                                                                                                                           Page 196 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 198 of 265 PageID: 4153
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                     Email From                   Email To                     Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason               FLR: Attorney Notes                  Begin Bates    ProductionSet
02343           Message              8/7/2006      FW: Congoleum                  "Baxter, Michael"          "Baxter, Michael"                                                                   Settlement Withhold                              Attorney forward to client of settlement
                                                                                  <MBaxter@cov.com>          <MBaxter@cov.com>;                                                                                                                   communication with Century; withheld
                                                                                                             "Beckmann, Richard"                                                                                                                  pursuant to the June 2002 Protective Order.
                                                                                                             <rbeckmann@cov.com>;
                                                                                                             "Craig Domalewski"
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "Dolin, Mitchell"
                                                                                                             <mdolin@cov.com>; "Hall,
                                                                                                             John" <jhall@cov.com>; "Kerry
                                                                                                             Brennan"
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>; "Richard Epling"
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "Russ Hewit"
                                                                                                             <rhewit@dhplaw.net>; "Skip
                                                                                                             Feist"
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >
02344           Message              8/7/2006      RE: Congoleum                  "Beckmann, Richard"        "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <rbeckmann@cov.com>        <mdolin@cov.com>; "Baxter,                                                                                                           revisions to draft exhibit to draft settlement
                                                                                                             Michael"                                                                                                                             agreement with Century.
                                                                                                             <MBaxter@cov.com>; "Craig
                                                                                                             Domalewski"
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "Hall, John" <jhall@cov.com>;
                                                                                                             "Kerry Brennan"
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>; "Richard Epling"
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "Russ Hewit"
                                                                                                             <rhewit@dhplaw.net>; "Skip
                                                                                                             Feist"
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >
02345           Message_Attachment   8/7/2006                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding revisions to draft
                                                                                                                                                                                                                                                  exhibit to draft settlement agreement with
                                                                                                                                                                                                                                                  Century.
02346           Message              8/7/2006      Fwd: Congoleum                 "Russell L. Hewit"         TSchiavoni@OMM.com                                                                  Settlement Withhold                              Settlement communication with Century;
                                                                                  <rhewit@dhplaw.net>                                                                                                                                             withheld pursuant to the June 2002
                                                                                                                                                                                                                                                  Protective Order.
02347           Message              8/7/2006      RE: Mark-Up of Century Draft   "Craig A. Domalewski"      "Dolin, Mitchell"              <dgolemme@congoleum.com                              Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <cdomalewski@dhplaw.net>   <mdolin@cov.com>; "Baxter,     >; <shall@dhplaw.net>                                                                                 Century draft settlement and which policies
                                                                                                             Michael"                                                                                                                             to include.
                                                                                                             <MBaxter@cov.com>; "Baxter,
                                                                                                             Michael"
                                                                                                             <MBaxter@cov.com>;
                                                                                                             "Beckmann, Richard"
                                                                                                             <rbeckmann@cov.com>; "Hall,
                                                                                                             John" <jhall@cov.com>; "Kerry
                                                                                                             Brennan"
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>; "Richard Epling"
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "Russ Hewit"
                                                                                                             <rhewit@dhplaw.net>; "Skip
                                                                                                             Feist" <sfeist@comcast.net>
02348           Message              8/7/2006      Fwd: Schedule B                "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Settlement Withhold                              Attorney forward of settlement
                                                                                  <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                   communication with Century; withheld
                                                                                                             mdolin@cov.com;                                                                                                                      pursuant to the June 2002 Protective Order.
                                                                                                             jhall@cov.com;
                                                                                                             kerry.brennan@pillsburylaw.c
                                                                                                             om;
                                                                                                             richard.epling@pillsburylaw.co
                                                                                                             m; rhewit@dhplaw.net;
                                                                                                             sfeist@comcast.net;
                                                                                                             dgolemme@congoleum.com;
                                                                                                             shall@dhplaw.net

Congoleum - Privilege Log                                                                                                                              Page 197 of 264
                                                                                  Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 199 of 265 PageID: 4154
                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                        Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject               Email From              Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02349           Message              8/7/2006      Re: FW: Congoleum        "Russell L. Hewit"      "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                            <rhewit@dhplaw.net>     <MBaxter@cov.com>; "Baxter,                                                                                                           revisions and exhibits to settlement
                                                                                                    Michael"                                                                                                                              agreement with Century.
                                                                                                    <MBaxter@cov.com>;
                                                                                                    "Beckmann, Richard"
                                                                                                    <rbeckmann@cov.com>;
                                                                                                    "Craig Domalewski"
                                                                                                    <cdomalewski@dhplaw.net>;
                                                                                                    "Dolin, Mitchell"
                                                                                                    <mdolin@cov.com>; "Hall,
                                                                                                    John" <jhall@cov.com>; "Kerry
                                                                                                    Brennan"
                                                                                                    <kerry.brennan@pillsburylaw.
                                                                                                    com>; "Richard Epling"
                                                                                                    <richard.epling@pillsburylaw.c
                                                                                                    om>; "Skip Feist"
                                                                                                    <sfeist@comcast.net>;
                                                                                                    sfeist@alumni.princeton.edu;
                                                                                                    dgolemme@congoleum.com
02350           Message_Attachment   8/7/2006                                                                                                                                           Wholly Privileged      Attorney Client            Work product regarding draft exhibit to
                                                                                                                                                                                                                                          settlement agreement with Century.
02351           Message              8/7/2006      Fwd: RE: Congoleum       "Russell L. Hewit"      "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                            <rhewit@dhplaw.net>     <MBaxter@cov.com>;                                                                                                                    Century draft settlement and which policies
                                                                                                    "Beckmann, Richard"                                                                                                                   to include.
                                                                                                    <rbeckmann@cov.com>;
                                                                                                    "Craig Domalewski"
                                                                                                    <cdomalewski@dhplaw.net>;
                                                                                                    "Dolin, Mitchell"
                                                                                                    <mdolin@cov.com>; "Hall,
                                                                                                    John" <jhall@cov.com>; "Kerry
                                                                                                    Brennan"
                                                                                                    <kerry.brennan@pillsburylaw.
                                                                                                    com>; "Richard Epling"
                                                                                                    <richard.epling@pillsburylaw.c
                                                                                                    om>; "Russ Hewit"
                                                                                                    <rhewit@dhplaw.net>; "Skip
                                                                                                    Feist" <sfeist@comcast.net>;
                                                                                                    sfeist@alumni.princeton.edu
02352           Message_Attachment   8/7/2006                                                                                                                                           Wholly Privileged      Work Product               Work product regarding Century draft
                                                                                                                                                                                                                                          settlement exhibit.
02353           Message              8/7/2006      RE: Congoleum            "Russell L. Hewit"      "Schiavoni, Tancred"           "Schiavoni, Tancred"                                 Settlement Withhold                               Settlement communication with Century;
                                                                            <rhewit@dhplaw.net>     <TSchiavoni@OMM.com>;          <TSchiavoni@OMM.com>                                                                                   withheld pursuant to the June 2002
                                                                                                    cdomalewski@dhplaw.net                                                                                                                Protective Order.
02354           Message              8/7/2006      Fwd: Re: FW: Congoleum   "Russell L. Hewit"      "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                            <rhewit@dhplaw.net>     <MBaxter@cov.com>; "Baxter,                                                                                                           revisions and exhibits to settlement
                                                                                                    Michael"                                                                                                                              agreement with Century.
                                                                                                    <MBaxter@cov.com>;
                                                                                                    "Beckmann, Richard"
                                                                                                    <rbeckmann@cov.com>;
                                                                                                    "Craig Domalewski"
                                                                                                    <cdomalewski@dhplaw.net>;
                                                                                                    "Dolin, Mitchell"
                                                                                                    <mdolin@cov.com>; "Hall,
                                                                                                    John" <jhall@cov.com>; "Kerry
                                                                                                    Brennan"
                                                                                                    <kerry.brennan@pillsburylaw.
                                                                                                    com>; "Richard Epling"
                                                                                                    <richard.epling@pillsburylaw.c
                                                                                                    om>; "Skip Feist"
                                                                                                    <sfeist@comcast.net>;
                                                                                                    sfeist@alumni.princeton.edu;
                                                                                                    dgolemme@congoleum.com
02355           Message_Attachment   8/7/2006                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft exhibits to
                                                                                                                                                                                                                                          settlement agreement with Century.




Congoleum - Privilege Log                                                                                                                     Page 198 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 200 of 265 PageID: 4155
                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                        Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                Email From              Email To                      Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason               FLR: Attorney Notes               Begin Bates    ProductionSet
02356           Message              8/7/2006      FW: Settlement Agreement   "Baxter, Michael"      "Baxter, Michael"                                                                   Settlement Withhold                              Attorney forward of settlement
                                                                              <MBaxter@cov.com>      <MBaxter@cov.com>;                                                                                                                   communication with Century; withheld
                                                                                                     "Beckmann, Richard"                                                                                                                  pursuant to the June 2002 Protective Order.
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     "Craig Domalewski"
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Dolin, Mitchell"
                                                                                                     <mdolin@cov.com>; "Hall,
                                                                                                     John" <jhall@cov.com>; "Kerry
                                                                                                     Brennan"
                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                     com>; "Richard Epling"
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>; "Russ Hewit"
                                                                                                     <rhewit@dhplaw.net>; "Skip
                                                                                                     Feist"
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >
02357           Message_Attachment   8/7/2006                                                                                                                                            Settlement Withhold                              Draft settlement agreement with Century;
                                                                                                                                                                                                                                          withheld pursuant to the June 2002
                                                                                                                                                                                                                                          Protective Order.
02358           Message_Attachment   8/7/2006                                                                                                                                            Settlement Withhold                              Draft settlement agreement with Century;
                                                                                                                                                                                                                                          withheld pursuant to the June 2002
                                                                                                                                                                                                                                          Protective Order.
02359           Message              8/8/2006      Congoleum                  "Russell L. Hewit"     "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                              <rhewit@dhplaw.net>    <MBaxter@cov.com>; "Baxter,                                                                                                          Century draft settlement and which policies
                                                                                                     Michael"                                                                                                                             to include.
                                                                                                     <MBaxter@cov.com>;
                                                                                                     "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     "Craig Domalewski"
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Dolin, Mitchell"
                                                                                                     <mdolin@cov.com>; "Hall,
                                                                                                     John" <jhall@cov.com>; "Kerry
                                                                                                     Brennan"
                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                     com>; "Richard Epling"
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>; "Skip Feist"
                                                                                                     <sfeist@comcast.net>;
                                                                                                     sfeist@alumni.princeton.edu;
                                                                                                     dgolemme@congoleum.com
02360           Message              8/8/2006      RE:                        "Dolin, Mitchell"      "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                              <mdolin@cov.com>       <cdomalewski@dhplaw.net>;                                                                                                            Century draft settlement and which policies
                                                                                                     "Baxter, Michael"                                                                                                                    to include.
                                                                                                     <MBaxter@cov.com>;
                                                                                                     "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>; "Hall,
                                                                                                     John" <jhall@cov.com>;
                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                     com>;
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>; <rhewit@dhplaw.net>;
                                                                                                     <sfeist@comcast.net>;
                                                                                                     <dgolemme@congoleum.com
                                                                                                     >; <shall@dhplaw.net>
02361           Message              8/8/2006      RE: Highlands Notice       "Dolin, Mitchell"      "Skip Feist"                                                                        Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                              <mdolin@cov.com>       <sfeist@alumni.princeton.edu                                                                                                         notice of proof of claim in bankruptcy
                                                                                                     >                                                                                                                                    matter.
02362           Message              8/8/2006      Congoleum                  "Russell L. Hewit"     "Schiavoni, Tancred"           MBaxter@cov.com;                                     Settlement Withhold                              Settlement communication with Century;
                                                                              <rhewit@dhplaw.net>    <TSchiavoni@OMM.com>           sfeist@alumni.princeton.edu                                                                           withheld pursuant to the June 2002
                                                                                                                                                                                                                                          Protective Order.
02363           Message_Attachment   8/8/2006                                                                                                                                            Settlement Withhold                              Settlement agreement draft exhibit with
                                                                                                                                                                                                                                          Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                          Protective Order.


Congoleum - Privilege Log                                                                                                                      Page 199 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 201 of 265 PageID: 4156
                                                                                                                          DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                            Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                          Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject             Email From                   Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02364           Message              8/9/2006      RE: Congoleum           "Dolin, Mitchell"          "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                           <mdolin@cov.com>           <cdomalewski@dhplaw.net>;                                                                                                             Century draft settlement and which policies
                                                                                                      "Baxter, Michael"                                                                                                                     to include.
                                                                                                      <MBaxter@cov.com>;
                                                                                                      "Beckmann, Richard"
                                                                                                      <rbeckmann@cov.com>; "Hall,
                                                                                                      John" <jhall@cov.com>;
                                                                                                      <kerry.brennan@pillsburylaw.
                                                                                                      com>;
                                                                                                      <richard.epling@pillsburylaw.c
                                                                                                      om>; <rhewit@dhplaw.net>;
                                                                                                      <sfeist@comcast.net>;
                                                                                                      <dgolemme@congoleum.com
                                                                                                      >; <shall@dhplaw.net>
02365           Message              8/9/2006      Fwd: Congoleum          "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                           <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                    Century draft settlement and which policies
                                                                                                      mdolin@cov.com;                                                                                                                       to include.
                                                                                                      jhall@cov.com;
                                                                                                      kerry.brennan@pillsburylaw.c
                                                                                                      om;
                                                                                                      richard.epling@pillsburylaw.co
                                                                                                      m; rhewit@dhplaw.net;
                                                                                                      sfeist@comcast.net;
                                                                                                      dgolemme@congoleum.com;
                                                                                                      shall@dhplaw.net
02366           Message              8/9/2006      RE: Congoleum           "Craig A. Domalewski"      "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                           <cdomalewski@dhplaw.net>   <mdolin@cov.com>; "Baxter,                                                                                                            Century draft settlement and discussions
                                                                                                      Michael"                                                                                                                              with Century.
                                                                                                      <MBaxter@cov.com>;
                                                                                                      "Beckmann, Richard"
                                                                                                      <rbeckmann@cov.com>; "Hall,
                                                                                                      John" <jhall@cov.com>;
                                                                                                      <kerry.brennan@pillsburylaw.
                                                                                                      com>;
                                                                                                      <richard.epling@pillsburylaw.c
                                                                                                      om>; <rhewit@dhplaw.net>;
                                                                                                      <sfeist@comcast.net>;
                                                                                                      <dgolemme@congoleum.com
                                                                                                      >; <shall@dhplaw.net>
02367           Message              8/9/2006      FW: Congoleum           "Dolin, Mitchell"          <richard.epling@pillsburylaw.c <SFeist@alumni.princeton.edu                         Settlement Withhold                               Attorney forward of settlement
                                                                           <mdolin@cov.com>           om>                            >                                                                                                      communication with Century; withheld
                                                                                                                                                                                                                                            pursuant to the June 2002 Protective Order.
02368           Message              8/9/2006      Fwd: Congoleum          "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                           <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                    Century draft settlement and which policies
                                                                                                      mdolin@cov.com;                                                                                                                       to include.
                                                                                                      jhall@cov.com;
                                                                                                      kerry.brennan@pillsburylaw.c
                                                                                                      om;
                                                                                                      richard.epling@pillsburylaw.co
                                                                                                      m; rhewit@dhplaw.net;
                                                                                                      sfeist@comcast.net;
                                                                                                      dgolemme@congoleum.com;
                                                                                                      shall@dhplaw.net
02369           Message_Attachment   8/9/2006                                                                                                                                             Wholly Privileged      Work Product               Work product regarding Century draft
                                                                                                                                                                                                                                            settlement exhibit.




Congoleum - Privilege Log                                                                                                                       Page 200 of 264
                                                                              Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 202 of 265 PageID: 4157
                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject             Email From                   Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02370           Message           8/9/2006      RE: Congoleum           "Dolin, Mitchell"          "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <mdolin@cov.com>           <cdomalewski@dhplaw.net>;                                                                                                             Century draft settlement and discussions
                                                                                                   "Baxter, Michael"                                                                                                                     with Century.
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <rhewit@dhplaw.net>;
                                                                                                   <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>
02371           Message           8/9/2006      RE: Congoleum           "Dolin, Mitchell"          "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <mdolin@cov.com>           <cdomalewski@dhplaw.net>;                                                                                                             Century draft settlement and which policies
                                                                                                   "Baxter, Michael"                                                                                                                     to include.
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <rhewit@dhplaw.net>;
                                                                                                   <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>
02372           Message           8/9/2006      Fwd:                    "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                    Century draft settlement and which policies
                                                                                                   mdolin@cov.com;                                                                                                                       to include.
                                                                                                   jhall@cov.com;
                                                                                                   kerry.brennan@pillsburylaw.c
                                                                                                   om;
                                                                                                   richard.epling@pillsburylaw.co
                                                                                                   m; rhewit@dhplaw.net;
                                                                                                   sfeist@comcast.net;
                                                                                                   dgolemme@congoleum.com;
                                                                                                   shall@dhplaw.net
02373           Message           8/9/2006      RE:                     "Dolin, Mitchell"          "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <mdolin@cov.com>           <cdomalewski@dhplaw.net>;                                                                                                             Century draft settlement and which policies
                                                                                                   "Baxter, Michael"                                                                                                                     to include.
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <rhewit@dhplaw.net>;
                                                                                                   <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>
02374           Message           8/9/2006      RE:                     "Dolin, Mitchell"          "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <mdolin@cov.com>           <cdomalewski@dhplaw.net>;                                                                                                             Century draft settlement and which policies
                                                                                                   "Baxter, Michael"                                                                                                                     to include.
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <rhewit@dhplaw.net>;
                                                                                                   <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>

Congoleum - Privilege Log                                                                                                                    Page 201 of 264
                                                                              Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 203 of 265 PageID: 4158
                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType      SortDate           Email Subject             Email From                   Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02375           Message           8/9/2006      RE: Congoleum           "Craig A. Domalewski"      "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <cdomalewski@dhplaw.net>   <mdolin@cov.com>; "Baxter,                                                                                                            Century draft settlement and which policies
                                                                                                   Michael"                                                                                                                              to include.
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <rhewit@dhplaw.net>;
                                                                                                   <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>
02376           Message           8/9/2006      RE: Congoleum           "Russell L. Hewit"         "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <rhewit@dhplaw.net>        <mdolin@cov.com>; "Craig A.                                                                                                           Century draft settlement and which policies
                                                                                                   Domalewski"                                                                                                                           to include.
                                                                                                   <cdomalewski@dhplaw.net>;
                                                                                                   "Baxter, Michael"
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>
02377           Message           8/9/2006      RE: Congoleum           "Craig A. Domalewski"      "Russell L. Hewit"                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <cdomalewski@dhplaw.net>   <rhewit@dhplaw.net>; "Dolin,                                                                                                          Century draft settlement and which policies
                                                                                                   Mitchell" <mdolin@cov.com>;                                                                                                           to include.
                                                                                                   "Baxter, Michael"
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>
02378           Message           8/9/2006      RE: Congoleum           "Russell L. Hewit"         "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                        <rhewit@dhplaw.net>        <cdomalewski@dhplaw.net>;                                                                                                             Century draft settlement and which policies
                                                                                                   "Dolin, Mitchell"                                                                                                                     to include.
                                                                                                   <mdolin@cov.com>; "Baxter,
                                                                                                   Michael"
                                                                                                   <MBaxter@cov.com>;
                                                                                                   "Beckmann, Richard"
                                                                                                   <rbeckmann@cov.com>; "Hall,
                                                                                                   John" <jhall@cov.com>;
                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                   com>;
                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                   om>; <sfeist@comcast.net>;
                                                                                                   <dgolemme@congoleum.com
                                                                                                   >; <shall@dhplaw.net>




Congoleum - Privilege Log                                                                                                                    Page 202 of 264
                                                                                   Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 204 of 265 PageID: 4159
                                                                                                                            DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                              Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                           Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                Email From                  Email To                      Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason               FLR: Attorney Notes               Begin Bates    ProductionSet
02379           Message              8/9/2006      FW: Congoleum             "Baxter, Michael"          "Baxter, Michael"                                                                   Settlement Withhold                              Attorney forward of settlement
                                                                             <MBaxter@cov.com>          <MBaxter@cov.com>;                                                                                                                   communication with Century; withheld
                                                                                                        "Beckmann, Richard"                                                                                                                  pursuant to the June 2002 Protective Order.
                                                                                                        <rbeckmann@cov.com>;
                                                                                                        "Craig Domalewski"
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        "Dolin, Mitchell"
                                                                                                        <mdolin@cov.com>; "Hall,
                                                                                                        John" <jhall@cov.com>; "Kerry
                                                                                                        Brennan"
                                                                                                        <kerry.brennan@pillsburylaw.
                                                                                                        com>; "Richard Epling"
                                                                                                        <richard.epling@pillsburylaw.c
                                                                                                        om>; "Russ Hewit"
                                                                                                        <rhewit@dhplaw.net>; "Skip
                                                                                                        Feist"
                                                                                                        <sfeist@alumni.princeton.edu
                                                                                                        >
02380           Message_Attachment   8/9/2006                                                                                                                                               Settlement Withhold                              Draft settlement agreement with Century;
                                                                                                                                                                                                                                             withheld pursuant to the June 2002
                                                                                                                                                                                                                                             Protective Order.
02381           Message_Attachment   8/9/2006                                                                                                                                               Settlement Withhold                              Draft settlement agreement with Century;
                                                                                                                                                                                                                                             withheld pursuant to the June 2002
                                                                                                                                                                                                                                             Protective Order.
02382           Message              8/9/2006      Fwd: Revised Schedule F   "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Settlement Withhold                              Attorney forward of settlement
                                                                             <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                   communication with Century; withheld
                                                                                                        mdolin@cov.com;                                                                                                                      pursuant to the June 2002 Protective Order.
                                                                                                        jhall@cov.com;
                                                                                                        kerry.brennan@pillsburylaw.c
                                                                                                        om;
                                                                                                        richard.epling@pillsburylaw.co
                                                                                                        m; rhewit@dhplaw.net;
                                                                                                        sfeist@comcast.net;
                                                                                                        dgolemme@congoleum.com;
                                                                                                        shall@dhplaw.net
02383           Message_Attachment   8/9/2006                                                                                                                                               Settlement Withhold                              Draft settlement agreement exhibit with
                                                                                                                                                                                                                                             Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                             Protective Order.
02384           Message              8/9/2006      Fwd: Congoleum            "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Settlement Withhold                              Attorney forward of settlement
                                                                             <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                   communication with Century; withheld
                                                                                                        mdolin@cov.com;                                                                                                                      pursuant to the June 2002 Protective Order.
                                                                                                        jhall@cov.com;
                                                                                                        kerry.brennan@pillsburylaw.c
                                                                                                        om;
                                                                                                        richard.epling@pillsburylaw.co
                                                                                                        m; rhewit@dhplaw.net;
                                                                                                        sfeist@comcast.net;
                                                                                                        dgolemme@congoleum.com;
                                                                                                        shall@dhplaw.net
02385           Message              8/9/2006      Re: FW: Congoleum         "Russell L. Hewit"         "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                             <rhewit@dhplaw.net>        <MBaxter@cov.com>; "Baxter,                                                                                                          comments on the draft Century settlement
                                                                                                        Michael"                                                                                                                             agreement.
                                                                                                        <MBaxter@cov.com>;
                                                                                                        "Beckmann, Richard"
                                                                                                        <rbeckmann@cov.com>;
                                                                                                        "Craig Domalewski"
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        "Dolin, Mitchell"
                                                                                                        <mdolin@cov.com>; "Hall,
                                                                                                        John" <jhall@cov.com>; "Kerry
                                                                                                        Brennan"
                                                                                                        <kerry.brennan@pillsburylaw.
                                                                                                        com>; "Richard Epling"
                                                                                                        <richard.epling@pillsburylaw.c
                                                                                                        om>; "Skip Feist"
                                                                                                        <sfeist@alumni.princeton.edu
                                                                                                        >

Congoleum - Privilege Log                                                                                                                         Page 203 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 205 of 265 PageID: 4160
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                 Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
02386           Message_Attachment   8/9/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding comments on the
                                                                                                                                                                                                                                                     draft Century settlement agreement.
02387           Message              8/9/2006      Fwd: Correction to Revised   "Craig A. Domalewski"         MBaxter@cov.com;                                                                      Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Schedule F                   <cdomalewski@dhplaw.net>      rbeckmann@cov.com;                                                                                                                     comments on the draft Century settlement
                                                                                                              mdolin@cov.com;                                                                                                                        agreement.
                                                                                                              jhall@cov.com;
                                                                                                              kerry.brennan@pillsburylaw.c
                                                                                                              om;
                                                                                                              richard.epling@pillsburylaw.co
                                                                                                              m; rhewit@dhplaw.net;
                                                                                                              sfeist@comcast.net;
                                                                                                              dgolemme@congoleum.com;
                                                                                                              shall@dhplaw.net
02388           Message_Attachment   8/9/2006                                                                                                                                                       Wholly Privileged      Attorney Client           Work product regarding draft Century
                                                                                                                                                                                                                                                     settlement agreement exhibit.
02389           Message              8/9/2006      RE: RE: Congoleum            "Epling, Richard L."           "Russell L. Hewit"             SFeist@alumni.princeton.edu                           Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                <richard.epling@pillsburylaw.c <rhewit@dhplaw.net>;                                                                                                                  settlement negotiations with Century
                                                                                om>                            MBaxter@cov.com;
                                                                                                               mdolin@cov.com; "Brennan,
                                                                                                               Kerry A."
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>;
                                                                                                               cdomalewski@dhplaw.net;
                                                                                                               shall@dhplaw.net
02390           Message              8/9/2006      Re: Fwd: Congoleum           "Scott A. Hall"                MBaxter@cov.com;               rhewit@dhplaw.net;                                    Partially Privileged   Attorney Client           Attorney-client communication regarding       CONG_0220723    CONG_013
                                                                                <shall@dhplaw.net>             rbeckmann@cov.com;             cdomalewski@dhplaw.net                                                                                 settlement talks with Century and which
                                                                                                               mdolin@cov.com;                                                                                                                       policies are implicated; redacted pursuant to
                                                                                                               jhall@cov.com;                                                                                                                        the June 2002 Protective Order.
                                                                                                               kerry.brennan@pillsburylaw.c
                                                                                                               om;
                                                                                                               richard.epling@pillsburylaw.co
                                                                                                               m; sfeist@comcast.net;
                                                                                                               dgolemme@congoleum.com
02391           Message_Attachment   8/9/2006                                                                                                                                                       Settlement Withhold                              Settlement communication with Century         CONG_0220725    CONG_013
                                                                                                                                                                                                                                                     regarding which policies are implicated;
                                                                                                                                                                                                                                                     withheld pursuant to the June 2002
                                                                                                                                                                                                                                                     Protective Order.
02392           Message              8/9/2006      RE:                          "Dolin, Mitchell"             "Dolin, Mitchell"                                                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                <mdolin@cov.com>              <mdolin@cov.com>; "Craig A.                                                                                                            Century draft settlement and which policies
                                                                                                              Domalewski"                                                                                                                            to include.
                                                                                                              <cdomalewski@dhplaw.net>;
                                                                                                              "Baxter, Michael"
                                                                                                              <MBaxter@cov.com>;
                                                                                                              "Beckmann, Richard"
                                                                                                              <rbeckmann@cov.com>; "Hall,
                                                                                                              John" <jhall@cov.com>;
                                                                                                              <kerry.brennan@pillsburylaw.
                                                                                                              com>;
                                                                                                              <richard.epling@pillsburylaw.c
                                                                                                              om>; <rhewit@dhplaw.net>;
                                                                                                              <sfeist@comcast.net>;
                                                                                                              <dgolemme@congoleum.com
                                                                                                              >; <shall@dhplaw.net>
02393           Message              8/9/2006      RE: RE: Congoleum            "Russell L. Hewit"            Skip Feist                     <SFeist@alumni.princeton.edu                           Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                <rhewit@dhplaw.net>           <sfeist@alumni.princeton.edu >                                                                                                         settlement talks with Century about
                                                                                                              >; "Epling, Richard L."                                                                                                                corporate history.
                                                                                                              <richard.epling@pillsburylaw.c
                                                                                                              om>; <MBaxter@cov.com>;
                                                                                                              <mdolin@cov.com>;
                                                                                                              "Brennan, Kerry A."
                                                                                                              <kerry.brennan@pillsburylaw.
                                                                                                              com>;
                                                                                                              <cdomalewski@dhplaw.net>;
                                                                                                              <shall@dhplaw.net>




Congoleum - Privilege Log                                                                                                                                 Page 204 of 264
                                                                                     Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 206 of 265 PageID: 4161
                                                                                                                               DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                 Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                  Email From                   Email To                      Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02394           Message              8/9/2006      Mark-Up of Century Draft    "Baxter, Michael"           "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                               <MBaxter@cov.com>           <MBaxter@cov.com>;                                                                                                                    comments on the draft settlement
                                                                                                           "Beckmann, Richard"                                                                                                                   agreement with Century.
                                                                                                           <rbeckmann@cov.com>;
                                                                                                           "Craig Domalewski"
                                                                                                           <cdomalewski@dhplaw.net>;
                                                                                                           "Dolin, Mitchell"
                                                                                                           <mdolin@cov.com>; "Hall,
                                                                                                           John" <jhall@cov.com>; "Kerry
                                                                                                           Brennan"
                                                                                                           <kerry.brennan@pillsburylaw.
                                                                                                           com>; "Richard Epling"
                                                                                                           <richard.epling@pillsburylaw.c
                                                                                                           om>; "Russ Hewit"
                                                                                                           <rhewit@dhplaw.net>; "Skip
                                                                                                           Feist"
                                                                                                           <sfeist@alumni.princeton.edu
                                                                                                           >
02395           Message_Attachment   8/9/2006                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding Congoleum
                                                                                                                                                                                                                                                 comments on the settlement agreement
                                                                                                                                                                                                                                                 with Century.
02396           Message              8/10/2006     Comments to Draft Settlement "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Agreement                    <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                    comments on the draft settlement
                                                                                                           mdolin@cov.com;                                                                                                                       agreement with Century.
                                                                                                           jhall@cov.com;
                                                                                                           kerry.brennan@pillsburylaw.c
                                                                                                           om;
                                                                                                           richard.epling@pillsburylaw.co
                                                                                                           m; rhewit@dhplaw.net;
                                                                                                           sfeist@comcast.net;
                                                                                                           dgolemme@congoleum.com;
                                                                                                           shall@dhplaw.net
02397           Message_Attachment   8/10/2006                                                                                                                                                 Wholly Privileged      Work Product               Work product regarding comments on the
                                                                                                                                                                                                                                                 draft settlement agreement with Century.
02398           Message              8/10/2006     FW: Settlement Agreement    "Baxter, Michael"           "Baxter, Michael"                                                                   Settlement Withhold                               Attorney forward of settlement
                                                                               <MBaxter@cov.com>           <MBaxter@cov.com>;                                                                                                                    communication with Century; withheld
                                                                                                           "Beckmann, Richard"                                                                                                                   pursuant to the June 2002 Protective Order.
                                                                                                           <rbeckmann@cov.com>;
                                                                                                           "Craig Domalewski"
                                                                                                           <cdomalewski@dhplaw.net>;
                                                                                                           "Dolin, Mitchell"
                                                                                                           <mdolin@cov.com>; "Hall,
                                                                                                           John" <jhall@cov.com>; "Kerry
                                                                                                           Brennan"
                                                                                                           <kerry.brennan@pillsburylaw.
                                                                                                           com>; "Richard Epling"
                                                                                                           <richard.epling@pillsburylaw.c
                                                                                                           om>; "Russ Hewit"
                                                                                                           <rhewit@dhplaw.net>; "Skip
                                                                                                           Feist"
                                                                                                           <sfeist@alumni.princeton.edu
                                                                                                           >
02399           Message_Attachment   8/10/2006                                                                                                                                                 Settlement Withhold                               Draft settlement agreement and release with
                                                                                                                                                                                                                                                 Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                 Protective Order.
02400           Message_Attachment   8/10/2006                                                                                                                                                 Settlement Withhold                               Draft settlement agreement and release with
                                                                                                                                                                                                                                                 Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                 Protective Order.
02401           Message              8/10/2006     Fw: Settlement Agreement    "Dolin, Mitchell"           <richard.epling@pillsburylaw.c <SFeist@alumni.princeton.edu                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                               <mdolin@cov.com>            om>; "Baxter, Michael"         >                                                                                                      settlement talks with Century.
                                                                                                           <MBaxter@cov.com>;
                                                                                                           <rhewit@dhplaw.net>




Congoleum - Privilege Log                                                                                                                            Page 205 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 207 of 265 PageID: 4162
                                                                                                                          DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                            Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                             Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject             Email From                   Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates     ProductionSet
02402           Message              8/10/2006     Fwd: Congoleum          "Craig A. Domalewski"      MBaxter@cov.com;                                                                    Partially Privileged   Attorney Client            Attorney-client communication regarding        CONG_0220726     CONG_013
                                                                           <cdomalewski@dhplaw.net>   rbeckmann@cov.com;                                                                                                                    attached draft exhibit to Century settlement
                                                                                                      mdolin@cov.com;                                                                                                                       agreement; partially redacted subject to the
                                                                                                      jhall@cov.com;                                                                                                                        June 2002 Protective Order.
                                                                                                      kerry.brennan@pillsburylaw.c
                                                                                                      om;
                                                                                                      richard.epling@pillsburylaw.co
                                                                                                      m; rhewit@dhplaw.net;
                                                                                                      sfeist@comcast.net;
                                                                                                      dgolemme@congoleum.com;
                                                                                                      shall@dhplaw.net
02403           Message_Attachment   8/10/2006                                                                                                                                            Settlement Withhold                               Settlement communication regarding draft       CONG_0220728     CONG_013
                                                                                                                                                                                                                                            exhibit to Century settlement agreement;
                                                                                                                                                                                                                                            withheld pursuant to the June 2002
                                                                                                                                                                                                                                            Protective Order.
02404           Message              8/10/2006     RE: Comments to Draft   "Dolin, Mitchell"          "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement Agreement    <mdolin@cov.com>           <cdomalewski@dhplaw.net>;                                                                                                             comments on the draft settlement
                                                                                                      "Baxter, Michael"                                                                                                                     agreement with Century.
                                                                                                      <MBaxter@cov.com>;
                                                                                                      "Beckmann, Richard"
                                                                                                      <rbeckmann@cov.com>; "Hall,
                                                                                                      John" <jhall@cov.com>;
                                                                                                      <kerry.brennan@pillsburylaw.
                                                                                                      com>;
                                                                                                      <richard.epling@pillsburylaw.c
                                                                                                      om>; <rhewit@dhplaw.net>;
                                                                                                      <sfeist@comcast.net>;
                                                                                                      <dgolemme@congoleum.com
                                                                                                      >; <shall@dhplaw.net>
02405           Message              8/10/2006     RE: Comments to Draft   "Craig A. Domalewski"      "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement Agreement    <cdomalewski@dhplaw.net>   <mdolin@cov.com>; "Baxter,                                                                                                            settlement talks with Century.
                                                                                                      Michael"
                                                                                                      <MBaxter@cov.com>;
                                                                                                      "Beckmann, Richard"
                                                                                                      <rbeckmann@cov.com>; "Hall,
                                                                                                      John" <jhall@cov.com>;
                                                                                                      <kerry.brennan@pillsburylaw.
                                                                                                      com>;
                                                                                                      <richard.epling@pillsburylaw.c
                                                                                                      om>; <rhewit@dhplaw.net>;
                                                                                                      <sfeist@comcast.net>;
                                                                                                      <dgolemme@congoleum.com
                                                                                                      >; <shall@dhplaw.net>
02406           Message              8/10/2006     RE: Comments to Draft   "Dolin, Mitchell"          "Craig A. Domalewski"                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement Agreement    <mdolin@cov.com>           <cdomalewski@dhplaw.net>;                                                                                                             settlement talks with Century.
                                                                                                      "Baxter, Michael"
                                                                                                      <MBaxter@cov.com>;
                                                                                                      "Beckmann, Richard"
                                                                                                      <rbeckmann@cov.com>; "Hall,
                                                                                                      John" <jhall@cov.com>;
                                                                                                      <kerry.brennan@pillsburylaw.
                                                                                                      com>;
                                                                                                      <richard.epling@pillsburylaw.c
                                                                                                      om>; <rhewit@dhplaw.net>;
                                                                                                      <sfeist@comcast.net>;
                                                                                                      <dgolemme@congoleum.com
                                                                                                      >; <shall@dhplaw.net>




Congoleum - Privilege Log                                                                                                                       Page 206 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 208 of 265 PageID: 4163
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                      Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02407           Message              8/10/2006     Fwd: Schedules D and F         "Craig A. Domalewski"         mdolin@cov.com;                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <cdomalewski@dhplaw.net>      MBaxter@cov.com;                                                                                                                       settlement talks with Century.
                                                                                                                rbeckmann@cov.com;
                                                                                                                jhall@cov.com;
                                                                                                                kerry.brennan@pillsburylaw.c
                                                                                                                om;
                                                                                                                richard.epling@pillsburylaw.co
                                                                                                                m; rhewit@dhplaw.net;
                                                                                                                sfeist@comcast.net;
                                                                                                                dgolemme@congoleum.com;
                                                                                                                shall@dhplaw.net;
                                                                                                                cdomalewski@dhplaw.net
02408           Message              8/11/2006     Revised Draft Ninth Modified   "Sheikh, Lara R."             "Ronald Reinsel"                  "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Plan                           <lara.sheikh@pillsburylaw.com <RER@capdale.com>; "Rita          <richard.epling@pillsburylaw.c                                                                       comments on the Ninth Modified Plan draft.
                                                                                  >                             Tobin" <RCT@Capdale.com>;         om>; "Brennan, Kerry A."
                                                                                                                jguy@orrick.com;                  <kerry.brennan@pillsburylaw.
                                                                                                                rwyron@orrick.com; "Sander        com>; "Spear, Robin L."
                                                                                                                L. Esserman"                      <robin.spear@pillsburylaw.co
                                                                                                                <Esserman@sbep-law.com>;          m>;
                                                                                                                "Jo E. Hartwick"                  SFeist@alumni.princeton.edu
                                                                                                                <Hartwick@sbep-law.com>;
                                                                                                                "Chehi, Mark"
                                                                                                                <MCHEHI@skadden.com>
02409           Message_Attachment   8/11/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding comments on the
                                                                                                                                                                                                                                                       Ninth Modified Plan draft.
02410           Message_Attachment   8/11/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding comments on the
                                                                                                                                                                                                                                                       Ninth Modified Plan draft.
02411           Message              8/11/2006     FW: Congoleum                  "Baxter, Michael"              "Baxter, Michael"                                                                   Settlement Withhold                               Attorney forward of settlement
                                                                                  <MBaxter@cov.com>              <MBaxter@cov.com>;                                                                                                                    communication with Century; withheld
                                                                                                                 "Beckmann, Richard"                                                                                                                   pursuant to the June 2002 Protective Order.
                                                                                                                 <rbeckmann@cov.com>;
                                                                                                                 "Craig Domalewski"
                                                                                                                 <cdomalewski@dhplaw.net>;
                                                                                                                 "Dolin, Mitchell"
                                                                                                                 <mdolin@cov.com>; "Hall,
                                                                                                                 John" <jhall@cov.com>; "Kerry
                                                                                                                 Brennan"
                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                 com>; "Richard Epling"
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>; "Russ Hewit"
                                                                                                                 <rhewit@dhplaw.net>; "Skip
                                                                                                                 Feist"
                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                 >
02412           Message_Attachment   8/11/2006                                                                                                                                                       Settlement Withhold                               Working draft of settlement agreement with
                                                                                                                                                                                                                                                       Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                       Protective Order.
02413           Message_Attachment   8/11/2006                                                                                                                                                       Settlement Withhold                               Working draft of settlement agreement with
                                                                                                                                                                                                                                                       Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                       Protective Order.
02414           Message              8/11/2006     RE: Revised Draft Ninth        Skip Feist                     'Sheikh, Lara                   Kerry A. Brennan                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Modified Plan                  <sfeist@alumni.princeton.edu   R.'[lara.sheikh@pillsburylaw.co (kbrennan@pillsburylaw.com)[                                                                          comments on the Ninth Modified Plan draft.
                                                                                  >                              m]                              kbrennan@pillsburylaw.com]
02415           Message_Attachment   8/11/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding comments on the
                                                                                                                                                                                                                                                       Ninth Modified Plan draft.




Congoleum - Privilege Log                                                                                                                                     Page 207 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 209 of 265 PageID: 4164
                                                                                                                                DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                  Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                    Email From                  Email To                       Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02416           Message              8/11/2006     Mark Up of Settlement         "Baxter, Michael"          "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Agreement                     <MBaxter@cov.com>          <MBaxter@cov.com>;                                                                                                                    Congoleum's comments to the draft
                                                                                                            "Beckmann, Richard"                                                                                                                   settlement agreement with Century.
                                                                                                            <rbeckmann@cov.com>;
                                                                                                            "Craig Domalewski"
                                                                                                            <cdomalewski@dhplaw.net>;
                                                                                                            "Dolin, Mitchell"
                                                                                                            <mdolin@cov.com>; "Hall,
                                                                                                            John" <jhall@cov.com>; "Kerry
                                                                                                            Brennan"
                                                                                                            <kerry.brennan@pillsburylaw.
                                                                                                            com>; "Richard Epling"
                                                                                                            <richard.epling@pillsburylaw.c
                                                                                                            om>; "Russ Hewit"
                                                                                                            <rhewit@dhplaw.net>; "Skip
                                                                                                            Feist"
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >
02417           Message_Attachment   8/11/2006                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding Congoleum's
                                                                                                                                                                                                                                                  comments to the draft settlement
                                                                                                                                                                                                                                                  agreement with Century.
02418           Message              8/11/2006     Re: Mark Up of Settlement     "Craig A. Domalewski"      "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Agreement                     <cdomalewski@dhplaw.net>   <MBaxter@cov.com>; "Baxter,                                                                                                           Congoleum's comments to the draft
                                                                                                            Michael"                                                                                                                              settlement agreement with Century.
                                                                                                            <MBaxter@cov.com>;
                                                                                                            "Beckmann, Richard"
                                                                                                            <rbeckmann@cov.com>;
                                                                                                            "Dolin, Mitchell"
                                                                                                            <mdolin@cov.com>; "Hall,
                                                                                                            John" <jhall@cov.com>; "Kerry
                                                                                                            Brennan"
                                                                                                            <kerry.brennan@pillsburylaw.
                                                                                                            com>; "Richard Epling"
                                                                                                            <richard.epling@pillsburylaw.c
                                                                                                            om>; "Russ Hewit"
                                                                                                            <rhewit@dhplaw.net>; "Skip
                                                                                                            Feist"
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >
02419           Message_Attachment   8/11/2006                                                                                                                                                  Wholly Privileged      Work Product               Work product regarding Congoleum's
                                                                                                                                                                                                                                                  comments to the draft settlement
                                                                                                                                                                                                                                                  agreement with Century.
02420           Message              8/11/2006     FW: Congoleum -- Settlement   "Dolin, Mitchell"          <SFeist@alumni.princeton.edu "Baxter, Michael"                                      Settlement Withhold                               Attorney forward of settlement
                                                   Communication                 <mdolin@cov.com>           >                              <MBaxter@cov.com>;                                                                                     communication with Century; withheld
                                                                                                                                           <richard.epling@pillsburylaw.c                                                                         pursuant to the June 2002 Protective Order.
                                                                                                                                           om>; "Baxter, Michael"
                                                                                                                                           <MBaxter@cov.com>;
                                                                                                                                           <rhewit@dhplaw.net>
02421           Message              8/11/2006     FW: SETTLEMENT                "Baxter, Michael"          "Baxter, Michael"                                                                   Settlement Withhold                               Attorney forward of settlement
                                                   COMMUNICATIONS                <MBaxter@cov.com>          <MBaxter@cov.com>;                                                                                                                    communication with Century; withheld
                                                                                                            "Beckmann, Richard"                                                                                                                   pursuant to the June 2002 Protective Order.
                                                                                                            <rbeckmann@cov.com>;
                                                                                                            "Craig Domalewski"
                                                                                                            <cdomalewski@dhplaw.net>;
                                                                                                            "Dolin, Mitchell"
                                                                                                            <mdolin@cov.com>; "Hall,
                                                                                                            John" <jhall@cov.com>; "Kerry
                                                                                                            Brennan"
                                                                                                            <kerry.brennan@pillsburylaw.
                                                                                                            com>; "Richard Epling"
                                                                                                            <richard.epling@pillsburylaw.c
                                                                                                            om>; "Russ Hewit"
                                                                                                            <rhewit@dhplaw.net>; "Skip
                                                                                                            Feist"
                                                                                                            <sfeist@alumni.princeton.edu
                                                                                                            >


Congoleum - Privilege Log                                                                                                                              Page 208 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 210 of 265 PageID: 4165
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason               FLR: Attorney Notes                Begin Bates     ProductionSet
02422           Message_Attachment   8/11/2006                                                                                                                                                        Settlement Withhold                              Working draft of settlement agreement with
                                                                                                                                                                                                                                                       Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                       Protective Order.
02423           Message_Attachment   8/11/2006                                                                                                                                                        Settlement Withhold                              Working draft of settlement agreement with
                                                                                                                                                                                                                                                       Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                       Protective Order.
02424           Message              8/11/2006     RE: SETTLEMENT                 "Baxter, Michael"             "Epling, Richard L."            "Dolin, Mitchell"                                     Settlement Withhold                              Attorney forward of settlement
                                                   COMMUNICATIONS                 <MBaxter@cov.com>             <richard.epling@pillsburylaw.c  <mdolin@cov.com>;                                                                                      communication with Century; withheld
                                                                                                                om>;                            <rhewit@dhplaw.net>;                                                                                   pursuant to the June 2002 Protective Order.
                                                                                                                <SFeist@alumni.princeton.edu    "Brennan, Kerry A."
                                                                                                                >                               <kerry.brennan@pillsburylaw.
                                                                                                                                                com>
02425           Message              8/11/2006     Re: SETTLEMENT                 "Dolin, Mitchell"              "Baxter, Michael"              <rhewit@dhplaw.net>;                                  Settlement Withhold                              Attorney forward of settlement
                                                   COMMUNICATIONS                 <mdolin@cov.com>               <MBaxter@cov.com>;             <kerry.brennan@pillsburylaw.                                                                           communication with Century; withheld
                                                                                                                 <richard.epling@pillsburylaw.c com>                                                                                                   pursuant to the June 2002 Protective Order.
                                                                                                                 om>;
                                                                                                                 <SFeist@alumni.princeton.edu
                                                                                                                 >
02426           Message              8/11/2006     RE: SETTLEMENT                 "Epling, Richard L."           "Dolin, Mitchell"              rhewit@dhplaw.net;                                    Settlement Withhold                              Attorney forward of settlement
                                                   COMMUNICATIONS                 <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Baxter,     "Brennan, Kerry A."                                                                                    communication with Century; withheld
                                                                                  om>                            Michael"                       <kerry.brennan@pillsburylaw.                                                                           pursuant to the June 2002 Protective Order.
                                                                                                                 <MBaxter@cov.com>;             com>
                                                                                                                 SFeist@alumni.princeton.edu
02427           Message              8/12/2006     RE: Confiedtnial privileged\   "Dolin, Mitchell"              "Baxter, Michael"              <rhewit@dhplaw.net>;                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <mdolin@cov.com>               <MBaxter@cov.com>;             <SFeist@alumni.princeton.edu                                                                           settlement talks with Century.
                                                                                                                 <repling@pillsburylaw.com>     >
02428           Message              8/13/2006     RE: Congoleum--Attorney        "Baxter, Michael"              "Dolin, Mitchell"              "Beckmann, Richard"                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Client Privilege/Strictly      <MBaxter@cov.com>              <mdolin@cov.com>;              <rbeckmann@cov.com>                                                                                    settlement talks with Century.
                                                   Confidential                                                  <richard.epling@pillsburylaw.c
                                                                                                                 om>;
                                                                                                                 <SFeist@alumni.princeton.edu
                                                                                                                 >; <rhewit@dhplaw.net>;
                                                                                                                 <cdomalewski@dhplaw.net>
02429           Message              8/13/2006     RE: Congoleum                  "Dolin, Mitchell"              "Baxter, Michael"                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <mdolin@cov.com>               <MBaxter@cov.com>;                                                                                                                    settlement talks with Century.
                                                                                                                 "Beckmann, Richard"
                                                                                                                 <rbeckmann@cov.com>;
                                                                                                                 "Craig Domalewski"
                                                                                                                 <cdomalewski@dhplaw.net>;
                                                                                                                 "Hall, John" <jhall@cov.com>;
                                                                                                                 "Kerry Brennan"
                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                 com>; "Richard Epling"
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>; "Russ Hewit"
                                                                                                                 <rhewit@dhplaw.net>; "Skip
                                                                                                                 Feist"
                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                 >
02430           Message              8/14/2006     Settlement Agreement --        "Baxter, Michael"              "Baxter, Michael"                                                                    Partially Privileged   Attorney Client           Attorney-client communication regarding       CONG_0220927    CONG_013
                                                   Resending with attachment      <MBaxter@cov.com>              <MBaxter@cov.com>;                                                                                                                    attached draft of Century settlement
                                                                                                                 "Beckmann, Richard"                                                                                                                   agreement.
                                                                                                                 <rbeckmann@cov.com>;
                                                                                                                 "Craig Domalewski"
                                                                                                                 <cdomalewski@dhplaw.net>;
                                                                                                                 "Dolin, Mitchell"
                                                                                                                 <mdolin@cov.com>; "Hall,
                                                                                                                 John" <jhall@cov.com>; "Kerry
                                                                                                                 Brennan"
                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                 com>; "Richard Epling"
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>; "Russ Hewit"
                                                                                                                 <rhewit@dhplaw.net>; "Skip
                                                                                                                 Feist"
                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                 >

Congoleum - Privilege Log                                                                                                                                   Page 209 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 211 of 265 PageID: 4166
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                       Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
02431           Message_Attachment   8/14/2006                                                                                                                                                        Settlement Withhold                              Draft settlement agreement with Century;     CONG_0220928     CONG_013
                                                                                                                                                                                                                                                       withheld pursuant to the June 2002
                                                                                                                                                                                                                                                       Protective Order.
02432           Message              8/14/2006     RE: Settlement Agreement --   "Dolin, Mitchell"              "Baxter, Michael"                                                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Resending with attachment     <mdolin@cov.com>               <MBaxter@cov.com>;                                                                                                                     issues related to settlement negotiations.
                                                                                                                "Beckmann, Richard"
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                "Craig Domalewski"
                                                                                                                <cdomalewski@dhplaw.net>;
                                                                                                                "Hall, John" <jhall@cov.com>;
                                                                                                                "Kerry Brennan"
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Richard Epling"
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>; "Russ Hewit"
                                                                                                                <rhewit@dhplaw.net>; "Skip
                                                                                                                Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >
02433           Message              8/14/2006     RE: Settlement Agreement --   "Baxter, Michael"              "Epling, Richard L."                                                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Resending with attachment     <MBaxter@cov.com>              <richard.epling@pillsburylaw.c                                                                                                         settlement discussions with Century.
                                                                                                                om>; "Dolin, Mitchell"
                                                                                                                <mdolin@cov.com>;
                                                                                                                "Beckmann, Richard"
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                "Craig Domalewski"
                                                                                                                <cdomalewski@dhplaw.net>;
                                                                                                                "Hall, John" <jhall@cov.com>;
                                                                                                                "Brennan, Kerry A."
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Russ Hewit"
                                                                                                                <rhewit@dhplaw.net>; "Skip
                                                                                                                Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >
02434           Message              8/14/2006     RE: Settlement Agreement --   "Baxter, Michael"              "Dolin, Mitchell"                                                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Resending with attachment     <MBaxter@cov.com>              <mdolin@cov.com>; "Epling,                                                                                                             settlement discussions with Century.
                                                                                                                Richard L."
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>; "Beckmann, Richard"
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                "Craig Domalewski"
                                                                                                                <cdomalewski@dhplaw.net>;
                                                                                                                "Hall, John" <jhall@cov.com>;
                                                                                                                "Brennan, Kerry A."
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Russ Hewit"
                                                                                                                <rhewit@dhplaw.net>; "Skip
                                                                                                                Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >
02435           Message              8/14/2006     RE: Settlement Agreement --   "Epling, Richard L."           "Dolin, Mitchell"                                                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Resending with attachment     <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Baxter,                                                                                                             settlement discussions with Century.
                                                                                 om>                            Michael"
                                                                                                                <MBaxter@cov.com>;
                                                                                                                "Beckmann, Richard"
                                                                                                                <rbeckmann@cov.com>;
                                                                                                                "Craig Domalewski"
                                                                                                                <cdomalewski@dhplaw.net>;
                                                                                                                "Hall, John" <jhall@cov.com>;
                                                                                                                "Brennan, Kerry A."
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>; "Russ Hewit"
                                                                                                                <rhewit@dhplaw.net>; "Skip
                                                                                                                Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >

Congoleum - Privilege Log                                                                                                                                   Page 210 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 212 of 265 PageID: 4167
                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                      Production::    Production::
  Priv. Index        RecordType      SortDate            Email Subject                  Email From               Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
02436           Message           8/14/2006     RE: Settlement Agreement --   "Baxter, Michael"      "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <MBaxter@cov.com>      <mdolin@cov.com>; "Epling,                                                                                                            settlement discussions with Century.
                                                                                                     Richard L."
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>; "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     "Craig Domalewski"
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Hall, John" <jhall@cov.com>;
                                                                                                     "Brennan, Kerry A."
                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                     com>; "Russ Hewit"
                                                                                                     <rhewit@dhplaw.net>; "Skip
                                                                                                     Feist"
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >
02437           Message           8/14/2006     RE: Settlement Agreement --   "Dolin, Mitchell"      "Russell L. Hewit"                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <mdolin@cov.com>       <rhewit@dhplaw.net>;                                                                                                                  representation and warranty of Congoleum
                                                                                                     "Baxter, Michael"                                                                                                                     Corporation and its related insurance
                                                                                                     <MBaxter@cov.com>; "Epling,                                                                                                           policies.
                                                                                                     Richard L."
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>; "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     "Craig Domalewski"
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Hall, John" <jhall@cov.com>;
                                                                                                     "Brennan, Kerry A."
                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                     com>; "Skip Feist"
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >
02438           Message           8/14/2006     RE: Settlement Agreement --   "Baxter, Michael"      "Russell L. Hewit"                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <MBaxter@cov.com>      <rhewit@dhplaw.net>;                                                                                                                  representation and warranty of Congoleum
                                                                                                     "Epling, Richard L."                                                                                                                  Corporation and its related insurance
                                                                                                     <richard.epling@pillsburylaw.c                                                                                                        policies.
                                                                                                     om>; "Dolin, Mitchell"
                                                                                                     <mdolin@cov.com>;
                                                                                                     "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     "Craig Domalewski"
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Hall, John" <jhall@cov.com>;
                                                                                                     "Brennan, Kerry A."
                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                     com>; "Skip Feist"
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >
02439           Message           8/14/2006     RE: Settlement Agreement --   "Baxter, Michael"      "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <MBaxter@cov.com>      <mdolin@cov.com>; "Russell                                                                                                            settlement discussions with Century
                                                                                                     L. Hewit"
                                                                                                     <rhewit@dhplaw.net>;
                                                                                                     "Epling, Richard L."
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>; "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     "Craig Domalewski"
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Hall, John" <jhall@cov.com>;
                                                                                                     "Brennan, Kerry A."
                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                     com>; "Skip Feist"
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >




Congoleum - Privilege Log                                                                                                                      Page 211 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 213 of 265 PageID: 4168
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                              Production::    Production::
  Priv. Index        RecordType      SortDate            Email Subject                   Email From                       Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes           Begin Bates    ProductionSet
02440           Message           8/14/2006     RE: Settlement Agreement --   "Russell L. Hewit"             "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <rhewit@dhplaw.net>            <mdolin@cov.com>; "Baxter,                                                                                                            representation and warranty of Congoleum
                                                                                                             Michael"                                                                                                                              Corporation and its related insurance
                                                                                                             <MBaxter@cov.com>; "Epling,                                                                                                           policies.
                                                                                                             Richard L."
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "Beckmann, Richard"
                                                                                                             <rbeckmann@cov.com>;
                                                                                                             "Craig Domalewski"
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "Hall, John" <jhall@cov.com>;
                                                                                                             "Brennan, Kerry A."
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>; "Skip Feist"
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >
02441           Message           8/14/2006     RE: Settlement Agreement --   "Baxter, Michael"              "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <MBaxter@cov.com>              <sfeist@alumni.princeton.edu                                                                                                          settlement discussions with Century
                                                                                                             >; "Russell L. Hewit"
                                                                                                             <rhewit@dhplaw.net>; "Dolin,
                                                                                                             Mitchell" <mdolin@cov.com>;
                                                                                                             "Epling, Richard L."
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "Beckmann, Richard"
                                                                                                             <rbeckmann@cov.com>;
                                                                                                             "Craig Domalewski"
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "Hall, John" <jhall@cov.com>;
                                                                                                             "Brennan, Kerry A."
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>
02442           Message           8/14/2006     RE: Settlement Agreement --   "Russell L. Hewit"             "Dolin, Mitchell"               "Dolin, Mitchell"                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <rhewit@dhplaw.net>            <mdolin@cov.com>; "Baxter,      <mdolin@cov.com>                                                                                      settlement talks with Century
                                                                                                             Michael"
                                                                                                             <MBaxter@cov.com>; "Epling,
                                                                                                             Richard L."
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "Beckmann, Richard"
                                                                                                             <rbeckmann@cov.com>;
                                                                                                             "Craig Domalewski"
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "Hall, John" <jhall@cov.com>;
                                                                                                             "Brennan, Kerry A."
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>; "Skip Feist"
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >
02443           Message           8/14/2006     RE: Settlement Agreement --   "Russell L. Hewit"             "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <rhewit@dhplaw.net>            <sfeist@alumni.princeton.edu                                                                                                          settlement discussions with Century
                                                                                                             >; "'Baxter, Michael'"
                                                                                                             <MBaxter@cov.com>; "'Dolin,
                                                                                                             Mitchell'" <mdolin@cov.com>;
                                                                                                             "'Epling, Richard L.'"
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "'Beckmann, Richard'"
                                                                                                             <rbeckmann@cov.com>;
                                                                                                             "'Craig Domalewski'"
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "'Hall, John'" <jhall@cov.com>;
                                                                                                             "'Brennan, Kerry A.'"
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>
02444           Message           8/14/2006     RE: Settlement Agreement --   Skip Feist                     'Baxter,                                                                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <sfeist@alumni.princeton.edu   Michael'[MBaxter@cov.com]                                                                                                             settlement discussions with Century
                                                                              >




Congoleum - Privilege Log                                                                                                                               Page 212 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 214 of 265 PageID: 4169
                                                                                                                            DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                              Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                            Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                  Email From               Email To                     Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02445           Message              8/14/2006     RE: Settlement Agreement --   "Baxter, Michael"      "Dolin, Mitchell"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Resending with attachment     <MBaxter@cov.com>      <mdolin@cov.com>; "Russell                                                                                                            settlement discussions with Century
                                                                                                        L. Hewit"
                                                                                                        <rhewit@dhplaw.net>;
                                                                                                        "Epling, Richard L."
                                                                                                        <richard.epling@pillsburylaw.c
                                                                                                        om>; "Beckmann, Richard"
                                                                                                        <rbeckmann@cov.com>;
                                                                                                        "Craig Domalewski"
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        "Hall, John" <jhall@cov.com>;
                                                                                                        "Brennan, Kerry A."
                                                                                                        <kerry.brennan@pillsburylaw.
                                                                                                        com>; "Skip Feist"
                                                                                                        <sfeist@alumni.princeton.edu
                                                                                                        >
02446           Message              8/14/2006     RE: Settlement Agreement --   "Dolin, Mitchell"      "Russell L. Hewit"                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Resending with attachment     <mdolin@cov.com>       <rhewit@dhplaw.net>;                                                                                                                  settlement discussions with Century
                                                                                                        "Baxter, Michael"
                                                                                                        <MBaxter@cov.com>; "Epling,
                                                                                                        Richard L."
                                                                                                        <richard.epling@pillsburylaw.c
                                                                                                        om>; "Beckmann, Richard"
                                                                                                        <rbeckmann@cov.com>;
                                                                                                        "Craig Domalewski"
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        "Hall, John" <jhall@cov.com>;
                                                                                                        "Brennan, Kerry A."
                                                                                                        <kerry.brennan@pillsburylaw.
                                                                                                        com>; "Skip Feist"
                                                                                                        <sfeist@alumni.princeton.edu
                                                                                                        >
02447           Message              8/14/2006     FW: SETTLEMENT                "Baxter, Michael"      "Baxter, Michael"                                                                   Settlement Withhold                               Attorney forward of settlement
                                                   COMMUNICATIONS                <MBaxter@cov.com>      <MBaxter@cov.com>;                                                                                                                    communication with Century; withheld
                                                                                                        "Beckmann, Richard"                                                                                                                   pursuant to the June 2002 Protective Order.
                                                                                                        <rbeckmann@cov.com>;
                                                                                                        "Craig Domalewski"
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        "Dolin, Mitchell"
                                                                                                        <mdolin@cov.com>; "Hall,
                                                                                                        John" <jhall@cov.com>; "Kerry
                                                                                                        Brennan"
                                                                                                        <kerry.brennan@pillsburylaw.
                                                                                                        com>; "Richard Epling"
                                                                                                        <richard.epling@pillsburylaw.c
                                                                                                        om>; "Russ Hewit"
                                                                                                        <rhewit@dhplaw.net>; "Skip
                                                                                                        Feist"
                                                                                                        <sfeist@alumni.princeton.edu
                                                                                                        >
02448           Message_Attachment   8/14/2006                                                                                                                                              Settlement Withhold                               Draft settlement agreement with Century
                                                                                                                                                                                                                                              insurance; withheld pursuant to the June
                                                                                                                                                                                                                                              2002 Protective Order.
02449           Message_Attachment   8/14/2006                                                                                                                                              Settlement Withhold                               Draft settlement agreement with Century
                                                                                                                                                                                                                                              insurance; withheld pursuant to the June
                                                                                                                                                                                                                                              2002 Protective Order.




Congoleum - Privilege Log                                                                                                                         Page 213 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 215 of 265 PageID: 4170
                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType      SortDate            Email Subject                  Email From               Email To                      Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes          Begin Bates    ProductionSet
02450           Message           8/14/2006     RE: Settlement Agreement --   "Baxter, Michael"      "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <MBaxter@cov.com>      <rhewit@dhplaw.net>; "Dolin,                                                                                                         settlement discussions with Century
                                                                                                     Mitchell" <mdolin@cov.com>;
                                                                                                     "Epling, Richard L."
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>; "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     "Craig Domalewski"
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Hall, John" <jhall@cov.com>;
                                                                                                     "Brennan, Kerry A."
                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                     com>; "Skip Feist"
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >
02451           Message           8/14/2006     RE: Settlement Agreement --   "Russell L. Hewit"     "Baxter, Michael"                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <rhewit@dhplaw.net>    <MBaxter@cov.com>; "Dolin,                                                                                                           settlement discussions with Century
                                                                                                     Mitchell" <mdolin@cov.com>;
                                                                                                     "Epling, Richard L."
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>; "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     "Craig Domalewski"
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Hall, John" <jhall@cov.com>;
                                                                                                     "Brennan, Kerry A."
                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                     com>; "Skip Feist"
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >
02452           Message           8/14/2006     RE: Settlement Agreement --   "Baxter, Michael"      "Russell L. Hewit"                                                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <MBaxter@cov.com>      <rhewit@dhplaw.net>; "Dolin,                                                                                                         settlement discussions with Century
                                                                                                     Mitchell" <mdolin@cov.com>;
                                                                                                     "Epling, Richard L."
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>; "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     "Craig Domalewski"
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Hall, John" <jhall@cov.com>;
                                                                                                     "Brennan, Kerry A."
                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                     com>; "Skip Feist"
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >
02453           Message           8/14/2006     RE: Settlement Agreement --   "Russell L. Hewit"     "Baxter, Michael"              "Dolin, Mitchell"                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <rhewit@dhplaw.net>    <MBaxter@cov.com>; "Dolin, <mdolin@cov.com>                                                                                          settlement talks with Century
                                                                                                     Mitchell" <mdolin@cov.com>;
                                                                                                     "Epling, Richard L."
                                                                                                     <richard.epling@pillsburylaw.c
                                                                                                     om>; "Beckmann, Richard"
                                                                                                     <rbeckmann@cov.com>;
                                                                                                     "Craig Domalewski"
                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                     "Hall, John" <jhall@cov.com>;
                                                                                                     "Brennan, Kerry A."
                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                     com>; "Skip Feist"
                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                     >




Congoleum - Privilege Log                                                                                                                      Page 214 of 264
                                                                                     Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 216 of 265 PageID: 4171
                                                                                                                                 DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                   Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                             Production::    Production::
  Priv. Index        RecordType      SortDate            Email Subject                  Email From                       Email To                        Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes          Begin Bates    ProductionSet
02454           Message           8/14/2006     RE: Settlement Agreement --   "Craig A. Domalewski"          "Russell L. Hewit"               "Dolin, Mitchell"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <cdomalewski@dhplaw.net>       <rhewit@dhplaw.net>;             <mdolin@cov.com>                                                                                     settlement talks with Century
                                                                                                             "Baxter, Michael"
                                                                                                             <MBaxter@cov.com>; "Dolin,
                                                                                                             Mitchell" <mdolin@cov.com>;
                                                                                                             "Epling, Richard L."
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "Beckmann, Richard"
                                                                                                             <rbeckmann@cov.com>; "Hall,
                                                                                                             John" <jhall@cov.com>;
                                                                                                             "Brennan, Kerry A."
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>; "Skip Feist"
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >
02455           Message           8/14/2006     RE: Settlement Agreement --   "Beckmann, Richard"            "Baxter, Michael"                "Dolin, Mitchell"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <rbeckmann@cov.com>            <MBaxter@cov.com>; "Russell      <mdolin@cov.com>                                                                                     settlement talks with Century
                                                                                                             L. Hewit"
                                                                                                             <rhewit@dhplaw.net>; "Dolin,
                                                                                                             Mitchell" <mdolin@cov.com>;
                                                                                                             "Epling, Richard L."
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "Craig Domalewski"
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "Hall, John" <jhall@cov.com>;
                                                                                                             "Brennan, Kerry A."
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>; "Skip Feist"
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >
02456           Message           8/14/2006     RE: Settlement Agreement --   "Epling, Richard L."           "Russell L. Hewit"                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <richard.epling@pillsburylaw.c <rhewit@dhplaw.net>;                                                                                                                  settlement discussions with Century
                                                                              om>                            "Baxter, Michael"
                                                                                                             <MBaxter@cov.com>; "Dolin,
                                                                                                             Mitchell" <mdolin@cov.com>;
                                                                                                             "Beckmann, Richard"
                                                                                                             <rbeckmann@cov.com>;
                                                                                                             "Craig Domalewski"
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "Hall, John" <jhall@cov.com>;
                                                                                                             "Brennan, Kerry A."
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>; "Skip Feist"
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >
02457           Message           8/14/2006     RE: Settlement Agreement --   "Epling, Richard L."           "Russell L. Hewit"               "Dolin, Mitchell"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                Resending with attachment     <richard.epling@pillsburylaw.c <rhewit@dhplaw.net>;             <mdolin@cov.com>                                                                                     settlement talks with Century
                                                                              om>                            "Baxter, Michael"
                                                                                                             <MBaxter@cov.com>; "Dolin,
                                                                                                             Mitchell" <mdolin@cov.com>;
                                                                                                             "Beckmann, Richard"
                                                                                                             <rbeckmann@cov.com>;
                                                                                                             "Craig Domalewski"
                                                                                                             <cdomalewski@dhplaw.net>;
                                                                                                             "Hall, John" <jhall@cov.com>;
                                                                                                             "Brennan, Kerry A."
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>; "Skip Feist"
                                                                                                             <sfeist@alumni.princeton.edu
                                                                                                             >




Congoleum - Privilege Log                                                                                                                                Page 215 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 217 of 265 PageID: 4172
                                                                                                                            DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                              Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                           Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                    Email From              Email To                        Email CC                     Email BCC    FLR: Privilege Tags    FLR: Privileged Reason               FLR: Attorney Notes               Begin Bates    ProductionSet
02458           Message              8/15/2006     FW: Congoleum                 "Baxter, Michael"      "Baxter, Michael"                                                                   Settlement Withhold                              Attorney forward of settlement
                                                                                 <MBaxter@cov.com>      <MBaxter@cov.com>;                                                                                                                   communication with Century insurance;
                                                                                                        "Beckmann, Richard"                                                                                                                  withheld pursuant to the June 2002
                                                                                                        <rbeckmann@cov.com>;                                                                                                                 Protective Order.
                                                                                                        "Craig Domalewski"
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        "Dolin, Mitchell"
                                                                                                        <mdolin@cov.com>; "Hall,
                                                                                                        John" <jhall@cov.com>; "Kerry
                                                                                                        Brennan"
                                                                                                        <kerry.brennan@pillsburylaw.
                                                                                                        com>; "Richard Epling"
                                                                                                        <richard.epling@pillsburylaw.c
                                                                                                        om>; "Russ Hewit"
                                                                                                        <rhewit@dhplaw.net>; "Skip
                                                                                                        Feist"
                                                                                                        <sfeist@alumni.princeton.edu
                                                                                                        >
02459           Message_Attachment   8/15/2006                                                                                                                                              Settlement Withhold                              Working draft of settlement agreement with
                                                                                                                                                                                                                                             Century insurance; withheld pursuant to the
                                                                                                                                                                                                                                             June 2002 Protective Order.
02460           Message_Attachment   8/15/2006                                                                                                                                              Settlement Withhold                              Working draft of settlement agreement with
                                                                                                                                                                                                                                             Century insurance; withheld pursuant to the
                                                                                                                                                                                                                                             June 2002 Protective Order.
02461           Message              8/15/2006     RE: FW: Congoleum             "Baxter, Michael"      "Russell L. Hewit"                                                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <MBaxter@cov.com>      <rhewit@dhplaw.net>;                                                                                                                 settlement negotiations with Century.
                                                                                                        "Beckmann, Richard"
                                                                                                        <rbeckmann@cov.com>;
                                                                                                        "Craig Domalewski"
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        "Dolin, Mitchell"
                                                                                                        <mdolin@cov.com>; "Hall,
                                                                                                        John" <jhall@cov.com>; "Kerry
                                                                                                        Brennan"
                                                                                                        <kerry.brennan@pillsburylaw.
                                                                                                        com>; "Richard Epling"
                                                                                                        <richard.epling@pillsburylaw.c
                                                                                                        om>; "Skip Feist"
                                                                                                        <sfeist@alumni.princeton.edu
                                                                                                        >
02462           Message              8/15/2006     FW: Congoleum                 "Baxter, Michael"      "Baxter, Michael"                                                                   Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <MBaxter@cov.com>      <MBaxter@cov.com>;                                                                                                                   settlement negotiations with Century.
                                                                                                        "Beckmann, Richard"
                                                                                                        <rbeckmann@cov.com>;
                                                                                                        "Craig Domalewski"
                                                                                                        <cdomalewski@dhplaw.net>;
                                                                                                        "Dolin, Mitchell"
                                                                                                        <mdolin@cov.com>; "Hall,
                                                                                                        John" <jhall@cov.com>; "Kerry
                                                                                                        Brennan"
                                                                                                        <kerry.brennan@pillsburylaw.
                                                                                                        com>; "Richard Epling"
                                                                                                        <richard.epling@pillsburylaw.c
                                                                                                        om>; "Russ Hewit"
                                                                                                        <rhewit@dhplaw.net>; "Skip
                                                                                                        Feist"
                                                                                                        <sfeist@alumni.princeton.edu
                                                                                                        >
02463           Message_Attachment   8/15/2006                                                                                                                                              Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                                                                                                                                                             settlement negotiations with Century.
02464           Message              8/15/2006     RE: Congo Flooring Business   "Baxter, Michael"      "Skip Feist"                     "Dolin, Mitchell"                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                 <MBaxter@cov.com>      <sfeist@alumni.princeton.edu     <mdolin@cov.com>;                                                                                   settlement negotiations with Century.
                                                                                                        >                                <rhewit@dhplaw.net>;
                                                                                                                                         <richard.epling@pillsburylaw.c
                                                                                                                                         om>




Congoleum - Privilege Log                                                                                                                            Page 216 of 264
                                                                                   Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 218 of 265 PageID: 4173
                                                                                                                                DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                  Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject               Email From                    Email To                           Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
02465           Message              8/15/2006     Re: RE: Congo Flooring    "Russell L. Hewit"             sfeist@alumni.princeton.edu;     mdolin@cov.com;                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Business                  <rhewit@dhplaw.net>            MBaxter@cov.com                  rhewit@dhplaw.net;                                                                                   settlement negotiations with Century.
                                                                                                                                             richard.epling@pillsburylaw.co
                                                                                                                                             m
02466           Message              8/16/2006     FW:                       "Epling, Richard L."           "Dolin, Mitchell"                                                                   Settlement Withhold                               Attorney forward to client of settlement
                                                                             <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Baxter,                                                                                                            communication with Century; withheld
                                                                             om>                            Michael"                                                                                                                              pursuant to the June 2002 Protective Order.
                                                                                                            <MBaxter@cov.com>;
                                                                                                            rhewit@dhplaw.net;
                                                                                                            SFeist@alumni.princeton.edu
02467           Message              8/16/2006     FW:                       "Epling, Richard L."           "Dolin, Mitchell"                                                                   Settlement Withhold                               Attorney forward to client of settlement
                                                                             <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Baxter,                                                                                                            communication with Century; withheld
                                                                             om>                            Michael"                                                                                                                              pursuant to the June 2002 Protective Order.
                                                                                                            <MBaxter@cov.com>;
                                                                                                            rhewit@dhplaw.net;
                                                                                                            SFeist@alumni.princeton.edu
02468           Message              8/16/2006     FW:                       "Epling, Richard L."           "Dolin, Mitchell"                                                                   Settlement Withhold                               Attorney forward to client of settlement
                                                                             <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Baxter,                                                                                                            communication with Century; withheld
                                                                             om>                            Michael"                                                                                                                              pursuant to the June 2002 Protective Order.
                                                                                                            <MBaxter@cov.com>;
                                                                                                            rhewit@dhplaw.net;
                                                                                                            SFeist@alumni.princeton.edu
02469           Message              8/16/2006     FW:                       "Epling, Richard L."           "Dolin, Mitchell"                                                                   Settlement Withhold                               Attorney forward to client of settlement
                                                                             <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Baxter,                                                                                                            communication with Century; withheld
                                                                             om>                            Michael"                                                                                                                              pursuant to the June 2002 Protective Order.
                                                                                                            <MBaxter@cov.com>;
                                                                                                            rhewit@dhplaw.net;
                                                                                                            SFeist@alumni.princeton.edu
02470           Message              8/16/2006     RE: here is my proposal   "Epling, Richard L."           "Schiavoni, Tancred"             "Ronald Reinsel"                                   Settlement Withhold                               Settlement communication with Century;
                                                                             <richard.epling@pillsburylaw.c <TSchiavoni@OMM.com>;            <RER@capdale.com>; "Wyron,                                                                           withheld pursuant to the June 2002
                                                                             om>                            martin.siegal@mclolaw.com        Richard H."                                                                                          Protective Order.
                                                                                                                                             <rwyron@orrick.com>
02471           Message_Attachment   8/16/2006                                                                                                                                                  Settlement Withhold                               Page from draft settlement agreement with
                                                                                                                                                                                                                                                  Century; withheld pursuant to the June 2002
                                                                                                                                                                                                                                                  and June 2004 Protective Orders.
02472           Message              8/17/2006     Re: FW: Congoleum         "Russell L. Hewit"             "Epling, Richard L."            "Mitchell F. Dolin"                                 Partially Privileged   Attorney Client            Attorney-client communication regarding Tri- CONG_0220929    CONG_013
                                                                             <rhewit@dhplaw.net>            <richard.epling@pillsburylaw.c  <mdolin@cov.com>;                                                                                     State Floors corporate history as it relates to
                                                                                                            om>; "Craig A. Domalewski"      mbaxter@cov.com; Skip Feist                                                                           Congoleum.
                                                                                                            <cdomalewski@dhplaw.net>        <sfeist@alumni.princeton.edu
                                                                                                                                            >
02473           Message              8/17/2006     RE: FW: Congoleum         Skip Feist                     'Russell L.                     'Mitchell F.                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                             <sfeist@alumni.princeton.edu   Hewit'[rhewit@dhplaw.net];      Dolin'[mdolin@cov.com];                                                                               some Congoleum corporate restructurings.
                                                                             >                              'Epling, Richard                'mbaxter@cov.com'[mbaxter
                                                                                                            L.'[richard.epling@pillsburylaw @cov.com]
                                                                                                            .com]; 'Craig A.
                                                                                                            Domalewski'[cdomalewski@dh
                                                                                                            plaw.net]
02474           Message              8/17/2006     RE: FW: Congoleum         "Russell L. Hewit"             "Skip Feist"                    "'Mitchell F. Dolin'"                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                             <rhewit@dhplaw.net>            <sfeist@alumni.princeton.edu <mdolin@cov.com>;                                                                                        some Congoleum corporate restructurings.
                                                                                                            >; "'Epling, Richard L.'"       <mbaxter@cov.com>
                                                                                                            <richard.epling@pillsburylaw.c
                                                                                                            om>; "'Craig A. Domalewski'"
                                                                                                            <cdomalewski@dhplaw.net>
02475           Message              8/17/2006     Fwd: RE: FW: Congoleum    "Russell L. Hewit"             "Skip Feist"                    "'Mitchell F. Dolin'"                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                             <rhewit@dhplaw.net>            <sfeist@alumni.princeton.edu <mdolin@cov.com>;                                                                                        some Congoleum corporate restructurings.
                                                                                                            >; "'Epling, Richard L.'"       <mbaxter@cov.com>
                                                                                                            <richard.epling@pillsburylaw.c
                                                                                                            om>; "'Craig A. Domalewski'"
                                                                                                            <cdomalewski@dhplaw.net>




Congoleum - Privilege Log                                                                                                                                Page 217 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 219 of 265 PageID: 4174
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                           Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject                     Email From                       Email To                         Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes                 Begin Bates     ProductionSet
02476           Message              8/17/2006     FW: Congoleum final draft      "Epling, Richard L."           "Skip Feist"                                                                          Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0246896     CONG_014
                                                                                  <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                            draft of settlement agreement with Century.
                                                                                  om>                            >; "Baxter, Michael"
                                                                                                                 <MBaxter@cov.com>; "Dolin,
                                                                                                                 Mitchell" <mdolin@cov.com>;
                                                                                                                 "Brennan, Kerry A."
                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                 com>; "Carrig, Erica E."
                                                                                                                 <erica.carrig@pillsburylaw.co
                                                                                                                 m>
02477           Message_Attachment   8/17/2006                                                                                                                                                         Settlement Withhold                               Draft settlement agreement with Century;        CONG_0246897     CONG_014
                                                                                                                                                                                                                                                         withheld pursuant to the June 2002
                                                                                                                                                                                                                                                         Protective Order.
02478           Message_Attachment   8/17/2006                                                                                                                                                         Settlement Withhold                               Draft settlement agreement with Century;        CONG_0246898     CONG_014
                                                                                                                                                                                                                                                         withheld pursuant to the June 2002
                                                                                                                                                                                                                                                         Protective Order.
02479           Message_Attachment   8/17/2006                                                                                                                                                         Settlement Withhold                               Draft settlement agreement with Century;        CONG_0246899     CONG_014
                                                                                                                                                                                                                                                         withheld pursuant to the June 2002
                                                                                                                                                                                                                                                         Protective Order.
02480           Message              8/17/2006     FW: Congoleum                  "Epling, Richard L."           "Carrig, Erica E."                 "Baxter, Michael"                                  Settlement Withhold                               Attorney forward of settlement
                                                                                  <richard.epling@pillsburylaw.c <erica.carrig@pillsburylaw.co      <MBaxter@cov.com>; "Skip                                                                             communication with Century insurance;
                                                                                  om>                            m>                                 Feist"                                                                                               withheld pursuant to the June 2002
                                                                                                                                                    <sfeist@alumni.princeton.edu                                                                         Protective Order.
                                                                                                                                                    >; "Dolin, Mitchell"
                                                                                                                                                    <mdolin@cov.com>;
                                                                                                                                                    "Brennan, Kerry A."
                                                                                                                                                    <kerry.brennan@pillsburylaw.
                                                                                                                                                    com>
02481           Message_Attachment   8/17/2006                                                                                                                                                         Settlement Withhold                               Working settlement agreement draft
                                                                                                                                                                                                                                                         between Congoleum and Century insurance;
                                                                                                                                                                                                                                                         withheld pursuant to the June 2002
                                                                                                                                                                                                                                                         Protective Order.
02482           Message_Attachment   8/17/2006                                                                                                                                                         Settlement Withhold                               Working settlement agreement draft
                                                                                                                                                                                                                                                         between Congoleum and Century insurance;
                                                                                                                                                                                                                                                         withheld pursuant to the June 2002
                                                                                                                                                                                                                                                         Protective Order.
02483           Message              8/17/2006     RE: RE: FW: Congoleum          Skip Feist                      'Russell L.                       'Mitchell F.                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <sfeist@alumni.princeton.edu    Hewit'[rhewit@dhplaw.net];        Dolin'[mdolin@cov.com];                                                                              Congoleum corporate history.
                                                                                  >                               'Epling, Richard                  'mbaxter@cov.com'[mbaxter
                                                                                                                  L.'[richard.epling@pillsburylaw   @cov.com]
                                                                                                                  .com]; 'Craig A.
                                                                                                                  Domalewski'[cdomalewski@dh
                                                                                                                  plaw.net]
02484           Message              8/17/2006     Draft Motion to Approve        "Carrig, Erica E."              "Schiavoni, Tancred V."           "Epling, Richard L."                               Settlement Withhold                               Settlement communication with Century;
                                                   Settlement--PRIVILEGED AND     <erica.carrig@pillsburylaw.co   <tschiavoni@omm.com>;             <richard.epling@pillsburylaw.c                                                                       withheld pursuant to the June 2002
                                                   CONFIDENTIAL                   m>                              "Almeida, Barbara"                om>; "Brennan, Kerry A."                                                                             Protective Order.
                                                                                                                  <BAlmeida@OMM.com>;               <kerry.brennan@pillsburylaw.
                                                                                                                  "Baxter, Michael"                 com>
                                                                                                                  <MBaxter@cov.com>;
                                                                                                                  jhall@cov.com;
                                                                                                                  rbeckmann@cov.com; "Dolin,
                                                                                                                  Mitchell" <mdolin@cov.com>;
                                                                                                                  "Russell L. Hewit"
                                                                                                                  <rhewit@dhplaw.net>; "Craig
                                                                                                                  A. Domalewski"
                                                                                                                  <cdomalewski@dhplaw.net>
02485           Message_Attachment   8/17/2006                                                                                                                                                         Settlement Withhold                               Draft of papers in support of motion to
                                                                                                                                                                                                                                                         approve settlement agreement in
                                                                                                                                                                                                                                                         bankruptcy matter; withheld pursuant to
                                                                                                                                                                                                                                                         June 2002 Protective Order and May 2006
                                                                                                                                                                                                                                                         Protective Order.
02486           Message              8/18/2006     Draft Declaration to Support   "Epling, Richard L."           SFeist@alumni.princeton.edu        "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Century Settlement             <richard.epling@pillsburylaw.c                                    <richard.epling@pillsburylaw.c                                                                       draft Feist declaration in support of Century
                                                                                  om>                                                               om>                                                                                                  settlement.
02487           Message_Attachment   8/18/2006                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft Feist
                                                                                                                                                                                                                                                         declaration in support of Century settlement.


Congoleum - Privilege Log                                                                                                                                       Page 218 of 264
                                                                                            Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 220 of 265 PageID: 4175
                                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                           Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                     Email From                        Email To                     Email CC                        Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
02488           Message              8/18/2006     Feist declaration in support of   Skip Feist                      Kerry A. Brennan             repling@pillsburylaw.com[repl                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Century Settlement                <sfeist@alumni.princeton.edu    (kbrennan@pillsburylaw.com)[ ing@pillsburylaw.com]                                                                                    draft Feist declaration in support of Century
                                                                                     >                               kbrennan@pillsburylaw.com]                                                                                                            settlement.
02489           Message_Attachment   8/18/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft Feist
                                                                                                                                                                                                                                                           declaration in support of Century settlement.
02490           Message              8/18/2006     Feist Declaration/Century         "Brennan, Kerry A."             mdolin@cov.com; "Baxter,        "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement                        <kerry.brennan@pillsburylaw.    Michael"                        <richard.epling@pillsburylaw.c                                                                        draft Feist declaration in support of motion
                                                                                     com>                            <MBaxter@cov.com>; "Russell     om>; "Carrig, Erica E."                                                                               for approval of Century settlement
                                                                                                                     L. Hewit"                       <erica.carrig@pillsburylaw.co
                                                                                                                     <rhewit@dhplaw.net>; "Craig     m>; "Skip Feist"
                                                                                                                     A. Domalewski"                  <sfeist@alumni.princeton.edu
                                                                                                                     <cdomalewski@dhplaw.net>;       >
                                                                                                                     rbeckmann@cov.com
02491           Message_Attachment   8/18/2006                                                                                                                                                           Wholly Privileged      Attorney Client; Work      Attorney client communication consisting of
                                                                                                                                                                                                                                Product                    work product draft of Feist declaration in
                                                                                                                                                                                                                                                           support of motion for approval of Century
                                                                                                                                                                                                                                                           settlement.
02492           Message              8/18/2006     Re: Feist Declaration/Century     "Russell L. Hewit"              "Brennan, Kerry A."             "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney communication regarding draft
                                                   Settlement                        <rhewit@dhplaw.net>             <kerry.brennan@pillsburylaw.    <richard.epling@pillsburylaw.c                                                                        Feist declaration in support of Century
                                                                                                                     com>; mdolin@cov.com;           om>; "Carrig, Erica E."                                                                               settlement.
                                                                                                                     "Baxter, Michael"               <erica.carrig@pillsburylaw.co
                                                                                                                     <MBaxter@cov.com>; "Craig       m>; "Skip Feist"
                                                                                                                     A. Domalewski"                  <sfeist@alumni.princeton.edu
                                                                                                                     <cdomalewski@dhplaw.net>;       >
                                                                                                                     rbeckmann@cov.com
02493           Message_Attachment   8/18/2006                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft Feist
                                                                                                                                                                                                                                                           declaration in support of Century settlement.
02494           Message              8/18/2006     RE: Feist Declaration/Century     "Carrig, Erica E."              "Skip Feist"                    "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Settlement                        <erica.carrig@pillsburylaw.co   <sfeist@alumni.princeton.edu    <richard.epling@pillsburylaw.c                                                                        draft Feist declaration in support of motion
                                                                                     m>                              >; "Russell L. Hewit"           om>                                                                                                   for approval of Century settlement.
                                                                                                                     <rhewit@dhplaw.net>;
                                                                                                                     "Brennan, Kerry A."
                                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                                     com>; mdolin@cov.com;
                                                                                                                     "Baxter, Michael"
                                                                                                                     <MBaxter@cov.com>; "Craig
                                                                                                                     A. Domalewski"
                                                                                                                     <cdomalewski@dhplaw.net>;
                                                                                                                     rbeckmann@cov.com
02495           Message_Attachment   8/18/2006                                                                                                                                                           Wholly Privileged      Attorney Client; Work      Attorney client communication consisting of
                                                                                                                                                                                                                                Product                    work product draft of Feist declaration in
                                                                                                                                                                                                                                                           support of motion for approval of Century
                                                                                                                                                                                                                                                           settlement.
02496           Message              8/18/2006     FW: Revisions to Motion to        "Carrig, Erica E."              "Baxter, Michael"               "Skip Feist"                                        Wholly Privileged      Attorney Client            Attorney communication regarding potential
                                                   Approve Settlement                <erica.carrig@pillsburylaw.co   <MBaxter@cov.com>;              <sfeist@alumni.princeton.edu                                                                          revisions to be made to the order approving
                                                                                     m>                              mdolin@cov.com;                 >; "Brennan, Kerry A."                                                                                the Century settlement.
                                                                                                                     rhewit@dhplaw.net; "Craig A.    <kerry.brennan@pillsburylaw.
                                                                                                                     Domalewski"                     com>; "Epling, Richard L."
                                                                                                                     <cdomalewski@dhplaw.net>        <richard.epling@pillsburylaw.c
                                                                                                                                                     om>
02497           Message              8/18/2006     Re: FW: Revisions to Motion to "Craig A. Domalewski"              "Carrig, Erica E."              "Skip Feist"                                        Wholly Privileged      Attorney Client            Attorney communication regarding potential
                                                   Approve Settlement             <cdomalewski@dhplaw.net>           <erica.carrig@pillsburylaw.co   <sfeist@alumni.princeton.edu                                                                          revisions to be made to the order approving
                                                                                                                     m>; "Baxter, Michael"           >; "Brennan, Kerry A."                                                                                the Century settlement.
                                                                                                                     <MBaxter@cov.com>;              <kerry.brennan@pillsburylaw.
                                                                                                                     mdolin@cov.com;                 com>; "Epling, Richard L."
                                                                                                                     rhewit@dhplaw.net               <richard.epling@pillsburylaw.c
                                                                                                                                                     om>
02498           Message              8/18/2006     Century Settlement Status         "Brennan, Kerry A."             mdolin@cov.com; "Craig A.       "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney communication regarding draft of
                                                                                     <kerry.brennan@pillsburylaw.    Domalewski"                     <richard.epling@pillsburylaw.c                                                                        motion for approval of Century settlement;
                                                                                     com>                            <cdomalewski@dhplaw.net>;       om>; "Carrig, Erica E."                                                                               embedded communication withheld subject
                                                                                                                     mbaxter@cov.com;                <erica.carrig@pillsburylaw.co                                                                         to June 2002 Protective Order, June 2004
                                                                                                                     rhewit@dhplaw.net; "Richard     m>                                                                                                    Protective Order and May 2006 Protective
                                                                                                                     A. Beckmann, Esq."                                                                                                                    Order
                                                                                                                     <rbeckmann@cov.com>




Congoleum - Privilege Log                                                                                                                                        Page 219 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 221 of 265 PageID: 4176
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                 Email From                       Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
02499           Message_Attachment   8/18/2006                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney client communication consisting of
                                                                                                                                                                                                                             Product                    work product draft of Feist declaration in
                                                                                                                                                                                                                                                        support of motion for approval of Century
                                                                                                                                                                                                                                                        settlement.
02500           Message              8/21/2006     Century Settlement Motion     "Brennan, Kerry A."             "Schiavoni, Tancred"            "Epling, Richard L."                                 Settlement Withhold                               Settlement communication with Century
                                                                                 <kerry.brennan@pillsburylaw.    <TSchiavoni@OMM.com>;           <richard.epling@pillsburylaw.c                                                                         regarding motion to approve settlement;
                                                                                 com>                            "Almeida, Barbara"              om>; "Carrig, Erica E."                                                                                withheld pursuant to the June 2002
                                                                                                                 <BAlmeida@OMM.com>              <erica.carrig@pillsburylaw.co                                                                          Protective Order and May 2006 Protective
                                                                                                                                                 m>; mdolin@cov.com;                                                                                    Order.
                                                                                                                                                 mbaxter@cov.com; "Richard
                                                                                                                                                 A. Beckmann, Esq."
                                                                                                                                                 <rbeckmann@cov.com>
02501           Message_Attachment   8/21/2006                                                                                                                                                        Settlement Withhold                               Settlement communication with Century
                                                                                                                                                                                                                                                        discussing draft document in support of
                                                                                                                                                                                                                                                        motion to approve settlement; withheld
                                                                                                                                                                                                                                                        pursuant to the June 2002 Protective Order
                                                                                                                                                                                                                                                        and May 2006 Protective Order.
02502           Message              8/21/2006     Re: CNA DS question           "Russell L. Hewit"              "Skip Feist"                                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <rhewit@dhplaw.net>             <sfeist@alumni.princeton.edu                                                                                                           issues to be resolved in the Century
                                                                                                                 >                                                                                                                                      settlement.
02503           Message              8/21/2006     Re: Sellick Report            "Brennan, Kerry A."             mdolin@cov.com;                "Carrig, Erica E."                                    Wholly Privileged      Attorney Client            Attorney communication regarding issues to
                                                                                 <kerry.brennan@pillsburylaw.    rhewit@dhplaw.net; "Epling,    <erica.carrig@pillsburylaw.co                                                                           be resolved in the Century settlement.
                                                                                 com>                            Richard L."                    m>
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>;
                                                                                                                 cdomalewski@dhplaw.net;
                                                                                                                 jhall@cov.com;
                                                                                                                 MBaxter@cov.com;
                                                                                                                 rbeckmann@cov.com
02504           Message              8/22/2006     FW: Spectron Consent Decree   "Barnett, Bonnie A."            "Skip Feist"                                                                         Partially Privileged   Attorney Client            Attorney-client communication regarding       CONG_0220935    CONG_013
                                                                                 <Bonnie.Barnett@dbr.com>        <sfeist@alumni.princeton.edu                                                                                                           attached signed order approving insurance
                                                                                                                 >                                                                                                                                      proceeds to be applied to Spectron/Galaxy
                                                                                                                                                                                                                                                        Superfund sites.
02505           Message              9/15/2006     FW: Confidential Mediation    "Sheikh, Lara R."             "Skip Feist "                     "Epling, Richard L."                                 Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                   Communication                 <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu      <richard.epling@pillsburylaw.c                                                                         draft of Tenth Modified Plan.
                                                                                 >                             >                                 om>; "Spear, Robin L."
                                                                                                                                                 <robin.spear@pillsburylaw.co
                                                                                                                                                 m>; "Cate, Jan H."
                                                                                                                                                 <jan.cate@pillsburylaw.com>
02506           Message_Attachment   9/15/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding working draft of
                                                                                                                                                                                                                                                        Tenth Modified Plan.
02507           Message_Attachment   9/15/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft exhibit for
                                                                                                                                                                                                                                                        Tenth Modified Plan.
02508           Message_Attachment   9/15/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft exhibit for
                                                                                                                                                                                                                                                        Tenth Modified Plan.
02509           Message_Attachment   9/15/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft exhibit for
                                                                                                                                                                                                                                                        Tenth Modified Plan.
02510           Message_Attachment   9/15/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft exhibit for
                                                                                                                                                                                                                                                        Tenth Modified Plan.
02511           Message_Attachment   9/15/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft exhibit for
                                                                                                                                                                                                                                                        Tenth Modified Plan.
02512           Message              9/15/2006     Congoleum -- Revised Feist    "Russell L. Hewit"              kerry.brennan@pillsburylaw.c                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Affidavit                     <rhewit@dhplaw.net>             om;                                                                                                                                    Feist affidavit in support of motion in
                                                                                                                 cdomalewski@dhplaw.net;                                                                                                                bankruptcy matter.
                                                                                                                 sfeist@alumni.princeton.edu
02513           Message_Attachment   9/15/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft of Feist
                                                                                                                                                                                                                                                        certification in support of motion in
                                                                                                                                                                                                                                                        bankruptcy matter.
02514           Message              9/15/2006     RE: Congoleum -- Revised Feist "Brennan, Kerry A."            "Russell L. Hewit"                                                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Affidavit                      <kerry.brennan@pillsburylaw.   <rhewit@dhplaw.net>;                                                                                                                   Feist affidavit.
                                                                                  com>                           cdomalewski@dhplaw.net;
                                                                                                                 sfeist@alumni.princeton.edu
02515           Message              9/15/2006     Final Version Feist Decl      "Brennan, Kerry A."             sfeist@alumni.princeton.edu                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <kerry.brennan@pillsburylaw.                                                                                                                                           Feist certification
                                                                                 com>



Congoleum - Privilege Log                                                                                                                                    Page 220 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 222 of 265 PageID: 4177
                                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
02516           Message_Attachment   9/15/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft of Feist
                                                                                                                                                                                                                                                         certifications in support of motion in
                                                                                                                                                                                                                                                         bankruptcy matter.
02517           Message_Attachment   9/16/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding Tenth Modified Plan
                                                                                                                                                                                                                                                         and Disclosure Statement.
02518           Message              9/18/2006     Tenth Modified Plan and          "Sheikh, Lara R."             "Skip Feist"                     "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Disclosure Statement (with all   <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu     <richard.epling@pillsburylaw.c                                                                        attached documents for Tenth Modified
                                                   exhibits)                        >                             >; "Steven Schertz"              om>; "Spear, Robin L."                                                                                Plan.
                                                                                                                  <sschertz@congoleum.com>;        <robin.spear@pillsburylaw.co
                                                                                                                  "Craig Heilman"                  m>
                                                                                                                  <CHeilman@congoleum.com>
02519           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding Tenth Modified Plan
                                                                                                                                                                                                                                                         draft.
02520           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02521           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02522           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02523           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02524           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02525           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft attachment to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02526           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02527           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02528           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02529           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02530           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02531           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02532           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02533           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02534           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding Disclosure
                                                                                                                                                                                                                                                         Statement to the Tenth Modified Plan.
02535           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to the
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02536           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to the
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02537           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to the
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02538           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to the
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02539           Message_Attachment   9/18/2006                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft exhibit to the
                                                                                                                                                                                                                                                         Tenth Modified Plan.
02540           Message              9/21/2006     FW: Bondholders' Committee       "Epling, Richard L."           "Spear, Robin L."                                                                    Partially Privileged   Attorney Client           Redacted attorney-client communication      CONG_0221500      CONG_013
                                                   markup of 10th plan and          <richard.epling@pillsburylaw.c <robin.spear@pillsburylaw.co                                                                                                          regarding attorney comments on the
                                                   disclosure statement             om>                            m>; "Cate, Jan H."                                                                                                                    Bondholders' suggested changes to the Plan
                                                                                                                   <jan.cate@pillsburylaw.com>;                                                                                                          and its Disclosure Statement.
                                                                                                                   "Chudy, James T."
                                                                                                                   <james.chudy@pillsburylaw.co
                                                                                                                   m>; "Sheikh, Lara R."
                                                                                                                   <lara.sheikh@pillsburylaw.com
                                                                                                                   >;
                                                                                                                   SFeist@alumni.princeton.edu
02541           Message              9/25/2006     FW: Congoleum filing             "Epling, Richard L."           SFeist@alumni.princeton.edu "Spear, Robin L."                                        Partially Privileged   Attorney Client           Redacted attorney-client communication        CONG_0221530    CONG_013
                                                                                    <richard.epling@pillsburylaw.c                               <robin.spear@pillsburylaw.co                                                                            regarding Congoleum's most recent filing of
                                                                                    om>                                                          m>                                                                                                      its updated Plan.

Congoleum - Privilege Log                                                                                                                                      Page 221 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 223 of 265 PageID: 4178
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                          Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                   Email From                        Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason               FLR: Attorney Notes                   Begin Bates     ProductionSet
02542           Message              10/2/2006     Liberty Order                  "Brennan, Kerry A."             "Skip Feist"                                                                        Partially Privileged   Attorney Client            Redacted attorney-client communication          CONG_0221910     CONG_013
                                                                                  <kerry.brennan@pillsburylaw.    <sfeist@alumni.princeton.edu                                                                                                          regarding the Liberty disbursement Order.
                                                                                  com>                            >
02543           Message              10/2/2006     FW: Draft Disclosure           "Sheikh, Lara R."               "Skip Feist"                     "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement                      <lara.sheikh@pillsburylaw.com   <sfeist@alumni.princeton.edu     <richard.epling@pillsburylaw.c                                                                       proposed Disclosure Statement for the 11th
                                                                                  >                               >                                om>; "Spear, Robin L."                                                                               Modified Plan.
                                                                                                                                                   <robin.spear@pillsburylaw.co
                                                                                                                                                   m>; "Brennan, Kerry A."
                                                                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                                                                   com>
02544           Message_Attachment   10/2/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding proposed Disclosure
                                                                                                                                                                                                                                                        Statement for the 11th Modified Plan.
02545           Message_Attachment   10/2/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding proposed Disclosure
                                                                                                                                                                                                                                                        Statement for the 11th Modified Plan.
02546           Message              10/2/2006     FW: Draft Eleventh Modified    "Sheikh, Lara R."             "Skip Feist"                       "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Plan and Conference Call       <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu       <richard.epling@pillsburylaw.c                                                                       11th Modified Plan draft.
                                                                                  >                             >                                  om>; "Spear, Robin L."
                                                                                                                                                   <robin.spear@pillsburylaw.co
                                                                                                                                                   m>; "Brennan, Kerry A."
                                                                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                                                                   com>
02547           Message_Attachment   10/2/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft of 11th
                                                                                                                                                                                                                                                        Modified Plan.
02548           Message_Attachment   10/2/2006                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft of 11th
                                                                                                                                                                                                                                                        Modified Plan.
02549           Message              10/16/2006    Draft Eleventh Modified Plan   "Sheikh, Lara R."             "Skip Feist"                       "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   and Response to Summary        <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu       <richard.epling@pillsburylaw.c                                                                       draft of 11th Modified Plan.
                                                   Judgment Argument on 524(g)    >                             >                                  om>; "Brennan, Kerry A."
                                                   funding requirements                                                                            <kerry.brennan@pillsburylaw.
                                                                                                                                                   com>
02550           Message_Attachment   10/16/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of 11th
                                                                                                                                                                                                                                                        Modified Plan.
02551           Message_Attachment   10/16/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding Debtor response to
                                                                                                                                                                                                                                                        Insurers' motion for summary judgment.
02552           Message              10/16/2006    US_NE_500106721_1.DOC          Skip Feist                      Lara R. Sheikh                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <sfeist@alumni.princeton.edu    (lsheikh@pillsburylaw.com)[lsh                                                                                                        Debtor response to Insurers' motion for
                                                                                  >                               eikh@pillsburylaw.com]                                                                                                                summary judgment.
02553           Message_Attachment   10/16/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding Debtor response to
                                                                                                                                                                                                                                                        Insurers' motion for summary judgment.
02554           Message              10/16/2006    Draft Feist Declaration--      "Brennan, Kerry A."             "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   response to SJ motion.DOC -    <kerry.brennan@pillsburylaw.    <sfeist@alumni.princeton.edu                                                                                                          Debtor response to Insurers' motion for
                                                   Here is the document with      com>                            >                                                                                                                                     summary judgment.
                                                   John's revisions
02555           Message_Attachment   10/16/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding Debtor response to
                                                                                                                                                                                                                                                        Insurers' motion for summary judgment.
02556           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of Feist
                                                                                                                                                                                                                                                        declaration in support of opposition
                                                                                                                                                                                                                                                        summary judgment motion.
02557           Message              10/17/2006    Revised Feist Declaration      "Dimos, Gianni"               "Skip Feist"                       "Brennan, Kerry A."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <gianni.dimos@pillsburylaw.co <sfeist@alumni.princeton.edu       <kerry.brennan@pillsburylaw.                                                                         revisions to Feist declarations in support of
                                                                                  m>                            >                                  com>                                                                                                 Congoleum's response to summary judgment
                                                                                                                                                                                                                                                        motion.
02558           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding revisions to Feist
                                                                                                                                                                                                                                                        declarations in support of Congoleum's
                                                                                                                                                                                                                                                        response to summary judgment motion.
02559           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding revisions to Feist
                                                                                                                                                                                                                                                        declarations in support of Congoleum's
                                                                                                                                                                                                                                                        response to summary judgment motion.
02560           Message              10/17/2006    Revised Feist Declaration      "Dimos, Gianni"               "Skip Feist"                       "Brennan, Kerry A."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <gianni.dimos@pillsburylaw.co <sfeist@alumni.princeton.edu       <kerry.brennan@pillsburylaw.                                                                         revisions to Feist declarations in support of
                                                                                  m>                            >                                  com>                                                                                                 Congoleum's response to summary judgment
                                                                                                                                                                                                                                                        motion.
02561           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding revisions to Feist
                                                                                                                                                                                                                                                        declarations in support of Congoleum's
                                                                                                                                                                                                                                                        response to summary judgment motion.



Congoleum - Privilege Log                                                                                                                                      Page 222 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 224 of 265 PageID: 4179
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                  Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
02562           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to Feist
                                                                                                                                                                                                                                                       declarations in support of Congoleum's
                                                                                                                                                                                                                                                       response to summary judgment motion.
02563           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to Feist
                                                                                                                                                                                                                                                       declarations in support of Congoleum's
                                                                                                                                                                                                                                                       response to summary judgment motion.
02564           Message              10/17/2006    FW: Latest Revised Feist       "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Declaration                    <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          revisions to Feist declarations in support of
                                                                                  com>                           >                                                                                                                                     Congoleum's response to summary judgment
                                                                                                                                                                                                                                                       motion.
02565           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to Feist
                                                                                                                                                                                                                                                       declarations in support of Congoleum's
                                                                                                                                                                                                                                                       response to summary judgment motion.
02566           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to Feist
                                                                                                                                                                                                                                                       declarations in support of Congoleum's
                                                                                                                                                                                                                                                       response to summary judgment motion.
02567           Message              10/17/2006    Latest Revised Feist           "Dimos, Gianni"               "Skip Feist"                     "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Declaration                    <gianni.dimos@pillsburylaw.co <sfeist@alumni.princeton.edu     <kerry.brennan@pillsburylaw.                                                                          revisions to Feist declarations in support of
                                                                                  m>                            >                                com>                                                                                                  Congoleum's response to summary judgment
                                                                                                                                                                                                                                                       motion.
02568           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to Feist
                                                                                                                                                                                                                                                       declarations in support of Congoleum's
                                                                                                                                                                                                                                                       response to summary judgment motion.
02569           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to Feist
                                                                                                                                                                                                                                                       declarations in support of Congoleum's
                                                                                                                                                                                                                                                       response to summary judgment motion.
02570           Message              10/17/2006    Redline (6).doc                Skip Feist                     Kerry A. Brennan                                                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <sfeist@alumni.princeton.edu   (kbrennan@pillsburylaw.com)[                                                                                                          revisions to Feist declarations in support of
                                                                                  >                              kbrennan@pillsburylaw.com]                                                                                                            Congoleum's response to summary judgment
                                                                                                                                                                                                                                                       motion.
02571           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to Feist
                                                                                                                                                                                                                                                       declarations in support of Congoleum's
                                                                                                                                                                                                                                                       response to summary judgment motion.
02572           Message              10/17/2006    Final version of Feist         "Dimos, Gianni"               "Skip Feist"                     "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Declaration                    <gianni.dimos@pillsburylaw.co <sfeist@alumni.princeton.edu     <kerry.brennan@pillsburylaw.                                                                          revisions to Feist declarations in support of
                                                                                  m>                            >                                com>                                                                                                  Congoleum's response to summary judgment
                                                                                                                                                                                                                                                       motion.
02573           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to Feist
                                                                                                                                                                                                                                                       declarations in support of Congoleum's
                                                                                                                                                                                                                                                       response to summary judgment motion.
02574           Message              10/17/2006    RE: Final version of Feist     Skip Feist                     'Dimos,                        'Brennan, Kerry                                       Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Declaration                    <sfeist@alumni.princeton.edu   Gianni'[gianni.dimos@pillsbury A.'[kerry.brennan@pillsburyla                                                                          revisions to Feist declarations in support of
                                                                                  >                              law.com]                       w.com]                                                                                                 Congoleum's response to summary judgment
                                                                                                                                                                                                                                                       motion.
02575           Message_Attachment   10/17/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to Feist
                                                                                                                                                                                                                                                       declarations in support of Congoleum's
                                                                                                                                                                                                                                                       response to summary judgment motion.
02576           Message              10/18/2006    FW: Congoleum: Debtors'        "Epling, Richard L."           SFeist@alumni.princeton.edu     "Brennan, Kerry A."                                  Partially Privileged   Attorney Client           Attorney-client communication regarding       CONG_0221914     CONG_013
                                                   Unredacted Brief in Opposition <richard.epling@pillsburylaw.c                                 <kerry.brennan@pillsburylaw.                                                                          brief in opposition to CNA's summary
                                                   to CNA's Summary Judgment      om>                                                            com>                                                                                                  judgment motion.
                                                   Motion re Debtors' 10th
                                                   Modified Plan
02577           Message_Attachment   10/18/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding Debtors' memo of     CONG_0221917       CONG_013
                                                                                                                                                                                                                                                       law in opposition to certain insurers'
                                                                                                                                                                                                                                                       summary judgment motion.
02578           Message              10/18/2006    FW: Congoleum: FW: Eleventh    "Epling, Richard L."           "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Modified Plan                  <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                          revisions to 11th Modified Plan.
                                                                                  om>                            >
02579           Message_Attachment   10/18/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to 11th
                                                                                                                                                                                                                                                       Modified Plan.
02580           Message_Attachment   10/18/2006                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding revisions to 11th
                                                                                                                                                                                                                                                       Modified Plan.
02581           Message              10/25/2006    FW: CONGO - 11th Mod Discl     "Sheikh, Lara R."             "Skip Feist"                                                                          Partially Privileged   Attorney Client           Attorney-client communication regarding     CONG_0221918       CONG_013
                                                   Stmt and Plan (10.23.06).pdf   <lara.sheikh@pillsburylaw.com <sfeist@alumni.princeton.edu                                                                                                           11th Modified Plan and the Disclosure
                                                                                  >                             >                                                                                                                                      Statement.



Congoleum - Privilege Log                                                                                                                                   Page 223 of 264
                                                                                             Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 225 of 265 PageID: 4180
                                                                                                                                           DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                             Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                                 Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                       Email From                         Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                    Begin Bates     ProductionSet
02582           Message              11/2/2006     Final Transcript - 10/24           "Brennan, Kerry A."              "Skip Feist"                                                                        Partially Privileged   Attorney Client            Attorney-client communication regarding           CONG_0222508     CONG_013
                                                   Deposition of Howard "Skip"        <kerry.brennan@pillsburylaw.     <sfeist@alumni.princeton.edu                                                                                                          Feist deposition transcript and draft errata
                                                   Feist                              com>                             >                                                                                                                                     sheet.
02583           Message_Attachment   11/2/2006                                                                                                                                                             Settlement Withhold                               Deposition transcript of Howard Feist,            CONG_0222510     CONG_013
                                                                                                                                                                                                                                                             designated as "confidential pursuant to [the
                                                                                                                                                                                                                                                             June 2004] Protective Order."
02584           Message_Attachment   11/2/2006                                                                                                                                                             Partially Privileged   Attorney Client            Attorney-client communication regarding           CONG_0222511     CONG_013
                                                                                                                                                                                                                                                             draft errata sheet for Feist deposition from
                                                                                                                                                                                                                                                             bankruptcy litigation.
02585           Message              11/6/2006     ERRATA SHEET - Howard "Skip" "Brennan, Kerry A."                    "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Feist Deposition             <kerry.brennan@pillsburylaw.           <sfeist@alumni.princeton.edu                                                                                                          revisions to draft errata sheet regarding Feist
                                                   (10.24.06).DOC               com>                                   >                                                                                                                                     deposition in bankruptcy litigation.
02586           Message_Attachment   11/6/2006                                                                                                                                                             Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                                                                                                                                                                                             revisions to draft errata sheet from Feist
                                                                                                                                                                                                                                                             deposition in bankruptcy litigation.
02587           Message_Attachment   11/6/2006                                                                                                                                                             Wholly Privileged      Work Product               Work product regarding revisions to draft
                                                                                                                                                                                                                                                             errata sheet.
02588           Message              11/6/2006     RE: ERRATA SHEET - Howard          Skip Feist                       'Brennan, Kerry                                                                     Partially Privileged   Attorney Client            Attorney-client communication regarding           CONG_0222512     CONG_013
                                                   "Skip" Feist Deposition            <sfeist@alumni.princeton.edu     A.'[kerry.brennan@pillsburyla                                                                                                         errata sheet changes.
                                                   (10.24.06).DOC                     >                                w.com]
02589           Message              11/30/2006    FW: Congoleum                      "Epling, Richard L."             SFeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client; Work      Attorney client communication rendering
                                                                                      <richard.epling@pillsburylaw.c                                                                                                              Product                    legal analysis and advice regarding
                                                                                      om>                                                                                                                                                                    bankruptcy litigation.
02590           Message              12/11/2006    RE: ABI - Conference Call to       "Fehrenbach, John"               "Skip Feist"                     "Hall, William N."                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Prepare for Thursday's             <JFehrenbach@winston.com>        <sfeist@alumni.princeton.edu     <WHall@winston.com>;                                                                                 certain issues under discussion with certain
                                                   Meeting with Excess Carriers                                        >; <Henry@Ambilt.Com>;           "MacIntyre, Susan"                                                                                   excess carriers.
                                                                                                                       <damidon@burnslev.com>;          <SMacIntyre@winston.com>
                                                                                                                       <RGMarcus@Ambilt.com>
02591           Message              12/26/2006    RE: Amendment to Federal           "Carrig, Erica E."               "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication rendering
                                                   Settlement                         <erica.carrig@pillsburylaw.co    <sfeist@alumni.princeton.edu                                                                                                          legal advice regarding amendment to
                                                                                      m>                               >                                                                                                                                     insurance settlement.
02592           Message              1/9/2007      RE: Stay Motion -- Epstein Call    "Hall, John" <jhall@cov.com>     "Epling, Richard L."                                                                Wholly Privileged      Attorney Client; Work      Attorney- client communication providing
                                                                                                                       <richard.epling@pillsburylaw.c                                                                             Product                    legal analysis and rendering legal advice
                                                                                                                       om>; "Skip Feist"                                                                                                                     regarding insurance and bankruptcy
                                                                                                                       <sfeist@alumni.princeton.edu                                                                                                          litigations.
                                                                                                                       >
02593           Message_Attachment   1/9/2007                                                                                                                                                              Wholly Privileged      Attorney Client; Work      Attorney-client communication and work
                                                                                                                                                                                                                                  Product                    product consisting of draft brief in support of
                                                                                                                                                                                                                                                             motion for insurance litigation.
02594           Message              1/25/2007     DC-#291516-v59-             "Fehrenbach, John"                      <sfeist@alumni.princeton.edu     "Hall, William N."                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   ABI_Primary_Coverage_and_In <JFehrenbach@winston.com>               >                                <WHall@winston.com>;                                                                                 insurance information on payments received
                                                   demnity_Payments_INCL_Seco                                                                           "MacIntyre, Susan"                                                                                   and remaining indemnity limits.
                                                   ndary_Evid_Policies.pdf                                                                              <SMacIntyre@winston.com>;
                                                                                                                                                        <Henry@Ambilt.Com>
02595           Message_Attachment   1/25/2007                                                                                                                                                             Wholly Privileged      Work Product               Attorney client communication regarding
                                                                                                                                                                                                                                                             insurance information on payments received
                                                                                                                                                                                                                                                             and remaining indemnity limits.
02596           Message              2/5/2007      FW: Congoleum Corp. v. ACE         "Epling, Richard L."             "Skip Feist"                                                                        Partially Privileged   Attorney Client            Attorney-client communication regarding    CONG_0214485            CONG_012
                                                   Am. Ins. Co., et al., Docket No.   <richard.epling@pillsburylaw.c   <sfeist@alumni.princeton.edu                                                                                                          insurance litigation.
                                                   MID-L-8908-01                      om>                              >
02597           Message              2/5/2007      Congoleum: Pending Motions         "Brennan, Kerry A."              "Skip Feist"                     "Epling, Richard L."                               Wholly Privileged      Attorney Client; Work      Attorney-client communication providing
                                                   and Issues other than              <kerry.brennan@pillsburylaw.     <sfeist@alumni.princeton.edu     <richard.epling@pillsburylaw.c                                            Product                    legal analysis and rendering legal advice
                                                   Mediation and Potential            com>                             >                                om>                                                                                                  concerning pending motions and other issues
                                                   Appeal                                                                                                                                                                                                    regarding bankruptcy and insurance
                                                                                                                                                                                                                                                             litigation.
02598           Message              2/15/2007     ABI_Prmiary_Cov_and_Payme "Fehrenbach, John"                        "Hall, William N."                                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   nts_per_Carriers'_Loss_Runs_- <JFehrenbach@winston.com>             <WHall@winston.com>;                                                                                                                  analysis of asbestos indemnity and defense
                                                   _For_Settlement_Purposes_O                                          "MacIntyre, Susan"                                                                                                                    payments by the primary insurance carriers.
                                                   nly.PDF                                                             <SMacIntyre@winston.com>;
                                                                                                                       <Henry@Ambilt.Com>;
                                                                                                                       <sfeist@alumni.princeton.edu
                                                                                                                       >; <damidon@burnslev.com>
02599           Message_Attachment   2/15/2007                                                                                                                                                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                             analysis of asbestos indemnity and defense
                                                                                                                                                                                                                                                             payments by the primary insurance carriers.



Congoleum - Privilege Log                                                                                                                                           Page 224 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 226 of 265 PageID: 4181
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::     Production::
  Priv. Index        RecordType         SortDate             Email Subject                  Email From                       Email To                      Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes              Begin Bates     ProductionSet
02600           Message              3/3/2007      RE: Article: Congoleum's      Skip Feist                      'Brennan, Kerry                                                                     Wholly Privileged      Attorney Client            Attorney-client communication requesting
                                                   'Prepackaged' Bankruptcy Shot <sfeist@alumni.princeton.edu    A.'[kerry.brennan@pillsburyla                                                                                                         legal advice regarding insurance settlement
                                                   Down by Judge                 >                               w.com]                                                                                                                                agreement.
02601           Message_Attachment   3/9/2007                                                                                                                                                        Wholly Privileged      Attorney Client            Attorney-client communication providing
                                                                                                                                                                                                                                                       legal analysis and status update concerning
                                                                                                                                                                                                                                                       SCP Site litigation.
02602           Message              3/9/2007      DC-#505933-v8-ABI_-             "Fehrenbach, John"            <Henry@Ambilt.Com>;             "Hall, William N."                                  Partially Privileged   Attorney Client            Attorney-client communication regarding       CONG_0222516    CONG_013
                                                   _Draft_term_sheet.DOC           <JFehrenb@winston.com>        <sfeist@alumni.princeton.edu    <WHall@winston.com>;                                                                                  draft term sheet reflecting settlement
                                                                                                                 >; <RGMarcus@Ambilt.com>        "MacIntyre, Susan"                                                                                    communications.
                                                                                                                                                 <SMacInty@winston.com>
02603           Message_Attachment   3/9/2007                                                                                                                                                        Settlement Withhold                               Draft settlement term sheet reflecting     CONG_0222517       CONG_013
                                                                                                                                                                                                                                                       settlement negotiations; withheld pursuant
                                                                                                                                                                                                                                                       to June 2002 Protective Order and May 2006
                                                                                                                                                                                                                                                       Protective Order.
02604           Message              3/13/2007     FW: ABI -                       "Fehrenbach, John"            <RGMarcus@Ambilt.com>;          "Hall, William N."                                  Partially Privileged   Attorney Client            Attorney-client communication regarding    CONG_0222518       CONG_013
                                                   Draft_Term_Sheet_of_03_13_      <JFehrenb@winston.com>        <Henry@Ambilt.Com>;             <WHall@winston.com>;                                                                                  draft term sheet reflecting settlement
                                                   07.PDF - For Settlement                                       <sfeist@alumni.princeton.edu    "MacIntyre, Susan"                                                                                    communications.
                                                   Purposes Only                                                 >; <damidon@burnslev.com>       <SMacInty@winston.com>
02605           Message_Attachment   3/13/2007                                                                                                                                                       Settlement Withhold                               Draft settlement term sheet reflecting     CONG_0222519       CONG_013
                                                                                                                                                                                                                                                       settlement negotiations; withheld pursuant
                                                                                                                                                                                                                                                       June 2002 Protective Order and May 2006
                                                                                                                                                                                                                                                       Protective Order.
02606           Message              3/13/2007     For Mediation and Settlement    "Epling, Richard L."           "Jacqueline Weaver"            "Brennan, Kerry A."                                 Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Purposes Only - Term Sheet      <richard.epling@pillsburylaw.c <jweaver@congoleum.com>;       <kerry.brennan@pillsburylaw.                                                                          confidential settlement communication from
                                                   For Proposed Plan of            om>                            rgmarcus@ambilt.com; "Skip     com>                                                                                                  insurers.
                                                   Reorganization of Congoleum                                    Feist"
                                                   Corporation and Its                                            <sfeist@alumni.princeton.edu
                                                   Subsidiaries                                                   >
02607           Message_Attachment   3/13/2007                                                                                                                                                       Settlement Withhold                               Confidential term sheet for the Global
                                                                                                                                                                                                                                                       Insurance Settlement; withheld subject to
                                                                                                                                                                                                                                                       May 2006 Protective Order.
02608           Message_Attachment   3/20/2007                                                                                                                                                       Wholly Privileged      Attorney Client            Attorney-client communication and work
                                                                                                                                                                                                                                                       product draft regarding proposed amended
                                                                                                                                                                                                                                                       terms for reorganization plan in bankruptcy
                                                                                                                                                                                                                                                       litigation.
02609           Message              3/22/2007     REVISED -- Confidential Term    "Epling, Richard L."           "Jacqueline Weaver"            "Brennan, Kerry A."                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Sheet for Twelfth Modified      <richard.epling@pillsburylaw.c <jweaver@congoleum.com>;       <kerry.brennan@pillsburylaw.                                                                          proposed term sheet for modified plan
                                                   Plan Resulting from Mediation   om>                            rgmarcus@ambilt.com; "Skip     com>                                                                                                  amendment in bankruptcy litigation.
                                                                                                                  Feist"
                                                                                                                  <sfeist@alumni.princeton.edu
                                                                                                                  >
02610           Message_Attachment   3/22/2007                                                                                                                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                       proposed term sheet for modified plan
                                                                                                                                                                                                                                                       amendment in bankruptcy litigation.
02611           Message              3/27/2007     Highlands Proof of Claim        "Baxter, Michael"             <sfeist@alumni.princeton.edu    "Dolin, Mitchell"                                   Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                   <MBaxter@cov.com>             >                               <mdolin@cov.com>;                                                          Product                    work product draft of bankruptcy
                                                                                                                                                 "Beckmann, Richard"                                                                                   submission.
                                                                                                                                                 <rbeckmann@cov.com>;
                                                                                                                                                 "Gallozzi, Marialuisa"
                                                                                                                                                 <mgallozzi@cov.com>; "Biller,
                                                                                                                                                 Timothy" <tbiller@cov.com>
02612           Message_Attachment   3/27/2007                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                                                                                                                                            Product                    work product draft of bankruptcy
                                                                                                                                                                                                                                                       submission.
02613           Message_Attachment   3/27/2007                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                                                                                                                                            Product                    work product draft of bankruptcy
                                                                                                                                                                                                                                                       submission.
02614           Message_Attachment   3/27/2007                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                                                                                                                                            Product                    work product draft of bankruptcy
                                                                                                                                                                                                                                                       submission.
02615           Message_Attachment   3/27/2007                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                                                                                                                                            Product                    work product draft of bankruptcy
                                                                                                                                                                                                                                                       submission.
02616           Message_Attachment   3/27/2007                                                                                                                                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                                                                                                                                            Product                    work product draft of bankruptcy
                                                                                                                                                                                                                                                       submission.


Congoleum - Privilege Log                                                                                                                                   Page 225 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 227 of 265 PageID: 4182
                                                                                                                                         DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                           Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                           Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                        Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
02617           Message_Attachment   4/5/2007                                                                                                                                                            Wholly Privileged      Attorney Client; Work      Attorney-client communication and work
                                                                                                                                                                                                                                Product                    product draft of modified reorganization
                                                                                                                                                                                                                                                           plan resulting from mediation.
02618           Message_Attachment   4/5/2007                                                                                                                                                            Settlement Withhold                               Confidential term sheet for 12th Modified
                                                                                                                                                                                                                                                           Plan resulting from mediation; withheld
                                                                                                                                                                                                                                                           pursuant to May 2006 Protective Order.
02619           Message              4/9/2007      FW: Term Sheet                  "Epling, Richard L."           "Skip Feist"                      "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client; Work      Attorney-client communication relating to
                                                                                   <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu      <kerry.brennan@pillsburylaw.                                                Product                    legal analysis of draft term sheet for
                                                                                   om>                            >                                 com>                                                                                                   modified bankruptcy plan.
02620           Message_Attachment   4/9/2007                                                                                                                                                            Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                                Product                    work product draft term sheet for twelfth
                                                                                                                                                                                                                                                           modified plan resulting from mediation.
02621           Message              4/9/2007      FW: Term Sheet                  "Epling, Richard L."           "Skip Feist"                                                                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                             legal analysis and advice concerning draft
                                                                                   om>                            >                                                                                                                                        term sheet for 12th modified plan resulting
                                                                                                                                                                                                                                                           from mediation.
02622           Message_Attachment   4/9/2007                                                                                                                                                            Wholly Privileged      Attorney Client; Work      Attorney-client communication and work
                                                                                                                                                                                                                                Product                    product draft term sheet for 12th modified
                                                                                                                                                                                                                                                           plan resulting from mediation.
02623           Message              4/10/2007     Berry's Creek -- Execution of   "Craig A. Domalewski"      Skip Feist                            "Russell L. Hewit"                                   Wholly Privileged      Attorney Client            Attorney-client communication rendering
                                                   PRP Agreement                   <cdomalewski@dughihewit.co <sfeist@alumni.princeton.edu          <rhewit@dhplaw.net>                                                                                    legal advice concerning the Berry's Creek PRP
                                                                                   m>                         >; Sid Nayar                                                                                                                                 agreement.
                                                                                                              <snayar@congoleum.com>
02624           Message_Attachment   4/10/2007                                                                                                                                                           Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                                Product                    draft confidential PRP agreement related to
                                                                                                                                                                                                                                                           Berry's Creek.
02625           Message_Attachment   4/13/2007                                                                                                                                                           Settlement Withhold                               Draft term sheet for Global Insurance Buy-
                                                                                                                                                                                                                                                           Back and Settlement Agreement; withheld
                                                                                                                                                                                                                                                           subject to June 2002 Protective Order and
                                                                                                                                                                                                                                                           May 2006 Protective Order.
02626           Message              4/13/2007     Mark Up of Bondholder Term      "Epling, Richard L."           "Skip Feist"                      "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Sheet                           <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu      <kerry.brennan@pillsburylaw.                                                                           analysis of Bondholder Term Sheet.
                                                                                   om>                            >                                 com>
02627           Message_Attachment   4/13/2007                                                                                                                                                           Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                                Product                    draft and comments to draft of Bondholders
                                                                                                                                                                                                                                                           Term Sheet.
02628           Message              4/13/2007     RE: Mark Up of Bondholder       Skip Feist                       'Epling, Richard                kbrennan@pillsburylaw.com[k                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Term Sheet                      <sfeist@alumni.princeton.edu     L.'[richard.epling@pillsburylaw brennan@pillsburylaw.com]                                                                              analysis of draft of Bondholder Term Sheet.
                                                                                   >                                .com]
02629           Message              4/13/2007     Re: Mark Up of Bondholder       "Epling, Richard L."             sfeist@alumni.princeton.edu                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Term Sheet                      <richard.epling@pillsburylaw.c                                                                                                                                          analysis of draft Bondholder Term Sheet.
                                                                                   om>
02630           Message              4/14/2007     FW: Congoleum - Draft           "Dolin, Mitchell"                <richard.epling@pillsburylaw.c "Baxter, Michael"                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Insurance Buy Back Term         <mdolin@cov.com>                 om>                            <MBaxter@cov.com>;                                                                                      analysis of term sheet regarding insurance
                                                   Sheet                                                                                           <SFeist@alumni.princeton.edu                                                                            settlement.
                                                                                                                                                   >
02631           Message_Attachment   4/14/2007                                                                                                                                                           Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                                                                                                                                                Product                    analysis of and comments on term sheet for
                                                                                                                                                                                                                                                           global insurance buy back and settlement
                                                                                                                                                                                                                                                           agreement.
02632           Message              4/15/2007     Fw: Fax From:                   "Epling, Richard L."           mdolin@cov.com;                   "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   0200480071055825700             <richard.epling@pillsburylaw.c sfeist@alumni.princeton.edu       <kerry.brennan@pillsburylaw.                                                                           analysis of and comments on proposed term
                                                                                   om>                                                              com>                                                                                                   sheet for insurance agreement.
02633           Message_Attachment   4/15/2007                                                                                                                                                           Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                                Product                    work product analysis of and comments on
                                                                                                                                                                                                                                                           proposed term sheet for insurance
                                                                                                                                                                                                                                                           agreement.
02634           Message_Attachment   4/15/2007                                                                                                                                                           Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                                Product                    work product analysis of and comments on
                                                                                                                                                                                                                                                           draft term sheet for global insurance buy
                                                                                                                                                                                                                                                           back and settlement agreement.
02635           Message_Attachment   4/16/2007                                                                                                                                                           Settlement Withhold                               Draft revisions made to Term Sheet for
                                                                                                                                                                                                                                                           Global Insurance Buy-Back and Settlement
                                                                                                                                                                                                                                                           Agreement; withheld subject to May 2006
                                                                                                                                                                                                                                                           Protective Order.



Congoleum - Privilege Log                                                                                                                                      Page 226 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 228 of 265 PageID: 4183
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                      Email To                         Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates     ProductionSet
02636           Message_Attachment   4/17/2007                                                                                                                                                       Settlement Withhold                              Draft revisions made to Term Sheet for
                                                                                                                                                                                                                                                      Global Insurance Buy-Back and Settlement
                                                                                                                                                                                                                                                      Agreement; withheld subject to May 2006
                                                                                                                                                                                                                                                      Protective Order.
02637           Message              4/23/2007     Revised Term Sheet            "Epling, Richard L."           "Skip Feist"                     "Brennan, Kerry A."                                 Wholly Privileged      Attorney Client           Attorney-client communication containing
                                                                                 <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu     <kerry.brennan@pillsburylaw.                                                                         analysis related to confidential mediation
                                                                                 om>                            >                                com>                                                                                                 document term sheet for twelfth modified
                                                                                                                                                                                                                                                      plan.
02638           Message_Attachment   4/23/2007                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                            Product                   analysis and draft of confidential mediation
                                                                                                                                                                                                                                                      document term sheet for twelfth modified
                                                                                                                                                                                                                                                      plan.
02639           Message              4/23/2007     FW: Confidential Mediation    "Epling, Richard L."           "Skip Feist"                                                                         Settlement Withhold                              Communication regarding term sheet for
                                                   Document: Term Sheet for      <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                          12th modified plan withheld per court order
                                                   Twelfth Modified Plan TDP     om>                            >                                                                                                                                     for mediation entered in, In re: Congoleum
                                                                                                                                                                                                                                                      Corporation.
02640           Message_Attachment   4/23/2007                                                                                                                                                       Settlement Withhold                              Draft term sheet for 12th modified plan;
                                                                                                                                                                                                                                                      withheld per court order for mediation
                                                                                                                                                                                                                                                      entered in, In re: Congoleum Corporation.
02641           Message              4/26/2007     AIG Settlement                "Epling, Richard L."           "Dolin, Mitchell"                "Skip Feist"                                        Wholly Privileged                                Attorney-client communication consisting of
                                                                                 <richard.epling@pillsburylaw.c <mdolin@cov.com>;                <sfeist@alumni.princeton.edu                                                                         legal analysis of AIG settlement discussions.
                                                                                 om>                            mbaxter@cov.com                  >; "Brennan, Kerry A."
                                                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                                                 com>
02642           Message              5/3/2007      Re: FW: Phone Call From Judge rhewit@dughihewit.com          "Skip Feist"                     "Russell Hewit"                                     Wholly Privileged      Attorney Client           Attorney-client communication analyzing
                                                   Epstein                                                      <sfeist@alumni.princeton.edu     <rhewit@dhplaw.net>                                                                                  message from Judge in bankruptcy litigation.
                                                                                                                >
02643           Message              5/7/2007      Congoleum Term Sheet for      "Epling, Richard L."           "Dolin, Mitchell"                "Skip Feist"                                        Partially Privileged   Attorney Client           Attorney-client communication discussing     CONG_0222520       CONG_013
                                                   Settlement and Insurance Buy- <richard.epling@pillsburylaw.c <mdolin@cov.com>;                <sfeist@alumni.princeton.edu                                                                         term sheet for settlement and insurance
                                                   Back Agreement                om>                            jhall@cov.com;                   >; rgmarcus@ambilt.com;                                                                              buy-back agreement in bankruptcy litigation.
                                                                                                                rhewit@dhplaw.net;               "Jacqueline Weaver"
                                                                                                                mbaxter@cov.com; "Craig A.       <jweaver@congoleum.com>;
                                                                                                                Domalewski"                      "Brennan, Kerry A."
                                                                                                                <cdomalewski@dhplaw.net>         <kerry.brennan@pillsburylaw.
                                                                                                                                                 com>
02644           Message_Attachment   5/7/2007                                                                                                                                                        Settlement Withhold                              Draft of settlement and insurance buy-back      CONG_0222521    CONG_013
                                                                                                                                                                                                                                                      agreement withheld pursuant to protective
                                                                                                                                                                                                                                                      order and order for mediation entered in, In
                                                                                                                                                                                                                                                      re Congoleum Corporation, et al.
02645           Message_Attachment   5/7/2007                                                                                                                                                        Settlement Withhold                              Coverage assumptions for insurance              CONG_0222523    CONG_013
                                                                                                                                                                                                                                                      coverage allocation, document prepared at
                                                                                                                                                                                                                                                      direction of attorney and for settlement
                                                                                                                                                                                                                                                      discussions; withheld subject to protective
                                                                                                                                                                                                                                                      order and order for mediation entered in, In
                                                                                                                                                                                                                                                      re: Congoleum Corporation, et al.
02646           Message              5/16/2007     Congoleum Term Sheet -        "Brennan, Kerry A."            "Epling, Richard L."                                                                 Settlement Withhold                              Communication discussing draft term sheet
                                                   Insurance Neutrality          <kerry.brennan@pillsburylaw.   <richard.epling@pillsburylaw.c                                                                                                        for insurance neutrality addendum to
                                                                                 com>                           om>; "Weisfelner, Edward S."                                                                                                          bankruptcy plan withheld subject to June
                                                                                                                <EWeisfelner@brownrudnick.c                                                                                                           2002 Protective Order and May 2006
                                                                                                                om>; RER@capdale.com;                                                                                                                 Protective Order.
                                                                                                                JSavin@AkinGump.com;
                                                                                                                "Saval, Daniel J."
                                                                                                                <DSaval@brownrudnick.com>;
                                                                                                                jguy@orrick.com;
                                                                                                                mstamer@AkinGump.com;
                                                                                                                "Chehi, Mark"
                                                                                                                <MCHEHI@skadden.com>;
                                                                                                                rwyron@orrick.com
02647           Message_Attachment   5/16/2007                                                                                                                                                       Settlement Withhold                              Draft of insurance neutrality addendum to
                                                                                                                                                                                                                                                      bankruptcy plan Communication discussing
                                                                                                                                                                                                                                                      draft term sheet for insurance neutrality
                                                                                                                                                                                                                                                      addendum to bankruptcy plan withheld
                                                                                                                                                                                                                                                      subject to June 2002 Protective Order and
                                                                                                                                                                                                                                                      May 2006 Protective Order.




Congoleum - Privilege Log                                                                                                                                   Page 227 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 229 of 265 PageID: 4184
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                  Email From                       Email To                         Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
02648           Message_Attachment   5/16/2007                                                                                                                                                         Settlement Withhold                              Draft term sheet for insurance neutrality
                                                                                                                                                                                                                                                        addendum to bankruptcy plan
                                                                                                                                                                                                                                                        Communication discussing draft term sheet
                                                                                                                                                                                                                                                        for insurance neutrality addendum to
                                                                                                                                                                                                                                                        bankruptcy plan withheld subject to June
                                                                                                                                                                                                                                                        2002 Protective Order and May 2006
                                                                                                                                                                                                                                                        Protective Order.
02649           Message              5/16/2007     RE: Travelers                  Skip Feist                      'Brennan, Kerry                 'Epling, Richard                                     Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                  <sfeist@alumni.princeton.edu    A.'[kerry.brennan@pillsburyla   L.'[richard.epling@pillsburylaw                                                                       respective positions of Congoleum and
                                                                                  >                               w.com]                          .com]; Richard G. Marcus                                                                              insurance carrier in bankruptcy proceeding.
                                                                                                                                                  (rgmarcus@prodigy.net)[rgma
                                                                                                                                                  rcus@prodigy.net]
02650           Message              5/18/2007     RE: Travelers                  "Brennan, Kerry A."            "Skip Feist"                                                                          Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                  <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                           respective positions of Congoleum and
                                                                                  com>                           >                                                                                                                                      insurance carrier in bankruptcy proceeding.
02651           Message              5/21/2007     Neuner                         "Brennan, Kerry A."            "Rick Marcus"                                                                         Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                  <kerry.brennan@pillsburylaw.   <RGMarcus@Ambilt.Com>;                                                                                                                 respective positions of Congoleum and
                                                                                  com>                           "Skip Feist"                                                                                                                           insurance carrier in bankruptcy proceeding.
                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                 >; "Epling, Richard L."
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>
02652           Message              5/29/2007     FW: WSJ Editorial              "Epling, Richard L."           "Skip Feist"                                                                          Partially Privileged   Attorney Client           Attorney-client correspondence regarding       CONG_0222524    CONG_013
                                                                                  <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                           insurance litigation.
                                                                                  om>                            >
02653           Message              5/29/2007     Congoleum Is Floored Article   "Epling, Richard L."           "Skip Feist"                                                                          Partially Privileged   Attorney Client           Attorney-client correspondence regarding       CONG_0222527    CONG_013
                                                                                  <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                           insurance litigation.
                                                                                  om>                            >
02654           Message              6/1/2007      Omnibus Claim Objection        "Brennan, Kerry A."            "Skip Feist"                   "Roger Marcus"                                         Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                                  <kerry.brennan@pillsburylaw. <sfeist@alumni.princeton.edu <rmarcus@congoleum.com>;                                                                                    draft of motion papers to be filed in
                                                                                  com>                           >                              jweaver@congoleum.com;                                                                                  bankruptcy proceeding.
                                                                                                                                                "Rick Marcus"
                                                                                                                                                <RGMarcus@Ambilt.Com>;
                                                                                                                                                "Epling, Richard L."
                                                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                                                om>
02655           Message_Attachment   6/1/2007                                                                                                                                                          Wholly Privileged      Work Product              Attorney work product draft of motion
                                                                                                                                                                                                                                                        papers to be filed in bankruptcy litigation.
02656           Message_Attachment   6/1/2007                                                                                                                                                          Wholly Privileged      Work Product              Draft of motion papers to be filed in
                                                                                                                                                                                                                                                        bankruptcy proceeding.
02657           Message              6/5/2007      FW: DeltaView Document         "Brennan, Kerry A."             "Skip Feist"                    "Epling, Richard L."                                 Wholly Privileged      Attorney Client; Work     Attorney-client correspondence regarding
                                                   Distribution                   <kerry.brennan@pillsburylaw.    <sfeist@alumni.princeton.edu    <richard.epling@pillsburylaw.c                                              Product                   draft of motion papers to be filed in
                                                                                  com>                            >                               om>                                                                                                   bankruptcy proceeding.
02658           Message_Attachment   6/5/2007                                                                                                                                                          Wholly Privileged      Work Product              Attorney work product draft of motion
                                                                                                                                                                                                                                                        papers to be filed in bankruptcy proceeding.
02659           Message_Attachment   6/5/2007                                                                                                                                                          Wholly Privileged      Work Product              Attorney work product draft of motion
                                                                                                                                                                                                                                                        papers to be filed in bankruptcy proceeding.
02660           Message              6/6/2007      Revised Documents              "Brennan, Kerry A."             "Skip Feist"                    "Garner, Harry E."                                   Wholly Privileged      Attorney Client; Work     Attorney-client correspondence regarding
                                                                                  <kerry.brennan@pillsburylaw.    <sfeist@alumni.princeton.edu    <harry.garner@pillsburylaw.co                                               Product                   draft of motion papers to be filed in
                                                                                  com>                            >                               m>; "Epling, Richard L."                                                                              bankruptcy proceeding.
                                                                                                                                                  <richard.epling@pillsburylaw.c
                                                                                                                                                  om>
02661           Message_Attachment   6/6/2007                                                                                                                                                          Wholly Privileged      Attorney Client; Work     Attorney work product draft of motion
                                                                                                                                                                                                                              Product                   papers to be filed in bankruptcy proceeding.
02662           Message_Attachment   6/6/2007                                                                                                                                                          Wholly Privileged      Attorney Client; Work     Attorney work product draft of motion
                                                                                                                                                                                                                              Product                   papers to be filed in bankruptcy proceeding.
02663           Message_Attachment   6/6/2007                                                                                                                                                          Wholly Privileged      Attorney Client; Work     Attorney work product draft of motion
                                                                                                                                                                                                                              Product                   papers to be filed in bankruptcy proceeding.
02664           Message              6/7/2007      New last paragraph to your      "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client; Work     Attorney-client correspondence regarding
                                                   declaration                     <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                Product                   draft of motion papers to be filed in
                                                                                   com>                           >                                                                                                                                     bankruptcy proceeding.
02665           Message              6/7/2007      Either Need Your Signature or "Brennan, Kerry A."              "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                   Authorization to use Electronic <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          draft of motion papers to be filed in
                                                   Signature                       com>                           >                                                                                                                                     bankruptcy proceeding.
02666           Message_Attachment   6/7/2007                                                                                                                                                          Wholly Privileged      Work Product              Attorney work product draft of motion
                                                                                                                                                                                                                                                        papers to be filed in bankruptcy proceeding.


Congoleum - Privilege Log                                                                                                                                     Page 228 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 230 of 265 PageID: 4185
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                          Production::     Production::
  Priv. Index        RecordType         SortDate             Email Subject                  Email From                       Email To                         Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
02667           Message              6/28/2007     FW: ABI                         "Fehrenbach, John"             <Henry@Ambilt.Com>;                                                                 Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                   <JFehrenb@winston.com>         <skipfeist@gmail.com>;                                                                                                                respective positions of Congoleum and
                                                                                                                  <damidon@burnslev.com>                                                                                                                insurance carrier in bankruptcy proceeding.
02668           Message              7/10/2007     FW: Congoleum: Travelers        Skip Feist                     MCHEHI@skadden.com[MCHE                                                             Wholly Privileged      Attorney Client; Work      Attorney-client correspondence regarding
                                                   Settlement Appellate Brief      <sfeist@alumni.princeton.edu   HI@skadden.com]                                                                                            Product                    respective positions of Congoleum and
                                                                                   >                                                                                                                                                                    insurance carrier in bankruptcy proceeding.
02669           Message_Attachment   7/10/2007                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney work product draft of brief in
                                                                                                                                                                                                                             Product                    bankruptcy matter.
02670           Message              7/10/2007     RE: Congoleum: Travelers        Skip Feist                     'Brennan, Kerry                  'Epling, Richard                                   Wholly Privileged      Attorney Client; Work      Attorney-client correspondence regarding
                                                   Settlement Appellate Brief      <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla    L.'[richard.epling@pillsburylaw                                           Product                    respective positions of Congoleum and
                                                                                   >                              w.com]                           .com]                                                                                                insurance carrier in bankruptcy proceeding.
02671           Message_Attachment   7/10/2007                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney work product draft of brief in
                                                                                                                                                                                                                             Product                    bankruptcy matter.
02672           Message              7/11/2007     Congoleum: Revised Travelers    "Brennan, Kerry A."            "Skip Feist"                                                                        Wholly Privileged      Attorney Client; Work      Attorney-client correspondence regarding
                                                   Appellate Brief                 <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                               Product                    respective positions of Congoleum and
                                                                                   com>                           >; "Epling, Richard L."                                                                                                               insurance carrier in bankruptcy proceeding.
                                                                                                                  <richard.epling@pillsburylaw.c
                                                                                                                  om>
02673           Message_Attachment   7/11/2007                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney work product draft of brief in
                                                                                                                                                                                                                             Product                    bankruptcy matter.
02674           Message_Attachment   7/11/2007                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Draft filing regarding respective positions of
                                                                                                                                                                                                                             Product                    Congoleum and insurance carrier in
                                                                                                                                                                                                                                                        bankruptcy proceeding.
02675           Message              7/31/2007     Protective National Claim       "Craig A. Domalewski"      "Hall, John" <jhall@cov.com>;      "Russell L. Hewit"                                   Partially Privileged   Attorney Client; Work      Attorney-client communication regarding          CONG_0222529    CONG_013
                                                   Determination                   <cdomalewski@dughihewit.co "Dolin, Mitchell"                  <rhewit@dughihewit.com>;                                                    Product                    Protective National policy and claim.
                                                                                   m>                         <mdolin@cov.com>; "Epling,         "Scott A. Hall"
                                                                                                              Richard L."                        <shall@dughihewit.com>; Skip
                                                                                                              <richard.epling@pillsburylaw.c     Feist
                                                                                                              om>; "Brennan, Kerry A."           <sfeist@alumni.princeton.edu
                                                                                                              <kerry.brennan@pillsburylaw.       >; "Baxter, Michael"
                                                                                                              com>                               <MBaxter@cov.com>;
                                                                                                                                                 mgallozi@cov.com;
                                                                                                                                                 rbeckman@cov.com; Sid Nayar
                                                                                                                                                 <snayar@congoleum.com>
02676           Message              8/3/2007      RE: Protective National Claim   "Epling, Richard L."           cdomalewski@dughihewit.co "Russell L. Hewit"                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Determination                   <richard.epling@pillsburylaw.c m; "Hall, John"                <rhewit@dughihewit.com>;                                                                               Protective National policy and claim.
                                                                                   om>                            <jhall@cov.com>; "Dolin,       "Scott A. Hall"
                                                                                                                  Mitchell" <mdolin@cov.com>; <shall@dughihewit.com>;
                                                                                                                  "Brennan, Kerry A."            "Skip Feist"
                                                                                                                  <kerry.brennan@pillsburylaw. <sfeist@alumni.princeton.edu
                                                                                                                  com>                           >; "Baxter, Michael"
                                                                                                                                                 <MBaxter@cov.com>;
                                                                                                                                                 mgallozi@cov.com;
                                                                                                                                                 rbeckman@cov.com; "Sid
                                                                                                                                                 Nayar"
                                                                                                                                                 <snayar@congoleum.com>
02677           Message              8/3/2007      Re: Protective National Claim   "Russell L. Hewit"             "Epling, Richard L."           cdomalewski@dughihewit.co                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Determination                   <rhewit@dughihewit.com>        <richard.epling@pillsburylaw.c m; "Hall, John"                                                                                        Protective National policy and claim.
                                                                                                                  om>                            <jhall@cov.com>; "Dolin,
                                                                                                                                                 Mitchell" <mdolin@cov.com>;
                                                                                                                                                 "Brennan, Kerry A."
                                                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                                                 com>; "Scott A. Hall"
                                                                                                                                                 <shall@dughihewit.com>; Skip
                                                                                                                                                 Feist
                                                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                                                 >; "Baxter, Michael"
                                                                                                                                                 <MBaxter@cov.com>;
                                                                                                                                                 mgallozi@cov.com;
                                                                                                                                                 rbeckman@cov.com; Sid Nayar
                                                                                                                                                 <snayar@congoleum.com>




Congoleum - Privilege Log                                                                                                                                      Page 229 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 231 of 265 PageID: 4186
                                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                    Email From                         Email To                         Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes            Begin Bates    ProductionSet
02678           Message              8/3/2007      RE: Protective National Claim   "Dolin, Mitchell"                <rhewit@dughihewit.com>;         <cdomalewski@dughihewit.co                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Determination                   <mdolin@cov.com>                 "Epling, Richard L."             m>; "Hall, John"                                                                                     Protective National policy and claim.
                                                                                                                    <richard.epling@pillsburylaw.c   <jhall@cov.com>; "Brennan,
                                                                                                                    om>                              Kerry A."
                                                                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                                                                     com>; "Scott A. Hall"
                                                                                                                                                     <shall@dughihewit.com>;
                                                                                                                                                     "Skip Feist"
                                                                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                                                                     >; "Baxter, Michael"
                                                                                                                                                     <MBaxter@cov.com>;
                                                                                                                                                     "Gallozzi, Marialuisa"
                                                                                                                                                     <mgallozzi@cov.com>;
                                                                                                                                                     <rbeckman@cov.com>; "Sid
                                                                                                                                                     Nayar"
                                                                                                                                                     <snayar@congoleum.com>
02679           Message              8/3/2007      RE: Protective National Claim   "Epling, Richard L."           rhewit@dughihewit.com              cdomalewski@dughihewit.co                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Determination                   <richard.epling@pillsburylaw.c                                    m; "Hall, John"                                                                                      Protective National policy and claim.
                                                                                   om>                                                               <jhall@cov.com>; "Dolin,
                                                                                                                                                     Mitchell" <mdolin@cov.com>;
                                                                                                                                                     "Brennan, Kerry A."
                                                                                                                                                     <kerry.brennan@pillsburylaw.
                                                                                                                                                     com>; "Scott A. Hall"
                                                                                                                                                     <shall@dughihewit.com>;
                                                                                                                                                     "Skip Feist"
                                                                                                                                                     <sfeist@alumni.princeton.edu
                                                                                                                                                     >; "Baxter, Michael"
                                                                                                                                                     <MBaxter@cov.com>;
                                                                                                                                                     mgallozi@cov.com;
                                                                                                                                                     rbeckman@cov.com; "Sid
                                                                                                                                                     Nayar"
                                                                                                                                                     <snayar@congoleum.com>
02680           Message              9/7/2007      Congoleum: Draft Term Sheet     "Brennan, Kerry A."              "Roger Marcus"                   "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <kerry.brennan@pillsburylaw.     <rmarcus@congoleum.com>;         <richard.epling@pillsburylaw.c                                                                       draft settlement term sheet prepared for
                                                                                   com>                             "Rick Marcus"                    om>                                                                                                  mediation.
                                                                                                                    <RGMarcus@Ambilt.Com>;
                                                                                                                    "Skip Feist"
                                                                                                                    <sfeist@alumni.princeton.edu
                                                                                                                    >
02681           Message_Attachment   9/7/2007                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft of mediation
                                                                                                                                                                                                                                                          term sheet for settlement among Debtors
                                                                                                                                                                                                                                                          and Claimants.
02682           Message              9/10/2007     FW: Redline of Term Sheet       Skip Feist                       kbrennan@pillsburylaw.com[k      Richard G. Marcus                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <sfeist@alumni.princeton.edu     brennan@pillsburylaw.com]        (rgmarcus@prodigy.net)[rgma                                                                          draft Claimant settlement term sheet.
                                                                                   >                                                                 rcus@prodigy.net]
02683           Message_Attachment   9/10/2007                                                                                                                                                          Wholly Privileged      Work Product               Work product regarding draft Claimant
                                                                                                                                                                                                                                                          settlement term sheet.
02684           Message_Attachment   9/10/2007                                                                                                                                                          Wholly Privileged      Work Product               Work product regarding draft Claimant
                                                                                                                                                                                                                                                          settlement term sheet.
02685           Message              9/17/2007     FW: Congoleum - RULE 408        "Epling, Richard L."           SFeist@alumni.princeton.edu;                                                          Settlement Withhold                               Settlement communication with the FCR and
                                                   CONFIDENTIAL SETTLEMENT         <richard.epling@pillsburylaw.c "Brennan, Kerry A."                                                                                                                     ACC; withheld pursuant to May 2006
                                                   COMMUNICATION                   om>                            <kerry.brennan@pillsburylaw.                                                                                                            Protective Order.
                                                                                                                  com>
02686           Message              9/17/2007     Fw: Congoleum - RULE 408        "Epling, Richard L."           sfeist@alumni.princeton.edu                                                           Settlement Withhold                               Settlement communication with the FCR and
                                                   CONFIDENTIAL SETTLEMENT         <richard.epling@pillsburylaw.c                                                                                                                                         ACC; withheld pursuant to the June 2002
                                                   COMMUNICATION                   om>                                                                                                                                                                    Protective Order and May 2006 Protective
                                                                                                                                                                                                                                                          Order.
02687           Message              9/28/2007     Fw: Congoleum - RULE 408        "Epling, Richard L."             sfeist@alumni.princeton.edu                                                         Settlement Withhold                               Settlement communication with the FCR and
                                                   CONFIDENTIAL SETTLEMENT         <richard.epling@pillsburylaw.c                                                                                                                                         ACC; withheld pursuant to court order for
                                                   COMMUNICATION                   om>                                                                                                                                                                    mediation in bankruptcy litigation.
02688           Message              10/8/2007     FW: Congoleum v. Pergament -    "Epling, Richard L."             SFeist@alumni.princeton.edu;                                                        Settlement Withhold                               Settlement communication regarding draft
                                                   - Settlement term sheet         <richard.epling@pillsburylaw.c   "Richard G. Marcus"                                                                                                                   of 9019 Claimant Settlement term sheet;
                                                                                   om>                              <rgmarcus@prodigy.net>;                                                                                                               withheld pursuant to court order for
                                                                                                                    "Jacqueline Weaver"                                                                                                                   mediation in bankruptcy litigation.
                                                                                                                    <jweaver@congoleum.com>



Congoleum - Privilege Log                                                                                                                                        Page 230 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 232 of 265 PageID: 4187
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                         Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                      Email To                         Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates     ProductionSet
02689           Message_Attachment   10/8/2007                                                                                                                                                         Settlement Withhold                              Draft of 9019 Claimant Settlement term
                                                                                                                                                                                                                                                        sheet; withheld pursuant to court order for
                                                                                                                                                                                                                                                        mediation in bankruptcy litigation.
02690           Message              10/12/2007    Summary judgment brief and      "Lembrich, Greg T."           "Skip Feist"                      "Brennan, Kerry A."                                 Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Feist declaration               <greg.lembrich@pillsburylaw.c <sfeist@alumni.princeton.edu      <kerry.brennan@pillsburylaw.                                                                         latest version of summary judgment brief
                                                                                   om>                           >                                 com>                                                                                                 and Feist's declaration.
02691           Message_Attachment   10/12/2007                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding latest version of
                                                                                                                                                                                                                                                        summary judgment brief.
02692           Message_Attachment   10/12/2007                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding Feist Declaration in
                                                                                                                                                                                                                                                        support of summary judgment on certain
                                                                                                                                                                                                                                                        counts of the Third Amended Complaint.
02693           Message_Attachment   10/12/2007                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding Feist Declaration in
                                                                                                                                                                                                                                                        support of summary judgment on certain
                                                                                                                                                                                                                                                        counts of the Third Amended Complaint.
02694           Message              10/15/2007    FW: Congoleum/Lloyd's --        "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Privileged and Confidential     <mdolin@cov.com>               >                                                                                                                                     draft amendment to the Lloyd's agreement.
                                                   Settlement Material
02695           Message_Attachment   10/15/2007                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding draft second
                                                                                                                                                                                                                                                        amendment to the Underwriter's at Lloyd's,
                                                                                                                                                                                                                                                        London settlement agreement.
02696           Message              10/15/2007    RE: Congoleum/Lloyd's --        Skip Feist                     'Dolin,                                                                              Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Privileged and Confidential     <sfeist@alumni.princeton.edu   Mitchell'[mdolin@cov.com]                                                                                                             draft amendment to the Lloyd's agreement.
                                                   Settlement Material             >
02697           Message              10/15/2007    New Claimant Term Sheet         "Brennan, Kerry A."            "Skip Feist"                     "Epling, Richard L."                                Partially Privileged   Attorney Client           Attorney-client communication regarding the     CONG_0222720    CONG_013
                                                                                   <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu     <richard.epling@pillsburylaw.c                                                                       prior claimant term sheet and the Debtors'
                                                                                   com>                           >                                om>                                                                                                  term sheet.
02698           Message_Attachment   10/15/2007                                                                                                                                                        Settlement Withhold                              Term sheet for the "9019 Claimant               CONG_0222721    CONG_013
                                                                                                                                                                                                                                                        Settlement"; withheld pursuant to court
                                                                                                                                                                                                                                                        order for mediation in bankruptcy litigation.
02699           Message_Attachment   10/15/2007                                                                                                                                                        Settlement Withhold                              Term sheet for the "9019 Claimant               CONG_0222722    CONG_013
                                                                                                                                                                                                                                                        Settlement"; withheld pursuant to court
                                                                                                                                                                                                                                                        order for mediation in bankruptcy litigation.
02700           Message_Attachment   10/15/2007                                                                                                                                                        Settlement Withhold                              Term sheet for the "9019 Claimant               CONG_0222723    CONG_013
                                                                                                                                                                                                                                                        Settlement"; withheld pursuant to court
                                                                                                                                                                                                                                                        order for mediation in bankruptcy litigation.
02701           Message              10/23/2007    Fw: Congoleum/Lloyd's --        "Dolin, Mitchell"              "Baxter, Michael"                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Confidential/Without            <mdolin@cov.com>               <MBaxter@cov.com>;                                                                                                                    revisions to the second amendment of the
                                                   Prejudice Settlement Material                                  <SFeist@alumni.princeton.edu                                                                                                          draft settlement agreement with Lloyd's.
                                                                                                                  >
02702           Message_Attachment   10/23/2007                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding revisions to the
                                                                                                                                                                                                                                                        second amendment of the draft settlement
                                                                                                                                                                                                                                                        agreement with Lloyd's.
02703           Message              10/24/2007    FW: Congoleum/Lloyd's --        "Dolin, Mitchell"              <richard.epling@pillsburylaw.c "Baxter, Michael"                                     Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Confidential/Without            <mdolin@cov.com>               om>                            <MBaxter@cov.com>;                                                                                     revisions to the second amendment of the
                                                   Prejudice Settlement Material                                                                 <SFeist@alumni.princeton.edu                                                                           draft settlement agreement with Lloyd's.
                                                                                                                                                 >
02704           Message_Attachment   10/24/2007                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding revisions to the
                                                                                                                                                                                                                                                        second amendment of the draft settlement
                                                                                                                                                                                                                                                        agreement with Lloyd's.
02705           Message              10/27/2007    FW: Congoleum/Lloyd's --        "Dolin, Mitchell"              <richard.epling@pillsburylaw.c                                                       Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Confidential/Without            <mdolin@cov.com>               om>; "Baxter, Michael"                                                                                                                revisions to the second amendment of the
                                                   Prejudice Settlement Material                                  <MBaxter@cov.com>;                                                                                                                    draft settlement agreement with Lloyd's.
                                                                                                                  <SFeist@alumni.princeton.edu
                                                                                                                  >
02706           Message_Attachment   10/27/2007                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding revisions to the
                                                                                                                                                                                                                                                        second amendment of the draft settlement
                                                                                                                                                                                                                                                        agreement with Lloyd's.
02707           Message              10/29/2007    Call today                      "Dimos, Gianni"               "Skip Feist"                      "Epling, Richard L."                                Wholly Privileged      Attorney Client; Work     Attorney-client communication and work
                                                                                   <gianni.dimos@pillsburylaw.co <sfeist@alumni.princeton.edu      <richard.epling@pillsburylaw.c                                             Product                   product regarding draft and comments on
                                                                                   m>                            >                                 om>                                                                                                  draft disclosure statement.
02708           Message_Attachment   10/29/2007                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attorney-client communication and work
                                                                                                                                                                                                                              Product                   product regarding draft and comments on
                                                                                                                                                                                                                                                        draft disclosure statement.




Congoleum - Privilege Log                                                                                                                                      Page 231 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 233 of 265 PageID: 4188
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                   Email From                       Email To                        Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
02709           Message              10/29/2007    Corrected declaration and       "Lembrich, Greg T."           "Skip Feist"                     "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   blackline                       <greg.lembrich@pillsburylaw.c <sfeist@alumni.princeton.edu     <kerry.brennan@pillsburylaw.                                                                           revisions to Feist declaration in support of
                                                                                   om>                           >                                com>                                                                                                   summary judgment on certain counts of
                                                                                                                                                                                                                                                         Third Amended Complaint.
02710           Message_Attachment   10/29/2007                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding revisions to Feist
                                                                                                                                                                                                                                                         declaration in support of summary judgment
                                                                                                                                                                                                                                                         on certain counts of Third Amended
                                                                                                                                                                                                                                                         Complaint.
02711           Message_Attachment   10/29/2007                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding revisions to Feist
                                                                                                                                                                                                                                                         declaration in support of summary judgment
                                                                                                                                                                                                                                                         on certain counts of Third Amended
                                                                                                                                                                                                                                                         Complaint.
02712           Message              10/31/2007    RE: Congoleum/Lloyd's --        Skip Feist                       'Dolin,                                                                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Confidential/Without            <sfeist@alumni.princeton.edu     Mitchell'[mdolin@cov.com]                                                                                                            revisions to the second amendment of the
                                                   Prejudice Settlement Material   >                                                                                                                                                                     draft settlement agreement with Lloyd's.
02713           Message              10/31/2007    RE: Congoleum/Lloyd's --        "Epling, Richard L."           "Dolin, Mitchell"                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Confidential/Without            <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Baxter,                                                                                                             revisions to the second amendment of the
                                                   Prejudice Settlement Material   om>                            Michael"                                                                                                                               draft settlement agreement with Lloyd's.
                                                                                                                  <MBaxter@cov.com>;
                                                                                                                  SFeist@alumni.princeton.edu
02714           Message              11/1/2007     Plan Term Sheet                 "Epling, Richard L."           "Skip Feist"                                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                           Joint Plan between FCR and Congoleum draft
                                                                                   om>                            >; "Brennan, Kerry A."                                                                                                                 term sheet.
                                                                                                                  <kerry.brennan@pillsburylaw.
                                                                                                                  com>
02715           Message_Attachment   11/1/2007                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of Joint Plan of
                                                                                                                                                                                                                                                         FCR and Congoleum, to be used during
                                                                                                                                                                                                                                                         mediation.
02716           Message              11/1/2007     Memorandum of Law.pdf           "Epling, Richard L."             SFeist@alumni.princeton.edu    "Brennan, Kerry A."                                 Partially Privileged   Attorney Client            Attorney-client communication regarding the CONG_0222725      CONG_013
                                                                                   <richard.epling@pillsburylaw.c                                  <kerry.brennan@pillsburylaw.                                                                          Bondholders' objection to the Disclosure
                                                                                   om>                                                             com>                                                                                                  Statement.
02717           Message              11/4/2007     Revised FCR Plan & Redline      "Dine, Karen B."                 "Epling, Richard L."           sfeist@alumni.princeton.edu;                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <karen.dine@pillsburylaw.com     <richard.epling@pillsburylaw.c "Brennan, Kerry A."                                                                                   revisions to FCR Plan.
                                                                                   >                                om>                            <kerry.brennan@pillsburylaw.
                                                                                                                                                   com>
02718           Message_Attachment   11/4/2007                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding 12th Modified Plan
                                                                                                                                                                                                                                                         draft.
02719           Message_Attachment   11/4/2007                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding 12th Modified Plan
                                                                                                                                                                                                                                                         draft.
02720           Message              11/4/2007     Re: Revised FCR Plan & Redline "Epling, Richard L."           "Dine, Karen B."             sfeist@alumni.princeton.edu;                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <richard.epling@pillsburylaw.c <karen.dine@pillsburylaw.com "Brennan, Kerry A."                                                                                        revisions to FCR Plan.
                                                                                  om>                            >                            <kerry.brennan@pillsburylaw.
                                                                                                                                              com>
02721           Message              11/5/2007     FW: Revised FCR Plan &         Skip Feist                     jweaver@congoleum.com[jwe                                                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Redline                        <sfeist@alumni.princeton.edu aver@congoleum.com]                                                                                                                       revisions to FCR Plan.
                                                                                  >
02722           Message_Attachment   11/5/2007                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding 12th Modified Plan
                                                                                                                                                                                                                                                         draft.
02723           Message              11/6/2007     FW:                             "Epling, Richard L."           "Skip Feist"                                                                         Settlement Withhold                               Settlement communication with Claimants'
                                                                                   <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                           counsel regarding settlement term sheet;
                                                                                   om>                            >                                                                                                                                      withheld pursuant to court order for
                                                                                                                                                                                                                                                         mediation in bankruptcy litigation.
02724           Message_Attachment   11/6/2007                                                                                                                                                         Settlement Withhold                               Draft settlement term sheet with Claimant's
                                                                                                                                                                                                                                                         ("9019 Claimant Settlement); withheld
                                                                                                                                                                                                                                                         pursuant to court order for mediation in
                                                                                                                                                                                                                                                         bankruptcy litigation.
02725           Message              11/7/2007     FW: Congoleum/London --         "Dolin, Mitchell"                <richard.epling@pillsburylaw.c "Baxter, Michael"                                   Settlement Withhold                               Settlement communication with
                                                   Strictly Confidential and       <mdolin@cov.com>                 om>;                           <MBaxter@cov.com>                                                                                     Underwriters at Lloyd's, London; withheld
                                                   Without Prejudice Settlement                                     <SFeist@alumni.princeton.edu                                                                                                         pursuant to court order for mediation in
                                                   Material                                                         >                                                                                                                                    bankruptcy litigation.
02726           Message_Attachment   11/7/2007                                                                                                                                                         Settlement Withhold                               Draft of second amendment to settlement
                                                                                                                                                                                                                                                         agreement with Underwriters at Lloyd's,
                                                                                                                                                                                                                                                         London; withheld pursuant to court order for
                                                                                                                                                                                                                                                         mediation in bankruptcy litigation.




Congoleum - Privilege Log                                                                                                                                     Page 232 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 234 of 265 PageID: 4189
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::     Production::
  Priv. Index        RecordType         SortDate             Email Subject                  Email From                     Email To                        Email CC                      Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates     ProductionSet
02727           Message              11/8/2007     Fw: Congoleum/London --        "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                        Settlement Withhold                              Settlement communication with                   CONG_0222780     CONG_013
                                                   Strictly Confidential and      <mdolin@cov.com>               >                                                                                                                                    Underwriters at Lloyd's, London; withheld
                                                   Without Prejudice Settlement                                                                                                                                                                       pursuant to court order for mediation in
                                                   Material                                                                                                                                                                                           bankruptcy litigation.
02728           Message              11/8/2007     FW: Congoleum/London --        "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                        Settlement Withhold                              Settlement communication with Lloyd's
                                                   Strictly Confidential          <mdolin@cov.com>               >                                                                                                                                    Underwriters; withheld pursuant to court
                                                   Settlement Material                                                                                                                                                                                order for mediation in bankruptcy litigation.
02729           Message_Attachment   11/8/2007                                                                                                                                                       Settlement Withhold                              Draft of second amendment to settlement
                                                                                                                                                                                                                                                      agreement with Lloyd's Underwriters;
                                                                                                                                                                                                                                                      withheld pursuant to court order for
                                                                                                                                                                                                                                                      mediation in bankruptcy litigation.
02730           Message              11/8/2007     FW: Congoleum/London --        "Dolin, Mitchell"              <SFeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                         Settlement Withhold                              Settlement communication with Lloyd's
                                                   Strictly Confidential          <mdolin@cov.com>               >                            om>                                                                                                     Underwriters; withheld pursuant to court
                                                   Settlement Material                                                                                                                                                                                order for mediation in bankruptcy litigation.
02731           Message_Attachment   11/8/2007                                                                                                                                                       Settlement Withhold                              Draft of second amendment to settlement
                                                                                                                                                                                                                                                      agreement with Lloyd's Underwriters,
                                                                                                                                                                                                                                                      withheld pursuant to court order for
                                                                                                                                                                                                                                                      mediation in bankruptcy litigation.
02732           Message              11/9/2007     Congoleum/London--Strictly     "Dimos, Gianni"               jsottile@zuckerman.com          "Epling, Richard L."                                 Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                   Confidential Settlement        <gianni.dimos@pillsburylaw.co                                 <richard.epling@pillsburylaw.c                                              Product                   work product draft of papers for court filing
                                                   Material                       m>                                                            om>; "Brennan, Kerry A."                                                                              in support of insurance settlement approval.
                                                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                                                com>; "Dolin, Mitchell"
                                                                                                                                                <mdolin@cov.com>; "Skip
                                                                                                                                                Feist"
                                                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                                                >
02733           Message_Attachment   11/9/2007                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                            Product                   work product draft of papers for court filing
                                                                                                                                                                                                                                                      in support of insurance settlement approval.
02734           Message_Attachment   11/9/2007                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                            Product                   work product draft of papers for court filing
                                                                                                                                                                                                                                                      in support of insurance settlement approval.
02735           Message_Attachment   11/9/2007                                                                                                                                                       Wholly Privileged      Attorney Client; Work     Attorney-client communication containing
                                                                                                                                                                                                                            Product                   work product draft of papers for court filing
                                                                                                                                                                                                                                                      in support of insurance settlement approval.
02736           Message              11/9/2007     Feist Declaration              "Dimos, Gianni"               "Skip Feist"                    "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <gianni.dimos@pillsburylaw.co <sfeist@alumni.princeton.edu    <kerry.brennan@pillsburylaw.                                                                          Feist Declaration in support of second
                                                                                  m>                            >                               com>                                                                                                  amendment to settlement agreement with
                                                                                                                                                                                                                                                      Lloyd's Underwriters.
02737           Message_Attachment   11/9/2007                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding Feist Declaration in
                                                                                                                                                                                                                                                      support of second amendment to settlement
                                                                                                                                                                                                                                                      agreement with Lloyd's Underwriters.
02738           Message              11/12/2007    RE: Feist Declaration          Skip Feist                     'Dimos,                        'Brennan, Kerry                                      Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <sfeist@alumni.princeton.edu   Gianni'[gianni.dimos@pillsbury A.'[kerry.brennan@pillsburyla                                                                         Feist Declaration in support of second
                                                                                  >                              law.com]                       w.com]                                                                                                amendment to settlement agreement with
                                                                                                                                                                                                                                                      Lloyd's Underwriters.
02739           Message_Attachment   11/12/2007                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding Feist Declaration in
                                                                                                                                                                                                                                                      support of second amendment to settlement
                                                                                                                                                                                                                                                      agreement with Lloyd's Underwriters.
02740           Message              11/14/2007    Protective National            "Craig A. Domalewski"      Skip Feist                     "Scott A. Hall"                                          Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                  <cdomalewski@dughihewit.co <sfeist@alumni.princeton.edu <shall@dughihewit.com>                                                                                      Protective National and settlement strategy.
                                                                                  m>                         >; "Brennan, Kerry A."
                                                                                                             <kerry.brennan@pillsburylaw.
                                                                                                             com>; "Epling, Richard L."
                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                             om>; "Gallozzi, Marialuisa"
                                                                                                             <mgallozzi@cov.com>;
                                                                                                             "Baxter, Michael"
                                                                                                             <MBaxter@cov.com>
02741           Message_Attachment   11/14/2007                                                                                                                                                      Wholly Privileged      Work Product              Work product regarding draft of response to
                                                                                                                                                                                                                                                      all parties involved in the bankruptcy in
                                                                                                                                                                                                                                                      response to Protective National's settlement
                                                                                                                                                                                                                                                      offer.




Congoleum - Privilege Log                                                                                                                                   Page 233 of 264
                                                                                     Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 235 of 265 PageID: 4190
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                Email From                     Email To                         Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
02742           Message              11/14/2007    Re: Protective National    "Gallozzi, Marialuisa"         <cdomalewski@dughihewit.co      <SFeist@alumni.princeton.edu                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                              <mgallozzi@cov.com>            m>;                             >;                                                                                                     Protective National and settlement strategy.
                                                                                                             <kerry.brennan@pillsburylaw.    <richard.epling@pillsburylaw.c
                                                                                                             com>                            om>; "Baxter, Michael"
                                                                                                                                             <MBaxter@cov.com>;
                                                                                                                                             <shall@dughihewit.com>
02743           Message              11/15/2007    RE: Protective National    Skip Feist                     'Brennan, Kerry                 'Scott A.                                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                              <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla   Hall'[shall@dughihewit.com]                                                                            Protective National and settlement strategy.
                                                                              >                              w.com];
                                                                                                             'cdomalewski@dughihewit.co
                                                                                                             m'[cdomalewski@dughihewit.
                                                                                                             com]; 'Epling, Richard
                                                                                                             L.'[richard.epling@pillsburylaw
                                                                                                             .com]; 'Gallozzi,
                                                                                                             Marialuisa'[mgallozzi@cov.co
                                                                                                             m]; 'Baxter,
                                                                                                             Michael'[MBaxter@cov.com]
02744           Message              11/15/2007    RE: Protective National    Skip Feist                     'Brennan, Kerry                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                              <sfeist@alumni.princeton.edu A.'[kerry.brennan@pillsburyla                                                                                                            Protective National and settlement strategy.
                                                                              >                              w.com]
02745           Message              11/20/2007    Re: Wausau                 "Craig A. Domalewski"          "Brennan, Kerry A."             Skip Feist                                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                              <cdomalewski@dughihewit.co <kerry.brennan@pillsburylaw. <sfeist@alumni.princeton.edu                                                                                  Wasau insurance settlement negotiations.
                                                                              m>                             com>                            >; "Lembrich, Greg T."
                                                                                                                                             <greg.lembrich@pillsburylaw.c
                                                                                                                                             om>; "Epling, Richard L."
                                                                                                                                             <richard.epling@pillsburylaw.c
                                                                                                                                             om>
02746           Message              11/20/2007    FW: Revised Plan --        "Epling, Richard L."           "Guy, Jonathan P."              sfeist@alumni.princeton.edu;                         Settlement Withhold                               Confidential mediation privileged
                                                   Confidential Mediation     <richard.epling@pillsburylaw.c <jguy@orrick.com>; "Wallace, "Brennan, Kerry A."                                                                                       communication with the FCR regarding
                                                   Privilege                  om>                            Mary A."                        <kerry.brennan@pillsburylaw.                                                                           Congoleum's 12th Plan draft; withheld
                                                                                                             <mwallace@orrick.com>           com>                                                                                                   pursuant to court order for mediation in
                                                                                                                                                                                                                                                    bankruptcy litigation.
02747           Message_Attachment   11/20/2007                                                                                                                                                   Settlement Withhold                               Congoleum's 12th Plan draft, shared with
                                                                                                                                                                                                                                                    FCR for comment; withheld pursuant to
                                                                                                                                                                                                                                                    court order for mediation in bankruptcy
                                                                                                                                                                                                                                                    litigation.
02748           Message_Attachment   11/20/2007                                                                                                                                                   Settlement Withhold                               Congoleum's 12th Plan draft, shared with
                                                                                                                                                                                                                                                    FCR for comment; withheld pursuant to
                                                                                                                                                                                                                                                    court order for mediation in bankruptcy
                                                                                                                                                                                                                                                    litigation.
02749           Message_Attachment   11/20/2007                                                                                                                                                   Settlement Withhold                               Congoleum's 12th Plan draft, shared with
                                                                                                                                                                                                                                                    FCR for comment; withheld pursuant to
                                                                                                                                                                                                                                                    court order for mediation in bankruptcy
                                                                                                                                                                                                                                                    litigation.
02750           Message              1/22/2008     RE: Congoleum - RULE 408   "Baxter, Michael"              "Skip Feist"                                                                         Settlement Withhold                               Attorney-client communication regarding
                                                   CONFIDENTIAL SETTLEMENT    <MBaxter@cov.com>              <sfeist@alumni.princeton.edu                                                                                                           Amended and Restated settlement
                                                   COMMUNICATION                                             >                                                                                                                                      agreement with Mt. McKinley; withheld
                                                                                                                                                                                                                                                    pursuant to the June 2002 Protective Order
                                                                                                                                                                                                                                                    and May 2006 Protective Order.
02751           Message_Attachment   1/22/2008                                                                                                                                                    Settlement Withhold                               Attorney-client communication regarding
                                                                                                                                                                                                                                                    Amended and Restated settlement
                                                                                                                                                                                                                                                    agreement with Mt. McKinley; withheld
                                                                                                                                                                                                                                                    pursuant to the June 2002 Protective Order
                                                                                                                                                                                                                                                    and May 2006 Protective Order.
02752           Message              2/26/2008     FW: ABI Primary Policies   "Diana Lew"                "'Skip Feist'"                                                                           Partially Privileged   Attorney Client            Attorney-client communication regarding    CONG_0222782       CONG_013
                                                                              <DLew@Ambilt.Com>          <sfeist@alumni.princeton.edu                                                                                                               Travelers insurance policies and remaining
                                                                                                         >                                                                                                                                          limits.
02753           Message              3/25/2008     SCP -- TIME SENSITIVE      "Craig A. Domalewski"      Skip Feist                          "Russell L. Hewit"                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   REQUEST [Fwd: Settlement   <cdomalewski@dughihewit.co <sfeist@alumni.princeton.edu        <rhewit@dughihewit.com>;                                                                               settlement offer between the SCP Group and
                                                   With The Hartford]         m>                         >; "Kerry A. Brennan"               "Scott A. Hall"                                                                                        Hartford.
                                                                                                         <kbrennan@pillsburylaw.com>         <shall@dughihewit.com>
                                                                                                         ; "Epling, Richard L."
                                                                                                         <richard.epling@pillsburylaw.c
                                                                                                         om>
02754           Message_Attachment   3/25/2008                                                                                                                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                    settlement offer between the SCP Group and
                                                                                                                                                                                                                                                    Hartford.

Congoleum - Privilege Log                                                                                                                                Page 234 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 236 of 265 PageID: 4191
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                         Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                       Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates     ProductionSet
02755           Message_Attachment   3/25/2008                                                                                                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                        settlement offer between the SCP Group and
                                                                                                                                                                                                                                                        Hartford.
02756           Message              3/25/2008     [Fwd: Settlement With The     "Craig A. Domalewski"      "Perron, David"             Skip Feist                                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Hartford]                     <cdomalewski@dughihewit.co <David.Perron@LibertyMutual <sfeist@alumni.princeton.edu                                                                                    settlement offer between the SCP Group and
                                                                                 m>                         .com>                       >; Sid Nayar                                                                                                    Hartford,
                                                                                                                                        <snayar@congoleum.com>; TC
                                                                                                                                        Garrod
                                                                                                                                        <TCGarrod@congoleum.com>;
                                                                                                                                        "Scott A. Hall"
                                                                                                                                        <shall@dughihewit.com>
02757           Message_Attachment   3/25/2008                                                                                                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                        settlement offer between the SCP Group and
                                                                                                                                                                                                                                                        Hartford,
02758           Message_Attachment   3/25/2008                                                                                                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                        settlement offer between the SCP Group and
                                                                                                                                                                                                                                                        Hartford,
02759           Message              3/25/2008     RE: SCP -- TIME SENSITIVE     "Epling, Richard L."           cdomalewski@dughihewit.co        "Russell L. Hewit"                                   Settlement Withhold                               Attorney forward of settlement offer
                                                   REQUEST [Fwd: Settlement      <richard.epling@pillsburylaw.c m; "Skip Feist"                  <rhewit@dughihewit.com>;                                                                               between the SCP Group and Hartford;
                                                   With The Hartford]            om>                            <sfeist@alumni.princeton.edu     "Scott A. Hall"                                                                                        withheld pursuant to the June 2002
                                                                                                                >; "Brennan, Kerry A."           <shall@dughihewit.com>                                                                                 Protective Order.
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>
02760           Message              3/26/2008     FW: URGENT: Congo / Plan      "Brennan, Kerry A."            "Skip Feist"                                                                          Partially Privileged   Attorney Client            Information redacted pursuant to court          CONG_0222817    CONG_013
                                                   Supplement documents          <kerry.brennan@pillsburylaw. <sfeist@alumni.princeton.edu                                                                                                              order for mediation in bankruptcy litigation.
                                                   needed for filing TODAY       com>                           >; "Epling, Richard L."
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>
02761           Message              3/26/2008     Fw: Travelers Settlement      "Epling, Richard L."           sfeist@alumni.princeton.edu      "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding the
                                                                                 <richard.epling@pillsburylaw.c                                  <kerry.brennan@pillsburylaw.                                                                           remand of the Travelers settlement.
                                                                                 om>                                                             com>
02762           Message              3/26/2008     [Fwd: RE: [Fwd: Settlement    "Craig A. Domalewski"          Skip Feist                                                                            Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   With The Hartford]]           <cdomalewski@dughihewit.co <sfeist@alumni.princeton.edu                                                                                                                settlement offer between the SCP Group and
                                                                                 m>                             >; "Kerry A. Brennan"                                                                                                                   Hartford.
                                                                                                                <kbrennan@pillsburylaw.com>
                                                                                                                ; "Epling, Richard L."
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>; "Russell L. Hewit"
                                                                                                                <rhewit@dughihewit.com>
02763           Message              3/26/2008     FW: Travelers Settlement      "Brennan, Kerry A."            SFeist@alumni.princeton.edu      "Epling, Richard L."                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding the
                                                                                 <kerry.brennan@pillsburylaw.                                    <richard.epling@pillsburylaw.c                                                                         remand of the Travelers settlement.
                                                                                 com>                                                            om>
02764           Message              3/27/2008     FW: WFUM - Congoleum          Skip Feist                     Joseph T. Studick Jr.            Sid Nayar                                            Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0222869    CONG_013
                                                                                 <sfeist@alumni.princeton.edu (jstudick@congoleum.com)[jst       (snayar@congoleum.com)[sna                                                                             "Willis Faber Underwriting Management
                                                                                 >                              udick@congoleum.com]             yar@congoleum.com]                                                                                     (WFUM) Pool" insurance policy.
02765           Message              3/28/2008     Fully Executed Omnibus        "Brennan, Kerry A."            SFeist@alumni.princeton.edu                                                           Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Claimant Settlement           <kerry.brennan@pillsburylaw.                                                                                                                                           Omnibus Claimant Settlement.
                                                                                 com>
02766           Message_Attachment   3/28/2008                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding Omnibus Claimant
                                                                                                                                                                                                                                                        Settlement.
02767           Message              4/1/2008      FW: Congoleum-1991 and        Joe Studick                    "shall@dughihewit.com"           "SFeist@alumni.princeton.edu                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   1992 London Policies          <jstudick@congoleum.com>       <shall@dughihewit.com>           "                                                                                                      London Market insurance policies.
                                                                                                                                                 <SFeist@alumni.princeton.edu
                                                                                                                                                 >; Sid
                                                                                                                                                 Nayar<snayar@congoleum.co
                                                                                                                                                 m>
02768           Message              4/3/2008      Re: Notice re Environmental   "Craig A. Domalewski"      "Brennan, Kerry A."                  Skip Feist                                           Partially Privileged   Attorney Client            Attorney-client communication regarding         CONG_0222871    CONG_013
                                                   Issues                        <cdomalewski@dughihewit.co <kerry.brennan@pillsburylaw.         <sfeist@alumni.princeton.edu                                                                           Berry's Creek.
                                                                                 m>                         com>                                 >; "Epling, Richard L."
                                                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                                                 om>
02769           Message              4/4/2008      FW: CNA follow-up letter      Skip Feist                     kbrennan@pillsburylaw.com[k                                                           Partially Privileged   Attorney Client            Attorney-client communication regarding the CONG_0222877        CONG_013
                                                                                 <sfeist@alumni.princeton.edu   brennan@pillsburylaw.com]                                                                                                               attached letter from CNA objecting to the
                                                                                 >                                                                                                                                                                      Joint Plan.
02770           Message              4/9/2008      [Fwd: FW: Congoleum -         "Craig A. Domalewski"          Skip Feist                                                                            Partially Privileged   Attorney Client            Attorney-client communication regarding     CONG_0222880        CONG_013
                                                   Settlement With The Hartford] <cdomalewski@dughihewit.co     <sfeist@alumni.princeton.edu                                                                                                            proposed settlement agreement between
                                                                                 m>                             >                                                                                                                                       the SCP Group and The Hartford.

Congoleum - Privilege Log                                                                                                                                    Page 235 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 237 of 265 PageID: 4192
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                       Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
02771           Message_Attachment   4/9/2008                                                                                                                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding     CONG_0222883     CONG_013
                                                                                                                                                                                                                                                        proposed settlement agreement between
                                                                                                                                                                                                                                                        the SCP Group and The Hartford.
02772           Message_Attachment   4/9/2008                                                                                                                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding     CONG_0222884     CONG_013
                                                                                                                                                                                                                                                        proposed settlement agreement between
                                                                                                                                                                                                                                                        the SCP Group and The Hartford.
02773           Message              4/9/2008      RE: [Fwd: FW: Congoleum -     Skip Feist                     'cdomalewski@dughihewit.co                                                            Partially Privileged   Attorney Client            Attorney-client communication regarding the CONG_0222885     CONG_013
                                                   Settlement With The Hartford] <sfeist@alumni.princeton.edu   m'[cdomalewski@dughihewit.                                                                                                              SCP Group's settlement with the Hartford.
                                                                                 >                              com]
02774           Message              4/21/2008     CONFIDENTIAL                  "Baxter, Michael"              <richard.epling@pillsburylaw.c "Dolin, Mitchell"                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <MBaxter@cov.com>              om>;                           <mdolin@cov.com>                                                                                         draft global settlement term sheet.
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>;
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >
02775           Message_Attachment   4/21/2008                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft global
                                                                                                                                                                                                                                                        settlement term sheet.
02776           Message              4/21/2008     RE: CONFIDENTIAL              Skip Feist                     'Baxter,                         kbrennan@pillsburylaw.com[k                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu   Michael'[MBaxter@cov.com]        brennan@pillsburylaw.com]                                                                              settlement strategy with various insurers.
                                                                                 >
02777           Message              4/21/2008     RE: CONFIDENTIAL              "Baxter, Michael"              "Brennan, Kerry A."              "Dolin, Mitchell"                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <MBaxter@cov.com>              <kerry.brennan@pillsburylaw.     <mdolin@cov.com>                                                                                       settlement strategy with various insurers.
                                                                                                                com>; "Skip Feist"
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; "Epling, Richard L."
                                                                                                                <richard.epling@pillsburylaw.c
                                                                                                                om>
02778           Message              4/21/2008     RE: CONFIDENTIAL              Skip Feist                     'Epling, Richard                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <sfeist@alumni.princeton.edu L.'[richard.epling@pillsburylaw                                                                                                           settlement strategy with various insurers.
                                                                                 >                              .com]
02779           Message              4/21/2008     RE: CONFIDENTIAL              "Epling, Richard L."           "Skip Feist"                                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                            settlement strategy with various insurers.
                                                                                 om>                            >
02780           Message              4/22/2008     PRIVILEGED & CONFIDENTIAL     "Baxter, Michael"              <jguy@orrick.com>;               <richard.epling@pillsburylaw.c                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <MBaxter@cov.com>              <rwyron@orrick.com>              om>; "Dolin, Mitchell"                                                                                 draft global settlement term sheet.
                                                                                                                                                 <mdolin@cov.com>; "Hall,
                                                                                                                                                 John" <jhall@cov.com>;
                                                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                                                 com>
02781           Message_Attachment   4/22/2008                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft global
                                                                                                                                                                                                                                                        settlement term sheet.
02782           Message              4/22/2008     RE: Settlement Meeting        "Dolin, Mitchell"              "Epling, Richard L."             "Hall, John" <jhall@cov.com>;                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   ATTORNEY CLIENT PRIVILEGE     <mdolin@cov.com>               <richard.epling@pillsburylaw.c   "Brennan, Kerry A."                                                                                    settlement discussions with various insurers.
                                                                                                                om>; "Baxter, Michael"           <kerry.brennan@pillsburylaw.
                                                                                                                <MBaxter@cov.com>;               com>
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >; "Hart, R. Laird"
                                                                                                                <rlhart@cov.com>
02783           Message              4/22/2008     Re: Settlement Meeting        "Epling, Richard L."           mdolin@cov.com;                  jhall@cov.com; "Brennan,                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   ATTORNEY CLIENT PRIVILEGE     <richard.epling@pillsburylaw.c MBaxter@cov.com;                 Kerry A."                                                                                              settlement discussions with various insurers.
                                                                                 om>                            sfeist@alumni.princeton.edu;     <kerry.brennan@pillsburylaw.
                                                                                                                rlhart@cov.com                   com>
02784           Message              4/29/2008     FW: Congo / SJ opposition     "Brennan, Kerry A."            "Skip Feist"                                                                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <kerry.brennan@pillsburylaw. <sfeist@alumni.princeton.edu                                                                                                              revisions to the summary judgment brief.
                                                                                 com>                           >
02785           Message_Attachment   4/29/2008                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding updated draft of
                                                                                                                                                                                                                                                        summary judgment opposition brief.
02786           Message_Attachment   4/29/2008                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding updated draft of
                                                                                                                                                                                                                                                        summary judgment opposition brief.




Congoleum - Privilege Log                                                                                                                                    Page 236 of 264
                                                                                           Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 238 of 265 PageID: 4193
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                            Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                       Email From                     Email To                       Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                   Begin Bates     ProductionSet
02787           Message              5/5/2008      FW: Protective National          "Gallozzi, Marialuisa"         "Dolin, Mitchell"                                                                   Partially Privileged   Attorney Client            Attorney-client communication regarding          CONG_0246900     CONG_014
                                                                                    <mgallozzi@cov.com>            <mdolin@cov.com>; "Baxter,                                                                                                            payment of claim against Protective
                                                                                                                   Michael"                                                                                                                              National.
                                                                                                                   <MBaxter@cov.com>;
                                                                                                                   <SFeist@alumni.princeton.edu
                                                                                                                   >;
                                                                                                                   <cdomalewski@dughihewit.co
                                                                                                                   m>; "Murray, Christopher"
                                                                                                                   <cmurray@cov.com>
02788           Message              5/12/2008     DRAFT                            "Fehrenbach, John"             <RGMarcus@Ambilt.com>;       "Hall, Bill"                                           Partially Privileged   Attorney Client            Attorney-client communication regarding          CONG_0222889     CONG_013
                                                   ABI_Revisions_to_Umbrella_C      <JFehrenbach@winston.com>      <sfeist@alumni.princeton.edu <WHall@winston.com>                                                                                      suggested changes/comments to the first-
                                                   arriers'_05_05_08_Proposal.p                                    >; <henry@ambilt.com>;                                                                                                                layer carriers' draft settlement agreement.
                                                   df - Adobe Acrobat                                              <damidon@burnslev.com>
                                                   Professional
02789           Message_Attachment   5/12/2008                                                                                                                                                         Settlement Withhold                               Draft settlement agreement with first-layer      CONG_0222890     CONG_013
                                                                                                                                                                                                                                                         carriers; withheld pursuant to court order for
                                                                                                                                                                                                                                                         mediation in bankruptcy litigation.
02790           Message_Attachment   5/16/2008                                                                                                                                                         Settlement Withhold                               Draft settlement agreement with first-layer      CONG_0222892     CONG_013
                                                                                                                                                                                                                                                         policy carriers; withheld pursuant to court
                                                                                                                                                                                                                                                         order for mediation in bankruptcy litigation.
02791           Message_Attachment   5/16/2008                                                                                                                                                         Settlement Withhold                               Draft settlement agreement with first-layer      CONG_0222893     CONG_013
                                                                                                                                                                                                                                                         policy carriers; withheld pursuant to court
                                                                                                                                                                                                                                                         order for mediation in bankruptcy litigation.
02792           Message              5/21/2008     FW: Travelers Settlement         "Epling, Richard L."           sfeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <richard.epling@pillsburylaw.c                                                                                                                                       communications with Travelers and a
                                                                                    om>                                                                                                                                                                  possible restructuring of the settlement
                                                                                                                                                                                                                                                         agreement.
02793           Message              5/21/2008     FW: May 21 draft of ABI          "Fehrenbach, John"             <RGMarcus@Ambilt.com>;         "Hall, Bill"                                         Partially Privileged   Attorney Client            Attorney-client communication regarding          CONG_0223001     CONG_013
                                                   settlement agreement             <JFehrenbach@winston.com>      <sfeist@alumni.princeton.edu   <WHall@winston.com>                                                                                    first-layer carriers' counter settlement
                                                                                                                   >; <henry@ambilt.com>;                                                                                                                proposal.
                                                                                                                   <damidon@burnslev.com>
02794           Message_Attachment   5/21/2008                                                                                                                                                         Settlement Withhold                               First-layer carriers' settlement proposal;       CONG_0223002     CONG_013
                                                                                                                                                                                                                                                         withheld pursuant to court order for
                                                                                                                                                                                                                                                         mediation in bankruptcy litigation.
02795           Message              6/19/2008     RE: Response Brief to Order to   "Johnson, Brandon R."        "Brennan, Kerry A."              "Epling, Richard L."                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                   Show Cause                       <brandon.johnson@pillsburyla <kerry.brennan@pillsburylaw.     <richard.epling@pillsburylaw.c                                              Product                    work product draft Feist declaration in
                                                                                    w.com>                       com>; "Skip Feist"               om>                                                                                                    support of motion in bankruptcy litigation.
                                                                                                                 <sfeist@alumni.princeton.edu
                                                                                                                 >
02796           Message_Attachment   6/19/2008                                                                                                                                                         Wholly Privileged      Attorney Client; Work      Attorney-client communication consisting of
                                                                                                                                                                                                                              Product                    work product draft Feist declaration in
                                                                                                                                                                                                                                                         support of motion in bankruptcy litigation.
02797           Message              6/25/2008     AIG                              "Brennan, Kerry A."            "Epling, Richard L."           "Skip Feist"                                         Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                    <kerry.brennan@pillsburylaw.   <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                           potential settlement with insurance carrier.
                                                                                    com>                           om>                            >; "Dolin, Mitchell"
                                                                                                                                                  <mdolin@cov.com>; "Baxter,
                                                                                                                                                  Michael"
                                                                                                                                                  <MBaxter@cov.com>; "Carrig,
                                                                                                                                                  Erica E."
                                                                                                                                                  <erica.carrig@pillsburylaw.co
                                                                                                                                                  m>
02798           Message              6/30/2008     RE: AIG                          "Baxter, Michael"              "Epling, Richard L."           <sfeist@alumni.princeton.edu                         Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                    <MBaxter@cov.com>              <richard.epling@pillsburylaw.c >; "Carrig, Erica E."                                                                                  potential settlement with insurance carrier.
                                                                                                                   om>; "Dolin, Mitchell"         <erica.carrig@pillsburylaw.co
                                                                                                                   <mdolin@cov.com>;              m>
                                                                                                                   "Brennan, Kerry A."
                                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                                   com>




Congoleum - Privilege Log                                                                                                                                     Page 237 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 239 of 265 PageID: 4194
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::      Production::
  Priv. Index        RecordType         SortDate            Email Subject                   Email From                        Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes          Begin Bates      ProductionSet
02799           Message              7/2/2008      Expression of interest letter   Skip Feist                     'adam@mimeo.com'[adam@            'Sid Nayar                                         Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   received                        <sfeist@alumni.princeton.edu   mimeo.com]; 'C. Barnwell          (snayar@congoleum.com)'[sna                                                                          letter received by Congoleum expressing
                                                                                   >                              Straut (c/o                       yar@congoleum.com]; 'Betty                                                                           interest in acquiring some level of
                                                                                                                  lforester@hillsidecapital.com)'   Nelson-Jiggetts                                                                                      Congoleum's assets.
                                                                                                                  [lforester@hillsidecapital.com]   (betty@Mimeo.com)'[betty@
                                                                                                                  ; 'Gayle Gann                     Mimeo.com];
                                                                                                                  (gaylegann@drs.com)'[gaylega      'repling@pillsburylaw.com'[re
                                                                                                                  nn@drs.com]; 'Jeffrey H. Coats    pling@pillsburylaw.com];
                                                                                                                  (jcoats@mikronite.com)'[jcoat     'Mark N. Kaplan
                                                                                                                  s@mikronite.com]; 'Mark S.        (mkaplan@skadden.com)'[mka
                                                                                                                  Newman                            plan@skadden.com]; 'Richard
                                                                                                                  (msn@drs.com)'[msn@drs.co         G. Marcus
                                                                                                                  m]                                (rgmarcus@prodigy.net)'[rgma
                                                                                                                                                    rcus@prodigy.net]; 'Roger S.
                                                                                                                                                    Marcus
                                                                                                                                                    (rmarcus@congoleum.com)'[r
                                                                                                                                                    marcus@congoleum.com];
                                                                                                                                                    'William M. Marcus
                                                                                                                                                    (wmarcus@ambilt.com)'[wmar
                                                                                                                                                    cus@ambilt.com];
                                                                                                                                                    kbrennan@pillsburylaw.com[k
                                                                                                                                                    brennan@pillsburylaw.com]
02800           Message              7/29/2008     Travelers-Requested Changes     "Fehrenbach, John"             "Henry W. Winkleman, Esq.         "Hall, Bill"                                       Partially Privileged   Attorney Client            Attorney-client communication regarding   CONG_0099786     CONG_008
                                                   to the Travelers Specific       <JFehrenb@winston.com>         (henry@ambilt.com)"               <WHall@winston.com>                                                                                  revisions to settlement agreement with
                                                   Agreement (TSA)                                                <henry@ambilt.com>;                                                                                                                    Travelers.
                                                                                                                  "sfeist@alumni.princeton.edu"
                                                                                                                  <sfeist@alumni.princeton.edu
                                                                                                                  >; "RGMarcus@Ambilt.com"
                                                                                                                  <RGMarcus@Ambilt.com>
02801           Message_Attachment   7/29/2008                                                                                                                                                         Settlement Withhold                               Confidential settlement communication with CONG_0099787    CONG_008
                                                                                                                                                                                                                                                         Travelers regarding revisions to settlement
                                                                                                                                                                                                                                                         agreement; withheld pursuant to court order
                                                                                                                                                                                                                                                         for mediation in bankruptcy litigation.
02802           Message_Attachment   7/29/2008                                                                                                                                                         Settlement Withhold                               Confidential settlement communication with CONG_0099798    CONG_008
                                                                                                                                                                                                                                                         Travelers regarding revisions to settlement
                                                                                                                                                                                                                                                         agreement; withheld pursuant to court order
                                                                                                                                                                                                                                                         for mediation in bankruptcy litigation.
02803           Message              7/30/2008     Travelers-Requested Changes     "Fehrenbach, John"             "JDMOORE@stpaultravelers.co       "Hall, Bill"                                       Partially Privileged   Attorney Client            Attorney-client communication regarding     CONG_0099809   CONG_008
                                                   to the Travelers Specific       <JFehrenb@winston.com>         m"                                <WHall@winston.com>;                                                                                 revisions to settlement agreement with
                                                   Agreement (TSA) - For                                          <JDMOORE@stpaultravelers.c        "'Henry W. Winkleman, Esq.                                                                           Travelers.
                                                   Settlement Purposes Only                                       om>                               (henry@ambilt.com)'"
                                                                                                                                                    <henry@ambilt.com>;
                                                                                                                                                    "'sfeist@alumni.princeton.edu'
                                                                                                                                                    "<sfeist@alumni.princeton.ed
                                                                                                                                                    u>; "'RGMarcus@Ambilt.com'"
                                                                                                                                                    <RGMarcus@Ambilt.com>
02804           Message_Attachment   7/30/2008                                                                                                                                                         Settlement Withhold                               Confidential settlement communication with CONG_0099810    CONG_008
                                                                                                                                                                                                                                                         Travelers regarding revisions to settlement
                                                                                                                                                                                                                                                         agreement; withheld pursuant to court order
                                                                                                                                                                                                                                                         for mediation in Bankruptcy litigation.
02805           Message_Attachment   7/30/2008                                                                                                                                                         Settlement Withhold                               Confidential settlement communication with CONG_0099821    CONG_008
                                                                                                                                                                                                                                                         Travelers regarding revisions to settlement
                                                                                                                                                                                                                                                         agreement; withheld pursuant to court order
                                                                                                                                                                                                                                                         for mediation in bankruptcy litigation.




Congoleum - Privilege Log                                                                                                                                      Page 238 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 240 of 265 PageID: 4195
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject               Email From                         Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason               FLR: Attorney Notes                    Begin Bates     ProductionSet
02806           Message              8/7/2008      Term sheet                 Skip Feist                     'adam@mimeo.com'[adam@            'Sid Nayar                                         Partially Privileged   Attorney Client            Redacted communication prepared at the           CONG_0223003     CONG_013
                                                                              <sfeist@alumni.princeton.edu   mimeo.com]; 'C. Barnwell          (snayar@congoleum.com)'[sna                                                                          request of counsel reflecting attorney's legal
                                                                              >                              Straut (c/o                       yar@congoleum.com]; 'Betty                                                                           advice on the updated Congoleum plan term
                                                                                                             lforester@hillsidecapital.com)'   Nelson-Jiggetts                                                                                      sheet.
                                                                                                             [lforester@hillsidecapital.com]   (betty@Mimeo.com)'[betty@
                                                                                                             ; 'Jeffrey H. Coats               Mimeo.com];
                                                                                                             (jcoats@mikronite.com)'[jcoat     'repling@pillsburylaw.com'[re
                                                                                                             s@mikronite.com]; 'Roger S.       pling@pillsburylaw.com];
                                                                                                             Marcus                            kbrennan@pillsburylaw.com[k
                                                                                                             (rmarcus@congoleum.com)'[r        brennan@pillsburylaw.com];
                                                                                                             marcus@congoleum.com];            'Gayle Gann
                                                                                                             'Mark S. Newman                   (gaylegann@drs.com)'[gaylega
                                                                                                             (msn@drs.com)'[msn@drs.co         nn@drs.com]; Ruth Mirbach
                                                                                                             m]; 'Mark N. Kaplan               (rmirbach@skadden.com)[rmir
                                                                                                             (mkaplan@skadden.com)'[mka        bach@skadden.com]
                                                                                                             plan@skadden.com]; 'Richard
                                                                                                             G. Marcus
                                                                                                             (rgmarcus@prodigy.net)'[rgma
                                                                                                             rcus@prodigy.net]; 'William M.
                                                                                                             Marcus
                                                                                                             (wmarcus@ambilt.com)'[wmar
                                                                                                             cus@ambilt.com]
02807           Message_Attachment   8/7/2008                                                                                                                                                     Settlement Withhold                               Draft settlement term sheet of the material      CONG_0223004     CONG_013
                                                                                                                                                                                                                                                    terms for the Plan of reorganization;
                                                                                                                                                                                                                                                    withheld pursuant to court order for
                                                                                                                                                                                                                                                    mediation in Bankruptcy litigation.
02808           Message              8/20/2008     RE: Congoleum - Seaton     Skip Feist                     'Brennan, Kerry                                                                      Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   (Confidential Settlement   <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla                                                                                                          settlement with insurance carrier.
                                                   Discussions - Solely For   >                              w.com]
                                                   Settlement Purposes)
02809           Message              9/8/2008      FW: Congoleum              "Dolin, Mitchell"              <SFeist@alumni.princeton.edu "Baxter, Michael"                                       Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                              <mdolin@cov.com>               >                            <MBaxter@cov.com>                                                                                         settlement with insurance carrier.
02810           Message_Attachment   9/8/2008                                                                                                                                                     Wholly Privileged      Attorney Client; Work      Attorney-client communication containing
                                                                                                                                                                                                                         Product                    work product draft settlement agreement
                                                                                                                                                                                                                                                    with insurance carrier.
02811           Message              9/16/2008     AIG Settlement             "Baxter, Michael"              <sfeist@alumni.princeton.edu      "Dolin, Mitchell"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                              <MBaxter@cov.com>              >                                 <mdolin@cov.com>;                                                                                    draft of new settlement agreement with AIG.
                                                                                                                                               <richard.epling@pillsburylaw.c
                                                                                                                                               om>;
                                                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                                                               com>
02812           Message_Attachment   9/16/2008                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of new
                                                                                                                                                                                                                                                    settlement agreement with AIG.
02813           Message              9/17/2008     FW: Congoleum              "Baxter, Michael"              <sfeist@alumni.princeton.edu                                                         Settlement Withhold                               Attorney forward of settlement
                                                                              <MBaxter@cov.com>              >                                                                                                                                      communication regarding revised draft of
                                                                                                                                                                                                                                                    settlement agreement with AIG; withheld
                                                                                                                                                                                                                                                    pursuant to court order for mediation
                                                                                                                                                                                                                                                    entered in Bankruptcy litigation and
                                                                                                                                                                                                                                                    confidentiality order entered in insurance
                                                                                                                                                                                                                                                    litigation.
02814           Message_Attachment   9/17/2008                                                                                                                                                    Settlement Withhold                               Revised draft of settlement agreement with
                                                                                                                                                                                                                                                    AIG; withheld pursuant to court order for
                                                                                                                                                                                                                                                    mediation entered in bankruptcy litigation
                                                                                                                                                                                                                                                    and confidentiality order entered in
                                                                                                                                                                                                                                                    insurance litigation.
02815           Message              9/23/2008     FW: Congoleum              "Baxter, Michael"              <sfeist@alumni.princeton.edu      "Dolin, Mitchell"                                  Settlement Withhold                               Attorney forward of settlement
                                                                              <MBaxter@cov.com>              >                                 <mdolin@cov.com>                                                                                     communication regarding revised draft of
                                                                                                                                                                                                                                                    settlement agreement with AIG; withheld
                                                                                                                                                                                                                                                    pursuant to court order for mediation in
                                                                                                                                                                                                                                                    bankruptcy litigation and confidentiality
                                                                                                                                                                                                                                                    order in insurance litigation.
02816           Message_Attachment   9/23/2008                                                                                                                                                    Settlement Withhold                               Revised draft of settlement agreement with
                                                                                                                                                                                                                                                    AIG; withheld pursuant to court order for
                                                                                                                                                                                                                                                    mediation entered in bankruptcy litigation
                                                                                                                                                                                                                                                    and confidentiality order entered in
                                                                                                                                                                                                                                                    insurance litigation.


Congoleum - Privilege Log                                                                                                                                  Page 239 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 241 of 265 PageID: 4196
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject                   Email From                       Email To                         Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates     ProductionSet
02817           Message              9/30/2008     FW: Congoleum                "Epling, Richard L."           "Dolin, Mitchell"                "Skip Feist"                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Baxter,       <sfeist@alumni.princeton.edu                                                                         draft response to FCR counsel concerning the
                                                                                om>                            Michael"                         >                                                                                                    AIG settlement.
                                                                                                               <MBaxter@cov.com>;
                                                                                                               "Brennan, Kerry A."
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>
02818           Message              9/30/2008     RE: Congoleum                "Dolin, Mitchell"              "Epling, Richard L."             "Skip Feist"                                       Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                <mdolin@cov.com>               <richard.epling@pillsburylaw.c   <sfeist@alumni.princeton.edu                                              Product                    draft response to FCR counsel concerning the
                                                                                                               om>; "Baxter, Michael"           >                                                                                                    AIG settlement.
                                                                                                               <MBaxter@cov.com>;
                                                                                                               "Brennan, Kerry A."
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>
02819           Message              9/30/2008     AIG/Congoleum                "Baxter, Michael"              <jcarlisle@lynberg.com>;         <richard.epling@pillsburylaw.c                     Settlement Withhold                               Settlement communication regarding revised
                                                                                <MBaxter@cov.com>              <MDavis@zeklaw.com>;             om>; "Dolin, Mitchell"                                                                               draft of settlement agreement with AIG;
                                                                                                               <jguy@orrick.com>;               <mdolin@cov.com>;                                                                                    withheld pursuant to court order for
                                                                                                               <rer@capdale.com>;               <kerry.brennan@pillsburylaw.                                                                         mediation entered in bankruptcy litigation
                                                                                                               <jsavin@akingump.com>            com>                                                                                                 and confidentiality order entered in
                                                                                                                                                                                                                                                     insurance litigation.
02820           Message_Attachment   9/30/2008                                                                                                                                                     Settlement Withhold                               Draft of Amended and Restated settlement
                                                                                                                                                                                                                                                     agreement with AIG; withheld pursuant to
                                                                                                                                                                                                                                                     court order for mediation entered in
                                                                                                                                                                                                                                                     bankruptcy litigation and confidentiality
                                                                                                                                                                                                                                                     order entered in insurance litigation.
02821           Message              9/30/2008     Fw: Congoleum                "Epling, Richard L."           mdolin@cov.com;                  sfeist@alumni.princeton.edu;                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <richard.epling@pillsburylaw.c mbaxter@cov.com; "Brennan,       "Pritchard, John F."                                                                                 draft response to FCR counsel concerning the
                                                                                om>                            Kerry A."                        <john.pritchard@pillsburylaw.                                                                        AIG settlement.
                                                                                                               <kerry.brennan@pillsburylaw.     com>
                                                                                                               com>
02822           Message              10/6/2008     FW: [Fwd: Congoleum v Ace    "Brennan, Kerry A."            "Skip Feist"                                                                        Partially Privileged   Attorney Client            Attorney client communication regarding        CONG_0223005    CONG_013
                                                   American 10/2/8]             <kerry.brennan@pillsburylaw. <sfeist@alumni.princeton.edu                                                                                                            information in court transcript.
                                                                                com>                           >
02823           Message_Attachment   10/29/2008                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                     Joint Plan.
02824           Message_Attachment   10/29/2008                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                     Joint Plan.
02825           Message_Attachment   10/29/2008                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                     Joint Plan.
02826           Message              10/31/2008    Amended Joint Plan           "Brennan, Kerry A."            "Skip Feist"                     "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu     <richard.epling@pillsburylaw.c                                                                       revisions to Amended Joint Plan draft.
                                                                                com>                           >                                om>
02827           Message_Attachment   10/31/2008                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                     Joint Plan.
02828           Message_Attachment   10/31/2008                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                     Joint Plan.
02829           Message_Attachment   10/31/2008                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                     Joint Plan.
02830           Message              10/31/2008    RE: Amended Joint Plan       "Brennan, Kerry A."            "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          Amended Joint Plan.
                                                                                com>                           >
02831           Message_Attachment   10/31/2008                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                     Joint Plan.
02832           Message              11/5/2008     FW: Congo - AG Comments to   "Epling, Richard L."           "Skip Feist"                     "Brennan, Kerry A."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Joint Plan                   <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu     <kerry.brennan@pillsburylaw.                                                                         Akin Gump's preliminary comments to Joint
                                                                                om>                            >                                com>                                                                                                 Plan.
02833           Message_Attachment   11/5/2008                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding Akin Gump's
                                                                                                                                                                                                                                                     preliminary comments to Amended Joint
                                                                                                                                                                                                                                                     Plan.
02834           Message_Attachment   11/10/2008                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding the Disclosure
                                                                                                                                                                                                                                                     Statement to the Amended Joint Plan.
02835           Message_Attachment   11/10/2008                                                                                                                                                    Wholly Privileged      Work Product               Work product regarding the Disclosure
                                                                                                                                                                                                                                                     Statement to the Amended Joint Plan.




Congoleum - Privilege Log                                                                                                                                   Page 240 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 242 of 265 PageID: 4197
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                      Email From                      Email To                         Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
02836           Message              11/11/2008    Updated Disclosure Statement    "Brennan, Kerry A."            "Savin, James"                  "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                   <kerry.brennan@pillsburylaw.   <JSavin@AkinGump.com>;          <richard.epling@pillsburylaw.c                                                                       updated Disclosure Statement.
                                                                                   com>                           "Dunn, David"                   om>; "Carrig, Erica E."
                                                                                                                  <ddunn@akingump.com>;           <erica.carrig@pillsburylaw.co
                                                                                                                  "Newdeck, Joanna"               m>
                                                                                                                  <jnewdeck@AKINGUMP.com>;
                                                                                                                  "Ronald Reinsel"
                                                                                                                  <RER@capdale.com>; "Rita
                                                                                                                  Tobin" <RCT@Capdale.com>;
                                                                                                                  "Guy, Jonathan P."
                                                                                                                  <jguy@orrick.com>; "Felder,
                                                                                                                  Debra L."
                                                                                                                  <dfelder@orrick.com>
02837           Message_Attachment   11/11/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                       Joint Plan.
02838           Message_Attachment   11/11/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                       Joint Plan.
02839           Message              11/13/2008    Final Plan and Disclosure       "Brennan, Kerry A."            "Newdeck, Joanna"               "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Statement                       <kerry.brennan@pillsburylaw.   <jnewdeck@AKINGUMP.com>;        <richard.epling@pillsburylaw.c                                                                       Final Plan and Disclosure Statement.
                                                                                   com>                           "Savin, James"                  om>; "Carrig, Erica E."
                                                                                                                  <JSavin@AkinGump.com>;          <erica.carrig@pillsburylaw.co
                                                                                                                  "Dunn, David"                   m>
                                                                                                                  <ddunn@akingump.com>;
                                                                                                                  "Ronald Reinsel"
                                                                                                                  <RER@capdale.com>; "Rita
                                                                                                                  Tobin" <RCT@Capdale.com>
02840           Message_Attachment   11/13/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                       Joint Plan.
02841           Message_Attachment   11/13/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft of Amended
                                                                                                                                                                                                                                                       Joint Plan.
02842           Message_Attachment   11/13/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft Disclosure
                                                                                                                                                                                                                                                       Statement for Amended Joint Plan.
02843           Message_Attachment   11/13/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft Disclosure
                                                                                                                                                                                                                                                       Statement for Amended Joint Plan.
02844           Message              11/14/2008    Really Final Plan and           "Brennan, Kerry A."            "Savin, James"                  "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Disclosure Statement            <kerry.brennan@pillsburylaw.   <JSavin@AkinGump.com>;          <richard.epling@pillsburylaw.c                                                                       Draft Final Plan and Disclosure Statement.
                                                                                   com>                           "Dunn, David"                   om>; "Carrig, Erica E."
                                                                                                                  <ddunn@akingump.com>;           <erica.carrig@pillsburylaw.co
                                                                                                                  "Newdeck, Joanna"               m>
                                                                                                                  <jnewdeck@AKINGUMP.com>;
                                                                                                                  "Ronald Reinsel"
                                                                                                                  <RER@capdale.com>; "Rita
                                                                                                                  Tobin" <RCT@Capdale.com>
02845           Message_Attachment   11/14/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding Draft Final Plan and
                                                                                                                                                                                                                                                       Disclosure Statement.
02846           Message_Attachment   11/14/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding Draft Final Plan and
                                                                                                                                                                                                                                                       Disclosure Statement.
02847           Message_Attachment   11/14/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding Draft Final Plan and
                                                                                                                                                                                                                                                       Disclosure Statement.
02848           Message_Attachment   11/14/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding Draft Final Plan and
                                                                                                                                                                                                                                                       Disclosure Statement.
02849           Message              11/14/2008    RE: Really Final Plan and       Skip Feist                     'Brennan, Kerry                                                                    Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Disclosure Statement            <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla                                                                                                        Draft Final Plan and Disclosure Statement.
                                                                                   >                              w.com]
02850           Message              11/14/2008    Minor revisions to Disclosure   "Brennan, Kerry A."            "Savin, James"                  "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Statement                       <kerry.brennan@pillsburylaw.   <JSavin@AkinGump.com>;          <richard.epling@pillsburylaw.c                                                                       draft final disclosure statement
                                                                                   com>                           "Dunn, David"                   om>; "Carrig, Erica E."
                                                                                                                  <ddunn@akingump.com>;           <erica.carrig@pillsburylaw.co
                                                                                                                  "Newdeck, Joanna"               m>
                                                                                                                  <jnewdeck@AKINGUMP.com>;
                                                                                                                  "Ronald Reinsel"
                                                                                                                  <RER@capdale.com>; "Rita
                                                                                                                  Tobin" <RCT@Capdale.com>
02851           Message_Attachment   11/14/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft final disclosure
                                                                                                                                                                                                                                                       statement
02852           Message_Attachment   11/14/2008                                                                                                                                                      Wholly Privileged      Work Product               Work product regarding draft final disclosure
                                                                                                                                                                                                                                                       statement

Congoleum - Privilege Log                                                                                                                                     Page 241 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 243 of 265 PageID: 4198
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                     Email To                          Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
02853           Message              11/26/2008    Congoleum-Responses to          "Scott A. Hall"                Skip Feist                      "Epling, Richard L."                                 Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Hartford Discovery Requests     <shall@dughihewit.com>         <sfeist@alumni.princeton.edu    <richard.epling@pillsburylaw.c                                                                         Congoleum responses to Hartford discovery
                                                                                                                  >                               om>; "Brennan, Kerry A."                                                                               requests.
                                                                                                                                                  <kerry.brennan@pillsburylaw.
                                                                                                                                                  com>; "Hall, John"
                                                                                                                                                  <jhall@cov.com>; "Hart, R.
                                                                                                                                                  Laird" <rlhart@cov.com>;
                                                                                                                                                  "Russell L. Hewit"
                                                                                                                                                  <rhewit@dughihewit.com>;
                                                                                                                                                  "Craig A. Domalewski"
                                                                                                                                                  <cdomalewski@dughihewit.co
                                                                                                                                                  m>
02854           Message_Attachment   11/26/2008                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding Congoleum
                                                                                                                                                                                                                                                         responses to Hartford discovery requests.
02855           Message              11/26/2008    Re: Congoleum-Responses to      "Scott A. Hall"                Skip Feist                                                                           Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Hartford Discovery Requests     <shall@dughihewit.com>         <sfeist@alumni.princeton.edu                                                                                                           Congoleum responses to Hartford discovery
                                                                                                                  >                                                                                                                                      requests.
02856           Message              1/7/2009      Re: Congoleum/Seaton -          "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                         Settlement Withhold                               Attorney client communication regarding
                                                   Possible Settlement             <mdolin@cov.com>               >                                                                                                                                      settlement negotiations with Seaton
                                                   Discussions                                                                                                                                                                                           Insurance Company; embedded
                                                                                                                                                                                                                                                         correspondence withheld pursuant to June
                                                                                                                                                                                                                                                         2002 Protective Order and May 2006
                                                                                                                                                                                                                                                         Protective Order.
02857           Message              1/21/2009     Print attached for Skip Feist   "Brennan, Kerry A."            "Jacqueline Weaver"                                                                  Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                   <kerry.brennan@pillsburylaw.   <jweaver@congoleum.com>;                                                                                                               Skip Feist draft declaration.
                                                                                   com>                           "Skip Feist"
                                                                                                                  <sfeist@alumni.princeton.edu
                                                                                                                  >
02858           Message_Attachment   1/21/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding Skip Feist draft
                                                                                                                                                                                                                                                         declaration.
02859           Message_Attachment   1/21/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding Skip Feist draft
                                                                                                                                                                                                                                                         declaration.
02860           Message_Attachment   1/21/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding Skip Feist draft
                                                                                                                                                                                                                                                         declaration.
02861           Message              1/22/2009     Declaration Draft               "Johnson, Brandon R."        "Skip Feist"                      "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client; Work      Attorney client communication containing
                                                                                   <brandon.johnson@pillsburyla <sfeist@alumni.princeton.edu      <kerry.brennan@pillsburylaw.                                                Product                    work product regarding draft of Declaration
                                                                                   w.com>                       >                                 com>                                                                                                   of Howard Feist in support of summary
                                                                                                                                                                                                                                                         judgment motion.
02862           Message_Attachment   1/22/2009                                                                                                                                                         Wholly Privileged      Attorney Client; Work      Attorney client communication containing
                                                                                                                                                                                                                              Product                    work product regarding draft of Declaration
                                                                                                                                                                                                                                                         of Howard Feist in support of summary
                                                                                                                                                                                                                                                         judgment motion.
02863           Message              1/22/2009     RE: Conf. Call with Skip at     Skip Feist                     'Skip                          'Johnson, Brandon                                     Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   11:00                           <sfeist@alumni.princeton.edu   Feist'[sfeist@alumni.princeton R.'[brandon.johnson@pillsbury                                                                           Feist Declaration in support of summary
                                                                                   >                              .edu]; 'Brennan, Kerry         law.com]                                                                                                judgment motion.
                                                                                                                  A.'[kerry.brennan@pillsburyla
                                                                                                                  w.com];
                                                                                                                  'cdomalewski@dughihewit.co
                                                                                                                  m'[cdomalewski@dughihewit.
                                                                                                                  com]
02864           Message_Attachment   1/22/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of Declaration
                                                                                                                                                                                                                                                         of Howard Feist in support of summary
                                                                                                                                                                                                                                                         judgment.
02865           Message              1/22/2009     RE: Conf. Call with Skip at     "Skip Feist"                   "'Skip Feist'"               "'Johnson, Brandon R.'"                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   11:00                           <sfeist@alumni.princeton.edu   <sfeist@alumni.princeton.edu <brandon.johnson@pillsburyla                                                                              Feist Declaration in support of summary
                                                                                   >                              >; "'Brennan, Kerry A.'"     w.com>                                                                                                    judgment motion.
                                                                                                                  <kerry.brennan@pillsburylaw.
                                                                                                                  com>;
                                                                                                                  <cdomalewski@dughihewit.co
                                                                                                                  m>
02866           Message_Attachment   1/22/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding Declaration of
                                                                                                                                                                                                                                                         Howard Feist in support of summary
                                                                                                                                                                                                                                                         judgment motion.




Congoleum - Privilege Log                                                                                                                                     Page 242 of 264
                                                                                           Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 244 of 265 PageID: 4199
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                            Production::     Production::
  Priv. Index        RecordType         SortDate          Email Subject                       Email From                      Email To                        Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                   Begin Bates     ProductionSet
02867           Message              1/22/2009     Updated Declaration               "Johnson, Brandon R."        "Skip Feist"                     "Brennan, Kerry A."                                 Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                     <brandon.johnson@pillsburyla <sfeist@alumni.princeton.edu     <kerry.brennan@pillsburylaw.                                               Product                    draft Declaration of Howard Feist in support
                                                                                     w.com>                       >;                               com>                                                                                                  of summary judgment.
                                                                                                                  cdomalewski@dughihewit.co
                                                                                                                  m
02868           Message_Attachment   1/22/2009                                                                                                                                                         Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                                                                                                                                              Product                    draft Declaration of Howard Feist in support
                                                                                                                                                                                                                                                         of summary judgment.
02869           Message_Attachment   1/22/2009                                                                                                                                                         Wholly Privileged      Attorney Client; Work      Attorney-client communication regarding
                                                                                                                                                                                                                              Product                    draft Declaration of Howard Feist in support
                                                                                                                                                                                                                                                         of summary judgment.
02870           Message              1/23/2009     Response Brief Filing             "Johnson, Brandon R."        "Skip Feist"                     "Brennan, Kerry A."                                 Partially Privileged   Attorney Client; Work      Attorney-client communication regarding           CONG_0224534    CONG_013
                                                                                     <brandon.johnson@pillsburyla <sfeist@alumni.princeton.edu     <kerry.brennan@pillsburylaw.                                               Product                    summary judgment response filings.
                                                                                     w.com>                       >                                com>
02871           Message_Attachment   1/23/2009                                                                                                                                                         Settlement Withhold                               Declaration of Howard Feist in support of         CONG_0224647    CONG_013
                                                                                                                                                                                                                                                         Amended Joint Plan, filed under seal in
                                                                                                                                                                                                                                                         bankruptcy litigation; withheld pursuant to
                                                                                                                                                                                                                                                         the June 2004 Protective Order.
02872           Message              1/30/2009     Fw: Congoleum / Seaton (f/k/a     "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Unigard) (Confidential            <mdolin@cov.com>               >                                                                                                                                    settlement discussion with Seaton.
                                                   Settlement Discussions - Solely
                                                   For Settlement Purposes)
02873           Message              2/4/2009      02_04_09_Copy_of_Travelers_       "Fehrenbach, John"             "Henry W. Winkleman, Esq.      "Hall, Bill"                                        Partially Privileged   Attorney Client            Attorney-client communication regarding           CONG_0224652    CONG_013
                                                   Loss_Runs_Through_12_31_08        <JFehrenb@winston.com>         (henry@ambilt.com)"            <WHall@winston.com>;                                                                                  Travelers insurance policies.
                                                   _dated_01_26_09.PDF - Adobe                                      <henry@ambilt.com>             "sfeist@alumni.princeton.edu"
                                                   Acrobat Professional                                                                            <sfeist@alumni.princeton.edu
                                                                                                                                                   >
02874           Message              2/12/2009     02_04_09_Copy_of_Travelers_ "Fehrenbach, John"                   "'Edmond.burdon@ey.com'"       "Hall, Bill"                                        Partially Privileged   Attorney Client            Attorney-client communication regarding           CONG_0224657    CONG_013
                                                   Loss_Runs_Through_12_31_08 <JFehrenb@winston.com>                <Edmond.burdon@ey.com>         <WHall@winston.com>;                                                                                  Travelers insurance policies.
                                                   _dated_01_26_09.PDF - Adobe                                                                     "'sfeist@alumni.princeton.edu'
                                                   Acrobat Professional                                                                            "<sfeist@alumni.princeton.ed
                                                                                                                                                   u>; "'Henry W. Winkleman,
                                                                                                                                                   Esq. (henry@ambilt.com)'"
                                                                                                                                                   <henry@ambilt.com>
02875           Message              3/20/2009     Appeal Brief: Factual             "Brennan, Kerry A."            "Roger Marcus"                 "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Background and Cook &             <kerry.brennan@pillsburylaw.   <rmarcus@congoleum.com>;       <richard.epling@pillsburylaw.c                                                                        draft of appeal brief.
                                                   Arsenault Section                 com>                           "Rick Marcus"                  om>; "Pritchard, John F."
                                                                                                                    <RGMarcus@Ambilt.Com>;         <john.pritchard@pillsburylaw.
                                                                                                                    "Skip Feist"                   com>
                                                                                                                    <sfeist@alumni.princeton.edu
                                                                                                                    >
02876           Message_Attachment   3/20/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief.
02877           Message_Attachment   3/20/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief.
02878           Message_Attachment   3/23/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding ABI Term Sheet.
02879           Message              4/3/2009      Fact Section                      "Brennan, Kerry A."            "Roger Marcus"                 "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                     <kerry.brennan@pillsburylaw.   <rmarcus@congoleum.com>;       <richard.epling@pillsburylaw.c                                                                        draft of bankruptcy appeal brief, fact section.
                                                                                     com>                           "Rick Marcus"                  om>; "Pritchard, John F."
                                                                                                                    <RGMarcus@Ambilt.Com>;         <john.pritchard@pillsburylaw.
                                                                                                                    "Skip Feist"                   com>
                                                                                                                    <sfeist@alumni.princeton.edu
                                                                                                                    >
02880           Message_Attachment   4/3/2009                                                                                                                                                          Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief, fact section.
02881           Message              4/8/2009      Revised Cook and Arsenault        "Brennan, Kerry A."            "Roger Marcus"                 "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Section of Brief                  <kerry.brennan@pillsburylaw.   <rmarcus@congoleum.com>;       <richard.epling@pillsburylaw.c                                                                        draft of bankruptcy appeal brief, Cook and
                                                                                     com>                           "Rick Marcus"                  om>; "Pritchard, John F."                                                                             Arsenault section.
                                                                                                                    <RGMarcus@Ambilt.Com>;         <john.pritchard@pillsburylaw.
                                                                                                                    "Skip Feist"                   com>
                                                                                                                    <sfeist@alumni.princeton.edu
                                                                                                                    >
02882           Message_Attachment   4/8/2009                                                                                                                                                          Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief, Cook and Arsenault section.




Congoleum - Privilege Log                                                                                                                                      Page 243 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 245 of 265 PageID: 4200
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                           Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                      Email From                     Email To                          Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates    ProductionSet
02883           Message              4/10/2009     Revised Fact Section of Appeal   "Brennan, Kerry A."            rmarcus@congoleum.com;          "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Brief                            <kerry.brennan@pillsburylaw.   rgmarcus@ambilt.com;            <richard.epling@pillsburylaw.c                                                                        draft of bankruptcy appeal brief, fact section.
                                                                                    com>                           sfeist@alumni.princeton.edu     om>; "Pritchard, John F."
                                                                                                                                                   <john.pritchard@pillsburylaw.
                                                                                                                                                   com>
02884           Message_Attachment   4/10/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief, fact section.
02885           Message              4/15/2009     Fact Section of Brief            "Brennan, Kerry A."            "Roger Marcus"                  "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <kerry.brennan@pillsburylaw.   <rmarcus@congoleum.com>;        <richard.epling@pillsburylaw.c                                                                        draft of bankruptcy appeal brief, fact section.
                                                                                    com>                           "Rick Marcus"                   om>; "Pritchard, John F."
                                                                                                                   <RGMarcus@Ambilt.Com>;          <john.pritchard@pillsburylaw.
                                                                                                                   "Skip Feist"                    com>
                                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                                   >
02886           Message_Attachment   4/15/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief, fact section.
02887           Message_Attachment   4/15/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief, fact section.
02888           Message              4/17/2009     Revisions to Fact Section        "Brennan, Kerry A."            "Roger Marcus"                  "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <kerry.brennan@pillsburylaw.   <rmarcus@congoleum.com>;        <richard.epling@pillsburylaw.c                                                                        draft of bankruptcy appeal brief, fact section.
                                                                                    com>                           "Rick Marcus"                   om>; "Pritchard, John F."
                                                                                                                   <RGMarcus@Ambilt.Com>;          <john.pritchard@pillsburylaw.
                                                                                                                   "Skip Feist"                    com>
                                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                                   >; "Jacqueline Weaver"
                                                                                                                   <jweaver@congoleum.com>
02889           Message_Attachment   4/17/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief, fact section.
02890           Message_Attachment   4/17/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief, fact section.
02891           Message              4/24/2009     RE: Appeal Brief Section         "Skip Feist"                   "'Brennan, Kerry A.'"           <sfeist@alumni.princeton.edu                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Addressing Dismissal             <sfeist@alumni.princeton.edu   <kerry.brennan@pillsburylaw.    >                                                                                                     draft of bankruptcy appeal brief.
                                                                                    >                              com>
02892           Message_Attachment   4/24/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief.
02893           Message              4/26/2009     The Brief                        "Brennan, Kerry A."            "Roger Marcus"                  "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <kerry.brennan@pillsburylaw.   <rmarcus@congoleum.com>;        <richard.epling@pillsburylaw.c                                                                        draft of bankruptcy appeal brief.
                                                                                    com>                           "Richard Marcus"                om>; "Pritchard, John F."
                                                                                                                   <rgmarcus@ambilt.com>;          <john.pritchard@pillsburylaw.
                                                                                                                   "Skip Feist"                    com>
                                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                                   >
02894           Message_Attachment   4/26/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief.
02895           Message              4/26/2009     RE: The Brief                    Skip Feist                     'Brennan, Kerry                 'Epling, Richard                                    Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla   L.'[richard.epling@pillsburylaw                                                                       draft of bankruptcy appeal brief.
                                                                                    >                              w.com]; 'Richard                .com]; 'Pritchard, John
                                                                                                                   Marcus'[rgmarcus@ambilt.co      F.'[john.pritchard@pillsburyla
                                                                                                                   m]                              w.com]
02896           Message_Attachment   4/26/2009                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding draft of bankruptcy
                                                                                                                                                                                                                                                         appeal brief.
02897           Message              4/28/2009     FILE UNDER SEAL -- Non           "Epling, Richard L."           "Skip Feist"                    "Brennan, Kerry A."                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Redacted Brief for Filing.pdf    <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu    <kerry.brennan@pillsburylaw.                                                                          bankruptcy appeal brief.
                                                                                    om>                            >                               com>; "Johnson, Brandon R."
                                                                                                                                                   <brandon.johnson@pillsburyla
                                                                                                                                                   w.com>; "Pritchard, John F."
                                                                                                                                                   <john.pritchard@pillsburylaw.
                                                                                                                                                   com>
02898           Message_Attachment   4/28/2009                                                                                                                                                         Settlement Withhold Work Product                  Brief in support of motion in bankruptcy
                                                                                                                                                                                                                                                         litigation filed under seal and withheld
                                                                                                                                                                                                                                                         subject to June 2002 Protective Order, June
                                                                                                                                                                                                                                                         2004 Protective Order and May 2006
                                                                                                                                                                                                                                                         Protective Order




Congoleum - Privilege Log                                                                                                                                      Page 244 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 246 of 265 PageID: 4201
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                 Email From                       Email To                         Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
02899           Message              5/5/2009      RE: Congoleum/Seaton          Skip Feist                     'Dolin,                          'Gallozzi,                                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   (Confidential Settlement      <sfeist@alumni.princeton.edu   Mitchell'[mdolin@cov.com]        Marialuisa'[mgallozzi@cov.co                                                                           settlement discussions with Seaton.
                                                   Discussions - Solely For      >                                                               m];
                                                   Settlement Purposes)                                                                          'richard.epling@pillsburylaw.c
                                                                                                                                                 om'[richard.epling@pillsburyla
                                                                                                                                                 w.com]
02900           Message              5/18/2009     RE: Congoleum/Seaton          Skip Feist                     'Dolin,                          'Gallozzi,                                           Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   (Confidential Settlement      <sfeist@alumni.princeton.edu   Mitchell'[mdolin@cov.com]        Marialuisa'[mgallozzi@cov.co                                                                           settlement discussions with Seaton.
                                                   Discussions - Solely For      >                                                               m];
                                                   Settlement Purposes)                                                                          'richard.epling@pillsburylaw.c
                                                                                                                                                 om'[richard.epling@pillsburyla
                                                                                                                                                 w.com]
02901           Message              5/18/2009     RE: Congoleum/Seaton          "Dolin, Mitchell"              "Skip Feist"                     <richard.epling@pillsburylaw.c                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   (Confidential Settlement      <mdolin@cov.com>               <sfeist@alumni.princeton.edu     om>                                                                                                    settlement discussions with Seaton.
                                                   Discussions - Solely For                                     >; "Gallozzi, Marialuisa"
                                                   Settlement Purposes)                                         <mgallozzi@cov.com>
02902           Message              5/18/2009     FW: Congoleum/Seaton          "Dolin, Mitchell"              <SFeist@alumni.princeton.edu     "Gallozzi, Marialuisa"                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   (Confidential Settlement      <mdolin@cov.com>               >;                               <mgallozzi@cov.com>                                                                                    settlement discussions with Seaton.
                                                   Discussions - Solely For                                     <richard.epling@pillsburylaw.c
                                                   Settlement Purposes)                                         om>
02903           Message              5/18/2009     RE: Congoleum/Seaton          "Epling, Richard L."           "Dolin, Mitchell"                "Gallozzi, Marialuisa"                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   (Confidential Settlement      <richard.epling@pillsburylaw.c <mdolin@cov.com>;                <mgallozzi@cov.com>                                                                                    settlement discussions with Seaton.
                                                   Discussions - Solely For      om>                            SFeist@alumni.princeton.edu
                                                   Settlement Purposes)
02904           Message              6/8/2009      RE: Congoleum/Seaton          "Dolin, Mitchell"              "Gallozzi, Marialuisa"           <richard.epling@pillsburylaw.c                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   (Confidential Settlement      <mdolin@cov.com>               <mgallozzi@cov.com>;             om>;                                                                                                   settlement discussions with Seaton.
                                                   Discussions - Solely For                                     "Baxter, Michael"                <SFeist@alumni.princeton.edu
                                                   Settlement Purposes)                                         <MBaxter@cov.com>                >
02905           Message              6/8/2009      RE: Congoleum/Seaton          Skip Feist                     'Dolin,                                                                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   (Confidential Settlement      <sfeist@alumni.princeton.edu   Mitchell'[mdolin@cov.com]                                                                                                               settlement discussions with Seaton.
                                                   Discussions - Solely For      >
                                                   Settlement Purposes)
02906           Message              6/8/2009      RE: Congoleum/Seaton          "Epling, Richard L."           "Dolin, Mitchell"                SFeist@alumni.princeton.edu                          Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   (Confidential Settlement      <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Gallozzi,                                                                                                            settlement discussions with Seaton.
                                                   Discussions - Solely For      om>                            Marialuisa"
                                                   Settlement Purposes)                                         <mgallozzi@cov.com>;
                                                                                                                "Baxter, Michael"
                                                                                                                <MBaxter@cov.com>
02907           Message              6/12/2009     Draft Reply Appeal Brief      "Brennan, Kerry A."            "Roger Marcus"                   "Epling, Richard L."                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <kerry.brennan@pillsburylaw. <rmarcus@congoleum.com>;           <richard.epling@pillsburylaw.c                                                                         draft of reply appeal brief in Bankruptcy
                                                                                 com>                           "Richard Marcus"                 om>; "Pritchard, John F."                                                                              action.
                                                                                                                <rgmarcus@ambilt.com>;           <john.pritchard@pillsburylaw.
                                                                                                                "Skip Feist"                     com>
                                                                                                                <sfeist@alumni.princeton.edu
                                                                                                                >
02908           Message_Attachment   6/12/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft of reply appeal
                                                                                                                                                                                                                                                        brief in bankruptcy action.
02909           Message              6/29/2009     Congoleum/Seaton Draft        "Gallozzi, Marialuisa"         <sfeist@alumni.princeton.edu "Baxter, Michael"                                        Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement Agreement and      <mgallozzi@cov.com>            >;                             <MBaxter@cov.com>; "Dolin,                                                                               draft settlement agreement with Seaton.
                                                   Approval Order for your                                      <richard.epling@pillsburylaw.c Mitchell" <mdolin@cov.com>
                                                   review                                                       om>;
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                edu>
02910           Message_Attachment   6/29/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft settlement
                                                                                                                                                                                                                                                        agreement with Seaton.
02911           Message_Attachment   6/29/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft settlement
                                                                                                                                                                                                                                                        agreement exhibit with Seaton.
02912           Message              6/29/2009     Congoleum/Seaton Draft        "Gallozzi, Marialuisa"         <sfeist@alumni.princeton.edu "Baxter, Michael"                                        Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   Settlement Agreement and      <mgallozzi@cov.com>            >;                             <MBaxter@cov.com>; "Dolin,                                                                               draft settlement agreement with Seaton.
                                                   Approval Order for your                                      <richard.epling@pillsburylaw.c Mitchell" <mdolin@cov.com>
                                                   review - SUPERSEDES EARLIER                                  om>;
                                                   EMAIL                                                        <kerry.brennan@pillsburylaw.
                                                                                                                com>
02913           Message_Attachment   6/29/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft settlement
                                                                                                                                                                                                                                                        agreement with Seaton.
02914           Message_Attachment   6/29/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft settlement
                                                                                                                                                                                                                                                        agreement exhibit with Seaton.

Congoleum - Privilege Log                                                                                                                                    Page 245 of 264
                                                                                           Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 247 of 265 PageID: 4202
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                         Production::    Production::
  Priv. Index        RecordType         SortDate          Email Subject                       Email From                  Email To                          Email CC                      Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                 Begin Bates    ProductionSet
02915           Message              7/17/2009     Ward Transformer                 "Craig A. Domalewski"      Skip Feist                                                                             Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <cdomalewski@dughihewit.co <sfeist@alumni.princeton.edu                                                                                                             proposed letter to Wasau and Liberty.
                                                                                    m>                         >; TC Garrod
                                                                                                               <TCGarrod@congoleum.com>;
                                                                                                               "Barnett, Bonnie A."
                                                                                                               <Bonnie.Barnett@dbr.com>
02916           Message_Attachment   7/17/2009                                                                                                                                                        Wholly Privileged      Attorney Client; Work      Attorney client communication consisting of
                                                                                                                                                                                                                             Product                    work product draft of proposed letter to
                                                                                                                                                                                                                                                        Wasau and Liberty.
02917           Message              7/21/2009     RE: Congoleum/Integrity Filing   "Richard Marcus"               "'Skip Feist'"                                                                     Wholly Privileged      Attorney Client            Internal Congoleum forward of attorney-
                                                   Deadline -- September 30,        <rgmarcus@prodigy.net>         <sfeist@alumni.princeton.edu                                                                                                         client communication regarding Integrity
                                                   2009                                                            >                                                                                                                                    Insurance.
02918           Message              7/21/2009     RE: Congoleum/Integrity Filing   "Gallozzi, Marialuisa"         "Skip Feist"                   "Dolin, Mitchell"                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Deadline -- September 30,        <mgallozzi@cov.com>            <sfeist@alumni.princeton.edu   <mdolin@cov.com>; "Baxter,                                                                            Integrity Insurance and upcoming proof of
                                                   2009                                                            >                              Michael"                                                                                              claim bar date based on their liquidation.
                                                                                                                                                  <MBaxter@cov.com>;
                                                                                                                                                  <cdomalewski@dughihewit.co
                                                                                                                                                  m>
02919           Message              8/19/2009     Draft Feist Cert. for SJ         "Brennan, Kerry A."            sfeist@alumni.princeton.edu    "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Response in Coverage Action      <kerry.brennan@pillsburylaw.                                  <richard.epling@pillsburylaw.c                                                                        draft Feist certifications in Coverage Action.
                                                                                    com>                                                          om>
02920           Message_Attachment   8/19/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft Feist
                                                                                                                                                                                                                                                        certifications in Coverage Action for
                                                                                                                                                                                                                                                        response to summary judgment.
02921           Message              8/26/2009     Final Feist Cert for Coverage    "Brennan, Kerry A."            sfeist@alumni.princeton.edu    shall@dughihewit.com                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Action Sj Proceedings            <kerry.brennan@pillsburylaw.                                                                                                                                        revised draft of Feist certifications for
                                                                                    com>                                                                                                                                                                summary judgment response in Coverage
                                                                                                                                                                                                                                                        Action.
02922           Message_Attachment   8/26/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding revised draft of Feist
                                                                                                                                                                                                                                                        certifications for summary judgment
                                                                                                                                                                                                                                                        response in Coverage Action.
02923           Message_Attachment   8/26/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding revised draft of Feist
                                                                                                                                                                                                                                                        certifications for summary judgment
                                                                                                                                                                                                                                                        response in Coverage Action.
02924           Message              8/27/2009     Feist Cert For SJ                "Brennan, Kerry A."            "Skip Feist"                                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                    <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                         revised draft of Feist certifications for
                                                                                    com>                           >                                                                                                                                    summary judgment response in Coverage
                                                                                                                                                                                                                                                        Action.
02925           Message_Attachment   8/27/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding revised draft of Feist
                                                                                                                                                                                                                                                        certifications for summary judgment
                                                                                                                                                                                                                                                        response in Coverage Action.
02926           Message_Attachment   8/27/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding revised draft of Feist
                                                                                                                                                                                                                                                        certifications for summary judgment
                                                                                                                                                                                                                                                        response in Coverage Action.
02927           Message              9/11/2009     Draft Letter to Insurers         "Brennan, Kerry A."            "Roger Marcus"                 "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                    <kerry.brennan@pillsburylaw.   <rmarcus@congoleum.com>;       <richard.epling@pillsburylaw.c                                                                        letter to counsel for insurance carriers.
                                                                                    com>                           "Rick Marcus"                  om>
                                                                                                                   <RGMarcus@Ambilt.Com>;
                                                                                                                   "Skip Feist"
                                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                                   >
02928           Message_Attachment   9/11/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding letter to counsel for
                                                                                                                                                                                                                                                        insurance carriers.
02929           Message              9/17/2009     Travelers                        "Epling, Richard L."           "Skip Feist"                   "Brennan, Kerry A."                                 Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                    <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu   <kerry.brennan@pillsburylaw.                                                                          Travelers settlement agreement .
                                                                                    om>                            >; "Rick Marcus"               com>; "Pritchard, John F."
                                                                                                                   <RGMarcus@Ambilt.Com>;         <john.pritchard@pillsburylaw.
                                                                                                                   "Jacqueline Weaver"            com>
                                                                                                                   <jweaver@congoleum.com>
02930           Message              10/14/2009    RE: Congoleum -                  "Gallozzi, Marialuisa"         "Gallozzi, Marialuisa"         "Dolin, Mitchell"                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   CONFIDENTIAL SETTLEMENT          <mgallozzi@cov.com>            <mgallozzi@cov.com>;           <mdolin@cov.com>; "Baxter,                                                                            settlement talks with Seaton.
                                                   COMMUNICATION                                                   <kerry.brennan@pillsburylaw.   Michael" <MBaxter@cov.com>
                                                                                                                   com>;
                                                                                                                   <cdomalewski@dughihewit.co
                                                                                                                   m>;
                                                                                                                   <SFeist@alumni.princeton.edu
                                                                                                                   >

Congoleum - Privilege Log                                                                                                                                     Page 246 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 248 of 265 PageID: 4203
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                     Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
02931           Message              10/14/2009    RE: Congoleum -                "Gallozzi, Marialuisa"         "Brennan, Kerry A."            "Dolin, Mitchell"                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   CONFIDENTIAL SETTLEMENT        <mgallozzi@cov.com>            <kerry.brennan@pillsburylaw.   <mdolin@cov.com>; "Baxter,                                                                            settlement talks with Seaton.
                                                   COMMUNICATION                                                 com>;                          Michael" <MBaxter@cov.com>
                                                                                                                 <cdomalewski@dughihewit.co
                                                                                                                 m>;
                                                                                                                 <SFeist@alumni.princeton.edu
                                                                                                                 >
02932           Message              10/15/2009    RE: Congoleum -                "Gallozzi, Marialuisa"         "Dolin, Mitchell"            "Brennan, Kerry A."                                   Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                   CONFIDENTIAL SETTLEMENT        <mgallozzi@cov.com>            <mdolin@cov.com>;            <kerry.brennan@pillsburylaw.                                                                            settlement communications with Unigard.
                                                   COMMUNICATION                                                 <cdomalewski@dughihewit.co   com>;
                                                                                                                 m>                           <SFeist@alumni.princeton.edu
                                                                                                                                              >; "Baxter, Michael"
                                                                                                                                              <MBaxter@cov.com>
02933           Message              10/15/2009    RE: Congoleum -                "Dolin, Mitchell"              "Gallozzi, Marialuisa"       "Brennan, Kerry A."                                   Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   CONFIDENTIAL SETTLEMENT        <mdolin@cov.com>               <mgallozzi@cov.com>;         <kerry.brennan@pillsburylaw.                                                                            settlement talks with Seaton.
                                                   COMMUNICATION                                                 <cdomalewski@dughihewit.co com>;
                                                                                                                 m>                           <SFeist@alumni.princeton.edu
                                                                                                                                              >; "Baxter, Michael"
                                                                                                                                              <MBaxter@cov.com>
02934           Message              10/16/2009    Second Amended Plan and        "Brennan, Kerry A."            "Skip Feist"                                                                       Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Redline                        <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                         Second Amended Joint Plan.
                                                                                  com>                           >
02935           Message_Attachment   10/16/2009                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding Second Amended
                                                                                                                                                                                                                                                      Joint Plan.
02936           Message_Attachment   10/16/2009                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding Second Amended
                                                                                                                                                                                                                                                      Joint Plan.
02937           Message              10/16/2009    FW: Congoleum/Harper           "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                       Partially Privileged   Attorney Client            Attorney-client communication regarding the
                                                   Agreement                      <mdolin@cov.com>               >; "Baxter, Michael"                                                                                                                 attached settlement agreement with Harper
                                                                                                                 <MBaxter@cov.com>;                                                                                                                   Insurance.
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>;
                                                                                                                 <kbrennan@pillsburylaw.com>
02938           Message              10/21/2009    Follow up letter to Insurers   "Brennan, Kerry A."            "Skip Feist"                   "Epling, Richard L."                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                  <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                                                                          letter to insurers from Congoleum.
                                                                                  com>                           >                              om>
02939           Message_Attachment   10/21/2009                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding letter to insurers
                                                                                                                                                                                                                                                      from Congoleum.
02940           Message              10/23/2009    AIG - Diamond River site       Sid Nayar                      "'cdomalewski@dughihewit.co 'Skip Feist'                                           Partially Privileged   Attorney Client            Attorney-client communication reflecting      CONG_0224910    CONG_013
                                                                                  <snayar@congoleum.com>         m'"                          <sfeist@alumni.princeton.edu                                                                            request for legal advice with reference to
                                                                                                                 <cdomalewski@dughihewit.co >                                                                                                         Diamond Alkali site.
                                                                                                                 m>
02941           Message              10/29/2009    FW: Deposition Transcripts     "Epling, Richard L."           "Skip Feist"                                                                       Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                  <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu                                                                                                         deposition transcripts pf Skip Feist.
                                                                                  om>                            >
02942           Message_Attachment   10/29/2009                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding deposition
                                                                                                                                                                                                                                                      transcripts of Skip Feist.
02943           Message_Attachment   10/29/2009                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding deposition
                                                                                                                                                                                                                                                      transcripts of Skip Feist.
02944           Message_Attachment   10/29/2009                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding deposition
                                                                                                                                                                                                                                                      transcripts of Skip Feist.
02945           Message_Attachment   10/29/2009                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding deposition
                                                                                                                                                                                                                                                      transcripts of Skip Feist.
02946           Message_Attachment   10/29/2009                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding deposition
                                                                                                                                                                                                                                                      transcripts of Skip Feist.
02947           Message_Attachment   10/29/2009                                                                                                                                                     Wholly Privileged      Work Product               Work product regarding deposition
                                                                                                                                                                                                                                                      transcripts of Skip Feist.
02948           Message              10/30/2009    RE: Travelers                  "Richard Marcus"               "'Skip Feist'"                                                                     Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                                                  <rgmarcus@prodigy.net>         <sfeist@alumni.princeton.edu                                                                                                         position of insurance carrier in bankruptcy
                                                                                                                 >                                                                                                                                    proceedings.
02949           Message              10/30/2009    FW: [Fwd: Congoleum Opinion Skip Feist                        'Roger                                                                             Partially Privileged   Attorney Client            Attorney-client correspondence regarding      CONG_0224913    CONG_013
                                                   Letter]                     <sfeist@alumni.princeton.edu      Marcus'[rmarcus@congoleum.                                                                                                           court decision in insurance litigation.
                                                                               >                                 com]; Richard G. Marcus
                                                                                                                 (rgmarcus@prodigy.net)[rgma
                                                                                                                 rcus@prodigy.net]




Congoleum - Privilege Log                                                                                                                                 Page 247 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 249 of 265 PageID: 4204
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                       Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                           Email To                       Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
02950           Message              10/30/2009    Re: [Fwd: Congoleum Opinion   "Craig Domalewski"               "Howard N. ("Skip") Feist, III"                                                     Partially Privileged   Attorney Client            Attorney-client correspondence regarding     CONG_0224940     CONG_013
                                                   Letter]                       <cdomalewski@dughihewit.co       <sfeist@alumni.princeton.edu                                                                                                          court decision in insurance litigation.
                                                                                 m>                               >
02951           Message              10/30/2009    RE: [Fwd: Congoleum Opinion   "Richard Marcus"                 "'Skip Feist'"                                                                      Partially Privileged   Attorney Client            Attorney-client correspondence regarding     CONG_0224943     CONG_013
                                                   Letter]                       <rgmarcus@prodigy.net>           <sfeist@alumni.princeton.edu                                                                                                          court decision in insurance litigation.
                                                                                                                  >
02952           Message              11/1/2009     RE: [Fwd: Congoleum Opinion   Skip Feist                       'Epling, Richard                'Russell L.                                         Partially Privileged   Attorney Client            Attorney-client correspondence regarding     CONG_0224945     CONG_013
                                                   Letter]                       <sfeist@alumni.princeton.edu     L.'[richard.epling@pillsburylaw Hewit'[rhewit@dughihewit.co                                                                           court decision in insurance litigation.
                                                                                 >                                .com]                           m]; 'Scott A.
                                                                                                                                                  Hall'[shall@dughihewit.com];
                                                                                                                                                  'cdomalewski@dughihewit.co
                                                                                                                                                  m'[cdomalewski@dughihewit.
                                                                                                                                                  com]; 'Brennan, Kerry
                                                                                                                                                  A.'[kerry.brennan@pillsburyla
                                                                                                                                                  w.com]
02953           Message              11/2/2009     Re: [Fwd: Congoleum Opinion   "Russell L. Hewit"               Skip Feist                      "'Epling, Richard L.'"                              Partially Privileged   Attorney Client            Attorney-client correspondence regarding     CONG_0224947     CONG_013
                                                   Letter]                       <rhewit@dughihewit.com>          <sfeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                                                                           court decision in insurance litigation.
                                                                                                                  >                               om>; "'Scott A. Hall'"
                                                                                                                                                  <shall@dughihewit.com>;
                                                                                                                                                  cdomalewski@dughihewit.co
                                                                                                                                                  m; "'Brennan, Kerry A.'"
                                                                                                                                                  <kerry.brennan@pillsburylaw.
                                                                                                                                                  com>
02954           Message              11/5/2009     RE: Congoleum/Harper          "Dolin, Mitchell"                <SFeist@alumni.princeton.edu                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Agreement -- cONFIDENTIAL     <mdolin@cov.com>                 >; "Baxter, Michael"                                                                                                                  discussions related to Harper Insurance
                                                                                                                  <MBaxter@cov.com>;                                                                                                                    settlement negotiations.
                                                                                                                  <richard.epling@pillsburylaw.c
                                                                                                                  om>;
                                                                                                                  <kbrennan@pillsburylaw.com>
02955           Message_Attachment   11/5/2009                                                                                                                                                        Wholly Privileged      Work Product               Work product prepared at the request of
                                                                                                                                                                                                                                                        counsel to support discussions related to
                                                                                                                                                                                                                                                        Harper Insurance settlement negotiations.
02956           Message              11/10/2009    FW: Congoleum -               "Dolin, Mitchell"                <kbrennan@pillsburylaw.com> "Gallozzi, Marialuisa"                                  Wholly Privileged      Attorney Client            Attorney-client correspondence regarding
                                                   CONFIDENTIAL SETTLEMENT       <mdolin@cov.com>                 ;                              <mgallozzi@cov.com>                                                                                    settlement agreement with insurance
                                                   COMMUNICATION                                                  <richard.epling@pillsburylaw.c                                                                                                        carrier.
                                                                                                                  om>;
                                                                                                                  <SFeist@alumni.princeton.edu
                                                                                                                  >
02957           Message_Attachment   11/10/2009                                                                                                                                                       Settlement Withhold                               Draft settlement agreement and proposed
                                                                                                                                                                                                                                                        approving order; withheld subject to order
                                                                                                                                                                                                                                                        for mediation entered in bankruptcy
                                                                                                                                                                                                                                                        litigation.
02958           Message_Attachment   11/10/2009                                                                                                                                                       Settlement Withhold                               Draft settlement agreement and proposed
                                                                                                                                                                                                                                                        approving order; withheld subject to order
                                                                                                                                                                                                                                                        for mediation entered in bankruptcy
                                                                                                                                                                                                                                                        litigation.
02959           Message_Attachment   11/10/2009                                                                                                                                                       Settlement Withhold                               Draft settlement agreement and proposed
                                                                                                                                                                                                                                                        approving order; withheld subject to order
                                                                                                                                                                                                                                                        for mediation entered in bankruptcy
                                                                                                                                                                                                                                                        litigation.
02960           Message_Attachment   11/10/2009                                                                                                                                                       Settlement Withhold                               Draft settlement agreement and proposed
                                                                                                                                                                                                                                                        approving order; withheld subject to order
                                                                                                                                                                                                                                                        for mediation entered in bankruptcy
                                                                                                                                                                                                                                                        litigation.
02961           Message              11/13/2009    FW: Congoleum                 "Epling, Richard L."             "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                 <richard.epling@pillsburylaw.c   <sfeist@alumni.princeton.edu                                                                                                          settlement discussions with the FCR.
                                                                                 om>                              >
02962           Message              11/13/2009    RE: Insurer Settlement --     "Epling, Richard L."             "Epling, Richard L."             "Brennan, Kerry A."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Attorney Client               <richard.epling@pillsburylaw.c   <richard.epling@pillsburylaw.c   <kerry.brennan@pillsburylaw.                                                                         insurance settlement negotiations.
                                                   Communication/Attorney        om>                              om>; "Dolin, Mitchell"           com>; "Skip Feist"
                                                   Work Product                                                   <mdolin@cov.com>; "Korde,        <sfeist@alumni.princeton.edu
                                                                                                                  Rukesh" <rkorde@cov.com>;        >
                                                                                                                  "Baxter, Michael"
                                                                                                                  <MBaxter@cov.com>




Congoleum - Privilege Log                                                                                                                                     Page 248 of 264
                                                                                     Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 250 of 265 PageID: 4205
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                Email From                       Email To                        Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes                  Begin Bates    ProductionSet
02963           Message              11/13/2009    RE: Insurer Settlement --   "Dolin, Mitchell"              "Epling, Richard L."             "Brennan, Kerry A."                                Wholly Privileged      Attorney Client            Attorney-client communication discussing
                                                   Attorney Client             <mdolin@cov.com>               <richard.epling@pillsburylaw.c   <kerry.brennan@pillsburylaw.                                                                         insurance settlement negotiations.
                                                   Communication/Attorney                                     om>; "Korde, Rukesh"             com>; "Skip Feist"
                                                   Work Product                                               <rkorde@cov.com>; "Baxter,       <sfeist@alumni.princeton.edu
                                                                                                              Michael" <MBaxter@cov.com>       >
02964           Message              11/13/2009    RE: Insurer Settlement --   "Epling, Richard L."           "Dolin, Mitchell"                "Brennan, Kerry A."                                Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Attorney Client             <richard.epling@pillsburylaw.c <mdolin@cov.com>; "Korde,        <kerry.brennan@pillsburylaw.                                                                         insurance settlement negotiations.
                                                   Communication/Attorney      om>                            Rukesh" <rkorde@cov.com>;        com>; "Skip Feist"
                                                   Work Product                                               "Baxter, Michael"                <sfeist@alumni.princeton.edu
                                                                                                              <MBaxter@cov.com>                >
02965           Message              11/17/2009    PRIVILEGED -- Congoleum     "Korde, Rukesh"                "Dolin, Mitchell"                                                                   Settlement Withhold                               Attorney forward of insurance settlement
                                                                               <rkorde@cov.com>               <mdolin@cov.com>;                                                                                                                     negotiations with NJPLIGA, the ACC, the FCR,
                                                                                                              <richard.epling@pillsburylaw.c                                                                                                        and the Claimants; withheld pursuant to
                                                                                                              om>;                                                                                                                                  court order for mediation entered in
                                                                                                              <rhewit@dughihewit.com>;                                                                                                              bankruptcy litigation and confidentiality
                                                                                                              <cdomalewski@dughihewit.co                                                                                                            order entered in insurance litigation.
                                                                                                              m>;
                                                                                                              <SFeist@alumni.princeton.edu
                                                                                                              >; "Baxter, Michael"
                                                                                                              <MBaxter@cov.com>;
                                                                                                              <kbrennan@pillsburylaw.com>
02966           Message_Attachment   11/17/2009                                                                                                                                                   Settlement Withhold                               Confidential draft settlement term sheet
                                                                                                                                                                                                                                                    with NJPLIGA, the ACC, the FCR, and the
                                                                                                                                                                                                                                                    Claimants; withheld subject to court order
                                                                                                                                                                                                                                                    for mediation entered in bankruptcy
                                                                                                                                                                                                                                                    litigation and confidentiality order entered in
                                                                                                                                                                                                                                                    insurance litigation.
02967           Message_Attachment   11/17/2009                                                                                                                                                   Settlement Withhold                               Confidential draft settlement term sheet
                                                                                                                                                                                                                                                    with NJPLIGA, the ACC, the FCR, and the
                                                                                                                                                                                                                                                    Claimants; withheld subject to court order
                                                                                                                                                                                                                                                    for mediation entered in bankruptcy
                                                                                                                                                                                                                                                    litigation and confidentiality order entered in
                                                                                                                                                                                                                                                    insurance litigation.
02968           Message              11/20/2009    FW: Congoleum               "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                        Settlement Withhold                               Attorney forward of proposed settlement
                                                                               <mdolin@cov.com>               >                                                                                                                                     communication with Hartford re their
                                                                                                                                                                                                                                                    proposed settlement agreement; withheld
                                                                                                                                                                                                                                                    pursuant to the June 2002 Protective Order,
                                                                                                                                                                                                                                                    June 2004 Protective Order and May 2006
                                                                                                                                                                                                                                                    Protective Order.
02969           Message_Attachment   11/20/2009                                                                                                                                                   Settlement Withhold                               Proposed settlement agreement; withheld
                                                                                                                                                                                                                                                    pursuant to the June 2002 Protective Order,
                                                                                                                                                                                                                                                    June 2004 Protective Order and May 2006
                                                                                                                                                                                                                                                    Protective Order.
02970           Message              11/23/2009    FW: Congoleum - Revised     "Dolin, Mitchell"              <SFeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                         Settlement Withhold                               Attorney forward of settlement
                                                   Hartford Draft              <mdolin@cov.com>               >                            om>;                                                                                                     communication with Hartford re revisions
                                                                                                                                           <kbrennan@pillsburylaw.com>                                                                              made by Congoleum to the proposed
                                                                                                                                                                                                                                                    settlement agreement; withheld pursuant to
                                                                                                                                                                                                                                                    the June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                                    Protective Order and May 2006 Protective
                                                                                                                                                                                                                                                    Order.
02971           Message_Attachment   11/23/2009                                                                                                                                                   Settlement Withhold                               Draft settlement agreement with Hartford re
                                                                                                                                                                                                                                                    revisions made by Congoleum to the
                                                                                                                                                                                                                                                    proposed settlement agreement; withheld
                                                                                                                                                                                                                                                    pursuant to the June 2002 Protective Order,
                                                                                                                                                                                                                                                    June 2004 Protective Order and May 2006
                                                                                                                                                                                                                                                    Protective Order.
02972           Message_Attachment   11/23/2009                                                                                                                                                   Settlement Withhold                               Draft settlement agreement with Hartford re
                                                                                                                                                                                                                                                    revisions made by Congoleum to the
                                                                                                                                                                                                                                                    proposed settlement agreement; withheld
                                                                                                                                                                                                                                                    pursuant to the June 2002 Protective Order,
                                                                                                                                                                                                                                                    June 2004 Protective Order and May 2006
                                                                                                                                                                                                                                                    Protective Order.




Congoleum - Privilege Log                                                                                                                                 Page 249 of 264
                                                                                       Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 251 of 265 PageID: 4206
                                                                                                                           DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                             Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                           Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From             Email To                      Email CC                       Email BCC    FLR: Privilege Tags   FLR: Privileged Reason                 FLR: Attorney Notes               Begin Bates    ProductionSet
02973           Message              11/24/2009    FW: Congoleum -- Privileged   "Dolin, Mitchell"      <SFeist@alumni.princeton.edu                                                       Settlement Withhold                             Attorney forward of settlement
                                                   and Confidential Settlement   <mdolin@cov.com>       >                                                                                                                                  communication with Hartford re revisions to
                                                   Communication                                                                                                                                                                           the proposed settlement agreement;
                                                                                                                                                                                                                                           withheld pursuant to the June 2002
                                                                                                                                                                                                                                           Protective Order, June 2004 Protective Order
                                                                                                                                                                                                                                           and May 2006 Protective Order.
02974           Message_Attachment   11/24/2009                                                                                                                                            Settlement Withhold                             Draft settlement agreement with Hartford re
                                                                                                                                                                                                                                           revisions to the proposed settlement
                                                                                                                                                                                                                                           agreement; withheld pursuant to the June
                                                                                                                                                                                                                                           2002 Protective Order, June 2004 Protective
                                                                                                                                                                                                                                           Order and May 2006 Protective Order.
02975           Message_Attachment   11/24/2009                                                                                                                                            Settlement Withhold                             Draft settlement agreement with Hartford re
                                                                                                                                                                                                                                           revisions to the proposed settlement
                                                                                                                                                                                                                                           agreement; withheld pursuant to the June
                                                                                                                                                                                                                                           2002 Protective Order, June 2004 Protective
                                                                                                                                                                                                                                           Order and May 2006 Protective Order.
02976           Message_Attachment   11/30/2009                                                                                                                                            Settlement Withhold                             Draft settlement agreement between
                                                                                                                                                                                                                                           Congoleum and the Hartford; withheld
                                                                                                                                                                                                                                           pursuant to the June 2002 Protective Order,
                                                                                                                                                                                                                                           June 2004 Protective Order and May 2006
                                                                                                                                                                                                                                           Protective Order.
02977           Message              11/30/2009    FW: you reachable?            "Dolin, Mitchell"      <rhewit@dughihewit.com>;                                                           Settlement Withhold                             Attorney forward of revisions to the draft
                                                                                 <mdolin@cov.com>       <cdomalewski@dughihewit.co                                                                                                         settlement agreement with Hartford;
                                                                                                        m>;                                                                                                                                withheld pursuant to the June 2002
                                                                                                        <SFeist@alumni.princeton.edu                                                                                                       Protective Order, June 2004 Protective Order
                                                                                                        >                                                                                                                                  and May 2006 Protective Order.
02978           Message_Attachment   11/30/2009                                                                                                                                            Settlement Withhold                             Draft settlement agreement between
                                                                                                                                                                                                                                           Congoleum and Hartford and its revisions;
                                                                                                                                                                                                                                           withheld pursuant to the June 2002
                                                                                                                                                                                                                                           Protective Order, June 2004 Protective Order
                                                                                                                                                                                                                                           and May 2006 Protective Order.
02979           Message_Attachment   11/30/2009                                                                                                                                            Settlement Withhold                             Draft settlement agreement between
                                                                                                                                                                                                                                           Congoleum and Hartford and its revisions;
                                                                                                                                                                                                                                           withheld pursuant to the June 2002
                                                                                                                                                                                                                                           Protective Order, June 2004 Protective Order
                                                                                                                                                                                                                                           and May 2006 Protective Order.
02980           Message              12/2/2009     Fw: Congoleum - Revised       "Dolin, Mitchell"      <SFeist@alumni.princeton.edu                                                       Settlement Withhold                             Attorney forward of settlement negotiations
                                                   Hartford Draft                <mdolin@cov.com>       >                                                                                                                                  and revisions to the draft settlement
                                                                                                                                                                                                                                           agreement with Hartford; withheld pursuant
                                                                                                                                                                                                                                           to the June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                           Protective Order and May 2006 Protective
                                                                                                                                                                                                                                           Order.
02981           Message_Attachment   12/2/2009                                                                                                                                             Settlement Withhold                             Draft settlement agreement with the
                                                                                                                                                                                                                                           Hartford and its revisions; withheld pursuant
                                                                                                                                                                                                                                           to the June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                           Protective Order and May 2006 Protective
                                                                                                                                                                                                                                           Order.
02982           Message_Attachment   12/2/2009                                                                                                                                             Settlement Withhold                             Draft settlement agreement with the
                                                                                                                                                                                                                                           Hartford and its revisions; withheld pursuant
                                                                                                                                                                                                                                           to the June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                           Protective Order and May 2006 Protective
                                                                                                                                                                                                                                           Order.
02983           Message_Attachment   12/2/2009                                                                                                                                             Settlement Withhold                             Draft settlement agreement with the
                                                                                                                                                                                                                                           Hartford and its revisions; withheld pursuant
                                                                                                                                                                                                                                           to the June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                           Protective Order and May 2006 Protective
                                                                                                                                                                                                                                           Order.
02984           Message              12/2/2009     Fw: Hartford                  "Dolin, Mitchell"      <SFeist@alumni.princeton.edu                                                       Settlement Withhold                             Attorney forward of settlement negotiations
                                                                                 <mdolin@cov.com>       >                                                                                                                                  with Hartford and the draft settlement
                                                                                                                                                                                                                                           agreement; withheld pursuant to the June
                                                                                                                                                                                                                                           2002 Protective Order, June 2004 Protective
                                                                                                                                                                                                                                           Order and May 2006 Protective Order.
02985           Message_Attachment   12/2/2009                                                                                                                                             Settlement Withhold                             Draft settlement agreement with Hartford
                                                                                                                                                                                                                                           and its revisions; withheld pursuant to the
                                                                                                                                                                                                                                           June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                           Protective Order and May 2006 Protective
                                                                                                                                                                                                                                           Order.

Congoleum - Privilege Log                                                                                                                        Page 250 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 252 of 265 PageID: 4207
                                                                                                                                       DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                         Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                         Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes                Begin Bates     ProductionSet
02986           Message_Attachment   12/2/2009                                                                                                                                                         Settlement Withhold                              Draft settlement agreement with Hartford
                                                                                                                                                                                                                                                        and its revisions; withheld pursuant to the
                                                                                                                                                                                                                                                        June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                                        Protective Order and May 2006 Protective
                                                                                                                                                                                                                                                        Order.
02987           Message              12/8/2009     Integrity Insurance Company     Joe Studick                    "Brennan, Kerry A."             Skip Feist                                           Partially Privileged   Attorney Client           Attorney-client correspondence reflecting       CONG_0224951    CONG_013
                                                                                   <jstudick@congoleum.com>       <kerry.brennan@pillsburylaw.    <sfeist@alumni.princeton.edu                                                                          request for legal advice related to Integrity
                                                                                                                  com>;                           >; Sid Nayar                                                                                          Insurance Company's liquidation.
                                                                                                                  "cdomalewski@dughihewit.co      <snayar@congoleum.com>
                                                                                                                  m"
                                                                                                                  <cdomalewski@dughihewit.co
                                                                                                                  m>
02988           Message              12/11/2009    FW: Congoleum/Insurance         "Epling, Richard L."           "Skip Feist"                    "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Settlements -- Privileged and   <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu    <kerry.brennan@pillsburylaw.                                                                          settlement with insurance carriers.
                                                   Confidential                    om>                            >                               com>
02989           Message              12/14/2009    Re: CONFIDENTIAL                rgmarcus@prodigy.net           "Mr & Mrs Howard \(Skip &                                                            Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Congoleum/Hartford                                             Susan\) Feist"                                                                                                                        settlement with insurance carrier.
                                                   Settlement Agreement                                           <sfeist@alumni.princeton.edu
                                                                                                                  >
02990           Message              12/14/2009    FW: Congoleum/Insurance         "Epling, Richard L."           "Skip Feist"                    "Dolin, Mitchell"                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Settlements -- Strictly         <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu    <mdolin@cov.com>                                                                                      settlement with insurance carrier.
                                                   Confidential and Privileged     om>                            >
                                                   Material
02991           Message_Attachment   12/14/2009                                                                                                                                                        Settlement Withhold                              Draft of settlement agreement with
                                                                                                                                                                                                                                                        Hartford; withheld subject to June 2002
                                                                                                                                                                                                                                                        Protective Order, June 2004 Protective Order
                                                                                                                                                                                                                                                        and May 2006 Protective Order.
02992           Message_Attachment   12/14/2009                                                                                                                                                        Settlement Withhold                              Draft of settlement agreement with
                                                                                                                                                                                                                                                        Hartford; withheld subject to June 2002
                                                                                                                                                                                                                                                        Protective Order, June 2004 Protective Order
                                                                                                                                                                                                                                                        and May 2006 Protective Order.
02993           Message              12/15/2009    FW: Congoleum/Strictly         "Epling, Richard L."           "Skip Feist"                     "Dolin, Mitchell"                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Privileged and Confidential    <richard.epling@pillsburylaw.c <sfeist@alumni.princeton.edu     <mdolin@cov.com>;                                                                                     settlement with insurance carrier.
                                                   Settlement Material/Subject to om>                            >                                "Brennan, Kerry A."
                                                   Rule 408                                                                                       <kerry.brennan@pillsburylaw.
                                                                                                                                                  com>
02994           Message_Attachment   12/15/2009                                                                                                                                                        Settlement Withhold                              Draft settlement agreement with Hartford;
                                                                                                                                                                                                                                                        withheld subject to June 2002 Protective
                                                                                                                                                                                                                                                        Order, June 2004 Protective Order and May
                                                                                                                                                                                                                                                        2006 Protective Order.
02995           Message_Attachment   12/15/2009                                                                                                                                                        Settlement Withhold                              Draft settlement agreement with Hartford;
                                                                                                                                                                                                                                                        withheld subject to June 2002 Protective
                                                                                                                                                                                                                                                        Order, June 2004 Protective Order and May
                                                                                                                                                                                                                                                        2006 Protective Order.
02996           Message              12/17/2009    Fw: Hartford/Congoleum          "Epling, Richard L."           sfeist@alumni.princeton.edu                                                          Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Settlement 12-17-09 Draft &     <richard.epling@pillsburylaw.c                                                                                                                                       settlement with insurance carrier.
                                                   Notice of Settlement            om>
02997           Message_Attachment   12/17/2009                                                                                                                                                        Settlement Withhold                              Draft settlement agreement with Hartford;
                                                                                                                                                                                                                                                        withheld subject to June 2002 Protective
                                                                                                                                                                                                                                                        Order, June 2004 Protective Order and May
                                                                                                                                                                                                                                                        2006 Protective Order.
02998           Message_Attachment   12/17/2009                                                                                                                                                        Settlement Withhold                              Draft settlement agreement with Hartford;
                                                                                                                                                                                                                                                        withheld subject to June 2002 Protective
                                                                                                                                                                                                                                                        Order, June 2004 Protective Order and May
                                                                                                                                                                                                                                                        2006 Protective Order.
02999           Message_Attachment   12/17/2009                                                                                                                                                        Wholly Privileged      Attorney Client; Work     Attorney-client communication consisting of
                                                                                                                                                                                                                              Product                   work product draft of Notice of Settlement
                                                                                                                                                                                                                                                        with regard to Hartford settlement.
03000           Message              12/22/2009    FW: Congoleum                   "Epling, Richard L."           sfeist@alumni.princeton.edu                                                          Settlement Withhold                              Attorney forward of settlement
                                                                                   <richard.epling@pillsburylaw.c                                                                                                                                       communication with Hartford and revisions
                                                                                   om>                                                                                                                                                                  to the settlement agreement; withheld
                                                                                                                                                                                                                                                        pursuant to the Draft settlement agreement
                                                                                                                                                                                                                                                        with Hartford; withheld subject to June 2002
                                                                                                                                                                                                                                                        Protective Order, June 2004 Protective Order
                                                                                                                                                                                                                                                        and May 2006 Protective Order.



Congoleum - Privilege Log                                                                                                                                    Page 251 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 253 of 265 PageID: 4208
                                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                         Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
03001           Message_Attachment   12/22/2009                                                                                                                                                         Settlement Withhold                              Draft settlement agreement with the
                                                                                                                                                                                                                                                         Hartford and its revisions; withheld pursuant
                                                                                                                                                                                                                                                         to the Draft settlement agreement with
                                                                                                                                                                                                                                                         Hartford; withheld subject to June 2002
                                                                                                                                                                                                                                                         Protective Order, June 2004 Protective Order
                                                                                                                                                                                                                                                         and May 2006 Protective Order.
03002           Message_Attachment   12/22/2009                                                                                                                                                         Settlement Withhold                              Draft settlement agreement with the
                                                                                                                                                                                                                                                         Hartford and its revisions; withheld pursuant
                                                                                                                                                                                                                                                         to the Draft settlement agreement with
                                                                                                                                                                                                                                                         Hartford; withheld subject to June 2002
                                                                                                                                                                                                                                                         Protective Order, June 2004 Protective Order
                                                                                                                                                                                                                                                         and May 2006 Protective Order.
03003           Message_Attachment   12/22/2009                                                                                                                                                         Wholly Privileged      Attorney Client; Work     Attorney-client communication consisting of
                                                                                                                                                                                                                               Product                   work product draft Notice of Settlement with
                                                                                                                                                                                                                                                         the Hartford.
03004           Message_Attachment   12/22/2009                                                                                                                                                         Wholly Privileged      Attorney Client; Work     Attorney-client communication consisting of
                                                                                                                                                                                                                               Product                   work product draft Notice of Settlement with
                                                                                                                                                                                                                                                         the Hartford.
03005           Message              12/24/2009    FW: Hartford Agreement           Skip Feist                     'Brennan, Kerry                                                                      Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                    <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla                                                                                                         settlement negotiations with Hartford.
                                                                                    >                              w.com]
03006           Message_Attachment   12/24/2009                                                                                                                                                         Wholly Privileged      Attorney Client; Work     Attorney-client communication consisting of
                                                                                                                                                                                                                               Product                   work product draft of settlement order with
                                                                                                                                                                                                                                                         Hartford reflecting attorney notes.
03007           Message              12/24/2009    RE: Hartford Agreement           "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                    <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          settlement communications with the
                                                                                    com>                           >                                                                                                                                     Hartford and revisions to the draft
                                                                                                                                                                                                                                                         settlement agreement.
03008           Message              1/6/2010      Re: ABI Revisions for Hartford   "Dolin, Mitchell"              <whall@winston.com>             <mchehi@skadden.com>;                                Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   Settlement                       <mdolin@cov.com>                                               <SFeist@alumni.princeton.edu                                                                          settlement negotiations with Hartford.
                                                                                                                                                   >; <JFehrenb@winston.com>;
                                                                                                                                                   "Korde, Rukesh"
                                                                                                                                                   <rkorde@cov.com>;
                                                                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                                                                   om>
03009           Message              1/6/2010      RE: ABI Revisions for Hartford   "Dolin, Mitchell"              "Hall, Bill"                    <mchehi@skadden.com>;                                Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   Settlement                       <mdolin@cov.com>               <WHall@winston.com>             "Feist, Skip"                                                                                         settlement negotiations with Hartford.
                                                                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                                                                   >; "Fehrenbach, John"
                                                                                                                                                   <JFehrenb@winston.com>;
                                                                                                                                                   "Korde, Rukesh"
                                                                                                                                                   <rkorde@cov.com>;
                                                                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                                                                   com>;
                                                                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                                                                   om>
03010           Message_Attachment   1/18/2010                                                                                                                                                          Wholly Privileged      Attorney Client; Work     Attorney client communication consisting of
                                                                                                                                                                                                                               Product                   work product draft of memo in support of
                                                                                                                                                                                                                                                         motion to authorize multi-insurer
                                                                                                                                                                                                                                                         settlement.
03011           Message              1/25/2010     FW: CNA/Congoleum                "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                    <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          CNA Settlement.
                                                                                    com>                           >
03012           Message_Attachment   1/25/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding CNA Settlement.
03013           Message_Attachment   1/25/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding CNA Settlement.
03014           Message              1/25/2010     FW: Congoleum/Munich             "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   Re/MMO                           <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          Munich Re and CNA Settlement.
                                                                                    com>                           >
03015           Message_Attachment   1/25/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding Munich Re and CNA
                                                                                                                                                                                                                                                         Settlement.
03016           Message              1/25/2010     FW:                              "Brennan, Kerry A."            "Skip Feist"                                                                         Settlement Withhold                              Attorney foward of settlement
                                                   OneBeacon/Stonewall/Transp       <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          communication with OneBeacon and
                                                   ort                              com>                           >                                                                                                                                     revisions to the draft settlement agreement;
                                                                                                                                                                                                                                                         withheld subject to June 2002 Protective
                                                                                                                                                                                                                                                         Order, June 2004 Protective Order and May
                                                                                                                                                                                                                                                         2006 Protective Order.


Congoleum - Privilege Log                                                                                                                                      Page 252 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 254 of 265 PageID: 4209
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                 Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes               Begin Bates    ProductionSet
03017           Message_Attachment   1/25/2010                                                                                                                                                      Settlement Withhold                              Draft settlement agreement with OneBeacon
                                                                                                                                                                                                                                                     and revisions to it; withheld pursuant to the
                                                                                                                                                                                                                                                     June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                                     Protective Order and May 2006 Protective
                                                                                                                                                                                                                                                     Order.
03018           Message              1/25/2010     FW:                          "Brennan, Kerry A."            "Skip Feist"                                                                         Settlement Withhold                              Attorney forward of settlement
                                                   OneBeacon/Stonewall/Transp   <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          communication with Transport and revisions
                                                   ort                          com>                           >                                                                                                                                     to draft settlement agreement; withheld
                                                                                                                                                                                                                                                     pursuant to the June 2002 Protective Order,
                                                                                                                                                                                                                                                     June 2004 Protective Order and May 2006
                                                                                                                                                                                                                                                     Protective Order.
03019           Message_Attachment   1/25/2010                                                                                                                                                      Settlement Withhold                              Draft settlement agreement with Transport
                                                                                                                                                                                                                                                     and revisions to it; withheld pursuant to the
                                                                                                                                                                                                                                                     June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                                     Protective Order and May 2006 Protective
                                                                                                                                                                                                                                                     Order.
03020           Message_Attachment   1/25/2010                                                                                                                                                      Settlement Withhold                              Draft settlement agreement with Transport
                                                                                                                                                                                                                                                     and revisions to it; withheld pursuant to the
                                                                                                                                                                                                                                                     June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                                     Protective Order and May 2006 Protective
                                                                                                                                                                                                                                                     Order.
03021           Message              1/25/2010     FW: Congoleum/Munich         "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney client communication regarding the
                                                   Re/MMO                       <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          Mutual Marine and Munich Re settlements.
                                                                                com>                           >
03022           Message_Attachment   1/25/2010                                                                                                                                                      Wholly Privileged      Work Product              Work Product regarding draft of the Mutual
                                                                                                                                                                                                                                                     Marine settlement agreement.
03023           Message              1/25/2010     RE:                          Skip Feist                     'Brennan, Kerry                                                                      Settlement Withhold                              Attorney forward of settlement
                                                   OneBeacon/Stonewall/Transp   <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla                                                                                                         communication with Stonewall and revisions
                                                   ort                          >                              w.com]                                                                                                                                to the draft settlement agreement; withheld
                                                                                                                                                                                                                                                     pursuant to the June 2002 Protective Order,
                                                                                                                                                                                                                                                     June 2004 Protective Order and May 2006
                                                                                                                                                                                                                                                     Protective Order.
03024           Message_Attachment   1/25/2010                                                                                                                                                      Settlement Withhold                              Draft settlement agreement signature page
                                                                                                                                                                                                                                                     with Stonewall; withheld pursuant to the
                                                                                                                                                                                                                                                     June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                                     Protective Order and May 2006 Protective
                                                                                                                                                                                                                                                     Order.
03025           Message_Attachment   1/25/2010                                                                                                                                                      Settlement Withhold                              Draft settlement agreement signature page
                                                                                                                                                                                                                                                     with Transport; withheld pursuant to the
                                                                                                                                                                                                                                                     June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                                     Protective Order and May 2006 Protective
                                                                                                                                                                                                                                                     Order.
03026           Message              1/25/2010     RE: Congoleum/Munich         Skip Feist                     'Brennan, Kerry                                                                      Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   Re/MMO                       <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla                                                                                                         Munich Re and CNA Settlement.
                                                                                >                              w.com]
03027           Message_Attachment   1/25/2010                                                                                                                                                      Wholly Privileged      Work Product              Attorney client communication regarding
                                                                                                                                                                                                                                                     Mutual Marine Settlement.
03028           Message              1/26/2010     FW: Wausau Settlement        "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          Wausau Settlement and next steps.
                                                                                com>                           >
03029           Message_Attachment   1/26/2010                                                                                                                                                      Settlement Withhold                              Draft settlement agreement with Wasau;
                                                                                                                                                                                                                                                     withheld pursuant to the June 2002
                                                                                                                                                                                                                                                     Protective Order, June 2004 Protective Order
                                                                                                                                                                                                                                                     and May 2006 Protective Order.
03030           Message              1/26/2010     FW: Navigators               "Brennan, Kerry A."            "Skip Feist"                                                                         Settlement Withhold                              Attorney forward of settlement
                                                                                <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          communication with Navigators and
                                                                                com>                           >                                                                                                                                     revisions to the draft settlement agreement;
                                                                                                                                                                                                                                                     withheld pursuant to the June 2002
                                                                                                                                                                                                                                                     Protective Order, June 2004 Protective Order
                                                                                                                                                                                                                                                     and May 2006 Protective Order.
03031           Message_Attachment   1/26/2010                                                                                                                                                      Settlement Withhold                              Draft settlement agreement with Navigators
                                                                                                                                                                                                                                                     and revisions to it; withheld pursuant to the
                                                                                                                                                                                                                                                     June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                                     Protective Order and May 2006 Protective
                                                                                                                                                                                                                                                     Order.



Congoleum - Privilege Log                                                                                                                                 Page 253 of 264
                                                                                 Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 255 of 265 PageID: 4210
                                                                                                                              DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                               Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject             Email From                       Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
03032           Message              1/26/2010     FW: TIG/USF             "Brennan, Kerry A."            "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                           <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          revisions to the draft settlement agreement
                                                                           com>                           >                                                                                                                                     with the TIG Parties.
03033           Message_Attachment   1/26/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding revisions to the
                                                                                                                                                                                                                                                draft settlement agreement with the TIG
                                                                                                                                                                                                                                                Parties.
03034           Message              1/27/2010                             "Brennan, Kerry A."            "Skip Feist"                     "Spear, Robin L."                                  Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                           <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu     <robin.spear@pillsburylaw.co                                                                         Travelers, Seaton, and Multi-Insurer
                                                                           com>                           >; "Epling, Richard L."          m>                                                                                                   Settlement.
                                                                                                          <richard.epling@pillsburylaw.c
                                                                                                          om>
03035           Message              1/27/2010     CONGO: Settlement       "Brennan, Kerry A."            "Skip Feist"                     "Hall, Bill"                                       Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Agreements to Date      <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu     <WHall@winston.com>;                                                                                 PLIGA/SLIGF and other settlement
                                                                           com>                           >                                "Epling, Richard L."                                                                                 agreements.
                                                                                                                                           <richard.epling@pillsburylaw.c
                                                                                                                                           om>
03036           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding American
                                                                                                                                                                                                                                                Centennial Insurance Company settlement
                                                                                                                                                                                                                                                agreement.
03037           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding CNA settlement
                                                                                                                                                                                                                                                agreement.
03038           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding Hartford settlement
                                                                                                                                                                                                                                                agreement.
03039           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding Mutual Marine
                                                                                                                                                                                                                                                settlement agreement.
03040           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding Munich Re
                                                                                                                                                                                                                                                settlement agreement.
03041           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding Navigators
                                                                                                                                                                                                                                                settlement agreement.
03042           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding Old Republic
                                                                                                                                                                                                                                                settlement agreement.
03043           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding OneBeacon
                                                                                                                                                                                                                                                settlement agreement.
03044           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding Stonewall
                                                                                                                                                                                                                                                settlement agreement.
03045           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding TIG settlement
                                                                                                                                                                                                                                                agreement.
03046           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding Transport
                                                                                                                                                                                                                                                settlement agreement.
03047           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding Wausau settlement
                                                                                                                                                                                                                                                agreement.
03048           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding Westport
                                                                                                                                                                                                                                                settlement agreement.
03049           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding ACIC settlement
                                                                                                                                                                                                                                                agreement.
03050           Message              1/27/2010     RE: CONGO: Settlement   Skip Feist                     'Brennan, Kerry                                                                     Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Agreements to Date      <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla                                                                                                         unsigned settlement agreements to date.
                                                                           >                              w.com]
03051           Message_Attachment   1/27/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding unsigned settlement
                                                                                                                                                                                                                                                agreements to date.
03052           Message              1/28/2010     FW: PLIGA/SLIGF         "Brennan, Kerry A."            "Skip Feist"                                                                        Settlement Withhold                               Attorney forward of settlement
                                                                           <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          communication with NJ Guaranty and
                                                                           com>                           >                                                                                                                                     revisions to the draft settlement agreement;
                                                                                                                                                                                                                                                withheld pursuant to the June 2002
                                                                                                                                                                                                                                                Protective Order, June 2004 Protective Order
                                                                                                                                                                                                                                                and May 2006 Protective Order.
03053           Message_Attachment   1/28/2010                                                                                                                                                Settlement Withhold                               Draft settlement agreement with NJ
                                                                                                                                                                                                                                                Guaranty; withheld pursuant to the June
                                                                                                                                                                                                                                                2002 Protective Order, June 2004 Protective
                                                                                                                                                                                                                                                Order and May 2006 Protective Order.
03054           Message              1/28/2010     FW: London/Congoleum    "Brennan, Kerry A."            "Skip Feist"                                                                        Settlement Withhold                               Attorney forward of settlement
                                                                           <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          communication with London and revisions to
                                                                           com>                           >                                                                                                                                     the draft settlement agreement; withheld
                                                                                                                                                                                                                                                pursuant to the June 2002 Protective Order,
                                                                                                                                                                                                                                                June 2004 Protective Order and May 2006
                                                                                                                                                                                                                                                Protective Order.

Congoleum - Privilege Log                                                                                                                              Page 254 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 256 of 265 PageID: 4211
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                 Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
03055           Message_Attachment   1/28/2010                                                                                                                                                       Settlement Withhold                              Draft settlement agreement with London
                                                                                                                                                                                                                                                      Market Companies; withheld pursuant to the
                                                                                                                                                                                                                                                      June 2002 Protective Order, June 2004
                                                                                                                                                                                                                                                      Protective Order and May 2006 Protective
                                                                                                                                                                                                                                                      Order.
03056           Message              1/28/2010     RE: London/Congoleum          Skip Feist                     'Brennan, Kerry                                                                      Settlement Withhold                              Attorney forward of draft signature page for
                                                                                 <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla                                                                                                         the London settlement agreement; withheld
                                                                                 >                              w.com]                                                                                                                                pursuant to the June 2004 Protective Order.
03057           Message_Attachment   1/28/2010                                                                                                                                                       Settlement Withhold                              Draft signature page for the London
                                                                                                                                                                                                                                                      settlement agreement; withheld pursuant to
                                                                                                                                                                                                                                                      the June 2004 Protective Order.
03058           Message              1/28/2010     CONGO: signature pages (to be "Brennan, Kerry A."            rgmarcus@ambilt.com             "Skip Feist"                                         Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   signed) and settlements       <kerry.brennan@pillsburylaw.                                   <sfeist@alumni.princeton.edu                                                                          signed settlement agreements that comprise
                                                                                 com>                                                           >; "Hall, Bill"                                                                                       multi-insurer settlement.
                                                                                                                                                <WHall@winston.com>
03059           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03060           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03061           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03062           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03063           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03064           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03065           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03066           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03067           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03068           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03069           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03070           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03071           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03072           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03073           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03074           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding signed settlement
                                                                                                                                                                                                                                                      agreements that comprise multi-insurer
                                                                                                                                                                                                                                                      settlement.
03075           Message              1/28/2010     FINAL Feist Decl. re Multi    "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Insurer Brief                 <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          draft Feist Declaration in support of motion
                                                                                 com>                           >                                                                                                                                     for approval of settlement.


Congoleum - Privilege Log                                                                                                                                  Page 255 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 257 of 265 PageID: 4212
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                    Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                  Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates    ProductionSet
03076           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding draft Feist
                                                                                                                                                                                                                                                      Declaration in support of motion for
                                                                                                                                                                                                                                                      approval of settlement.
03077           Message_Attachment   1/28/2010                                                                                                                                                       Wholly Privileged      Work Product              Work product regarding draft Feist
                                                                                                                                                                                                                                                      Declaration in support of motion for
                                                                                                                                                                                                                                                      approval of settlement.
03078           Message              1/29/2010     Congoleum-Midland Insurance "Scott A. Hall"                  Skip Feist                       "Russell L. Hewit"                                  Wholly Privileged      Attorney Client           Attorney-client communication regarding the
                                                   Company Liquidation         <shall@dughihewit.com>           <sfeist@alumni.princeton.edu     <rhewit@dughihewit.com>                                                                              Midland Liquidation litigation and legal
                                                                                                                >; "Brennan, Kerry A."                                                                                                                advice on same.
                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                com>
03079           Message_Attachment   2/5/2010                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding Third Amended
                                                                                                                                                                                                                                                      Joint Plan.
03080           Message_Attachment   2/5/2010                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding Third Amended
                                                                                                                                                                                                                                                      Joint Plan.
03081           Message              2/8/2010      Congoleum/Chartis --          "Dolin, Mitchell"              <richard.epling@pillsburylaw.c <SFeist@alumni.princeton.edu                          Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   Privileged and Confidential   <mdolin@cov.com>               om>                            >; "Korde, Rukesh"                                                                                     Congoleum and Chartis Settlement.
                                                                                                                                               <rkorde@cov.com>
03082           Message              2/8/2010      RE: Congoleum/Chartis --      "Dolin, Mitchell"              "Epling, Richard L."           <SFeist@alumni.princeton.edu                          Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   Privileged and Confidential   <mdolin@cov.com>               <richard.epling@pillsburylaw.c >; "Korde, Rukesh"                                                                                     Congoleum and Chartis Settlement.
                                                                                                                om>                            <rkorde@cov.com>
03083           Message              2/9/2010      FW: Cong plan comments        "Brennan, Kerry A."            "Skip Feist"                   "Epling, Richard L."                                  Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                 <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu <richard.epling@pillsburylaw.c                                                                           Third Amended Joint Plan.
                                                                                 com>                           >                              om>
03084           Message_Attachment   2/9/2010                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding Third Amended
                                                                                                                                                                                                                                                      Joint Plan.
03085           Message_Attachment   2/9/2010                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding Third Amended
                                                                                                                                                                                                                                                      Joint Plan.
03086           Message              2/9/2010      Insurance Settlement Chart    "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                   (Exhibit to Mtn to Approve    <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          insurance settlement chart.
                                                   Multi-Insurer Settlement).DOC com>                           >
03087           Message_Attachment   2/9/2010                                                                                                                                                        Wholly Privileged      Work Product              Work product regarding insurance
                                                                                                                                                                                                                                                      settlement chart.
03088           Message              2/11/2010     FW: In re Congoleum           "Dolin, Mitchell"              <richard.epling@pillsburylaw.c "Baxter, Michael"                                     Settlement Withhold                              Attorney forward of Proposed Stipulation
                                                                                 <mdolin@cov.com>               om>;                           <MBaxter@cov.com>; "Korde,                                                                             and Order with Century Amending
                                                                                                                <kerry.brennan@pillsburylaw. Rukesh" <rkorde@cov.com>                                                                                 Settlement; withheld pursuant to the June
                                                                                                                com>;                                                                                                                                 2004 Protective Order.
                                                                                                                <SFeist@alumni.princeton.edu
                                                                                                                >
03089           Message_Attachment   2/11/2010                                                                                                                                                       Settlement Withhold                              Attorney forward of Proposed Stipulation
                                                                                                                                                                                                                                                      and Order with Century Amending
                                                                                                                                                                                                                                                      Settlement; withheld pursuant to the June
                                                                                                                                                                                                                                                      2004 Protective Order.
03090           Message              2/11/2010     RE: In re Congoleum           "Dolin, Mitchell"              "Skip Feist"                                                                         Settlement Withhold                              Attorney forward of settlement
                                                                                 <mdolin@cov.com>               <sfeist@alumni.princeton.edu                                                                                                          communication with Century and its
                                                                                                                >                                                                                                                                     proposal to amend the settlement
                                                                                                                                                                                                                                                      agreement; withheld pursuant to the June
                                                                                                                                                                                                                                                      2004 Protective Order.
03091           Message              2/11/2010     RE: In re Congoleum           "Dolin, Mitchell"              <richard.epling@pillsburylaw.c                                                       Wholly Privileged      Attorney Client           Attorney-client communication discussing
                                                                                 <mdolin@cov.com>               om>;                                                                                                                                  Century's proposal to amend the settlement
                                                                                                                <SFeist@alumni.princeton.edu                                                                                                          agreement between the parties.
                                                                                                                >; "Baxter, Michael"
                                                                                                                <MBaxter@cov.com>; "Korde,
                                                                                                                Rukesh" <rkorde@cov.com>
03092           Message              2/11/2010     FW: In re Congoleum           "Dolin, Mitchell"              <richard.epling@pillsburylaw.c                                                       Wholly Privileged      Attorney Client           Attorney-client communication discussing
                                                                                 <mdolin@cov.com>               om>; "Baxter, Michael"                                                                                                                Century's proposal to amend the settlement
                                                                                                                <MBaxter@cov.com>;                                                                                                                    agreement between the parties.
                                                                                                                <SFeist@alumni.princeton.edu
                                                                                                                >; "Korde, Rukesh"
                                                                                                                <rkorde@cov.com>
03093           Message_Attachment   2/11/2010                                                                                                                                                       Settlement Withhold                              Century's proposal to amend the settlement
                                                                                                                                                                                                                                                      agreement between the two parties;
                                                                                                                                                                                                                                                      withheld pursuant to the June 2002
                                                                                                                                                                                                                                                      Protective Order and June 2004 Protective
                                                                                                                                                                                                                                                      Order



Congoleum - Privilege Log                                                                                                                                  Page 256 of 264
                                                                                      Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 258 of 265 PageID: 4213
                                                                                                                                   DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                     Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate            Email Subject                 Email From                     Email To                         Email CC                     Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates    ProductionSet
03094           Message              2/17/2010     FW: In re Congoleum          "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                        Settlement Withhold                              Attorney forward of settlement
                                                                                <mdolin@cov.com>               >                                                                                                                                    communication with Century and revisions
                                                                                                                                                                                                                                                    to the amendment to the parties' prior
                                                                                                                                                                                                                                                    settlement agreement; withheld pursuant to
                                                                                                                                                                                                                                                    the June 2004 Protective Order.
03095           Message_Attachment   2/17/2010                                                                                                                                                     Settlement Withhold                              Draft proposed stipulation amending the
                                                                                                                                                                                                                                                    Century Settlement Agreement; withheld
                                                                                                                                                                                                                                                    pursuant to the June 2004 Protective Order.
03096           Message_Attachment   2/17/2010                                                                                                                                                     Settlement Withhold                              Draft proposed stipulation amending the
                                                                                                                                                                                                                                                    Century Settlement Agreement; withheld
                                                                                                                                                                                                                                                    pursuant to the June 2004 Protective Order.
03097           Message              2/17/2010     FW: Congoleum--Travelers     "Brennan, Kerry A."            "Skip Feist"                     "Epling, Richard L."                               Settlement Withhold                              Attorney forward of settlement
                                                   Settlement--Proposed Order   <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu     <richard.epling@pillsburylaw.c                                                                      communication with Travelers requesting an
                                                                                com>                           >                                om>                                                                                                 amendment to the approval order; withheld
                                                                                                                                                                                                                                                    pursuant to the June 2002 Protective Order.
03098           Message_Attachment   2/17/2010                                                                                                                                                     Settlement Withhold                              Draft amendment with Travelers to the
                                                                                                                                                                                                                                                    approval order; withheld pursuant to the
                                                                                                                                                                                                                                                    June 2002 Protective Order.
03099           Message_Attachment   2/17/2010                                                                                                                                                     Settlement Withhold                              Draft amendment with Travelers to the
                                                                                                                                                                                                                                                    approval order; withheld pursuant to the
                                                                                                                                                                                                                                                    June 2002 Protective Order.
03100           Message              2/19/2010     Re: AIG                      "Dolin, Mitchell"              <rhewit@dughihewit.com>;         <shall@dughihewit.com>;                            Wholly Privileged      Attorney Client           Attorney client communication regarding AIG
                                                                                <mdolin@cov.com>               "Korde, Rukesh"                  <SFeist@alumni.princeton.edu                                                                        insurance policies for asbestos claims.
                                                                                                               <rkorde@cov.com>                 >
03101           Message              2/19/2010     Re: AIG                      "Russell L. Hewit"             "Dolin, Mitchell"                "Korde, Rukesh"                                    Wholly Privileged      Attorney Client           Attorney client communication regarding AIG
                                                                                <rhewit@dughihewit.com>        <mdolin@cov.com>                 <rkorde@cov.com>;                                                                                   insurance policies for asbestos claims.
                                                                                                                                                shall@dughihewit.com;
                                                                                                                                                SFeist@alumni.princeton.edu
03102           Message              2/25/2010     FW: Congoleum                "Baxter, Michael"              "Dolin, Mitchell"                <sfeist@alumni.princeton.edu                       Settlement Withhold                              Attorney forward of settlement
                                                                                <MBaxter@cov.com>              <mdolin@cov.com>;                >                                                                                                   communication with Federal re Settlement
                                                                                                               <richard.epling@pillsburylaw.c                                                                                                       Agreement revisions; withheld pursuant to
                                                                                                               om>;                                                                                                                                 the June 2004 Protective Order.
                                                                                                               <kerry.brennan@pillsburylaw.
                                                                                                               com>; "Korde, Rukesh"
                                                                                                               <rkorde@cov.com>
03103           Message_Attachment   2/25/2010                                                                                                                                                     Settlement Withhold                              Draft amendment to settlement agreement
                                                                                                                                                                                                                                                    with Federal; withheld pursuant to the June
                                                                                                                                                                                                                                                    2004 Protective Order.
03104           Message              3/3/2010      Congoleum                    "Baxter, Michael"              <jcohn@cozen.com>                "Dolin, Mitchell"                                  Settlement Withhold                              Settlement communication with Federal re
                                                                                <MBaxter@cov.com>                                               <mdolin@cov.com>;                                                                                   revisions to the draft settlement agreement;
                                                                                                                                                <richard.epling@pillsburylaw.c                                                                      withheld pursuant to the June 2004
                                                                                                                                                om>;                                                                                                Protective Order.
                                                                                                                                                <kerry.brennan@pillsburylaw.
                                                                                                                                                com>; <jguy@orrick.com>;
                                                                                                                                                <rer@capdale.com>; "Korde,
                                                                                                                                                Rukesh" <rkorde@cov.com>
03105           Message_Attachment   3/3/2010                                                                                                                                                      Settlement Withhold                              Draft settlement agreement with Federal
                                                                                                                                                                                                                                                    and its revisions; withheld pursuant to the
                                                                                                                                                                                                                                                    June 2004 Protective Order.
03106           Message_Attachment   3/3/2010                                                                                                                                                      Settlement Withhold                              Draft settlement agreement with Federal
                                                                                                                                                                                                                                                    and its revisions; withheld pursuant to the
                                                                                                                                                                                                                                                    June 2004 Protective Order.
03107           Message              3/4/2010      Question from Robin          Leanne Diefenbach              'Skip Feist'                                                                        Wholly Privileged      Attorney Client           Attorney-client communications regarding
                                                                                <ldiefenbach@congoleum.com     <sfeist@alumni.princeton.edu                                                                                                         status of Congoleum insurance coverage.
                                                                                >                              >
03108           Message              3/10/2010     FW: Congoleum                "Brennan, Kerry A."            "Skip Feist"                                                                        Settlement Withhold                              Attorney forward of settlement
                                                                                <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                         communication with Federal re revisions to
                                                                                com>                           >                                                                                                                                    the draft settlement agreement; withheld
                                                                                                                                                                                                                                                    pursuant to the June 2004 Protective Order.
03109           Message_Attachment   3/10/2010                                                                                                                                                     Settlement Withhold                              Draft settlement agreement with Federal
                                                                                                                                                                                                                                                    and its revisions; withheld pursuant to the
                                                                                                                                                                                                                                                    June 2004 Protective Order.
03110           Message_Attachment   3/10/2010                                                                                                                                                     Settlement Withhold                              Draft settlement agreement with Federal
                                                                                                                                                                                                                                                    and its revisions; withheld pursuant to the
                                                                                                                                                                                                                                                    June 2004 Protective Order.



Congoleum - Privilege Log                                                                                                                                   Page 257 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 259 of 265 PageID: 4214
                                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                           Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                   Email From                        Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                 FLR: Attorney Notes                Begin Bates    ProductionSet
03111           Message              3/11/2010     RE: Henderson Road             Skip Feist                       'TC                        'Greg                                                     Wholly Privileged      Attorney Client            Attorney-client communications regarding
                                                                                  <sfeist@alumni.princeton.edu     Garrod'[TCGarrod@congoleum Guynn'[GGuynn@congoleum.c                                                                                   availability of insurance coverage for
                                                                                  >                                .com]; 'Sid                om]                                                                                                         Henderson Road site.
                                                                                                                   Nayar'[snayar@congoleum.co
                                                                                                                   m]
03112           Message_Attachment   3/15/2010                                                                                                                                                          Wholly Privileged      Work Product               Work product regarding Disclosure
                                                                                                                                                                                                                                                          Statement to the Fourth Amended Joint Plan.
03113           Message_Attachment   3/15/2010                                                                                                                                                          Wholly Privileged      Work Product               Work product regarding draft of Fourth
                                                                                                                                                                                                                                                          Amended Joint Plan.
03114           Message              3/25/2010     FW: Chartis Settlement         "Brennan, Kerry A."              "Skip Feist"                    "Epling, Richard L."                                 Wholly Privileged      Attorney Client            Attorney-client communications regarding
                                                                                  <kerry.brennan@pillsburylaw.     <sfeist@alumni.princeton.edu    <richard.epling@pillsburylaw.c                                                                         settlement with insurance carrier.
                                                                                  com>                             >                               om>
03115           Message              3/25/2010     FW: Chartis Settlement         "Epling, Richard L."             "Skip Feist"                    "Brennan, Kerry A."                                  Wholly Privileged      Attorney Client            Attorney-client communications regarding
                                                                                  <richard.epling@pillsburylaw.c   <sfeist@alumni.princeton.edu    <kerry.brennan@pillsburylaw.                                                                           settlement with insurance carrier.
                                                                                  om>                              >                               com>
03116           Message              3/25/2010     FW: Chartis Settlement         Skip Feist                       'Roger                                                                               Wholly Privileged      Attorney Client            Attorney-client communications regarding
                                                                                  <sfeist@alumni.princeton.edu     Marcus'[rmarcus@congoleum.                                                                                                             settlement with AIG insurance carrier.
                                                                                  >                                com];
                                                                                                                   'rgmarcus@prodigy.net'[rgmar
                                                                                                                   cus@prodigy.net]
03117           Message              3/26/2010     FW: Congoleum Chartis          "Brennan, Kerry A."              "Skip Feist"                                                                         Wholly Privileged      Attorney Client            Attorney-client communications regarding
                                                   Standown in contempaltion of   <kerry.brennan@pillsburylaw.     <sfeist@alumni.princeton.edu                                                                                                           settlement with insurance carrier.
                                                   Settlement                     com>                             >
03118           Message              3/31/2010     RE: Chartis/AIG                "Dolin, Mitchell"                "Skip Feist"                   <richard.epling@pillsburylaw.c                        Wholly Privileged      Attorney Client            Attorney-client communications regarding
                                                                                  <mdolin@cov.com>                 <sfeist@alumni.princeton.edu   om>; "Korde, Rukesh"                                                                                    settlement with insurance carrier.
                                                                                                                   >                              <rkorde@cov.com>; "Scott A.
                                                                                                                                                  Hall"
                                                                                                                                                  <shall@dughihewit.com>;
                                                                                                                                                  <kerry.brennan@pillsburylaw.
                                                                                                                                                  com>
03119           Message              4/1/2010      FW: Chartis                    "Dolin, Mitchell"                <SFeist@alumni.princeton.edu "Korde, Rukesh"                                         Wholly Privileged      Attorney Client            Attorney-client communications regarding
                                                                                  <mdolin@cov.com>                 >;                             <rkorde@cov.com>                                                                                        Chartis settlement agreement.
                                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                                   com>;
                                                                                                                   <richard.epling@pillsburylaw.c
                                                                                                                   om>
03120           Message_Attachment   4/1/2010                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding Chartis settlement
                                                                                                                                                                                                                                                          agreement.
03121           Message_Attachment   4/1/2010                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding Chartis settlement
                                                                                                                                                                                                                                                          agreement.
03122           Message              4/1/2010      RE: Chartis                    "Epling, Richard L."           "Dolin, Mitchell"                 "Korde, Rukesh"                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <richard.epling@pillsburylaw.c <mdolin@cov.com>;                 <rkorde@cov.com>                                                                                       settlement negotiations; embedded
                                                                                  om>                            SFeist@alumni.princeton.edu;                                                                                                             correspondence withheld subject to June
                                                                                                                 "Brennan, Kerry A."                                                                                                                      2002 Protective Order, June 2004 Protective
                                                                                                                 <kerry.brennan@pillsburylaw.                                                                                                             Order, and May 2006 Protective Order.
                                                                                                                 com>
03123           Message              4/9/2010      FW: Congoleum- Draft           "Brennan, Kerry A."            "Skip Feist"                      "Epling, Richard L."                                 Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Organizational Docs            <kerry.brennan@pillsburylaw. <sfeist@alumni.princeton.edu        <richard.epling@pillsburylaw.c                                                                         draft reorganization documents relating to
                                                                                  com>                           >                                 om>                                                                                                    bankruptcy proceedings.
03124           Message_Attachment   4/9/2010                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft stockholder
                                                                                                                                                                                                                                                          agreement for reorganization relating to
                                                                                                                                                                                                                                                          bankruptcy proceedings.
03125           Message_Attachment   4/9/2010                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft stockholder
                                                                                                                                                                                                                                                          agreement for reorganization relating to
                                                                                                                                                                                                                                                          bankruptcy proceedings.
03126           Message_Attachment   4/9/2010                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft amended and
                                                                                                                                                                                                                                                          restated bylaws for reorganization relating to
                                                                                                                                                                                                                                                          bankruptcy proceedings.
03127           Message_Attachment   4/9/2010                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft amended and
                                                                                                                                                                                                                                                          restated bylaws for reorganization relating to
                                                                                                                                                                                                                                                          bankruptcy proceedings.
03128           Message_Attachment   4/9/2010                                                                                                                                                           Wholly Privileged      Work Product               Work product regarding draft amended and
                                                                                                                                                                                                                                                          restated certificate of incorporation for
                                                                                                                                                                                                                                                          reorganization relating to bankruptcy
                                                                                                                                                                                                                                                          proceedings.



Congoleum - Privilege Log                                                                                                                                      Page 258 of 264
                                                                                    Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 260 of 265 PageID: 4215
                                                                                                                                  DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                    Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject               Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                FLR: Attorney Notes                Begin Bates    ProductionSet
03129           Message_Attachment   4/9/2010                                                                                                                                                     Wholly Privileged      Work Product              Work product regarding draft amended and
                                                                                                                                                                                                                                                   restated certificate of incorporation for
                                                                                                                                                                                                                                                   reorganization relating to bankruptcy
                                                                                                                                                                                                                                                   proceedings.
03130           Message_Attachment   4/9/2010                                                                                                                                                     Wholly Privileged      Work Product              Work product regarding draft registration
                                                                                                                                                                                                                                                   rights agreement for reorganization relating
                                                                                                                                                                                                                                                   to bankruptcy proceedings.
03131           Message_Attachment   4/9/2010                                                                                                                                                     Wholly Privileged      Work Product              Work product regarding draft registration
                                                                                                                                                                                                                                                   rights agreement for reorganization relating
                                                                                                                                                                                                                                                   to bankruptcy proceedings.
03132           Message_Attachment   4/9/2010                                                                                                                                                     Wholly Privileged      Work Product              Work product regarding draft management
                                                                                                                                                                                                                                                   services and commercial agreement for
                                                                                                                                                                                                                                                   reorganization relating to bankruptcy
                                                                                                                                                                                                                                                   proceedings.
03133           Message_Attachment   4/9/2010                                                                                                                                                     Wholly Privileged      Work Product              Work product regarding draft management
                                                                                                                                                                                                                                                   services and commercial agreement for
                                                                                                                                                                                                                                                   reorganization relating to bankruptcy
                                                                                                                                                                                                                                                   proceedings.
03134           Message              4/13/2010     FW: Chartis/Congoleum      "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                              <mdolin@cov.com>               >                                                                                                                                     settlement with insurance carrier relating to
                                                                                                                                                                                                                                                   bankruptcy proceedings.
03135           Message_Attachment   4/13/2010                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding settlement with
                                                                                                                                                                                                                                                   insurance carrier relating to bankruptcy
                                                                                                                                                                                                                                                   proceedings.
03136           Message_Attachment   4/13/2010                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding settlement with
                                                                                                                                                                                                                                                   insurance carrier relating to bankruptcy
                                                                                                                                                                                                                                                   proceedings.
03137           Message_Attachment   4/13/2010                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding settlement with
                                                                                                                                                                                                                                                   insurance carrier relating to bankruptcy
                                                                                                                                                                                                                                                   proceedings.
03138           Message_Attachment   4/13/2010                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding settlement with
                                                                                                                                                                                                                                                   insurance carrier relating to bankruptcy
                                                                                                                                                                                                                                                   proceedings.
03139           Message_Attachment   4/14/2010                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding Congoleum's memo
                                                                                                                                                                                                                                                   of law in support of order authorizing
                                                                                                                                                                                                                                                   settlement with Claimants and the Chartis
                                                                                                                                                                                                                                                   Companies.
03140           Message              4/14/2010                                "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client correspondence regarding
                                                                              <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          settlement with insurance carriers.
                                                                              com>                           >
03141           Message_Attachment   4/14/2010                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding draft settlement
                                                                                                                                                                                                                                                   agreement with insurance carrier in
                                                                                                                                                                                                                                                   bankruptcy proceedings.
03142           Message_Attachment   4/14/2010                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding draft settlement
                                                                                                                                                                                                                                                   agreement with insurance carrier in
                                                                                                                                                                                                                                                   bankruptcy proceedings.
03143           Message              4/15/2010     RE: Chartis Settlement     Skip Feist                     'Brennan, Kerry                                                                      Wholly Privileged      Attorney Client           Attorney-client communications regarding
                                                   Approval Motion            <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla                                                                                                         documents to be filed in bankruptcy
                                                                              >                              w.com]                                                                                                                                proceeding reflecting settlement with
                                                                                                                                                                                                                                                   insurance carrier.
03144           Message_Attachment   4/15/2010                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding draft documents to
                                                                                                                                                                                                                                                   be filed in bankruptcy proceeding reflecting
                                                                                                                                                                                                                                                   settlement with insurance carrier.
03145           Message              4/15/2010     Current Settlement Chart   "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communications regarding
                                                                              <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          settlement with insurance carriers.
                                                                              com>                           >
03146           Message_Attachment   4/15/2010                                                                                                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                                                                                                                                                                                   settlement with insurance carriers.
03147           Message              4/15/2010     FW: Possible need for      "Dolin, Mitchell"              <SFeist@alumni.princeton.edu                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   publication notice         <mdolin@cov.com>               >                                                                                                                                     settlement with insurance carrier relating to
                                                                                                                                                                                                                                                   Bankruptcy proceedings.
03148           Message_Attachment   4/15/2010                                                                                                                                                    Wholly Privileged      Work Product              Work product regarding settlement with
                                                                                                                                                                                                                                                   insurance carrier relating to bankruptcy
                                                                                                                                                                                                                                                   proceedings.




Congoleum - Privilege Log                                                                                                                               Page 259 of 264
                                                                                          Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 261 of 265 PageID: 4216
                                                                                                                                        DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                          Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                        Production::      Production::
  Priv. Index        RecordType         SortDate           Email Subject                     Email From                      Email To                        Email CC                       Email BCC    FLR: Privilege Tags    FLR: Privileged Reason                 FLR: Attorney Notes              Begin Bates      ProductionSet
03149           Message_Attachment   4/15/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding settlement with
                                                                                                                                                                                                                                                         insurance carrier relating to bankruptcy
                                                                                                                                                                                                                                                         proceedings.
03150           Message              4/15/2010     Final Motion and Decl.           "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney client communication regarding
                                                                                    <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          draft motion and declaration in the
                                                                                    com>                           >                                                                                                                                     bankruptcy proceedings.
03151           Message_Attachment   4/15/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft motion and
                                                                                                                                                                                                                                                         declaration in the bankruptcy proceedings.
03152           Message_Attachment   4/15/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft motion and
                                                                                                                                                                                                                                                         declaration in the bankruptcy proceedings.
03153           Message              4/16/2010     Chartis Settlement               "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communications regarding
                                                                                    <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          documents to be filed in bankruptcy
                                                                                    com>                           >                                                                                                                                     proceeding reflecting settlement with
                                                                                                                                                                                                                                                         insurance carrier.
03154           Message_Attachment   4/16/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft documents to
                                                                                                                                                                                                                                                         be filed in bankruptcy proceeding reflecting
                                                                                                                                                                                                                                                         settlement with insurance carrier.
03155           Message_Attachment   4/16/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft documents to
                                                                                                                                                                                                                                                         be filed in bankruptcy proceeding reflecting
                                                                                                                                                                                                                                                         settlement with insurance carrier.
03156           Message_Attachment   4/16/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft documents to
                                                                                                                                                                                                                                                         be filed in bankruptcy proceeding reflecting
                                                                                                                                                                                                                                                         settlement with insurance carrier.
03157           Message_Attachment   4/16/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft documents to
                                                                                                                                                                                                                                                         be filed in bankruptcy proceeding reflecting
                                                                                                                                                                                                                                                         settlement with insurance carrier.
03158           Message              4/21/2010     RE: Travelers Mediation          "Epling, Richard L."           "Dolin, Mitchell"                                                                    Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Scheduled                        <richard.epling@pillsburylaw.c <mdolin@cov.com>;                                                                                                                     settlement with insurance carriers.
                                                                                    om>                            "Brennan, Kerry A."
                                                                                                                   <kerry.brennan@pillsburylaw.
                                                                                                                   com>; "Skip Feist"
                                                                                                                   <sfeist@alumni.princeton.edu
                                                                                                                   >
03159           Message              5/6/2010      Third Circuit Mediation Letter   "Brennan, Kerry A."            "Skip Feist"                    "Epling, Richard L."                                 Settlement Withhold                              Attorney forward of Congoleum's Mediation CONG_0224967         CONG_013
                                                   As Sent                          <kerry.brennan@pillsburylaw. <sfeist@alumni.princeton.edu      <richard.epling@pillsburylaw.c                                                                        Statement regarding the Travelers
                                                                                    com>                           >                               om>                                                                                                   settlement; withheld pursuant to the May
                                                                                                                                                                                                                                                         2006 Protective Order.
03160           Message_Attachment   5/6/2010                                                                                                                                                           Settlement Withhold                              Congoleum's Mediation Statement re the          CONG_0224968   CONG_013
                                                                                                                                                                                                                                                         Travelers settlement; withheld pursuant to
                                                                                                                                                                                                                                                         the May 2006 Protective Order.
03161           Message              5/19/2010     Feist Confirmation Declaration   "Brennan, Kerry A."            "Skip Feist"                                                                         Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                    <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu                                                                                                          draft of Feist declaration in support of Fourth
                                                                                    com>                           >                                                                                                                                     Amended Joint Plan.
03162           Message_Attachment   5/19/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft of Feist
                                                                                                                                                                                                                                                         declaration in support of Fourth Amended
                                                                                                                                                                                                                                                         Joint Plan.
03163           Message              5/20/2010     Confirmation Brief               "Brennan, Kerry A."            "Skip Feist"                    "Epling, Richard L."                                 Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                                                    <kerry.brennan@pillsburylaw.   <sfeist@alumni.princeton.edu    <richard.epling@pillsburylaw.c                                                                        brief in support of confirmation of Fourth
                                                                                    com>                           >                               om>                                                                                                   Amended Joint Plan.
03164           Message_Attachment   5/20/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft brief in
                                                                                                                                                                                                                                                         support of confirmation of Fourth Amended
                                                                                                                                                                                                                                                         Joint Plan.
03165           Message              5/20/2010     RE: Feist Confirmation           Skip Feist                     'Brennan, Kerry                                                                      Wholly Privileged      Attorney Client           Attorney-client communication regarding
                                                   Declaration                      <sfeist@alumni.princeton.edu   A.'[kerry.brennan@pillsburyla                                                                                                         draft of Feist declaration in support of Fourth
                                                                                    >                              w.com]                                                                                                                                Amended Joint Plan.
03166           Message_Attachment   5/20/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding draft of Feist
                                                                                                                                                                                                                                                         declaration in support of Fourth Amended
                                                                                                                                                                                                                                                         Joint Plan.
03167           Message_Attachment   5/20/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding Feist declaration in
                                                                                                                                                                                                                                                         support of the Fourth Amended Joint Plan.
03168           Message_Attachment   5/20/2010                                                                                                                                                          Wholly Privileged      Work Product              Work product regarding Feist declaration in
                                                                                                                                                                                                                                                         support of the Fourth Amended Joint Plan.




Congoleum - Privilege Log                                                                                                                                      Page 260 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 262 of 265 PageID: 4217
                                                                                                                                      DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                        Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                      Production::     Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                      Email To                           Email CC                   Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
03169           Message              5/28/2010     Congoleum: Draft of            "Brennan, Kerry A."             sfeist@alumni.princeton.edu      "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Confirmation Order             <kerry.brennan@pillsburylaw.                                     <richard.epling@pillsburylaw.c                                                                       draft confirmation order for Plan.
                                                                                  com>                                                             om>; "Carrig, Erica E."
                                                                                                                                                   <erica.carrig@pillsburylaw.co
                                                                                                                                                   m>
03170           Message_Attachment   5/28/2010                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding draft of order
                                                                                                                                                                                                                                                        confirming Fourth Amended Joint Plan.
03171           Message              6/2/2010      RE: Revised Confirmation       "Brennan, Kerry A."             "Moore,John D"                   "Epling, Richard L."                               Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Order                          <kerry.brennan@pillsburylaw.    <JDMOORE@travelers.com>;         <richard.epling@pillsburylaw.c                                                                       Travelers addressing Travelers suggested
                                                                                  com>                            "Stephen V. Falanga"             om>;                                                                                                 edits to Fourth Amended Joint Plan.
                                                                                                                  <SFalanga@connellfoley.com>;     sfeist@alumni.princeton.edu
                                                                                                                  "Carrig, Erica E."
                                                                                                                  <erica.carrig@pillsburylaw.co
                                                                                                                  m>; kmclendon@stblaw.com;
                                                                                                                  lneuner@stblaw.com;
                                                                                                                  kabravanel@stblaw.com
03172           Message              6/2/2010      FW: Revised Confirmation       "Moore,John D"                  "'sfeist@alumni.princeton.edu'                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Order                          <JDMOORE@travelers.com>         "                                                                                                                                     revisions made to the draft Confirmation
                                                                                                                  <sfeist@alumni.princeton.edu                                                                                                          Order for Fourth Amended Joint Plan.
                                                                                                                  >
03173           Message_Attachment   6/2/2010                                                                                                                                                         Wholly Privileged      Work Product               Work product regarding revised draft of
                                                                                                                                                                                                                                                        order confirming Fourth Amended Joint Plan.
03174           Message              6/9/2010      FW: Documents for website      "Carrig, Erica E."              sfeist@alumni.princeton.edu                                                         Partially Privileged   Attorney Client            Attorney-client communication regarding the CONG_0247920     CONG_014
                                                                                  <erica.carrig@pillsburylaw.co                                                                                                                                         Final Plan, the order, and the Plan's exhibits.
                                                                                  m>
03175           Message              6/9/2010      RE: Documents for website      "Carrig, Erica E."              "Skip Feist"                     "Brennan, Kerry A."                                Partially Privileged   Attorney Client            Attorney-client communication regarding the CONG_0248139     CONG_014
                                                                                  <erica.carrig@pillsburylaw.co   <sfeist@alumni.princeton.edu     <kerry.brennan@pillsburylaw.                                                                         confirmation of the Fourth Amended Joint
                                                                                  m>                              >                                com>                                                                                                 Plan.
03176           Message              6/24/2010     Settlement Payment Chart       "Brennan, Kerry A."             "Skip Feist"                                                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                  <kerry.brennan@pillsburylaw.    <sfeist@alumni.princeton.edu                                                                                                          payments and settlement amounts with
                                                                                  com>                            >                                                                                                                                     various insurers.
03177           Message_Attachment   6/24/2010                                                                                                                                                        Wholly Privileged      Work Product               Work product regarding payments and
                                                                                                                                                                                                                                                        settlement amounts with various insurers.
03178           Message              6/26/2010     FW: Congoleum: Attachments     Sid Nayar                       Doreen Trager                    'Skip Feist'                                       Partially Privileged   Attorney Client            Attorney-client communication regarding     CONG_0248448     CONG_014
                                                   to Information Certificate     <snayar@congoleum.com>          <dtrager@congoleum.com>;         <sfeist@alumni.princeton.edu                                                                         intellectual property rights and patents
                                                                                                                  Joseph                           >                                                                                                    assigned to Congoleum.
                                                                                                                  Ehrhardt<JEhrhardt@congoleu
                                                                                                                  m.com>; Leonard Ludovico
                                                                                                                  <LLudovico@congoleum.com>
03179           Message              7/1/2010      Insurance Transfer Agreement   "Brennan, Kerry A."             JSavin@AkinGump.com;             "Skip Feist"                                       Settlement Withhold                               Settlement communication with Liberty re
                                                                                  <kerry.brennan@pillsburylaw.    ddunn@akingump.com;              <sfeist@alumni.princeton.edu                                                                         Congoleum's revisions to the Insurance
                                                                                  com>                            "Johnson, Erica McGrady"         >                                                                                                    Transfer Agreement; withheld pursuant to
                                                                                                                  <ejohnson@AKINGUMP.com>;                                                                                                              the June 2004 Protective Order.
                                                                                                                  jguy@orrick.com;
                                                                                                                  dfelder@orrick.com; "Ronald
                                                                                                                  Reinsel" <RER@capdale.com>;
                                                                                                                  "Rita Tobin"
                                                                                                                  <RCT@Capdale.com>; "Epling,
                                                                                                                  Richard L."
                                                                                                                  <richard.epling@pillsburylaw.c
                                                                                                                  om>
03180           Message_Attachment   7/1/2010                                                                                                                                                         Settlement Withhold                               Congoleum's revisions to the Insurance
                                                                                                                                                                                                                                                        Transfer Agreement with Liberty; withheld
                                                                                                                                                                                                                                                        pursuant to the June 2004 Protective Order.




Congoleum - Privilege Log                                                                                                                                      Page 261 of 264
                                                                                        Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 263 of 265 PageID: 4218
                                                                                                                                    DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                      Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                   Production::    Production::
  Priv. Index        RecordType         SortDate           Email Subject                    Email From                       Email To                       Email CC                    Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes             Begin Bates    ProductionSet
03181           Message              7/1/2010      Insurance Transfer Agreement   "Brennan, Kerry A."            "Ronald Reinsel"               "Skip Feist"                                        Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   and Redline                    <kerry.brennan@pillsburylaw.   <RER@capdale.com>; "Rita       <sfeist@alumni.princeton.edu                                                                          draft of Insurance Transfer Agreement.
                                                                                  com>                           Tobin" <RCT@Capdale.com>;      >
                                                                                                                 jguy@orrick.com;
                                                                                                                 dfelder@orrick.com;
                                                                                                                 JSavin@AkinGump.com;
                                                                                                                 ddunn@akingump.com;
                                                                                                                 "Johnson, Erica McGrady"
                                                                                                                 <ejohnson@AKINGUMP.com>;
                                                                                                                 "Epling, Richard L."
                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                 om>; "John E. Bromberg"
                                                                                                                 <Bromberg@sbep-law.com>;
                                                                                                                 "Steven A. Felsenthal"
                                                                                                                 <Felsenthal@sbep-law.com>
03182           Message_Attachment   7/1/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of Insurance
                                                                                                                                                                                                                                                      Transfer Agreement.
03183           Message_Attachment   7/1/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of Insurance
                                                                                                                                                                                                                                                      Transfer Agreement.
03184           Message              7/1/2010      FW: Insurance Transfer         "Johnson, Brandon R."        Felsenthal@sbep-law.com;         "Brennan, Kerry A."                                 Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Agreement and Redline          <brandon.johnson@pillsburyla "Reinsel, Ron"                   <kerry.brennan@pillsburylaw.                                                                          revisions to the Insurance Transfer
                                                                                  w.com>                       <RER@capdale.com>; "Rita         com>; "Epling, Richard L."                                                                            Agreement.
                                                                                                               Tobin" <RCT@Capdale.com>;        <richard.epling@pillsburylaw.c
                                                                                                               "Guy, Jonathan P."               om>; "Skip Feist"
                                                                                                               <jguy@orrick.com>; "Felder,      <sfeist@alumni.princeton.edu
                                                                                                               Debra L."                        >
                                                                                                               <dfelder@orrick.com>; "Savin,
                                                                                                               James"
                                                                                                               <JSavin@AkinGump.com>;
                                                                                                               "John E. Bromberg"
                                                                                                               <Bromberg@sbep-law.com>;
                                                                                                               ejohnson@akingump.com;
                                                                                                               "Dunn, David"
                                                                                                               <ddunn@akingump.com>
03185           Message_Attachment   7/1/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of Insurance
                                                                                                                                                                                                                                                      Transfer Agreement.
03186           Message_Attachment   7/1/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding draft of Insurance
                                                                                                                                                                                                                                                      Transfer Agreement.
03187           Message              7/30/2010     RE: Follow up on certain Class "Brennan, Kerry A."            "Sid Nayar"                                                                        Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   9 Claims (Non-asbestos         <kerry.brennan@pillsburylaw.   <snayar@congoleum.com>;                                                                                                              non-asbestos personal injury or employment
                                                   Personal Injury or Employment com>                            "Skip Feist"                                                                                                                         related claims.
                                                   Related Claims)                                               <sfeist@alumni.princeton.edu
                                                                                                                 >
03188           Message              2/4/2011      Congoleum-Information from     "Scott A. Hall"                Skip Feist                     "Russell L. Hewit"                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Liberty                        <shall@dughihewit.com>         <sfeist@alumni.princeton.edu   <rhewit@dughihewit.com>                                                                               Liberty and loss-run info.
                                                                                                                 >
03189           Message_Attachment   2/4/2011                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding Liberty Mutual
                                                                                                                                                                                                                                                      policies and loss-run info.
03190           Message_Attachment   2/4/2011                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding Liberty Mutual
                                                                                                                                                                                                                                                      policies and loss-run info.
03191           Message_Attachment   2/4/2011                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding Liberty Mutual
                                                                                                                                                                                                                                                      policies and loss-run info.
03192           EDoc                 8/9/2005                                                                                                                                                       Settlement Withhold                               Confidential portions of Don Golemme
                                                                                                                                                                                                                                                      deposition; withheld pursuant to the June
                                                                                                                                                                                                                                                      2002 Protective Order.
03193           EDoc                 7/25/2002                                                                                                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                      R&D Progress Reports.
03194           EDoc                 7/23/2002                                                                                                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                      R&D Progress Reports.
03195           EDoc                 3/26/2002                                                                                                                                                      Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                      documents related to historic Congoleum
                                                                                                                                                                                                                                                      product manufacturing.
03196           EDoc                 9/3/2002                                                                                                                                                       Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                                                                                                                                                                                                                      documents related to Congoleum corporate
                                                                                                                                                                                                                                                      history.
03197           EDoc                 8/28/2003                                                                                                                                                      Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                                                                                                                                                                                      insurance litigation.

Congoleum - Privilege Log                                                                                                                                   Page 262 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 264 of 265 PageID: 4219
                                                                                                                             DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                               Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                              Production::     Production::
  Priv. Index          RecordType       SortDate           Email Subject                   Email From             Email To                        Email CC                       Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes               Begin Bates     ProductionSet
03198           EDoc                 1/17/2002                                                                                                                                               Wholly Privileged      Attorney Client; Work      Attorney client communication and work
                                                                                                                                                                                                                    Product                    product regarding detailed corporate history
                                                                                                                                                                                                                                               from 1886 to 2002.
03199           EDoc                 1/17/2002                                                                                                                                               Partially Privileged   Work Product               Work product regarding history of            CONG_0249903     CONG_014
                                                                                                                                                                                                                                               Congoleum transactions.
03200           EDoc                 3/9/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding draft settlement
                                                                                                                                                                                                                                               agreement with the Hartford Parties.
03201           EDoc                 3/10/2010                                                                                                                                               Wholly Privileged      Work Product               Work product regarding First Amendment to
                                                                                                                                                                                                                                               Litigation Settlement Agreement with the
                                                                                                                                                                                                                                               Bondholders Committee, et al.
03202           EDoc                 3/9/2010                                                                                                                                                Wholly Privileged      Work Product               Work product regarding draft of Third
                                                                                                                                                                                                                                               Amended Joint Plan.
03203           EDoc                 8/10/2005                                                                                                                                               Settlement Withhold                               Draft Settlement Agreement between
                                                                                                                                                                                                                                               Congoleum and Certain AIG Members;
                                                                                                                                                                                                                                               withheld pursuant to the June 2002
                                                                                                                                                                                                                                               Protective Order.
03204           EDoc                 8/10/2005                                                                                                                                               Settlement Withhold                               Draft Settlement Agreement between
                                                                                                                                                                                                                                               Congoleum and Certain Underwriters at
                                                                                                                                                                                                                                               Lloyd's, London; withheld pursuant to the
                                                                                                                                                                                                                                               June 2002 Protective Order.
03205           EDoc                 11/18/2008                                                                                                                                              Wholly Privileged      Work Product               Work product regarding draft of the
                                                                                                                                                                                                                                               Amended Joint Plan of Reorganization.
03206           EDoc                 8/5/2005                                                                                                                                                Settlement Withhold                               Draft settlement agreement between
                                                                                                                                                                                                                                               Congoleum and Certain Underwriters at
                                                                                                                                                                                                                                               Lloyd's, London; withheld pursuant to the
                                                                                                                                                                                                                                               June 2002 Protective Order.
03207           EDoc                 9/14/2005                                                                                                                                               Wholly Privileged      Work Product               Work product regarding history of
                                                                                                                                                                                                                                               Congoleum transactions.
03208           EDoc                 7/18/2003                                                                                                                                               Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                                                                                                                                                                               ACE settlement.
03209           EDoc                 2/12/2014                                                                                                                                               Wholly Privileged      Attorney Client; Work      Work product regarding Congoleum
                                                                                                                                                                                                                    Product                    corporate history.
03210           EDoc                 2/13/2015                                                                                                                                               Wholly Privileged      Work Product               Attorney client communication regarding AIG
                                                                                                                                                                                                                                               insurance and Diamond Alkali.
03211           Message              10/28/2014    FW: Congoleum-Diamond           TC Garrod            Reggie                                                                               Partially Privileged   Attorney Client; Work      Communication regarding Congoleum and
                                                   Alkali Superfund Site-Passaic                        Chesson[RChesson@congoleu                                                                                   Product                    the Diamond Alkali Superfund Site and the
                                                   River                                                m.com]; Dan                                                                                                                            proposed allocation process.
                                                                                                        Garson[DGarson@congoleum.
                                                                                                        com]
03212           Message              11/6/2014     RE: Congoleum-Diamond Alkali TC Garrod               'Scott A.                       Dan                                                  Wholly Privileged      Attorney Client            Communication regarding Congoleum and
                                                   Superfund Site-Passaic River                         Hall'[shall@dughihewit.com]     Garson[DGarson@congoleum.                                                                              the Diamond Alkali Superfund Site and the
                                                                                                                                        com]; Reggie                                                                                           proposed allocation process.
                                                                                                                                        Chesson[RChesson@congoleu
                                                                                                                                        m.com]; Craig A.
                                                                                                                                        Domalewski[cdomalewski@du
                                                                                                                                        ghihewit.com]
03213           Message_Attachment   2/13/2015                                                                                                                                               Wholly Privileged      Attorney Client            Congoleum notes regarding Diamond Alkali
                                                                                                                                                                                                                                               and Berry's Creek reflecting conversation
                                                                                                                                                                                                                                               with and advice of counsel.
03214           Message_Attachment   2/13/2015                                                                                                                                               Wholly Privileged      Attorney Client            Joint defense privilege between counsel and
                                                                                                                                                                                                                                               AIG regarding Congoleum's summary of its
                                                                                                                                                                                                                                               involvement in the Diamond Alkali Superfund
                                                                                                                                                                                                                                               Site.
03215           Message_Attachment   2/13/2015     RE: Congoleum-Diamond Alkali TC Garrod               'Scott A.                       Dan                                                  Wholly Privileged      Attorney Client            Attorney-client communication regarding
                                                   Superfund Site-Passaic River                         Hall'[shall@dughihewit.com]     Garson[DGarson@congoleum.                                                                              Congoleum and the Diamond Alkali
                                                                                                                                        com]; Reggie                                                                                           Superfund Site and the proposed allocation
                                                                                                                                        Chesson[RChesson@congoleu                                                                              process.
                                                                                                                                        m.com]; Craig A.
                                                                                                                                        Domalewski[cdomalewski@du
                                                                                                                                        ghihewit.com]
03216           EDoc                 4/11/2013                                                                                                                                               Wholly Privileged      Attorney Client; Work      Work product regarding Congoleum's
                                                                                                                                                                                                                    Product                    corporate history.
03217           EDoc                 11/26/2008                                                                                                                                              Wholly Privileged      Work Product               Work product regarding draft of the
                                                                                                                                                                                                                                               Amended Joint Plan of Reorganization.
03218           EDoc                 11/11/2014                                                                                                                                              Wholly Privileged      Work Product               Work product regarding historical operations
                                                                                                                                                                                                                                               at Former Kearny Plant.


Congoleum - Privilege Log                                                                                                                          Page 263 of 264
                                                                                         Case 2:17-cv-04261-KM-JBC Document 120-9 Filed 06/21/19 Page 265 of 265 PageID: 4220
                                                                                                                                     DVL v. Congoleum Corporation and Bath Iron Works Corporation;
                                                                                                                                       Congoleum Corporation’s ESI Privilege Log (March 15, 2019)

                                                                                                                                                                                                                                                                                                     Production::     Production::
  Priv. Index        RecordType         SortDate            Email Subject                    Email From                      Email To                       Email CC                     Email BCC    FLR: Privilege Tags     FLR: Privileged Reason                FLR: Attorney Notes              Begin Bates     ProductionSet
03219           Message              1/18/2008     CONGOLEUM: FCR's Amended "Altenburg, Carrie M."                "Steven Schertz"               "Spear, Robin L."                                   Partially Privileged   Attorney Client            Attorney client communication regarding the CONG_0225661     CONG_013
                                                   Plan and Disclosure Statement, <carrie.altenburg@pillsburyla   <sschertz@congoleum.com>       <robin.spear@pillsburylaw.co                                                                          FCR's Amended Plan and Disclosure
                                                   filed 01/17/2008               w.com>                                                         m>; "Brennan, Kerry A."                                                                               Statement.
                                                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                                                 com>; "Epling, Richard L."
                                                                                                                                                 <richard.epling@pillsburylaw.c
                                                                                                                                                 om>
03220           Message              1/22/2008     RE: CONGOLEUM: FCR's           "Altenburg, Carrie M."          "Steven Schertz"               "Spear, Robin L."                                   Partially Privileged   Attorney Client            Attorney client communication regarding the CONG_0226161     CONG_013
                                                   Amended Plan and Disclosure    <carrie.altenburg@pillsburyla   <sschertz@congoleum.com>       <robin.spear@pillsburylaw.co                                                                          FCR's Amended Plan and Disclosure
                                                   Statement, filed 01/17/2008    w.com>                                                         m>; "Brennan, Kerry A."                                                                               Statement.
                                                                                                                                                 <kerry.brennan@pillsburylaw.
                                                                                                                                                 com>
03221           EDoc                 5/27/2004                                                                                                                                                       Wholly Privileged      Work Product               Congoleum Coverage Chart prepared by or at
                                                                                                                                                                                                                                                       direction of counsel in support of settlement
                                                                                                                                                                                                                                                       negotiations.
03222           Message              3/10/2010     Henderson Road                 TC Garrod                       'Scott A.                                                                          Wholly Privileged      Attorney Client            Attorney client communications regarding
                                                                                                                  Hall'[shall@dughihewit.com]                                                                                                          availability of insurance coverage for
                                                                                                                                                                                                                                                       Henderson Road.
03223           Message              3/11/2010     FW: Henderson Road             TC Garrod                       Sid                            Greg                                                Wholly Privileged      Attorney Client            Attorney client communications regarding
                                                                                                                  Nayar[snayar@congoleum.co      Guynn[GGuynn@congoleum.c                                                                              availability of Liberty insurance coverage.
                                                                                                                  m]                             om]; 'Feist, Skip'[]
03224           Message              3/11/2010     RE: Henderson Road             Skip Feist                      "'TC Garrod'"                  "'Greg Guynn'"                                      Wholly Privileged      Attorney Client            Attorney client communications regarding
                                                                                  <sfeist@alumni.princeton.edu    <TCGarrod@congoleum.com>;      <GGuynn@congoleum.com>                                                                                availability of insurance coverage from
                                                                                  >                               "'Sid Nayar'"                                                                                                                        Liberty.
                                                                                                                  <snayar@congoleum.com>
03225           Message              5/18/2010     FW: Henderson Road-Loss Run TC Garrod                          Sid                                                                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                                                                                  Nayar[snayar@congoleum.co                                                                                                            Henderson Road and related Liberty Mutual
                                                                                                                  m]                                                                                                                                   policy claim.
03226           Message_Attachment   5/18/2010                                                                                                                                                       Wholly Privileged      Work Product               Work product regarding paid losses for
                                                                                                                                                                                                                                                       Congoleum insurance policy in 1977.
03227           Message              5/26/2010     FW: [Fwd: Henderson Road-      TC Garrod                       Sid                                                                                Wholly Privileged      Attorney Client            Attorney client communication regarding
                                                   Loss Run]                                                      Nayar[snayar@congoleum.co                                                                                                            insurance policy limits.
                                                                                                                  m]
03228           Message              6/30/2010     RE: [Fwd: Henderson Road-      TC Garrod                       Sid                            Greg                                                Partially Privileged   Attorney Client            Attorney client communication regarding     CONG_0226871     CONG_013
                                                   Loss Run]                                                      Nayar[snayar@congoleum.co      Guynn[GGuynn@congoleum.c                                                                              Henderson Run and related Liberty policy;
                                                                                                                  m]                             om]                                                                                                   also redacted internal Congoleum
                                                                                                                                                                                                                                                       communication forwarding and discussing
                                                                                                                                                                                                                                                       legal advice received.
03229           Message              6/22/2010     Chartis Letter                 TC Garrod                       'shall@dughihewit.com'[shall                                                       Partially Privileged   Attorney Client            Attorney client communication regarding the CONG_0251736     CONG_014
                                                                                                                  @dughihewit.com]                                                                                                                     attached letter from Chartis.
03230           Message              6/22/2010     Re: Chartis Letter             "Scott A. Hall"                 TC Garrod                                                                          Partially Privileged   Attorney Client            Attorney client communication regarding     CONG_0251740     CONG_014
                                                                                  <shall@dughihewit.com>          <TCGarrod@congoleum.com>                                                                                                             attached letter from Chartis.




Congoleum - Privilege Log                                                                                                                                    Page 264 of 264
